 


 HJ 31 ENR: Consolidated Appropriations Act, 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Sixteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. J. RES. 31 
 
JOINT RESOLUTION 
Making consolidated appropriations for the fiscal year ending September 30, 2019, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Consolidated Appropriations Act, 2019.  2.Table of contents  Sec. 1. Short title. Sec. 2. Table of contents. Sec. 3. References. Sec. 4. Statement of appropriations. Sec. 5. Availability of funds. Sec. 6. Adjustments to compensation. Sec. 7. Technical correction. Division A—Department of Homeland Security Appropriations Act, 2019 Title I—Departmental Management, Operations, Intelligence, and Oversight Title II—Security, Enforcement, and Investigations Title III—Protection, Preparedness, Response, and Recovery Title IV—Research, Development, Training, and Services Title V—General Provisions Division B—Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2019 Title I—Agricultural Programs Title II—Farm Production and Conservation Programs Title III—Rural Development Programs Title IV—Domestic Food Programs Title V—Foreign Assistance and Related Programs Title VI—Related Agency and Food and Drug Administration Title VII—General Provisions Division C—Commerce, Justice, Science, and Related Agencies Appropriations Act, 2019 Title I—Department of Commerce Title II—Department of Justice Title III—Science Title IV—Related Agencies Title V—General Provisions Division D—Financial Services and General Government Appropriations Act, 2019 Title I—Department of the Treasury Title II—Executive Office of the President and Funds Appropriated to the President Title III—The Judiciary Title IV—District of Columbia Title V—Independent Agencies Title VI—General Provisions—This Act Title VII—General Provisions—Government-wide Title VIII—General Provisions—District of Columbia Division E—Department of the Interior, Environment, and Related Agencies Appropriations Act, 2019 Title I—Department of the Interior Title II—Environmental Protection Agency Title III—Related Agencies Title IV—General Provisions Division F—Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 Title I—Department of State and Related Agency Title II—United States Agency for International Development Title III—Bilateral Economic Assistance Title IV—International Security Assistance Title V—Multilateral Assistance Title VI—Export and Investment Assistance Title VII—General Provisions Title VIII—Overseas Contingency Operations/Global War on Terrorism Division G—Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2019 Title I—Department of Transportation Title II—Department of Housing and Urban Development Title III—Related Agencies Title IV—General Provisions—This Act   Division H—Extensions, Technical Corrections, and Other Matters Title I—Immigration Extensions Title II—Technical Corrections Title III—Budgetary Effects  3.References to ActExcept as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division.  
4.Statement of appropriationsThe following sums in this Act are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2019.  5.Availability of fundsEach amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress.  
6.Adjustments to CompensationFor a payment to Joe Anne Jones, widow of Walter B. Jones Jr., late a Representative from North Carolina, $174,000.  7.Technical CorrectionDivision O of the Consolidated Appropriations Act, 2018 (Public Law 115–141) is amended— 
(1)in the heading, by inserting Stephen Sepp before Wildfire; and  (2)by amending section 101 to read as follows: 
 
101.Short title 
(a)Short titleThis division may be cited as the Stephen Sepp Wildfire Suppression Funding and Forest Management Activities Act.  (b)ReferencesA reference to the Wildfire Suppression Funding and Forest Management Activities Act, including a reference in a regulation, order, or other law, is deemed to refer to the Stephen Sepp Wildfire Suppression Funding and Forest Management Activities Act..  ADepartment of Homeland Security Appropriations Act, 2019 
IDepartmental management, operations, intelligence, and oversightOffice of the Secretary and Executive ManagementOperations and supportFor necessary expenses of the Office of the Secretary and for executive management for operations and support, $141,381,000: Provided, That not to exceed $30,000 shall be for official reception and representation expenses: Provided further, That of the funds provided under this heading, $13,000,000 shall be withheld from obligation until the Secretary complies with section 106 of this Act and $13,000,000 shall be withheld from obligation until the Secretary provides the first report on border apprehensions required under this heading by the report accompanying this Act.Management DirectorateOperations and supportFor necessary expenses of the Management Directorate for operations and support, $1,083,837,000: Provided, That not to exceed $2,000 shall be for official reception and representation expenses.Procurement, construction, and improvementsFor necessary expenses of the Management Directorate for procurement, construction, and improvements, $175,920,000, of which $55,920,000 shall remain available until September 30, 2021; and of which $120,000,000 shall remain available until September 30, 2023, and shall be transferred to and merged with the General Services Administration’s Federal Buildings Fund for Department of Homeland Security headquarters consolidation at St. Elizabeths: Provided, That not later than 30 days prior to any such transfer of funds, the Secretary of Homeland Security and the Administrator of General Services shall provide to the Committees on Appropriations of the Senate and the House of Representatives a detailed plan delineating the proposed use of such transferred funds for such headquarters consolidation project.Research and developmentFor necessary expenses of the Management Directorate for research and development, $2,545,000, to remain available until September 30, 2020.Intelligence, Analysis, and operations coordinationOperations and supportFor necessary expenses of the Office of Intelligence and Analysis and the Office of Operations Coordination for operations and support, $253,253,000, of which $78,299,000 shall remain available until September 30, 2020: Provided, That not to exceed $3,825 shall be for official reception and representation expenses and not to exceed $2,000,000 is available for facility needs associated with secure space at fusion centers, including improvements to buildings.Office of inspector generalOperations and supportFor necessary expenses of the Office of Inspector General for operations and support, $168,000,000: Provided, That not to exceed $300,000 may be used for certain confidential operational expenses, including the payment of informants, to be expended at the direction of the Inspector General.Administrative provisions 101.Not later than 30 days after the last day of each month, the Chief Financial Officer of the Department of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a monthly budget and staffing report that includes total obligations of the Department for that month and for the fiscal year at the appropriation and program, project, and activity levels, by the source year of the appropriation. 
102. 
(a)The Secretary of Homeland Security shall submit a report not later than October 15, 2019, to the Inspector General of the Department of Homeland Security listing all grants and contracts awarded by any means other than full and open competition during fiscal years 2018 and 2019. (b)The Inspector General shall review the report required by subsection (a) to assess departmental compliance with applicable laws and regulations and report the results of that review to the Committees on Appropriations of the Senate and the House of Representatives not later than February 15, 2020. 
103.The Secretary of Homeland Security shall require that all contracts of the Department of Homeland Security that provide award fees link such fees to successful acquisition outcomes, which shall be specified in terms of cost, schedule, and performance. 104.The Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall notify the Committees on Appropriations of the Senate and the House of Representatives of any proposed transfers of funds available under section 9705(g)(4)(B) of title 31, United States Code from the Department of the Treasury Forfeiture Fund to any agency within the Department of Homeland Security: Provided, That none of the funds identified for such a transfer may be obligated until the Committees on Appropriations of the Senate and the House of Representatives are notified of the proposed transfers. 
105.All official costs associated with the use of Government aircraft by Department of Homeland Security personnel to support official travel of the Secretary and the Deputy Secretary shall be paid from amounts made available for the Office of the Secretary. 106.Section 107 of the Department of Homeland Security Appropriations Act, 2018 (division F of Public Law 115–141), related to visa overstay data, shall apply in fiscal year 2019, except that the reference to this Act shall be treated as referring to this Act, and the reference to 2017 shall be treated as referring to 2018. 
IISecurity, enforcement, and investigationsU.S. customs and border protectionOperations and supportFor necessary expenses of U.S. Customs and Border Protection for operations and support, including the transportation of unaccompanied minor aliens; the provision of air and marine support to Federal, State, and local agencies in the enforcement or administration of laws enforced by the Department of Homeland Security; at the discretion of the Secretary of Homeland Security, the provision of such support to Federal, State, and local agencies in other law enforcement and emergency humanitarian efforts; the purchase and lease of up to 7,500 (6,500 for replacement only) police-type vehicles; the purchase, maintenance, or operation of marine vessels, aircraft, and unmanned aerial systems; and contracting with individuals for personal services abroad; $12,179,729,000; of which $3,274,000 shall be derived from the Harbor Maintenance Trust Fund for administrative expenses related to the collection of the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which $2,000,000,000 shall be available until September 30, 2020; and of which such sums as become available in the Customs User Fee Account, except sums subject to section 13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived from that account; and of which $58,710,000 is for additional customs officers: Provided, That not to exceed $34,425 shall be for official reception and representation expenses: Provided further, That not to exceed $150,000 shall be available for payment for rental space in connection with preclearance operations: Provided further, That not to exceed $1,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security.Procurement, construction, and improvementsFor necessary expenses of U.S. Customs and Border Protection for procurement, construction, and improvements, including procurements to buy marine vessels, aircraft, and unmanned aerial systems, $2,515,878,000, of which $870,656,000 shall remain available until September 30, 2021, and of which $1,645,222,000 shall remain available until September 30, 2023. U.S. immigration and customs enforcementOperations and supportFor necessary expenses of U.S. Immigration and Customs Enforcement for operations and support, including the purchase and lease of up to 3,790 (2,350 for replacement only) police-type vehicles; overseas vetted units; and maintenance, minor construction, and minor leasehold improvements at owned and leased facilities; $7,542,153,000; of which $6,000,000 shall remain available until expended for efforts to enforce laws against forced child labor; of which $75,448,000 shall remain available until September 30, 2020; of which $1,500,000 is for paid apprenticeships for participants in the Human Exploitation Rescue Operative Child-Rescue Corps; of which not less than $15,000,000 shall be available for investigation of intellectual property rights violations, including operation of the National Intellectual Property Rights Coordination Center; and of which not less than $4,273,857,000 shall be for enforcement, detention, and removal operations, including transportation of unaccompanied minor aliens: Provided, That not to exceed $11,475 shall be for official reception and representation expenses: Provided further, That not to exceed $10,000,000 shall be available until expended for conducting special operations under section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081): Provided further, That not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: Provided further, That not to exceed $11,216,000 shall be available to fund or reimburse other Federal agencies for the costs associated with the care, maintenance, and repatriation of smuggled aliens unlawfully present in the United States: Provided further, That of the funds made available under this heading, $10,000,000 shall be withheld from obligation until the first report required by section 226 has been made available on a publicly accessible website.Procurement, construction, and improvementsFor necessary expenses of U.S. Immigration and Customs Enforcement for procurement, construction, and improvements, $45,559,000, to remain available until September 30, 2021; of which not less than $10,000,000 shall be available for facilities repair and maintenance projects.Transportation security administrationOperations and supportFor necessary expenses of the Transportation Security Administration for operations and support, $7,410,079,000, to remain available until September 30, 2020: Provided, That not to exceed $7,650 shall be for official reception and representation expenses: Provided further, That security service fees authorized under section 44940 of title 49, United States Code, shall be credited to this appropriation as offsetting collections and shall be available only for aviation security: Provided further, That the sum appropriated under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2019 so as to result in a final fiscal year appropriation from the general fund estimated at not more than $4,740,079,000.Procurement, construction, and improvementsFor necessary expenses of the Transportation Security Administration for procurement, construction, and improvements, $169,789,000, to remain available until September 30, 2021.Research and developmentFor necessary expenses of the Transportation Security Administration for research and development, $20,594,000, to remain available until September 30, 2020. Coast GuardOperations and supportFor necessary expenses of the Coast Guard for operations and support including purchase or lease of not to exceed 25 passenger motor vehicles, which shall be for replacement only; purchase or lease of small boats for contingent and emergent requirements (at a unit cost of not more than $700,000) and repairs and service-life replacements, not to exceed a total of $31,000,000; purchase, lease, or improvements of boats necessary for overseas deployments and activities; payments pursuant to section 156 of Public Law 97–377 (42 U.S.C. 402 note; 96 Stat. 1920); and recreation and welfare; $7,808,201,000, of which $505,000,000 shall be for defense-related activities, of which $165,000,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985; of which $24,500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); of which $11,000,000 shall remain available until September 30, 2021; and of which $13,469,000 shall remain available until September 30, 2023, for environmental compliance and restoration: Provided, That not to exceed $23,000 shall be for official reception and representation expenses: Provided further, That $25,000,000 shall be withheld from obligation for Coast Guard Headquarters Directorates until a future-years capital investment plan for fiscal years 2020 through 2024 is submitted to the Committees on Appropriations of the Senate and the House of Representatives pursuant to section 217 of this Act.Procurement, construction, and improvementsFor necessary expenses of the Coast Guard for procurement, construction, and improvements, including aids to navigation, shore facilities (including facilities at Department of Defense installations used by the Coast Guard), and vessels and aircraft, including equipment related thereto, $2,248,260,000, to remain available until September 30, 2023, of which $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)).Research and developmentFor necessary expenses of the Coast Guard for research and development; and for maintenance, rehabilitation, lease, and operation of facilities and equipment; $20,256,000, to remain available until September 30, 2021, of which $500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): Provided, That there may be credited to and used for the purposes of this appropriation funds received from State and local governments, other public authorities, private sources, and foreign countries for expenses incurred for research, development, testing, and evaluation.Retired payFor retired pay, including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose, payments under the Retired Serviceman's Family Protection and Survivor Benefits Plans, payment for career status bonuses, payment of continuation pay under section 356 of title 37, United States Code, concurrent receipts, combat-related special compensation, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10, United States Code, $1,739,844,000, to remain available until expended.United states secret serviceOperations and supportFor necessary expenses of the United States Secret Service for operations and support, including purchase of not to exceed 652 vehicles for police-type use for replacement only; hire of passenger motor vehicles; purchase of motorcycles made in the United States; hire of aircraft; rental of buildings in the District of Columbia; fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control, as may be necessary to perform protective functions; conduct of and participation in firearms matches; presentation of awards; conduct of behavioral research in support of protective intelligence and operations; payment in advance for commercial accommodations as may be necessary to perform protective functions; and payment, without regard to section 5702 of title 5, United States Code, of subsistence expenses of employees who are on protective missions, whether at or away from their duty stations; $2,148,528,000; of which $40,036,000 shall remain available until September 30, 2020, and of which $6,000,000 shall be for a grant for activities related to investigations of missing and exploited children; and of which up to $9,500,000 may be for calendar year 2018 premium pay in excess of the annual equivalent of the limitation on the rate of pay contained in section 5547(a) of title 5, United States Code, pursuant to section 2 of the Overtime Pay for Protective Services Act of 2016 (5 U.S.C. 5547 note), as amended by Public Law 115–160: Provided, That not to exceed $19,125 shall be for official reception and representation expenses: Provided further, That not to exceed $100,000 shall be to provide technical assistance and equipment to foreign law enforcement organizations in criminal investigations within the jurisdiction of the United States Secret Service.Procurement, construction, and improvementsFor necessary expenses of the United States Secret Service for procurement, construction, and improvements, $97,131,000, to remain available until September 30, 2021.Research and developmentFor necessary expenses of the United States Secret Service for research and development, $2,500,000, to remain available until September 30, 2020.administrative provisions 201.Section 201 of the Department of Homeland Security Appropriations Act, 2018 (division F of Public Law 115–141), related to overtime compensation limitations, shall apply with respect to funds made available in this Act in the same manner as such section applied to funds made available in that Act, except that fiscal year 2019 shall be substituted for fiscal year 2018. 
202.Funding made available under the headings U.S. Customs and Border Protection—Operations and Support and U.S. Customs and Border Protection—Procurement, Construction, and Improvements shall be available for customs expenses when necessary to maintain operations and prevent adverse personnel actions in Puerto Rico in addition to funding provided by section 740 of title 48, United States Code. 203.As authorized by section 601(b) of the United States-Colombia Trade Promotion Agreement Implementation Act (Public Law 112–42), fees collected from passengers arriving from Canada, Mexico, or an adjacent island pursuant to section 13031(a)(5) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(5)) shall be available until expended. 
204.For an additional amount for U.S. Customs and Border Protection—Operations and Support, $31,000,000, to remain available until expended, to be reduced by amounts collected and credited to this appropriation in fiscal year 2019 from amounts authorized to be collected by section 286(i) of the Immigration and Nationality Act (8 U.S.C. 1356(i)), section 10412 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8311), and section 817 of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–25), or other such authorizing language: Provided, That to the extent that amounts realized from such collections exceed $31,000,000, those amounts in excess of $31,000,000 shall be credited to this appropriation, to remain available until expended. 205.None of the funds made available in this Act for U.S. Customs and Border Protection may be used to prevent an individual not in the business of importing a prescription drug (within the meaning of section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a prescription drug from Canada that complies with the Federal Food, Drug, and Cosmetic Act: Provided, That this section shall apply only to individuals transporting on their person a personal-use quantity of the prescription drug, not to exceed a 90-day supply: Provided further, That the prescription drug may not be— 
(1)a controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802); or (2)a biological product, as defined in section 351 of the Public Health Service Act (42 U.S.C. 262). 
206.Notwithstanding any other provision of law, none of the funds provided in this or any other Act shall be used to approve a waiver of the navigation and vessel-inspection laws pursuant to section 501(b) of title 46, United States Code, for the transportation of crude oil distributed from and to the Strategic Petroleum Reserve until the Secretary of Homeland Security, after consultation with the Secretaries of the Departments of Energy and Transportation and representatives from the United States flag maritime industry, takes adequate measures to ensure the use of United States flag vessels: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives within 2 business days of any request for waivers of navigation and vessel-inspection laws pursuant to section 501(b) of title 46, United States Code, with respect to such transportation, and the disposition of such requests. 207. (a)Beginning on the date of enactment of this Act, the Secretary of Homeland Security shall not— 
(1)establish, collect, or otherwise impose any new border crossing fee on individuals crossing the Southern border or the Northern border at a land port of entry; or (2)conduct any study relating to the imposition of a border crossing fee. 
(b)In this section, the term border crossing fee means a fee that every pedestrian, cyclist, and driver and passenger of a private motor vehicle is required to pay for the privilege of crossing the Southern border or the Northern border at a land port of entry. 208.Without regard to the limitation as to time and condition of section 503(d) of this Act, the Secretary may reprogram within and transfer funds to U.S. Immigration and Customs Enforcement—Operations and Support as necessary to ensure the detention of aliens prioritized for removal. 
209.None of the funds provided under the heading U.S. Immigration and Customs Enforcement—Operations and Support may be used to continue a delegation of law enforcement authority authorized under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department of Homeland Security Inspector General determines that the terms of the agreement governing the delegation of authority have been materially violated. 210.None of the funds provided under the heading U.S. Immigration and Customs Enforcement—Operations and Support may be used to continue any contract for the provision of detention services if the two most recent overall performance evaluations received by the contracted facility are less than adequate or the equivalent median score in any subsequent performance evaluation system. 
211.Members of the United States House of Representatives and the United States Senate, including the leadership; the heads of Federal agencies and commissions, including the Secretary, Deputy Secretary, Under Secretaries, and Assistant Secretaries of the Department of Homeland Security; the United States Attorney General, Deputy Attorney General, Assistant Attorneys General, and the United States Attorneys; and senior members of the Executive Office of the President, including the Director of the Office of Management and Budget, shall not be exempt from Federal passenger and baggage screening. 212.Any award by the Transportation Security Administration to deploy explosives detection systems shall be based on risk, the airport's current reliance on other screening solutions, lobby congestion resulting in increased security concerns, high injury rates, airport readiness, and increased cost effectiveness. 
213.Notwithstanding section 44923 of title 49, United States Code, for fiscal year 2019, any funds in the Aviation Security Capital Fund established by section 44923(h) of title 49, United States Code, may be used for the procurement and installation of explosives detection systems or for the issuance of other transaction agreements for the purpose of funding projects described in section 44923(a) of such title. 214.None of the funds made available by this or any other Act may be used by the Administrator of the Transportation Security Administration to implement, administer, or enforce, in abrogation of the responsibility described in section 44903(n)(1) of title 49, United States Code, any requirement that airport operators provide airport-financed staffing to monitor exit points from the sterile area of any airport at which the Transportation Security Administration provided such monitoring as of December 1, 2013. 
215.None of the funds made available by this Act under the heading Coast Guard—Operations and Support shall be for expenses incurred for recreational vessels under section 12114 of title 46, United States Code, except to the extent fees are collected from owners of yachts and credited to the appropriation made available by this Act under the heading Coast Guard—Operations and Support: Provided, That to the extent such fees are insufficient to pay expenses of recreational vessel documentation under such section 12114, and there is a backlog of recreational vessel applications, personnel performing non-recreational vessel documentation functions under subchapter II of chapter 121 of title 46, United States Code, may perform documentation under section 12114. 216.Without regard to the limitation as to time and condition of section 503(d) of this Act, after June 30, up to $10,000,000 may be reprogrammed to or from the Military Pay and Allowances funding category within Coast Guard—Operations and Support in accordance with subsection (a) of section 503 of this Act. 
217.Notwithstanding any other provision of law, the Commandant of the Coast Guard shall submit to the Committees on Appropriations of the Senate and the House of Representatives a future-years capital investment plan as described in the second proviso under the heading Coast Guard—Acquisition, Construction, and Improvements in the Department of Homeland Security Appropriations Act, 2015 (Public Law 114–4), which shall be subject to the requirements in the third and fourth provisos under such heading. 218.The United States Secret Service is authorized to obligate funds in anticipation of reimbursements from executive agencies, as defined in section 105 of title 5, United States Code, for personnel receiving training sponsored by the James J. Rowley Training Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available under the heading United States Secret Service—Operations and Support at the end of the fiscal year. 
219.None of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be made available for the protection of the head of a Federal agency other than the Secretary of Homeland Security: Provided, That the Director of the United States Secret Service may enter into agreements to provide such protection on a fully reimbursable basis. 220.For purposes of section 503(a)(3) of this Act, up to $15,000,000 may be reprogrammed within United States Secret Service—Operations and Support. 
221.Funding made available in this Act for United States Secret Service—Operations and Support is available for travel of United States Secret Service employees on protective missions without regard to the limitations on such expenditures in this or any other Act if the Director of the United States Secret Service or a designee notifies the Committees on Appropriations of the Senate and the House of Representatives 10 or more days in advance, or as early as practicable, prior to such expenditures. 222.Not later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit an expenditure plan for the amounts made available for U.S. Customs and Border Protection—Procurement, Construction, and Improvements to the Committees on Appropriations of the Senate and the House of Representatives: Provided, That no such amounts may be obligated prior to the submission of such plan. 
223.Funds made available for Overseas Contingency Operations/Global War on Terrorism under the heading Coast Guard—Operations and Support may be allocated by program, project, and activity, notwithstanding section 503 of this Act. 224. (a)None of the funds provided by this Act or any other Act, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the components funded by this Act, may be used by the Secretary of Homeland Security to place in detention, remove, refer for a decision whether to initiate removal proceedings, or initiate removal proceedings against a sponsor, potential sponsor, or member of a household of a sponsor or potential sponsor of an unaccompanied alien child (as defined in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g))) based on information shared by the Secretary of Health and Human Services. 
(b)Subsection (a) shall not apply if a background check of a sponsor, potential sponsor, or member of a household of a sponsor or potential sponsor reveals— (1)a felony conviction or pending felony charge that relates to— 
(A)an aggravated felony (as defined in section 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43))); (B)child abuse; 
(C)sexual violence or abuse; or (D)child pornography; 
(2)an association with any business that employs a minor who— (A)is unrelated to the sponsor, potential sponsor, or member of a household of a sponsor or potential sponsor; and 
(B)is— (i)not paid a legal wage; or 
(ii)unable to attend school due to the employment; or (3)an association with the organization or implementation of prostitution. 
225. 
(a)Subject to the provisions of this section, the Administrator of the Transportation Security Administration (hereafter in this section referred to as the Administrator) may conduct a pilot program to provide screening services outside of an existing primary passenger terminal screening area where screening services are currently provided or would be eligible to be provided under the Transportation Security Administration’s annually appropriated passenger screening program as a primary passenger terminal screening area. (b)Any request for screening services under subsection (a) shall be initiated only at the request of a public or private entity regulated by the Transportation Security Administration; shall be made in writing to the Administrator; and may only be submitted to the Transportation Security Administration after consultation with the relevant local airport authority. 
(c)The Administrator may provide the requested screening services under subsection (a) if the Administrator provides a certification to the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives, and the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate that implementation of subsection (a) does not reduce the security or efficiency of screening services already provided in primary passenger terminals at any impacted airports. (d)No screening services may be provided under subsection (a) unless the requesting entity agrees in writing to the scope of the screening services to be provided, and agrees to compensate the Transportation Security Administration for all reasonable personnel and non-personnel costs, including overtime, of providing the screening services. 
(e)The authority available under this section is effective for fiscal years 2019 through 2021 and may be utilized at not more than eight locations for transportation security purposes. (f)Notwithstanding any other provision of law, an airport authority, air carrier, or other requesting entity shall not be liable for any claims for damages filed in State or Federal court (including a claim for compensatory, punitive, contributory, or indemnity damages) relating to— 
(1)an airport authority’s or other entity’s decision to request that the Transportation Security Administration provide passenger screening services outside of a primary passenger terminal screening area; or (2)any act of negligence, gross negligence, or intentional wrongdoing by employees of the Transportation Security Administration providing passenger and property security screening services at a pilot program screening location. 
(g)Notwithstanding any other provision of law, any compensation received by the Transportation Security Administration under subsection (d) shall be credited to the account used to finance the provision of reimbursable security screening services under subsection (a). (h)The Administrator shall submit to the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives, and the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate— 
(1)an implementation plan for the pilot programs under subsection (a), including the application process, that is due by 90 days after the date of enactment of this Act; (2)an evaluation plan for the pilot programs; and 
(3)annual performance reports, by not later than 60 days after the end of each fiscal year in which the pilot programs are in operation, including— (A)the amount of reimbursement received by the Transportation Security Administration from each entity in the pilot program for the preceding fiscal year, delineated by personnel and non-personnel costs; 
(B)an analysis of the results of the pilot programs corresponding to the evaluation plan required under paragraph (2); (C)any Transportation Security Administration staffing changes created at the primary passenger screening checkpoints and baggage screening as a result of the pilot program; and 
(D)any other unintended consequences created by the pilot program. (i)Except as otherwise provided in this section, nothing in this section may be construed as affecting in any manner the responsibilities, duties, or authorities of the Transportation Security Administration. 
(j)For the purposes of this section, the term airport means a commercial service airport as defined by section 47107(7) of title 49 United States Code. (k)For the purposes of this section, the term screening services means the screening of passengers, flight crews, and their carry-on baggage and personal articles, and may include checked baggage screening if that type of screening is performed at an offsite location that is not part of a passenger terminal of a commercial airport. 
(l)For the purpose of this section, the term primary passenger terminal screening area means the security checkpoints relied upon by airports as the principal points of entry to a sterile area of an airport. 226.Not later than 90 days after the date of enactment of this Act and weekly thereafter, the Director of U.S. Immigration and Customs Enforcement shall submit to the Committees on Appropriations of the Senate and the House of Representatives, and make available on a publicly accessible website, a report detailing— 
(1)data on aliens detained; including average fiscal year to date daily populations of aliens detained; daily counts of the number of aliens detained as of the date of each report, total fiscal year-to-date book-ins; and average lengths of stay of aliens detained (including average post-determination length of stay in the case of detainees described in subparagraph (B)) for— (A)single adults and for members of family units detained in the custody of U.S. Immigration and Customs Enforcement, disaggregated by whether the detainees were— 
(i)transferred to the custody of U.S. Immigration and Customs Enforcement by U.S. Customs and Border Protection after being deemed inadmissible at a port of entry or after being apprehended within 14 days of entering the United States; or (ii)arrested by U.S. Immigration and Customs Enforcement; 
(B)detainees in the custody of U.S. Immigration and Customs Enforcement who are determined to have a credible or reasonable fear of— (i)persecution, as defined in section 235(b)(1)(B)(v) of the Immigration and Nationality Act; or 
(ii)torture, as defined in section 208.30 of title 8, Code of Federal Regulations (as in effect on January 1, 2018); (C)detainees in the custody of U.S. Immigration and Customs Enforcement who have been issued a Notice to Appear pursuant to section 239 of the Immigration and Nationality Act, disaggregated by single adults and members of family units; and 
(2)the total number of enrollees in the Alternatives to Detention program and the average length of participation, disaggregated by— (A)single adults and family heads of household; 
(B)participants in the family case management program; (C)level of supervision; and 
(D)the locations of supervision, by field office. 227.None of the funds in this Act shall be used to reduce the Coast Guard's Operations Systems Center mission or its government-employed or contract staff levels. 
228.None of the funds appropriated by this Act may be used to conduct, or to implement the results of, a competition under Office of Management and Budget Circular A–76 for activities performed with respect to the Coast Guard National Vessel Documentation Center. 229.Funds made available in this Act may be used to alter operations within the Civil Engineering Program of the Coast Guard nationwide, including civil engineering units, facilities design and construction centers, maintenance and logistics commands, and the Coast Guard Academy, except that none of the funds provided in this Act may be used to reduce operations within any civil engineering unit unless specifically authorized by a statute enacted after the date of enactment of this Act. 
230. 
(a)Of the total amount made available under U.S. Customs and Border Protection—Procurement, Construction, and Improvements, $2,370,222,000 shall be available only as follows: (1)$1,375,000,000 is for the construction of primary pedestrian fencing, including levee pedestrian fencing, in the Rio Grande Valley Sector; 
(2)$725,000,000 is for the acquisition and deployment of border security technologies and trade and travel assets and infrastructure, to include $570,000,000 for non-intrusive inspection equipment at ports of entry; and (3)$270,222,000 is for construction and facility improvements, to include $222,000,000 for humanitarian needs, $14,775,000 for Office of Field Operations facilities, and $33,447,000 for Border Patrol station facility improvements. 
(b)The amounts designated in subsection (a)(1) shall only be available for operationally effective designs deployed as of the date of the Consolidated Appropriations Act, 2017 (Public Law 115–31), such as currently deployed steel bollard designs, that prioritize agent safety. (c)Not later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and the Comptroller General of the United States an updated risk-based plan for improving security along the borders of the United States that includes the elements required under subsection (a) of section 231 of division F of the Consolidated Appropriations Act, 2018 (Public Law 115–141), which shall be evaluated in accordance with subsection (b) of such section. 
231.None of the funds made available by this Act or prior Acts are available for the construction of pedestrian fencing— (1)within the Santa Ana Wildlife Refuge; 
(2)within the Bentsen-Rio Grande Valley State Park; (3)within La Lomita Historical park; 
(4)within the National Butterfly Center; or (5)within or east of the Vista del Mar Ranch tract of the Lower Rio Grande Valley National Wildlife Refuge. 
232. 
(a)Prior to use of any funds made available by this Act for the construction of physical barriers within the city limits of any city or census designated place described in subsection (c), the Department of Homeland Security and the local elected officials of such a city or census designated place shall confer and seek to reach mutual agreement regarding the design and alignment of physical barriers within that city or the census designated place (as the case may be). Such consultations shall continue until September 30, 2019 (or until agreement is reached, if earlier) and may be extended beyond that date by agreement of the parties, and no funds made available in this Act shall be used for such construction while consultations are continuing. (b)Not later than July 1, 2019, the Secretary shall issue notices for public comment regarding construction of pedestrian fencing in the places identified in subsection (c). The notices shall afford the public not less than 60 days to submit comments on the location of proposed fencing in the affected areas. Not later than 90 days following the end of the comment period identified in this subsection, the Department shall publish in the Federal Register its responses to the comments received along with its plans for construction in the areas identified in the notice to which it is responding. 
(c)The cities and census designated place described in this subsection are as follows: (1)Roma, Texas. 
(2)Rio Grande City, Texas. (3)Escobares, Texas. 
(4)La Grulla, Texas. (5)The census designated place of Salineno, Texas.  
IIIProtection, preparedness, response, and recoveryCybersecurity and Infrastructure Security AgencyOperations and supportFor necessary expenses of the Cybersecurity and Infrastructure Security Agency for operations and support, $1,345,802,000, of which $18,650,000 shall remain available until September 30, 2020: Provided, That not to exceed $3,825 shall be for official reception and representation expenses.Federal protective serviceThe revenues and collections of security fees credited to this account shall be available until expended for necessary expenses related to the protection of federally owned and leased buildings and for the operations of the Federal Protective Service.Procurement, construction, and improvementsFor necessary expenses of the Cybersecurity and Infrastructure Security Agency for procurement, construction, and improvements, $322,829,000, to remain available until September 30, 2021.Research and developmentFor necessary expenses of the Cybersecurity and Infrastructure Security Agency for research and development, $13,126,000, to remain available until September 30, 2020.Federal emergency management agencyOperations and supportFor necessary expenses of the Federal Emergency Management Agency for operations and support, $1,066,258,000: Provided, That not to exceed $2,250 shall be for official reception and representation expenses.Procurement, construction, and improvementsFor necessary expenses of the Federal Emergency Management Agency for procurement, construction, and improvements, $133,830,000, of which $61,834,000 shall remain available until September 30, 2021, and of which $71,996,000 shall remain available until September 30, 2023.Federal assistanceFor activities of the Federal Emergency Management Agency for Federal assistance through grants, contracts, cooperative agreements, and other activities, $3,094,210,000, which shall be allocated as follows: (1)$525,000,000 for the State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605), of which $90,000,000 shall be for Operation Stonegarden, and $10,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack: Provided, That notwithstanding subsection (c)(4) of such section 2004, for fiscal year 2019, the Commonwealth of Puerto Rico shall make available to local and tribal governments amounts provided to the Commonwealth of Puerto Rico under this paragraph in accordance with subsection (c)(1) of such section 2004. 
(2)$640,000,000 for the Urban Area Security Initiative under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604), of which $50,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack. (3)$100,000,000 for Public Transportation Security Assistance, Railroad Security Assistance, and Over-the-Road Bus Security Assistance under sections 1406, 1513, and 1532 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135, 1163, and 1182), of which $10,000,000 shall be for Amtrak security and $2,000,000 shall be for Over-the-Road Bus Security: Provided, That such public transportation security assistance shall be provided directly to public transportation agencies. 
(4)$100,000,000 for Port Security Grants in accordance with section 70107 of title 46, United States Code. (5)$700,000,000, to remain available until September 30, 2020, of which $350,000,000 shall be for Assistance to Firefighter Grants and $350,000,000 shall be for Staffing for Adequate Fire and Emergency Response Grants under sections 33 and 34 respectively of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229 and 2229a). 
(6)$350,000,000 for emergency management performance grants under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701), section 762 of title 6, United States Code, and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.). (7)$262,531,000 for necessary expenses for Flood Hazard Mapping and Risk Analysis, in addition to and to supplement any other sums appropriated under the National Flood Insurance Fund, and such additional sums as may be provided by States or other political subdivisions for cost-shared mapping activities under section 1360(f)(2) of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(f)(2)), to remain available until expended. 
(8)$10,000,000 for Regional Catastrophic Preparedness Grants. (9)$10,000,000 for Rehabilitation of High Hazard Potential Dams under section 8A of the National Dam Safety Program Act (33 U.S.C. 467f–2). 
(10)$120,000,000 for the emergency food and shelter program under title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331), to remain available until expended: Provided, That not to exceed 3.5 percent shall be for total administrative costs. (11)$276,679,000 to sustain current operations for training, exercises, technical assistance, and other programs.Disaster relief fund(including transfer of funds)For necessary expenses in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $12,558,000,000, to remain available until expended, of which $3,000,000 may be transferred to the Disaster Assistance Direct Loan Program for administrative expenses to carry out the program as authorized by section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184): Provided, That of the amount provided under this heading, $12,000,000,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That of the amounts set aside from funds provided under this heading pursuant to subsection (i)(1) of section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(i)(1)), $250,000,000 shall be available to carry out activities for the National Predisaster Mitigation Fund under that section of that Act (as in effect on the day before the amendments made by section 1234 of the Disaster Recovery Reform Act of 2018 (division D of Public Law 115–254) took effect), in addition to any amounts otherwise made available for such purpose by this or any other Act and may be merged in this account for all purposes with funds for the revised National Public Infrastructure Predisaster Mitigation Assistance, as authorized by the amendments made to section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133) by section 1234 of the Disaster Recovery Reform Act of 2018 (division D of Public Law 115–254), once that assistance has been fully implemented: Provided further, That $300,000,000 of the amounts provided under this heading in this Act shall be derived from unobligated balances from prior year appropriations available under this heading: Provided further, That none of the amounts derived from unobligated balances in the previous proviso shall be from amounts that were designated by the Congress as being for an emergency requirement pursuant to a Concurrent Resolution on the budget or section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.National flood insurance fundFor activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89; 128 Stat. 1020), $202,153,000, to remain available until September 30, 2020, which shall be derived from offsetting amounts collected under section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)); of which $13,858,000 shall be available for mission support associated with flood management; and of which $188,295,000 shall be available for flood plain management and flood mapping: Provided, That any additional fees collected pursuant to section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)) shall be credited as offsetting collections to this account, to be available for flood plain management and flood mapping: Provided further, That in fiscal year 2019, no funds shall be available from the National Flood Insurance Fund under section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017) in excess of— (1)$176,304,000 for operating expenses and salaries and expenses associated with flood insurance operations; 
(2)$1,123,000,000 for commissions and taxes of agents; (3)such sums as are necessary for interest on Treasury borrowings; and 
(4)$175,000,000, which shall remain available until expended, for flood mitigation actions and for flood mitigation assistance under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c), notwithstanding sections 1366(e) and 1310(a)(7) of such Act (42 U.S.C. 4104c(e), 4017):Provided further, That the amounts collected under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) and section 1366(e) of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c(e)), shall be deposited in the National Flood Insurance Fund to supplement other amounts specified as available for section 1366 of the National Flood Insurance Act of 1968, notwithstanding section 102(f)(8), section 1366(e) of the National Flood Insurance Act of 1968, and paragraphs (1) through (3) of section 1367(b) of such Act (42 U.S.C. 4012a(f)(8), 4104c(e), 4104d(b)(1)–(3)): Provided further, That total administrative costs shall not exceed 4 percent of the total appropriation: Provided further, That up to $5,000,000 is available to carry out section 24 of the Homeowner Flood Insurance Affordability Act of 2014 (42 U.S.C. 4033).Administrative provisions 301.Not later than 180 days after the date of enactment of this Act, the Federal Protective Service, in conjunction with the Office of Management and Budget, shall provide a report to the Committees on Appropriations of the Senate and the House of Representatives providing no fewer than three options for a revised method to assess and allocate costs for countermeasures. 
302.Notwithstanding section 2008(a)(12) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)(12)) or any other provision of law, not more than 5 percent of the amount of a grant made available in paragraphs (1) through (4) under Federal Emergency Management Agency—Federal Assistance, may be used by the grantee for expenses directly related to administration of the grant. 303.Applications for grants under the heading Federal Emergency Management Agency—Federal Assistance, for paragraphs (1) through (4), shall be made available to eligible applicants not later than 60 days after the date of enactment of this Act, eligible applicants shall submit applications not later than 80 days after the grant announcement, and the Administrator of the Federal Emergency Management Agency shall act within 65 days after the receipt of an application. 
304.Under the heading Federal Emergency Management Agency—Federal Assistance, for grants under paragraphs (1) through (4), (8), and (9), the Administrator of the Federal Emergency Management Agency shall brief the Committees on Appropriations of the Senate and the House of Representatives 5 full business days in advance of announcing publicly the intention of making an award. 305.Under the heading Federal Emergency Management Agency—Federal Assistance, for grants under paragraphs (1) and (2), the installation of communications towers is not considered construction of a building or other physical facility. 
306.The reporting requirements in paragraphs (1) and (2) under the heading Federal Emergency Management Agency—Disaster Relief Fund in the Department of Homeland Security Appropriations Act, 2015 (Public Law 114–4) shall be applied in fiscal year 2019 with respect to budget year 2020 and current fiscal year 2019, respectively— (1)in paragraph (1) by substituting fiscal year 2020 for fiscal year 2016; and 
(2)in paragraph (2) by inserting business after fifth. 307.In making grants under the heading Firefighter Assistance Grants, the Secretary may grant waivers from the requirements in subsections (a)(1)(A), (a)(1)(B), (a)(1)(E), (c)(1), (c)(2), and (c)(4) of section 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a). 
308.The aggregate charges assessed during fiscal year 2019, as authorized in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent of the amounts anticipated by the Department of Homeland Security to be necessary for its Radiological Emergency Preparedness Program for the next fiscal year: Provided, That the methodology for assessment and collection of fees shall be fair and equitable and shall reflect costs of providing such services, including administrative costs of collecting such fees: Provided further, That such fees shall be deposited in a Radiological Emergency Preparedness Program account as offsetting collections and will become available for authorized purposes on October 1, 2019, and remain available until expended. 309. (a)The Federal share of assistance, including direct Federal assistance, provided under sections 403 and 407 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b and 42 U.S.C. 5173), with respect to a major disaster declared pursuant to such Act for damages resulting from a wildfire in calendar year 2018, shall be not less than 90 percent of the eligible costs under such section. 
(b)The Federal share provided by subsection (a) shall apply to assistance provided before, on, or after the date of enactment of this Act. IVResearch, development, training, and servicesU.S. Citizenship and immigration servicesOperations and supportFor necessary expenses of U.S. Citizenship and Immigration Services for operations and support of the E-Verify Program, $109,688,000.Procurement, construction, and improvementsFor necessary expenses of U.S. Citizenship and Immigration Services for procurement, construction, and improvements of the E-Verify Program, $22,838,000, to remain available until September 30, 2021.Federal assistanceFor necessary expenses of U.S. Citizenship and Immigration Services for Federal assistance for the Citizenship and Integration Grant Program, $10,000,000.Federal law enforcement training centersOperations and supportFor necessary expenses of the Federal Law Enforcement Training Centers for operations and support, including the purchase of not to exceed 117 vehicles for police-type use and hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, $277,876,000, of which $20,000,000 shall remain available until September 30, 2020: Provided, That not to exceed $7,180 shall be for official reception and representation expenses.Procurement, construction, and improvementsFor necessary expenses of the Federal Law Enforcement Training Centers for procurement, construction, and improvements, $50,943,000, to remain available until September 30, 2023.Science and technology directorateOperations and supportFor necessary expenses of the Science and Technology Directorate for operations and support, including the purchase or lease of not to exceed 5 vehicles, $308,520,000, of which $170,462,000 shall remain available until September 30, 2020: Provided, That not to exceed $10,000 shall be for official reception and representation expenses.Research and developmentFor necessary expenses of the Science and Technology Directorate for research and development, $511,265,000, to remain available until September 30, 2021. Countering weapons of mass destruction officeOperations and supportFor necessary expenses of the Countering Weapons of Mass Destruction Office for operations and support, $187,095,000: Provided, That not to exceed $2,250 shall be for official reception and representation expenses.Procurement, construction, and improvementsFor necessary expenses of the Countering Weapons of Mass Destruction Office for procurement, construction, and improvements, $100,096,000, to remain available until September 30, 2021.Research and developmentFor necessary expenses of the Countering Weapons of Mass Destruction Office for research and development, $83,043,000, to remain available until September 30, 2021.Federal assistanceFor necessary expenses of the Countering Weapons of Mass Destruction Office for Federal assistance through grants, contracts, cooperative agreements, and other activities, $64,663,000, to remain available until September 30, 2021.Administrative provisions(Including transfer of funds) 401.Notwithstanding any other provision of law, funds otherwise made available to U.S. Citizenship and Immigration Services may be used to acquire, operate, equip, and dispose of up to 5 vehicles, for replacement only, for areas where the Administrator of General Services does not provide vehicles for lease: Provided, That the Director of U.S. Citizenship and Immigration Services may authorize employees who are assigned to those areas to use such vehicles to travel between the employees' residences and places of employment. 
402.None of the funds made available in this Act may be used by U.S. Citizenship and Immigration Services to grant an immigration benefit unless the results of background checks required by law to be completed prior to the granting of the benefit have been received by U.S. Citizenship and Immigration Services, and the results do not preclude the granting of the benefit. 403.None of the funds appropriated by this Act may be used to process or approve a competition under Office of Management and Budget Circular A–76 for services provided by employees (including employees serving on a temporary or term basis) of U.S. Citizenship and Immigration Services of the Department of Homeland Security who are known as Immigration Information Officers, Immigration Service Analysts, Contact Representatives, Investigative Assistants, or Immigration Services Officers. 
404.The Director of the Federal Law Enforcement Training Centers is authorized to distribute funds to Federal law enforcement agencies for expenses incurred participating in training accreditation. 405.The Federal Law Enforcement Training Accreditation Board, including representatives from the Federal law enforcement community and non-Federal accreditation experts involved in law enforcement training, shall lead the Federal law enforcement training accreditation process to continue the implementation of measuring and assessing the quality and effectiveness of Federal law enforcement training programs, facilities, and instructors. 
406.The Director of the Federal Law Enforcement Training Centers may accept transfers to the account established by section 407(a) of division F of the Consolidated Appropriations Act, 2018 (Public Law 115–141) from Government agencies requesting the construction of special use facilities, as authorized by the Economy Act (31 U.S.C. 1535(b)): Provided, That the Federal Law Enforcement Training Centers maintain administrative control and ownership upon completion of such facilities. 407.The functions of the Federal Law Enforcement Training Centers instructor staff shall be classified as inherently governmental for the purpose of the Federal Activities Inventory Reform Act of 1998 (31 U.S.C. 501 note). 
408.The Secretary of Homeland Security may transfer personnel and up to $15,000,000 in unexpended balances of amounts made available to the Department of Homeland Security under the heading Science and Technology Directorate—Operations and Support in division F of the Consolidated Appropriations Act, 2018 (Public Law 115–141) to the Department of Agriculture for the purpose of contract and associated support of the operations of the National Bio and Agro-defense Facility: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives at least 30 days in advance of such transfer. VGeneral provisions(including transfers and rescissions of funds) 501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
502.Subject to the requirements of section 503 of this Act, the unexpended balances of prior appropriations provided for activities in this Act may be transferred to appropriation accounts for such activities established pursuant to this Act, may be merged with funds in the applicable established accounts, and thereafter may be accounted for as one fund for the same time period as originally enacted. 503. (a)None of the funds provided by this Act, provided by previous appropriations Acts to the components in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2019, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the components funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates or eliminates a program, project, or activity, or increases funds for any program, project, or activity for which funds have been denied or restricted by the Congress; (2)contracts out any function or activity presently performed by Federal employees or any new function or activity proposed to be performed by Federal employees in the President's budget proposal for fiscal year 2019 for the Department of Homeland Security; 
(3)augments funding for existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (4)reduces funding for any program, project, or activity, or numbers of personnel, by 10 percent or more; or 
(5)results from any general savings from a reduction in personnel that would result in a change in funding levels for programs, projects, or activities as approved by the Congress. (b)Subsection (a) shall not apply if the Committees on Appropriations of the Senate and the House of Representatives are notified at least 15 days in advance of such reprogramming. 
(c)Up to 5 percent of any appropriation made available for the current fiscal year for the Department of Homeland Security by this Act or provided by previous appropriations Acts may be transferred between such appropriations if the Committees on Appropriations of the Senate and the House of Representatives are notified at least 30 days in advance of such transfer, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by such transfer. (d)Notwithstanding subsections (a), (b), and (c), no funds shall be reprogrammed within or transferred between appropriations based upon an initial notification provided after June 30, except in extraordinary circumstances that imminently threaten the safety of human life or the protection of property. 
(e)The notification thresholds and procedures set forth in subsections (a), (b), (c), and (d) shall apply to any use of deobligated balances of funds provided in previous Department of Homeland Security Appropriations Acts that remain available for obligation in the current year. (f)Notwithstanding subsection (c), the Secretary of Homeland Security may transfer to the fund established by 8 U.S.C. 1101 note, up to $20,000,000 from appropriations available to the Department of Homeland Security: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives at least 5 days in advance of such transfer. 
504.Section 504 of the Department of Homeland Security Appropriations Act, 2017 (division F of Public Law 115–31), related to the operations of a working capital fund, shall apply with respect to funds made available in this Act in the same manner as such section applied to funds made available in that Act. 505.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2019, as recorded in the financial records at the time of a reprogramming notification, but not later than June 30, 2020, from appropriations for Operations and Support for fiscal year 2019 in this Act shall remain available through September 30, 2020, in the account and for the purposes for which the appropriations were provided: Provided, That prior to the obligation of such funds, a notification shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives in accordance with section 503 of this Act. 
506.Funds made available by this Act for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2019 until the enactment of an Act authorizing intelligence activities for fiscal year 2019. 507. (a)The Secretary of Homeland Security, or the designee of the Secretary, shall notify the Committees on Appropriations of the Senate and the House of Representatives at least 3 full business days in advance of— 
(1)making or awarding a grant allocation, grant, contract, other transaction agreement, or task or delivery order on a Department of Homeland Security multiple award contract, or to issue a letter of intent totaling in excess of $1,000,000; (2)awarding a task or delivery order requiring an obligation of funds in an amount greater than $10,000,000 from multi-year Department of Homeland Security funds; 
(3)making a sole-source grant award; or (4)announcing publicly the intention to make or award items under paragraph (1), (2), or (3), including a contract covered by the Federal Acquisition Regulation. 
(b)If the Secretary of Homeland Security determines that compliance with this section would pose a substantial risk to human life, health, or safety, an award may be made without notification, and the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives not later than 5 full business days after such an award is made or letter issued. (c)A notification under this section— 
(1)may not involve funds that are not available for obligation; and (2)shall include the amount of the award; the fiscal year for which the funds for the award were appropriated; the type of contract; and the account from which the funds are being drawn. 
508.Notwithstanding any other provision of law, no agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without advance notification to the Committees on Appropriations of the Senate and the House of Representatives, except that the Federal Law Enforcement Training Centers is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training that cannot be accommodated in existing Centers facilities. 509.None of the funds appropriated or otherwise made available by this Act may be used for expenses for any construction, repair, alteration, or acquisition project for which a prospectus otherwise required under chapter 33 of title 40, United States Code, has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus. 
510.Sections 520, 522, and 530 of the Department of Homeland Security Appropriations Act, 2008 (division E of Public Law 110–161; 121 Stat. 2073 and 2074) shall apply with respect to funds made available in this Act in the same manner as such sections applied to funds made available in that Act. 511.None of the funds made available in this Act may be used in contravention of the applicable provisions of the Buy American Act: Provided, That for purposes of the preceding sentence, the term Buy American Act means chapter 83 of title 41, United States Code. 
512.None of the funds made available in this Act may be used to amend the oath of allegiance required by section 337 of the Immigration and Nationality Act (8 U.S.C. 1448). 513.None of the funds provided or otherwise made available in this Act shall be available to carry out section 872 of the Homeland Security Act of 2002 (6 U.S.C. 452) unless explicitly authorized by the Congress. 
514.None of the funds made available in this Act may be used for planning, testing, piloting, or developing a national identification card. 515.Any official that is required by this Act to report or to certify to the Committees on Appropriations of the Senate and the House of Representatives may not delegate such authority to perform that act unless specifically authorized herein. 
516.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— (1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 517.None of the funds made available in this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 
518.None of the funds made available in this Act may be used to employ workers described in section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)). 519.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or performance that does not meet the basic requirements of a contract. 
520.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Homeland Security to enter into any Federal contract unless such contract is entered into in accordance with the requirements of subtitle I of title 41, United States Code, or chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless such contract is otherwise authorized by statute to be entered into without regard to the above referenced statutes. 521. (a)For an additional amount for financial systems modernization, $51,000,000, to remain available until September 30, 2020. 
(b)Funds made available in subsection (a) for financial systems modernization may be transferred by the Secretary of Homeland Security between appropriations for the same purpose, notwithstanding section 503 of this Act. (c)No transfer described in subsection (b) shall occur until 15 days after the Committees on Appropriations of the Senate and the House of Representatives are notified of such transfer. 
522. 
(a)The funds appropriated to the Department of Homeland Security in this Act for Operations and Support shall be hereby reduced, as determined by the Chief Financial Officer, by a total of $12,000,000 to realize administrative savings, including savings from requirements, supplies, or materials that were funded by the Department using fiscal year 2018 appropriations for contracts with periods of performance in fiscal year 2019. (b)Funds may only be reduced for the respective appropriations from amounts identified in the budget appendix, as modified by the report accompanying this Act, by object classes 25.1, 25.2, 25.3, and 26.2. 
(c)No funds may be reduced from amounts provided under the following headings and activities: (1)Cybersecurity and Infrastructure Security Agency—Operations and Support; 
(2)Coast Guard—Operations and Support for defense-related activities; and (3)Federal Emergency Management Agency—Operations and Support for National Continuity Programs in the Preparedness and Protection program, project, and activity. 
(d)No amounts may be reduced from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to a concurrent resolution on the budget or section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 or from amounts that were designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985. (e)The Secretary shall submit a notification to the Committees on Appropriations of the Senate and the House of Representatives specifying the account and amount of each reduction made pursuant to this section. 
523. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
524.None of the funds made available in this Act may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel unless law enforcement personnel of the United States continuously monitor or control the firearm at all times. 525.None of the funds made available in this Act may be used to pay for the travel to or attendance of more than 50 employees of a single component of the Department of Homeland Security, who are stationed in the United States, at a single international conference unless the Secretary of Homeland Security, or a designee, determines that such attendance is in the national interest and notifies the Committees on Appropriations of the Senate and the House of Representatives within at least 10 days of that determination and the basis for that determination: Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations: Provided further, That the total cost to the Department of Homeland Security of any such conference shall not exceed $500,000. 
526.None of the funds made available in this Act may be used to reimburse any Federal department or agency for its participation in a National Special Security Event. 527.None of the funds made available to the Department of Homeland Security by this or any other Act may be obligated for any structural pay reform that affects more than 100 full-time positions or costs more than $5,000,000 in a single year before the end of the 30-day period beginning on the date on which the Secretary of Homeland Security submits to Congress a notification that includes— 
(1)the number of full-time positions affected by such change; (2)funding required for such change for the current year and through the Future Years Homeland Security Program; 
(3)justification for such change; and (4)an analysis of compensation alternatives to such change that were considered by the Department. 
528. 
(a)Any agency receiving funds made available in this Act shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Committees on Appropriations of the Senate and the House of Representatives in this Act, upon the determination by the head of the agency that it shall serve the national interest. (b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises homeland or national security; or (2)the report contains proprietary information. 
(c)The head of the agency posting such report shall do so only after such report has been made available to the Committees on Appropriations of the Senate and the House of Representatives for not less than 45 days except as otherwise specified in law. 529. (a)Funding provided in this Act for Operations and Support may be used for minor procurement, construction, and improvements. 
(b)For purposes of subsection (a), minor refers to end items with a unit cost of $250,000 or less for personal property, and $2,000,000 or less for real property. 530.The authority provided by section 532 of the Department of Homeland Security Appropriations Act, 2018 (Public Law 115–141) regarding primary and secondary schooling of dependents shall continue in effect during fiscal year 2019. 
531. 
(a)For an additional amount for Federal Emergency Management Agency—Federal Assistance, $41,000,000, to remain available until September 30, 2020, exclusively for providing reimbursement of extraordinary law enforcement personnel costs for protection activities directly and demonstrably associated with any residence of the President that is designated or identified to be secured by the United States Secret Service. (b)Subsections (b) through (f) of section 534 of the Department of Homeland Security Appropriations Act, 2018 (Public Law 115–141), shall be applied with respect to amounts made available by subsection (a) of this section by substituting October 1, 2019  for October 1, 2018 and October 1, 2018 for October 1, 2017. 
532.None of the funds made available by this Act may be used to prevent a Member of Congress from entering, for the purpose of conducting oversight, any facility operated by or for the Department of Homeland Security used to detain or otherwise house alien minors, or to make any temporary modification at any such facility that in any way alters what is observed by a visiting Member of Congress, compared to what would be observed in the absence of such modification. 533. (a)Except as provided in subsection (b), none of the funds made available in this Act may be used to place restraints on a woman in the custody of the Department of Homeland Security (including during transport, in a detention facility, or at an outside medical facility) who is pregnant or in post-delivery recuperation. 
(b)Subsection (a) shall not apply with respect to a pregnant woman if— (1)an appropriate official of the Department of Homeland Security makes an individualized determination that the woman— 
(A)is a serious flight risk, and such risk cannot be prevented by other means; or (B)poses an immediate and serious threat to harm herself or others that cannot be prevented by other means; or 
(2)a medical professional responsible for the care of the pregnant woman determines that the use of therapeutic restraints is appropriate for the medical safety of the woman. (c)If a pregnant woman is restrained pursuant to subsection (b), only the safest and least restrictive restraints, as determined by the appropriate medical professional treating the woman, may be used. In no case may restraints be used on a woman who is in active labor or delivery, and in no case may a pregnant woman be restrained in a face-down position with four-point restraints, on her back, or in a restraint belt that constricts the area of the pregnancy. A pregnant woman who is immobilized by restraints shall be positioned, to the maximum extent feasible, on her left side. 
534.None of the funds made available by this Act may be used to destroy any document, recording, or other record pertaining to any potential sexual assault or abuse perpetrated against any individual held in the custody of the Department of Homeland Security. 535.Section 513 of division F of Public Law 114–113, regarding a prohibition on funding for any position designated as a Principal Federal Official, shall apply with respect to funds made available in this Act in the same manner as such section applied to funds made available in that Act. 
536.None of the funds made available by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty. 537.Within 60 days of any budget submission for the Department of Homeland Security for fiscal year 2020 that assumes revenues or proposes a reduction from the previous year based on user fees proposals that have not been enacted into law prior to the submission of the budget, the Secretary of Homeland Security shall provide the Committees on Appropriations of the Senate and the House of Representatives specific reductions in proposed discretionary budget authority commensurate with the revenues assumed in such proposals in the event that they are not enacted prior to October 1, 2019.(Rescissions) 
538.The following unobligated balances made available to the Department of Homeland Security pursuant to section 505 of the Department of Homeland Security Appropriations Act, 2018 (Public Law 115–141) are rescinded: (1)$169,000 from Office of the Secretary and Executive Management—Operations and Support; 
(2)$328,000 from “Management Directorate—Operations and Support”; (3)$366,000 from “Intelligence, Analysis, and Operations Coordination—Operations and Support”; 
(4)$427,000 from “U.S. Customs and Border Protection—Operations and Support”; (5)$30,000 from “Coast Guard—Operating Expenses”; 
(6)$1,040,000 from “Coast Guard—Acquisition, Construction, and Improvements”; (7)$5,166,000 from “United States Secret Service—Operations and Support”; 
(8)$1,589,000 from “National Protection and Programs Directorate—Operations and Support”; (9)$362,000 from “Office of Health Affairs—Operations and Support”; 
(10)$362,000 from “Federal Emergency Management Agency—Operations and Support”; (11)$206,000 from “U.S. Citizenship and Immigration Services—Operations and Support”; 
(12)$63,000 from “Science and Technology Directorate—Operations and Support”; and (13)$437,000 from “Domestic Nuclear Detection Office—Operations and Support”.(rescissions) 
539.Of the funds appropriated to the Department of Homeland Security, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177): (1)$33,870,000 from Public Law 115–141 under the heading “Transportation Security Administration—Operations and Support”. 
(2)$17,045,000 from Public Law 115–31 under the heading “Coast Guard—Research, Development, Test, and Evaluation”. (3)$17,200,000 from Public Law 115–141 under the heading Domestic Nuclear Detection Office—Federal Assistance. 
(4)$7,400,000 from Public Law 114–4 under the heading “Coast Guard—Acquisition, Construction, and Improvements”. (5)$5,200,000 from Public Law 114–113 under the heading Coast Guard—Acquisition, Construction, and Improvements.(rescission) 
540.From the unobligated balances available in the Department of the Treasury Forfeiture Fund established by section 9703 of title 31, United States Code (added by section 638 of Public Law 102–393), $200,000,000 shall be permanently rescinded not later than September 30, 2019.This division may be cited as the Department of Homeland Security Appropriations Act, 2019.BAgriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2019 IAGRICULTURAL PROGRAMSProcessing, Research, and MarketingOffice of the Secretary(including transfers of funds)For necessary expenses of the Office of the Secretary, $46,603,000, of which not to exceed $5,051,000 shall be available for the immediate Office of the Secretary; not to exceed $800,000 shall be available for the Office of the Assistant to the Secretary for Rural Development: Provided, That funds made available by this Act to an agency in the Rural Development mission area for salaries and expenses are available to fund up to one administrative support staff for the Office; not to exceed $1,496,000 shall be available for the Office of Homeland Security; not to exceed $4,711,000 shall be available for the Office of Partnerships and Public Engagement; not to exceed $23,176,000 shall be available for the Office of the Assistant Secretary for Administration, of which $22,301,000 shall be available for Departmental Administration to provide for necessary expenses for management support services to offices of the Department and for general administration, security, repairs and alterations, and other miscellaneous supplies and expenses not otherwise provided for and necessary for the practical and efficient work of the Department: Provided further, That funds made available by this Act to an agency in the Administration mission area for salaries and expenses are available to fund up to one administrative support staff for the Office; not to exceed $3,869,000 shall be available for the Office of Assistant Secretary for Congressional Relations to carry out the programs funded by this Act, including programs involving intergovernmental affairs and liaison within the executive branch; and not to exceed $7,500,000 shall be available for the Office of Communications: Provided further, That the Secretary of Agriculture is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: Provided further, That no appropriation for any office shall be increased or decreased by more than 5 percent: Provided further, That not to exceed $22,000 of the amount made available under this paragraph for the immediate Office of the Secretary shall be available for official reception and representation expenses, not otherwise provided for, as determined by the Secretary: Provided further, That the amount made available under this heading for Departmental Administration shall be reimbursed from applicable appropriations in this Act for travel expenses incident to the holding of hearings as required by 5 U.S.C. 551–558: Provided further, That funds made available under this heading for the Office of the Assistant Secretary for Congressional Relations may be transferred to agencies of the Department of Agriculture funded by this Act to maintain personnel at the agency level: Provided further, That no funds made available under this heading for the Office of Assistant Secretary for Congressional Relations may be obligated after 30 days from the date of enactment of this Act, unless the Secretary has notified the Committees on Appropriations of both Houses of Congress on the allocation of these funds by USDA agency.Executive operationsOffice of the chief economistFor necessary expenses of the Office of the Chief Economist, $21,286,000, of which $5,000,000 shall be for grants or cooperative agreements for policy research under 7 U.S.C. 3155.Office of Hearings and AppealsFor necessary expenses of the Office of Hearings and Appeals, $15,222,000.Office of budget and program analysisFor necessary expenses of the Office of Budget and Program Analysis, $9,525,000.Office of the chief information officerFor necessary expenses of the Office of the Chief Information Officer, $55,630,000, of which not less than $38,000,000 is for cybersecurity requirements of the department.Office of the chief financial officerFor necessary expenses of the Office of the Chief Financial Officer, $6,028,000.Office of the assistant secretary for civil rightsFor necessary expenses of the Office of the Assistant Secretary for Civil Rights, $901,000:Provided, That funds made available by this Act to an agency in the Civil Rights mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Office of civil rightsFor necessary expenses of the Office of Civil Rights, $24,206,000.Agriculture buildings and facilities(including transfers of funds)For payment of space rental and related costs pursuant to Public Law 92–313, including authorities pursuant to the 1984 delegation of authority from the Administrator of General Services to the Department of Agriculture under 40 U.S.C. 121, for programs and activities of the Department which are included in this Act, and for alterations and other actions needed for the Department and its agencies to consolidate unneeded space into configurations suitable for release to the Administrator of General Services, and for the operation, maintenance, improvement, and repair of Agriculture buildings and facilities, and for related costs, $59,967,000, to remain available until expended.Hazardous materials management(including transfers of funds)For necessary expenses of the Department of Agriculture, to comply with the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.) and the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), $3,503,000, to remain available until expended:Provided, That appropriations and funds available herein to the Department for Hazardous Materials Management may be transferred to any agency of the Department for its use in meeting all requirements pursuant to the above Acts on Federal and non-Federal lands.Office of inspector generalFor necessary expenses of the Office of Inspector General, including employment pursuant to the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.), $98,208,000, including such sums as may be necessary for contracting and other arrangements with public agencies and private persons pursuant to section 6(a)(9) of the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.), and including not to exceed $125,000 for certain confidential operational expenses, including the payment of informants, to be expended under the direction of the Inspector General pursuant to the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.) and section 1337 of the Agriculture and Food Act of 1981 (Public Law 97–98).Office of the general counselFor necessary expenses of the Office of the General Counsel, $45,146,000.Office of ethicsFor necessary expenses of the Office of Ethics, $4,136,000.Office of the under secretary for research, education, and economicsFor necessary expenses of the Office of the Under Secretary for Research, Education, and Economics, $800,000:  Provided, That funds made available by this Act to an agency in the Research, Education, and Economics mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Economic research serviceFor necessary expenses of the Economic Research Service, $86,757,000.National agricultural statistics serviceFor necessary expenses of the National Agricultural Statistics Service, $174,517,000, of which up to $45,300,000 shall be available until expended for the Census of Agriculture: Provided, That amounts made available for the Census of Agriculture may be used to conduct Current Industrial Report surveys subject to 7 U.S.C. 2204g(d) and (f).Agricultural research servicesalaries and expensesFor necessary expenses of the Agricultural Research Service and for acquisition of lands by donation, exchange, or purchase at a nominal cost not to exceed $100, and for land exchanges where the lands exchanged shall be of equal value or shall be equalized by a payment of money to the grantor which shall not exceed 25 percent of the total value of the land or interests transferred out of Federal ownership, $1,303,266,000, of which $10,600,000, to remain available until expended, shall be used to carry out the science program at the National Bio- and Agro-defense Facility located in Manhattan, Kansas: Provided, That appropriations hereunder shall be available for the operation and maintenance of aircraft and the purchase of not to exceed one for replacement only: Provided further, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for the construction, alteration, and repair of buildings and improvements, but unless otherwise provided, the cost of constructing any one building shall not exceed $500,000, except for headhouses or greenhouses which shall each be limited to $1,800,000, except for 10 buildings to be constructed or improved at a cost not to exceed $1,100,000 each, and except for two buildings to be constructed at a cost not to exceed $3,000,000 each, and the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building or $500,000, whichever is greater: Provided further, That appropriations hereunder shall be available for entering into lease agreements at any Agricultural Research Service location for the construction of a research facility by a non-Federal entity for use by the Agricultural Research Service and a condition of the lease shall be that any facility shall be owned, operated, and maintained by the non-Federal entity and shall be removed upon the expiration or termination of the lease agreement:Provided further, That the limitations on alterations contained in this Act shall not apply to modernization or replacement of existing facilities at Beltsville, Maryland: Provided further, That appropriations hereunder shall be available for granting easements at the Beltsville Agricultural Research Center: Provided further, That the foregoing limitations shall not apply to replacement of buildings needed to carry out the Act of April 24, 1948 (21 U.S.C. 113a): Provided further, That appropriations hereunder shall be available for granting easements at any Agricultural Research Service location for the construction of a research facility by a non-Federal entity for use by, and acceptable to, the Agricultural Research Service and a condition of the easements shall be that upon completion the facility shall be accepted by the Secretary, subject to the availability of funds herein, if the Secretary finds that acceptance of the facility is in the interest of the United States: Provided further, That funds may be received from any State, other political subdivision, organization, or individual for the purpose of establishing or operating any research facility or research project of the Agricultural Research Service, as authorized by law.Buildings and facilitiesFor the acquisition of land, construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities as necessary to carry out the agricultural research programs of the Department of Agriculture, where not otherwise provided, $381,200,000 to remain available until expended, of which $247,700,000 shall be allocated for ARS facilities co-located with university partners.National institute of food and agricultureResearch and education activitiesFor payments to agricultural experiment stations, for cooperative forestry and other research, for facilities, and for other expenses, $927,649,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Research and Education Activities in the joint explanatory statement accompanying this Act: Provided, That funds for research grants for 1994 institutions, education grants for 1890 institutions, capacity building for non-land-grant colleges of agriculture, the agriculture and food research initiative, veterinary medicine loan repayment, multicultural scholars, graduate fellowship and institution challenge grants, and grants management systems shall remain available until expended:  Provided further, That each institution eligible to receive funds under the Evans-Allen program receives no less than $1,000,000:  Provided further, That funds for education grants for Alaska Native and Native Hawaiian-serving institutions be made available to individual eligible institutions or consortia of eligible institutions with funds awarded equally to each of the States of Alaska and Hawaii:  Provided further, That funds for education grants for 1890 institutions shall be made available to institutions eligible to receive funds under 7 U.S.C. 3221 and 3222: Provided further, That not more than 5 percent of the amounts made available by this or any other Act to carry out the Agriculture and Food Research Initiative under 7 U.S.C. 450i(b) may be retained by the Secretary of Agriculture to pay administrative costs incurred by the Secretary in carrying out that authority.Native american institutions endowment fundFor the Native American Institutions Endowment Fund authorized by Public Law 103–382 (7 U.S.C. 301 note), $11,880,000, to remain available until expended.Extension activitiesFor payments to States, the District of Columbia, Puerto Rico, Guam, the Virgin Islands, Micronesia, the Northern Marianas, and American Samoa, $505,692,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Extension Activities in the joint explanatory statement accompanying this Act: Provided, That funds for facility improvements at 1890 institutions shall remain available until expended:  Provided further, That institutions eligible to receive funds under 7 U.S.C. 3221 for cooperative extension receive no less than $1,000,000: Provided further, That funds for cooperative extension under sections 3(b) and (c) of the Smith-Lever Act (7 U.S.C. 343(b) and (c)) and section 208(c) of Public Law 93–471 shall be available for retirement and employees’ compensation costs for extension agents.Integrated activitiesFor the integrated research, education, and extension grants programs, including necessary administrative expenses, $38,000,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Integrated Activities in the joint explanatory statement accompanying this Act: Provided, That funds for the Food and Agriculture Defense Initiative shall remain available until September 30, 2020: Provided further, That notwithstanding any other provision of law, indirect costs shall not be charged against any Extension Implementation Program Area grant awarded under the Crop Protection/Pest Management Program (7 U.S.C. 7626).Office of the under secretary for marketing and regulatory programsFor necessary expenses of the Office of the Under Secretary for Marketing and Regulatory Programs, $901,000: Provided, That funds made available by this Act to an agency in the Marketing and Regulatory Programs mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Animal and plant health inspection serviceSalaries and expenses(including transfers of funds)For necessary expenses of the Animal and Plant Health Inspection Service, including up to $30,000 for representation allowances and for expenses pursuant to the Foreign Service Act of 1980 (22 U.S.C. 4085), $1,011,136,000, of which $470,000, to remain available until expended, shall be available for the control of outbreaks of insects, plant diseases, animal diseases and for control of pest animals and birds (contingency fund) to the extent necessary to meet emergency conditions; of which $11,520,000, to remain available until expended, shall be used for the cotton pests program for cost share purposes or for debt retirement for active eradication zones; of which $37,857,000, to remain available until expended, shall be for Animal Health Technical Services; of which $705,000 shall be for activities under the authority of the Horse Protection Act of 1970, as amended (15 U.S.C. 1831); of which $62,840,000, to remain available until expended, shall be used to support avian health; of which $4,251,000, to remain available until expended, shall be for information technology infrastructure; of which $186,013,000, to remain available until expended, shall be for specialty crop pests; of which, $11,826,000, to remain available until expended, shall be for field crop and rangeland ecosystem pests; of which $16,523,000, to remain available until expended, shall be for zoonotic disease management; of which $40,966,000, to remain available until expended, shall be for emergency preparedness and response; of which $60,000,000, to remain available until expended, shall be for tree and wood pests; of which $5,725,000, to remain available until expended, shall be for the National Veterinary Stockpile; of which up to $1,500,000, to remain available until expended, shall be for the scrapie program for indemnities; of which $2,500,000, to remain available until expended, shall be for the wildlife damage management program for aviation safety: Provided, That of amounts available under this heading for wildlife services methods development, $1,000,000 shall remain available until expended: Provided further, That of amounts available under this heading for the screwworm program, $4,990,000 shall remain available until expended; of which $13,600,000, to remain available until expended, shall be used to carry out the science program at the National Bio- and Agro-defense Facility located in Manhattan, Kansas:  Provided further, That no funds shall be used to formulate or administer a brucellosis eradication program for the current fiscal year that does not require minimum matching by the States of at least 40 percent: Provided further, That this appropriation shall be available for the operation and maintenance of aircraft and the purchase of not to exceed five, of which two shall be for replacement only: Provided further, That in addition, in emergencies which threaten any segment of the agricultural production industry of the United States, the Secretary may transfer from other appropriations or funds available to the agencies or corporations of the Department such sums as may be deemed necessary, to be available only in such emergencies for the arrest and eradication of contagious or infectious disease or pests of animals, poultry, or plants, and for expenses in accordance with sections 10411 and 10417 of the Animal Health Protection Act (7 U.S.C. 8310 and 8316) and sections 431 and 442 of the Plant Protection Act (7 U.S.C. 7751 and 7772), and any unexpended balances of funds transferred for such emergency purposes in the preceding fiscal year shall be merged with such transferred amounts: Provided further, That appropriations hereunder shall be available pursuant to law (7 U.S.C. 2250) for the repair and alteration of leased buildings and improvements, but unless otherwise provided the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.In fiscal year 2019, the agency is authorized to collect fees to cover the total costs of providing technical assistance, goods, or services requested by States, other political subdivisions, domestic and international organizations, foreign governments, or individuals, provided that such fees are structured such that any entity's liability for such fees is reasonably based on the technical assistance, goods, or services provided to the entity by the agency, and such fees shall be reimbursed to this account, to remain available until expended, without further appropriation, for providing such assistance, goods, or services.Buildings and facilitiesFor plans, construction, repair, preventive maintenance, environmental support, improvement, extension, alteration, and purchase of fixed equipment or facilities, as authorized by 7 U.S.C. 2250, and acquisition of land as authorized by 7 U.S.C. 428a, $3,175,000, to remain available until expended.Agricultural marketing serviceMarketing servicesFor necessary expenses of the Agricultural Marketing Service, $159,095,000, of which $4,000,000 shall be available for the purposes of section 12306 of Public Law 113–79; and of which $1,500,000 shall be available for marketing activities authorized under section 204(b) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1623(b)) to provide to State departments of agriculture, State cooperative extension services, institutions of higher education, and nonprofit organizations grants to carry out programs and provide technical assistance to promote innovation, process improvement, and marketing relating to dairy products: Provided, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.Fees may be collected for the cost of standardization activities, as established by regulation pursuant to law (31 U.S.C. 9701).Limitation on administrative expensesNot to exceed $61,227,000 (from fees collected) shall be obligated during the current fiscal year for administrative expenses: Provided, That if crop size is understated and/or other uncontrollable events occur, the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress.Funds for strengthening markets, income, and supply (section 32)(including transfers of funds)Funds available under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), shall be used only for commodity program expenses as authorized therein, and other related operating expenses, except for: (1) transfers to the Department of Commerce as authorized by the Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.); (2) transfers otherwise provided in this Act; and (3) not more than $20,705,000 for formulation and administration of marketing agreements and orders pursuant to the Agricultural Marketing Agreement Act of 1937 and the Agricultural Act of 1961 (Public Law 87–128).Payments to states and possessionsFor payments to departments of agriculture, bureaus and departments of markets, and similar agencies for marketing activities under section 204(b) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1623(b)), $1,235,000.Limitation on inspection and weighing services expensesNot to exceed $55,000,000 (from fees collected) shall be obligated during the current fiscal year for inspection and weighing services: Provided, That if grain export activities require additional supervision and oversight, or other uncontrollable factors occur, this limitation may be exceeded by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress.Office of the under secretary for food safetyFor necessary expenses of the Office of the Under Secretary for Food Safety, $800,000: Provided, That funds made available by this Act to an agency in the Food Safety mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Food Safety and Inspection ServiceFor necessary expenses to carry out services authorized by the Federal Meat Inspection Act, the Poultry Products Inspection Act, and the Egg Products Inspection Act, including not to exceed $10,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $1,049,344,000; and in addition, $1,000,000 may be credited to this account from fees collected for the cost of laboratory accreditation as authorized by section 1327 of the Food, Agriculture, Conservation and Trade Act of 1990 (7 U.S.C. 138f): Provided, That funds provided for the Public Health Data Communication Infrastructure system shall remain available until expended: Provided further, That no fewer than 148 full-time equivalent positions shall be employed during fiscal year 2019 for purposes dedicated solely to inspections and enforcement related to the Humane Methods of Slaughter Act (7 U.S.C. 1901 et seq.): Provided further, That the Food Safety and Inspection Service shall continue implementation of section 11016 of Public Law 110–246 as further clarified by the amendments made in section 12106 of Public Law 113–79: Provided further, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building. IIFarm Production and Conservation programsOffice of the under secretary for farm production and conservationFor necessary expenses of the Office of the Under Secretary for Farm Production and Conservation, $901,000: Provided, That funds made available by this Act to an agency in the Farm Production and Conservation mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Farm Production and Conservation Business CenterSalaries and Expenses(Including transfers of funds)For necessary expenses of the Farm Production and Conservation Business Center, $216,350,000: Provided, That $60,228,000 of amounts appropriated for the current fiscal year pursuant to section 1241(a) of the Farm Security and Rural Investment Act of 1985 (16 U.S.C. 3841(a)) shall be transferred to and merged with this account.Farm service agencySalaries and expenses(including transfers of funds)For necessary expenses of the Farm Service Agency, $1,081,655,000, of which not less than $20,000,000 shall be for the hiring of new employees to fill vacancies at Farm Service Agency county offices and farm loan officers and shall be available until September 30, 2020: Provided, That not more than 50 percent of the funding made available under this heading for information technology related to farm program delivery may be obligated until the Secretary submits to the Committees on Appropriations of both Houses of Congress, and receives written or electronic notification of receipt from such Committees of, a plan for expenditure that (1) identifies for each project/investment over $25,000 (a) the functional and performance capabilities to be delivered and the mission benefits to be realized, (b) the estimated lifecycle cost for the entirety of the project/investment, including estimates for development as well as maintenance and operations, and (c) key milestones to be met; (2) demonstrates that each project/investment is, (a) consistent with the Farm Service Agency Information Technology Roadmap, (b) being managed in accordance with applicable lifecycle management policies and guidance, and (c) subject to the applicable Department’s capital planning and investment control requirements; and (3) has been reviewed by the Government Accountability Office and approved by the Committees on Appropriations of both Houses of Congress: Provided further, That the agency shall submit a report by the end of the fourth quarter of fiscal year 2019 to the Committees on Appropriations and the Government Accountability Office, that identifies for each project/investment that is operational (a) current performance against key indicators of customer satisfaction, (b) current performance of service level agreements or other technical metrics, (c) current performance against a pre-established cost baseline, (d) a detailed breakdown of current and planned spending on operational enhancements or upgrades, and (e) an assessment of whether the investment continues to meet business needs as intended as well as alternatives to the investment: Provided further, That the Secretary is authorized to use the services, facilities, and authorities (but not the funds) of the Commodity Credit Corporation to make program payments for all programs administered by the Agency: Provided further, That other funds made available to the Agency for authorized activities may be advanced to and merged with this account: Provided further, That funds made available to county committees shall remain available until expended: Provided further, That none of the funds available to the Farm Service Agency shall be used to close Farm Service Agency county offices: Provided further, That none of the funds available to the Farm Service Agency shall be used to permanently relocate county based employees that would result in an office with two or fewer employees without prior notification and approval of the Committees on Appropriations of both Houses of Congress.State mediation grantsFor grants pursuant to section 502(b) of the Agricultural Credit Act of 1987, as amended (7 U.S.C. 5101–5106), $3,904,000.Grassroots source water protection programFor necessary expenses to carry out wellhead or groundwater protection activities under section 1240O of the Food Security Act of 1985 (16 U.S.C. 3839bb–2), $6,500,000, to remain available until expended.Dairy indemnity program(including transfer of funds)For necessary expenses involved in making indemnity payments to dairy farmers and manufacturers of dairy products under a dairy indemnity program, such sums as may be necessary, to remain available until expended: Provided, That such program is carried out by the Secretary in the same manner as the dairy indemnity program described in the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387, 114 Stat. 1549A–12).Agricultural credit insurance fund program account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed farm ownership (7 U.S.C. 1922 et seq.) and operating (7 U.S.C. 1941 et seq.) loans, emergency loans (7 U.S.C. 1961 et seq.), Indian tribe land acquisition loans (25 U.S.C. 488), boll weevil loans (7 U.S.C. 1989), guaranteed conservation loans (7 U.S.C. 1924 et seq.), and Indian highly fractionated land loans (25 U.S.C. 488) to be available from funds in the Agricultural Credit Insurance Fund, as follows: $2,750,000,000 for guaranteed farm ownership loans and $1,500,000,000 for farm ownership direct loans; $1,960,000,000 for unsubsidized guaranteed operating loans and $1,530,000,000 for direct operating loans; emergency loans, $37,668,000; Indian tribe land acquisition loans, $20,000,000; guaranteed conservation loans, $150,000,000; Indian highly fractionated land loans, $10,000,000; and for boll weevil eradication program loans, $30,000,000: Provided, That the Secretary shall deem the pink bollworm to be a boll weevil for the purpose of boll weevil eradication program loans.For the cost of direct and guaranteed loans and grants, including the cost of modifying loans as defined in section 502 of the Congressional Budget Act of 1974, as follows: farm operating loans, $59,670,000 for direct operating loans, $21,168,000 for unsubsidized guaranteed operating loans, emergency loans, $1,567,000 and $2,134,000 for Indian highly fractionated land loans to remain available until expended.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $317,068,000: Provided, That of this amount, $290,917,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses: Provided further, That of this amount $16,081,000 shall be transferred to and merged with the appropriation for Farm Production and Conservation Business Center, Salaries and Expenses.Funds appropriated by this Act to the Agricultural Credit Insurance Program Account for farm ownership, operating and conservation direct loans and guaranteed loans may be transferred among these programs: Provided, That the Committees on Appropriations of both Houses of Congress are notified at least 15 days in advance of any transfer.Risk management agencysalaries and expensesFor necessary expenses of the Risk Management Agency, $58,361,000: Provided, That not to exceed $1,000 shall be available for official reception and representation expenses, as authorized by 7 U.S.C. 1506(i).Natural resources conservation serviceConservation operationsFor necessary expenses for carrying out the provisions of the Act of April 27, 1935 (16 U.S.C. 590a–f), including preparation of conservation plans and establishment of measures to conserve soil and water (including farm irrigation and land drainage and such special measures for soil and water management as may be necessary to prevent floods and the siltation of reservoirs and to control agricultural related pollutants); operation of conservation plant materials centers; classification and mapping of soil; dissemination of information; acquisition of lands, water, and interests therein for use in the plant materials program by donation, exchange, or purchase at a nominal cost not to exceed $100 pursuant to the Act of August 3, 1956 (7 U.S.C. 428a); purchase and erection or alteration or improvement of permanent and temporary buildings; and operation and maintenance of aircraft, $819,492,000, to remain available until September 30, 2020: Provided, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for construction and improvement of buildings and public improvements at plant materials centers, except that the cost of alterations and improvements to other buildings and other public improvements shall not exceed $250,000: Provided further, That when buildings or other structures are erected on non-Federal land, that the right to use such land is obtained as provided in 7 U.S.C. 2250a: Provided further, That of the amounts made available under this heading, $5,600,000, shall remain available until expended for the authorities under 16 U.S.C. 1001–1005 and 1007–1009 for authorized ongoing watershed projects with a primary purpose of providing water to rural communities.Watershed and flood prevention operationsFor necessary expenses to carry out preventive measures, including but not limited to surveys and investigations, engineering operations, works of improvement, and changes in use of land, in accordance with the Watershed Protection and Flood Prevention Act (16 U.S.C. 1001–1005 and 1007–1009) and in accordance with the provisions of laws relating to the activities of the Department, $150,000,000, to remain available until expended: Provided, That for funds provided by this Act or any other prior Act, the limitation regarding the size of the watershed or subwatershed exceeding two hundred and fifty thousand acres in which such activities can be undertaken shall only apply for activities undertaken for the primary purpose of flood prevention (including structural and land treatment measures):Provided further, That of the amounts made available under this heading, $50,000,000 shall be allocated to projects and activities that can commence promptly following enactment; that address regional priorities for flood prevention, agricultural water management, inefficient irrigation systems, fish and wildlife habitat, or watershed protection; or that address authorized ongoing projects under the authorities of section 13 of the Flood Control Act of December 22, 1944 (Public Law 78–534) with a primary purpose of watershed protection by preventing floodwater damage and stabilizing stream channels, tributaries, and banks to reduce erosion and sediment transport.Watershed rehabilitation programUnder the authorities of section 14 of the Watershed Protection and Flood Prevention Act, $10,000,000 is provided: Provided, That of the amounts made available under this heading, $5,000,000 shall remain available until expended for watershed rehabilitation projects in states with high-hazard dams and other watershed structures and that have recently incurred flooding events which caused fatalities.CorporationsThe following corporations and agencies are hereby authorized to make expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accord with law, and to make contracts and commitments without regard to fiscal year limitations as provided by section 104 of the Government Corporation Control Act as may be necessary in carrying out the programs set forth in the budget for the current fiscal year for such corporation or agency, except as hereinafter provided.Federal crop insurance corporation fundFor payments as authorized by section 516 of the Federal Crop Insurance Act (7 U.S.C. 1516), such sums as may be necessary, to remain available until expended.Commodity credit corporation fundReimbursement for net realized losses(including transfers of funds)For the current fiscal year, such sums as may be necessary to reimburse the Commodity Credit Corporation for net realized losses sustained, but not previously reimbursed, pursuant to section 2 of the Act of August 17, 1961 (15 U.S.C. 713a–11): Provided, That of the funds available to the Commodity Credit Corporation under section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i) for the conduct of its business with the Foreign Agricultural Service, up to $5,000,000 may be transferred to and used by the Foreign Agricultural Service for information resource management activities of the Foreign Agricultural Service that are not related to Commodity Credit Corporation business.Hazardous waste management(limitation on expenses)For the current fiscal year, the Commodity Credit Corporation shall not expend more than $5,000,000 for site investigation and cleanup expenses, and operations and maintenance expenses to comply with the requirement of section 107(g) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9607(g)), and section 6001 of the Solid Waste Disposal Act (42 U.S.C. 6961). IIIRural development programsRural developmentSalaries and expenses(including transfers of funds)For necessary expenses for carrying out the administration and implementation of Rural Development programs, including activities with institutions concerning the development and operation of agricultural cooperatives; and for cooperative agreements; $236,835,000: Provided, That no less than $6,000,000 shall be for information technology investments: Providedfurther, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that support Rural Development programs: Provided further, That in addition to any other funds appropriated for purposes authorized by section 502(i) of the Housing Act of 1949 (42 U.S.C. 1472(i)), any amounts collected under such section, as amended by this Act, will immediately be credited to this account and will remain available until expended for such purposes.Rural housing serviceRural housing insurance fund program account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed loans as authorized by title V of the Housing Act of 1949, to be available from funds in the rural housing insurance fund, as follows: $1,000,000,000 shall be for direct loans and $24,000,000,000 shall be for unsubsidized guaranteed loans; $28,000,000 for section 504 housing repair loans; $40,000,000 for section 515 rental housing; $230,000,000 for section 538 guaranteed multi-family housing loans; $10,000,000 for credit sales of single family housing acquired property; $5,000,000 for section 523 self-help housing land development loans; and $5,000,000 for section 524 site development loans.For the cost of direct and guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, as follows: section 502 loans, $67,700,000 shall be for direct loans; section 504 housing repair loans, $3,419,000; section 523 self-help housing land development loans, $431,000; section 524 site development loans, $176,000; and repair, rehabilitation, and new construction of section 515 rental housing, $9,484,000: Provided, That to support the loan program level for section 538 guaranteed loans made available under this heading the Secretary may charge or adjust any fees to cover the projected cost of such loan guarantees pursuant to the provisions of the Credit Reform Act of 1990 (2 U.S.C. 661 et seq.), and the interest on such loans may not be subsidized: Provided further, That applicants in communities that have a current rural area waiver under section 541 of the Housing Act of 1949 (42 U.S.C. 1490q) shall be treated as living in a rural area for purposes of section 502 guaranteed loans provided under this heading: Provided further, That of the amounts available under this paragraph for section 502 direct loans, no less than $5,000,000 shall be available for direct loans for individuals whose homes will be built pursuant to a program funded with a mutual and self-help housing grant authorized by section 523 of the Housing Act of 1949 until June 1, 2019: Provided further, That the Secretary shall implement provisions to provide incentives to nonprofit organizations and public housing authorities to facilitate the acquisition of Rural Housing Service (RHS) multifamily housing properties by such nonprofit organizations and public housing authorities that commit to keep such properties in the RHS multifamily housing program for a period of time as determined by the Secretary, with such incentives to include, but not be limited to, the following: allow such nonprofit entities and public housing authorities to earn a Return on Investment on their own resources to include proceeds from low income housing tax credit syndication, own contributions, grants, and developer loans at favorable rates and terms, invested in a deal; and allow reimbursement of organizational costs associated with owner’s oversight of asset referred to as Asset Management Fee of up to $7,500 per property.In addition, for the cost of direct loans, grants, and contracts, as authorized by sections 514 and 516 of the Housing Act of 1949 (42 U.S.C. 1484, 1486), $16,853,000, to remain available until expended, for direct farm labor housing loans and domestic farm labor housing grants and contracts: Provided, That any balances available for the Farm Labor Program Account shall be transferred to and merged with this account.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $412,254,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Rental assistance programFor rental assistance agreements entered into or renewed pursuant to the authority under section 521(a)(2) of the Housing Act of 1949 or agreements entered into in lieu of debt forgiveness or payments for eligible households as authorized by section 502(c)(5)(D) of the Housing Act of 1949, $1,331,400,000, of which $40,000,000 shall be available until September 30, 2020; and in addition such sums as may be necessary, as authorized by section 521(c) of the Act, to liquidate debt incurred prior to fiscal year 1992 to carry out the rental assistance program under section 521(a)(2) of the Act: Provided, That rental assistance agreements entered into or renewed during the current fiscal year shall be funded for a one-year period: Provided further, That any unexpended balances remaining at the end of such one-year agreements may be transferred and used for purposes of any debt reduction; maintenance, repair, or rehabilitation of any existing projects; preservation; and rental assistance activities authorized under title V of the Act: Provided further, That rental assistance provided under agreements entered into prior to fiscal year 2019 for a farm labor multi-family housing project financed under section 514 or 516 of the Act may not be recaptured for use in another project until such assistance has remained unused for a period of 12 consecutive months, if such project has a waiting list of tenants seeking such assistance or the project has rental assistance eligible tenants who are not receiving such assistance: Provided further, That such recaptured rental assistance shall, to the extent practicable, be applied to another farm labor multi-family housing project financed under section 514 or 516 of the Act: Provided further, That except as provided in the third proviso under this heading and notwithstanding any other provision of the Act, the Secretary may recapture rental assistance provided under agreements entered into prior to fiscal year 2019 for a project that the Secretary determines no longer needs rental assistance and use such recaptured funds for current needs.Multi-family housing revitalization program accountFor the rural housing voucher program as authorized under section 542 of the Housing Act of 1949, but notwithstanding subsection (b) of such section, and for additional costs to conduct a demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph, $51,500,000, to remain available until expended: Provided, That of the funds made available under this heading, $27,000,000, shall be available for rural housing vouchers to any low-income household (including those not receiving rental assistance) residing in a property financed with a section 515 loan which has been prepaid after September 30, 2005: Provided further, That the amount of such voucher shall be the difference between comparable market rent for the section 515 unit and the tenant paid rent for such unit: Provided further, That funds made available for such vouchers shall be subject to the availability of annual appropriations: Provided further, That the Secretary shall, to the maximum extent practicable, administer such vouchers with current regulations and administrative guidance applicable to section 8 housing vouchers administered by the Secretary of the Department of Housing and Urban Development: Provided further, That if the Secretary determines that the amount made available for vouchers in this or any other Act is not needed for vouchers, the Secretary may use such funds for the demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph: Provided further, That of the funds made available under this heading, $24,500,000 shall be available for a demonstration program for the preservation and revitalization of the sections 514, 515, and 516 multi-family rental housing properties to restructure existing USDA multi-family housing loans, as the Secretary deems appropriate, expressly for the purposes of ensuring the project has sufficient resources to preserve the project for the purpose of providing safe and affordable housing for low-income residents and farm laborers including reducing or eliminating interest; deferring loan payments, subordinating, reducing or reamortizing loan debt; and other financial assistance including advances, payments and incentives (including the ability of owners to obtain reasonable returns on investment) required by the Secretary: Provided further, That the Secretary shall as part of the preservation and revitalization agreement obtain a restrictive use agreement consistent with the terms of the restructuring: Provided further, That if the Secretary determines that additional funds for vouchers described in this paragraph are needed, funds for the preservation and revitalization demonstration program may be used for such vouchers: Provided further, That if Congress enacts legislation to permanently authorize a multi-family rental housing loan restructuring program similar to the demonstration program described herein, the Secretary may use funds made available for the demonstration program under this heading to carry out such legislation with the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That in addition to any other available funds, the Secretary may expend not more than $1,000,000 total, from the program funds made available under this heading, for administrative expenses for activities funded under this heading.Mutual and self-help housing grantsFor grants and contracts pursuant to section 523(b)(1)(A) of the Housing Act of 1949 (42 U.S.C. 1490c), $30,000,000, to remain available until expended.Rural housing assistance grantsFor grants for very low-income housing repair and rural housing preservation made by the Rural Housing Service, as authorized by 42 U.S.C. 1474, and 1490m, $45,000,000, to remain available until expended.Rural community facilities program account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed loans as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $2,800,000,000 for direct loans and $148,287,000 for guaranteed loans.For the cost of guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, $4,285,000, to remain available until expended.For the cost of grants for rural community facilities programs as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $45,778,000, to remain available until expended: Provided, That $6,000,000 of the amount appropriated under this heading shall be available for a Rural Community Development Initiative: Provided further, That such funds shall be used solely to develop the capacity and ability of private, nonprofit community-based housing and community development organizations, low-income rural communities, and Federally Recognized Native American Tribes to undertake projects to improve housing, community facilities, community and economic development projects in rural areas: Provided further, That such funds shall be made available to qualified private, nonprofit and public intermediary organizations proposing to carry out a program of financial and technical assistance: Provided further, That such intermediary organizations shall provide matching funds from other sources, including Federal funds for related activities, in an amount not less than funds provided: Provided further, That $5,778,000 of the amount appropriated under this heading shall be to provide grants for facilities in rural communities with extreme unemployment and severe economic depression (Public Law 106–387), with up to 5 percent for administration and capacity building in the State rural development offices: Provided further, That $4,000,000 of the amount appropriated under this heading shall be available for community facilities grants to tribal colleges, as authorized by section 306(a)(19) of such Act: Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading.Rural business—Cooperative serviceRural business program account(including transfers of funds)For the cost of loan guarantees and grants, for the rural business development programs authorized by section 310B and described in subsections (a), (c), (f) and (g) of section 310B of the Consolidated Farm and Rural Development Act, $65,040,000, to remain available until expended: Provided, That of the amount appropriated under this heading, not to exceed $500,000 shall be made available for one grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development and $8,000,000 shall be for grants to the Delta Regional Authority (7 U.S.C. 2009aa et seq.), the Northern Border Regional Commission (40 U.S.C. 15101 et seq.), and the Appalachian Regional Commission (40 U.S.C. 14101 et seq.) for any Rural Community Advancement Program purpose as described in section 381E(d) of the Consolidated Farm and Rural Development Act, of which not more than 5 percent may be used for administrative expenses: Provided further, That $4,000,000 of the amount appropriated under this heading shall be for business grants to benefit Federally Recognized Native American Tribes, including $250,000 for a grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development:  Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to funds made available under this heading.Intermediary Relending Program Fund Account(including transfer of funds)For the principal amount of direct loans, as authorized by the Intermediary Relending Program Fund Account (7 U.S.C. 1936b), $18,889,000.For the cost of direct loans, $4,157,000, as authorized by the Intermediary Relending Program Fund Account (7 U.S.C. 1936b), of which $557,000 shall be available through June 30, 2019, for Federally Recognized Native American Tribes; and of which $1,072,000 shall be available through June 30, 2019, for Mississippi Delta Region counties (as determined in accordance with Public Law 100–460): Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.In addition, for administrative expenses to carry out the direct loan programs, $4,468,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Rural economic development loans program accountFor the principal amount of direct loans, as authorized under section 313B(a) of the Rural Electrification Act, for the purpose of promoting rural economic development and job creation projects, $50,000,000.The cost of grants authorized under section 313B(a) of the Rural Electrification Act, for the purpose of promoting rural economic development and job creation projects shall not exceed $10,000,000.Rural cooperative development grantsFor rural cooperative development grants authorized under section 310B(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932), $29,100,000, of which $2,800,000 shall be for cooperative agreements for the appropriate technology transfer for rural areas program: Provided, That not to exceed $3,000,000 shall be for grants for cooperative development centers, individual cooperatives, or groups of cooperatives that serve socially disadvantaged groups and a majority of the boards of directors or governing boards of which are comprised of individuals who are members of socially disadvantaged groups; and of which $17,500,000, to remain available until expended, shall be for value-added agricultural product market development grants, as authorized by section 210A of the Agricultural Marketing Act of 1946, of which $2,500,000 may be used for Agriculture Innovation Centers authorized pursuant to section 6402 of Public Law 107–171.Rural energy for america programFor the cost of a program of loan guarantees, under the same terms and conditions as authorized by section 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107), $334,500: Provided, That the cost of loan guarantees, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.Rural utilities serviceRural water and waste disposal program account(including transfers of funds)For gross obligations for the principal amount of direct loans as authorized by section 306 and described in section 381E(d)(2) of the Consolidated Farm and Rural Development Act, $1,400,000,000. For loan guarantees and grants for rural water, waste water, waste disposal, and solid waste management programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B and described in sections 306C(a)(2), 306D, 306E, and 381E(d)(2) of the Consolidated Farm and Rural Development Act, $548,690,000, to remain available until expended, of which not to exceed $1,000,000 shall be available for the rural utilities program described in section 306(a)(2)(B) of such Act, and of which not to exceed $1,500,000 shall be available for the rural utilities program described in section 306E of such Act: Provided, That not to exceed $15,000,000 of the amount appropriated under this heading shall be for grants authorized by section 306A(i)(2) of the Consolidated Farm and Rural Development Act in addition to funding authorized by section 306A(i)(1) of such Act and such grants may not exceed $1,000,000 notwithstanding section 306A(f)(1) of such Act: Provided further, That $68,000,000 of the amount appropriated under this heading shall be for loans and grants including water and waste disposal systems grants authorized by section 306C(a)(2)(B) and section 306D of the Consolidated Farm and Rural Development Act, and Federally Recognized Native American Tribes authorized by 306C(a)(1) of such Act: Provided further, That funding provided for section 306D of the Consolidated Farm and Rural Development Act may be provided to a consortium formed pursuant to section 325 of Public Law 105–83: Provided further, That not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by the State of Alaska for training and technical assistance programs and not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by a consortium formed pursuant to section 325 of Public Law 105–83 for training and technical assistance programs: Provided further, That not to exceed $30,000,000 of the amount appropriated under this heading shall be for technical assistance grants for rural water and waste systems pursuant to section 306(a)(14) of such Act, unless the Secretary makes a determination of extreme need, of which $8,000,000 shall be made available for a grant to a qualified nonprofit multi-State regional technical assistance organization, with experience in working with small communities on water and waste water problems, the principal purpose of such grant shall be to assist rural communities with populations of 3,300 or less, in improving the planning, financing, development, operation, and management of water and waste water systems, and of which not less than $800,000 shall be for a qualified national Native American organization to provide technical assistance for rural water systems for tribal communities: Provided further, That not to exceed $19,000,000 of the amount appropriated under this heading shall be for contracting with qualified national organizations for a circuit rider program to provide technical assistance for rural water systems: Provided further, That not to exceed $4,000,000 shall be for solid waste management grants:  Provided further, That $10,000,000 of the amount appropriated under this heading shall be transferred to, and merged with, the Rural Utilities Service, High Energy Cost Grants Account to provide grants authorized under section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a): Provided further, That any prior year balances for high-energy cost grants authorized by section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a) shall be transferred to and merged with the Rural Utilities Service, High Energy Cost Grants Account: Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading.Rural electrification and telecommunications loans program account(including transfer of funds)The principal amount of direct and guaranteed loans as authorized by sections 305, 306, and 317 of the Rural Electrification Act of 1936 (7 U.S.C. 935, 936, and 940g) shall be made as follows: loans made pursuant to sections 305, 306, and 317, notwithstanding 317(c), of that Act, rural electric, $5,500,000,000; guaranteed underwriting loans pursuant to section 313A, $750,000,000; 5 percent rural telecommunications loans, cost of money rural telecommunications loans, and for loans made pursuant to section 306 of that Act, rural telecommunications loans, $690,000,000: Provided, That up to $2,000,000,000 shall be used for the construction, acquisition, design and engineering or improvement of fossil-fueled electric generating plants (whether new or existing) that utilize carbon subsurface utilization and storage systems.For the cost of direct loans as authorized by section 305 of the Rural Electrification Act of 1936 (7 U.S.C. 935), including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, cost of money rural telecommunications loans, $1,725,000.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $33,270,000, which shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Distance learning, telemedicine, and broadband programFor the principal amount of broadband telecommunication loans, $29,851,000.For grants for telemedicine and distance learning services in rural areas, as authorized by 7 U.S.C. 950aaa et seq., $34,000,000, to remain available until expended: Provided, That $3,000,000 shall be made available for grants authorized by 379G of the Consolidated Farm and Rural Development Act: Provided further, That funding provided under this heading for grants under 379G of the Consolidated Farm and Rural Development Act may only be provided to entities that meet all of the eligibility criteria for a consortium as established by this section.For the cost of broadband loans, as authorized by section 601 of the Rural Electrification Act, $5,830,000, to remain available until expended: Provided, That the cost of direct loans shall be as defined in section 502 of the Congressional Budget Act of 1974.In addition, $30,000,000, to remain available until expended, for a grant program to finance broadband transmission in rural areas eligible for Distance Learning and Telemedicine Program benefits authorized by 7 U.S.C. 950aaa. IVDomestic Food ProgramsOffice of the under secretary for food, nutrition, and consumer servicesFor necessary expenses of the Office of the Under Secretary for Food, Nutrition, and Consumer Services, $800,000: Provided, That funds made available by this Act to an agency in the Food, Nutrition and Consumer Services mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Food and nutrition serviceChild nutrition programs(including transfers of funds)For necessary expenses to carry out the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), except section 21, and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), except sections 17 and 21; $23,140,781,000 to remain available through September 30, 2020, of which such sums as are made available under section 14222(b)(1) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by this Act, shall be merged with and available for the same time period and purposes as provided herein:Provided, That of the total amount available, $17,004,000 shall be available to carry out section 19 of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.):  Provided further, That of the total amount available, $30,000,000 shall be available to provide competitive grants to State agencies for subgrants to local educational agencies and schools to purchase the equipment, with a value of greater than $1,000, needed to serve healthier meals, improve food safety, and to help support the establishment, maintenance, or expansion of the school breakfast program: Provided further, That of the total amount available, $28,000,000 shall remain available until expended to carry out section 749(g) of the Agriculture Appropriations Act of 2010 (Public Law 111–80):Provided further, That section 26(d) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769g(d)) is amended in the first sentence by striking 2010 through 2018 and inserting 2010 through 2019: Provided further, That section 9(h)(3) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(h)(3)) is amended in the first sentence by striking For fiscal year 2018 and inserting For fiscal year 2019: Provided further, That section 9(h)(4) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(h)(4)) is amended in the first sentence by striking For fiscal year 2018 and inserting For fiscal year 2019.Special supplemental nutrition program for women, infants, and children (wic)For necessary expenses to carry out the special supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $6,075,000,000, to remain available through September 30, 2020: Provided, That notwithstanding section 17(h)(10) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)(10)), not less than $60,000,000 shall be used for breastfeeding peer counselors and other related activities, and $19,000,000 shall be used for infrastructure, of which $5,000,000 shall be for telehealth competitive grants to supplement the nutrition education and breastfeeding support offered in the WIC clinic, and to decrease barriers to access to WIC services, particularly in rural communities, and other populations facing barriers to accessing support: Provided further, That none of the funds provided in this account shall be available for the purchase of infant formula except in accordance with the cost containment and competitive bidding requirements specified in section 17 of such Act: Provided further, That none of the funds provided shall be available for activities that are not fully reimbursed by other Federal Government departments or agencies unless authorized by section 17 of such Act: Provided further, That upon termination of a federally mandated vendor moratorium and subject to terms and conditions established by the Secretary, the Secretary may waive the requirement at 7 CFR 246.12(g)(6) at the request of a State agency.Supplemental nutrition assistance programFor necessary expenses to carry out the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), $73,476,921,000, of which $3,000,000,000, to remain available through December 31, 2020, shall be placed in reserve for use only in such amounts and at such times as may become necessary to carry out program operations: Provided, That funds provided herein shall be expended in accordance with section 16 of the Food and Nutrition Act of 2008: Provided further, That of the funds made available under this heading, $998,000 may be used to provide nutrition education services to State agencies and Federally Recognized Tribes participating in the Food Distribution Program on Indian Reservations: Provided further, That this appropriation shall be subject to any work registration or workfare requirements as may be required by law: Provided further, That funds made available for Employment and Training under this heading shall remain available through September 30, 2020: Provided further, That funds made available under this heading for section 28(d)(1), section 4(b), and section 27(a) of the Food and Nutrition Act of 2008 shall remain available through September 30, 2020: Provided further, That none of the funds made available under this heading may be obligated or expended in contravention of section 213A of the Immigration and Nationality Act (8 U.S.C. 1183A): Provided further, That funds made available under this heading may be used to enter into contracts and employ staff to conduct studies, evaluations, or to conduct activities related to program integrity provided that such activities are authorized by the Food and Nutrition Act of 2008.Commodity assistance programFor necessary expenses to carry out disaster assistance and the Commodity Supplemental Food Program as authorized by section 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note); the Emergency Food Assistance Act of 1983; special assistance for the nuclear affected islands, as authorized by section 103(f)(2) of the Compact of Free Association Amendments Act of 2003 (Public Law 108–188); and the Farmers' Market Nutrition Program, as authorized by section 17(m) of the Child Nutrition Act of 1966, $322,139,000, to remain available through September 30, 2020: Provided, That none of these funds shall be available to reimburse the Commodity Credit Corporation for commodities donated to the program: Provided further, That notwithstanding any other provision of law, effective with funds made available in fiscal year 2019 to support the Seniors Farmers' Market Nutrition Program, as authorized by section 4402 of the Farm Security and Rural Investment Act of 2002, such funds shall remain available through September 30, 2020: Provided further, That of the funds made available under section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)), the Secretary may use up to 15 percent for costs associated with the distribution of commodities: Provided further, That $30,000,000 of prior year unobligated balances of the Commodity Supplemental Food Program shall be transferred to The Emergency Food Assistance Program to be used for administrative expenses.Nutrition programs administrationFor necessary administrative expenses of the Food and Nutrition Service for carrying out any domestic nutrition assistance program, $164,688,000, of which $12,297,000 shall remain available through September 30, 2021, for the development and dissemination of the Dietary Guidelines for Americans: Provided, That of the funds provided herein, $2,000,000 shall be used for the purposes of section 4404 of Public Law 107–171, as amended by section 4401 of Public Law 110–246. 
VForeign assistance and related programsOffice of the under secretary for trade and foreign agricultural affairs For necessary expenses of the Office of the Under Secretary for Trade and Foreign Agricultural Affairs, $875,000: Provided, That funds made available by this Act to any agency in the Trade and Foreign Agricultural Affairs mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Office of codex alimentariusFor necessary expenses of the Office of Codex Alimentarius, $3,976,000, including not to exceed $40,000 for official reception and representation expenses.Foreign Agricultural Servicesalaries and expenses(including transfers of funds)For necessary expenses of the Foreign Agricultural Service, including not to exceed $250,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $213,890,000, of which no more than 6 percent shall remain available until September 30, 2020, for overseas operations to include the payment of locally employed staff: Provided, That the Service may utilize advances of funds, or reimburse this appropriation for expenditures made on behalf of Federal agencies, public and private organizations and institutions under agreements executed pursuant to the agricultural food production assistance programs (7 U.S.C. 1737) and the foreign assistance programs of the United States Agency for International Development: Provided further, That funds made available for middle-income country training programs, funds made available for the Borlaug International Agricultural Science and Technology Fellowship program, and up to $2,000,000 of the Foreign Agricultural Service appropriation solely for the purpose of offsetting fluctuations in international currency exchange rates, subject to documentation by the Foreign Agricultural Service, shall remain available until expended.Food for peace title i direct credit and food for progress program account(including transfer of funds)For administrative expenses to carry out the credit program of title I, Food for Peace Act (Public Law 83–480) and the Food for Progress Act of 1985, $142,000, shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses.Food for peace title ii grantsFor expenses during the current fiscal year, not otherwise recoverable, and unrecovered prior years' costs, including interest thereon, under the Food for Peace Act (Public Law 83–480), for commodities supplied in connection with dispositions abroad under title II of said Act, $1,500,000,000, to remain available until expended.mcgovern-dole international food for education and child nutrition program grantsFor necessary expenses to carry out the provisions of section 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1), $210,255,000, to remain available until expended, of which $1,000,000 is for the use of recently developed potable water technologies in school feeding projects: Provided, That the Commodity Credit Corporation is authorized to provide the services, facilities, and authorities for the purpose of implementing such section, subject to reimbursement from amounts provided herein: Provided further, That of the amount made available under this heading, $15,000,000, shall remain available until expended for necessary expenses to carry out the provisions of section 3207 of the Agricultural Act of 2014 (7 U.S.C. 1726c).Commodity credit corporation export (loans) credit guarantee program account(including transfers of funds)For administrative expenses to carry out the Commodity Credit Corporation's Export Guarantee Program, GSM 102 and GSM 103, $8,845,000, to cover common overhead expenses as permitted by section 11 of the Commodity Credit Corporation Charter Act and in conformity with the Federal Credit Reform Act of 1990, of which $6,382,000 shall be transferred to and merged with the appropriation for Foreign Agricultural Service, Salaries and Expenses, and of which $2,463,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses. VIRelated agency and food and drug administrationDepartment of health and human servicesFood and drug administrationSalaries and expensesFor necessary expenses of the Food and Drug Administration, including hire and purchase of passenger motor vehicles; for payment of space rental and related costs pursuant to Public Law 92–313 for programs and activities of the Food and Drug Administration which are included in this Act; for rental of special purpose space in the District of Columbia or elsewhere; in addition to amounts appropriated to the FDA Innovation Account, for carrying out the activities described in section 1002(b)(4) of the 21st Century Cures Act (Public Law 114–255); for miscellaneous and emergency expenses of enforcement activities, authorized and approved by the Secretary and to be accounted for solely on the Secretary's certificate, not to exceed $25,000; and notwithstanding section 521 of Public Law 107–188; $5,584,965,000: Provided, That of the amount provided under this heading, $1,010,323,000 shall be derived from prescription drug user fees authorized by 21 U.S.C. 379h, and shall be credited to this account and remain available until expended; $204,730,000 shall be derived from medical device user fees authorized by 21 U.S.C. 379j, and shall be credited to this account and remain available until expended; $501,721,000 shall be derived from human generic drug user fees authorized by 21 U.S.C. 379j–42, and shall be credited to this account and remain available until expended; $38,847,000 shall be derived from biosimilar biological product user fees authorized by 21 U.S.C. 379j–52, and shall be credited to this account and remain available until expended; $30,331,000 shall be derived from animal drug user fees authorized by 21 U.S.C. 379j–12, and shall be credited to this account and remain available until expended; $18,335,000 shall be derived from generic new animal drug user fees authorized by 21 U.S.C. 379j–21, and shall be credited to this account and remain available until expended; $712,000,000 shall be derived from tobacco product user fees authorized by 21 U.S.C. 387s, and shall be credited to this account and remain available until expended: Provided further, That in addition to and notwithstanding any other provision under this heading, amounts collected for prescription drug user fees, medical device user fees, human generic drug user fees, biosimilar biological product user fees, animal drug user fees, and generic new animal drug user fees that exceed the respective fiscal year 2019 limitations are appropriated and shall be credited to this account and remain available until expended: Provided further, That fees derived from prescription drug, medical device, human generic drug, biosimilar biological product, animal drug, and generic new animal drug assessments for fiscal year 2019, including any such fees collected prior to fiscal year 2019 but credited for fiscal year 2019, shall be subject to the fiscal year 2019 limitations: Provided further, That the Secretary may accept payment during fiscal year 2019 of user fees specified under this heading and authorized for fiscal year 2020, prior to the due date for such fees, and that amounts of such fees assessed for fiscal year 2020 for which the Secretary accepts payment in fiscal year 2019 shall not be included in amounts under this heading: Provided further, That none of these funds shall be used to develop, establish, or operate any program of user fees authorized by 31 U.S.C. 9701: Provided further, That of the total amount appropriated: (1) $1,059,980,000 shall be for the Center for Food Safety and Applied Nutrition and related field activities in the Office of Regulatory Affairs, of which no less than $15,000,000 shall be used for inspections of foreign seafood manufacturers and field examinations of imported seafood; (2) $1,879,927,000 shall be for the Center for Drug Evaluation and Research and related field activities in the Office of Regulatory Affairs; (3) $402,144,000 shall be for the Center for Biologics Evaluation and Research and for related field activities in the Office of Regulatory Affairs; (4) $223,611,000 shall be for the Center for Veterinary Medicine and for related field activities in the Office of Regulatory Affairs; (5) $556,179,000 shall be for the Center for Devices and Radiological Health and for related field activities in the Office of Regulatory Affairs; (6) $66,712,000 shall be for the National Center for Toxicological Research; (7) $666,832,000 shall be for the Center for Tobacco Products and for related field activities in the Office of Regulatory Affairs; (8) $173,847,000 shall be for Rent and Related activities, of which $50,587,000 is for White Oak Consolidation, other than the amounts paid to the General Services Administration for rent; (9) $237,849,000 shall be for payments to the General Services Administration for rent; and (10) $317,884,000 shall be for other activities, including the Office of the Commissioner of Food and Drugs, the Office of Foods and Veterinary Medicine, the Office of Medical and Tobacco Products, the Office of Global and Regulatory Policy, the Office of Operations, the Office of the Chief Scientist, and central services for these offices: Provided further, That not to exceed $25,000 of this amount shall be for official reception and representation expenses, not otherwise provided for, as determined by the Commissioner: Provided further, That any transfer of funds pursuant to section 770(n) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd(n)) shall only be from amounts made available under this heading for other activities: Provided further, That of the amounts that are made available under this heading for other activities, and that are not derived from user fees, $1,500,000 shall be transferred to and merged with the appropriation for Department of Health and Human Services—Office of Inspector General for oversight of the programs and operations of the Food and Drug Administration and shall be in addition to funds otherwise made available for oversight of the Food and Drug Administration: Provided further, That of the total amount made available under this heading, $3,000,000 shall be used by the Commissioner of Food and Drugs, in coordination with the Secretary of Agriculture, for consumer outreach and education regarding agricultural biotechnology and biotechnology-derived food products and animal feed, including through publication and distribution of science-based educational information on the environmental, nutritional, food safety, economic, and humanitarian impacts of such biotechnology, food products, and feed: Provided further, That funds may be transferred from one specified activity to another with the prior approval of the Committees on Appropriations of both Houses of Congress.In addition, mammography user fees authorized by 42 U.S.C. 263b, export certification user fees authorized by 21 U.S.C. 381, priority review user fees authorized by 21 U.S.C. 360n and 360ff, food and feed recall fees, food reinspection fees, and voluntary qualified importer program fees authorized by 21 U.S.C. 379j–31, outsourcing facility fees authorized by 21 U.S.C. 379j–62, prescription drug wholesale distributor licensing and inspection fees authorized by 21 U.S.C. 353(e)(3), third-party logistics provider licensing and inspection fees authorized by 21 U.S.C. 360eee–3(c)(1), third-party auditor fees authorized by 21 U.S.C. 384d(c)(8), and medical countermeasure priority review voucher user fees authorized by 21 U.S.C. 360bbb–4a, and, contingent upon the enactment of the Over-the-Counter Monograph User Fee Act of 2019, fees relating to over-the-counter monograph drugs authorized by part 10 of subchapter C of Chapter VII of the Federal Food, Drug and Cosmetic Act shall be credited to this account, to remain available until expended.Buildings and facilitiesFor plans, construction, repair, improvement, extension, alteration, demolition, and purchase of fixed equipment or facilities of or used by the Food and Drug Administration, where not otherwise provided, $11,788,000, to remain available until expended.fda innovation account, cures act(Including transfer of funds)For necessary expenses to carry out the purposes described under section 1002(b)(4) of the 21st Century Cures Act, in addition to amounts available for such purposes under the heading Salaries and Expenses, $70,000,000, to remain available until expended: Provided, That amounts appropriated in this paragraph are appropriated pursuant to section 1002(b)(3) of the 21st Century Cures Act, are to be derived from amounts transferred under section 1002(b)(2)(A) of such Act, and may be transferred by the Commissioner of Food and Drugs to the appropriation for Department of Health and Human Services Food and Drug Administration Salaries and Expenses solely for the purposes provided in such Act: Provided further, That upon a determination by the Commissioner that funds transferred pursuant to the previous proviso are not necessary for the purposes provided, such amounts may be transferred back to the account: Provided further, That such transfer authority is in addition to any other transfer authority provided by law.Independent agencyFarm credit administrationLimitation on administrative expensesNot to exceed $74,600,000 (from assessments collected from farm credit institutions, including the Federal Agricultural Mortgage Corporation) shall be obligated during the current fiscal year for administrative expenses as authorized under 12 U.S.C. 2249: Provided, That this limitation shall not apply to expenses associated with receiverships: Provided further, That the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress. VIIGENERAL PROVISIONS(INCLUDING RESCISSIONS AND TRANSFERS OF FUNDS)  701.Within the unit limit of cost fixed by law, appropriations and authorizations made for the Department of Agriculture for the current fiscal year under this Act shall be available for the purchase, in addition to those specifically provided for, of not to exceed 71 passenger motor vehicles of which 68 shall be for replacement only, and for the hire of such vehicles: Provided, That notwithstanding this section, the only purchase of new passenger vehicles shall be for those determined by the Secretary to be necessary for transportation safety, to reduce operational costs, and for the protection of life, property, and public safety. 
702.Notwithstanding any other provision of this Act, the Secretary of Agriculture may transfer unobligated balances of discretionary funds appropriated by this Act or any other available unobligated discretionary balances that are remaining available of the Department of Agriculture to the Working Capital Fund for the acquisition of plant and capital equipment necessary for the delivery of financial, administrative, and information technology services of primary benefit to the agencies of the Department of Agriculture, such transferred funds to remain available until expended: Provided, That none of the funds made available by this Act or any other Act shall be transferred to the Working Capital Fund without the prior approval of the agency administrator: Provided further, That none of the funds transferred to the Working Capital Fund pursuant to this section shall be available for obligation without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That none of the funds appropriated by this Act or made available to the Department’s Working Capital Fund shall be available for obligation or expenditure to make any changes to the Department’s National Finance Center without written notification to and prior approval of the Committees on Appropriations of both Houses of Congress as required by section 716 of this Act: Provided further, That none of the funds appropriated by this Act or made available to the Department’s Working Capital Fund shall be available for obligation or expenditure to initiate, plan, develop, implement, or make any changes to remove or relocate any systems, missions, or functions of the offices of the Chief Financial Officer or any personnel from the National Finance Center prior to written notification to and prior approval of the Committee on Appropriations of both Houses of Congress and in accordance with the requirements of section 716 of this Act: Provided further, That the Secretary of Agriculture and the offices of the Chief Financial Officer shall actively market to existing and new Departments and other government agencies National Finance Center shared services including, but not limited to, payroll, financial management, and human capital shared services and allow the National Finance Center to perform technology upgrades: Provided further, That of annual income amounts in the Working Capital Fund of the Department of Agriculture attributable to the amounts in excess of the true costs of the shared services provided by the National Finance Center and budgeted for the National Finance Center, the Secretary shall reserve not more than 4 percent for the replacement or acquisition of capital equipment, including equipment for the improvement, delivery, and implementation of financial, administrative, and information technology services, and other systems of the National Finance Center or to pay any unforeseen, extraordinary cost of the National Finance Center: Provided further, That none of the amounts reserved shall be available for obligation unless the Secretary submits written notification of the obligation to the Committees on Appropriations of both Houses of Congress: Provided further, That the limitations on the obligation of funds pending notification to Congressional Committees shall not apply to any obligation that, as determined by the Secretary, is necessary to respond to a declared state of emergency that significantly impacts the operations of the National Finance Center; or to evacuate employees of the National Finance Center to a safe haven to continue operations of the National Finance Center. 703.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
704.No funds appropriated by this Act may be used to pay negotiated indirect cost rates on cooperative agreements or similar arrangements between the United States Department of Agriculture and nonprofit institutions in excess of 10 percent of the total direct cost of the agreement when the purpose of such cooperative arrangements is to carry out programs of mutual interest between the two parties. This does not preclude appropriate payment of indirect costs on grants and contracts with such institutions when such indirect costs are computed on a similar basis for all agencies for which appropriations are provided in this Act. 705.Appropriations to the Department of Agriculture for the cost of direct and guaranteed loans made available in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year for the following accounts: the Rural Development Loan Fund program account, the Rural Electrification and Telecommunication Loans program account, and the Rural Housing Insurance Fund program account. 
706.None of the funds made available to the Department of Agriculture by this Act may be used to acquire new information technology systems or significant upgrades, as determined by the Office of the Chief Information Officer, without the approval of the Chief Information Officer and the concurrence of the Executive Information Technology Investment Review Board: Provided, That notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this Act may be transferred to the Office of the Chief Information Officer without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That, notwithstanding section 11319 of title 40, United States Code, none of the funds available to the Department of Agriculture for information technology shall be obligated for projects, contracts, or other agreements over $25,000 prior to receipt of written approval by the Chief Information Officer: Provided further, That the Chief Information Officer may authorize an agency to obligate funds without written approval from the Chief Information Officer for projects, contracts, or other agreements up to $250,000 based upon the performance of an agency measured against the performance plan requirements described in the explanatory statement accompanying Public Law 113–235. 707.Funds made available under section 524(b) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)) in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year. 
708.Notwithstanding any other provision of law, any former RUS borrower that has repaid or prepaid an insured, direct or guaranteed loan under the Rural Electrification Act of 1936, or any not-for-profit utility that is eligible to receive an insured or direct loan under such Act, shall be eligible for assistance under section 313B(a) of such Act in the same manner as a borrower under such Act. 709.Except as otherwise specifically provided by law, not more than $20,000,000 in unobligated balances from appropriations made available for salaries and expenses in this Act for the Farm Service Agency shall remain available through September 30, 2020, for information technology expenses: Provided, That except as otherwise specifically provided by law, unobligated balances from appropriations made available for salaries and expenses in this Act for the Rural Development mission area shall remain available through September 30, 2020, for information technology expenses. 
710.None of the funds appropriated or otherwise made available by this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 711.In the case of each program established or amended by the Agricultural Act of 2014 (Public Law 113–79) or by a successor to that Act, other than by title I or subtitle A of title III of such Act, or programs for which indefinite amounts were provided in that Act, that is authorized or required to be carried out using funds of the Commodity Credit Corporation— 
(1)such funds shall be available for salaries and related administrative expenses, including technical assistance, associated with the implementation of the program, without regard to the limitation on the total amount of allotments and fund transfers contained in section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i); and (2)the use of such funds for such purpose shall not be considered to be a fund transfer or allotment for purposes of applying the limitation on the total amount of allotments and fund transfers contained in such section. 
712.Of the funds made available by this Act, not more than $2,900,000 shall be used to cover necessary expenses of activities related to all advisory committees, panels, commissions, and task forces of the Department of Agriculture, except for panels used to comply with negotiated rule makings and panels used to evaluate competitively awarded grants. 713. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 714.Notwithstanding subsection (b) of section 14222 of Public Law 110–246 (7 U.S.C. 612c–6; in this section referred to as section 14222), none of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to carry out a program under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c; in this section referred to as section 32) in excess of $1,299,600,000 (exclusive of carryover appropriations from prior fiscal years), as follows: Child Nutrition Programs Entitlement Commodities—$485,000,000; State Option Contracts— $5,000,000; Removal of Defective Commodities— $2,500,000; Administration of Section 32 Commodity Purchases—$35,853,000: Provided, That of the total funds made available in the matter preceding this proviso that remain unobligated on October 1, 2019, such unobligated balances shall carryover into fiscal year 2020 and shall remain available until expended for any of the purposes of section 32, except that any such carryover funds used in accordance with clause (3) of section 32 may not exceed $350,000,000 and may not be obligated until the Secretary of Agriculture provides written notification of the expenditures to the Committees on Appropriations of both Houses of Congress at least two weeks in advance: Provided further, That, with the exception of any available carryover funds authorized in any prior appropriations Act to be used for the purposes of clause (3) of section 32, none of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries or expenses of any employee of the Department of Agriculture to carry out clause (3) of section 32. 
715.None of the funds appropriated by this or any other Act shall be used to pay the salaries and expenses of personnel who prepare or submit appropriations language as part of the President's budget submission to the Congress for programs under the jurisdiction of the Appropriations Subcommittees on Agriculture, Rural Development, Food and Drug Administration, and Related Agencies that assumes revenues or reflects a reduction from the previous year due to user fees proposals that have not been enacted into law prior to the submission of the budget unless such budget submission identifies which additional spending reductions should occur in the event the user fees proposals are not enacted prior to the date of the convening of a committee of conference for the fiscal year 2020 appropriations Act. 716. (a)None of the funds provided by this Act, or provided by previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming, transfer of funds, or reimbursements as authorized by the Economy Act, or in the case of the Department of Agriculture, through use of the authority provided by section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257) or section 8 of Public Law 89–106 (7 U.S.C. 2263), that— 
(1)creates new programs; (2)eliminates a program, project, or activity; 
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; (4)relocates an office or employees; 
(5)reorganizes offices, programs, or activities; or (6)contracts out or privatizes any functions or activities presently performed by Federal employees;unless the Secretary of Agriculture, or the Secretary of Health and Human Services (as the case may be) notifies in writing and receives approval from the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming of such funds or the use of such authority. 
(b)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming or use of the authorities referred to in subsection (a) involving funds in excess of $500,000 or 10 percent, whichever is less, that— (1)augments existing programs, projects, or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or (3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress; unless the Secretary of Agriculture or the Secretary of Health and Human Services (as the case may be) notifies in writing and receives approval from the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming or transfer of such funds or the use of such authority. 
(c)The Secretary of Agriculture or the Secretary of Health and Human Services shall notify in writing and receive approval from the Committees on Appropriations of both Houses of Congress before implementing any program or activity not carried out during the previous fiscal year unless the program or activity is funded by this Act or specifically funded by any other Act. (d)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for— 
(1)modifying major capital investments funding levels, including information technology systems, that involves increasing or decreasing funds in the current fiscal year for the individual investment in excess of $500,000 or 10 percent of the total cost, whichever is less; (2)realigning or reorganizing new, current, or vacant positions or agency activities or functions to establish a center, office, branch, or similar entity with five or more personnel; or 
(3)carrying out activities or functions that were not described in the budget request; unless the agencies funded by this Act notify, in writing, the Committees on Appropriations of both Houses of Congress at least 30 days in advance of using the funds for these purposes. (e)As described in this section, no funds may be used for any activities unless the Secretary of Agriculture or the Secretary of Health and Human Services receives from the Committee on Appropriations of both Houses of Congress written or electronic mail confirmation of receipt of the notification as required in this section. 
717.Notwithstanding section 310B(g)(5) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(5)), the Secretary may assess a one-time fee for any guaranteed business and industry loan in an amount that does not exceed 3 percent of the guaranteed principal portion of the loan. 718.None of the funds appropriated or otherwise made available to the Department of Agriculture, the Food and Drug Administration, or the Farm Credit Administration shall be used to transmit or otherwise make available reports, questions, or responses to questions that are a result of information requested for the appropriations hearing process to any non-Department of Agriculture, non-Department of Health and Human Services, or non-Farm Credit Administration employee. 
719.Unless otherwise authorized by existing law, none of the funds provided in this Act, may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency. 720.No employee of the Department of Agriculture may be detailed or assigned from an agency or office funded by this Act or any other Act to any other agency or office of the Department for more than 60 days in a fiscal year unless the individual's employing agency or office is fully reimbursed by the receiving agency or office for the salary and expenses of the employee for the period of assignment. 
721.For the purposes of determining eligibility or level of program assistance for Rural Development programs the Secretary shall not include incarcerated prison populations. 722.Not later than 30 days after the date of enactment of this Act, the Secretary of Agriculture, the Commissioner of the Food and Drug Administration, and the Chairman of the Farm Credit Administration shall submit to the Committees on Appropriations of both Houses of Congress a detailed spending plan by program, project, and activity for all the funds made available under this Act including appropriated user fees, as defined in the joint explanatory statement accompanying this Act. 
723.Of the unobligated balances from amounts made available for the supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $500,000,000 are hereby rescinded. 724.The Secretary shall continue an intermediary loan packaging program based on the pilot program in effect for fiscal year 2013 for packaging and reviewing section 502 single family direct loans. The Secretary shall continue agreements with current intermediary organizations and with additional qualified intermediary organizations. The Secretary shall work with these organizations to increase effectiveness of the section 502 single family direct loan program in rural communities and shall set aside and make available from the national reserve section 502 loans an amount necessary to support the work of such intermediaries and provide a priority for review of such loans. 
725.For loans and loan guarantees that do not require budget authority and the program level has been established in this Act, the Secretary of Agriculture may increase the program level for such loans and loan guarantees by not more than 25 percent: Provided, That prior to the Secretary implementing such an increase, the Secretary notifies, in writing, the Committees on Appropriations of both Houses of Congress at least 15 days in advance. 726.None of the credit card refunds or rebates transferred to the Working Capital Fund pursuant to section 729 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2002 (7 U.S.C. 2235a; Public Law 107–76) shall be available for obligation without written notification to, and the prior approval of, the Committees on Appropriations of both Houses of Congress: Provided, That the refunds or rebates so transferred shall be available for obligation only for the acquisition of plant and capital equipment necessary for the delivery of financial, administrative, and information technology services of primary benefit to the agencies of the Department of Agriculture. 
727.None of the funds made available by this Act may be used to implement, administer, or enforce the variety requirements of the final rule entitled Enhancing Retailer Standards in the Supplemental Nutrition Assistance Program (SNAP) published by the Department of Agriculture in the Federal Register on December 15, 2016 (81 Fed. Reg. 90675) until the Secretary of Agriculture amends the definition of the term variety as de fined in section 278.1(b)(1)(ii)(C) of title 7, Code of Federal Regulations, and variety as applied in the definition of the term staple food as defined in section 271.2 of title 7, Code of Federal Regulations, to increase the number of items that qualify as acceptable varieties in each staple food category so that the total number of such items in each staple food category exceeds the number of such items in each staple food category included in the final rule as published on December 15, 2016: Provided, That until the Secretary promulgates such regulatory amendments, the Secretary shall apply the requirements regarding acceptable varieties and breadth of stock to Supplemental Nutrition Assistance Program retailers that were in effect on the day before the date of the enactment of the Agricultural Act of 2014 (Public Law 113–79). 728.None of the funds made available by this Act or any other Act may be used— 
(1)in contravention of section 7606 of the Agricultural Act of 2014 (7 U.S.C. 5940); or (2)to prohibit the transportation, processing, sale, or use of industrial hemp, or seeds of such plant, that is grown or cultivated in accordance with subsection section 7606 of the Agricultural Act of 2014, within or outside the State in which the industrial hemp is grown or cultivated. 
729.In carrying out subsection (h) of section 502 of the Housing Act of 1949 (42 U.S.C. 1472), the Secretary of Agriculture shall have the same authority with respect to loans guaranteed under such section and eligible lenders for such loans as the Secretary has under subsections (h) and (j) of section 538 of such Act (42 U.S.C. 1490p–2) with respect to loans guaranteed under such section 538 and eligible lenders for such loans. 730.None of the funds made available by this Act may be used to propose, promulgate, or implement any rule, or take any other action with respect to, allowing or requiring information intended for a prescribing health care professional, in the case of a drug or biological product subject to section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)), to be distributed to such professional electronically (in lieu of in paper form) unless and until a Federal law is enacted to allow or require such distribution. 
731.None of the funds made available by this Act may be used to notify a sponsor or otherwise acknowledge receipt of a submission for an exemption for investigational use of a drug or biological product under section 505(i) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(i)) or section 351(a)(3) of the Public Health Service Act (42 U.S.C. 262(a)(3)) in research in which a human embryo is intentionally created or modified to include a heritable genetic modification. Any such submission shall be deemed to have not been received by the Secretary, and the exemption may not go into effect. 732.None of the funds made available by this or any other Act may be used to carry out the final rule promulgated by the Food and Drug Administration and put into effect November 16, 2015, in regards to the hazard analysis and risk-based preventive control requirements of the current good manufacturing practice, hazard analysis, and risk-based preventive controls for food for animals rule with respect to the regulation of the production, distribution, sale, or receipt of dried spent grain byproducts of the alcoholic beverage production process. 
733.Funds made available under title II of the Food for Peace Act (7 U.S.C. 1721 et seq.) may only be used to provide assistance to recipient nations if adequate monitoring and controls, as determined by the Administrator, are in place to ensure that emergency food aid is received by the intended beneficiaries in areas affected by food shortages and not diverted for unauthorized or inappropriate purposes. 734.None of the funds made available by this Act may be used by the Secretary of Agriculture, acting through the Food and Nutrition Service, to commence any new research and evaluation projects until the Secretary submits to the Committees on Appropriations of both Houses of Congress a research and evaluation plan for fiscal year 2019, prepared in coordination with the Research, Education, and Economics mission area of the Department of Agriculture, and a period of 30 days beginning on the date of the submission of the plan expires to permit Congressional review of the plan. 
735.There is hereby appropriated $10,000,000, to remain available until expended, to carry out section 6407 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107a): Provided, That the Secretary may allow eligible entities, or comparable entities that provide energy efficiency services using their own billing mechanism to offer loans to customers in any part of their service territory and to offer loans to replace a manufactured housing unit with another manufactured housing unit, if replacement would be more cost effective in saving energy. 736. (a)The Secretary of Agriculture shall— 
(1)conduct audits in a manner that evaluates the following factors in the country or region being audited, as applicable— (A)veterinary control and oversight; 
(B)disease history and vaccination practices; (C)livestock demographics and traceability; 
(D)epidemiological separation from potential sources of infection; (E)surveillance practices; 
(F)diagnostic laboratory capabilities; and (G)emergency preparedness and response; and 
(2)promptly make publicly available the final reports of any audits or reviews conducted pursuant to subsection (1). (b)This section shall be applied in a manner consistent with United States obligations under its international trade agreements. 
737.No food that bears or contains partially hydrogenated oils (as defined in the order published by the Food and Drug Administration in the Federal Register on June 17, 2015 (80 Fed. Reg. 34650 et seq.)) shall be considered to be adulterated within the meaning of subsection (a)(1) or (a)(2)(C)(i) of section 402 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 342(a)) because such food contains such partially hydrogenated oils until the applicable compliance dates specified by FDA in the Federal Register on May 21, 2018 (83 Fed. Reg. 23358 et seq.). 738.For fiscal years 2019 through 2025, the Administrators of the Agricultural Research Service and the Animal and Plant Health Inspection Service may make not to exceed 50 appointments in any fiscal year for employees of such agencies at the National Bio- and Agro-defense Facility (NBAF) in Manhattan, Kansas: Provided, That such appointments may be made in the manner provided by 7 U.S.C. 7657(b)(4)(A)(i–v): Provided further, That such appointments may be made at a rate of basic pay that exceeds the rate payable for such positions under the General Schedule or other applicable schedule, as appropriate, but may not be more than the rate payable for a position at level I of the Executive Schedule, unless the rate is approved by the President under section 5377(d)(2) of title 5. 
739.There is hereby appropriated $1,000,000 for the Secretary to carry out a pilot program that provides forestry inventory analysis, forest management and economic outcomes modelling for certain currently enrolled Conservation Reserve Program participants. The Secretary shall allow the Commodity Credit Corporation to enter into agreements with and provide grants to qualified non-profit organizations dedicated to conservation, forestry and wildlife habitats, that also have experience in conducting accurate forest inventory analysis through the use of advanced, cost-effective technology. The Secretary shall focus the analysis on lands enrolled for at least eight years and located in areas with a substantial concentration of acres enrolled under conservation practices devoted to multiple bottomland hardwood tree species including CP03, CP03A, CP11, CP22, CP31 and CP40. 740.In addition to amounts otherwise made available by this Act and notwithstanding the last sentence of 16 U.S.C. 1310, there is appropriated $4,000,000, to remain available until expended, to implement non-renewable agreements on eligible lands, including flooded agricultural lands, as determined by the Secretary, under the Water Bank Act (16 U.S.C. 1301–1311). 
741.There is hereby appropriated $1,996,000 to carry out section 1621 of Public Law 110–246. 742.None of the funds made available by this Act may be used to carry out any activities or incur any expense related to the issuance of licenses under section 3 of the Animal Welfare Act (7 U.S.C. 2133), or the renewal of such licenses, to class B dealers who sell dogs and cats for use in research, experiments, teaching, or testing. 
743.There is appropriated $6,000,000 to the Commodity Credit Corporation, in addition to amounts otherwise made available, for section 1110(f)(3) of the Food Security Act of 1985 (7 U.S.C. 1736o(f)(3)). 744. (a) (1)No Federal funds made available for this fiscal year for the rural water, waste water, waste disposal, and solid waste management programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926 et seq.) shall be used for a project for the construction, alteration, maintenance, or repair of a public water or wastewater system unless all of the iron and steel products used in the project are produced in the United States. 
(2)In this section, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials. (b)Subsection (a) shall not apply in any case or category of cases in which the Secretary of Agriculture (in this section referred to as the Secretary) or the designee of the Secretary finds that— 
(1)applying subsection (a) would be inconsistent with the public interest; (2)iron and steel products are not produced in the United States in sufficient and reasonably available quantities or of a satisfactory quality; or 
(3)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent. (c)If the Secretary or the designee receives a request for a waiver under this section, the Secretary or the designee shall make available to the public on an informal basis a copy of the request and information available to the Secretary or the designee concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Secretary or the designee shall make the request and accompanying information available by electronic means, including on the official public Internet Web site of the Department. 
(d)This section shall be applied in a manner consistent with United States obligations under international agreements. (e)The Secretary may retain up to 0.25 percent of the funds appropriated in this Act for Rural Utilities Service—Rural Water and Waste Disposal Program Account for carrying out the provisions described in subsection (a)(1) for management and oversight of the requirements of this section. 
(f)Subsection (a) shall not apply with respect to a project for which the engineering plans and specifications include use of iron and steel products otherwise prohibited by such subsection if the plans and specifications have received required approvals from State agencies prior to the date of enactment of this Act. (g)For purposes of this section, the terms United States and State shall include each of the several States, the District of Columbia, and each federally recognized Indian tribe. 
745.The Secretary shall set aside for Rural Economic Area Partnership (REAP) Zones, until August 15, 2019, an amount of funds made available in title III under the headings of Rural Housing Insurance Fund Program Account, Mutual and Self-Help Housing Grants, Rural Housing Assistance Grants, Rural Community Facilities Program Account, Rural Business Program Account, Rural Development Loan Fund Program Account, and Rural Water and Waste Disposal Program Account, equal to the amount obligated in REAP Zones with respect to funds provided under such headings in the most recent fiscal year any such funds were obligated under such headings for REAP Zones. 746.There is hereby appropriated $1,000,000, to remain available until expended, for a pilot program for the Secretary to provide grants to qualified non-profit organizations and public housing authorities to provide technical assistance, including financial and legal services, to RHS multi-family housing borrowers to facilitate the acquisition of RHS multi-family housing properties in areas where the Secretary determines a risk of loss of affordable housing, by non-profit housing organizations and public housing authorities as authorized by law that commit to keep such properties in the RHS multi-family housing program for a period of time as determined by the Secretary. 
747.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913. 748. (a)The Secretary of Agriculture (referred to in this section as the Secretary) shall carry out a pilot program during fiscal year 2019 with respect to the 2018 crop year for county-level agriculture risk coverage payments under section 1117(b)(1) of the Agricultural Act of 2014 (7 U.S.C. 9017(b)(1)), that provides all or some of the State Farm Service Agency offices in each State the opportunity to provide agricultural producers in the State a supplemental payment described in subsection (c) based on the alternate calculation method described in subsection (b) for 1 or more counties in a State if the office for that State determines that the alternate calculation method is necessary to ensure that, to the maximum extent practicable, there are not significant yield calculation disparities between comparable counties in the State. 
(b)The alternate calculation method referred to in subsection (a) is a method of calculating the actual yield for the 2018 crop year for county-level agriculture risk coverage payments under section 1117(b)(1) of the Agricultural Act of 2014 (7 U.S.C. 9017(b)(1)), under which— (1)county data of the National Agricultural Statistics Service (referred to in this section as NASS data) is used for the calculations; 
(2)if there is insufficient NASS data for a county (as determined under standards of the Secretary in effect as of the date of enactment of this Act) or the available NASS data produces a substantially disparate result, the calculation of the county yield is determined using comparable contiguous county NASS data as determined by the Farm Service Agency office in the applicable State; and (3)if there is insufficient NASS data for a comparable contiguous county (as determined under standards of the Secretary in effect as of the date of enactment of this Act), the calculation of the county yield is determined using reliable yield data from other sources, such as Risk Management Agency data, National Agricultural Statistics Service district data, National Agricultural Statistics Service State yield data, or other data as determined by the Farm Service Agency office in the applicable State. 
(c) 
(1)A supplemental payment made under the pilot program established under this section may be made to an agricultural producer who is subject to the alternate calculation method described in subsection (b) if that agricultural producer would otherwise receive a county-level agriculture risk coverage payment for the 2018 crop year in an amount that is less than the payment that the agricultural producer would receive under the alternate calculation method. (2)The amount of a supplemental payment to an agricultural producer under this section may not exceed the difference between— 
(A)the payment that the agricultural producer would have received without the alternate calculation method described in subsection (b); and (B)the payment that the agricultural producer would receive using the alternate calculation method. 
(d) 
(1)There is appropriated to the Secretary, out of funds of the Treasury not otherwise appropriated, $5,000,000, to remain available until September 30, 2020, to carry out the pilot program described in this section. (2)Of the funds appropriated, the Secretary shall use not more than $5,000,000 to carry out the pilot program described in this section. 
(e) 
(1)To the maximum extent practicable, the Secretary shall select States to participate in the pilot program under this section so the cost of the pilot program equals the amount provided under subsection (d). (2)To the extent that the cost of the pilot program exceeds the amount made available, the Secretary shall reduce all payments under the pilot program on a pro rata basis. 
(f)Nothing in this section affects the calculation of actual yield for purposes of county-level agriculture risk coverage payments under section 1117(b)(1) of the Agricultural Act of 2014 (7 U.S.C. 9017(b)(1)) other than payments made in accordance with the pilot program under this section. (g)A calculation of actual yield made using the alternate calculation method described in subsection (b) shall not be used as a basis for any agriculture risk coverage payment determinations under section 1117 of the Agricultural Act of 2014 (7 U.S.C. 9017) other than for purposes of the pilot program under this section. 
749.None of the funds made available by this Act may be used to procure raw or processed poultry products imported into the United States from the People's Republic of China for use in the school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), the Child and Adult Care Food Program under section 17 of such Act (42 U.S.C. 1766), the Summer Food Service Program for Children under section 13 of such Act (42 U.S.C. 1761), or the school breakfast program under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.). 750.None of the funds made available by this Act may be used to pay the salaries or expenses of personnel— 
(1)to inspect horses under section 3 of the Federal Meat Inspection Act (21 U.S.C. 603); (2)to inspect horses under section 903 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 1901 note; Public Law 104–127); or 
(3)to implement or enforce section 352.19 of title 9, Code of Federal Regulations (or a successor regulation). 751.In response to an eligible community where the drinking water supplies are inadequate due to a natural disaster, as determined by the Secretary, including drought or severe weather, the Secretary may provide potable water through the Emergency Community Water Assistance Grant Program for an additional period of time not to exceed 120 days beyond the established period provided under the Program in order to protect public health. 
752.Of the total amounts made available by this Act for direct loans and grants in the following headings: Rural Housing Service—Rural Housing Insurance Fund Program Account; Rural Housing Service—Mutual and Self-Help Housing Grants; Rural Housing Service—Rural Housing Assistance Grants; Rural Housing Service—Rural Community Facilities Program Account; Rural Business-Cooperative Service—Rural Business Program Account; Rural Business-Cooperative Service—Rural Economic Development Loans Program Account; Rural Business-Cooperative Service—Rural Cooperative Development Grants; Rural Utilities Service—Rural Water and Waste Disposal Program Account; Rural Utilities Service—Rural Electrification and Telecommunications Loans Program Account; and Rural Utilities Service—Distance Learning, Telemedicine, and Broadband Program, to the maximum extent feasible, at least 10 percent of the funds shall be allocated for assistance in persistent poverty counties under this section, including, notwithstanding any other provision regarding population limits, any county seat of such a persistent poverty county that has a population that does not exceed the authorized population limit by more than 10 percent: Provided, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1980, 1990, and 2000 decennial censuses, and 2007–2011 American Community Survey 5-year average: Provided further, That with respect to specific activities for which program levels have been made available by this Act that are not supported by budget authority, the requirements of this section shall be applied to such program level. 753. (a)No funds shall be used to finalize the proposed rule entitled Eligibility of the People's Republic of China (PRC) to Export to the United States Poultry Products from Birds Slaughtered in the PRC published in the Federal Register by the Department of Agriculture on June 16, 2017 (82 Fed. Reg. 27625), unless the Secretary of Agriculture shall— 
(1)ensure that the poultry slaughter inspection system for the PRC is equivalent to that of the United States; (2)ensure that, before any poultry products can enter the United States from any such poultry plant, such poultry products comply with all other applicable requirements for poultry products in interstate commerce in the United States; 
(3)conduct periodic verification reviews and audits of any such plants in the PRC intending to export into the United States processed poultry products; (4)conduct re-inspection of such poultry products at United States ports-of-entry to check the general condition of such products, for the proper certification and labeling of such products, and for any damage to such products that may have occurred during transportation; and 
(5)ensure that shipments of any such poultry products selected to enter the United States are subject to additional re-inspection procedures at appropriate levels to verify that the products comply with relevant Federal regulations or standards, including examinations for product defects and laboratory analyses to detect harmful chemical residues or pathogen testing appropriate for the products involved. (b)This section shall be applied in a manner consistent with obligations of the United States under any trade agreement to which the United States is a party. 
754.In addition to any other funds made available in this Act or any other Act, there is appropriated $5,000,000 to carry out section 18(g)(8) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(g)), to remain available until expended. 755.None of the funds made available by this Act may be used by the Food and Drug Administration to develop, issue, promote, or advance any regulations applicable to food manufacturers for population-wide sodium reduction actions or to develop, issue, promote or advance final guidance applicable to food manufacturers for long term population-wide sodium reduction actions until the date on which a dietary reference intake report with respect to sodium is completed. 
756.There is hereby appropriated $2,000,000, to remain available until September 30, 2020, for the cost of loans and grants that is consistent with section 4206 of the Agricultural Act of 2014, for necessary expenses of the Secretary to support projects that provide access to healthy food in underserved areas, to create and preserve quality jobs, and to revitalize low-income communities. 757.For an additional amount for Animal and Plant Health Inspection Service—Salaries and Expenses, $8,500,000, to remain available until September 30, 2020, for one-time control and management and associated activities directly related to the multiple-agency response to citrus greening. 
758.None of the funds made available by this or any other Act may be used to enforce the final rule promulgated by the Food and Drug Administration entitled Standards for the Growing, Harvesting, Packing, and Holding of Produce for Human Consumption, and published on November 27, 2015, with respect to the regulation of the production, distribution, sale, or receipt of grape varietals that are grown, harvested and used solely for wine and receive commercial processing that adequately reduces the presence of microorganisms of public health significance. 759.None of the funds made available by this Act may be used to revoke an exception made— 
(1)pursuant to the final rule of the Department of Agriculture entitled Exceptions to Geographic Areas for Official Agencies Under the USGSA (68 Fed. Reg. 19137 (April 18, 2003)); and (2)on a date before April 14, 2017. 
760.For school year 2019–2020, only a school food authority that had a negative balance in the nonprofit school food service account as of December 31, 2018, shall be required to establish a price for paid lunches in accordance with Section 12(p) of the Richard B. Russell National School Lunch Act, 42 U.S.C. 1760(p). 761.There is hereby appropriated $16,000,000, to remain available until expended, for an additional amount for telemedicine and distance learning services in rural areas, as authorized by 7 U.S.C. 950aaa et seq., to help address the opioid epidemic in rural America. 
762. 
(a)There is hereby appropriated $125,000,000, to remain available until expended, for an additional amount for Sec. 779 of Public Law 115–141. (b)Section 313 of the Rural Electrification Act of 1936, as amended (7 U.S.C. 940c), shall be applied for fiscal year 2019 and each fiscal year thereafter until the specified funding has been expended as if the following were inserted after the final period in subsection (b)(2): In addition, the Secretary shall use $425,000,000 of funds available in this subaccount in fiscal year 2019 for an additional amount for the same purpose and under the same terms and conditions as funds appropriated by Sec. 779 of Public Law 115–141.: Provided, That any use of such funds shall be treated as a reprogramming of funds under section 716 of this Act. 
763.For an additional amount for the cost of direct loans and grants made under the Rural Water and Waste Disposal Program Account, $75,000,000, to remain available until expended. 764.There is hereby appropriated $5,000,000, to remain available until September 30, 2020, for a pilot program for the National Institute of Food and Agriculture to provide grants to nonprofit organizations for programs and services to establish and enhance farming and ranching opportunities for military veterans. 
765.Not later than September 30, 2019, the Secretary of Health and Human Services shall finalize the draft guidance for industry entitled “Bacterial Risk Control Strategies for Blood Collection Establishments and Transfusion Services to Enhance the Safety and Availability of Platelets for Transfusion” issued by the Food and Drug Administration in March of 2016. 766.Not later than 180 days after the date of the enactment of this section, the Secretary of Agriculture shall submit a report to the Committees on Appropriations of both Houses of Congress that includes a summary of the process used in establishing the 2020-2025 Dietary Guidelines for Americans published pursuant to section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341) and an explanation with respect to the decision to incorporate or exclude in such Dietary Guidelines for Americans recommendations from the report by the National Academies of Science, Engineering, and Medicine entitled Redesigning the Process for Establishing the Dietary Guidelines for Americans and issued September, 2017. 
767.None of the funds made available by this Act shall be used to implement, administer, or enforce the requirement in the final rule entitled Food Labeling: Revision of the Nutrition and Supplement Facts Labels, published in the Federal Register on May 27, 2016 (81 Fed. Reg. 33742), that any single ingredient sugar, honey, agave, or syrup (including maple syrup) that is packaged and offered for sale as a single ingredient food bear the declaration Includes Xg Added Sugars. 768.None of the funds made available by this Act may be used to implement or enforce the matter following the first comma in the second sentence of footnote (c) of section 220.8(c) of title 7, Code of Federal Regulations, with respect to the substitution of vegetables for fruits under the school breakfast program established under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773). 
769.The Secretary of Agriculture shall provide to any State or county impacted by a volcanic eruption covered by a major disaster declared by the President in calendar year 2018 in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) technical assistance— (1)to assess damage to agricultural production and rural infrastructure; and 
(2)to develop recovery plans for impacted farmers, ranchers, and rural communities. 770. (a)The Secretary of Agriculture, in coordination with the Administrator of the National Oceanic and Atmospheric Administration, shall establish a working group (referred to in this section as the working group)— 
(1)to study how mangroves, kelp forests, tidal marshes, and seagrass meadows could help deacidify the oceans; (2)to study emerging ocean farming practices that use kelp and seagrass to deacidify the oceans while providing feedstock for agriculture and other commercial and industrial inputs; and 
(3)to coordinate and conduct research to develop and enhance pilot-scale research for farming of kelp and seagrass in order— (A)to deacidify ocean environments; 
(B)to produce a feedstock for agriculture; and (C)to develop other scalable commercial applications for kelp, seagrass, or products derived from kelp or seagrass. 
(b)The working group shall include— (1)the Secretary of Agriculture; 
(2)the Administrator of the National Oceanic and Atmospheric Administration; (3)representatives of any relevant offices within the National Oceanic and Atmospheric Administration; and 
(4)the Assistant Secretary of Energy for Energy Efficiency and Renewable Energy. (c)Not later than 2 years after the date of enactment of this Act, the working group shall submit to Congress a report that includes— 
(1)the findings of the research described in subsection (a); (2)the results of the pilot-scale research described in subsection (a)(3); and 
(3)any policy recommendations based on those findings and results. 771.Not later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall submit to Congress a report describing the ways in which conservation programs administered by the Natural Resources Conservation Service may be better used for the conservation of ocelots (Leopardus pardalis) and any action taken by the Chief of the Natural Resources Conservation Service relating to the conservation of ocelots. 
772.Not later than 1 year after the date of enactment of this Act, the Rural Housing Service of the Department of Agriculture shall submit to Congress a report including— (1)a description of— 
(A)the number of properties assisted under title V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.) that are reaching the end of their loan term; (B)the location of each property described in subparagraph (A); 
(C)the number of units in each property described in subparagraph (A); and (D)the date on which each the loan for each property described in subparagraph (A) is expected to reach maturity; 
(2)the strategy of the Rural Housing Service to preserve the long-term affordability of the properties described in paragraph (1)(A) when the loan matures; and (3)a description of the resources and tools that the Rural Housing Service needs from Congress in order to preserve the long-term affordability of the properties described in paragraph (1) (A). 
773.Out of amounts appropriated to the Food and Drug Administration under title VI, the Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs, shall, not later than July 1, 2019, and following the review required under Executive Order 12866 (5 U.S.C. 601 note; relating to regulatory planning and review), issue advice revising the advice provided in the notice of availability entitled Advice About Eating Fish, From the Environmental Protection Agency and Food and Drug Administration; Revised Fish Advice; Availability (82 Fed. Reg. 6571 (January 19, 2017)), in a manner that is consistent with nutrition science recognized by the Food and Drug Administration on the net effects of seafood consumption. 774.In addition to any funds made available in this Act or any other Act, there is hereby appropriated $5,000,000, to remain available until September 30, 2020, for grants from the National Institute of Food and Agriculture to the 1890 Institutions to support the Centers of Excellence. 
775.Section 6(e)(1)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1755(e)(1)(B)) is amended by striking September 30, 2020 and inserting September 30, 2018. 776.During fiscal year 2019, the Food and Drug Administration shall not allow the introduction or delivery for introduction into interstate commerce of any food that contains genetically engineered salmon until the FDA publishes final labeling guidelines for informing consumers of such content. 
777.In addition to funds appropriated in this Act, there is hereby appropriated $216,000,000, to remain available until expended, under the heading Food for Peace Title II Grants: Provided, That the funds made available under this section shall be used for the purposes set forth in the Food for Peace Act for both emergency and non-emergency purposes. 778.There is appropriated to the Farm Service Agency $9,000,000 for purposes of making payments to producers impacted by an oriental fruit fly quarantine as referenced in H.Rpt.115-232 to remain available until expended: Provided, That of the unobligated balances available under Treasury symbol code 12 18/19 0600, $5,000,000 are rescinded. 
779.In administering the pilot program established by section 779 of division A of the Consolidated Appropriations Act, 2018 (Public Law 115–141), the Secretary of Agriculture shall— (1)ensure that applicants that are determined to be ineligible for the pilot program have a means of appealing or otherwise challenging that determination in a timely fashion; and 
(2)in determining whether an entity may overbuild or duplicate broadband expansion efforts made by any entity that has received a broadband loan from the Rural Utilities Service, not consider loans that were rescinded or defaulted on, or loans the terms and conditions of which were not met, if the entity under consideration has not previously defaulted on, or failed to meet the terms and conditions of, a Rural Utilities Service loan or had a Rural Utilities Service loan rescinded. 780.For the cost of loans and grants, $3,000,000 under the same terms and conditions as authorized by section 379E of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008s): Provided, That such costs of loans, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.This division may be cited as the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2019.CCommerce, Justice, Science, and Related Agencies Appropriations Act, 2019 IDepartment of CommerceInternational Trade AdministrationOperations and administrationFor necessary expenses for international trade activities of the Department of Commerce provided for by law, and for engaging in trade promotional activities abroad, including expenses of grants and cooperative agreements for the purpose of promoting exports of United States firms, without regard to sections 3702 and 3703 of title 44, United States Code; full medical coverage for dependent members of immediate families of employees stationed overseas and employees temporarily posted overseas; travel and transportation of employees of the International Trade Administration between two points abroad, without regard to section 40118 of title 49, United States Code; employment of citizens of the United States and aliens by contract for services; rental of space abroad for periods not exceeding 10 years, and expenses of alteration, repair, or improvement; purchase or construction of temporary demountable exhibition structures for use abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $294,300 for official representation expenses abroad; purchase of passenger motor vehicles for official use abroad, not to exceed $45,000 per vehicle; obtaining insurance on official motor vehicles; and rental of tie lines, $495,000,000, to remain available until September 30, 2020, of which $11,000,000 is to be derived from fees to be retained and used by the International Trade Administration, notwithstanding section 3302 of title 31, United States Code: Provided, That, of amounts provided under this heading, not less than $16,400,000 shall be for China antidumping and countervailing duty enforcement and compliance activities: Provided further, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities; and that for the purpose of this Act, contributions under the provisions of the Mutual Educational and Cultural Exchange Act of 1961 shall include payment for assessments for services provided as part of these activities.Bureau of Industry and SecurityOperations and Administration(Including Transfer of Funds)For necessary expenses for export administration and national security activities of the Department of Commerce, including costs associated with the performance of export administration field activities both domestically and abroad; full medical coverage for dependent members of immediate families of employees stationed overseas; employment of citizens of the United States and aliens by contract for services abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $13,500 for official representation expenses abroad; awards of compensation to informers under the Export Control Reform Act of 2018 (subtitle B of title XVII of the John S. McCain National Defense Authorization Act for Fiscal Year 2019; Public Law 115–232; 132 Stat. 2208; 50 U.S.C. 4801 et seq.), and as authorized by section 1(b) of the Act of June 15, 1917 (40 Stat. 223; 22 U.S.C. 401(b)); and purchase of passenger motor vehicles for official use and motor vehicles for law enforcement use with special requirement vehicles eligible for purchase without regard to any price limitation otherwise established by law, $118,050,000, to remain available until expended, except that of the amount appropriated, not less than $4,550,000 shall remain available until September 30, 2019, and shall only be available for contractor support to implement the product exclusion process for articles covered by actions taken under section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862): Provided, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities: Provided further, That payments and contributions collected and accepted for materials or services provided as part of such activities may be retained for use in covering the cost of such activities, and for providing information to the public with respect to the export administration and national security activities of the Department of Commerce and other export control programs of the United States and other governments: Provided further, That the Secretary of Commerce may transfer up to $2,000,000 to this account, from funds available for Departmental Management, Salaries and Expenses or for Departmental Management, Renovation and Modernization: Provided further, That any funds transferred pursuant to the previous proviso shall remain available until September 30, 2019, and shall only be available for contractor support to implement the product exclusion process for articles covered by actions taken under section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862): Provided further, That such transfer authority is in addition to any other transfer authority contained in this Act: Provided further, That any such transfer shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Economic development administrationEconomic development assistance programsFor grants for economic development assistance as provided by the Public Works and Economic Development Act of 1965, for trade adjustment assistance, and for grants authorized by section 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722), $265,000,000, to remain available until expended, of which $23,500,000 shall be for grants under such section 27.Salaries and ExpensesFor necessary expenses of administering the economic development assistance programs as provided for by law, $39,000,000: Provided, That these funds may be used to monitor projects approved pursuant to title I of the Public Works Employment Act of 1976, title II of the Trade Act of 1974, section 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722), and the Community Emergency Drought Relief Act of 1977.Minority business development agencyMinority business developmentFor necessary expenses of the Department of Commerce in fostering, promoting, and developing minority business enterprise, including expenses of grants, contracts, and other agreements with public or private organizations, $40,000,000.Economic and Statistical AnalysisSalaries and expensesFor necessary expenses, as authorized by law, of economic and statistical analysis programs of the Department of Commerce, $101,000,000, to remain available until September 30, 2020.Bureau of the CensusCurrent surveys and programsFor necessary expenses for collecting, compiling, analyzing, preparing, and publishing statistics, provided for by law, $270,000,000: Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities.Periodic censuses and programs(including transfer of funds)For necessary expenses for collecting, compiling, analyzing, preparing, and publishing statistics for periodic censuses and programs provided for by law, $3,551,388,000, to remain available until September 30, 2021: Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities: Provided further, That within the amounts appropriated, $3,556,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the Bureau of the Census: Provided further, That not more than 50 percent of the amounts made available under this heading for information technology related to 2020 census delivery, including the Census Enterprise Data Collection and Processing (CEDCaP) program, may be obligated until the Secretary updates the previous expenditure plan and resubmits to the Committees on Appropriations of the House of Representatives and the Senate a plan for expenditure that: (1) identifies for each CEDCaP project/investment over $25,000: (A) the functional and performance capabilities to be delivered and the mission benefits to be realized; (B) an updated estimated lifecycle cost, including cumulative expenditures to date by fiscal year, and all revised estimates for development, maintenance, and operations; (C) key milestones to be met; and (D) impacts of cost variances on other Census programs; (2) details for each project/investment: (A) reasons for any cost and schedule variances; and (B) top risks and mitigation strategies; and (3) has been submitted to the Government Accountability Office.National telecommunications and information administrationSalaries and expensesFor necessary expenses, as provided for by law, of the National Telecommunications and Information Administration (NTIA), $39,500,000, of which not to exceed $15,000,000 shall remain available until September 30, 2020: Provided, That, notwithstanding 31 U.S.C. 1535(d), the Secretary of Commerce shall charge Federal agencies for costs incurred in spectrum management, analysis, operations, and related services, and such fees shall be retained and used as offsetting collections for costs of such spectrum services, to remain available until expended: Provided further, That the Secretary of Commerce is authorized to retain and use as offsetting collections all funds transferred, or previously transferred, from other Government agencies for all costs incurred in telecommunications research, engineering, and related activities by the Institute for Telecommunication Sciences of NTIA, in furtherance of its assigned functions under this paragraph, and such funds received from other Government agencies shall remain available until expended.Public telecommunications facilities, planning and constructionFor the administration of prior-year grants, recoveries and unobligated balances of funds previously appropriated are available for the administration of all open grants until their expiration.United States patent and trademark officeSalaries and expenses(including transfers of funds)For necessary expenses of the United States Patent and Trademark Office (USPTO) provided for by law, including defense of suits instituted against the Under Secretary of Commerce for Intellectual Property and Director of the USPTO, $3,370,000,000, to remain available until expended: Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections of fees and surcharges assessed and collected by the USPTO under any law are received during fiscal year 2019, so as to result in a fiscal year 2019 appropriation from the general fund estimated at $0: Provided further, That during fiscal year 2019, should the total amount of such offsetting collections be less than $3,370,000,000 this amount shall be reduced accordingly: Provided further, That any amount received in excess of $3,370,000,000 in fiscal year 2019 and deposited in the Patent and Trademark Fee Reserve Fund shall remain available until expended: Provided further, That the Director of USPTO shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate for any amounts made available by the preceding proviso and such spending plan shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That any amounts reprogrammed in accordance with the preceding proviso shall be transferred to the United States Patent and Trademark Office Salaries and Expenses account: Provided further, That from amounts provided herein, not to exceed $900 shall be made available in fiscal year 2019 for official reception and representation expenses: Provided further, That in fiscal year 2019 from the amounts made available for Salaries and Expenses for the USPTO, the amounts necessary to pay (1) the difference between the percentage of basic pay contributed by the USPTO and employees under section 8334(a) of title 5, United States Code, and the normal cost percentage (as defined by section 8331(17) of that title) as provided by the Office of Personnel Management (OPM) for USPTO's specific use, of basic pay, of employees subject to subchapter III of chapter 83 of that title, and (2) the present value of the otherwise unfunded accruing costs, as determined by OPM for USPTO's specific use of post-retirement life insurance and post-retirement health benefits coverage for all USPTO employees who are enrolled in Federal Employees Health Benefits (FEHB) and Federal Employees Group Life Insurance (FEGLI), shall be transferred to the Civil Service Retirement and Disability Fund, the FEGLI Fund, and the FEHB Fund, as appropriate, and shall be available for the authorized purposes of those accounts: Provided further, That any differences between the present value factors published in OPM's yearly 300 series benefit letters and the factors that OPM provides for USPTO's specific use shall be recognized as an imputed cost on USPTO's financial statements, where applicable: Provided further, That, notwithstanding any other provision of law, all fees and surcharges assessed and collected by USPTO are available for USPTO only pursuant to section 42(c) of title 35, United States Code, as amended by section 22 of the Leahy-Smith America Invents Act (Public Law 112–29): Provided further, That within the amounts appropriated, $1,500,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the USPTO.National institute of standards and technologyScientific and technical research and services(including transfer of funds)For necessary expenses of the National Institute of Standards and Technology (NIST), $724,500,000, to remain available until expended, of which not to exceed $9,000,000 may be transferred to the Working Capital Fund: Provided, That not to exceed $5,000 shall be for official reception and representation expenses: Provided further, That NIST may provide local transportation for summer undergraduate research fellowship program participants.Industrial technology servicesFor necessary expenses for industrial technology services, $155,000,000, to remain available until expended, of which $140,000,000 shall be for the Hollings Manufacturing Extension Partnership, and of which $15,000,000 shall be for the National Network for Manufacturing Innovation (also known as Manufacturing USA).Construction of Research FacilitiesFor construction of new research facilities, including architectural and engineering design, and for renovation and maintenance of existing facilities, not otherwise provided for the National Institute of Standards and Technology, as authorized by sections 13 through 15 of the National Institute of Standards and Technology Act (15 U.S.C. 278c–278e), $106,000,000, to remain available until expended: Provided, That the Secretary of Commerce shall include in the budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Institute of Standards and Technology construction project having a total multi-year program cost of more than $5,000,000, and simultaneously the budget justification materials shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years.National oceanic and atmospheric administrationOperations, research, and facilities(including transfer of funds)For necessary expenses of activities authorized by law for the National Oceanic and Atmospheric Administration, including maintenance, operation, and hire of aircraft and vessels; pilot programs for state-led fisheries management, notwithstanding any other provision of law; grants, contracts, or other payments to nonprofit organizations for the purposes of conducting activities pursuant to cooperative agreements; and relocation of facilities, $3,596,997,000, to remain available until September 30, 2020: Provided, That fees and donations received by the National Ocean Service for the management of national marine sanctuaries may be retained and used for the salaries and expenses associated with those activities, notwithstanding section 3302 of title 31, United States Code: Provided further, That in addition, $157,980,000 shall be derived by transfer from the fund entitled Promote and Develop Fishery Products and Research Pertaining to American Fisheries, which shall only be used for fishery activities related to the Saltonstall-Kennedy Grant Program; Fisheries Data Collections, Surveys and Assessments; and Interjurisdictional Fisheries Grants: Provided further, That of the $3,772,477,000 provided for in direct obligations under this heading, $3,596,997,000 is appropriated from the general fund, $157,980,000 is provided by transfer, and $17,500,000 is derived from recoveries of prior year obligations: Provided further, That any deviation from the amounts designated for specific activities in the joint explanatory statement accompanying this Act, or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: Provided further, That in addition, for necessary retired pay expenses under the Retired Serviceman's Family Protection and Survivor Benefits Plan, and for payments for the medical care of retired personnel and their dependents under the Dependents' Medical Care Act (10 U.S.C. ch. 55), such sums as may be necessary.Procurement, acquisition and construction(including transfer of funds)For procurement, acquisition and construction of capital assets, including alteration and modification costs, of the National Oceanic and Atmospheric Administration, $1,755,349,000, to remain available until September 30, 2021, except that funds provided for acquisition and construction of vessels and construction of facilities shall remain available until expended: Provided, That of the $1,768,349,000 provided for in direct obligations under this heading, $1,755,349,000 is appropriated from the general fund and $13,000,000 is provided from recoveries of prior year obligations: Provided further, That any deviation from the amounts designated for specific activities in the joint explanatory statement accompanying this Act, or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: Provided further, That the Secretary of Commerce shall include in budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Oceanic and Atmospheric Administration procurement, acquisition or construction project having a total of more than $5,000,000 and simultaneously the budget justification shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years: Provided further, That, within the amounts appropriated, $1,302,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to satellite procurement, acquisition and construction.Pacific coastal salmon recoveryFor necessary expenses associated with the restoration of Pacific salmon populations, $65,000,000, to remain available until September 30, 2020: Provided, That, of the funds provided herein, the Secretary of Commerce may issue grants to the States of Washington, Oregon, Idaho, Nevada, California, and Alaska, and to the Federally recognized tribes of the Columbia River and Pacific Coast (including Alaska), for projects necessary for conservation of salmon and steelhead populations that are listed as threatened or endangered, or that are identified by a State as at-risk to be so listed, for maintaining populations necessary for exercise of tribal treaty fishing rights or native subsistence fishing, or for conservation of Pacific coastal salmon and steelhead habitat, based on guidelines to be developed by the Secretary of Commerce: Provided further, That all funds shall be allocated based on scientific and other merit principles and shall not be available for marketing activities: Provided further, That funds disbursed to States shall be subject to a matching requirement of funds or documented in-kind contributions of at least 33 percent of the Federal funds.Fishermen's contingency fundFor carrying out the provisions of title IV of Public Law 95–372, not to exceed $349,000, to be derived from receipts collected pursuant to that Act, to remain available until expended.Fishery Disaster AssistanceFor the necessary expenses associated with the mitigation of fishery disasters, $15,000,000 to remain available until expended: Provided, That funds shall be used for mitigating the effects of commercial fishery failures and fishery resource disasters as declared by the Secretary of Commerce.Fisheries finance program accountSubject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2019, obligations of direct loans may not exceed $24,000,000 for Individual Fishing Quota loans and not to exceed $100,000,000 for traditional direct loans as authorized by the Merchant Marine Act of 1936.Departmental ManagementSalaries and ExpensesFor necessary expenses for the management of the Department of Commerce provided for by law, including not to exceed $4,500 for official reception and representation, $63,000,000.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $34,744,000: Provided, That notwithstanding section 6413(b) of the Middle Class Tax Relief and Job Creation Act of 2012 (Public Law 112–96), $2,000,000, to remain available until expended, from the amounts provided under this heading, shall be derived from the Public Safety Trust Fund for activities associated with carrying out investigations and audits related to the First Responder Network Authority (FirstNet).General provisions—Department of commerce(including transfer of funds) 
101.During the current fiscal year, applicable appropriations and funds made available to the Department of Commerce by this Act shall be available for the activities specified in the Act of October 26, 1949 (15 U.S.C. 1514), to the extent and in the manner prescribed by the Act, and, notwithstanding 31 U.S.C. 3324, may be used for advanced payments not otherwise authorized only upon the certification of officials designated by the Secretary of Commerce that such payments are in the public interest. 102.During the current fiscal year, appropriations made available to the Department of Commerce by this Act for salaries and expenses shall be available for hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; services as authorized by 5 U.S.C. 3109; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902). 
103.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Commerce in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That the Secretary of Commerce shall notify the Committees on Appropriations at least 15 days in advance of the acquisition or disposal of any capital asset (including land, structures, and equipment) not specifically provided for in this Act or any other law appropriating funds for the Department of Commerce. 104.The requirements set forth by section 105 of the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2012 (Public Law 112–55), as amended by section 105 of title I of division B of Public Law 113–6, are hereby adopted by reference and made applicable with respect to fiscal year 2019: Provided, That the life cycle cost for the Joint Polar Satellite System is $11,322,125,000 and the life cycle cost for the Geostationary Operational Environmental Satellite R-Series Program is $10,828,059,000. 
105.Notwithstanding any other provision of law, the Secretary may furnish services (including but not limited to utilities, telecommunications, and security services) necessary to support the operation, maintenance, and improvement of space that persons, firms, or organizations are authorized, pursuant to the Public Buildings Cooperative Use Act of 1976 or other authority, to use or occupy in the Herbert C. Hoover Building, Washington, DC, or other buildings, the maintenance, operation, and protection of which has been delegated to the Secretary from the Administrator of General Services pursuant to the Federal Property and Administrative Services Act of 1949 on a reimbursable or non-reimbursable basis. Amounts received as reimbursement for services provided under this section or the authority under which the use or occupancy of the space is authorized, up to $200,000, shall be credited to the appropriation or fund which initially bears the costs of such services. 106.Nothing in this title shall be construed to prevent a grant recipient from deterring child pornography, copyright infringement, or any other unlawful activity over its networks. 
107.The Administrator of the National Oceanic and Atmospheric Administration is authorized to use, with their consent, with reimbursement and subject to the limits of available appropriations, the land, services, equipment, personnel, and facilities of any department, agency, or instrumentality of the United States, or of any State, local government, Indian tribal government, Territory, or possession, or of any political subdivision thereof, or of any foreign government or international organization, for purposes related to carrying out the responsibilities of any statute administered by the National Oceanic and Atmospheric Administration. 108.The National Technical Information Service shall not charge any customer for a copy of any report or document generated by the Legislative Branch unless the Service has provided information to the customer on how an electronic copy of such report or document may be accessed and downloaded for free online. Should a customer still require the Service to provide a printed or digital copy of the report or document, the charge shall be limited to recovering the Service's cost of processing, reproducing, and delivering such report or document. 
109.To carry out the responsibilities of the National Oceanic and Atmospheric Administration (NOAA), the Administrator of NOAA is authorized to: (1) enter into grants and cooperative agreements with; (2) use on a non-reimbursable basis land, services, equipment, personnel, and facilities provided by; and (3) receive and expend funds made available on a consensual basis from: a Federal agency, State or subdivision thereof, local government, tribal government, territory, or possession or any subdivisions thereof: Provided, That funds received for permitting and related regulatory activities pursuant to this section shall be deposited under the heading National Oceanic and Atmospheric Administration—Operations, Research, and Facilities and shall remain available until September 30, 2021, for such purposes: Provided further, That all funds within this section and their corresponding uses are subject to section 505 of this Act. 110.Amounts provided by this Act or by any prior appropriations Act that remain available for obligation, for necessary expenses of the programs of the Economics and Statistics Administration of the Department of Commerce, including amounts provided for programs of the Bureau of Economic Analysis and the Bureau of the Census, shall be available for expenses of cooperative agreements with appropriate entities, including any Federal, State, or local governmental unit, or institution of higher education, to aid and promote statistical, research, and methodology activities which further the purposes for which such amounts have been made available. 
111.Section 110(a) of the Department of Commerce Appropriations Act, 2016 (Public Law 114–113) is amended— (1)by striking management is and inserting management is: (1); and 
(2)by striking subsection (b). and inserting subsection (b); or (2) for law enforcement activities conducted by States under a joint enforcement agreement pursuant to section 311(h) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861(h)), any other agreement with the Secretary entered into pursuant to section 311(a) of such Act, or any similar agreement authorized by law.. 112.Title II of Division B of Public Law 115–123 is amended by striking Federal each place it appears under the heading Department of Commerce—National Oceanic and Atmospheric Administration.This title may be cited as the Department of Commerce Appropriations Act, 2019. IIDepartment of JusticeGeneral AdministrationSalaries and ExpensesFor expenses necessary for the administration of the Department of Justice, $113,000,000, of which not to exceed $4,000,000 for security and construction of Department of Justice facilities shall remain available until expended.Justice information sharing technology(including transfer of funds)For necessary expenses for information sharing technology, including planning, development, deployment and departmental direction, $32,000,000, to remain available until expended: Provided, That the Attorney General may transfer up to $40,000,000 to this account, from funds available to the Department of Justice for information technology, to remain available until expended, for enterprise-wide information technology initiatives: Provided further, That the transfer authority in the preceding proviso is in addition to any other transfer authority contained in this Act: Provided further, That any transfer pursuant to the first proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Executive Office for Immigration Review(including transfer of funds)For expenses necessary for the administration of immigration-related activities of the Executive Office for Immigration Review, $563,407,000, of which $4,000,000 shall be derived by transfer from the Executive Office for Immigration Review fees deposited in the Immigration Examinations Fee account, and of which not less than $11,400,000 shall be available for services and activities provided by the Legal Orientation Program: Provided, That not to exceed $35,000,000 of the total amount made available under this heading shall remain available until expended.Office of Inspector GeneralFor necessary expenses of the Office of Inspector General, $101,000,000, including not to exceed $10,000 to meet unforeseen emergencies of a confidential character.United states parole commissionSalaries and expensesFor necessary expenses of the United States Parole Commission as authorized, $13,000,000: Provided, That, notwithstanding any other provision of law, upon the expiration of a term of office of a Commissioner, the Commissioner may continue to act until a successor has been appointed.Legal ActivitiesSalaries and Expenses, General Legal ActivitiesFor expenses necessary for the legal activities of the Department of Justice, not otherwise provided for, including not to exceed $20,000 for expenses of collecting evidence, to be expended under the direction of, and to be accounted for solely under the certificate of, the Attorney General; the administration of pardon and clemency petitions; and rent of private or Government-owned space in the District of Columbia, $904,000,000, of which not to exceed $20,000,000 for litigation support contracts shall remain available until expended: Provided, That of the amount provided for INTERPOL Washington dues payments, not to exceed $685,000 shall remain available until expended: Provided further, That of the total amount appropriated, not to exceed $9,000 shall be available to INTERPOL Washington for official reception and representation expenses: Provided further, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for litigation activities of the Civil Division, the Attorney General may transfer such amounts to Salaries and Expenses, General Legal Activities from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That of the amount appropriated, such sums as may be necessary shall be available to the Civil Rights Division for salaries and expenses associated with the election monitoring program under section 8 of the Voting Rights Act of 1965 (52 U.S.C. 10305) and to reimburse the Office of Personnel Management for such salaries and expenses: Provided further, That of the amounts provided under this heading for the election monitoring program, $3,390,000 shall remain available until expended: Provided further, That of the amount appropriated, not less than $193,715,000 shall be available for the Criminal Division, including related expenses for the Mutual Legal Assistance Treaty Program.In addition, for reimbursement of expenses of the Department of Justice associated with processing cases under the National Childhood Vaccine Injury Act of 1986, not to exceed $10,000,000, to be appropriated from the Vaccine Injury Compensation Trust Fund.Salaries and expenses, antitrust divisionFor expenses necessary for the enforcement of antitrust and kindred laws, $164,977,000, to remain available until expended: Provided, That notwithstanding any other provision of law, fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection (and estimated to be $136,000,000 in fiscal year 2019), shall be retained and used for necessary expenses in this appropriation, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2019, so as to result in a final fiscal year 2019 appropriation from the general fund estimated at $28,977,000.Salaries and expenses, united states attorneysFor necessary expenses of the Offices of the United States Attorneys, including inter-governmental and cooperative agreements, $2,212,000,000: Provided, That of the total amount appropriated, not to exceed $7,200 shall be available for official reception and representation expenses: Provided further, That not to exceed $25,000,000 shall remain available until expended: Provided further, That each United States Attorney shall establish or participate in a task force on human trafficking.United states trustee system fundFor necessary expenses of the United States Trustee Program, as authorized, $226,000,000, to remain available until expended: Provided, That, notwithstanding any other provision of law, deposits to the United States Trustee System Fund and amounts herein appropriated shall be available in such amounts as may be necessary to pay refunds due depositors: Provided further, That, notwithstanding any other provision of law, fees deposited into the Fund pursuant to section 589a(b) of title 28, United States Code (as limited by section 1004(b) of the Bankruptcy Judgeship Act of 2017 (division B of Public Law 115–72)), shall be retained and used for necessary expenses in this appropriation and shall remain available until expended: Provided further, That to the extent that fees deposited into the Fund in fiscal year 2019, net of amounts necessary to pay refunds due depositors, exceed $226,000,000, those excess amounts shall be available in future fiscal years only to the extent provided in advance in appropriations Acts: Provided further, That the sum herein appropriated from the general fund shall be reduced (1) as such fees are received during fiscal year 2019, net of amounts necessary to pay refunds due depositors, (estimated at $360,000,000) and (2) to the extent that any remaining general fund appropriations can be derived from amounts deposited in the Fund in previous fiscal years that are not otherwise appropriated, so as to result in a final fiscal year 2019 appropriation from the general fund estimated at $0.Salaries and expenses, foreign claims settlement commissionFor expenses necessary to carry out the activities of the Foreign Claims Settlement Commission, including services as authorized by section 3109 of title 5, United States Code, $2,409,000.Fees and expenses of witnessesFor fees and expenses of witnesses, for expenses of contracts for the procurement and supervision of expert witnesses, for private counsel expenses, including advances, and for expenses of foreign counsel, $270,000,000, to remain available until expended, of which not to exceed $16,000,000 is for construction of buildings for protected witness safesites; not to exceed $3,000,000 is for the purchase and maintenance of armored and other vehicles for witness security caravans; and not to exceed $18,000,000 is for the purchase, installation, maintenance, and upgrade of secure telecommunications equipment and a secure automated information network to store and retrieve the identities and locations of protected witnesses: Provided, That amounts made available under this heading may not be transferred pursuant to section 205 of this Act.Salaries and expenses, community relations service(including transfer of funds)For necessary expenses of the Community Relations Service, $15,500,000: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for conflict resolution and violence prevention activities of the Community Relations Service, the Attorney General may transfer such amounts to the Community Relations Service, from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Assets forfeiture fundFor expenses authorized by subparagraphs (B), (F), and (G) of section 524(c)(1) of title 28, United States Code, $20,514,000, to be derived from the Department of Justice Assets Forfeiture Fund.United states marshals serviceSalaries and expensesFor necessary expenses of the United States Marshals Service, $1,358,000,000, of which not to exceed $6,000 shall be available for official reception and representation expenses, and not to exceed $25,000,000 shall remain available until expended.ConstructionFor construction in space controlled, occupied or utilized by the United States Marshals Service for prisoner holding and related support, $15,000,000, to remain available until expended.Federal Prisoner DetentionFor necessary expenses related to United States prisoners in the custody of the United States Marshals Service as authorized by section 4013 of title 18, United States Code, $1,552,397,000, to remain available until expended: Provided, That not to exceed $20,000,000 shall be considered funds appropriated for State and local law enforcement assistance pursuant to section 4013(b) of title 18, United States Code: Provided further, That the United States Marshals Service shall be responsible for managing the Justice Prisoner and Alien Transportation System.National security divisionSalaries and expenses(including transfer of funds)For expenses necessary to carry out the activities of the National Security Division, $101,369,000, of which not to exceed $5,000,000 for information technology systems shall remain available until expended: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for the activities of the National Security Division, the Attorney General may transfer such amounts to this heading from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Interagency law enforcementInteragency crime and drug enforcementFor necessary expenses for the identification, investigation, and prosecution of individuals associated with the most significant drug trafficking organizations, transnational organized crime, and money laundering organizations not otherwise provided for, to include inter-governmental agreements with State and local law enforcement agencies engaged in the investigation and prosecution of individuals involved in transnational organized crime and drug trafficking, $560,000,000, of which $50,000,000 shall remain available until expended: Provided, That any amounts obligated from appropriations under this heading may be used under authorities available to the organizations reimbursed from this appropriation.Federal bureau of investigationSalaries and expensesFor necessary expenses of the Federal Bureau of Investigation for detection, investigation, and prosecution of crimes against the United States, $9,192,137,000, of which not to exceed $216,900,000 shall remain available until expended: Provided, That not to exceed $184,500 shall be available for official reception and representation expenses: Provided further, That in addition to other funds provided for Construction projects, the Federal Bureau of Investigation may use up to $150,000,000 appropriated in prior years under this heading for all costs related to construction, renovation, and modification of federally owned and leased space and expansion of network capabilities.constructionFor necessary expenses, to include the cost of equipment, furniture, and information technology requirements, related to construction or acquisition of buildings, facilities and sites by purchase, or as otherwise authorized by law; conversion, modification and extension of federally owned buildings; preliminary planning and design of projects; and operation and maintenance of secure work environment facilities and secure networking capabilities; $385,000,000, to remain available until expended.Drug enforcement administrationSalaries and expensesFor necessary expenses of the Drug Enforcement Administration, including not to exceed $70,000 to meet unforeseen emergencies of a confidential character pursuant to section 530C of title 28, United States Code; and expenses for conducting drug education and training programs, including travel and related expenses for participants in such programs and the distribution of items of token value that promote the goals of such programs, $2,267,000,000, of which not to exceed $75,000,000 shall remain available until expended and not to exceed $90,000 shall be available for official reception and representation expenses: Provided, That the Drug Enforcement Administration may use up to $5,700,000 appropriated in prior year funds under this heading for necessary expenses of construction.Bureau of Alcohol, Tobacco, Firearms and ExplosivesSalaries and ExpensesFor necessary expenses of the Bureau of Alcohol, Tobacco, Firearms and Explosives, for training of State and local law enforcement agencies with or without reimbursement, including training in connection with the training and acquisition of canines for explosives and fire accelerants detection; and for provision of laboratory assistance to State and local law enforcement agencies, with or without reimbursement, $1,316,678,000, of which not to exceed $36,000 shall be for official reception and representation expenses, not to exceed $1,000,000 shall be available for the payment of attorneys' fees as provided by section 924(d)(2) of title 18, United States Code, and not to exceed $20,000,000 shall remain available until expended: Provided, That none of the funds appropriated herein shall be available to investigate or act upon applications for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: Provided further, That such funds shall be available to investigate and act upon applications filed by corporations for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: Provided further, That no funds made available by this or any other Act may be used to transfer the functions, missions, or activities of the Bureau of Alcohol, Tobacco, Firearms and Explosives to other agencies or Departments.Federal prison systemSalaries and expenses(including transfer of funds)For necessary expenses of the Federal Prison System for the administration, operation, and maintenance of Federal penal and correctional institutions, and for the provision of technical assistance and advice on corrections related issues to foreign governments, $7,250,000,000: Provided, That the Attorney General may transfer to the Department of Health and Human Services such amounts as may be necessary for direct expenditures by that Department for medical relief for inmates of Federal penal and correctional institutions: Provided further, That the Director of the Federal Prison System, where necessary, may enter into contracts with a fiscal agent or fiscal intermediary claims processor to determine the amounts payable to persons who, on behalf of the Federal Prison System, furnish health services to individuals committed to the custody of the Federal Prison System: Provided further, That not to exceed $5,400 shall be available for official reception and representation expenses: Provided further, That not to exceed $50,000,000 shall remain available for necessary operations until September 30, 2020: Provided further, That, of the amounts provided for contract confinement, not to exceed $20,000,000 shall remain available until expended to make payments in advance for grants, contracts and reimbursable agreements, and other expenses: Provided further, That the Director of the Federal Prison System may accept donated property and services relating to the operation of the prison card program from a not-for-profit entity which has operated such program in the past, notwithstanding the fact that such not-for-profit entity furnishes services under contracts to the Federal Prison System relating to the operation of pre-release services, halfway houses, or other custodial facilities.Buildings and facilitiesFor planning, acquisition of sites, and construction of new facilities; purchase and acquisition of facilities and remodeling, and equipping of such facilities for penal and correctional use, including all necessary expenses incident thereto, by contract or force account; and constructing, remodeling, and equipping necessary buildings and facilities at existing penal and correctional institutions, including all necessary expenses incident thereto, by contract or force account, $264,000,000, to remain available until expended, of which $175,000,000 shall be available only for costs related to construction of new facilities: Provided, That labor of United States prisoners may be used for work performed under this appropriation.Federal prison industries, incorporatedThe Federal Prison Industries, Incorporated, is hereby authorized to make such expenditures within the limits of funds and borrowing authority available, and in accord with the law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program set forth in the budget for the current fiscal year for such corporation.Limitation on administrative expenses, federal prison industries, incorporatedNot to exceed $2,700,000 of the funds of the Federal Prison Industries, Incorporated, shall be available for its administrative expenses, and for services as authorized by section 3109 of title 5, United States Code, to be computed on an accrual basis to be determined in accordance with the corporation's current prescribed accounting system, and such amounts shall be exclusive of depreciation, payment of claims, and expenditures which such accounting system requires to be capitalized or charged to cost of commodities acquired or produced, including selling and shipping expenses, and expenses in connection with acquisition, construction, operation, maintenance, improvement, protection, or disposition of facilities and other property belonging to the corporation or in which it has an interest.State and Local Law Enforcement ActivitiesOffice on Violence Against Womenviolence against women prevention and prosecution programs(including transfer of funds)For grants, contracts, cooperative agreements, and other assistance for the prevention and prosecution of violence against women, as authorized by the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) (the 1968 Act); the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11101 et seq.) (the 1974 Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386) (the 2000 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and the Rape Survivor Child Custody Act of 2015 (Public Law 114–22) (the 2015 Act); and for related victims services, $497,500,000, to remain available until expended, which shall be derived by transfer from amounts available for obligation in this Act from the Fund established by section 1402 of chapter XIV of title II of Public Law 98–473 (34 U.S.C. 20101), notwithstanding section 1402(d) of such Act of 1984, and merged with the amounts otherwise made available under this heading: Provided, That except as otherwise provided by law, not to exceed 5 percent of funds made available under this heading may be used for expenses related to evaluation, training, and technical assistance: Provided further, That of the amount provided— 
(1)$215,000,000 is for grants to combat violence against women, as authorized by part T of the 1968 Act; (2)$36,000,000 is for transitional housing assistance grants for victims of domestic violence, dating violence, stalking, or sexual assault as authorized by section 40299 of the 1994 Act; 
(3)$3,000,000 is for the National Institute of Justice and the Bureau of Justice Statistics for research, evaluation, and statistics of violence against women and related issues addressed by grant programs of the Office on Violence Against Women, which shall be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs; (4)$11,000,000 is for a grant program to provide services to advocate for and respond to youth victims of domestic violence, dating violence, sexual assault, and stalking; assistance to children and youth exposed to such violence; programs to engage men and youth in preventing such violence; and assistance to middle and high school students through education and other services related to such violence: Provided, That unobligated balances available for the programs authorized by sections 41201, 41204, 41303, and 41305 of the 1994 Act, prior to its amendment by the 2013 Act, shall be available for this program: Provided further, That 10 percent of the total amount available for this grant program shall be available for grants under the program authorized by section 2015 of the 1968 Act: Provided further, That the definitions and grant conditions in section 40002 of the 1994 Act shall apply to this program; 
(5)$53,000,000 is for grants to encourage arrest policies as authorized by part U of the 1968 Act, of which $4,000,000 is for a homicide reduction initiative; (6)$37,500,000 is for sexual assault victims assistance, as authorized by section 41601 of the 1994 Act; 
(7)$42,000,000 is for rural domestic violence and child abuse enforcement assistance grants, as authorized by section 40295 of the 1994 Act; (8)$20,000,000 is for grants to reduce violent crimes against women on campus, as authorized by section 304 of the 2005 Act; 
(9)$45,000,000 is for legal assistance for victims, as authorized by section 1201 of the 2000 Act; (10)$5,000,000 is for enhanced training and services to end violence against and abuse of women in later life, as authorized by section 40802 of the 1994 Act; 
(11)$16,000,000 is for grants to support families in the justice system, as authorized by section 1301 of the 2000 Act: Provided, That unobligated balances available for the programs authorized by section 1301 of the 2000 Act and section 41002 of the 1994 Act, prior to their amendment by the 2013 Act, shall be available for this program; (12)$6,000,000 is for education and training to end violence against and abuse of women with disabilities, as authorized by section 1402 of the 2000 Act; 
(13)$1,000,000 is for the National Resource Center on Workplace Responses to assist victims of domestic violence, as authorized by section 41501 of the 1994 Act; (14)$1,000,000 is for analysis and research on violence against Indian women, including as authorized by section 904 of the 2005 Act: Provided, That such funds may be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs; 
(15)$500,000 is for a national clearinghouse that provides training and technical assistance on issues relating to sexual assault of American Indian and Alaska Native women; (16)$4,000,000 is for grants to assist tribal governments in exercising special domestic violence criminal jurisdiction, as authorized by section 904 of the 2013 Act: Provided, That the grant conditions in section 40002(b) of the 1994 Act shall apply to this program; and 
(17)$1,500,000 is for the purposes authorized under the 2015 Act.Office of Justice Programsresearch, evaluation and statisticsFor grants, contracts, cooperative agreements, and other assistance authorized by title I of the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Missing Children's Assistance Act (34 U.S.C. 11291 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Justice for All Act of 2004 (Public Law 108–405); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647); the Second Chance Act of 2007 (Public Law 110–199); the Victims of Crime Act of 1984 (Public Law 98–473); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and other programs, $80,000,000, to remain available until expended, of which— (1)$43,000,000 is for criminal justice statistics programs, and other activities, as authorized by part C of title I of the 1968 Act, of which $5,000,000 is for a nationwide incident-based crime statistics program; and 
(2)$37,000,000 is for research, development, and evaluation programs, and other activities as authorized by part B of title I of the 1968 Act and subtitle D of title II of the 2002 Act, of which $4,000,000 is for research targeted toward developing a better understanding of the domestic radicalization phenomenon, and advancing evidence-based strategies for effective intervention and prevention; $1,000,000 is for research to study the root causes of school violence to include the impact and effectiveness of grants made under the STOP School Violence Act; $1,000,000 is for a study to better protect children against online predatory behavior as part of the National Juvenile Online Victimization Studies (N–JOVS); and $3,000,000 is for a national center for restorative justice.state and local law enforcement assistance(including transfer of funds)For grants, contracts, cooperative agreements, and other assistance authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Justice for All Act of 2004 (Public Law 108–405); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the Second Chance Act of 2007 (Public Law 110–199); the Prioritizing Resources and Organization for Intellectual Property Act of 2008 (Public Law 110–403); the Victims of Crime Act of 1984 (Public Law 98–473); the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); the Comprehensive Addiction and Recovery Act of 2016 (Public Law 114–198) (CARA); the Justice for All Reauthorization Act of 2016 (Public Law 114–324); Kevin and Avonte’s Law (division Q of Public Law 115–141) (Kevin and Avonte’s Law); the Keep Young Athletes Safe Act of 2018 (title III of division S of Public Law 115–141) (the Keep Young Athletes Safe Act); the STOP School Violence Act of 2018 (title V of division S of Public Law 115–141) (the STOP School Violence Act); the Fix NICS Act of 2018 (title VI of division S of Public Law 115–141); the Project Safe Neighborhoods Grant Program Authorization Act of 2018 (Public Law 115–185); and the SUPPORT for Patients and Communities Act (Public Law 115–271); and other programs, $1,723,000,000, to remain available until expended as follows— (1)$423,500,000 for the Edward Byrne Memorial Justice Assistance Grant program as authorized by subpart 1 of part E of title I of the 1968 Act (except that section 1001(c), and the special rules for Puerto Rico under section 505(g) of title I of the 1968 Act shall not apply for purposes of this Act), of which, notwithstanding such subpart 1, $12,000,000 is for the Officer Robert Wilson III Memorial Initiative on Preventing Violence Against Law Enforcement Officer Resilience and Survivability (VALOR), $7,500,000 is for an initiative to support evidence-based policing, $8,000,000 is for an initiative to enhance prosecutorial decision-making, $2,400,000 is for the operationalization, maintenance and expansion of the National Missing and Unidentified Persons System, $2,500,000 is for an academic based training initiative to improve police-based responses to people with mental illness or developmental disabilities, $2,000,000 is for a student loan repayment assistance program pursuant to section 952 of Public Law 110–315, $15,500,000 is for prison rape prevention and prosecution grants to States and units of local government, and other programs, as authorized by the Prison Rape Elimination Act of 2003 (Public Law 108–79), $2,000,000 is for a grant program authorized by Kevin and Avonte's Law, $3,000,000 is for a regional law enforcement technology initiative, $20,000,000 is for programs to reduce gun crime and gang violence, as authorized by Public Law 115–185, $5,000,000 is for the Capital Litigation Improvement Grant Program, as authorized by section 426 of Public Law 108–405, and for grants for wrongful conviction review, $2,000,000 is for emergency law enforcement assistance for events occurring during or after fiscal year 2019, as authorized by section 609M of the Justice Assistance Act of 1984 (34 U.S.C. 50101), $2,000,000 is for grants to States and units of local government to deploy managed access systems to combat contraband cell phone use in prison, $2,000,000 is for a program to improve juvenile indigent defense, and $8,000,000 is for community-based violence prevention initiatives; 
(2)$243,500,000 for the State Criminal Alien Assistance Program, as authorized by section 241(i)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(5)): Provided, That no jurisdiction shall request compensation for any cost greater than the actual cost for Federal immigration and other detainees housed in State and local detention facilities; (3)$85,000,000 for victim services programs for victims of trafficking, as authorized by section 107(b)(2) of Public Law 106–386, for programs authorized under Public Law 109–164, or programs authorized under Public Law 113–4; 
(4)$14,000,000 for economic, high technology, white collar, and Internet crime prevention grants, including as authorized by section 401 of Public Law 110–403, of which $2,500,000 is for competitive grants that help State and local law enforcement tackle intellectual property thefts, and $2,000,000 for a competitive grant program for training students in computer forensics and digital investigation; (5)$20,000,000 for sex offender management assistance, as authorized by the Adam Walsh Act, and related activities; 
(6)$25,000,000 for the matching grant program for law enforcement armor vests, as authorized by section 2501 of title I of the 1968 Act: Provided, That $1,500,000 is transferred directly to the National Institute of Standards and Technology’s Office of Law Enforcement Standards for research, testing and evaluation programs; (7)$1,000,000 for the National Sex Offender Public Website; 
(8)$75,000,000 for grants to States to upgrade criminal and mental health records for the National Instant Criminal Background Check System, of which no less than $25,000,000 shall be for grants made under the authorities of the NICS Improvement Amendments Act of 2007 (Public Law 110–180) and Fix NICS Act of 2018; (9)$30,000,000 for Paul Coverdell Forensic Sciences Improvement Grants under part BB of title I of the 1968 Act; 
(10)$130,000,000 for DNA-related and forensic programs and activities, of which— (A)$120,000,000 is for a DNA analysis and capacity enhancement program and for other local, State, and Federal forensic activities, including the purposes authorized under section 2 of the DNA Analysis Backlog Elimination Act of 2000 (Public Law 106–546) (the Debbie Smith DNA Backlog Grant Program): Provided, That up to 4 percent of funds made available under this paragraph may be used for the purposes described in the DNA Training and Education for Law Enforcement, Correctional Personnel, and Court Officers program (Public Law 108–405, section 303); 
(B)$6,000,000 is for the purposes described in the Kirk Bloodsworth Post-Conviction DNA Testing Grant Program (Public Law 108–405, section 412); and (C)$4,000,000 is for Sexual Assault Forensic Exam Program grants, including as authorized by section 304 of Public Law 108–405; 
(11)$48,000,000 for a grant program for community-based sexual assault response reform; (12)$12,000,000 for the court-appointed special advocate program, as authorized by section 217 of the 1990 Act; 
(13)$37,500,000 for assistance to Indian tribes; (14)$87,500,000 for offender reentry programs and research, as authorized by the Second Chance Act of 2007 (Public Law 110–199), without regard to the time limitations specified at section 6(1) of such Act, of which not to exceed $6,000,000 is for a program to improve State, local, and tribal probation or parole supervision efforts and strategies, $5,000,000 is for Children of Incarcerated Parents Demonstrations to enhance and maintain parental and family relationships for incarcerated parents as a reentry or recidivism reduction strategy, and $4,000,000 is for additional replication sites employing the Project HOPE Opportunity Probation with Enforcement model implementing swift and certain sanctions in probation, and for a research project on the effectiveness of the model: Provided, That up to $7,500,000 of funds made available in this paragraph may be used for performance-based awards for Pay for Success projects, of which up to $5,000,000 shall be for Pay for Success programs implementing the Permanent Supportive Housing Model; 
(15)$66,500,000 for initiatives to improve police-community relations, of which $22,500,000 is for a competitive matching grant program for purchases of body-worn cameras for State, local and Tribal law enforcement, $27,000,000 is for a justice reinvestment initiative, for activities related to criminal justice reform and recidivism reduction, and $17,000,000 is for an Edward Byrne Memorial criminal justice innovation program; (16)$347,000,000 for comprehensive opioid abuse reduction activities, including as authorized by CARA, and for the following programs, which shall address opioid abuse reduction consistent with underlying program authorities— 
(A)$77,000,000 for Drug Courts, as authorized by section 1001(a)(25)(A) of title I of the 1968 Act; (B)$31,000,000 for mental health courts and adult and juvenile collaboration program grants, as authorized by parts V and HH of title I of the 1968 Act, and the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); 
(C)$30,000,000 for grants for Residential Substance Abuse Treatment for State Prisoners, as authorized by part S of title I of the 1968 Act; (D)$22,000,000 for a veterans treatment courts program; 
(E)$30,000,000 for a program to monitor prescription drugs and scheduled listed chemical products; and (F)$157,000,000 for a comprehensive opioid abuse program; 
(17)$2,500,000 for a competitive grant program authorized by the Keep Young Athletes Safe Act; and (18)$75,000,000 for grants to be administered by the Bureau of Justice Assistance for purposes authorized under the STOP School Violence Act:Provided, That, if a unit of local government uses any of the funds made available under this heading to increase the number of law enforcement officers, the unit of local government will achieve a net gain in the number of law enforcement officers who perform non-administrative public sector safety service.juvenile justice programsFor grants, contracts, cooperative agreements, and other assistance authorized by the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Missing Children's Assistance Act (34 U.S.C. 11291 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); the Justice for All Reauthorization Act of 2016 (Public Law 114–324); and other juvenile justice programs, $287,000,000, to remain available until expended as follows— (1)$60,000,000 for programs authorized by section 221 of the 1974 Act, and for training and technical assistance to assist small, nonprofit organizations with the Federal grants process: Provided, That of the amounts provided under this paragraph, $500,000 shall be for a competitive demonstration grant program to support emergency planning among State, local and tribal juvenile justice residential facilities; 
(2)$95,000,000 for youth mentoring grants; (3)$24,500,000 for delinquency prevention, as authorized by section 505 of the 1974 Act, of which, pursuant to sections 261 and 262 thereof— 
(A)$5,000,000 shall be for the Tribal Youth Program; (B)$500,000 shall be for an Internet site providing information and resources on children of incarcerated parents; 
(C)$2,000,000 shall be for competitive grants focusing on girls in the juvenile justice system; (D)$9,000,000 shall be for an opioid-affected youth initiative; and 
(E)$8,000,000 shall be for an initiative relating to children exposed to violence; (4)$22,500,000 for programs authorized by the Victims of Child Abuse Act of 1990; 
(5)$82,000,000 for missing and exploited children programs, including as authorized by sections 404(b) and 405(a) of the 1974 Act (except that section 102(b)(4)(B) of the PROTECT Our Children Act of 2008 (Public Law 110–401) shall not apply for purposes of this Act); and (6)$3,000,000 for child abuse training programs for judicial personnel and practitioners, as authorized by section 222 of the 1990 Act:Provided, That not more than 10 percent of each amount may be used for research, evaluation, and statistics activities designed to benefit the programs or activities authorized: Provided further, That not more than 2 percent of the amounts designated under paragraphs (1) through (3) and (6) may be used for training and technical assistance: Provided further, That the two preceding provisos shall not apply to grants and projects administered pursuant to sections 261 and 262 of the 1974 Act and to missing and exploited children programs.Public safety officer benefits (including transfer of funds) For payments and expenses authorized under section 1001(a)(4) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, such sums as are necessary (including amounts for administrative costs), to remain available until expended; and $24,800,000 for payments authorized by section 1201(b) of such Act and for educational assistance authorized by section 1218 of such Act, to remain available until expended: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for such disability and education payments, the Attorney General may transfer such amounts to Public Safety Officer Benefits from available appropriations for the Department of Justice as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Community Oriented Policing Servicescommunity oriented policing services programs(including transfer of funds)For activities authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); and the SUPPORT for Patients and Communities Act (Public Law 115–271), $303,500,000, to remain available until expended: Provided, That any balances made available through prior year deobligations shall only be available in accordance with section 505 of this Act: Provided further, That of the amount provided under this heading— (1)$228,500,000 is for grants under section 1701 of title I of the 1968 Act (34 U.S.C. 10381) for the hiring and rehiring of additional career law enforcement officers under part Q of such title notwithstanding subsection (i) of such section: Provided, That, notwithstanding section 1704(c) of such title (34 U.S.C. 10384(c)), funding for hiring or rehiring a career law enforcement officer may not exceed $125,000 unless the Director of the Office of Community Oriented Policing Services grants a waiver from this limitation: Provided further, That within the amounts appropriated under this paragraph, $27,000,000 is for improving tribal law enforcement, including hiring, equipment, training, anti-methamphetamine activities, and anti-opioid activities:Provided further, That of the amounts appropriated under this paragraph, $6,500,000 is for community policing development activities in furtherance of the purposes in section 1701: Provided further, That of the amounts appropriated under this paragraph $37,000,000 is for regional information sharing activities, as authorized by part M of title I of the 1968 Act, which shall be transferred to and merged with Research, Evaluation, and Statistics for administration by the Office of Justice Programs: Provided further, That within the amounts appropriated under this paragraph, no less than $3,000,000 is to support the Tribal Access Program: Provided further, That within the amounts appropriated under this paragraph, $2,000,000 is for training, peer mentoring, and mental health program activities as authorized under the Law Enforcement Mental Health and Wellness Act (Public Law 115–113); 
(2)$10,000,000 is for activities authorized by the POLICE Act of 2016 (Public Law 114–199); (3)$8,000,000 is for competitive grants to State law enforcement agencies in States with high seizures of precursor chemicals, finished methamphetamine, laboratories, and laboratory dump seizures: Provided, That funds appropriated under this paragraph shall be utilized for investigative purposes to locate or investigate illicit activities, including precursor diversion, laboratories, or methamphetamine traffickers; 
(4)$32,000,000 is for competitive grants to statewide law enforcement agencies in States with high rates of primary treatment admissions for heroin and other opioids: Provided, That these funds shall be utilized for investigative purposes to locate or investigate illicit activities, including activities related to the distribution of heroin or unlawful distribution of prescription opioids, or unlawful heroin and prescription opioid traffickers through statewide collaboration; and (5)$25,000,000 is for competitive grants to be administered by the Community Oriented Policing Services Office for purposes authorized under the STOP School Violence Act (title V of division S of Public Law 115–141).General provisions—Department of justice (including transfer of funds)  
201.In addition to amounts otherwise made available in this title for official reception and representation expenses, a total of not to exceed $50,000 from funds appropriated to the Department of Justice in this title shall be available to the Attorney General for official reception and representation expenses. 202.None of the funds appropriated by this title shall be available to pay for an abortion, except where the life of the mother would be endangered if the fetus were carried to term, or in the case of rape or incest: Provided, That should this prohibition be declared unconstitutional by a court of competent jurisdiction, this section shall be null and void. 
203.None of the funds appropriated under this title shall be used to require any person to perform, or facilitate in any way the performance of, any abortion. 204.Nothing in the preceding section shall remove the obligation of the Director of the Bureau of Prisons to provide escort services necessary for a female inmate to receive such service outside the Federal facility: Provided, That nothing in this section in any way diminishes the effect of section 203 intended to address the philosophical beliefs of individual employees of the Bureau of Prisons. 
205.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Justice in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section. 206.None of the funds made available under this title may be used by the Federal Bureau of Prisons or the United States Marshals Service for the purpose of transporting an individual who is a prisoner pursuant to conviction for crime under State or Federal law and is classified as a maximum or high security prisoner, other than to a prison or other facility certified by the Federal Bureau of Prisons as appropriately secure for housing such a prisoner. 
207. 
(a)None of the funds appropriated by this Act may be used by Federal prisons to purchase cable television services, or to rent or purchase audiovisual or electronic media or equipment used primarily for recreational purposes. (b)Subsection (a) does not preclude the rental, maintenance, or purchase of audiovisual or electronic media or equipment for inmate training, religious, or educational programs. 
208.None of the funds made available under this title shall be obligated or expended for any new or enhanced information technology program having total estimated development costs in excess of $100,000,000, unless the Deputy Attorney General and the investment review board certify to the Committees on Appropriations of the House of Representatives and the Senate that the information technology program has appropriate program management controls and contractor oversight mechanisms in place, and that the program is compatible with the enterprise architecture of the Department of Justice. 209.The notification thresholds and procedures set forth in section 505 of this Act shall apply to deviations from the amounts designated for specific activities in this Act and in the joint explanatory statement accompanying this Act, and to any use of deobligated balances of funds provided under this title in previous years. 
210.None of the funds appropriated by this Act may be used to plan for, begin, continue, finish, process, or approve a public-private competition under the Office of Management and Budget Circular A–76 or any successor administrative regulation, directive, or policy for work performed by employees of the Bureau of Prisons or of Federal Prison Industries, Incorporated. 211.Notwithstanding any other provision of law, no funds shall be available for the salary, benefits, or expenses of any United States Attorney assigned dual or additional responsibilities by the Attorney General or his designee that exempt that United States Attorney from the residency requirements of section 545 of title 28, United States Code. 
212.At the discretion of the Attorney General, and in addition to any amounts that otherwise may be available (or authorized to be made available) by law, with respect to funds appropriated by this title under the headings Research, Evaluation and Statistics, State and Local Law Enforcement Assistance, and Juvenile Justice Programs— (1)up to 3 percent of funds made available to the Office of Justice Programs for grant or reimbursement programs may be used by such Office to provide training and technical assistance; and 
(2)up to 2.5 percent of funds made available for grant or reimbursement programs under such headings, except for amounts appropriated specifically for research, evaluation, or statistical programs administered by the National Institute of Justice and the Bureau of Justice Statistics, shall be transferred to and merged with funds provided to the National Institute of Justice and the Bureau of Justice Statistics, to be used by them for research, evaluation, or statistical purposes, without regard to the authorizations for such grant or reimbursement programs. 213.Upon request by a grantee for whom the Attorney General has determined there is a fiscal hardship, the Attorney General may, with respect to funds appropriated in this or any other Act making appropriations for fiscal years 2016 through 2019 for the following programs, waive the following requirements: 
(1)For the adult and juvenile offender State and local reentry demonstration projects under part FF of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10631 et seq.), the requirements under section 2976(g)(1) of such part (34 U.S.C. 10631(g)(1)). (2)For State, Tribal, and local reentry courts under part FF of title I of such Act of 1968 (34 U.S.C. 10631 et seq.), the requirements under section 2978(e)(1) and (2) of such part (34 U.S.C. 10633(e)(1) and (2)). 
(3)For the prosecution drug treatment alternatives to prison program under part CC of title I of such Act of 1968 (34 U.S.C. 10581), the requirements under the second sentence of section 2901(f) of such part (34 U.S.C. 10581(f)). 214.Notwithstanding any other provision of law, section 20109(a) of subtitle A of title II of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12109(a)) shall not apply to amounts made available by this or any other Act. 
215.None of the funds made available under this Act, other than for the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901), may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel, unless law enforcement personnel of the United States continuously monitor or control the firearm at all times. 216. (a)None of the income retained in the Department of Justice Working Capital Fund pursuant to title I of Public Law 102–140 (105 Stat. 784; 28 U.S.C. 527 note) shall be available for obligation during fiscal year 2019, except up to $12,000,000 may be obligated for implementation of a unified Department of Justice financial management system. 
(b)Not to exceed $30,000,000 of the unobligated balances transferred to the capital account of the Department of Justice Working Capital Fund pursuant to title I of Public Law 102–140 (105 Stat. 784; 28 U.S.C. 527 note) shall be available for obligation in fiscal year 2019, and any use, obligation, transfer or allocation of such funds shall be treated as a reprogramming of funds under section 505 of this Act. (c)Not to exceed $10,000,000 of the excess unobligated balances available under section 524(c)(8)(E) of title 28, United States Code, shall be available for obligation during fiscal year 2019, and any use, obligation, transfer or allocation of such funds shall be treated as a reprogramming of funds under section 505 of this Act. 
217.Discretionary funds that are made available in this Act for the Office of Justice Programs may be used to participate in Performance Partnership Pilots authorized under section 526 of division H of Public Law 113–76, section 524 of division G of Public Law 113–235, section 525 of division H of Public Law 114–113, and such authorities as are enacted for Performance Partnership Pilots in an appropriations Act for fiscal years 2018 and 2019.This title may be cited as the Department of Justice Appropriations Act, 2019. IIIScienceOffice of science and technology policyFor necessary expenses of the Office of Science and Technology Policy, in carrying out the purposes of the National Science and Technology Policy, Organization, and Priorities Act of 1976 (42 U.S.C. 6601 et seq.), hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, not to exceed $2,250 for official reception and representation expenses, and rental of conference rooms in the District of Columbia, $5,544,000.National space councilFor necessary expenses of the National Space Council, in carrying out the purposes of Title V of Public Law 100–685 and Executive Order 13803, hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, not to exceed $2,250 for official reception and representation expenses, $1,965,000: Provided, That notwithstanding any other provision of law, the National Space Council may accept personnel support from Federal agencies, departments, and offices, and such Federal agencies, departments, and offices may detail staff without reimbursement to the National Space Council for purposes provided herein.National aeronautics and space administrationScienceFor necessary expenses, not otherwise provided for, in the conduct and support of science research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $6,905,700,000, to remain available until September 30, 2020:Provided, That, of the amounts provided, $545,000,000 is for an orbiter and $195,000,000 is for a lander to meet the science goals for the Jupiter Europa mission as recommended in previous Planetary Science Decadal surveys: Provided further, That the National Aeronautics and Space Administration shall use the Space Launch System as the launch vehicles for the Jupiter Europa missions, plan for an orbiter launch no later than 2023 and a lander launch no later than 2025, and include in the fiscal year 2020 budget the 5-year funding profile necessary to achieve these goals.AeronauticsFor necessary expenses, not otherwise provided for, in the conduct and support of aeronautics research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $725,000,000, to remain available until September 30, 2020.Space TechnologyFor necessary expenses, not otherwise provided for, in the conduct and support of space technology research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $926,900,000, to remain available until September 30, 2020: Provided, That $180,000,000 shall be for RESTORE–L.explorationFor necessary expenses, not otherwise provided for, in the conduct and support of exploration research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $5,050,800,000, to remain available until September 30, 2020: Provided, That not less than $1,350,000,000 shall be for the Orion Multi-Purpose Crew Vehicle: Provided further, That not less than $2,150,000,000 shall be for the Space Launch System (SLS) launch vehicle, which shall have a lift capability not less than 130 metric tons and which shall have core elements and an Exploration Upper Stage developed simultaneously: Provided further, That of the amounts provided for SLS, not less than $150,000,000 shall be for Exploration Upper Stage development: Provided further, That $592,800,000 shall be for Exploration Ground Systems, including $48,000,000 for a second mobile launch platform and associated SLS activities: Provided further, That the National Aeronautics and Space Administration (NASA) shall provide to the Committees on Appropriations of the House of Representatives and the Senate, concurrent with the annual budget submission, a 5-year budget profile for an integrated system that includes the Space Launch System, the Orion Multi-Purpose Crew Vehicle, and associated ground systems that will ensure an Exploration Mission-2 crewed launch as early as possible, as well as a system-based funding profile for a sustained launch cadence beyond the initial crewed test launch: Provided further, That $958,000,000 shall be for exploration research and development.Space operationsFor necessary expenses, not otherwise provided for, in the conduct and support of space operations research and development activities, including research, development, operations, support and services; space flight, spacecraft control and communications activities, including operations, production, and services; maintenance and repair, facility planning and design; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance and operation of mission and administrative aircraft, $4,639,100,000, to remain available until September 30, 2020.Science, Technology, Engineering, and Mathematics EngagementFor necessary expenses, not otherwise provided for, in the conduct and support of aerospace and aeronautical education research and development activities, including research, development, operations, support, and services; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $110,000,000, to remain available until September 30, 2020, of which $21,000,000 shall be for the Established Program to Stimulate Competitive Research and $44,000,000 shall be for the National Space Grant College and Fellowship Program.Safety, security and mission servicesFor necessary expenses, not otherwise provided for, in the conduct and support of science, aeronautics, space technology, exploration, space operations and education research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; not to exceed $63,000 for official reception and representation expenses; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $2,755,000,000, to remain available until September 30, 2020.Construction and environmental compliance and restorationFor necessary expenses for construction of facilities including repair, rehabilitation, revitalization, and modification of facilities, construction of new facilities and additions to existing facilities, facility planning and design, and restoration, and acquisition or condemnation of real property, as authorized by law, and environmental compliance and restoration, $348,200,000, to remain available until September 30, 2024: Provided, That proceeds from leases deposited into this account shall be available for a period of 5 years to the extent and in amounts as provided in annual appropriations Acts: Provided further, That such proceeds referred to in the preceding proviso shall be available for obligation for fiscal year 2019 in an amount not to exceed $17,000,000: Provided further, That each annual budget request shall include an annual estimate of gross receipts and collections and proposed use of all funds collected pursuant to section 20145 of title 51, United States Code.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $39,300,000, of which $500,000 shall remain available until September 30, 2020.Administrative provisions(including transfers of funds)Funds for any announced prize otherwise authorized shall remain available, without fiscal year limitation, until a prize is claimed or the offer is withdrawn.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Aeronautics and Space Administration in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. Balances so transferred shall be merged with and available for the same purposes and the same time period as the appropriations to which transferred. Any transfer pursuant to this provision shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.The spending plan required by this Act shall be provided by NASA at the theme, program, project and activity level. The spending plan, as well as any subsequent change of an amount established in that spending plan that meets the notification requirements of section 505 of this Act, shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.The unexpired balances of the Education account, for activities for which funds are provided in this Act, may be transferred to the Science, Technology, Engineering, and Mathematics Engagement account established in this Act. Balances so transferred shall be merged with the funds in the newly established account, but shall be available under the same terms, conditions and period of time as previously appropriated.Not more than 50 percent of the amounts made available in this Act for the Lunar Orbital Platform; Advanced Cislunar and Surface Capabilities; Commercial LEO Development; and Lunar Discovery and Exploration, excluding the Lunar Reconnaissance Orbiter, may be obligated until the Administrator submits a multi-year plan to the Committees on Appropriations of the House of Representatives and the Senate that identifies estimated dates, by fiscal year, for Space Launch System flights to build the Lunar Orbital Platform; the commencement of partnerships with commercial entities for additional LEO missions to land humans and rovers on the Moon; and conducting additional scientific activities on the Moon. The multi-year plan shall include key milestones to be met by fiscal year to achieve goals for each of the lunar programs described in the previous sentence and funding required by fiscal year to achieve such milestones.National Science FoundationResearch and Related ActivitiesFor necessary expenses in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), and Public Law 86–209 (42 U.S.C. 1880 et seq.); services as authorized by section 3109 of title 5, United States Code; maintenance and operation of aircraft and purchase of flight services for research support; acquisition of aircraft; and authorized travel; $6,520,000,000, to remain available until September 30, 2020, of which not to exceed $544,000,000 shall remain available until expended for polar research and operations support, and for reimbursement to other Federal agencies for operational and science support and logistical and other related activities for the United States Antarctic program: Provided, That receipts for scientific support services and materials furnished by the National Research Centers and other National Science Foundation supported research facilities may be credited to this appropriation.Major research equipment and facilities constructionFor necessary expenses for the acquisition, construction, commissioning, and upgrading of major research equipment, facilities, and other such capital assets pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including authorized travel, $295,740,000, to remain available until expended.Education and human resourcesFor necessary expenses in carrying out science, mathematics and engineering education and human resources programs and activities pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including services as authorized by section 3109 of title 5, United States Code, authorized travel, and rental of conference rooms in the District of Columbia, $910,000,000, to remain available until September 30, 2020.Agency operations and award managementFor agency operations and award management necessary in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.); services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; rental of conference rooms in the District of Columbia; and reimbursement of the Department of Homeland Security for security guard services; $329,540,000: Provided, That not to exceed $8,280 is for official reception and representation expenses: Provided further, That contracts may be entered into under this heading in fiscal year 2019 for maintenance and operation of facilities and for other services to be provided during the next fiscal year.Office of the national science boardFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, and the employment of experts and consultants under section 3109 of title 5, United States Code) involved in carrying out section 4 of the National Science Foundation Act of 1950 (42 U.S.C. 1863) and Public Law 86–209 (42 U.S.C. 1880 et seq.), $4,370,000: Provided, That not to exceed $2,500 shall be available for official reception and representation expenses.Office of inspector generalFor necessary expenses of the Office of Inspector General as authorized by the Inspector General Act of 1978, $15,350,000, of which $400,000 shall remain available until September 30, 2020.Administrative provisions(including transfer of funds)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Science Foundation in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers. Any transfer pursuant to this paragraph shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.The Director of the National Science Foundation (NSF) shall notify the Committees on Appropriations of the House of Representatives and the Senate at least 30 days in advance of any planned divestment through transfer, decommissioning, termination, or deconstruction of any NSF-owned facilities or any NSF capital assets (including land, structures, and equipment) valued greater than $2,500,000.This title may be cited as the Science Appropriations Act, 2019. IVRelated AgenciesCommission on civil rightsSalaries and expensesFor necessary expenses of the Commission on Civil Rights, including hire of passenger motor vehicles, $10,065,000: Provided, That none of the funds appropriated in this paragraph may be used to employ any individuals under Schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations exclusive of one special assistant for each Commissioner: Provided further, That none of the funds appropriated in this paragraph shall be used to reimburse Commissioners for more than 75 billable days, with the exception of the chairperson, who is permitted 125 billable days: Provided further, That none of the funds appropriated in this paragraph shall be used for any activity or expense that is not explicitly authorized by section 3 of the Civil Rights Commission Act of 1983 (42 U.S.C. 1975a).Equal employment opportunity commissionSalaries and expensesFor necessary expenses of the Equal Employment Opportunity Commission as authorized by title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Equal Pay Act of 1963, the Americans with Disabilities Act of 1990, section 501 of the Rehabilitation Act of 1973, the Civil Rights Act of 1991, the Genetic Information Nondiscrimination Act (GINA) of 2008 (Public Law 110–233), the ADA Amendments Act of 2008 (Public Law 110–325), and the Lilly Ledbetter Fair Pay Act of 2009 (Public Law 111–2), including services as authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles as authorized by section 1343(b) of title 31, United States Code; nonmonetary awards to private citizens; and up to $29,500,000 for payments to State and local enforcement agencies for authorized services to the Commission, $379,500,000: Provided, That the Commission is authorized to make available for official reception and representation expenses not to exceed $2,250 from available funds: Provided further, That the Commission may take no action to implement any workforce repositioning, restructuring, or reorganization until such time as the Committees on Appropriations of the House of Representatives and the Senate have been notified of such proposals, in accordance with the reprogramming requirements of section 505 of this Act: Provided further, That the Chair is authorized to accept and use any gift or donation to carry out the work of the Commission.International Trade CommissionSalaries and ExpensesFor necessary expenses of the International Trade Commission, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and not to exceed $2,250 for official reception and representation expenses, $95,000,000, to remain available until expended.Legal services corporationPayment to the legal services corporationFor payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act of 1974, $415,000,000, of which $380,500,000 is for basic field programs and required independent audits; $5,100,000 is for the Office of Inspector General, of which such amounts as may be necessary may be used to conduct additional audits of recipients; $19,400,000 is for management and grants oversight; $4,000,000 is for client self-help and information technology; $4,500,000 is for a Pro Bono Innovation Fund; and $1,500,000 is for loan repayment assistance: Provided, That the Legal Services Corporation may continue to provide locality pay to officers and employees at a rate no greater than that provided by the Federal Government to Washington, DC-based employees as authorized by section 5304 of title 5, United States Code, notwithstanding section 1005(d) of the Legal Services Corporation Act (42 U.S.C. 2996d(d)): Provided further, That the authorities provided in section 205 of this Act shall be applicable to the Legal Services Corporation: Provided further, That, for the purposes of section 505 of this Act, the Legal Services Corporation shall be considered an agency of the United States Government.Administrative provision—legal services corporationNone of the funds appropriated in this Act to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this Act to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2018 and 2019, respectively.Marine mammal commissionSalaries and expensesFor necessary expenses of the Marine Mammal Commission as authorized by title II of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.), $3,516,000.Office of the United States Trade RepresentativeSalaries and expensesFor necessary expenses of the Office of the United States Trade Representative, including the hire of passenger motor vehicles and the employment of experts and consultants as authorized by section 3109 of title 5, United States Code, $53,000,000, of which $1,000,000 shall remain available until expended: Provided, That of the total amount made available under this heading, not to exceed $124,000 shall be available for official reception and representation expenses.Trade Enforcement Trust Fund(including transfer of funds)For activities of the United States Trade Representative authorized by section 611 of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4405), including transfers, $15,000,000, to be derived from the Trade Enforcement Trust Fund: Provided, That any transfer pursuant to subsection (d)(1) of such section shall be treated as a reprogramming under section 505 of this Act.State justice instituteSalaries and expensesFor necessary expenses of the State Justice Institute, as authorized by the State Justice Institute Act of 1984 (42 U.S.C. 10701 et seq.) $5,971,000, of which $500,000 shall remain available until September 30, 2020: Provided, That not to exceed $2,250 shall be available for official reception and representation expenses: Provided further, That, for the purposes of section 505 of this Act, the State Justice Institute shall be considered an agency of the United States Government. VGeneral provisions(including rescissions)(including transfer of funds) 501.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress. 
502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 503.The expenditure of any appropriation under this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 
504.If any provision of this Act or the application of such provision to any person or circumstances shall be held invalid, the remainder of the Act and the application of each provision to persons or circumstances other than those as to which it is held invalid shall not be affected thereby. 505.None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2019, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates or initiates a new program, project or activity; (2) eliminates a program, project or activity; (3) increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; (4) relocates an office or employees; (5) reorganizes or renames offices, programs or activities; (6) contracts out or privatizes any functions or activities presently performed by Federal employees; (7) augments existing programs, projects or activities in excess of $500,000 or 10 percent, whichever is less, or reduces by 10 percent funding for any program, project or activity, or numbers of personnel by 10 percent; or (8) results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, projects or activities as approved by Congress; unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds. 
506. 
(a)If it has been finally determined by a court or Federal agency that any person intentionally affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any product sold in or shipped to the United States that is not made in the United States, the person shall be ineligible to receive any contract or subcontract made with funds made available in this Act, pursuant to the debarment, suspension, and ineligibility procedures described in sections 9.400 through 9.409 of title 48, Code of Federal Regulations. (b) (1)To the extent practicable, with respect to authorized purchases of promotional items, funds made available by this Act shall be used to purchase items that are manufactured, produced, or assembled in the United States, its territories or possessions. 
(2)The term promotional items has the meaning given the term in OMB Circular A–87, Attachment B, Item (1)(f)(3). 507. (a)The Departments of Commerce and Justice, the National Science Foundation, and the National Aeronautics and Space Administration shall provide to the Committees on Appropriations of the House of Representatives and the Senate a quarterly report on the status of balances of appropriations at the account level. For unobligated, uncommitted balances and unobligated, committed balances the quarterly reports shall separately identify the amounts attributable to each source year of appropriation from which the balances were derived. For balances that are obligated, but unexpended, the quarterly reports shall separately identify amounts by the year of obligation. 
(b)The report described in subsection (a) shall be submitted within 30 days of the end of each quarter. (c)If a department or agency is unable to fulfill any aspect of a reporting requirement described in subsection (a) due to a limitation of a current accounting system, the department or agency shall fulfill such aspect to the maximum extent practicable under such accounting system and shall identify and describe in each quarterly report the extent to which such aspect is not fulfilled. 
508.Any costs incurred by a department or agency funded under this Act resulting from, or to prevent, personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That for the Department of Commerce, this section shall also apply to actions taken for the care and protection of loan collateral or grant property. 509.None of the funds provided by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type. 
510.Notwithstanding any other provision of law, amounts deposited or available in the Fund established by section 1402 of chapter XIV of title II of Public Law 98–473 (34 U.S.C. 20101) in any fiscal year in excess of $3,353,000,000 shall not be available for obligation until the following fiscal year: Provided, That notwithstanding section 1402(d) of such Act, of the amounts available from the Fund for obligation: (1) $10,000,000 shall remain available until expended to the Department of Justice Office of Inspector General for oversight and auditing purposes; and (2) 5 percent shall be available to the Office for Victims of Crime for grants, consistent with the requirements of the Victims of Crime Act, to Indian tribes to improve services for victims of crime. 511.None of the funds made available to the Department of Justice in this Act may be used to discriminate against or denigrate the religious or moral beliefs of students who participate in programs for which financial assistance is provided from those funds, or of the parents or legal guardians of such students. 
512.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 513. (a)The Inspectors General of the Department of Commerce, the Department of Justice, the National Aeronautics and Space Administration, the National Science Foundation, and the Legal Services Corporation shall conduct audits, pursuant to the Inspector General Act (5 U.S.C. App.), of grants or contracts for which funds are appropriated by this Act, and shall submit reports to Congress on the progress of such audits, which may include preliminary findings and a description of areas of particular interest, within 180 days after initiating such an audit and every 180 days thereafter until any such audit is completed. 
(b)Within 60 days after the date on which an audit described in subsection (a) by an Inspector General is completed, the Secretary, Attorney General, Administrator, Director, or President, as appropriate, shall make the results of the audit available to the public on the Internet website maintained by the Department, Administration, Foundation, or Corporation, respectively. The results shall be made available in redacted form to exclude— (1)any matter described in section 552(b) of title 5, United States Code; and 
(2)sensitive personal information for any individual, the public access to which could be used to commit identity theft or for other inappropriate or unlawful purposes. (c)Any person awarded a grant or contract funded by amounts appropriated by this Act shall submit a statement to the Secretary of Commerce, the Attorney General, the Administrator, Director, or President, as appropriate, certifying that no funds derived from the grant or contract will be made available through a subcontract or in any other manner to another person who has a financial interest in the person awarded the grant or contract. 
(d)The provisions of the preceding subsections of this section shall take effect 30 days after the date on which the Director of the Office of Management and Budget, in consultation with the Director of the Office of Government Ethics, determines that a uniform set of rules and requirements, substantially similar to the requirements in such subsections, consistently apply under the executive branch ethics program to all Federal departments, agencies, and entities. 514. (a)None of the funds appropriated or otherwise made available under this Act may be used by the Departments of Commerce and Justice, the National Aeronautics and Space Administration, or the National Science Foundation to acquire a high-impact or moderate-impact information system, as defined for security categorization in the National Institute of Standards and Technology's (NIST) Federal Information Processing Standard Publication 199, Standards for Security Categorization of Federal Information and Information Systems unless the agency has— 
(1)reviewed the supply chain risk for the information systems against criteria developed by NIST and the Federal Bureau of Investigation (FBI) to inform acquisition decisions for high-impact and moderate-impact information systems within the Federal Government; (2)reviewed the supply chain risk from the presumptive awardee against available and relevant threat information provided by the FBI and other appropriate agencies; and 
(3)in consultation with the FBI or other appropriate Federal entity, conducted an assessment of any risk of cyber-espionage or sabotage associated with the acquisition of such system, including any risk associated with such system being produced, manufactured, or assembled by one or more entities identified by the United States Government as posing a cyber threat, including but not limited to, those that may be owned, directed, or subsidized by the People's Republic of China, the Islamic Republic of Iran, the Democratic People's Republic of Korea, or the Russian Federation. (b)None of the funds appropriated or otherwise made available under this Act may be used to acquire a high-impact or moderate-impact information system reviewed and assessed under subsection (a) unless the head of the assessing entity described in subsection (a) has— 
(1)developed, in consultation with NIST, the FBI, and supply chain risk management experts, a mitigation strategy for any identified risks; (2)determined, in consultation with NIST and the FBI, that the acquisition of such system is in the national interest of the United States; and 
(3)reported that determination to the Committees on Appropriations of the House of Representatives and the Senate and the agency Inspector General. 515.None of the funds made available in this Act shall be used in any way whatsoever to support or justify the use of torture by any official or contract employee of the United States Government. 
516. 
(a)Notwithstanding any other provision of law or treaty, none of the funds appropriated or otherwise made available under this Act or any other Act may be expended or obligated by a department, agency, or instrumentality of the United States to pay administrative expenses or to compensate an officer or employee of the United States in connection with requiring an export license for the export to Canada of components, parts, accessories or attachments for firearms listed in Category I, section 121.1 of title 22, Code of Federal Regulations (International Trafficking in Arms Regulations (ITAR), part 121, as it existed on April 1, 2005) with a total value not exceeding $500 wholesale in any transaction, provided that the conditions of subsection (b) of this section are met by the exporting party for such articles. (b)The foregoing exemption from obtaining an export license— 
(1)does not exempt an exporter from filing any Shipper's Export Declaration or notification letter required by law, or from being otherwise eligible under the laws of the United States to possess, ship, transport, or export the articles enumerated in subsection (a); and (2)does not permit the export without a license of— 
(A)fully automatic firearms and components and parts for such firearms, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; (B)barrels, cylinders, receivers (frames) or complete breech mechanisms for any firearm listed in Category I, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; or 
(C)articles for export from Canada to another foreign destination. (c)In accordance with this section, the District Directors of Customs and postmasters shall permit the permanent or temporary export without a license of any unclassified articles specified in subsection (a) to Canada for end use in Canada or return to the United States, or temporary import of Canadian-origin items from Canada for end use in the United States or return to Canada for a Canadian citizen. 
(d)The President may require export licenses under this section on a temporary basis if the President determines, upon publication first in the Federal Register, that the Government of Canada has implemented or maintained inadequate import controls for the articles specified in subsection (a), such that a significant diversion of such articles has and continues to take place for use in international terrorism or in the escalation of a conflict in another nation. The President shall terminate the requirements of a license when reasons for the temporary requirements have ceased. 517.Notwithstanding any other provision of law, no department, agency, or instrumentality of the United States receiving appropriated funds under this Act or any other Act shall obligate or expend in any way such funds to pay administrative expenses or the compensation of any officer or employee of the United States to deny any application submitted pursuant to 22 U.S.C. 2778(b)(1)(B) and qualified pursuant to 27 CFR section 478.112 or .113, for a permit to import United States origin curios or relics firearms, parts, or ammunition. 
518.None of the funds made available in this Act may be used to include in any new bilateral or multilateral trade agreement the text of— (1)paragraph 2 of article 16.7 of the United States–Singapore Free Trade Agreement; 
(2)paragraph 4 of article 17.9 of the United States–Australia Free Trade Agreement; or (3)paragraph 4 of article 15.9 of the United States–Morocco Free Trade Agreement. 
519.None of the funds made available in this Act may be used to authorize or issue a national security letter in contravention of any of the following laws authorizing the Federal Bureau of Investigation to issue national security letters: The Right to Financial Privacy Act of 1978; The Electronic Communications Privacy Act of 1986; The Fair Credit Reporting Act; The National Security Act of 1947; USA PATRIOT Act; USA FREEDOM Act of 2015; and the laws amended by these Acts. 520.If at any time during any quarter, the program manager of a project within the jurisdiction of the Departments of Commerce or Justice, the National Aeronautics and Space Administration, or the National Science Foundation totaling more than $75,000,000 has reasonable cause to believe that the total program cost has increased by 10 percent or more, the program manager shall immediately inform the respective Secretary, Administrator, or Director. The Secretary, Administrator, or Director shall notify the House and Senate Committees on Appropriations within 30 days in writing of such increase, and shall include in such notice: the date on which such determination was made; a statement of the reasons for such increases; the action taken and proposed to be taken to control future cost growth of the project; changes made in the performance or schedule milestones and the degree to which such changes have contributed to the increase in total program costs or procurement costs; new estimates of the total project or procurement costs; and a statement validating that the project's management structure is adequate to control total project or procurement costs. 
521.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2019 until the enactment of the Intelligence Authorization Act for fiscal year 2019. 522.None of the funds appropriated or otherwise made available by this Act may be used to enter into a contract in an amount greater than $5,000,000 or to award a grant in excess of such amount unless the prospective contractor or grantee certifies in writing to the agency awarding the contract or grant that, to the best of its knowledge and belief, the contractor or grantee has filed all Federal tax returns required during the three years preceding the certification, has not been convicted of a criminal offense under the Internal Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment is the subject of an installment agreement or offer in compromise that has been approved by the Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous administrative or judicial proceeding.(rescissions) 
523. 
(a)Of the unobligated balances from prior year appropriations available to the Department of Commerce, the following funds are hereby rescinded, not later than September 30, 2019, from the following accounts in the specified amounts— (1)Economic Development Administration, Economic Development Assistance Programs, $10,000,000; and 
(2)National Institute of Standards and Technology, Industrial Technology Services, $2,000,000. (b)Of the unobligated balances available to the Department of Justice, the following funds are hereby rescinded, not later than September 30, 2019, from the following accounts in the specified amounts— 
(1)Working Capital Fund, $151,000,000; (2)Federal Bureau of Investigation, Salaries and Expenses, $124,326,000 including from, but not limited to, fees collected to defray expenses for the automation of fingerprint identification and criminal justice information services and associated costs; 
(3)State and Local Law Enforcement Activities, Office on Violence Against Women, Violence Against Women Prevention and Prosecution Programs, $10,000,000; (4)State and Local Law Enforcement Activities, Office of Justice Programs, $70,000,000; 
(5)State and Local Law Enforcement Activities, Community Oriented Policing Services, $16,500,000; and (6)Legal Activities, Assets Forfeiture Fund, $674,000,000, is permanently rescinded. 
(c)The Departments of Commerce and Justice shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report no later than September 1, 2019, specifying the amount of each rescission made pursuant to subsections (a) and (b). (d)The amounts rescinded in subsections (a) and (b) shall not be from amounts that were designated by the Congress as an emergency or disaster relief requirement pursuant to the concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
524. 
(a)Any unobligated balances identified in the following Treasury Appropriation Fund Symbols are hereby permanently cancelled: 80X0114; 80X0111; 80X0110; and 80X0112. (b)Upon enactment of this Act: 
(1)obligated balances in 80X0114 shall be transferred to and merged with 80–0130, Construction and Environmental Compliance and Restoration, and any upward adjustments to such obligations may be made from 80–0130; (2)obligated balances in 80X0111 shall be transferred to and merged with 80–0122, Safety, Security and Mission Services, 80–0115, Space Flight Capabilities and 80–0130, Construction and Environmental Compliance and Restoration, and any upward adjustments to such obligations may be made from 80–0122, 80–0115 and 80–0130; 
(3)obligated balances in 80X0110 shall be transferred to and merged with 80–0130, Construction and Environmental Compliance and Restoration, and any upward adjustments to said obligations may be made from 80–0130; and (4)obligated balances in 80X0112 shall be transferred to and merged with 80–0122, Safety, Security and Mission Services and 80–0130, Construction and Environmental Compliance and Restoration, and any upward adjustments to such obligations may be made from 80–0122 and 80–0130. 
(c)Following the cancellation of unobligated balances and transfer of obligated balances in 80X0114, 80X0111, 80X0110 and 80X0112, such accounts shall be closed. Any collections authorized or required to be credited to these accounts that are not received before closing of such accounts shall be deposited in the Treasury as miscellaneous receipts. 525.None of the funds made available in this Act may be used to purchase first class or premium airline travel in contravention of sections 301–10.122 through 301–10.124 of title 41 of the Code of Federal Regulations. 
526.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees from a Federal department or agency, who are stationed in the United States, at any single conference occurring outside the United States unless such conference is a law enforcement training or operational conference for law enforcement personnel and the majority of Federal employees in attendance are law enforcement personnel stationed outside the United States. 527.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and (2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 
528. 
(a)None of the funds appropriated or otherwise made available in this or any other Act may be used to construct, acquire, or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense. (b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba. 
(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantanamo Bay, Cuba, and who— (1)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(2)is— (A)in the custody or under the effective control of the Department of Defense; or 
(B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba. 529.The Director of the Office of Management and Budget shall instruct any department, agency, or instrumentality of the United States receiving funds appropriated under this Act to track undisbursed balances in expired grant accounts and include in its annual performance plan and performance and accountability reports the following: 
(1)Details on future action the department, agency, or instrumentality will take to resolve undisbursed balances in expired grant accounts. (2)The method that the department, agency, or instrumentality uses to track undisbursed balances in expired grant accounts. 
(3)Identification of undisbursed balances in expired grant accounts that may be returned to the Treasury of the United States. (4)In the preceding 3 fiscal years, details on the total number of expired grant accounts with undisbursed balances (on the first day of each fiscal year) for the department, agency, or instrumentality and the total finances that have not been obligated to a specific project remaining in the accounts. 
530. 
(a)None of the funds made available by this Act may be used for the National Aeronautics and Space Administration (NASA), the Office of Science and Technology Policy (OSTP), or the National Space Council (NSC) to develop, design, plan, promulgate, implement, or execute a bilateral policy, program, order, or contract of any kind to participate, collaborate, or coordinate bilaterally in any way with China or any Chinese-owned company unless such activities are specifically authorized by a law enacted after the date of enactment of this Act. (b)None of the funds made available by this Act may be used to effectuate the hosting of official Chinese visitors at facilities belonging to or utilized by NASA. 
(c)The limitations described in subsections (a) and (b) shall not apply to activities which NASA, OSTP, or NSC, after consultation with the Federal Bureau of Investigation, have certified— (1)pose no risk of resulting in the transfer of technology, data, or other information with national security or economic security implications to China or a Chinese-owned company; and 
(2)will not involve knowing interactions with officials who have been determined by the United States to have direct involvement with violations of human rights. (d)Any certification made under subsection (c) shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate, and the Federal Bureau of Investigation, no later than 30 days prior to the activity in question and shall include a description of the purpose of the activity, its agenda, its major participants, and its location and timing. 
531.None of the funds made available by this Act may be used to pay the salaries or expenses of personnel to deny, or fail to act on, an application for the importation of any model of shotgun if— (1)all other requirements of law with respect to the proposed importation are met; and 
(2)no application for the importation of such model of shotgun, in the same configuration, had been denied by the Attorney General prior to January 1, 2011, on the basis that the shotgun was not particularly suitable for or readily adaptable to sporting purposes. 532. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, adjudication, or other law enforcement- or victim assistance-related activity. 533.The Departments of Commerce and Justice, the National Aeronautics and Space Administration, the National Science Foundation, the Commission on Civil Rights, the Equal Employment Opportunity Commission, the International Trade Commission, the Legal Services Corporation, the Marine Mammal Commission, the Offices of Science and Technology Policy and the United States Trade Representative, the National Space Council, and the State Justice Institute shall submit spending plans, signed by the respective department or agency head, to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of enactment of this Act. 
534.None of the funds made available by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty. 535.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or for performance that does not meet the basic requirements of a contract. 
536.None of the funds made available by this Act may be used in contravention of section 7606 (Legitimacy of Industrial Hemp Research) of the Agricultural Act of 2014 (Public Law 113–79) by the Department of Justice or the Drug Enforcement Administration. 537.None of the funds made available under this Act to the Department of Justice may be used, with respect to any of the States of Alabama, Alaska, Arizona, Arkansas, California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois, Indiana, Iowa, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, and Wyoming, or with respect to the District of Columbia, the Commonwealth of the Northern Mariana Islands, Guam, or Puerto Rico, to prevent any of them from implementing their own laws that authorize the use, distribution, possession, or cultivation of medical marijuana. 
538.The Department of Commerce, the National Aeronautics and Space Administration, and the National Science Foundation shall provide a quarterly report to the Committees on Appropriations of the House of Representatives and the Senate on any official travel to China by any employee of such Department or agency, including the purpose of such travel. 539.Of the amounts made available by this Act, not less than 10 percent of each total amount provided, respectively, for Public Works grants authorized by the Public Works and Economic Development Act of 1965 and grants authorized by section 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722) shall be allocated for assistance in persistent poverty counties: Provided, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the most recent Small Area Income and Poverty Estimates. 
540.None of the funds provided in this Act shall be available for obligation for the James Webb Space Telescope (JWST) after December 31, 2019, if the individual identified under subsection (c)(2)(E) of section 30104 of title 51, United States Code, as responsible for JWST determines that the formulation and development costs (with development cost as defined under section 30104 of title 51, United States Code) are likely to exceed $8,802,700,000, unless the program is modified so that the costs do not exceed $8,802,700,000. 541.None of the funds made available by this Act may be expended during fiscal year 2019 to prepare for the shutdown of the Stratospheric Observatory for Infrared Astronomy.This division may be cited as the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2019.DFinancial Services and General Government Appropriations Act, 2019 IDEPARTMENT OF THE TREASURYDepartmental Officessalaries and expensesFor necessary expenses of the Departmental Offices including operation and maintenance of the Treasury Building and Freedman’s Bank Building; hire of passenger motor vehicles; maintenance, repairs, and improvements of, and purchase of commercial insurance policies for, real properties leased or owned overseas, when necessary for the performance of official business; executive direction program activities; international affairs and economic policy activities; domestic finance and tax policy activities, including technical assistance to Puerto Rico; and Treasury-wide management policies and programs activities, $214,576,000: Provided, That of the amount appropriated under this heading— 
(1)not to exceed $700,000 is for official reception and representation expenses, of which necessary amounts shall be available for expenses to support activities of the Financial Action Task Force, and not to exceed $350,000 shall be for other official reception and representation expenses; (2)not to exceed $258,000 is for unforeseen emergencies of a confidential nature to be allocated and expended under the direction of the Secretary of the Treasury and to be accounted for solely on the Secretary's certificate; and 
(3)not to exceed $24,000,000 shall remain available until September 30, 2020, for— (A)the Treasury-wide Financial Statement Audit and Internal Control Program; 
(B)information technology modernization requirements; (C)the audit, oversight, and administration of the Gulf Coast Restoration Trust Fund; 
(D)the development and implementation of programs within the Office of Critical Infrastructure Protection and Compliance Policy, including entering into cooperative agreements; (E)operations and maintenance of facilities; and 
(F)international operations.Office of Terrorism and Financial Intelligencesalaries and expensesFor the necessary expenses of the Office of Terrorism and Financial Intelligence to safeguard the financial system against illicit use and to combat rogue nations, terrorist facilitators, weapons of mass destruction proliferators, money launderers, drug kingpins, and other national security threats, $159,000,000: Provided, That of the amounts appropriated under this heading, up to $10,000,000 shall remain available until September 30, 2020.Cybersecurity enhancement accountFor salaries and expenses for enhanced cybersecurity for systems operated by the Department of the Treasury, $25,208,000, to remain available until September 30, 2021: Provided, That such funds shall supplement and not supplant any other amounts made available to the Treasury offices and bureaus for cybersecurity: Provided further, That the Chief Information Officer of the individual offices and bureaus shall submit a spend plan for each investment to the Treasury Chief Information Officer for approval: Provided further, That the submitted spend plan shall be reviewed and approved by the Treasury Chief Information Officer prior to the obligation of funds under this heading: Provided further, That of the total amount made available under this heading $1,000,000 shall be available for administrative expenses for the Treasury Chief Information Officer to provide oversight of the investments made under this heading: Provided further, That such funds shall supplement and not supplant any other amounts made available to the Treasury Chief Information Officer.Department-Wide systems and capital investments programs(including transfer of funds)For development and acquisition of automatic data processing equipment, software, and services and for repairs and renovations to buildings owned by the Department of the Treasury, $4,000,000, to remain available until September 30, 2021: Provided, That these funds shall be transferred to accounts and in amounts as necessary to satisfy the requirements of the Department's offices, bureaus, and other organizations:  Provided further, That this transfer authority shall be in addition to any other transfer authority provided in this Act:  Provided further, That none of the funds appropriated under this heading shall be used to support or supplement Internal Revenue Service, Operations Support or Internal Revenue Service, Business Systems Modernization.Office of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $37,044,000, including hire of passenger motor vehicles; of which not to exceed $100,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General of the Treasury; of which up to $2,800,000 to remain available until September 30, 2020, shall be for audits and investigations conducted pursuant to section 1608 of the Resources and Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of 2012 (33 U.S.C. 1321 note); and of which not to exceed $1,000 shall be available for official reception and representation expenses.Treasury inspector general for tax administrationSalaries and expensesFor necessary expenses of the Treasury Inspector General for Tax Administration in carrying out the Inspector General Act of 1978, as amended, including purchase and hire of passenger motor vehicles (31 U.S.C. 1343(b)); and services authorized by 5 U.S.C. 3109, at such rates as may be determined by the Inspector General for Tax Administration; $170,250,000, of which $5,000,000 shall remain available until September 30, 2020; of which not to exceed $6,000,000 shall be available for official travel expenses; of which not to exceed $500,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General for Tax Administration; and of which not to exceed $1,500 shall be available for official reception and representation expenses.special inspector general for the troubled asset relief programsalaries and expensesFor necessary expenses of the Office of the Special Inspector General in carrying out the provisions of the Emergency Economic Stabilization Act of 2008 (Public Law 110–343), $23,000,000.Financial Crimes Enforcement Networksalaries and expensesFor necessary expenses of the Financial Crimes Enforcement Network, including hire of passenger motor vehicles; travel and training expenses of non-Federal and foreign government personnel to attend meetings and training concerned with domestic and foreign financial intelligence activities, law enforcement, and financial regulation; services authorized by 5 U.S.C. 3109; not to exceed $12,000 for official reception and representation expenses; and for assistance to Federal law enforcement agencies, with or without reimbursement, $117,800,000, of which not to exceed $34,335,000 shall remain available until September 30, 2021.Bureau of the Fiscal ServiceSalaries and ExpensesFor necessary expenses of operations of the Bureau of the Fiscal Service, $338,280,000; of which not to exceed $4,210,000, to remain available until September 30, 2021, is for information systems modernization initiatives; and of which $5,000 shall be available for official reception and representation expenses.In addition, $165,000, to be derived from the Oil Spill Liability Trust Fund to reimburse administrative and personnel expenses for financial management of the Fund, as authorized by section 1012 of Public Law 101–380.Alcohol and Tobacco Tax and Trade Bureausalaries and expensesFor necessary expenses of carrying out section 1111 of the Homeland Security Act of 2002, including hire of passenger motor vehicles, $119,600,000; of which not to exceed $6,000 for official reception and representation expenses; and of which not to exceed $50,000 shall be available for cooperative research and development programs for laboratory services; and provision of laboratory assistance to State and local agencies with or without reimbursement: Provided, That of the amount appropriated under this heading, $5,000,000 shall be for the costs of accelerating the processing of formula and label applications: Provided further, That of the amount appropriated under this heading, $5,000,000, to remain available until September 30, 2020, shall be for the costs associated with enforcement of the trade practice provisions of the Federal Alcohol Administration Act (27 U.S.C. 201 et seq.).United States Mintunited states mint public enterprise fundPursuant to section 5136 of title 31, United States Code, the United States Mint is provided funding through the United States Mint Public Enterprise Fund for costs associated with the production of circulating coins, numismatic coins, and protective services, including both operating expenses and capital investments: Provided, That the aggregate amount of new liabilities and obligations incurred during fiscal year 2019 under such section 5136 for circulating coinage and protective service capital investments of the United States Mint shall not exceed $30,000,000.Community Development Financial Institutions Fund Program AccountTo carry out the Riegle Community Development and Regulatory Improvement Act of 1994 (subtitle A of title I of Public Law 103–325), including services authorized by section 3109 of title 5, United States Code, but at rates for individuals not to exceed the per diem rate equivalent to the rate for EX–3, $250,000,000. Of the amount appropriated under this heading— (1)not less than $160,000,000, notwithstanding section 108(e) of Public Law 103–325 (12 U.S.C. 4707(e)) with regard to Small and/or Emerging Community Development Financial Institutions Assistance awards, is available until September 30, 2020, for financial assistance and technical assistance under subparagraphs (A) and (B) of section 108(a)(1), respectively, of Public Law 103–325 (12 U.S.C. 4707(a)(1)(A) and (B)), of which up to $1,600,000 may be available for training and outreach under section 109 of Public Law 103–325 (12 U.S.C. 4708), of which up to $2,527,250 may be used for the cost of direct loans, and of which up to $3,000,000, notwithstanding subsection (d) of section 108 of Public Law 103–325 (12 U.S.C. 4707 (d)), may be available to provide financial assistance, technical assistance, training, and outreach to community development financial institutions to expand investments that benefit individuals with disabilities: Provided, That the cost of direct and guaranteed loans, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $25,000,000; 
(2)not less than $16,000,000, notwithstanding section 108(e) of Public Law 103–325 (12 U.S.C. 4707(e)), is available until September 30, 2020, for financial assistance, technical assistance, training, and outreach programs designed to benefit Native American, Native Hawaiian, and Alaska Native communities and provided primarily through qualified community development lender organizations with experience and expertise in community development banking and lending in Indian country, Native American organizations, tribes and tribal organizations, and other suitable providers; (3)not less than $25,000,000 is available until September 30, 2020, for the Bank Enterprise Award program; 
(4)not less than $22,000,000, notwithstanding subsections (d) and (e) of section 108 of Public Law 103–325 (12 U.S.C. 4707(d) and (e)), is available until September 30, 2020, for a Healthy Food Financing Initiative to provide financial assistance, technical assistance, training, and outreach to community development financial institutions for the purpose of offering affordable financing and technical assistance to expand the availability of healthy food options in distressed communities; (5)up to $27,000,000 is available until September 30, 2019, for administrative expenses, including administration of CDFI fund programs and the New Markets Tax Credit Program, of which not less than $1,000,000 is for development of tools to better assess and inform CDFI investment performance, and up to $300,000 is for administrative expenses to carry out the direct loan program; and 
(6)during fiscal year 2019, none of the funds available under this heading are available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of commitments to guarantee bonds and notes under section 114A of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4713a): Provided, That commitments to guarantee bonds and notes under such section 114A shall not exceed $500,000,000: Provided further, That such section 114A shall remain in effect until December 31, 2019: Provided further, That of the funds awarded under this heading, not less than 10 percent shall be used for awards that support investments that serve populations living in persistent poverty counties: Provided further, That for the purposes of this paragraph and paragraph (1) above, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the 2011–2015 5-year data series available from the American Community Survey of the Census Bureau.Internal Revenue Servicetaxpayer servicesFor necessary expenses of the Internal Revenue Service to provide taxpayer services, including pre-filing assistance and education, filing and account services, taxpayer advocacy services, and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $2,491,554,000, of which not less than $9,890,000 shall be for the Tax Counseling for the Elderly Program, of which not less than $12,000,000 shall be available for low-income taxpayer clinic grants, of which not less than $18,000,000, to remain available until September 30, 2020, shall be available for a Community Volunteer Income Tax Assistance matching grants program for tax return preparation assistance, and of which not less than $207,000,000 shall be available for operating expenses of the Taxpayer Advocate Service: Provided, That of the amounts made available for the Taxpayer Advocate Service, not less than $5,500,000 shall be for identity theft and refund fraud casework.enforcementFor necessary expenses for tax enforcement activities of the Internal Revenue Service to determine and collect owed taxes, to provide legal and litigation support, to conduct criminal investigations, to enforce criminal statutes related to violations of internal revenue laws and other financial crimes, to purchase and hire passenger motor vehicles (31 U.S.C. 1343(b)), and to provide other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $4,860,000,000, of which not to exceed $50,000,000 shall remain available until September 30, 2020, and of which not less than $60,257,000 shall be for the Interagency Crime and Drug Enforcement program.operations supportFor necessary expenses of the Internal Revenue Service to support taxpayer services and enforcement programs, including rent payments; facilities services; printing; postage; physical security; headquarters and other IRS-wide administration activities; research and statistics of income; telecommunications; information technology development, enhancement, operations, maintenance, and security; the hire of passenger motor vehicles (31 U.S.C. 1343(b)); the operations of the Internal Revenue Service Oversight Board; and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner; $3,724,000,000, of which not to exceed $50,000,000 shall remain available until September 30, 2020; of which not to exceed $10,000,000 shall remain available until expended for acquisition of equipment and construction, repair and renovation of facilities; of which not to exceed $1,000,000 shall remain available until September 30, 2021, for research; of which not to exceed $20,000 shall be for official reception and representation expenses: Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General of the United States detailing the cost and schedule performance for its major information technology investments, including the purpose and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter: Provided further, That the Internal Revenue Service shall include, in its budget justification for fiscal year 2020, a summary of cost and schedule performance information for its major information technology systems.business systems modernizationFor necessary expenses of the Internal Revenue Service's business systems modernization program, $150,000,000, to remain available until September 30, 2021, for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including related Internal Revenue Service labor costs, and contractual costs associated with operations authorized by 5 U.S.C. 3109: Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General of the United States detailing the cost and schedule performance for major information technology investments, including the purposes and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and the strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter.administrative provisions—internal revenue service(including transfers of funds) 101.Not to exceed 4 percent of the appropriation made available in this Act to the Internal Revenue Service under the Enforcement heading, and not to exceed 5 percent of any other appropriation made available in this Act to the Internal Revenue Service, may be transferred to any other Internal Revenue Service appropriation upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate. 
102.The Internal Revenue Service shall maintain an employee training program, which shall include the following topics: taxpayers' rights, dealing courteously with taxpayers, cross-cultural relations, ethics, and the impartial application of tax law. 103.The Internal Revenue Service shall institute and enforce policies and procedures that will safeguard the confidentiality of taxpayer information and protect taxpayers against identity theft. 
104.Funds made available by this or any other Act to the Internal Revenue Service shall be available for improved facilities and increased staffing to provide sufficient and effective 1–800 help line service for taxpayers. The Commissioner shall continue to make improvements to the Internal Revenue Service 1–800 help line service a priority and allocate resources necessary to enhance the response time to taxpayer communications, particularly with regard to victims of tax-related crimes. 105.The Internal Revenue Service shall issue a notice of confirmation of any address change relating to an employer making employment tax payments, and such notice shall be sent to both the employer's former and new address and an officer or employee of the Internal Revenue Service shall give special consideration to an offer-in-compromise from a taxpayer who has been the victim of fraud by a third party payroll tax preparer. 
106.None of the funds made available under this Act may be used by the Internal Revenue Service to target citizens of the United States for exercising any right guaranteed under the First Amendment to the Constitution of the United States. 107.None of the funds made available in this Act may be used by the Internal Revenue Service to target groups for regulatory scrutiny based on their ideological beliefs. 
108.None of funds made available by this Act to the Internal Revenue Service shall be obligated or expended on conferences that do not adhere to the procedures, verification processes, documentation requirements, and policies issued by the Chief Financial Officer, Human Capital Office, and Agency-Wide Shared Services as a result of the recommendations in the report published on May 31, 2013, by the Treasury Inspector General for Tax Administration entitled Review of the August 2010 Small Business/Self-Employed Division's Conference in Anaheim, California (Reference Number 2013–10–037). 109.None of the funds made available in this Act to the Internal Revenue Service may be obligated or expended— 
(1)to make a payment to any employee under a bonus, award, or recognition program; or (2)under any hiring or personnel selection process with respect to re-hiring a former employee, unless such program or process takes into account the conduct and Federal tax compliance of such employee or former employee. 
110.None of the funds made available by this Act may be used in contravention of section 6103 of the Internal Revenue Code of 1986 (relating to confidentiality and disclosure of returns and return information). 111.Except to the extent provided in section 6014, 6020, or 6201(d) of the Internal Revenue Code of 1986, no funds in this or any other Act shall be available to the Secretary of the Treasury to provide to any person a proposed final return or statement for use by such person to satisfy a filing or reporting requirement under such Code. 
112.In addition to the amounts otherwise made available in this Act for the Internal Revenue Service, $77,000,000, to be available until September 30, 2020, shall be transferred by the Commissioner to the ‘‘Taxpayer Services’’, ‘‘Enforcement’’, or ‘‘Operations Support’’ accounts of the Internal Revenue Service for an additional amount to be used solely for carrying out Public Law 115–97: Provided, That such funds shall not be available until the Commissioner submits to the Committees on Appropriations of the House of Representatives and the Senate a spending plan for such funds.Administrative provisions—Department of the Treasury(including transfers of funds) 113.Appropriations to the Department of the Treasury in this Act shall be available for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning; purchase of insurance for official motor vehicles operated in foreign countries; purchase of motor vehicles without regard to the general purchase price limitations for vehicles purchased and used overseas for the current fiscal year; entering into contracts with the Department of State for the furnishing of health and medical services to employees and their dependents serving in foreign countries; and services authorized by 5 U.S.C. 3109. 
114.Not to exceed 2 percent of any appropriations in this title made available under the headings Departmental Offices—Salaries and Expenses, Office of Inspector General, Special Inspector General for the Troubled Asset Relief Program, Financial Crimes Enforcement Network, Bureau of the Fiscal Service, and Alcohol and Tobacco Tax and Trade Bureau may be transferred between such appropriations upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That no transfer under this section may increase or decrease any such appropriation by more than 2 percent. 115.Not to exceed 2 percent of any appropriation made available in this Act to the Internal Revenue Service may be transferred to the Treasury Inspector General for Tax Administration's appropriation upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That no transfer may increase or decrease any such appropriation by more than 2 percent. 
116.None of the funds appropriated in this Act or otherwise available to the Department of the Treasury or the Bureau of Engraving and Printing may be used to redesign the $1 Federal Reserve note. 117.The Secretary of the Treasury may transfer funds from the Bureau of the Fiscal Service-Salaries and Expenses to the Debt Collection Fund as necessary to cover the costs of debt collection: Provided, That such amounts shall be reimbursed to such salaries and expenses account from debt collections received in the Debt Collection Fund. 
118.None of the funds appropriated or otherwise made available by this or any other Act may be used by the United States Mint to construct or operate any museum without the explicit approval of the Committees on Appropriations of the House of Representatives and the Senate, the House Committee on Financial Services, and the Senate Committee on Banking, Housing, and Urban Affairs. 119.None of the funds appropriated or otherwise made available by this or any other Act or source to the Department of the Treasury, the Bureau of Engraving and Printing, and the United States Mint, individually or collectively, may be used to consolidate any or all functions of the Bureau of Engraving and Printing and the United States Mint without the explicit approval of the House Committee on Financial Services; the Senate Committee on Banking, Housing, and Urban Affairs; and the Committees on Appropriations of the House of Representatives and the Senate. 
120.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for the Department of the Treasury’s intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2019 until the enactment of the Intelligence Authorization Act for Fiscal Year 2019. 121.Not to exceed $5,000 shall be made available from the Bureau of Engraving and Printing's Industrial Revolving Fund for necessary official reception and representation expenses. 
122.The Secretary of the Treasury shall submit a Capital Investment Plan to the Committees on Appropriations of the Senate and the House of Representatives not later than 30 days following the submission of the annual budget submitted by the President: Provided, That such Capital Investment Plan shall include capital investment spending from all accounts within the Department of the Treasury, including but not limited to the Department-wide Systems and Capital Investment Programs account, Treasury Franchise Fund account, and the Treasury Forfeiture Fund account: Provided further, That such Capital Investment Plan shall include expenditures occurring in previous fiscal years for each capital investment project that has not been fully completed. 123.Within 45 days after the date of enactment of this Act, the Secretary of the Treasury shall submit an itemized report to the Committees on Appropriations of the House of Representatives and the Senate on the amount of total funds charged to each office by the Franchise Fund including the amount charged for each service provided by the Franchise Fund to each office, a detailed description of the services, a detailed explanation of how each charge for each service is calculated, and a description of the role customers have in governing in the Franchise Fund. 
124.During fiscal year 2019— (1)none of the funds made available in this or any other Act may be used by the Department of the Treasury, including the Internal Revenue Service, to issue, revise, or finalize any regulation, revenue ruling, or other guidance not limited to a particular taxpayer relating to the standard which is used to determine whether an organization is operated exclusively for the promotion of social welfare for purposes of section 501(c)(4) of the Internal Revenue Code of 1986 (including the proposed regulations published at 78 Fed. Reg. 71535 (November 29, 2013)); and 
(2)the standard and definitions as in effect on January 1, 2010, which are used to make such determinations shall apply after the date of the enactment of this Act for purposes of determining status under section 501(c)(4) of such Code of organizations created on, before, or after such date. 125. (a)Not later than 60 days after the end of each quarter, the Office of Financial Stability and the Office of Financial Research shall submit reports on their activities to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives and the Senate Committee on Banking, Housing, and Urban Affairs. 
(b)The reports required under subsection (a) shall include— (1)the obligations made during the previous quarter by object class, office, and activity; 
(2)the estimated obligations for the remainder of the fiscal year by object class, office, and activity; (3)the number of full-time equivalents within each office during the previous quarter; 
(4)the estimated number of full-time equivalents within each office for the remainder of the fiscal year; and (5)actions taken to achieve the goals, objectives, and performance measures of each office. 
(c)At the request of any such Committees specified in subsection (a), the Office of Financial Stability and the Office of Financial Research shall make officials available to testify on the contents of the reports required under subsection (a). 126.Amounts made available under the heading Office of Terrorism and Financial Intelligence shall be available to reimburse the Departmental Offices—Salaries and Expenses account for expenses incurred in such account for reception and representation expenses to support activities of the Financial Action Task Force. 
127.Beginning in fiscal year 2019 and for each fiscal year thereafter, amounts in the Bureau of Engraving and Printing Fund may be used for the acquisition of necessary land for, and construction of, a replacement currency production facility.This title may be cited as the Department of the Treasury Appropriations Act, 2019. IIExecutive office of the president and funds appropriated to the presidentThe white housesalaries and expensesFor necessary expenses for the White House as authorized by law, including not to exceed $3,850,000 for services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 105; subsistence expenses as authorized by 3 U.S.C. 105, which shall be expended and accounted for as provided in that section; hire of passenger motor vehicles, and travel (not to exceed $100,000 to be expended and accounted for as provided by 3 U.S.C. 103); and not to exceed $19,000 for official reception and representation expenses, to be available for allocation within the Executive Office of the President; and for necessary expenses of the Office of Policy Development, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, $55,000,000.Executive Residence at the White Houseoperating expensesFor necessary expenses of the Executive Residence at the White House, $13,081,000, to be expended and accounted for as provided by 3 U.S.C. 105, 109, 110, and 112–114.reimbursable expensesFor the reimbursable expenses of the Executive Residence at the White House, such sums as may be necessary: Provided, That all reimbursable operating expenses of the Executive Residence shall be made in accordance with the provisions of this paragraph: Provided further, That, notwithstanding any other provision of law, such amount for reimbursable operating expenses shall be the exclusive authority of the Executive Residence to incur obligations and to receive offsetting collections, for such expenses: Provided further, That the Executive Residence shall require each person sponsoring a reimbursable political event to pay in advance an amount equal to the estimated cost of the event, and all such advance payments shall be credited to this account and remain available until expended: Provided further, That the Executive Residence shall require the national committee of the political party of the President to maintain on deposit $25,000, to be separately accounted for and available for expenses relating to reimbursable political events sponsored by such committee during such fiscal year: Provided further, That the Executive Residence shall ensure that a written notice of any amount owed for a reimbursable operating expense under this paragraph is submitted to the person owing such amount within 60 days after such expense is incurred, and that such amount is collected within 30 days after the submission of such notice: Provided further, That the Executive Residence shall charge interest and assess penalties and other charges on any such amount that is not reimbursed within such 30 days, in accordance with the interest and penalty provisions applicable to an outstanding debt on a United States Government claim under 31 U.S.C. 3717: Provided further, That each such amount that is reimbursed, and any accompanying interest and charges, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That the Executive Residence shall prepare and submit to the Committees on Appropriations, by not later than 90 days after the end of the fiscal year covered by this Act, a report setting forth the reimbursable operating expenses of the Executive Residence during the preceding fiscal year, including the total amount of such expenses, the amount of such total that consists of reimbursable official and ceremonial events, the amount of such total that consists of reimbursable political events, and the portion of each such amount that has been reimbursed as of the date of the report: Provided further, That the Executive Residence shall maintain a system for the tracking of expenses related to reimbursable events within the Executive Residence that includes a standard for the classification of any such expense as political or nonpolitical: Provided further, That no provision of this paragraph may be construed to exempt the Executive Residence from any other applicable requirement of subchapter I or II of chapter 37 of title 31, United States Code.White House Repair and RestorationFor the repair, alteration, and improvement of the Executive Residence at the White House pursuant to 3 U.S.C. 105(d), $750,000, to remain available until expended, for required maintenance, resolution of safety and health issues, and continued preventative maintenance.Council of economic adviserssalaries and expensesFor necessary expenses of the Council of Economic Advisers in carrying out its functions under the Employment Act of 1946 (15 U.S.C. 1021 et seq.), $4,187,000.National Security Council and Homeland Security Councilsalaries and expensesFor necessary expenses of the National Security Council and the Homeland Security Council, including services as authorized by 5 U.S.C. 3109, $12,000,000.Office of AdministrationSalaries and expensesFor necessary expenses of the Office of Administration, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, and hire of passenger motor vehicles, $100,000,000, of which not to exceed $12,800,000 shall remain available until expended for continued modernization of information resources within the Executive Office of the President.Office of Management and BudgetSalaries and expensesFor necessary expenses of the Office of Management and Budget, including hire of passenger motor vehicles and services as authorized by 5 U.S.C. 3109, to carry out the provisions of chapter 35 of title 44, United States Code, and to prepare and submit the budget of the United States Government, in accordance with section 1105(a) of title 31, United States Code, $102,000,000, of which not to exceed $3,000 shall be available for official representation expenses: Provided, That none of the funds appropriated in this Act for the Office of Management and Budget may be used for the purpose of reviewing any agricultural marketing orders or any activities or regulations under the provisions of the Agricultural Marketing Agreement Act of 1937 (7 U.S.C. 601 et seq.): Provided further, That none of the funds made available for the Office of Management and Budget by this Act may be expended for the altering of the transcript of actual testimony of witnesses, except for testimony of officials of the Office of Management and Budget, before the Committees on Appropriations or their subcommittees: Provided further, That none of the funds made available for the Office of Management and Budget by this Act may be expended for the altering of the annual work plan developed by the Corps of Engineers for submission to the Committees on Appropriations: Provided further, That of the funds made available for the Office of Management and Budget by this Act, no less than three full-time equivalent senior staff position shall be dedicated solely to the Office of the Intellectual Property Enforcement Coordinator: Provided further, That none of the funds provided in this or prior Acts shall be used, directly or indirectly, by the Office of Management and Budget, for evaluating or determining if water resource project or study reports submitted by the Chief of Engineers acting through the Secretary of the Army are in compliance with all applicable laws, regulations, and requirements relevant to the Civil Works water resource planning process: Provided further, That the Office of Management and Budget shall have not more than 60 days in which to perform budgetary policy reviews of water resource matters on which the Chief of Engineers has reported: Provided further, That the Director of the Office of Management and Budget shall notify the appropriate authorizing and appropriating committees when the 60-day review is initiated: Provided further, That if water resource reports have not been transmitted to the appropriate authorizing and appropriating committees within 15 days after the end of the Office of Management and Budget review period based on the notification from the Director, Congress shall assume Office of Management and Budget concurrence with the report and act accordingly.In addition, $1,000,000 for the Office of Information and Regulatory Affairs to hire additional personnel dedicated to regulatory review and reforms: Provided, That these amounts shall be in addition to any other amounts available for such purpose: Provided further, That these funds may not be used to backfill vacancies.Office of National Drug Control Policysalaries and expensesFor necessary expenses of the Office of National Drug Control Policy; for research activities pursuant to the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469); not to exceed $10,000 for official reception and representation expenses; and for participation in joint projects or in the provision of services on matters of mutual interest with nonprofit, research, or public organizations or agencies, with or without reimbursement, $18,400,000: Provided, That the Office is authorized to accept, hold, administer, and utilize gifts, both real and personal, public and private, without fiscal year limitation, for the purpose of aiding or facilitating the work of the Office.Federal drug control programshigh intensity drug trafficking areas program(including transfers of funds)For necessary expenses of the Office of National Drug Control Policy's High Intensity Drug Trafficking Areas Program, $280,000,000, to remain available until September 30, 2020, for drug control activities consistent with the approved strategy for each of the designated High Intensity Drug Trafficking Areas (HIDTAs), of which not less than 51 percent shall be transferred to State and local entities for drug control activities and shall be obligated not later than 120 days after enactment of this Act: Provided, That up to 49 percent may be transferred to Federal agencies and departments in amounts determined by the Director of the Office of National Drug Control Policy, of which up to $2,700,000 may be used for auditing services and associated activities: Provided further, That, notwithstanding the requirements of Public Law 106–58, any unexpended funds obligated prior to fiscal year 2017 may be used for any other approved activities of that HIDTA, subject to reprogramming requirements: Provided further, That each HIDTA designated as of September 30, 2018, shall be funded at not less than the fiscal year 2018 base level, unless the Director submits to the Committees on Appropriations of the House of Representatives and the Senate justification for changes to those levels based on clearly articulated priorities and published Office of National Drug Control Policy performance measures of effectiveness: Provided further, That the Director shall notify the Committees on Appropriations of the initial allocation of fiscal year 2019 funding among HIDTAs not later than 45 days after enactment of this Act, and shall notify the Committees of planned uses of discretionary HIDTA funding, as determined in consultation with the HIDTA Directors, not later than 90 days after enactment of this Act: Provided further, That upon a determination that all or part of the funds so transferred from this appropriation are not necessary for the purposes provided herein and upon notification to the Committees on Appropriations of the House of Representatives and the Senate, such amounts may be transferred back to this appropriation.other federal drug control programs(including transfers of funds)For other drug control activities authorized by the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469), $118,327,000, to remain available until expended, which shall be available as follows: $100,000,000 for the Drug-Free Communities Program, of which $2,000,000 shall be made available as directed by section 4 of Public Law 107–82, as amended by Public Law 109–469 (21 U.S.C. 1521 note); $2,000,000 for drug court training and technical assistance; $9,500,000 for anti-doping activities; $2,577,000 for the United States membership dues to the World Anti-Doping Agency; and $1,250,000 shall be made available as directed by section 1105 of Public Law 109–469; and $3,000,000, to remain available until expended, shall be for activities authorized by section 103 of Public Law 114–198: Provided, That amounts made available under this heading may be transferred to other Federal departments and agencies to carry out such activities.Unanticipated needsFor expenses necessary to enable the President to meet unanticipated needs, in furtherance of the national interest, security, or defense which may arise at home or abroad during the current fiscal year, as authorized by 3 U.S.C. 108, $1,000,000, to remain available until September 30, 2020.Information Technology Oversight and Reform(including transfer of funds)For necessary expenses for the furtherance of integrated, efficient, secure, and effective uses of information technology in the Federal Government, $28,500,000, to remain available until expended: Provided, That the Director of the Office of Management and Budget may transfer these funds to one or more other agencies to carry out projects to meet these purposes.Special assistance to the presidentsalaries and expensesFor necessary expenses to enable the Vice President to provide assistance to the President in connection with specially assigned functions; services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 106, including subsistence expenses as authorized by 3 U.S.C. 106, which shall be expended and accounted for as provided in that section; and hire of passenger motor vehicles, $4,288,000.Official Residence of the Vice Presidentoperating expenses(including transfer of funds)For the care, operation, refurnishing, improvement, and to the extent not otherwise provided for, heating and lighting, including electric power and fixtures, of the official residence of the Vice President; the hire of passenger motor vehicles; and not to exceed $90,000 pursuant to 3 U.S.C. 106(b)(2), $302,000: Provided, That advances, repayments, or transfers from this appropriation may be made to any department or agency for expenses of carrying out such activities.Administrative provisions—Executive office of the president and funds appropriated to the president(including transfer of funds) 
201.From funds made available in this Act under the headings The White House, Executive Residence at the White House, White House Repair and Restoration, Council of Economic Advisers, National Security Council and Homeland Security Council, Office of Administration, Special Assistance to the President, and Official Residence of the Vice President, the Director of the Office of Management and Budget (or such other officer as the President may designate in writing), may, with advance approval of the Committees on Appropriations of the House of Representatives and the Senate, transfer not to exceed 10 percent of any such appropriation to any other such appropriation, to be merged with and available for the same time and for the same purposes as the appropriation to which transferred: Provided, That the amount of an appropriation shall not be increased by more than 50 percent by such transfers: Provided further, That no amount shall be transferred from Special Assistance to the President or Official Residence of the Vice President without the approval of the Vice President. 202. (a)During fiscal year 2019, any Executive order or Presidential memorandum issued or revoked by the President shall be accompanied by a written statement from the Director of the Office of Management and Budget on the budgetary impact, including costs, benefits, and revenues, of such order or memorandum. 
(b)Any such statement shall include— (1)a narrative summary of the budgetary impact of such order or memorandum on the Federal Government; 
(2)the impact on mandatory and discretionary obligations and outlays as the result of such order or memorandum, listed by Federal agency, for each year in the 5-fiscal-year period beginning in fiscal year 2019; and (3)the impact on revenues of the Federal Government as the result of such order or memorandum over the 5-fiscal-year period beginning in fiscal year 2019. 
(c)If an Executive order or Presidential memorandum is issued during fiscal year 2019 due to a national emergency, the Director of the Office of Management and Budget may issue the statement required by subsection (a) not later than 15 days after the date that such order or memorandum is issued. (d)The requirement for cost estimates for Presidential memoranda shall only apply for Presidential memoranda estimated to have a regulatory cost in excess of $100,000,000.This title may be cited as the Executive Office of the President Appropriations Act, 2019. IIIThe judiciarySupreme Court of the United Statessalaries and expensesFor expenses necessary for the operation of the Supreme Court, as required by law, excluding care of the building and grounds, including hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; not to exceed $10,000 for official reception and representation expenses; and for miscellaneous expenses, to be expended as the Chief Justice may approve, $84,703,000, of which $1,500,000 shall remain available until expended.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief justice and associate justices of the court.care of the building and groundsFor such expenditures as may be necessary to enable the Architect of the Capitol to carry out the duties imposed upon the Architect by 40 U.S.C. 6111 and 6112, $15,999,000, to remain available until expended.United States Court of Appeals for the Federal Circuitsalaries and expensesFor salaries of officers and employees, and for necessary expenses of the court, as authorized by law, $32,016,000.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court.United States Court of International Tradesalaries and expensesFor salaries of officers and employees of the court, services, and necessary expenses of the court, as authorized by law, $18,882,000.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court.Courts of Appeals, District Courts, and Other Judicial ServicesSalaries and expensesFor the salaries of judges of the United States Court of Federal Claims, magistrate judges, and all other officers and employees of the Federal Judiciary not otherwise specifically provided for, necessary expenses of the courts, and the purchase, rental, repair, and cleaning of uniforms for Probation and Pretrial Services Office staff, as authorized by law, $5,144,383,000 (including the purchase of firearms and ammunition); of which not to exceed $27,817,000 shall remain available until expended for space alteration projects and for furniture and furnishings related to new space alteration and construction projects.In addition, there are appropriated such sums as may be necessary under current law for the salaries of circuit and district judges (including judges of the territorial courts of the United States), bankruptcy judges, and justices and judges retired from office or from regular active service.In addition, for expenses of the United States Court of Federal Claims associated with processing cases under the National Childhood Vaccine Injury Act of 1986 (Public Law 99–660), not to exceed $8,475,000, to be appropriated from the Vaccine Injury Compensation Trust Fund.defender servicesFor the operation of Federal Defender organizations; the compensation and reimbursement of expenses of attorneys appointed to represent persons under 18 U.S.C. 3006A and 3599, and for the compensation and reimbursement of expenses of persons furnishing investigative, expert, and other services for such representations as authorized by law; the compensation (in accordance with the maximums under 18 U.S.C. 3006A) and reimbursement of expenses of attorneys appointed to assist the court in criminal cases where the defendant has waived representation by counsel; the compensation and reimbursement of expenses of attorneys appointed to represent jurors in civil actions for the protection of their employment, as authorized by 28 U.S.C. 1875(d)(1); the compensation and reimbursement of expenses of attorneys appointed under 18 U.S.C. 983(b)(1) in connection with certain judicial civil forfeiture proceedings; the compensation and reimbursement of travel expenses of guardians ad litem appointed under 18 U.S.C. 4100(b); and for necessary training and general administrative expenses, $1,150,450,000 to remain available until expended.fees of jurors and commissionersFor fees and expenses of jurors as authorized by 28 U.S.C. 1871 and 1876; compensation of jury commissioners as authorized by 28 U.S.C. 1863; and compensation of commissioners appointed in condemnation cases pursuant to rule 71.1(h) of the Federal Rules of Civil Procedure (28 U.S.C. Appendix Rule 71.1(h)), $49,750,000, to remain available until expended: Provided, That the compensation of land commissioners shall not exceed the daily equivalent of the highest rate payable under 5 U.S.C. 5332.court security(including transfer of funds)For necessary expenses, not otherwise provided for, incident to the provision of protective guard services for United States courthouses and other facilities housing Federal court operations, and the procurement, installation, and maintenance of security systems and equipment for United States courthouses and other facilities housing Federal court operations, including building ingress-egress control, inspection of mail and packages, directed security patrols, perimeter security, basic security services provided by the Federal Protective Service, and other similar activities as authorized by section 1010 of the Judicial Improvement and Access to Justice Act (Public Law 100–702), $607,110,000, of which not to exceed $20,000,000 shall remain available until expended, to be expended directly or transferred to the United States Marshals Service, which shall be responsible for administering the Judicial Facility Security Program consistent with standards or guidelines agreed to by the Director of the Administrative Office of the United States Courts and the Attorney General.Administrative Office of the United States Courtssalaries and expensesFor necessary expenses of the Administrative Office of the United States Courts as authorized by law, including travel as authorized by 31 U.S.C. 1345, hire of a passenger motor vehicle as authorized by 31 U.S.C. 1343(b), advertising and rent in the District of Columbia and elsewhere, $92,413,000, of which not to exceed $8,500 is authorized for official reception and representation expenses.Federal Judicial CenterSalaries and expensesFor necessary expenses of the Federal Judicial Center, as authorized by Public Law 90–219, $29,819,000; of which $1,800,000 shall remain available through September 30, 2020, to provide education and training to Federal court personnel; and of which not to exceed $1,500 is authorized for official reception and representation expenses.United States Sentencing Commissionsalaries and expensesFor the salaries and expenses necessary to carry out the provisions of chapter 58 of title 28, United States Code, $18,953,000, of which not to exceed $1,000 is authorized for official reception and representation expenses.Administrative Provisions—The Judiciary(including transfer of funds) 301.Appropriations and authorizations made in this title which are available for salaries and expenses shall be available for services as authorized by 5 U.S.C. 3109. 
302.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Judiciary in this Act may be transferred between such appropriations, but no such appropriation, except Courts of Appeals, District Courts, and Other Judicial Services, Defender Services and Courts of Appeals, District Courts, and Other Judicial Services, Fees of Jurors and Commissioners, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under sections 604 and 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in section 608. 303.Notwithstanding any other provision of law, the salaries and expenses appropriation for Courts of Appeals, District Courts, and Other Judicial Services shall be available for official reception and representation expenses of the Judicial Conference of the United States: Provided, That such available funds shall not exceed $11,000 and shall be administered by the Director of the Administrative Office of the United States Courts in the capacity as Secretary of the Judicial Conference. 
304.Section 3315(a) of title 40, United States Code, shall be applied by substituting Federal for executive each place it appears. 305.In accordance with 28 U.S.C. 561–569, and notwithstanding any other provision of law, the United States Marshals Service shall provide, for such courthouses as its Director may designate in consultation with the Director of the Administrative Office of the United States Courts, for purposes of a pilot program, the security services that 40 U.S.C. 1315 authorizes the Department of Homeland Security to provide, except for the services specified in 40 U.S.C. 1315(b)(2)(E). For building-specific security services at these courthouses, the Director of the Administrative Office of the United States Courts shall reimburse the United States Marshals Service rather than the Department of Homeland Security. 
306. 
(a)Section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note), is amended in the matter following paragraph 12— (1)in the second sentence (relating to the District of Kansas), by striking 27 years and 6 months and inserting 28 years and 6 months; and 
(2)in the sixth sentence (relating to the District of Hawaii), by striking 24 years and 6 months and inserting 25 years and 6 months. (b)Section 406 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2470; 28 U.S.C. 133 note) is amended in the second sentence (relating to the eastern District of Missouri) by striking 25 years and 6 months and inserting 26 years and 6 months. 
(c)Section 312(c)(2) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273; 28 U.S.C. 133 note), is amended— (1)in the first sentence by striking 16 years and inserting 17 years; 
(2)in the second sentence (relating to the central District of California), by striking 15 years and 6 months and inserting 16 years and 6 months; and (3)in the third sentence (relating to the western district of North Carolina), by striking 14 years and inserting 15 years.This title may be cited as the Judiciary Appropriations Act, 2019. IVDistrict of columbiaFederal Fundsfederal payment for resident tuition supportFor a Federal payment to the District of Columbia, to be deposited into a dedicated account, for a nationwide program to be administered by the Mayor, for District of Columbia resident tuition support, $40,000,000, to remain available until expended: Provided, That such funds, including any interest accrued thereon, may be used on behalf of eligible District of Columbia residents to pay an amount based upon the difference between in-State and out-of-State tuition at public institutions of higher education, or to pay up to $2,500 each year at eligible private institutions of higher education: Provided further, That the awarding of such funds may be prioritized on the basis of a resident's academic merit, the income and need of eligible students and such other factors as may be authorized: Provided further, That the District of Columbia government shall maintain a dedicated account for the Resident Tuition Support Program that shall consist of the Federal funds appropriated to the Program in this Act and any subsequent appropriations, any unobligated balances from prior fiscal years, and any interest earned in this or any fiscal year: Provided further, That the account shall be under the control of the District of Columbia Chief Financial Officer, who shall use those funds solely for the purposes of carrying out the Resident Tuition Support Program: Provided further, That the Office of the Chief Financial Officer shall provide a quarterly financial report to the Committees on Appropriations of the House of Representatives and the Senate for these funds showing, by object class, the expenditures made and the purpose therefor.federal payment for emergency planning and security costs in the district of columbiaFor a Federal payment of necessary expenses, as determined by the Mayor of the District of Columbia in written consultation with the elected county or city officials of surrounding jurisdictions, $12,000,000, to remain available until expended, for the costs of providing public safety at events related to the presence of the National Capital in the District of Columbia, including support requested by the Director of the United States Secret Service in carrying out protective duties under the direction of the Secretary of Homeland Security, and for the costs of providing support to respond to immediate and specific terrorist threats or attacks in the District of Columbia or surrounding jurisdictions.federal payment to the district of columbia courtsFor salaries and expenses for the District of Columbia Courts, $258,394,000 to be allocated as follows: for the District of Columbia Court of Appeals, $14,594,000, of which not to exceed $2,500 is for official reception and representation expenses; for the Superior Court of the District of Columbia, $124,400,000, of which not to exceed $2,500 is for official reception and representation expenses; for the District of Columbia Court System, $74,400,000, of which not to exceed $2,500 is for official reception and representation expenses; and $45,000,000, to remain available until September 30, 2020, for capital improvements for District of Columbia courthouse facilities: Provided, That funds made available for capital improvements shall be expended consistent with the District of Columbia Courts master plan study and facilities condition assessment: Provided further, That, in addition to the amounts appropriated herein, fees received by the District of Columbia Courts for administering bar examinations and processing District of Columbia bar admissions may be retained and credited to this appropriation, to remain available until expended, for salaries and expenses associated with such activities, notwithstanding section 450 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.50): Provided further, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further, That 30 days after providing written notice to the Committees on Appropriations of the House of Representatives and the Senate, the District of Columbia Courts may reallocate not more than $9,000,000 of the funds provided under this heading among the items and entities funded under this heading: Provided further, That the Joint Committee on Judicial Administration in the District of Columbia may, by regulation, establish a program substantially similar to the program set forth in subchapter II of chapter 35 of title 5, United States Code, for employees of the District of Columbia Courts.federal payment for defender services in district of columbia courts(including transfer of funds)For payments authorized under section 11–2604 and section 11–2605, D.C. Official Code (relating to representation provided under the District of Columbia Criminal Justice Act), payments for counsel appointed in proceedings in the Family Court of the Superior Court of the District of Columbia under chapter 23 of title 16, D.C. Official Code, or pursuant to contractual agreements to provide guardian ad litem representation, training, technical assistance, and such other services as are necessary to improve the quality of guardian ad litem representation, payments for counsel appointed in adoption proceedings under chapter 3 of title 16, D.C. Official Code, and payments authorized under section 21–2060, D.C. Official Code (relating to services provided under the District of Columbia Guardianship, Protective Proceedings, and Durable Power of Attorney Act of 1986), $46,005,000, to remain available until expended: Provided, That not more than $20,000,000 in unobligated funds provided in this account may be transferred to and merged with funds made available under the heading Federal Payment to the District of Columbia Courts, to be available for the same period and purposes as funds made available under that heading for capital improvements to District of Columbia courthouse facilities: Provided further, That funds provided under this heading shall be administered by the Joint Committee on Judicial Administration in the District of Columbia: Provided further, That, notwithstanding any other provision of law, this appropriation shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for expenses of other Federal agencies.federal payment to the court services and offender supervision agency for the district of columbia For salaries and expenses, including the transfer and hire of motor vehicles, of the Court Services and Offender Supervision Agency for the District of Columbia, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $256,724,000, of which not to exceed $2,000 is for official reception and representation expenses related to Community Supervision and Pretrial Services Agency programs, and of which not to exceed $25,000 is for dues and assessments relating to the implementation of the Court Services and Offender Supervision Agency Interstate Supervision Act of 2002: Provided, That, of the funds appropriated under this heading, $183,166,000 shall be for necessary expenses of Community Supervision and Sex Offender Registration, to include expenses relating to the supervision of adults subject to protection orders or the provision of services for or related to such persons, of which $5,919,000 shall remain available until September 30, 2021 for costs associated with relocation under a replacement lease for headquarters offices, field offices, and related facilities: Provided further, That, of the funds appropriated under this heading, $73,558,000 shall be available to the Pretrial Services Agency, of which $7,304,000 shall remain available until September 30, 2021 for costs associated with relocation under a replacement lease for headquarters offices, field offices, and related facilities: Provided further, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further, That amounts under this heading may be used for programmatic incentives for defendants to successfully complete their terms of supervision.federal payment to the district of columbia public defender serviceFor salaries and expenses, including the transfer and hire of motor vehicles, of the District of Columbia Public Defender Service, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $45,858,000, of which $4,471,000 shall remain available until September 30, 2021 for costs associated with relocation under a replacement lease for headquarters offices, field offices, and related facilities: Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of Federal agencies.federal payment to the criminal justice coordinating councilFor a Federal payment to the Criminal Justice Coordinating Council, $2,150,000, to remain available until expended, to support initiatives related to the coordination of Federal and local criminal justice resources in the District of Columbia.Federal Payment for Judicial CommissionsFor a Federal payment, to remain available until September 30, 2020, to the Commission on Judicial Disabilities and Tenure, $295,000, and for the Judicial Nomination Commission, $270,000.federal payment for school improvementFor a Federal payment for a school improvement program in the District of Columbia, $52,500,000, to remain available until expended, for payments authorized under the Scholarships for Opportunity and Results Act (division C of Public Law 112–10): Provided, That, to the extent that funds are available for opportunity scholarships and following the priorities included in section 3006 of such Act, the Secretary of Education shall make scholarships available to students eligible under section 3013(3) of such Act (Public Law 112–10; 125 Stat. 211) including students who were not offered a scholarship during any previous school year: Provided further, That within funds provided for opportunity scholarships up to $1,200,000 shall be for the activities specified in sections 3007(b) through 3007(d) of the Act and up to $500,000 shall be for the activities specified in section 3009 of the Act.Federal Payment for the District of Columbia National GuardFor a Federal payment to the District of Columbia National Guard, $435,000, to remain available until expended for the Major General David F. Wherley, Jr. District of Columbia National Guard Retention and College Access Program.federal payment for testing and treatment of hiv/aidsFor a Federal payment to the District of Columbia for the testing of individuals for, and the treatment of individuals with, human immunodeficiency virus and acquired immunodeficiency syndrome in the District of Columbia, $3,000,000.District of Columbia FundsLocal funds are appropriated for the District of Columbia for the current fiscal year out of the General Fund of the District of Columbia (General Fund) for programs and activities set forth under the heading Part A—Summary of Expenses and at the rate set forth under such heading, as included in the Fiscal Year 2019 Budget Request Act of 2018 submitted to Congress by the District of Columbia, as amended as of the date of enactment of this Act: Provided, That notwithstanding any other provision of law, except as provided in section 450A of the District of Columbia Home Rule Act (section 1–204.50a, D.C. Official Code), sections 816 and 817 of the Financial Services and General Government Appropriations Act, 2009 (secs. 47–369.01 and 47–369.02, D.C. Official Code), and provisions of this Act, the total amount appropriated in this Act for operating expenses for the District of Columbia for fiscal year 2019 under this heading shall not exceed the estimates included in the Fiscal Year 2019 Budget Request Act of 2018 submitted to Congress by the District of Columbia, as amended as of the date of enactment of this Act or the sum of the total revenues of the District of Columbia for such fiscal year: Provided further, That the amount appropriated may be increased by proceeds of one-time transactions, which are expended for emergency or unanticipated operating or capital needs: Provided further, That such increases shall be approved by enactment of local District law and shall comply with all reserve requirements contained in the District of Columbia Home Rule Act: Provided further, That the Chief Financial Officer of the District of Columbia shall take such steps as are necessary to assure that the District of Columbia meets these requirements, including the apportioning by the Chief Financial Officer of the appropriations and funds made available to the District during fiscal year 2019, except that the Chief Financial Officer may not reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects.Federal payment to the district of columbia water and sewer authorityFor a Federal payment to the District of Columbia Water and Sewer Authority, $8,000,000, to remain available until expended, to continue implementation of the Combined Sewer Overflow Long-Term Plan: Provided, That the District of Columbia Water and Sewer Authority provides a 100 percent match for this payment.This title may be cited as the District of Columbia Appropriations Act, 2019. VIndependent agenciesAdministrative Conference of the United Statessalaries and expensesFor necessary expenses of the Administrative Conference of the United States, authorized by 5 U.S.C. 591 et seq., $3,100,000, to remain available until September 30, 2020, of which not to exceed $1,000 is for official reception and representation expenses.Commodity futures trading commissionFor necessary expenses to carry out the provisions of the Commodity Exchange Act (7 U.S.C. 1 et seq.), including the purchase and hire of passenger motor vehicles, and the rental of space (to include multiple year leases), in the District of Columbia and elsewhere, $268,000,000, including not to exceed $3,000 for official reception and representation expenses, and not to exceed $25,000 for the expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, of which not less than $50,000,000, to remain available until September 30, 2020, shall be for the purchase of information technology and of which not less than $3,000,000 shall be for expenses of the Office of the Inspector General: Provided, That notwithstanding the limitations in 31 U.S.C. 1553, amounts provided under this heading are available for the liquidation of obligations equal to current year payments on leases entered into prior to the date of enactment of this Act: Provided further, That for the purpose of recording and liquidating any lease obligations that should have been recorded and liquidated against accounts closed pursuant to 31 U.S.C. 1552, and consistent with the preceding proviso, such amounts shall be transferred to and recorded in a no-year account in the Treasury, which has been established for the sole purpose of recording adjustments for and liquidating such unpaid obligations.Consumer Product Safety Commissionsalaries and expensesFor necessary expenses of the Consumer Product Safety Commission, including hire of passenger motor vehicles, services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the maximum rate payable under 5 U.S.C. 5376, purchase of nominal awards to recognize non-Federal officials' contributions to Commission activities, and not to exceed $4,000 for official reception and representation expenses, $127,000,000, of which $800,000 shall remain available until expended to carry out the program, including administrative costs, required by section 1405 of the Virginia Graeme Baker Pool and Spa Safety Act (Public Law 110–140; 15 U.S.C. 8004).Administrative provision—consumer product safety commission 501.During fiscal year 2019, none of the amounts made available by this Act may be used to finalize or implement the Safety Standard for Recreational Off-Highway Vehicles published by the Consumer Product Safety Commission in the Federal Register on November 19, 2014 (79 Fed. Reg. 68964) until after— 
(1)the National Academy of Sciences, in consultation with the National Highway Traffic Safety Administration and the Department of Defense, completes a study to determine— (A)the technical validity of the lateral stability and vehicle handling requirements proposed by such standard for purposes of reducing the risk of Recreational Off-Highway Vehicle (referred to in this section as ROV) rollovers in the off-road environment, including the repeatability and reproducibility of testing for compliance with such requirements; 
(B)the number of ROV rollovers that would be prevented if the proposed requirements were adopted; (C)whether there is a technical basis for the proposal to provide information on a point-of-sale hangtag about a ROV’s rollover resistance on a progressive scale; and 
(D)the effect on the utility of ROVs used by the United States military if the proposed requirements were adopted; and (2)a report containing the results of the study completed under paragraph (1) is delivered to— 
(A)the Committee on Commerce, Science, and Transportation of the Senate; (B)the Committee on Energy and Commerce of the House of Representatives; 
(C)the Committee on Appropriations of the Senate; and (D)the Committee on Appropriations of the House of Representatives.Election assistance commissionsalaries and expenses(including transfer of funds)For necessary expenses to carry out the Help America Vote Act of 2002 (Public Law 107–252), $9,200,000, of which $1,250,000 shall be transferred to the National Institute of Standards and Technology for election reform activities authorized under the Help America Vote Act of 2002.Federal communications commissionSalaries and expensesFor necessary expenses of the Federal Communications Commission, as authorized by law, including uniforms and allowances therefor, as authorized by 5 U.S.C. 5901–5902; not to exceed $4,000 for official reception and representation expenses; purchase and hire of motor vehicles; special counsel fees; and services as authorized by 5 U.S.C. 3109, $339,000,000, to remain available until expended: Provided, That $339,000,000 of offsetting collections shall be assessed and collected pursuant to section 9 of title I of the Communications Act of 1934, shall be retained and used for necessary expenses and shall remain available until expended: Provided further, That the sum herein appropriated shall be reduced as such offsetting collections are received during fiscal year 2019 so as to result in a final fiscal year 2019 appropriation estimated at $0: Provided further, That any offsetting collections received in excess of $339,000,000 in fiscal year 2019 shall not be available for obligation: Provided further, That remaining offsetting collections from prior years collected in excess of the amount specified for collection in each such year and otherwise becoming available on October 1, 2018, shall not be available for obligation: Provided further, That, notwithstanding 47 U.S.C. 309(j)(8)(B), proceeds from the use of a competitive bidding system that may be retained and made available for obligation shall not exceed $130,284,000 for fiscal year 2019: Provided further, That, of the amount appropriated under this heading, not less than $11,064,000 shall be for the salaries and expenses of the Office of Inspector General.Administrative provision—federal communications commission 510.None of the funds appropriated by this Act may be used by the Federal Communications Commission to modify, amend, or change its rules or regulations for universal service support payments to implement the February 27, 2004 recommendations of the Federal-State Joint Board on Universal Service regarding single connection or primary line restrictions on universal service support payments.Federal Deposit Insurance Corporationoffice of the inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $42,982,000, to be derived from the Deposit Insurance Fund or, only when appropriate, the FSLIC Resolution Fund.Federal Election Commissionsalaries and expensesFor necessary expenses to carry out the provisions of the Federal Election Campaign Act of 1971, $71,250,000, of which not to exceed $5,000 shall be available for reception and representation expenses.Federal Labor Relations Authoritysalaries and expensesFor necessary expenses to carry out functions of the Federal Labor Relations Authority, pursuant to Reorganization Plan Numbered 2 of 1978, and the Civil Service Reform Act of 1978, including services authorized by 5 U.S.C. 3109, and including hire of experts and consultants, hire of passenger motor vehicles, and including official reception and representation expenses (not to exceed $1,500) and rental of conference rooms in the District of Columbia and elsewhere, $26,200,000: Provided, That public members of the Federal Service Impasses Panel may be paid travel expenses and per diem in lieu of subsistence as authorized by law (5 U.S.C. 5703) for persons employed intermittently in the Government service, and compensation as authorized by 5 U.S.C. 3109: Provided further, That, notwithstanding 31 U.S.C. 3302, funds received from fees charged to non-Federal participants at labor-management relations conferences shall be credited to and merged with this account, to be available without further appropriation for the costs of carrying out these conferences.Federal Trade Commissionsalaries and expensesFor necessary expenses of the Federal Trade Commission, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles; and not to exceed $2,000 for official reception and representation expenses, $309,700,000, to remain available until expended: Provided, That not to exceed $300,000 shall be available for use to contract with a person or persons for collection services in accordance with the terms of 31 U.S.C. 3718: Provided further, That, notwithstanding any other provision of law, not to exceed $136,000,000 of offsetting collections derived from fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection, shall be retained and used for necessary expenses in this appropriation: Provided further, That, notwithstanding any other provision of law, not to exceed $17,000,000 in offsetting collections derived from fees sufficient to implement and enforce the Telemarketing Sales Rule, promulgated under the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6101 et seq.), shall be credited to this account, and be retained and used for necessary expenses in this appropriation: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2019, so as to result in a final fiscal year 2019 appropriation from the general fund estimated at not more than $156,700,000: Provided further, That none of the funds made available to the Federal Trade Commission may be used to implement subsection (e)(2)(B) of section 43 of the Federal Deposit Insurance Act (12 U.S.C. 1831t).General Services Administrationreal property activitiesfederal buildings fundlimitations on availability of revenue(including transfers of funds)Amounts in the Fund, including revenues and collections deposited into the Fund, shall be available for necessary expenses of real property management and related activities not otherwise provided for, including operation, maintenance, and protection of federally owned and leased buildings; rental of buildings in the District of Columbia; restoration of leased premises; moving governmental agencies (including space adjustments and telecommunications relocation expenses) in connection with the assignment, allocation, and transfer of space; contractual services incident to cleaning or servicing buildings, and moving; repair and alteration of federally owned buildings, including grounds, approaches, and appurtenances; care and safeguarding of sites; maintenance, preservation, demolition, and equipment; acquisition of buildings and sites by purchase, condemnation, or as otherwise authorized by law; acquisition of options to purchase buildings and sites; conversion and extension of federally owned buildings; preliminary planning and design of projects by contract or otherwise; construction of new buildings (including equipment for such buildings); and payment of principal, interest, and any other obligations for public buildings acquired by installment purchase and purchase contract; in the aggregate amount of $9,285,082,000, of which— (1)$958,900,000 shall remain available until expended for construction and acquisition (including funds for sites and expenses, and associated design and construction services) as follows: 
(A)$767,900,000 shall be for the Department of Transportation Lease Purchase Option, Washington, District of Columbia; (B)$191,000,000 shall be for the Calexico West Land Port of Entry, Calexico, California:Provided, That each of the foregoing limits of costs on new construction and acquisition projects may be exceeded to the extent that savings are effected in other such projects, but not to exceed 10 percent of the amounts included in a transmitted prospectus, if required, unless advance approval is obtained from the Committees on Appropriations of a greater amount; 
(2)$663,219,000 shall remain available until expended for repairs and alterations, including associated design and construction services, of which— (A)$276,837,000 is for Major Repairs and Alterations; 
(B)$356,382,000 is for Basic Repairs and Alterations; and (C)$30,000,000 is for Special Emphasis Programs for Fire and Life Safety:Provided, That funds made available in this or any previous Act in the Federal Buildings Fund for Repairs and Alterations shall, for prospectus projects, be limited to the amount identified for each project, except each project in this or any previous Act may be increased by an amount not to exceed 10 percent unless advance approval is obtained from the Committees on Appropriations of a greater amount: Provided further, That additional projects for which prospectuses have been fully approved may be funded under this category only if advance approval is obtained from the Committees on Appropriations: Provided further, That the amounts provided in this or any prior Act for Repairs and Alterations may be used to fund costs associated with implementing security improvements to buildings necessary to meet the minimum standards for security in accordance with current law and in compliance with the reprogramming guidelines of the appropriate Committees of the House and Senate: Provided further, That the difference between the funds appropriated and expended on any projects in this or any prior Act, under the heading Repairs and Alterations, may be transferred to Basic Repairs and Alterations or used to fund authorized increases in prospectus projects: Provided further, That the amount provided in this or any prior Act for Basic Repairs and Alterations may be used to pay claims against the Government arising from any projects under the heading Repairs and Alterations or used to fund authorized increases in prospectus projects; 
(3)$5,418,845,000 for rental of space to remain available until expended; and (4)$2,244,118,000 for building operations to remain available until expended: Provided, That the total amount of funds made available from this Fund to the General Services Administration shall not be available for expenses of any construction, repair, alteration and acquisition project for which a prospectus, if required by 40 U.S.C. 3307(a), has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus: Provided further, That funds available in the Federal Buildings Fund may be expended for emergency repairs when advance approval is obtained from the Committees on Appropriations: Provided further, That amounts necessary to provide reimbursable special services to other agencies under 40 U.S.C. 592(b)(2) and amounts to provide such reimbursable fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control as may be appropriate to enable the United States Secret Service to perform its protective functions pursuant to 18 U.S.C. 3056, shall be available from such revenues and collections: Provided further, That revenues and collections and any other sums accruing to this Fund during fiscal year 2019, excluding reimbursements under 40 U.S.C. 592(b)(2), in excess of the aggregate new obligational authority authorized for Real Property Activities of the Federal Buildings Fund in this Act shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts.general activitiesgovernment-wide policyFor expenses authorized by law, not otherwise provided for, for Government-wide policy and evaluation activities associated with the management of real and personal property assets and certain administrative services; Government-wide policy support responsibilities relating to acquisition, travel, motor vehicles, information technology management, and related technology activities; and services as authorized by 5 U.S.C. 3109; $60,000,000.operating expensesFor expenses authorized by law, not otherwise provided for, for Government-wide activities associated with utilization and donation of surplus personal property; disposal of real property; agency-wide policy direction, management, and communications; and services as authorized by 5 U.S.C. 3109; $49,440,000, of which $26,890,000 is for Real and Personal Property Management and Disposal; $22,550,000 is for the Office of the Administrator, of which not to exceed $7,500 is for official reception and representation expenses.CIVILIAN BOARD OF CONTRACT APPEALSFor expenses authorized by law, not otherwise provided for, for the activities associated with the Civilian Board of Contract Appeals, $9,301,000.office of inspector generalFor necessary expenses of the Office of Inspector General and service authorized by 5 U.S.C. 3109, $65,000,000: Provided, That not to exceed $50,000 shall be available for payment for information and detection of fraud against the Government, including payment for recovery of stolen Government property: Provided further, That not to exceed $2,500 shall be available for awards to employees of other Federal agencies and private citizens in recognition of efforts and initiatives resulting in enhanced Office of Inspector General effectiveness.allowances and office staff for former presidentsFor carrying out the provisions of the Act of August 25, 1958 (3 U.S.C. 102 note), and Public Law 95–138, $4,796,000.Federal Citizen Services Fund (including transfer of funds) For necessary expenses of the Office of Products and Programs, including services authorized by 40 U.S.C. 323 and 44 U.S.C. 3604; and for necessary expenses in support of interagency projects that enable the Federal Government to enhance its ability to conduct activities electronically, through the development and implementation of innovative uses of information technology; $55,000,000, to be deposited into the Federal Citizen Services Fund: Provided, That the previous amount may be transferred to Federal agencies to carry out the purpose of the Federal Citizen Services Fund: Provided further, That the appropriations, revenues, reimbursements, and collections deposited into the Fund shall be available until expended for necessary expenses of Federal Citizen Services and other activities that enable the Federal Government to enhance its ability to conduct activities electronically in the aggregate amount not to exceed $100,000,000: Provided further, That appropriations, revenues, reimbursements, and collections accruing to this Fund during fiscal year 2019 in excess of such amount shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts: Provided further, That the transfer authorities provided herein shall be in addition to any other transfer authority provided in this Act.TECHNOLOGY MODERNIZATION FUNDFor the Technology Modernization Fund, $25,000,000, to remain available until expended, for technology-related modernization activities.ASSET PROCEEDS AND SPACE MANAGEMENT FUNDFor carrying out the purposes of the Federal Assets Sale and Transfer Act of 2016 (Public Law 114–287), $25,000,000, to be deposited into the Asset Proceeds and Space Management Fund, to remain available until expended.ENVIRONMENTAL REVIEW IMPROVEMENT FUNDFor necessary expenses of the Environmental Review Improvement Fund established pursuant to 42 U.S.C. 4370m–8(d), $6,070,000, to remain available until expended.Administrative Provisions—General Services Administration(including transfer of funds) 520.Funds available to the General Services Administration shall be available for the hire of passenger motor vehicles. 
521.Funds in the Federal Buildings Fund made available for fiscal year 2019 for Federal Buildings Fund activities may be transferred between such activities only to the extent necessary to meet program requirements: Provided, That any proposed transfers shall be approved in advance by the Committees on Appropriations of the House of Representatives and the Senate. 522.Except as otherwise provided in this title, funds made available by this Act shall be used to transmit a fiscal year 2020 request for United States Courthouse construction only if the request: (1) meets the design guide standards for construction as established and approved by the General Services Administration, the Judicial Conference of the United States, and the Office of Management and Budget; (2) reflects the priorities of the Judicial Conference of the United States as set out in its approved Courthouse Project Priorities plan; and (3) includes a standardized courtroom utilization study of each facility to be constructed, replaced, or expanded. 
523.None of the funds provided in this Act may be used to increase the amount of occupiable square feet, provide cleaning services, security enhancements, or any other service usually provided through the Federal Buildings Fund, to any agency that does not pay the rate per square foot assessment for space and services as determined by the General Services Administration in consideration of the Public Buildings Amendments Act of 1972 (Public Law 92–313). 524.From funds made available under the heading Federal Buildings Fund, Limitations on Availability of Revenue, claims against the Government of less than $250,000 arising from direct construction projects and acquisition of buildings may be liquidated from savings effected in other construction projects with prior notification to the Committees on Appropriations of the House of Representatives and the Senate. 
525.In any case in which the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate adopt a resolution granting lease authority pursuant to a prospectus transmitted to Congress by the Administrator of the General Services Administration under 40 U.S.C. 3307, the Administrator shall ensure that the delineated area of procurement is identical to the delineated area included in the prospectus for all lease agreements, except that, if the Administrator determines that the delineated area of the procurement should not be identical to the delineated area included in the prospectus, the Administrator shall provide an explanatory statement to each of such committees and the Committees on Appropriations of the House of Representatives and the Senate prior to exercising any lease authority provided in the resolution. 526.With respect to each project funded under the heading Major Repairs and Alterations or Judiciary Capital Security Program, and with respect to E–Government projects funded under the heading Federal Citizen Services Fund, the Administrator of General Services shall submit a spending plan and explanation for each project to be undertaken to the Committees on Appropriations of the House of Representatives and the Senate not later than 60 days after the date of enactment of this Act. 
527.The Administrator of General Services shall submit a report to the Committees on Appropriations of the Senate and House of Representatives not later than 30 days following implementation of the initiative established under (c)(2) of Section 846 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 41 U.S.C. 1901 note) containing a market analysis and an implementation strategy related to the requirements under subparagraph (h) of Section 846. The report shall address strategies and processes for proper government safeguards to data management and privacy for incorporation into the implementation of Section 846 to ensure a competitive environment.Harry S Truman scholarship foundationSalaries and expensesFor payment to the Harry S Truman Scholarship Foundation Trust Fund, established by section 10 of Public Law 93–642, $1,000,000, to remain available until expended.Merit Systems Protection BoardSalaries and Expenses(including transfer of funds)For necessary expenses to carry out functions of the Merit Systems Protection Board pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978, and the Whistleblower Protection Act of 1989 (5 U.S.C. 5509 note), including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, direct procurement of survey printing, and not to exceed $2,000 for official reception and representation expenses, $44,490,000, to remain available until September 30, 2020, and in addition not to exceed $2,345,000, to remain available until September 30, 2020, for administrative expenses to adjudicate retirement appeals to be transferred from the Civil Service Retirement and Disability Fund in amounts determined by the Merit Systems Protection Board.Morris K. udall and stewart L. udall foundationMorris k. udall and stewart L. Udall trust fund(including transfer of funds)For payment to the Morris K. Udall and Stewart L. Udall Trust Fund, pursuant to the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5601 et seq.), $1,875,000, to remain available until expended, of which, notwithstanding sections 8 and 9 of such Act: (1) up to $50,000 shall be used to conduct financial audits pursuant to the Accountability of Tax Dollars Act of 2002 (Public Law 107–289); and (2) up to $1,000,000 shall be available to carry out the activities authorized by section 6(7) of Public Law 102–259 and section 817(a) of Public Law 106–568 (20 U.S.C. 5604(7)): Provided, That of the total amount made available under this heading $200,000 shall be transferred to the Office of Inspector General of the Department of the Interior, to remain available until expended, for audits and investigations of the Morris K. Udall and Stewart L. Udall Foundation, consistent with the Inspector General Act of 1978 (5 U.S.C. App.).Environmental dispute resolution fundFor payment to the Environmental Dispute Resolution Fund to carry out activities authorized in the Environmental Policy and Conflict Resolution Act of 1998, $3,200,000, to remain available until expended.National archives and records administrationoperating expensesFor necessary expenses in connection with the administration of the National Archives and Records Administration and archived Federal records and related activities, as provided by law, and for expenses necessary for the review and declassification of documents, the activities of the Public Interest Declassification Board, the operations and maintenance of the electronic records archives, the hire of passenger motor vehicles, and for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning, $373,000,000.office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Reform Act of 2008, Public Law 110–409, 122 Stat. 4302–16 (2008), and the Inspector General Act of 1978 (5 U.S.C. App.), and for the hire of passenger motor vehicles, $4,823,000.repairs and restorationFor the repair, alteration, and improvement of archives facilities, and to provide adequate storage for holdings, $7,500,000, to remain available until expended. national historical publications and records commissiongrants programFor necessary expenses for allocations and grants for historical publications and records as authorized by 44 U.S.C. 2504, $6,000,000, to remain available until expended.National Credit Union Administrationcommunity development revolving loan fundFor the Community Development Revolving Loan Fund program as authorized by 42 U.S.C. 9812, 9822 and 9910, $2,000,000 shall be available until September 30, 2020, for technical assistance to low-income designated credit unions.Office of Government Ethicssalaries and expensesFor necessary expenses to carry out functions of the Office of Government Ethics pursuant to the Ethics in Government Act of 1978, the Ethics Reform Act of 1989, and the Stop Trading on Congressional Knowledge Act of 2012, including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, and not to exceed $1,500 for official reception and representation expenses, $17,019,000.Office of Personnel ManagementSalaries and Expenses(including transfer of trust funds)For necessary expenses to carry out functions of the Office of Personnel Management (OPM) pursuant to Reorganization Plan Numbered 2 of 1978 and the Civil Service Reform Act of 1978, including services as authorized by 5 U.S.C. 3109; medical examinations performed for veterans by private physicians on a fee basis; rental of conference rooms in the District of Columbia and elsewhere; hire of passenger motor vehicles; not to exceed $2,500 for official reception and representation expenses; advances for reimbursements to applicable funds of OPM and the Federal Bureau of Investigation for expenses incurred under Executive Order No. 10422 of January 9, 1953, as amended; and payment of per diem and/or subsistence allowances to employees where Voting Rights Act activities require an employee to remain overnight at his or her post of duty, $132,172,000: Provided, That of the total amount made available under this heading, not to exceed $14,000,000 shall remain available until September 30, 2020, for information technology infrastructure modernization and Trust Fund Federal Financial System migration or modernization, and shall be in addition to funds otherwise made available for such purposes: Provided further, That of the total amount made available under this heading, $639,018 may be made available for strengthening the capacity and capabilities of the acquisition workforce (as defined by the Office of Federal Procurement Policy Act, as amended (41 U.S.C. 4001 et seq.)), including the recruitment, hiring, training, and retention of such workforce and information technology in support of acquisition workforce effectiveness or for management solutions to improve acquisition management; and in addition $133,483,000 for administrative expenses, to be transferred from the appropriate trust funds of OPM without regard to other statutes, including direct procurement of printed materials, for the retirement and insurance programs: Provided further, That the provisions of this appropriation shall not affect the authority to use applicable trust funds as provided by sections 8348(a)(1)(B), 8958(f)(2)(A), 8988(f)(2)(A), and 9004(f)(2)(A) of title 5, United States Code: Provided further, That no part of this appropriation shall be available for salaries and expenses of the Legal Examining Unit of OPM established pursuant to Executive Order No. 9358 of July 1, 1943, or any successor unit of like purpose: Provided further, That the President's Commission on White House Fellows, established by Executive Order No. 11183 of October 3, 1964, may, during fiscal year 2019, accept donations of money, property, and personal services: Provided further, That such donations, including those from prior years, may be used for the development of publicity materials to provide information about the White House Fellows, except that no such donations shall be accepted for travel or reimbursement of travel expenses, or for the salaries of employees of such Commission.Office of Inspector Generalsalaries and expenses(including transfer of trust funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, including services as authorized by 5 U.S.C. 3109, hire of passenger motor vehicles, $5,000,000, and in addition, not to exceed $25,265,000 for administrative expenses to audit, investigate, and provide other oversight of the Office of Personnel Management's retirement and insurance programs, to be transferred from the appropriate trust funds of the Office of Personnel Management, as determined by the Inspector General: Provided, That the Inspector General is authorized to rent conference rooms in the District of Columbia and elsewhere.Office of Special Counselsalaries and expensesFor necessary expenses to carry out functions of the Office of Special Counsel pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978 (Public Law 95–454), the Whistleblower Protection Act of 1989 (Public Law 101–12) as amended by Public Law 107–304, the Whistleblower Protection Enhancement Act of 2012 (Public Law 112–199), and the Uniformed Services Employment and Reemployment Rights Act of 1994 (Public Law 103–353), including services as authorized by 5 U.S.C. 3109, payment of fees and expenses for witnesses, rental of conference rooms in the District of Columbia and elsewhere, and hire of passenger motor vehicles; $26,535,000.Postal Regulatory Commissionsalaries and expenses(including transfer of funds)For necessary expenses of the Postal Regulatory Commission in carrying out the provisions of the Postal Accountability and Enhancement Act (Public Law 109–435), $15,200,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(a) of such Act.Privacy and Civil Liberties Oversight BoardSalaries and ExpensesFor necessary expenses of the Privacy and Civil Liberties Oversight Board, as authorized by section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee), $5,000,000, to remain available until September 30, 2020.Securities and Exchange Commissionsalaries and expensesFor necessary expenses for the Securities and Exchange Commission, including services as authorized by 5 U.S.C. 3109, the rental of space (to include multiple year leases) in the District of Columbia and elsewhere, and not to exceed $3,500 for official reception and representation expenses, $1,674,902,000, to remain available until expended; of which not less than $15,206,000 shall be for the Office of Inspector General; of which not to exceed $75,000 shall be available for a permanent secretariat for the International Organization of Securities Commissions; and of which not to exceed $100,000 shall be available for expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, members of their delegations and staffs to exchange views concerning securities matters, such expenses to include necessary logistic and administrative expenses and the expenses of Commission staff and foreign invitees in attendance including: (1) incidental expenses such as meals; (2) travel and transportation; and (3) related lodging or subsistence; and of which not less than $75,081,000 shall be for the Division of Economic and Risk Analysis.In addition to the foregoing appropriation, for costs associated with relocation under a replacement lease for the Commission’s New York regional office facilities, not to exceed $37,189,000, to remain available until expended: Provided, That for purposes of calculating the fee rate under section 31(j) of the Securities Exchange Act of 1934 (15 U.S.C. 78ee(j)) for fiscal year 2019, all amounts appropriated under this heading shall be deemed to be the regular appropriation to the Commission for fiscal year 2019: Provided further, That fees and charges authorized by section 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) shall be credited to this account as offsetting collections: Provided further, That not to exceed $1,674,902,000 of such offsetting collections shall be available until expended for necessary expenses of this account and not to exceed $37,189,000 of such offsetting collections shall be available until expended for costs under this heading associated with relocation under a replacement lease for the Commission’s New York regional office facilities: Provided further, That the total amount appropriated under this heading from the general fund for fiscal year 2019 shall be reduced as such offsetting fees are received so as to result in a final total fiscal year 2019 appropriation from the general fund estimated at not more than $0: Provided further, That if any amount of the appropriation for costs associated with relocation under a replacement lease for the Commission’s New York regional office facilities is subsequently de-obligated by the Commission, such amount that was derived from the general fund shall be returned to the general fund, and such amounts that were derived from fees or assessments collected for such purpose shall be paid to each national securities exchange and national securities association, respectively, in proportion to any fees or assessments paid by such national securities exchange or national securities association under section 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) in fiscal year 2019.Selective Service Systemsalaries and expensesFor necessary expenses of the Selective Service System, including expenses of attendance at meetings and of training for uniformed personnel assigned to the Selective Service System, as authorized by 5 U.S.C. 4101–4118 for civilian employees; hire of passenger motor vehicles; services as authorized by 5 U.S.C. 3109; and not to exceed $750 for official reception and representation expenses; $26,000,000: Provided, That during the current fiscal year, the President may exempt this appropriation from the provisions of 31 U.S.C. 1341, whenever the President deems such action to be necessary in the interest of national defense: Provided further, That none of the funds appropriated by this Act may be expended for or in connection with the induction of any person into the Armed Forces of the United States.Small Business AdministrationSalaries and expensesFor necessary expenses, not otherwise provided for, of the Small Business Administration, including hire of passenger motor vehicles as authorized by sections 1343 and 1344 of title 31, United States Code, and not to exceed $3,500 for official reception and representation expenses, $267,500,000, of which not less than $12,000,000 shall be available for examinations, reviews, and other lender oversight activities: Provided, That the Administrator is authorized to charge fees to cover the cost of publications developed by the Small Business Administration, and certain loan program activities, including fees authorized by section 5(b) of the Small Business Act: Provided further, That, notwithstanding 31 U.S.C. 3302, revenues received from all such activities shall be credited to this account, to remain available until expended, for carrying out these purposes without further appropriations:  Provided further, That the Small Business Administration may accept gifts in an amount not to exceed $4,000,000 and may co-sponsor activities, each in accordance with section 132(a) of division K of Public Law 108–447, during fiscal year 2019: Provided further, That $6,100,000 shall be available for the Loan Modernization and Accounting System, to be available until September 30, 2020: Provided further, That $3,000,000 shall be for the Federal and State Technology Partnership Program under section 34 of the Small Business Act (15 U.S.C. 657d).Entrepreneurial Development ProgramsFor necessary expenses of programs supporting entrepreneurial and small business development, $247,700,000, to remain available until September 30, 2020: Provided, That $131,000,000 shall be available to fund grants for performance in fiscal year 2019 or fiscal year 2020 as authorized by section 21 of the Small Business Act: Provided further, That $31,000,000 shall be for marketing, management, and technical assistance under section 7(m) of the Small Business Act (15 U.S.C. 636(m)(4)) by intermediaries that make microloans under the microloan program:Provided further, That $18,000,000 shall be available for grants to States to carry out export programs that assist small business concerns authorized under section 22(l) of the Small Business Act (15 U.S.C. 649(l)).office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $21,900,000.office of advocacyFor necessary expenses of the Office of Advocacy in carrying out the provisions of title II of Public Law 94–305 (15 U.S.C. 634a et seq.) and the Regulatory Flexibility Act of 1980 (5 U.S.C. 601 et seq.), $9,120,000, to remain available until expended.Business loans program account(including transfer of funds)For the cost of direct loans, $4,000,000, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2019 commitments to guarantee loans under section 503 of the Small Business Investment Act of 1958 shall not exceed $7,500,000,000: Provided further, That during fiscal year 2019 commitments for general business loans authorized under section 7(a) of the Small Business Act shall not exceed $30,000,000,000 for a combination of amortizing term loans and the aggregated maximum line of credit provided by revolving loans: Provided further, That during fiscal year 2019 commitments for loans authorized under subparagraph (C) of section 502(7) of The Small Business Investment Act of 1958 (15 U.S.C. 696(7)) shall not exceed $7,500,000,000: Provided further, That during fiscal year 2019 commitments to guarantee loans for debentures under section 303(b) of the Small Business Investment Act of 1958 shall not exceed $4,000,000,000: Provided further, That during fiscal year 2019, guarantees of trust certificates authorized by section 5(g) of the Small Business Act shall not exceed a principal amount of $12,000,000,000. In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $155,150,000, which may be transferred to and merged with the appropriations for Salaries and Expenses.disaster loans program account(including transfers of funds)For administrative expenses to carry out the direct loan program authorized by section 7(b) of the Small Business Act, $10,000,000, to be available until expended, of which $1,000,000 is for the Office of Inspector General of the Small Business Administration for audits and reviews of disaster loans and the disaster loan programs and shall be transferred to and merged with the appropriations for the Office of Inspector General; and of which $9,000,000 is for indirect administrative expenses for the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses.Administrative Provisions—Small Business Administration(including rescission and transfer of funds) 530.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Small Business Administration in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this paragraph shall be treated as a reprogramming of funds under section 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
531.Of the unobligated balances from prior year appropriations available under the “Business Loans Program Account” heading for the Certified Development Company Program, $50,000,000 are hereby permanently rescinded: Provided, That no amounts may be rescinded under this section from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 532.Section 12085 of Public Law 110–246 is repealed. 
533.Not to exceed 3 percent of any appropriation made available in this Act for the Small Business Administration under the headings Salaries and Expenses and Business Loans Program Account may be transferred to the Administration's information technology system modernization and working capital fund (IT WCF), as authorized by section 1077(b)(1) of title X of division A of the National Defense Authorization Act for Fiscal Year 2018, for the purposes specified in section 1077(b)(3) of such Act, upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That amounts transferred to the IT WCF under this section shall remain available for obligation through September 30, 2022.United States Postal Servicepayment to the postal service fundFor payment to the Postal Service Fund for revenue forgone on free and reduced rate mail, pursuant to subsections (c) and (d) of section 2401 of title 39, United States Code, $55,235,000: Provided, That mail for overseas voting and mail for the blind shall continue to be free: Provided further, That 6-day delivery and rural delivery of mail shall continue at not less than the 1983 level: Provided further, That none of the funds made available to the Postal Service by this Act shall be used to implement any rule, regulation, or policy of charging any officer or employee of any State or local child support enforcement agency, or any individual participating in a State or local program of child support enforcement, a fee for information requested or provided concerning an address of a postal customer: Provided further, That none of the funds provided in this Act shall be used to consolidate or close small rural and other small post offices.Office of inspector generalSalaries and expenses(including transfer of funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $250,000,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(b)(3) of the Postal Accountability and Enhancement Act (Public Law 109–435).United states tax courtSalaries and expensesFor necessary expenses, including contract reporting and other services as authorized by 5 U.S.C. 3109, $51,515,000, of which $500,000 shall remain available until expended: Provided, That travel expenses of the judges shall be paid upon the written certificate of the judge. VIGeneral provisions—this act 601.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act. 
602.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 603.The expenditure of any appropriation under this Act for any consulting service through procurement contract pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 
604.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 605.None of the funds made available by this Act shall be available for any activity or for paying the salary of any Government employee where funding an activity or paying a salary to a Government employee would result in a decision, determination, rule, regulation, or policy that would prohibit the enforcement of section 307 of the Tariff Act of 1930 (19 U.S.C. 1307). 
606.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with chapter 83 of title 41, United States Code. 607.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating chapter 83 of title 41, United States Code. 
608.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2019, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates a new program; (2) eliminates a program, project, or activity; (3) increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4) proposes to use funds directed for a specific activity by the Committee on Appropriations of either the House of Representatives or the Senate for a different purpose; (5) augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6) reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or (7) creates or reorganizes offices, programs, or activities unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate: Provided, That prior to any significant reorganization, restructuring, relocation, or closing of offices, programs, or activities, each agency or entity funded in this Act shall consult with the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That at a minimum the report shall include: (1) a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2) a delineation in the table for each appropriation both by object class and program, project, and activity as detailed in the budget appendix for the respective appropriation; and (3) an identification of items of special congressional interest: Provided further, That the amount appropriated or limited for salaries and expenses for an agency shall be reduced by $100,000 per day for each day after the required date that the report has not been submitted to the Congress. 609.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2019 from appropriations made available for salaries and expenses for fiscal year 2019 in this Act, shall remain available through September 30, 2020, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines. 
610. 
(a)None of the funds made available in this Act may be used by the Executive Office of the President to request— (1)any official background investigation report on any individual from the Federal Bureau of Investigation; or 
(2)a determination with respect to the treatment of an organization as described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code from the Department of the Treasury or the Internal Revenue Service. (b)Subsection (a) shall not apply— 
(1)in the case of an official background investigation report, if such individual has given express written consent for such request not more than 6 months prior to the date of such request and during the same presidential administration; or (2)if such request is required due to extraordinary circumstances involving national security. 
611.The cost accounting standards promulgated under chapter 15 of title 41, United States Code shall not apply with respect to a contract under the Federal Employees Health Benefits Program established under chapter 89 of title 5, United States Code. 612.For the purpose of resolving litigation and implementing any settlement agreements regarding the nonforeign area cost-of-living allowance program, the Office of Personnel Management may accept and utilize (without regard to any restriction on unanticipated travel expenses imposed in an Appropriations Act) funds made available to the Office of Personnel Management pursuant to court approval. 
613.No funds appropriated by this Act shall be available to pay for an abortion, or the administrative expenses in connection with any health plan under the Federal employees health benefits program which provides any benefits or coverage for abortions. 614.The provision of section 613 shall not apply where the life of the mother would be endangered if the fetus were carried to term, or the pregnancy is the result of an act of rape or incest. 
615.In order to promote Government access to commercial information technology, the restriction on purchasing nondomestic articles, materials, and supplies set forth in chapter 83 of title 41, United States Code (popularly known as the Buy American Act), shall not apply to the acquisition by the Federal Government of information technology (as defined in section 11101 of title 40, United States Code), that is a commercial item (as defined in section 103 of title 41, United States Code). 616.Notwithstanding section 1353 of title 31, United States Code, no officer or employee of any regulatory agency or commission funded by this Act may accept on behalf of that agency, nor may such agency or commission accept, payment or reimbursement from a non-Federal entity for travel, subsistence, or related expenses for the purpose of enabling an officer or employee to attend and participate in any meeting or similar function relating to the official duties of the officer or employee when the entity offering payment or reimbursement is a person or entity subject to regulation by such agency or commission, or represents a person or entity subject to regulation by such agency or commission, unless the person or entity is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
617.Notwithstanding section 708 of this Act, funds made available to the Commodity Futures Trading Commission and the Securities and Exchange Commission by this or any other Act may be used for the interagency funding and sponsorship of a joint advisory committee to advise on emerging regulatory issues. 618. (a) (1)Notwithstanding any other provision of law, an Executive agency covered by this Act otherwise authorized to enter into contracts for either leases or the construction or alteration of real property for office, meeting, storage, or other space must consult with the General Services Administration before issuing a solicitation for offers of new leases or construction contracts, and in the case of succeeding leases, before entering into negotiations with the current lessor. 
(2)Any such agency with authority to enter into an emergency lease may do so during any period declared by the President to require emergency leasing authority with respect to such agency. (b)For purposes of this section, the term Executive agency covered by this Act means any Executive agency provided funds by this Act, but does not include the General Services Administration or the United States Postal Service. 
619. 
(a)There are appropriated for the following activities the amounts required under current law: (1)Compensation of the President (3 U.S.C. 102). 
(2)Payments to— (A)the Judicial Officers' Retirement Fund (28 U.S.C. 377(o)); 
(B)the Judicial Survivors' Annuities Fund (28 U.S.C. 376(c)); and (C)the United States Court of Federal Claims Judges' Retirement Fund (28 U.S.C. 178(l)). 
(3)Payment of Government contributions— (A)with respect to the health benefits of retired employees, as authorized by chapter 89 of title 5, United States Code, and the Retired Federal Employees Health Benefits Act (74 Stat. 849); and 
(B)with respect to the life insurance benefits for employees retiring after December 31, 1989 (5 U.S.C. ch. 87). (4)Payment to finance the unfunded liability of new and increased annuity benefits under the Civil Service Retirement and Disability Fund (5 U.S.C. 8348). 
(5)Payment of annuities authorized to be paid from the Civil Service Retirement and Disability Fund by statutory provisions other than subchapter III of chapter 83 or chapter 84 of title 5, United States Code. (b)Nothing in this section may be construed to exempt any amount appropriated by this section from any otherwise applicable limitation on the use of funds contained in this Act. 
620.In addition to amounts made available in prior fiscal years, the Public Company Accounting Oversight Board (Board) shall have authority to obligate funds for the scholarship program established by section 109(c)(2) of the Sarbanes-Oxley Act of 2002 (Public Law 107–204) in an aggregate amount not exceeding the amount of funds collected by the Board between January 1, 2018 and December 31, 2018, including accrued interest, as a result of the assessment of monetary penalties. Funds available for obligation in fiscal year 2019 shall remain available until expended. Beginning in fiscal year 2020 and for each fiscal year thereafter, monetary penalties collected pursuant to 15 U.S.C. 7215 shall be deposited in the Public Company Accounting Oversight Board account as discretionary offsetting receipts. 621.None of the funds made available in this Act may be used by the Federal Trade Commission to complete the draft report entitled Interagency Working Group on Food Marketed to Children: Preliminary Proposed Nutrition Principles to Guide Industry Self-Regulatory Efforts unless the Interagency Working Group on Food Marketed to Children complies with Executive Order No. 13563. 
622.None of the funds in this Act may be used for the Director of the Office of Personnel Management to award a contract, enter an extension of, or exercise an option on a contract to a contractor conducting the final quality review processes for background investigation fieldwork services or background investigation support services that, as of the date of the award of the contract, are being conducted by that contractor. 623. (a)The head of each executive branch agency funded by this Act shall ensure that the Chief Information Officer of the agency has the authority to participate in decisions regarding the budget planning process related to information technology. 
(b)Amounts appropriated for any executive branch agency funded by this Act that are available for information technology shall be allocated within the agency, consistent with the provisions of appropriations Acts and budget guidelines and recommendations from the Director of the Office of Management and Budget, in such manner as specified by, or approved by, the Chief Information Officer of the agency in consultation with the Chief Financial Officer of the agency and budget officials. 624.None of the funds made available in this Act may be used in contravention of chapter 29, 31, or 33 of title 44, United States Code. 
625.None of the funds made available in this Act may be used by a governmental entity to require the disclosure by a provider of electronic communication service to the public or remote computing service of the contents of a wire or electronic communication that is in electronic storage with the provider (as such terms are defined in sections 2510 and 2711 of title 18, United States Code) in a manner that violates the Fourth Amendment to the Constitution of the United States. 626.None of the funds appropriated by this Act may be used by the Federal Communications Commission to modify, amend, or change the rules or regulations of the Commission for universal service high-cost support for competitive eligible telecommunications carriers in a way that is inconsistent with paragraph (e)(5) or (e)(6) of section 54.307 of title 47, Code of Federal Regulations, as in effect on July 15, 2015: Provided, That this section shall not prohibit the Commission from considering, developing, or adopting other support mechanisms as an alternative to Mobility Fund Phase II. 
627.No funds provided in this Act shall be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978, or to prevent or impede that Inspector General’s access to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to the Inspector General and expressly limits the Inspector General's right of access. A department or agency covered by this section shall provide its Inspector General with access to all such records, documents, and other materials in a timely manner. Each Inspector General shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the establishment over which that Inspector General has responsibilities under the Inspector General Act of 1978. Each Inspector General covered by this section shall report to the Committees on Appropriations of the House of Representatives and the Senate within 5 calendar days any failures to comply with this requirement. 628. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, adjudication activities, or other law enforcement- or victim assistance-related activity. 629.None of the funds made available by this Act shall be used by the Securities and Exchange Commission to finalize, issue, or implement any rule, regulation, or order regarding the disclosure of political contributions, contributions to tax exempt organizations, or dues paid to trade associations. 
630.None of the funds appropriated or other-wise made available by this Act may be used to pay award or incentive fees for contractors whose performance has been judged to be below satisfactory, behind schedule, over budget, or has failed to meet the basic requirements of a contract, unless the Agency determines that any such deviations are due to unforeseeable events, government-driven scope changes, or are not significant within the overall scope of the project and/or program and unless such awards or incentive fees are consistent with 16.401(e)(2) of the FAR. 631. (a)None of the funds made available under this Act may be used to pay for travel and conference activities that result in a total cost to an Executive branch department, agency, board or commission of more than $500,000 at any single conference unless the agency or entity determines that such attendance is in the national interest and advance notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate that includes the basis of that determination. 
(b)None of the funds made available under this Act may be used to pay for the travel to or attendance of more than 50 employees, who are stationed in the United States, at any single conference occurring outside the United States unless the agency or entity determines that such attendance is in the national interest and advance notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate that includes the basis of that determination. 632.None of the funds made available by this Act may be used for first-class or business-class travel by the employees of executive branch agencies funded by this Act in contravention of sections 301–10.122 through 301–10.125 of title 41, Code of Federal Regulations. 
633.In addition to any amounts appropriated or otherwise made available for expenses related to enhancements to www.oversight.gov, $2,000,000, to remain available until expended, shall be provided for an additional amount for such purpose to the Inspectors General Council Fund (Fund) established pursuant to Section 11(c)(3)(B) of the Inspector General Act of 1978 (5 U.S.C. App.), as amended: Provided, That these amounts shall be in addition to any amounts or any authority available to the Council of the Inspectors General on Integrity and Efficiency under section 11 of the Inspector General Act of 1978 (5 U.S.C. App.), as amended. VIIGeneral provisions—government-wideDepartments, Agencies, and Corporations(including transfer of funds) 701.No department, agency, or instrumentality of the United States receiving appropriated funds under this or any other Act for fiscal year 2019 shall obligate or expend any such funds, unless such department, agency, or instrumentality has in place, and will continue to administer in good faith, a written policy designed to ensure that all of its workplaces are free from the illegal use, possession, or distribution of controlled substances (as defined in the Controlled Substances Act (21 U.S.C. 802)) by the officers and employees of such department, agency, or instrumentality. 
702.Unless otherwise specifically provided, the maximum amount allowable during the current fiscal year in accordance with subsection 1343(c) of title 31, United States Code, for the purchase of any passenger motor vehicle (exclusive of buses, ambulances, law enforcement vehicles, protective vehicles, and undercover surveillance vehicles), is hereby fixed at $19,947 except station wagons for which the maximum shall be $19,997: Provided, That these limits may be exceeded by not to exceed $7,250 for police-type vehicles: Provided further, That the limits set forth in this section may not be exceeded by more than 5 percent for electric or hybrid vehicles purchased for demonstration under the provisions of the Electric and Hybrid Vehicle Research, Development, and Demonstration Act of 1976: Provided further, That the limits set forth in this section may be exceeded by the incremental cost of clean alternative fuels vehicles acquired pursuant to Public Law 101–549 over the cost of comparable conventionally fueled vehicles: Provided further, That the limits set forth in this section shall not apply to any vehicle that is a commercial item and which operates on alternative fuel, including but not limited to electric, plug-in hybrid electric, and hydrogen fuel cell vehicles. 703.Appropriations of the executive departments and independent establishments for the current fiscal year available for expenses of travel, or for the expenses of the activity concerned, are hereby made available for quarters allowances and cost-of-living allowances, in accordance with 5 U.S.C. 5922–5924. 
704.Unless otherwise specified in law during the current fiscal year, no part of any appropriation contained in this or any other Act shall be used to pay the compensation of any officer or employee of the Government of the United States (including any agency the majority of the stock of which is owned by the Government of the United States) whose post of duty is in the continental United States unless such person: (1) is a citizen of the United States; (2) is a person who is lawfully admitted for permanent residence and is seeking citizenship as outlined in 8 U.S.C. 1324b(a)(3)(B); (3) is a person who is admitted as a refugee under 8 U.S.C. 1157 or is granted asylum under 8 U.S.C. 1158 and has filed a declaration of intention to become a lawful permanent resident and then a citizen when eligible; or (4) is a person who owes allegiance to the United States: Provided, That for purposes of this section, affidavits signed by any such person shall be considered prima facie evidence that the requirements of this section with respect to his or her status are being complied with: Provided further, That for purposes of subsections (2) and (3) such affidavits shall be submitted prior to employment and updated thereafter as necessary: Provided further, That any person making a false affidavit shall be guilty of a felony, and upon conviction, shall be fined no more than $4,000 or imprisoned for not more than 1 year, or both: Provided further, That the above penal clause shall be in addition to, and not in substitution for, any other provisions of existing law: Provided further, That any payment made to any officer or employee contrary to the provisions of this section shall be recoverable in action by the Federal Government: Provided further, That this section shall not apply to any person who is an officer or employee of the Government of the United States on the date of enactment of this Act, or to international broadcasters employed by the Broadcasting Board of Governors, or to temporary employment of translators, or to temporary employment in the field service (not to exceed 60 days) as a result of emergencies: Provided further, That this section does not apply to the employment as Wildland firefighters for not more than 120 days of nonresident aliens employed by the Department of the Interior or the USDA Forest Service pursuant to an agreement with another country. 705.Appropriations available to any department or agency during the current fiscal year for necessary expenses, including maintenance or operating expenses, shall also be available for payment to the General Services Administration for charges for space and services and those expenses of renovation and alteration of buildings and facilities which constitute public improvements performed in accordance with the Public Buildings Act of 1959 (73 Stat. 479), the Public Buildings Amendments of 1972 (86 Stat. 216), or other applicable law. 
706.In addition to funds provided in this or any other Act, all Federal agencies are authorized to receive and use funds resulting from the sale of materials, including Federal records disposed of pursuant to a records schedule recovered through recycling or waste prevention programs. Such funds shall be available until expended for the following purposes: (1)Acquisition, waste reduction and prevention, and recycling programs as described in Executive Order No. 13693 (March 19, 2015), including any such programs adopted prior to the effective date of the Executive order. 
(2)Other Federal agency environmental management programs, including, but not limited to, the development and implementation of hazardous waste management and pollution prevention programs. (3)Other employee programs as authorized by law or as deemed appropriate by the head of the Federal agency. 
707.Funds made available by this or any other Act for administrative expenses in the current fiscal year of the corporations and agencies subject to chapter 91 of title 31, United States Code, shall be available, in addition to objects for which such funds are otherwise available, for rent in the District of Columbia; services in accordance with 5 U.S.C. 3109; and the objects specified under this head, all the provisions of which shall be applicable to the expenditure of such funds unless otherwise specified in the Act by which they are made available: Provided, That in the event any functions budgeted as administrative expenses are subsequently transferred to or paid from other funds, the limitations on administrative expenses shall be correspondingly reduced. 708.No part of any appropriation contained in this or any other Act shall be available for interagency financing of boards (except Federal Executive Boards), commissions, councils, committees, or similar groups (whether or not they are interagency entities) which do not have a prior and specific statutory approval to receive financial support from more than one agency or instrumentality. 
709.None of the funds made available pursuant to the provisions of this or any other Act shall be used to implement, administer, or enforce any regulation which has been disapproved pursuant to a joint resolution duly adopted in accordance with the applicable law of the United States. 710.During the period in which the head of any department or agency, or any other officer or civilian employee of the Federal Government appointed by the President of the United States, holds office, no funds may be obligated or expended in excess of $5,000 to furnish or redecorate the office of such department head, agency head, officer, or employee, or to purchase furniture or make improvements for any such office, unless advance notice of such furnishing or redecoration is transmitted to the Committees on Appropriations of the House of Representatives and the Senate. For the purposes of this section, the term office shall include the entire suite of offices assigned to the individual, as well as any other space used primarily by the individual or the use of which is directly controlled by the individual. 
711.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of national security and emergency preparedness telecommunications initiatives which benefit multiple Federal departments, agencies, or entities, as provided by Executive Order No. 13618 (July 6, 2012). 712. (a)None of the funds made available by this or any other Act may be obligated or expended by any department, agency, or other instrumentality of the Federal Government to pay the salaries or expenses of any individual appointed to a position of a confidential or policy-determining character that is excepted from the competitive service under section 3302 of title 5, United States Code, (pursuant to schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations) unless the head of the applicable department, agency, or other instrumentality employing such schedule C individual certifies to the Director of the Office of Personnel Management that the schedule C position occupied by the individual was not created solely or primarily in order to detail the individual to the White House. 
(b)The provisions of this section shall not apply to Federal employees or members of the armed forces detailed to or from an element of the intelligence community (as that term is defined under section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))). 713.No part of any appropriation contained in this or any other Act shall be available for the payment of the salary of any officer or employee of the Federal Government, who— 
(1)prohibits or prevents, or attempts or threatens to prohibit or prevent, any other officer or employee of the Federal Government from having any direct oral or written communication or contact with any Member, committee, or subcommittee of the Congress in connection with any matter pertaining to the employment of such other officer or employee or pertaining to the department or agency of such other officer or employee in any way, irrespective of whether such communication or contact is at the initiative of such other officer or employee or in response to the request or inquiry of such Member, committee, or subcommittee; or (2)removes, suspends from duty without pay, demotes, reduces in rank, seniority, status, pay, or performance or efficiency rating, denies promotion to, relocates, reassigns, transfers, disciplines, or discriminates in regard to any employment right, entitlement, or benefit, or any term or condition of employment of, any other officer or employee of the Federal Government, or attempts or threatens to commit any of the foregoing actions with respect to such other officer or employee, by reason of any communication or contact of such other officer or employee with any Member, committee, or subcommittee of the Congress as described in paragraph (1). 
714. 
(a)None of the funds made available in this or any other Act may be obligated or expended for any employee training that— (1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties; 
(2)contains elements likely to induce high levels of emotional response or psychological stress in some participants; (3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation; 
(4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or (5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace. 
(b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties. 715.No part of any funds appropriated in this or any other Act shall be used by an agency of the executive branch, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, and for the preparation, distribution or use of any kit, pamphlet, booklet, publication, radio, television, or film presentation designed to support or defeat legislation pending before the Congress, except in presentation to the Congress itself. 
716.None of the funds appropriated by this or any other Act may be used by an agency to provide a Federal employee's home address to any labor organization except when the employee has authorized such disclosure or when such disclosure has been ordered by a court of competent jurisdiction. 717.None of the funds made available in this or any other Act may be used to provide any non-public information such as mailing, telephone or electronic mailing lists to any person or any organization outside of the Federal Government without the approval of the Committees on Appropriations of the House of Representatives and the Senate. 
718.No part of any appropriation contained in this or any other Act shall be used directly or indirectly, including by private contractor, for publicity or propaganda purposes within the United States not heretofore authorized by Congress. 719. (a)In this section, the term agency— 
(1)means an Executive agency, as defined under 5 U.S.C. 105; and (2)includes a military department, as defined under section 102 of such title, the United States Postal Service, and the Postal Regulatory Commission. 
(b)Unless authorized in accordance with law or regulations to use such time for other purposes, an employee of an agency shall use official time in an honest effort to perform official duties. An employee not under a leave system, including a Presidential appointee exempted under 5 U.S.C. 6301(2), has an obligation to expend an honest effort and a reasonable proportion of such employee's time in the performance of official duties. 720.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, funds made available for the current fiscal year by this or any other Act to any department or agency, which is a member of the Federal Accounting Standards Advisory Board (FASAB), shall be available to finance an appropriate share of FASAB administrative costs. 
721.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, the head of each Executive department and agency is hereby authorized to transfer to or reimburse General Services Administration, Government-wide Policy with the approval of the Director of the Office of Management and Budget, funds made available for the current fiscal year by this or any other Act, including rebates from charge card and other contracts: Provided, That these funds shall be administered by the Administrator of General Services to support Government-wide and other multi-agency financial, information technology, procurement, and other management innovations, initiatives, and activities, including improving coordination and reducing duplication, as approved by the Director of the Office of Management and Budget, in consultation with the appropriate interagency and multi-agency groups designated by the Director (including the President's Management Council for overall management improvement initiatives, the Chief Financial Officers Council for financial management initiatives, the Chief Information Officers Council for information technology initiatives, the Chief Human Capital Officers Council for human capital initiatives, the Chief Acquisition Officers Council for procurement initiatives, and the Performance Improvement Council for performance improvement initiatives): Provided further, That the total funds transferred or reimbursed shall not exceed $15,000,000 to improve coordination, reduce duplication, and for other activities related to Federal Government Priority Goals established by 31 U.S.C. 1120, and not to exceed $17,000,000 for Government-Wide innovations, initiatives, and activities: Provided further, That the funds transferred to or for reimbursement of General Services Administration, Government-wide Policy during fiscal year 2019 shall remain available for obligation through September 30, 2020: Provided further, That such transfers or reimbursements may only be made after 15 days following notification of the Committees on Appropriations of the House of Representatives and the Senate by the Director of the Office of Management and Budget. 722.Notwithstanding any other provision of law, a woman may breastfeed her child at any location in a Federal building or on Federal property, if the woman and her child are otherwise authorized to be present at the location. 
723.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of specific projects, workshops, studies, and similar efforts to carry out the purposes of the National Science and Technology Council (authorized by Executive Order No. 12881), which benefit multiple Federal departments, agencies, or entities: Provided, That the Office of Management and Budget shall provide a report describing the budget of and resources connected with the National Science and Technology Council to the Committees on Appropriations, the House Committee on Science and Technology, and the Senate Committee on Commerce, Science, and Transportation 90 days after enactment of this Act. 724.Any request for proposals, solicitation, grant application, form, notification, press release, or other publications involving the distribution of Federal funds shall comply with any relevant requirements in part 200 of title 2, Code of Federal Regulations: Provided, That this section shall apply to direct payments, formula funds, and grants received by a State receiving Federal funds. 
725. 
(a)Prohibition of Federal Agency Monitoring of Individuals' Internet UseNone of the funds made available in this or any other Act may be used by any Federal agency— (1)to collect, review, or create any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any Federal Government Internet site of the agency; or 
(2)to enter into any agreement with a third party (including another government agency) to collect, review, or obtain any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any nongovernmental Internet site. (b)ExceptionsThe limitations established in subsection (a) shall not apply to— 
(1)any record of aggregate data that does not identify particular persons; (2)any voluntary submission of personally identifiable information; 
(3)any action taken for law enforcement, regulatory, or supervisory purposes, in accordance with applicable law; or (4)any action described in subsection (a)(1) that is a system security action taken by the operator of an Internet site and is necessarily incident to providing the Internet site services or to protecting the rights or property of the provider of the Internet site. 
(c)DefinitionsFor the purposes of this section: (1)The term regulatory means agency actions to implement, interpret or enforce authorities provided in law. 
(2)The term supervisory means examinations of the agency's supervised institutions, including assessing safety and soundness, overall financial condition, management practices and policies and compliance with applicable standards as provided in law. 726. (a)None of the funds appropriated by this Act may be used to enter into or renew a contract which includes a provision providing prescription drug coverage, except where the contract also includes a provision for contraceptive coverage. 
(b)Nothing in this section shall apply to a contract with— (1)any of the following religious plans: 
(A)Personal Care's HMO; and (B)OSF HealthPlans, Inc.; and 
(2)any existing or future plan, if the carrier for the plan objects to such coverage on the basis of religious beliefs. (c)In implementing this section, any plan that enters into or renews a contract under this section may not subject any individual to discrimination on the basis that the individual refuses to prescribe or otherwise provide for contraceptives because such activities would be contrary to the individual's religious beliefs or moral convictions. 
(d)Nothing in this section shall be construed to require coverage of abortion or abortion-related services. 727.The United States is committed to ensuring the health of its Olympic, Pan American, and Paralympic athletes, and supports the strict adherence to anti-doping in sport through testing, adjudication, education, and research as performed by nationally recognized oversight authorities. 
728.Notwithstanding any other provision of law, funds appropriated for official travel to Federal departments and agencies may be used by such departments and agencies, if consistent with Office of Management and Budget Circular A–126 regarding official travel for Government personnel, to participate in the fractional aircraft ownership pilot program. 729.Notwithstanding any other provision of law, none of the funds appropriated or made available under this or any other appropriations Act may be used to implement or enforce restrictions or limitations on the Coast Guard Congressional Fellowship Program, or to implement the proposed regulations of the Office of Personnel Management to add sections 300.311 through 300.316 to part 300 of title 5 of the Code of Federal Regulations, published in the Federal Register, volume 68, number 174, on September 9, 2003 (relating to the detail of executive branch employees to the legislative branch). 
730.Notwithstanding any other provision of law, no executive branch agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without the advance approval of the Committees on Appropriations of the House of Representatives and the Senate, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training which cannot be accommodated in existing Center facilities. 731.Unless otherwise authorized by existing law, none of the funds provided in this or any other Act may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States, unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency. 
732.None of the funds made available in this Act may be used in contravention of section 552a of title 5, United States Code (popularly known as the Privacy Act), and regulations implementing that section. 733. (a)In GeneralNone of the funds appropriated or otherwise made available by this or any other Act may be used for any Federal Government contract with any foreign incorporated entity which is treated as an inverted domestic corporation under section 835(b) of the Homeland Security Act of 2002 (6 U.S.C. 395(b)) or any subsidiary of such an entity. 
(b)Waivers 
(1)In generalAny Secretary shall waive subsection (a) with respect to any Federal Government contract under the authority of such Secretary if the Secretary determines that the waiver is required in the interest of national security. (2)Report to congressAny Secretary issuing a waiver under paragraph (1) shall report such issuance to Congress. 
(c)ExceptionThis section shall not apply to any Federal Government contract entered into before the date of the enactment of this Act, or to any task order issued pursuant to such contract. 734.During fiscal year 2019, for each employee who— 
(1)retires under section 8336(d)(2) or 8414(b)(1)(B) of title 5, United States Code; or (2)retires under any other provision of subchapter III of chapter 83 or chapter 84 of such title 5 and receives a payment as an incentive to separate, the separating agency shall remit to the Civil Service Retirement and Disability Fund an amount equal to the Office of Personnel Management's average unit cost of processing a retirement claim for the preceding fiscal year. Such amounts shall be available until expended to the Office of Personnel Management and shall be deemed to be an administrative expense under section 8348(a)(1)(B) of title 5, United States Code. 
735. 
(a)None of the funds made available in this or any other Act may be used to recommend or require any entity submitting an offer for a Federal contract to disclose any of the following information as a condition of submitting the offer: (1)Any payment consisting of a contribution, expenditure, independent expenditure, or disbursement for an electioneering communication that is made by the entity, its officers or directors, or any of its affiliates or subsidiaries to a candidate for election for Federal office or to a political committee, or that is otherwise made with respect to any election for Federal office. 
(2)Any disbursement of funds (other than a payment described in paragraph (1)) made by the entity, its officers or directors, or any of its affiliates or subsidiaries to any person with the intent or the reasonable expectation that the person will use the funds to make a payment described in paragraph (1). (b)In this section, each of the terms contribution, expenditure, independent expenditure, electioneering communication, candidate, election, and Federal office has the meaning given such term in the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.). 
736.None of the funds made available in this or any other Act may be used to pay for the painting of a portrait of an officer or employee of the Federal government, including the President, the Vice President, a member of Congress (including a Delegate or a Resident Commissioner to Congress), the head of an executive branch agency (as defined in section 133 of title 41, United States Code), or the head of an office of the legislative branch. 737. (a) (1)Notwithstanding any other provision of law, and except as otherwise provided in this section, no part of any of the funds appropriated for fiscal year 2019, by this or any other Act, may be used to pay any prevailing rate employee described in section 5342(a)(2)(A) of title 5, United States Code— 
(A)during the period from the date of expiration of the limitation imposed by the comparable section for the previous fiscal years until the normal effective date of the applicable wage survey adjustment that is to take effect in fiscal year 2019, in an amount that exceeds the rate payable for the applicable grade and step of the applicable wage schedule in accordance with such section; and (B)during the period consisting of the remainder of fiscal year 2019, in an amount that exceeds, as a result of a wage survey adjustment, the rate payable under subparagraph (A) by more than the sum of— 
(i)the percentage adjustment taking effect in fiscal year 2019 under section 5303 of title 5, United States Code, in the rates of pay under the General Schedule; and (ii)the difference between the overall average percentage of the locality-based comparability payments taking effect in fiscal year 2019 under section 5304 of such title (whether by adjustment or otherwise), and the overall average percentage of such payments which was effective in the previous fiscal year under such section. 
(2)Notwithstanding any other provision of law, no prevailing rate employee described in subparagraph (B) or (C) of section 5342(a)(2) of title 5, United States Code, and no employee covered by section 5348 of such title, may be paid during the periods for which paragraph (1) is in effect at a rate that exceeds the rates that would be payable under paragraph (1) were paragraph (1) applicable to such employee. (3)For the purposes of this subsection, the rates payable to an employee who is covered by this subsection and who is paid from a schedule not in existence on September 30, 2018, shall be determined under regulations prescribed by the Office of Personnel Management. 
(4)Notwithstanding any other provision of law, rates of premium pay for employees subject to this subsection may not be changed from the rates in effect on September 30, 2018, except to the extent determined by the Office of Personnel Management to be consistent with the purpose of this subsection. (5)This subsection shall apply with respect to pay for service performed after September 30, 2018. 
(6)For the purpose of administering any provision of law (including any rule or regulation that provides premium pay, retirement, life insurance, or any other employee benefit) that requires any deduction or contribution, or that imposes any requirement or limitation on the basis of a rate of salary or basic pay, the rate of salary or basic pay payable after the application of this subsection shall be treated as the rate of salary or basic pay. (7)Nothing in this subsection shall be considered to permit or require the payment to any employee covered by this subsection at a rate in excess of the rate that would be payable were this subsection not in effect. 
(8)The Office of Personnel Management may provide for exceptions to the limitations imposed by this subsection if the Office determines that such exceptions are necessary to ensure the recruitment or retention of qualified employees. (b)Notwithstanding subsection (a), the adjustment in rates of basic pay for the statutory pay systems that take place in fiscal year 2019 under sections 5344 and 5348 of title 5, United States Code, shall be— 
(1)not less than the percentage received by employees in the same location whose rates of basic pay are adjusted pursuant to the statutory pay systems under sections 5303 and 5304 of title 5, United States Code: Provided, That prevailing rate employees at locations where there are no employees whose pay is increased pursuant to sections 5303 and 5304 of title 5, United States Code, and prevailing rate employees described in section 5343(a)(5) of title 5, United States Code, shall be considered to be located in the pay locality designated as Rest of United States pursuant to section 5304 of title 5, United States Code, for purposes of this subsection; and (2)effective as of the first day of the first applicable pay period beginning after September 30, 2018. 
738. 
(a)The head of any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act shall submit annual reports to the Inspector General or senior ethics official for any entity without an Inspector General, regarding the costs and contracting procedures related to each conference held by any such department, agency, board, commission, or office during fiscal year 2019 for which the cost to the United States Government was more than $100,000. (b)Each report submitted shall include, for each conference described in subsection (a) held during the applicable period— 
(1)a description of its purpose; (2)the number of participants attending; 
(3)a detailed statement of the costs to the United States Government, including— (A)the cost of any food or beverages; 
(B)the cost of any audio-visual services; (C)the cost of employee or contractor travel to and from the conference; and 
(D)a discussion of the methodology used to determine which costs relate to the conference; and (4)a description of the contracting procedures used including— 
(A)whether contracts were awarded on a competitive basis; and (B)a discussion of any cost comparison conducted by the departmental component or office in evaluating potential contractors for the conference. 
(c)Within 15 days after the end of a quarter, the head of any such department, agency, board, commission, or office shall notify the Inspector General or senior ethics official for any entity without an Inspector General, of the date, location, and number of employees attending a conference held by any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act during fiscal year 2019 for which the cost to the United States Government was more than $20,000. (d)A grant or contract funded by amounts appropriated by this or any other appropriations Act may not be used for the purpose of defraying the costs of a conference described in subsection (c) that is not directly and programmatically related to the purpose for which the grant or contract was awarded, such as a conference held in connection with planning, training, assessment, review, or other routine purposes related to a project funded by the grant or contract. 
(e)None of the funds made available in this or any other appropriations Act may be used for travel and conference activities that are not in compliance with Office of Management and Budget Memorandum M–12–12 dated May 11, 2012 or any subsequent revisions to that memorandum. 739.None of the funds made available in this or any other appropriations Act may be used to increase, eliminate, or reduce funding for a program, project, or activity as proposed in the President's budget request for a fiscal year until such proposed change is subsequently enacted in an appropriation Act, or unless such change is made pursuant to the reprogramming or transfer provisions of this or any other appropriations Act. 
740.None of the funds made available by this or any other Act may be used to implement, administer, enforce, or apply the rule entitled Competitive Area published by the Office of Personnel Management in the Federal Register on April 15, 2008 (73 Fed. Reg. 20180 et seq.). 741.None of the funds appropriated or otherwise made available by this or any other Act may be used to begin or announce a study or public-private competition regarding the conversion to contractor performance of any function performed by Federal employees pursuant to Office of Management and Budget Circular A–76 or any other administrative regulation, directive, or policy. 
742. 
(a)None of the funds appropriated or otherwise made available by this or any other Act may be available for a contract, grant, or cooperative agreement with an entity that requires employees or contractors of such entity seeking to report fraud, waste, or abuse to sign internal confidentiality agreements or statements prohibiting or otherwise restricting such employees or contractors from lawfully reporting such waste, fraud, or abuse to a designated investigative or law enforcement representative of a Federal department or agency authorized to receive such information. (b)The limitation in subsection (a) shall not contravene requirements applicable to Standard Form 312, Form 4414, or any other form issued by a Federal department or agency governing the nondisclosure of classified information. 
743. 
(a)No funds appropriated in this or any other Act may be used to implement or enforce the agreements in Standard Forms 312 and 4414 of the Government or any other nondisclosure policy, form, or agreement if such policy, form, or agreement does not contain the following provisions: These provisions are consistent with and do not supersede, conflict with, or otherwise alter the employee obligations, rights, or liabilities created by existing statute or Executive order relating to (1) classified information, (2) communications to Congress, (3) the reporting to an Inspector General of a violation of any law, rule, or regulation, or mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety, or (4) any other whistleblower protection. The definitions, requirements, obligations, rights, sanctions, and liabilities created by controlling Executive orders and statutory provisions are incorporated into this agreement and are controlling.: Provided, That notwithstanding the preceding provision of this section, a nondisclosure policy form or agreement that is to be executed by a person connected with the conduct of an intelligence or intelligence-related activity, other than an employee or officer of the United States Government, may contain provisions appropriate to the particular activity for which such document is to be used. Such form or agreement shall, at a minimum, require that the person will not disclose any classified information received in the course of such activity unless specifically authorized to do so by the United States Government. Such nondisclosure forms shall also make it clear that they do not bar disclosures to Congress, or to an authorized official of an executive agency or the Department of Justice, that are essential to reporting a substantial violation of law. (b)A nondisclosure agreement may continue to be implemented and enforced notwithstanding subsection (a) if it complies with the requirements for such agreement that were in effect when the agreement was entered into. 
(c)No funds appropriated in this or any other Act may be used to implement or enforce any agreement entered into during fiscal year 2014 which does not contain substantially similar language to that required in subsection (a). 744.None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
745.None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 746. (a)During fiscal year 2019, on the date on which a request is made for a transfer of funds in accordance with section 1017 of Public Law 111–203, the Bureau of Consumer Financial Protection shall notify the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate of such request. 
(b)Any notification required by this section shall be made available on the Bureau’s public Web site. 747.If, for fiscal year 2019, new budget authority provided in appropriations Acts exceeds the discretionary spending limit for any category set forth in section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 due to estimating differences with the Congressional Budget Office, an adjustment to the discretionary spending limit in such category for fiscal year 2019 shall be made by the Director of the Office of Management and Budget in the amount of the excess but the total of all such adjustments shall not exceed 0.2 percent of the sum of the adjusted discretionary spending limits for all categories for that fiscal year. 
748. 
(a)The adjustment in rates of basic pay for employees under the statutory pay systems that takes effect in fiscal year 2019 under section 5303 of title 5, United States Code, shall be an increase of 1.4 percent, and the overall average percentage of the adjustments taking effect in such fiscal year under sections 5304 and 5304a of such title 5 shall be an increase of 0.5 percent (with comparability payments to be determined and allocated among pay localities by the President). All adjustments under this subsection shall be effective as of the first day of the first applicable pay period beginning on or after January 1, 2019. (b)Notwithstanding section 737, the adjustment in rates of basic pay for the statutory pay systems that take place in fiscal year 2019 under sections 5344 and 5348 of title 5, United States Code, shall be no less than the percentages in subsection (a) as employees in the same location whose rates of basic pay are adjusted pursuant to the statutory pay systems under section 5303, 5304, and 5304a of title 5, United States Code. Prevailing rate employees at locations where there are no employees whose pay is increased pursuant to sections 5303, 5304, and 5304a of such title 5 and prevailing rate employees described in section 5343(a)(5) of such title 5 shall be considered to be located in the pay locality designated as "Rest of U.S." pursuant to section 5304 of such title 5 for purposes of this subsection. 
(c)Funds used to carry out this section shall be paid from appropriations, which are made to each applicable department or agency for salaries and expenses for fiscal year 2019. 749. (a)Notwithstanding the official rate adjusted under section 104 of title 3, United States Code, the rate payable to the Vice President during calendar year 2019 shall be 1.9 percent above the rate payable to the Vice President on December 31, 2018, as limited under section 738 of division E of the Consolidated Appropriations Act, 2018 (Public Law 115–141). 
(b)Notwithstanding the official rate adjusted under section 5318 of title 5, United States Code, or any other provision of law, the payable rate for an employee serving in an Executive Schedule position, or in a position for which the rate of pay is fixed by statute at an Executive Schedule rate, shall be increased by 1.9 percent (relative to the preexisting rate actually payable) at the time the official rate is adjusted in January 2019. Such an employee may receive no other pay increase during calendar year 2019, except as provided in subsection (i). (c)Notwithstanding section 401 of the Foreign Service Act of 1980 (Public Law 96–465) or any other provision of law, a chief of mission or ambassador at large is subject to subsection (b) in the same manner as other employees who are paid at an Executive Schedule rate. 
(d) 
(1)This subsection applies to— (A)a noncareer appointee in the Senior Executive Service paid a rate of basic pay at or above the official rate for level IV of the Executive Schedule; or 
(B)a limited term appointee or limited emergency appointee in the Senior Executive Service serving under a political appointment and paid a rate of basic pay at or above the official rate for level IV of the Executive Schedule. (2)Notwithstanding sections 5382 and 5383 of title 5, United States Code, an employee described in paragraph (1) who is serving at the time official rates of the Executive Schedule are adjusted may receive a single increase in the employee’s pay rate of no more than 1.9 percent during calendar year 2019, subject to the normally applicable pay rules and pay limitations in effect on December 31, 2013, after those pay limitations are increased by 1.9 percent (after applicable rounding). Such an employee may receive no other pay increase during calendar year 2019, except as provided in subsection (i). 
(e)Notwithstanding any other provision of law, any employee paid a rate of basic pay (including any locality-based payments under section 5304 of title 5, United States Code, or similar authority) at or above the official rate for level IV of the Executive Schedule who serves under a political appointment, and who is serving at the time official rates of the Executive Schedule are adjusted, may receive a single increase in the employee’s pay rate of no more than 1.9 percent during calendar year 2019, subject to the normally applicable pay rules and pay limitations in effect on December 31, 2013, after those pay limitations are increased by 1.9 percent (after applicable rounding). Such an employee may receive no other pay increase during calendar year 2019, except as provided in subsection (i). This subsection does not apply to employees in the General Schedule pay system or the Foreign Service pay system, to employees appointed under section 3161 of title 5, United States Code, or to employees in another pay system whose position would be classified at GS–15 or below if chapter 51 of title 5, United States Code, applied to them. (f)Nothing in subsections (b) through (e) shall prevent employees who do not serve under a political appointment from receiving pay increases as otherwise provided under applicable law. 
(g)This section does not apply to an individual who makes an election to retain Senior Executive Service basic pay under section 3392(c) of title 5, United States Code, for such time as that election is in effect. (h)This section does not apply to an individual who makes an election to retain Senior Foreign Service pay entitlements under section 302(b) of the Foreign Service Act of 1980 (Public Law 96–465) for such time as that election is in effect. 
(i)Notwithstanding subsections (b) through (e), an employee in a covered position may receive a pay rate increase upon an authorized movement to a different covered position only if that new position has higher-level duties and a pre-established level or range of pay higher than the level or range for the position held immediately before the movement. Any such increase must be based on the rates of pay and applicable pay limitations in effect on December 31, 2013, after those rates and pay limitations are increased by 1.9 percent (after applicable rounding). (j)Notwithstanding any other provision of law, for an individual who is newly appointed to a covered position during the period of time subject to this section, the initial pay rate shall be based on the rates of pay and applicable pay limitations in effect on December 31, 2013, after those rates and pay limitations are increased by 1.9 percent (after applicable rounding). 
(k)If an employee affected by this section is subject to a biweekly pay period that begins in calendar year 2019 but ends in calendar year 2020, the bar on the employee’s receipt of pay rate increases shall apply through the end of that pay period. (l)For the purpose of this section, the term covered position means a position occupied by an employee whose pay is restricted under this section. 
(m)This section takes effect on the first day of the first applicable pay period beginning on or after January 1, 2019. 750.Except as expressly provided otherwise, any reference to this Act contained in any title other than title IV or VIII shall not apply to such title IV or VIII. 
VIIIGeneral provisions—district of columbia(including transfers of funds) 
801.There are appropriated from the applicable funds of the District of Columbia such sums as may be necessary for making refunds and for the payment of legal settlements or judgments that have been entered against the District of Columbia government. 802.None of the Federal funds provided in this Act shall be used for publicity or propaganda purposes or implementation of any policy including boycott designed to support or defeat legislation pending before Congress or any State legislature. 
803. 
(a)None of the Federal funds provided under this Act to the agencies funded by this Act, both Federal and District government agencies, that remain available for obligation or expenditure in fiscal year 2019, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditures for an agency through a reprogramming of funds which— (1)creates new programs; 
(2)eliminates a program, project, or responsibility center; (3)establishes or changes allocations specifically denied, limited or increased under this Act; 
(4)increases funds or personnel by any means for any program, project, or responsibility center for which funds have been denied or restricted; (5)re-establishes any program or project previously deferred through reprogramming; 
(6)augments any existing program, project, or responsibility center through a reprogramming of funds in excess of $3,000,000 or 10 percent, whichever is less; or (7)increases by 20 percent or more personnel assigned to a specific program, project or responsibility center,unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate. 
(b)The District of Columbia government is authorized to approve and execute reprogramming and transfer requests of local funds under this title through November 7, 2019. 804.None of the Federal funds provided in this Act may be used by the District of Columbia to provide for salaries, expenses, or other costs associated with the offices of United States Senator or United States Representative under section 4(d) of the District of Columbia Statehood Constitutional Convention Initiatives of 1979 (D.C. Law 3–171; D.C. Official Code, sec. 1–123). 
805.Except as otherwise provided in this section, none of the funds made available by this Act or by any other Act may be used to provide any officer or employee of the District of Columbia with an official vehicle unless the officer or employee uses the vehicle only in the performance of the officer's or employee's official duties. For purposes of this section, the term official duties does not include travel between the officer's or employee's residence and workplace, except in the case of— (1)an officer or employee of the Metropolitan Police Department who resides in the District of Columbia or is otherwise designated by the Chief of the Department; 
(2)at the discretion of the Fire Chief, an officer or employee of the District of Columbia Fire and Emergency Medical Services Department who resides in the District of Columbia and is on call 24 hours a day; (3)at the discretion of the Director of the Department of Corrections, an officer or employee of the District of Columbia Department of Corrections who resides in the District of Columbia and is on call 24 hours a day; 
(4)at the discretion of the Chief Medical Examiner, an officer or employee of the Office of the Chief Medical Examiner who resides in the District of Columbia and is on call 24 hours a day; (5)at the discretion of the Director of the Homeland Security and Emergency Management Agency, an officer or employee of the Homeland Security and Emergency Management Agency who resides in the District of Columbia and is on call 24 hours a day; 
(6)the Mayor of the District of Columbia; and (7)the Chairman of the Council of the District of Columbia. 
806. 
(a)None of the Federal funds contained in this Act may be used by the District of Columbia Attorney General or any other officer or entity of the District government to provide assistance for any petition drive or civil action which seeks to require Congress to provide for voting representation in Congress for the District of Columbia. (b)Nothing in this section bars the District of Columbia Attorney General from reviewing or commenting on briefs in private lawsuits, or from consulting with officials of the District government regarding such lawsuits. 
807.None of the Federal funds contained in this Act may be used to distribute any needle or syringe for the purpose of preventing the spread of blood borne pathogens in any location that has been determined by the local public health or local law enforcement authorities to be inappropriate for such distribution. 808.Nothing in this Act may be construed to prevent the Council or Mayor of the District of Columbia from addressing the issue of the provision of contraceptive coverage by health insurance plans, but it is the intent of Congress that any legislation enacted on such issue should include a conscience clause which provides exceptions for religious beliefs and moral convictions. 
809. 
(a)None of the Federal funds contained in this Act may be used to enact or carry out any law, rule, or regulation to legalize or otherwise reduce penalties associated with the possession, use, or distribution of any schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative. (b)No funds available for obligation or expenditure by the District of Columbia government under any authority may be used to enact any law, rule, or regulation to legalize or otherwise reduce penalties associated with the possession, use, or distribution of any schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative for recreational purposes. 
810.No funds available for obligation or expenditure by the District of Columbia government under any authority shall be expended for any abortion except where the life of the mother would be endangered if the fetus were carried to term or where the pregnancy is the result of an act of rape or incest. 811. (a)No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council of the District of Columbia, a revised appropriated funds operating budget in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42), for all agencies of the District of Columbia government for fiscal year 2019 that is in the total amount of the approved appropriation and that realigns all budgeted data for personal services and other-than-personal services, respectively, with anticipated actual expenditures. 
(b)This section shall apply only to an agency for which the Chief Financial Officer for the District of Columbia certifies that a reallocation is required to address unanticipated changes in program requirements. 812.No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council for the District of Columbia, a revised appropriated funds operating budget for the District of Columbia Public Schools that aligns schools budgets to actual enrollment. The revised appropriated funds budget shall be in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42). 
813. 
(a)Amounts appropriated in this Act as operating funds may be transferred to the District of Columbia's enterprise and capital funds and such amounts, once transferred, shall retain appropriation authority consistent with the provisions of this Act. (b)The District of Columbia government is authorized to reprogram or transfer for operating expenses any local funds transferred or reprogrammed in this or the four prior fiscal years from operating funds to capital funds, and such amounts, once transferred or reprogrammed, shall retain appropriation authority consistent with the provisions of this Act. 
(c)The District of Columbia government may not transfer or reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects. 814.None of the Federal funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 
815.Except as otherwise specifically provided by law or under this Act, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2019 from appropriations of Federal funds made available for salaries and expenses for fiscal year 2019 in this Act, shall remain available through September 30, 2020, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines outlined in section 803 of this Act. 816. (a) (1)During fiscal year 2020, during a period in which neither a District of Columbia continuing resolution or a regular District of Columbia appropriation bill is in effect, local funds are appropriated in the amount provided for any project or activity for which local funds are provided in the Act referred to in paragraph (2) (subject to any modifications enacted by the District of Columbia as of the beginning of the period during which this subsection is in effect) at the rate set forth by such Act. 
(2)The Act referred to in this paragraph is the Act of the Council of the District of Columbia pursuant to which a proposed budget is approved for fiscal year 2020 which (subject to the requirements of the District of Columbia Home Rule Act) will constitute the local portion of the annual budget for the District of Columbia government for fiscal year 2020 for purposes of section 446 of the District of Columbia Home Rule Act (sec. 1–204.46, D.C. Official Code). (b)Appropriations made by subsection (a) shall cease to be available— 
(1)during any period in which a District of Columbia continuing resolution for fiscal year 2020 is in effect; or (2)upon the enactment into law of the regular District of Columbia appropriation bill for fiscal year 2020. 
(c)An appropriation made by subsection (a) is provided under the authority and conditions as provided under this Act and shall be available to the extent and in the manner that would be provided by this Act. (d)An appropriation made by subsection (a) shall cover all obligations or expenditures incurred for such project or activity during the portion of fiscal year 2020 for which this section applies to such project or activity. 
(e)This section shall not apply to a project or activity during any period of fiscal year 2020 if any other provision of law (other than an authorization of appropriations)— (1)makes an appropriation, makes funds available, or grants authority for such project or activity to continue for such period; or 
(2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such project or activity to continue for such period. (f)Nothing in this section shall be construed to affect obligations of the government of the District of Columbia mandated by other law. 
817.Section 3(c)(2)(G) of the District of Columbia College Access Act of 1999 (Public Law 106–98; sec. 38–2702(c)(2)(G), D.C. Official Code) is amended— (1)in clause (i), by striking and after $1,000,000 and inserting a semicolon; 
(2)in clause (ii)— (A)by inserting but before school year 2019–2020 after in or after school year 2016–2017; and 
(B)by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(iii)For individuals who begin an undergraduate course of study in or after school year 2019–2020, is from a family with a taxable annual income of less than $500,000. Beginning with school year 2020–2021, the Mayor shall adjust the amount in the previous sentence for inflation, as measured by the percentage increase, if any, from the preceding fiscal year in the Consumer Price Index for All Urban Consumers, published by the Bureau of Labor Statistics of the Department of Labor.. 818.Except as expressly provided otherwise, any reference to this Act contained in this title or in title IV shall be treated as referring only to the provisions of this title or of title IV.This division may be cited as the Financial Services and General Government Appropriations Act, 2019.EDepartment of the Interior, Environment, and Related Agencies Appropriations Act, 2019 IDepartment of the InteriorBureau of land managementManagement of lands and resourcesFor necessary expenses for protection, use, improvement, development, disposal, cadastral surveying, classification, acquisition of easements and other interests in lands, and performance of other functions, including maintenance of facilities, as authorized by law, in the management of lands and their resources under the jurisdiction of the Bureau of Land Management, including the general administration of the Bureau, and assessment of mineral potential of public lands pursuant to section 1010(a) of Public Law 96–487 (16 U.S.C. 3150(a)), $1,198,000,000, to remain available until expended, including all such amounts as are collected from permit processing fees, as authorized but made subject to future appropriation by section 35(d)(3)(A)(i) of the Mineral Leasing Act (30 U.S.C. 191), except that amounts from permit processing fees may be used for any bureau-related expenses associated with the processing of oil and gas applications for permits to drill and related use of authorizations.In addition, $39,696,000 is for Mining Law Administration program operations, including the cost of administering the mining claim fee program, to remain available until expended, to be reduced by amounts collected by the Bureau and credited to this appropriation from mining claim maintenance fees and location fees that are hereby authorized for fiscal year 2019, so as to result in a final appropriation estimated at not more than $1,198,000,000, and $2,000,000, to remain available until expended, from communication site rental fees established by the Bureau for the cost of administering communication site activities.Land acquisition(including rescission of funds)For expenses necessary to carry out sections 205, 206, and 318(d) of Public Law 94–579, including administrative expenses and acquisition of lands or waters, or interests therein, $28,316,000, to be derived from the Land and Water Conservation Fund and to remain available until expended.Of the unobligated balances from amounts made available for Land Acquisition and derived from the Land and Water Conservation Fund, $1,800,000 is hereby permanently rescinded from previously appropriated emergencies, hardships, and inholdings funding: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Oregon and california grant landsFor expenses necessary for management, protection, and development of resources and for construction, operation, and maintenance of access roads, reforestation, and other improvements on the revested Oregon and California Railroad grant lands, on other Federal lands in the Oregon and California land-grant counties of Oregon, and on adjacent rights-of-way; and acquisition of lands or interests therein, including existing connecting roads on or adjacent to such grant lands; $106,985,000, to remain available until expended: Provided, That 25 percent of the aggregate of all receipts during the current fiscal year from the revested Oregon and California Railroad grant lands is hereby made a charge against the Oregon and California land-grant fund and shall be transferred to the General Fund in the Treasury in accordance with the second paragraph of subsection (b) of title II of the Act of August 28, 1937 (43 U.S.C. 2605).Range improvementsFor rehabilitation, protection, and acquisition of lands and interests therein, and improvement of Federal rangelands pursuant to section 401 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1751), notwithstanding any other Act, sums equal to 50 percent of all moneys received during the prior fiscal year under sections 3 and 15 of the Taylor Grazing Act (43 U.S.C. 315b, 315m) and the amount designated for range improvements from grazing fees and mineral leasing receipts from Bankhead-Jones lands transferred to the Department of the Interior pursuant to law, but not less than $10,000,000, to remain available until expended: Provided, That not to exceed $600,000 shall be available for administrative expenses.Service charges, deposits, and forfeituresFor administrative expenses and other costs related to processing application documents and other authorizations for use and disposal of public lands and resources, for costs of providing copies of official public land documents, for monitoring construction, operation, and termination of facilities in conjunction with use authorizations, and for rehabilitation of damaged property, such amounts as may be collected under Public Law 94–579 (43 U.S.C. 1701 et seq.), and under section 28 of the Mineral Leasing Act (30 U.S.C. 185), to remain available until expended: Provided, That notwithstanding any provision to the contrary of section 305(a) of Public Law 94–579 (43 U.S.C. 1735(a)), any moneys that have been or will be received pursuant to that section, whether as a result of forfeiture, compromise, or settlement, if not appropriate for refund pursuant to section 305(c) of that Act (43 U.S.C. 1735(c)), shall be available and may be expended under the authority of this Act by the Secretary to improve, protect, or rehabilitate any public lands administered through the Bureau of Land Management which have been damaged by the action of a resource developer, purchaser, permittee, or any unauthorized person, without regard to whether all moneys collected from each such action are used on the exact lands damaged which led to the action: Provided further, That any such moneys that are in excess of amounts needed to repair damage to the exact land for which funds were collected may be used to repair other damaged public lands.Miscellaneous trust fundsIn addition to amounts authorized to be expended under existing laws, there is hereby appropriated such amounts as may be contributed under section 307 of Public Law 94–579 (43 U.S.C. 1737), and such amounts as may be advanced for administrative costs, surveys, appraisals, and costs of making conveyances of omitted lands under section 211(b) of that Act (43 U.S.C. 1721(b)), to remain available until expended.Administrative provisionsThe Bureau of Land Management may carry out the operations funded under this Act by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities, including with States. Appropriations for the Bureau shall be available for purchase, erection, and dismantlement of temporary structures, and alteration and maintenance of necessary buildings and appurtenant facilities to which the United States has title; up to $100,000 for payments, at the discretion of the Secretary, for information or evidence concerning violations of laws administered by the Bureau; miscellaneous and emergency expenses of enforcement activities authorized or approved by the Secretary and to be accounted for solely on the Secretary’s certificate, not to exceed $10,000: Provided, That notwithstanding Public Law 90–620 (44 U.S.C. 501), the Bureau may, under cooperative cost-sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share the cost of printing either in cash or in services, and the Bureau determines the cooperator is capable of meeting accepted quality standards: Provided further, That projects to be funded pursuant to a written commitment by a State government to provide an identified amount of money in support of the project may be carried out by the Bureau on a reimbursable basis. Appropriations herein made shall not be available for the destruction of healthy, unadopted, wild horses and burros in the care of the Bureau or its contractors or for the sale of wild horses and burros that results in their destruction for processing into commercial products.United states fish and wildlife serviceResource managementFor necessary expenses of the United States Fish and Wildlife Service, as authorized by law, and for scientific and economic studies, general administration, and for the performance of other authorized functions related to such resources, $1,292,078,000, to remain available until September 30, 2020: Provided, That not to exceed $18,318,000 shall be used for implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) (except for processing petitions, developing and issuing proposed and final regulations, and taking any other steps to implement actions described in subsection (c)(2)(A), (c)(2)(B)(i), or (c)(2)(B)(ii)).Construction(including rescission of funds)For construction, improvement, acquisition, or removal of buildings and other facilities required in the conservation, management, investigation, protection, and utilization of fish and wildlife resources, and the acquisition of lands and interests therein; $55,613,000, to remain available until expended.Of the unobligated balances available for Construction, $1,500,000 is permanently rescinded, including $300,000 of unobligated balances available for Construction under Public Law 111–8: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Land acquisitionFor expenses necessary to carry out chapter 2003 of title 54, United States Code, including administrative expenses, and for acquisition of land or waters, or interest therein, in accordance with statutory authority applicable to the United States Fish and Wildlife Service, $65,189,000, to be derived from the Land and Water Conservation Fund and to remain available until expended, of which, notwithstanding section 200306 of title 54, United States Code, not more than $20,000,000 shall be for land conservation partnerships authorized by the Highlands Conservation Act of 2004, including not to exceed $320,000 for administrative expenses: Provided, That none of the funds appropriated for specific land acquisition projects may be used to pay for any administrative overhead, planning or other management costs.Cooperative endangered species conservation fund(including rescission of funds)For expenses necessary to carry out section 6 of the Endangered Species Act of 1973 (16 U.S.C. 1535), $53,495,000, to remain available until expended, of which $22,695,000 is to be derived from the Cooperative Endangered Species Conservation Fund; and of which $30,800,000 is to be derived from the Land and Water Conservation Fund.Of the unobligated balances made available from the Cooperative Endangered Species Conservation Fund, $7,500,000 is permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.National wildlife refuge fundFor expenses necessary to implement the Act of October 17, 1978 (16 U.S.C. 715s), $13,228,000.north american wetlands conservation fundFor expenses necessary to carry out the provisions of the North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.), $42,000,000, to remain available until expended.Neotropical migratory bird conservationFor expenses necessary to carry out the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6101 et seq.), $3,910,000, to remain available until expended.Multinational species conservation fundFor expenses necessary to carry out the African Elephant Conservation Act (16 U.S.C. 4201 et seq.), the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4261 et seq.), the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.), the Great Ape Conservation Act of 2000 (16 U.S.C. 6301 et seq.), and the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.), $11,561,000, to remain available until expended.State and tribal wildlife grantsFor wildlife conservation grants to States and to the District of Columbia, Puerto Rico, Guam, the United States Virgin Islands, the Northern Mariana Islands, American Samoa, and Indian tribes under the provisions of the Fish and Wildlife Act of 1956 and the Fish and Wildlife Coordination Act, for the development and implementation of programs for the benefit of wildlife and their habitat, including species that are not hunted or fished, $64,571,000, to remain available until expended: Provided, That of the amount provided herein, $4,209,000 is for a competitive grant program for Indian tribes not subject to the remaining provisions of this appropriation: Provided further, That $6,362,000 is for a competitive grant program to implement approved plans for States, territories, and other jurisdictions and at the discretion of affected States, the regional Associations of fish and wildlife agencies, not subject to the remaining provisions of this appropriation: Provided further, That the Secretary shall, after deducting $10,571,000 and administrative expenses, apportion the amount provided herein in the following manner: (1) to the District of Columbia and to the Commonwealth of Puerto Rico, each a sum equal to not more than one-half of 1 percent thereof; and (2) to Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, each a sum equal to not more than one-fourth of 1 percent thereof: Provided further, That the Secretary shall apportion the remaining amount in the following manner: (1) one-third of which is based on the ratio to which the land area of such State bears to the total land area of all such States; and (2) two-thirds of which is based on the ratio to which the population of such State bears to the total population of all such States: Provided further, That the amounts apportioned under this paragraph shall be adjusted equitably so that no State shall be apportioned a sum which is less than 1 percent of the amount available for apportionment under this paragraph for any fiscal year or more than 5 percent of such amount: Provided further, That the Federal share of planning grants shall not exceed 75 percent of the total costs of such projects and the Federal share of implementation grants shall not exceed 65 percent of the total costs of such projects: Provided further, That the non-Federal share of such projects may not be derived from Federal grant programs: Provided further, That any amount apportioned in 2019 to any State, territory, or other jurisdiction that remains unobligated as of September 30, 2020, shall be reapportioned, together with funds appropriated in 2021, in the manner provided herein.Administrative provisions(including rescission of funds)The United States Fish and Wildlife Service may carry out the operations of Service programs by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities. Appropriations and funds available to the United States Fish and Wildlife Service shall be available for repair of damage to public roads within and adjacent to reservation areas caused by operations of the Service; options for the purchase of land at not to exceed $1 for each option; facilities incident to such public recreational uses on conservation areas as are consistent with their primary purpose; and the maintenance and improvement of aquaria, buildings, and other facilities under the jurisdiction of the Service and to which the United States has title, and which are used pursuant to law in connection with management, and investigation of fish and wildlife resources: Provided, That notwithstanding 44 U.S.C. 501, the Service may, under cooperative cost sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share at least one-half the cost of printing either in cash or services and the Service determines the cooperator is capable of meeting accepted quality standards: Provided further, That the Service may accept donated aircraft as replacements for existing aircraft: Provided further, That notwithstanding 31 U.S.C. 3302, all fees collected for non-toxic shot review and approval shall be deposited under the heading United States Fish and Wildlife Service—Resource Management and shall be available to the Secretary, without further appropriation, to be used for expenses of processing of such non-toxic shot type or coating applications and revising regulations as necessary, and shall remain available until expended.Of the unobligated balances available for grants under Public Law 109–58, title III, subtitle G, section 384, $15,000,000 is permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.National park serviceOperation of the national park systemFor expenses necessary for the management, operation, and maintenance of areas and facilities administered by the National Park Service and for the general administration of the National Park Service, $2,502,711,000, of which $10,032,000 for planning and interagency coordination in support of Everglades restoration and $135,980,000 for maintenance, repair, or rehabilitation projects for constructed assets and $151,575,000 for cyclic maintenance projects for constructed assets and cultural resources shall remain available until September 30, 2020: Provided, That funds appropriated under this heading in this Act are available for the purposes of section 5 of Public Law 95–348: Provided further, That notwithstanding section 9(a) of the United States Semiquincentennial Commission Act of 2016 (Public Law 114–196; 130 Stat. 691), $500,000 of the funds made available under this heading shall be provided to the organization selected under section 9(b) of that Act for expenditure by the United States Semiquincentennial Commission in accordance with that Act.National recreation and preservationFor expenses necessary to carry out recreation programs, natural programs, cultural programs, heritage partnership programs, environmental compliance and review, international park affairs, and grant administration, not otherwise provided for, $64,138,000.Historic preservation fundFor expenses necessary in carrying out the National Historic Preservation Act (division A of subtitle III of title 54, United States Code), $102,660,000, to be derived from the Historic Preservation Fund and to remain available until September 30, 2020, of which $13,000,000 shall be for Save America's Treasures grants for preservation of national significant sites, structures and artifacts as authorized by section 7303 of the Omnibus Public Land Management Act of 2009 (54 U.S.C. 3089): Provided, That an individual Save America's Treasures grant shall be matched by non-Federal funds: Provided further, That individual projects shall only be eligible for one grant: Provided further, That all projects to be funded shall be approved by the Secretary of the Interior in consultation with the House and Senate Committees on Appropriations: Provided further, That of the funds provided for the Historic Preservation Fund, $750,000 is for competitive grants for the survey and nomination of properties to the National Register of Historic Places and as National Historic Landmarks associated with communities currently under-represented, as determined by the Secretary, $14,500,000 is for competitive grants to preserve the sites and stories of the Civil Rights movement, $8,000,000 is for grants to Historically Black Colleges and Universities, and $5,000,000 is for competitive grants for the restoration of historic properties of national, State and local significance listed on or eligible for inclusion on the National Register of Historic Places, to be made without imposing the usage or direct grant restrictions of section 101(e)(3) (54 U.S.C. 302904) of the National Historical Preservation Act: Provided further, That such competitive grants shall be made without imposing the matching requirements in section 302902(b)(3) of title 54, United States Code, to States and Indian tribes as defined in chapter 3003 of such title, Native Hawaiian organizations, local governments, including Certified Local Governments, and non-profit organizations.ConstructionFor construction, improvements, repair, or replacement of physical facilities, and compliance and planning for programs and areas administered by the National Park Service, $364,704,000, to remain available until expended: Provided, That notwithstanding any other provision of law, for any project initially funded in fiscal year 2019 with a future phase indicated in the National Park Service 5-Year Line Item Construction Plan, a single procurement may be issued which includes the full scope of the project: Provided further, That the solicitation and contract shall contain the clause availability of funds found at 48 CFR 52.232–18: Provided further, That National Park Service Donations, Park Concessions Franchise Fees, and Recreation Fees may be made available for the cost of adjustments and changes within the original scope of effort for projects funded by the National Park Service Construction appropriation: Provided further, That the Secretary of the Interior shall consult with the Committees on Appropriations, in accordance with current reprogramming thresholds, prior to making any charges authorized by this section.Land acquisition and state assistanceFor expenses necessary to carry out chapter 2003 of title 54, United States Code, including administrative expenses, and for acquisition of lands or waters, or interest therein, in accordance with the statutory authority applicable to the National Park Service, $168,444,000, to be derived from the Land and Water Conservation Fund and to remain available until expended, of which $124,006,000 is for the State assistance program and of which $10,000,000 shall be for the American Battlefield Protection Program grants as authorized by chapter 3081 of title 54, United States Code.centennial challenge For expenses necessary to carry out the provisions of section 101701 of title 54, United States Code, relating to challenge cost share agreements, $20,000,000, to remain available until expended, for Centennial Challenge projects and programs: Provided, That not less than 50 percent of the total cost of each project or program shall be derived from non-Federal sources in the form of donated cash, assets, or a pledge of donation guaranteed by an irrevocable letter of credit.Administrative provisions(including transfer of funds)In addition to other uses set forth in section 101917(c)(2) of title 54, United States Code, franchise fees credited to a sub-account shall be available for expenditure by the Secretary, without further appropriation, for use at any unit within the National Park System to extinguish or reduce liability for Possessory Interest or leasehold surrender interest. Such funds may only be used for this purpose to the extent that the benefitting unit anticipated franchise fee receipts over the term of the contract at that unit exceed the amount of funds used to extinguish or reduce liability. Franchise fees at the benefitting unit shall be credited to the sub-account of the originating unit over a period not to exceed the term of a single contract at the benefitting unit, in the amount of funds so expended to extinguish or reduce liability.For the costs of administration of the Land and Water Conservation Fund grants authorized by section 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (Public Law 109–432), the National Park Service may retain up to 3 percent of the amounts which are authorized to be disbursed under such section, such retained amounts to remain available until expended.National Park Service funds may be transferred to the Federal Highway Administration (FHWA), Department of Transportation, for purposes authorized under 23 U.S.C. 204. Transfers may include a reasonable amount for FHWA administrative support costs.United states geological surveySurveys, investigations, and researchFor expenses necessary for the United States Geological Survey to perform surveys, investigations, and research covering topography, geology, hydrology, biology, and the mineral and water resources of the United States, its territories and possessions, and other areas as authorized by 43 U.S.C. 31, 1332, and 1340; classify lands as to their mineral and water resources; give engineering supervision to power permittees and Federal Energy Regulatory Commission licensees; administer the minerals exploration program (30 U.S.C. 641); conduct inquiries into the economic conditions affecting mining and materials processing industries (30 U.S.C. 3, 21a, and 1603; 50 U.S.C. 98g(1)) and related purposes as authorized by law; and to publish and disseminate data relative to the foregoing activities; $1,160,596,000, to remain available until September 30, 2020; of which $84,337,000 shall remain available until expended for satellite operations; and of which $15,164,000 shall be available until expended for deferred maintenance and capital improvement projects that exceed $100,000 in cost: Provided, That none of the funds provided for the ecosystem research activity shall be used to conduct new surveys on private property, unless specifically authorized in writing by the property owner: Provided further, That no part of this appropriation shall be used to pay more than one-half the cost of topographic mapping or water resources data collection and investigations carried on in cooperation with States and municipalities.Administrative provisionsFrom within the amount appropriated for activities of the United States Geological Survey such sums as are necessary shall be available for contracting for the furnishing of topographic maps and for the making of geophysical or other specialized surveys when it is administratively determined that such procedures are in the public interest; construction and maintenance of necessary buildings and appurtenant facilities; acquisition of lands for gauging stations, observation wells, and seismic equipment; expenses of the United States National Committee for Geological Sciences; and payment of compensation and expenses of persons employed by the Survey duly appointed to represent the United States in the negotiation and administration of interstate compacts: Provided, That activities funded by appropriations herein made may be accomplished through the use of contracts, grants, or cooperative agreements as defined in section 6302 of title 31, United States Code: Provided further, That the United States Geological Survey may enter into contracts or cooperative agreements directly with individuals or indirectly with institutions or nonprofit organizations, without regard to 41 U.S.C. 6101, for the temporary or intermittent services of students or recent graduates, who shall be considered employees for the purpose of chapters 57 and 81 of title 5, United States Code, relating to compensation for travel and work injuries, and chapter 171 of title 28, United States Code, relating to tort claims, but shall not be considered to be Federal employees for any other purposes.Bureau of ocean energy managementOcean energy managementFor expenses necessary for granting and administering leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf and approving operations related thereto, as authorized by law; for environmental studies, as authorized by law; for implementing other laws and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $179,266,000, of which $129,450,000 is to remain available until September 30, 2020, and of which $49,816,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Ocean Energy Management pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2019 appropriation estimated at not more than $129,450,000: Provided further, That not to exceed $3,000 shall be available for reasonable expenses related to promoting volunteer beach and marine cleanup activities.Bureau of safety and environmental enforcementOffshore safety and environmental enforcementFor expenses necessary for the regulation of operations related to leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf, as authorized by law; for enforcing and implementing laws and regulations as authorized by law and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $145,475,000, of which $121,351,000 is to remain available until September 30, 2020, and of which $24,124,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Safety and Environmental Enforcement pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2019 appropriation estimated at not more than $121,351,000.For an additional amount, $41,765,000, to remain available until expended, to be reduced by amounts collected by the Secretary and credited to this appropriation, which shall be derived from non-refundable inspection fees collected in fiscal year 2019, as provided in this Act: Provided, That to the extent that amounts realized from such inspection fees exceed $41,765,000, the amounts realized in excess of $41,765,000 shall be credited to this appropriation and remain available until expended: Provided further, That for fiscal year 2019, not less than 50 percent of the inspection fees expended by the Bureau of Safety and Environmental Enforcement will be used to fund personnel and mission-related costs to expand capacity and expedite the orderly development, subject to environmental safeguards, of the Outer Continental Shelf pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), including the review of applications for permits to drill.Oil spill researchFor necessary expenses to carry out title I, section 1016, title IV, sections 4202 and 4303, title VII, and title VIII, section 8201 of the Oil Pollution Act of 1990, $14,899,000, which shall be derived from the Oil Spill Liability Trust Fund, to remain available until expended.Office of surface mining reclamation and enforcementRegulation and technologyFor necessary expenses to carry out the provisions of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $115,804,000, to remain available until September 30, 2020: Provided, That appropriations for the Office of Surface Mining Reclamation and Enforcement may provide for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training: Provided further, That of the amounts made available under this heading and notwithstanding the Federal share limits contained in section 705 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1295), not to exceed $2,300,000 shall be for the Secretary of the Interior to make grants to any State with active coal mine operations within its borders that does not have an approved State regulatory program under section 503 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1253) for the purpose of developing a State program under such Act.In addition, for costs to review, administer, and enforce permits issued by the Office pursuant to section 507 of Public Law 95–87 (30 U.S.C. 1257), $40,000, to remain available until expended: Provided, That fees assessed and collected by the Office pursuant to such section 507 shall be credited to this account as discretionary offsetting collections, to remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as collections are received during the fiscal year, so as to result in a fiscal year 2019 appropriation estimated at not more than $115,804,000.Abandoned mine reclamation fundFor necessary expenses to carry out title IV of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $24,672,000, to be derived from receipts of the Abandoned Mine Reclamation Fund and to remain available until expended: Provided, That pursuant to Public Law 97–365, the Department of the Interior is authorized to use up to 20 percent from the recovery of the delinquent debt owed to the United States Government to pay for contracts to collect these debts: Provided further, That funds made available under title IV of Public Law 95–87 may be used for any required non-Federal share of the cost of projects funded by the Federal Government for the purpose of environmental restoration related to treatment or abatement of acid mine drainage from abandoned mines: Provided further, That such projects must be consistent with the purposes and priorities of the Surface Mining Control and Reclamation Act: Provided further, That amounts provided under this heading may be used for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training.In addition, $115,000,000, to remain available until expended, for grants to States and federally recognized Indian Tribes for reclamation of abandoned mine lands and other related activities in accordance with the terms and conditions in the joint explanatory statement accompanying this Act: Provided, That such additional amount shall be used for economic and community development in conjunction with the priorities in section 403(a) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(a)): Provided further, That of such additional amount, $75,000,000 shall be distributed in equal amounts to the 3 Appalachian States with the greatest amount of unfunded needs to meet the priorities described in paragraphs (1) and (2) of such section, $30,000,000 shall be distributed in equal amounts to the 3 Appalachian States with the subsequent greatest amount of unfunded needs to meet such priorities, and $10,000,000 shall be for grants to federally recognized Indian Tribes without regard to their status as certified or uncertified under the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(a)), for reclamation of abandoned mine lands and other related activities in accordance with the terms and conditions in the joint explanatory statement accompanying this Act and shall be used for economic and community development in conjunction with the priorities in section 403(a) of the Surface Mining Control and Reclamation Act of 1977: Provided further, That such additional amount shall be allocated to States and Indian Tribes within 60 days after the date of enactment of this Act.Bureau of indian affairs and bureau of indian educationOperation of indian programs(including transfer of funds)For expenses necessary for the operation of Indian programs, as authorized by law, including the Snyder Act of November 2, 1921 (25 U.S.C. 13), the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 5301 et seq.), the Education Amendments of 1978 (25 U.S.C. 2001–2019), and the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), $2,414,577,000, to remain available until September 30, 2020, except as otherwise provided herein; of which not to exceed $8,500 may be for official reception and representation expenses; of which not to exceed $76,000,000 shall be for welfare assistance payments: Provided, That in cases of designated Federal disasters, the Secretary may exceed such cap, from the amounts provided herein, to provide for disaster relief to Indian communities affected by the disaster: Provided further, That federally recognized Indian tribes and tribal organizations of federally recognized Indian tribes may use their tribal priority allocations for unmet welfare assistance costs: Provided further, That not to exceed $683,572,000 for school operations costs of Bureau-funded schools and other education programs shall become available on July 1, 2019, and shall remain available until September 30, 2020: Provided further, That not to exceed $55,174,000 shall remain available until expended for housing improvement, road maintenance, attorney fees, litigation support, land records improvement, and the Navajo-Hopi Settlement Program: Provided further, That notwithstanding any other provision of law, including but not limited to the Indian Self-Determination Act of 1975 (25 U.S.C. 5301 et seq.) and section 1128 of the Education Amendments of 1978 (25 U.S.C. 2008), not to exceed $82,935,000 within and only from such amounts made available for school operations shall be available for administrative cost grants associated with grants approved prior to July 1, 2019: Provided further, That any forestry funds allocated to a federally recognized tribe which remain unobligated as of September 30, 2020, may be transferred during fiscal year 2021 to an Indian forest land assistance account established for the benefit of the holder of the funds within the holder’s trust fund account: Provided further, That any such unobligated balances not so transferred shall expire on September 30, 2021: Provided further, That in order to enhance the safety of Bureau field employees, the Bureau may use funds to purchase uniforms or other identifying articles of clothing for personnel: Provided further, That the Bureau of Indian Affairs may accept transfers of funds from U.S. Customs and Border Protection to supplement any other funding available for reconstruction or repair of roads owned by the Bureau of Indian Affairs as identified on the National Tribal Transportation Facility Inventory, 23 U.S.C. 202(b)(1).Contract support costsFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Bureau of Indian Affairs for fiscal year 2019, such sums as may be necessary, which shall be available for obligation through September 30, 2020: Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account.Construction(including transfer of funds)For construction, repair, improvement, and maintenance of irrigation and power systems, buildings, utilities, and other facilities, including architectural and engineering services by contract; acquisition of lands, and interests in lands; and preparation of lands for farming, and for construction of the Navajo Indian Irrigation Project pursuant to Public Law 87–483; $358,719,000, to remain available until expended: Provided, That such amounts as may be available for the construction of the Navajo Indian Irrigation Project may be transferred to the Bureau of Reclamation: Provided further, That not to exceed 6 percent of contract authority available to the Bureau of Indian Affairs from the Federal Highway Trust Fund may be used to cover the road program management costs of the Bureau: Provided further, That any funds provided for the Safety of Dams program pursuant to the Act of November 2, 1921 (25 U.S.C. 13), shall be made available on a nonreimbursable basis: Provided further, That for fiscal year 2019, in implementing new construction, replacement facilities construction, or facilities improvement and repair project grants in excess of $100,000 that are provided to grant schools under Public Law 100–297, the Secretary of the Interior shall use the Administrative and Audit Requirements and Cost Principles for Assistance Programs contained in part 12 of title 43, Code of Federal Regulations, as the regulatory requirements: Provided further, That such grants shall not be subject to section 12.61 of title 43, Code of Federal Regulations; the Secretary and the grantee shall negotiate and determine a schedule of payments for the work to be performed: Provided further, That in considering grant applications, the Secretary shall consider whether such grantee would be deficient in assuring that the construction projects conform to applicable building standards and codes and Federal, tribal, or State health and safety standards as required by section 1125(b) of title XI of Public Law 95–561 (25 U.S.C. 2005(b)), with respect to organizational and financial management capabilities: Provided further, That if the Secretary declines a grant application, the Secretary shall follow the requirements contained in section 5206(f) of Public Law 100–297 (25 U.S.C. 2504(f)): Provided further, That any disputes between the Secretary and any grantee concerning a grant shall be subject to the disputes provision in section 5208(e) of Public Law 107–110 (25 U.S.C. 2507(e)): Provided further, That in order to ensure timely completion of construction projects, the Secretary may assume control of a project and all funds related to the project, if, within 18 months of the date of enactment of this Act, any grantee receiving funds appropriated in this Act or in any prior Act, has not completed the planning and design phase of the project and commenced construction: Provided further, That this appropriation may be reimbursed from the Office of the Special Trustee for American Indians appropriation for the appropriate share of construction costs for space expansion needed in agency offices to meet trust reform implementation: Provided further, That of the funds made available under this heading, $10,000,000 shall be derived from the Indian Irrigation Fund established by section 3211 of the WIIN Act (Public Law 114–322; 130 Stat. 1749): Provided further, That for funds appropriated under this heading, the date specified in section 3216 of Public Law 114–322 shall be applied as substituting September 30, 2028 for September 30, 2021.Indian land and water claim settlements and miscellaneous payments to IndiansFor payments and necessary administrative expenses for implementation of Indian land and water claim settlements pursuant to Public Laws 99–264, 100–580, 101–618, 111–11, 111–291, and 114–322, and for implementation of other land and water rights settlements, $50,057,000, to remain available until expended: Provided, That the Secretary shall make payments in such amounts as necessary to satisfy the total authorized amount for the Navajo Nation Water Rights Trust Fund.Indian guaranteed loan program accountFor the cost of guaranteed loans and insured loans, $10,779,000, of which $1,455,000 is for administrative expenses, as authorized by the Indian Financing Act of 1974: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed or insured, not to exceed $174,616,164.Administrative provisionsThe Bureau of Indian Affairs may carry out the operation of Indian programs by direct expenditure, contracts, cooperative agreements, compacts, and grants, either directly or in cooperation with States and other organizations.Notwithstanding Public Law 87–279 (25 U.S.C. 15), the Bureau of Indian Affairs may contract for services in support of the management, operation, and maintenance of the Power Division of the San Carlos Irrigation Project.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Affairs for central office oversight and Executive Direction and Administrative Services (except executive direction and administrative services funding for Tribal Priority Allocations, regional offices, and facilities operations and maintenance) shall be available for contracts, grants, compacts, or cooperative agreements with the Bureau of Indian Affairs under the provisions of the Indian Self-Determination Act or the Tribal Self-Governance Act of 1994 (Public Law 103–413).In the event any tribe returns appropriations made available by this Act to the Bureau of Indian Affairs, this action shall not diminish the Federal Government’s trust responsibility to that tribe, or the government-to-government relationship between the United States and that tribe, or that tribe’s ability to access future appropriations.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Education, other than the amounts provided herein for assistance to public schools under 25 U.S.C. 452 et seq., shall be available to support the operation of any elementary or secondary school in the State of Alaska.No funds available to the Bureau of Indian Education shall be used to support expanded grades for any school or dormitory beyond the grade structure in place or approved by the Secretary of the Interior at each school in the Bureau of Indian Education school system as of October 1, 1995, except that the Secretary of the Interior may waive this prohibition to support expansion of up to one additional grade when the Secretary determines such waiver is needed to support accomplishment of the mission of the Bureau of Indian Education, or more than one grade to expand the elementary grade structure for Bureau-funded schools with a K-2 grade structure on October 1, 1996. Appropriations made available in this or any prior Act for schools funded by the Bureau shall be available, in accordance with the Bureau’s funding formula, only to the schools in the Bureau school system as of September 1, 1996, and to any school or school program that was reinstated in fiscal year 2012. Funds made available under this Act may not be used to establish a charter school at a Bureau-funded school (as that term is defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)), except that a charter school that is in existence on the date of the enactment of this Act and that has operated at a Bureau-funded school before September 1, 1999, may continue to operate during that period, but only if the charter school pays to the Bureau a pro rata share of funds to reimburse the Bureau for the use of the real and personal property (including buses and vans), the funds of the charter school are kept separate and apart from Bureau funds, and the Bureau does not assume any obligation for charter school programs of the State in which the school is located if the charter school loses such funding. Employees of Bureau-funded schools sharing a campus with a charter school and performing functions related to the charter school’s operation and employees of a charter school shall not be treated as Federal employees for purposes of chapter 171 of title 28, United States Code.Notwithstanding any other provision of law, including section 113 of title I of appendix C of Public Law 106–113, if in fiscal year 2003 or 2004 a grantee received indirect and administrative costs pursuant to a distribution formula based on section 5(f) of Public Law 101–301, the Secretary shall continue to distribute indirect and administrative cost funds to such grantee using the section 5(f) distribution formula.Funds available under this Act may not be used to establish satellite locations of schools in the Bureau school system as of September 1, 1996, except that the Secretary may waive this prohibition in order for an Indian tribe to provide language and cultural immersion educational programs for non-public schools located within the jurisdictional area of the tribal government which exclusively serve tribal members, do not include grades beyond those currently served at the existing Bureau-funded school, provide an educational environment with educator presence and academic facilities comparable to the Bureau-funded school, comply with all applicable Tribal, Federal, or State health and safety standards, and the Americans with Disabilities Act, and demonstrate the benefits of establishing operations at a satellite location in lieu of incurring extraordinary costs, such as for transportation or other impacts to students such as those caused by busing students extended distances: Provided, That no funds available under this Act may be used to fund operations, maintenance, rehabilitation, construction or other facilities-related costs for such assets that are not owned by the Bureau: Provided further, That the term satellite school means a school location physically separated from the existing Bureau school by more than 50 miles but that forms part of the existing school in all other respects.Departmental officesOffice of the secretaryDepartmental operations(Including transfer of funds)For necessary expenses for management of the Department of the Interior and for grants and cooperative agreements, as authorized by law, $124,673,000, to remain available until September 30, 2020; of which not to exceed $15,000 may be for official reception and representation expenses; and of which up to $1,000,000 shall be available for workers compensation payments and unemployment compensation payments associated with the orderly closure of the United States Bureau of Mines; and of which $9,000,000 for the Office of Valuation Services is to be derived from the Land and Water Conservation Fund and shall remain available until expended; and of which $9,704,000 for Indian land, mineral, and resource valuation activities shall remain available until expended: Provided, That funds for Indian land, mineral, and resource valuation activities may, as needed, be transferred to and merged with the Bureau of Indian Affairs and Bureau of Indian Education Operation of Indian Programs account and the Office of the Special Trustee for American Indians Federal Trust Programs account: Provided further, That funds made available through contracts or grants obligated during fiscal year 2019, as authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 5301 et seq.), shall remain available until expended by the contractor or grantee: Provided further, That of the amounts made available under this heading, $400,000 shall be made available to the commission established by section 3(a) of the Alyce Spotted Bear and Walter Soboleff Commission on Native Children Act (Public Law 114–244; 130 Stat. 981).Administrative provisionsFor fiscal year 2019, up to $400,000 of the payments authorized by chapter 69 of title 31, United States Code, may be retained for administrative expenses of the Payments in Lieu of Taxes Program: Provided, That the amounts provided under this Act specifically for the Payments in Lieu of Taxes program are the only amounts available for payments authorized under chapter 69 of title 31, United States Code: Provided further, That in the event the sums appropriated for any fiscal year for payments pursuant to this chapter are insufficient to make the full payments authorized by that chapter to all units of local government, then the payment to each local government shall be made proportionally: Provided further, That the Secretary may make adjustments to payment to individual units of local government to correct for prior overpayments or underpayments: Provided further, That no payment shall be made pursuant to that chapter to otherwise eligible units of local government if the computed amount of the payment is less than $100.Insular affairsAssistance to territoriesFor expenses necessary for assistance to territories under the jurisdiction of the Department of the Interior and other jurisdictions identified in section 104(e) of Public Law 108–188, $100,688,000, of which: (1) $91,240,000 shall remain available until expended for territorial assistance, including general technical assistance, maintenance assistance, disaster assistance, coral reef initiative activities, and brown tree snake control and research; grants to the judiciary in American Samoa for compensation and expenses, as authorized by law (48 U.S.C. 1661(c)); grants to the Government of American Samoa, in addition to current local revenues, for construction and support of governmental functions; grants to the Government of the Virgin Islands, as authorized by law; grants to the Government of Guam, as authorized by law; and grants to the Government of the Northern Mariana Islands , as authorized by law (Public Law 94–241; 90 Stat. 272); and (2) $9,448,000 shall be available until September 30, 2020, for salaries and expenses of the Office of Insular Affairs: Provided, That all financial transactions of the territorial and local governments herein provided for, including such transactions of all agencies or instrumentalities established or used by such governments, may be audited by the Government Accountability Office, at its discretion, in accordance with chapter 35 of title 31, United States Code: Provided further, That Northern Mariana Islands Covenant grant funding shall be provided according to those terms of the Agreement of the Special Representatives on Future United States Financial Assistance for the Northern Mariana Islands approved by Public Law 104–134: Provided further, That the funds for the program of operations and maintenance improvement are appropriated to institutionalize routine operations and maintenance improvement of capital infrastructure with territorial participation and cost sharing to be determined by the Secretary based on the grantee’s commitment to timely maintenance of its capital assets: Provided further, That any appropriation for disaster assistance under this heading in this Act or previous appropriations Acts may be used as non–Federal matching funds for the purpose of hazard mitigation grants provided pursuant to section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c).Compact of free associationFor grants and necessary expenses, $3,413,000, to remain available until expended, as provided for in sections 221(a)(2) and 233 of the Compact of Free Association for the Republic of Palau; and section 221(a)(2) of the Compacts of Free Association for the Government of the Republic of the Marshall Islands and the Federated States of Micronesia, as authorized by Public Law 99–658 and Public Law 108–188.Administrative provisions(including transfer of funds)At the request of the Governor of Guam, the Secretary may transfer discretionary funds or mandatory funds provided under section 104(e) of Public Law 108–188 and Public Law 104–134, that are allocated for Guam, to the Secretary of Agriculture for the subsidy cost of direct or guaranteed loans, plus not to exceed three percent of the amount of the subsidy transferred for the cost of loan administration, for the purposes authorized by the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act for construction and repair projects in Guam, and such funds shall remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such loans or loan guarantees may be made without regard to the population of the area, credit elsewhere requirements, and restrictions on the types of eligible entities under the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act: Provided further, That any funds transferred to the Secretary of Agriculture shall be in addition to funds otherwise made available to make or guarantee loans under such authorities.Office of the solicitorSalaries and expensesFor necessary expenses of the Office of the Solicitor, $65,674,000.Office of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General, $52,486,000.Office of the special trustee for american indiansFederal trust programs(including transfer of funds)For the operation of trust programs for Indians by direct expenditure, contracts, cooperative agreements, compacts, and grants, $111,540,000, to remain available until expended, of which not to exceed $19,016,000 from this or any other Act, may be available for historical accounting: Provided, That funds for trust management improvements and litigation support may, as needed, be transferred to or merged with the Bureau of Indian Affairs and Bureau of Indian Education, Operation of Indian Programs account; the Office of the Solicitor, Salaries and Expenses account; and the Office of the Secretary, Departmental Operations account: Provided further, That funds made available through contracts or grants obligated during fiscal year 2019, as authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 5301 et seq.), shall remain available until expended by the contractor or grantee: Provided further, That notwithstanding any other provision of law, the Secretary shall not be required to provide a quarterly statement of performance for any Indian trust account that has not had activity for at least 15 months and has a balance of $15 or less: Provided further, That the Secretary shall issue an annual account statement and maintain a record of any such accounts and shall permit the balance in each such account to be withdrawn upon the express written request of the account holder: Provided further, That not to exceed $50,000 is available for the Secretary to make payments to correct administrative errors of either disbursements from or deposits to Individual Indian Money or Tribal accounts after September 30, 2002: Provided further, That erroneous payments that are recovered shall be credited to and remain available in this account for this purpose: Provided further, That the Secretary shall not be required to reconcile Special Deposit Accounts with a balance of less than $500 unless the Office of the Special Trustee receives proof of ownership from a Special Deposit Accounts claimant: Provided further, That notwithstanding section 102 of the American Indian Trust Fund Management Reform Act of 1994 (Public Law 103–412) or any other provision of law, the Secretary may aggregate the trust accounts of individuals whose whereabouts are unknown for a continuous period of at least five years and shall not be required to generate periodic statements of performance for the individual accounts: Provided further, That with respect to the eighth proviso, the Secretary shall continue to maintain sufficient records to determine the balance of the individual accounts, including any accrued interest and income, and such funds shall remain available to the individual account holders.Department-wide programsWildland fire management(including transfers of funds)For necessary expenses for fire preparedness, fire suppression operations, fire science and research, emergency rehabilitation, fuels management activities, and rural fire assistance by the Department of the Interior, $941,211,000, to remain available until expended, of which not to exceed $18,427,000 shall be for the renovation or construction of fire facilities: Provided, That such funds are also available for repayment of advances to other appropriation accounts from which funds were previously transferred for such purposes: Provided further, That of the funds provided $189,000,000 is for fuels management activities: Provided further, That of the funds provided $20,470,000 is for burned area rehabilitation: Provided further, That persons hired pursuant to 43 U.S.C. 1469 may be furnished subsistence and lodging without cost from funds available from this appropriation: Provided further, That notwithstanding 42 U.S.C. 1856d, sums received by a bureau or office of the Department of the Interior for fire protection rendered pursuant to 42 U.S.C. 1856 et seq., protection of United States property, may be credited to the appropriation from which funds were expended to provide that protection, and are available without fiscal year limitation: Provided further, That using the amounts designated under this title of this Act, the Secretary of the Interior may enter into procurement contracts, grants, or cooperative agreements, for fuels management activities, and for training and monitoring associated with such fuels management activities on Federal land, or on adjacent non-Federal land for activities that benefit resources on Federal land: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: Provided further, That notwithstanding requirements of the Competition in Contracting Act, the Secretary, for purposes of fuels management activities, may obtain maximum practicable competition among: (1) local private, nonprofit, or cooperative entities; (2) Youth Conservation Corps crews, Public Lands Corps (Public Law 109–154), or related partnerships with State, local, or nonprofit youth groups; (3) small or micro-businesses; or (4) other entities that will hire or train locally a significant percentage, defined as 50 percent or more, of the project workforce to complete such contracts: Provided further, That in implementing this section, the Secretary shall develop written guidance to field units to ensure accountability and consistent application of the authorities provided herein: Provided further, That funds appropriated under this heading may be used to reimburse the United States Fish and Wildlife Service and the National Marine Fisheries Service for the costs of carrying out their responsibilities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) to consult and conference, as required by section 7 of such Act, in connection with wildland fire management activities: Provided further, That the Secretary of the Interior may use wildland fire appropriations to enter into leases of real property with local governments, at or below fair market value, to construct capitalized improvements for fire facilities on such leased properties, including but not limited to fire guard stations, retardant stations, and other initial attack and fire support facilities, and to make advance payments for any such lease or for construction activity associated with the lease: Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000, between the Departments when such transfers would facilitate and expedite wildland fire management programs and projects: Provided further, That funds provided for wildfire suppression shall be available for support of Federal emergency response actions: Provided further, That funds appropriated under this heading shall be available for assistance to or through the Department of State in connection with forest and rangeland research, technical information, and assistance in foreign countries, and, with the concurrence of the Secretary of State, shall be available to support forestry, wildland fire management, and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with United States and international organizations.Central hazardous materials fundFor necessary expenses of the Department of the Interior and any of its component offices and bureaus for the response action, including associated activities, performed pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), $10,010,000, to remain available until expended.Natural resource damage assessment and restorationNatural resource damage assessment fundTo conduct natural resource damage assessment, restoration activities, and onshore oil spill preparedness by the Department of the Interior necessary to carry out the provisions of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.), and 54 U.S.C. 100721 et seq., $7,767,000, to remain available until expended.Working capital fundFor the operation and maintenance of a departmental financial and business management system, information technology improvements of general benefit to the Department, cybersecurity, and the consolidation of facilities and operations throughout the Department, $55,735,000, to remain available until expended: Provided, That none of the funds appropriated in this Act or any other Act may be used to establish reserves in the Working Capital Fund account other than for accrued annual leave and depreciation of equipment without prior approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the Secretary may assess reasonable charges to State, local and tribal government employees for training services provided by the National Indian Program Training Center, other than training related to Public Law 93–638: Provided further, That the Secretary may lease or otherwise provide space and related facilities, equipment or professional services of the National Indian Program Training Center to State, local and tribal government employees or persons or organizations engaged in cultural, educational, or recreational activities (as defined in section 3306(a) of title 40, United States Code) at the prevailing rate for similar space, facilities, equipment, or services in the vicinity of the National Indian Program Training Center: Provided further, That all funds received pursuant to the two preceding provisos shall be credited to this account, shall be available until expended, and shall be used by the Secretary for necessary expenses of the National Indian Program Training Center: Provided further, That the Secretary may enter into grants and cooperative agreements to support the Office of Natural Resource Revenue’s collection and disbursement of royalties, fees, and other mineral revenue proceeds, as authorized by law.Administrative provisionThere is hereby authorized for acquisition from available resources within the Working Capital Fund, aircraft which may be obtained by donation, purchase or through available excess surplus property: Provided, That existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft.office of natural resources revenue For necessary expenses for management of the collection and disbursement of royalties, fees, and other mineral revenue proceeds, and for grants and cooperative agreements, as authorized by law, $137,505,000, to remain available until September 30, 2020; of which $41,727,000 shall remain available until expended for the purpose of mineral revenue management activities: Provided, That notwithstanding any other provision of law, $15,000 shall be available for refunds of overpayments in connection with certain Indian leases in which the Secretary concurred with the claimed refund due, to pay amounts owed to Indian allottees or tribes, or to correct prior unrecoverable erroneous payments.General Provisions, Department of the Interior (including transfers of funds)emergency transfer authority—intra-bureau  101.Appropriations made in this title shall be available for expenditure or transfer (within each bureau or office), with the approval of the Secretary, for the emergency reconstruction, replacement, or repair of aircraft, buildings, utilities, or other facilities or equipment damaged or destroyed by fire, flood, storm, or other unavoidable causes: Provided, That no funds shall be made available under this authority until funds specifically made available to the Department of the Interior for emergencies shall have been exhausted: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible.emergency transfer authority—department-wide  
102.The Secretary may authorize the expenditure or transfer of any no year appropriation in this title, in addition to the amounts included in the budget programs of the several agencies, for the suppression or emergency prevention of wildland fires on or threatening lands under the jurisdiction of the Department of the Interior; for the emergency rehabilitation of burned-over lands under its jurisdiction; for emergency actions related to potential or actual earthquakes, floods, volcanoes, storms, or other unavoidable causes; for contingency planning subsequent to actual oil spills; for response and natural resource damage assessment activities related to actual oil spills or releases of hazardous substances into the environment; for the prevention, suppression, and control of actual or potential grasshopper and Mormon cricket outbreaks on lands under the jurisdiction of the Secretary, pursuant to the authority in section 417(b) of Public Law 106–224 (7 U.S.C. 7717(b)); for emergency reclamation projects under section 410 of Public Law 95–87; and shall transfer, from any no year funds available to the Office of Surface Mining Reclamation and Enforcement, such funds as may be necessary to permit assumption of regulatory authority in the event a primacy State is not carrying out the regulatory provisions of the Surface Mining Act: Provided, That appropriations made in this title for wildland fire operations shall be available for the payment of obligations incurred during the preceding fiscal year, and for reimbursement to other Federal agencies for destruction of vehicles, aircraft, or other equipment in connection with their use for wildland fire operations, with such reimbursement to be credited to appropriations currently available at the time of receipt thereof: Provided further, That for wildland fire operations, no funds shall be made available under this authority until the Secretary determines that funds appropriated for wildland fire suppression shall be exhausted within 30 days: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible: Provided further, That such replenishment funds shall be used to reimburse, on a pro rata basis, accounts from which emergency funds were transferred.authorized use of funds  103.Appropriations made to the Department of the Interior in this title shall be available for services as authorized by section 3109 of title 5, United States Code, when authorized by the Secretary, in total amount not to exceed $500,000; purchase and replacement of motor vehicles, including specially equipped law enforcement vehicles; hire, maintenance, and operation of aircraft; hire of passenger motor vehicles; purchase of reprints; payment for telephone service in private residences in the field, when authorized under regulations approved by the Secretary; and the payment of dues, when authorized by the Secretary, for library membership in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members.authorized use of funds, indian trust management  
104.Appropriations made in this Act under the headings Bureau of Indian Affairs and Bureau of Indian Education, and Office of the Special Trustee for American Indians and any unobligated balances from prior appropriations Acts made under the same headings shall be available for expenditure or transfer for Indian trust management and reform activities. Total funding for historical accounting activities shall not exceed amounts specifically designated in this Act for such purpose.redistribution of funds, bureau of indian affairs  105.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to redistribute any Tribal Priority Allocation funds, including tribal base funds, to alleviate tribal funding inequities by transferring funds to address identified, unmet needs, dual enrollment, overlapping service areas or inaccurate distribution methodologies. No tribe shall receive a reduction in Tribal Priority Allocation funds of more than 10 percent in fiscal year 2019. Under circumstances of dual enrollment, overlapping service areas or inaccurate distribution methodologies, the 10 percent limitation does not apply.ellis, governors, and liberty islands  
106.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to acquire lands, waters, or interests therein including the use of all or part of any pier, dock, or landing within the State of New York and the State of New Jersey, for the purpose of operating and maintaining facilities in the support of transportation and accommodation of visitors to Ellis, Governors, and Liberty Islands, and of other program and administrative activities, by donation or with appropriated funds, including franchise fees (and other monetary consideration), or by exchange; and the Secretary is authorized to negotiate and enter into leases, subleases, concession contracts or other agreements for the use of such facilities on such terms and conditions as the Secretary may determine reasonable.Outer Continental Shelf Inspection Fees 107. (a)In fiscal year 2019, the Secretary shall collect a nonrefundable inspection fee, which shall be deposited in the Offshore Safety and Environmental Enforcement account, from the designated operator for facilities subject to inspection under 43 U.S.C. 1348(c). 
(b)Annual fees shall be collected for facilities that are above the waterline, excluding drilling rigs, and are in place at the start of the fiscal year. Fees for fiscal year 2019 shall be: (1)$10,500 for facilities with no wells, but with processing equipment or gathering lines; 
(2)$17,000 for facilities with 1 to 10 wells, with any combination of active or inactive wells; and (3)$31,500 for facilities with more than 10 wells, with any combination of active or inactive wells. 
(c)Fees for drilling rigs shall be assessed for all inspections completed in fiscal year 2019. Fees for fiscal year 2019 shall be: (1)$30,500 per inspection for rigs operating in water depths of 500 feet or more; and 
(2)$16,700 per inspection for rigs operating in water depths of less than 500 feet. (d)The Secretary shall bill designated operators under subsection (b) within 60 days, with payment required within 30 days of billing. The Secretary shall bill designated operators under subsection (c) within 30 days of the end of the month in which the inspection occurred, with payment required within 30 days of billing.bureau of ocean energy management, regulation and enforcement reorganization  
108.The Secretary of the Interior, in order to implement a reorganization of the Bureau of Ocean Energy Management, Regulation and Enforcement, may transfer funds among and between the successor offices and bureaus affected by the reorganization only in conformance with the reprogramming guidelines described in the joint explanatory statement accompanying this Act.contracts and agreements for wild horse and burro holding facilities  109.Notwithstanding any other provision of this Act, the Secretary of the Interior may enter into multiyear cooperative agreements with nonprofit organizations and other appropriate entities, and may enter into multiyear contracts in accordance with the provisions of section 3903 of title 41, United States Code (except that the 5-year term restriction in subsection (a) shall not apply), for the long-term care and maintenance of excess wild free roaming horses and burros by such organizations or entities on private land. Such cooperative agreements and contracts may not exceed 10 years, subject to renewal at the discretion of the Secretary.mass marking of salmonids  
110.The United States Fish and Wildlife Service shall, in carrying out its responsibilities to protect threatened and endangered species of salmon, implement a system of mass marking of salmonid stocks, intended for harvest, that are released from federally operated or federally financed hatcheries including but not limited to fish releases of coho, chinook, and steelhead species. Marked fish must have a visible mark that can be readily identified by commercial and recreational fishers.contracts and agreements with indian affairs  111.Notwithstanding any other provision of law, during fiscal year 2019, in carrying out work involving cooperation with State, local, and tribal governments or any political subdivision thereof, Indian Affairs may record obligations against accounts receivable from any such entities, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year.humane transfer of excess animals  
112.Notwithstanding any other provision of law, the Secretary of the Interior may transfer excess wild horses or burros that have been removed from the public lands to other Federal, State, and local government agencies for use as work animals: Provided, That the Secretary may make any such transfer immediately upon request of such Federal, State, or local government agency: Provided further, That any excess animal transferred under this provision shall lose its status as a wild free-roaming horse or burro as defined in the Wild Free-Roaming Horses and Burros Act: Provided further, That any Federal, State, or local government agency receiving excess wild horses or burros as authorized in this section shall not: destroy the horses or burros in a way that results in their destruction into commercial products; sell or otherwise transfer the horses or burros in a way that results in their destruction for processing into commercial products; or euthanize the horses or burros except upon the recommendation of a licensed veterinarian, in cases of severe injury, illness, or advanced age.department of the interior experienced services program  113. (a)Notwithstanding any other provision of law relating to Federal grants and cooperative agreements, the Secretary of the Interior is authorized to make grants to, or enter into cooperative agreements with, private nonprofit organizations designated by the Secretary of Labor under title V of the Older Americans Act of 1965 to utilize the talents of older Americans in programs authorized by other provisions of law administered by the Secretary and consistent with such provisions of law. 
(b)Prior to awarding any grant or agreement under subsection (a), the Secretary shall ensure that the agreement would not— (1)result in the displacement of individuals currently employed by the Department, including partial displacement through reduction of non-overtime hours, wages, or employment benefits; 
(2)result in the use of an individual under the Department of the Interior Experienced Services Program for a job or function in a case in which a Federal employee is in a layoff status from the same or substantially equivalent job within the Department; or (3)affect existing contracts for services.Contribution Authority 
114.Section 113 of Division G of Public Law 113–76 is amended by striking 2019, and inserting 2024,.INDIANA DUNES NATIONAL LAKESHORE RETITLED; PAUL H. DOUGLAS TRAIL REDESIGNATION 115. (a)Indiana Dunes National Lake Shore Retitled (1)In generalPublic Law 89–761 (16 U.S.C. 460u et seq.) is amended— 
(A)by striking National Lakeshore and national lakeshore each place it appears and inserting National Park; and (B)by striking lakeshore each place it appears and inserting Park. 
(2)NonapplicationThe amendment made by subsection (a)(1) shall not apply to— (A)the title of the map referred to in the first section of Public Law 89–761 (16 U.S.C. 460u); and 
(B)the title of the maps referred to in section 4 of Public Law 89–761 (16 U.S.C. 460u–3). (b)Paul H. Douglas Trail RedesignationThe 1.6 mile trail within the Indiana Dunes National Park designated the Miller-Woods Trail is hereby redesignated as the Paul H. Douglas Trail.payments in lieu of taxes (pilt)  
116.Section 6906 of title 31, United States Code, is amended by striking fiscal year 2018 and inserting fiscal year 2019.Technical Correction 117.Division II of Public Law 104–333 (54 U.S.C. 320101 note), as amended by section 116(b)(2) of Public Law 114–113, is amended in each of sections 208, 310, and 607, by striking 2017 and inserting 2019.Designation of peter b. webster iii memorial area 
118. 
(a) 
(1)The rest area bound by Alexandria Avenue, West Boulevard Drive, and the George Washington Memorial Parkway on the Mount Vernon Trail within the George Washington Memorial Parkway is designated as the Peter B. Webster III Memorial Area. (2)Any reference in a law, map, regulation, document, paper, or other record of the United States to the rest area described in paragraph (1) shall be deemed to be a reference to the Peter B. Webster III Memorial Area. 
(b) 
(1)A plaque honoring Peter B. Webster III may be installed at the Peter B. Webster III Memorial Area on a signpost, bench, or other appropriate structure, on the condition that the Director of the National Park Service shall approve the design and placement of the plaque. (2)No Federal funds may be used to design, procure, prepare, or install the plaque authorized under paragraph (1). 
(3)The Secretary of the Interior may accept and expend private contributions for the design, procurement, preparation, and installation of the plaque authorized under paragraph (1).obligation of funds 119.Amounts appropriated by this Act to the Department of the Interior shall be available for obligation and expenditure not later than 60 days after the date of enactment of this Act.sage-grouse  
120.None of the funds made available by this or any other Act may be used by the Secretary of the Interior to write or issue pursuant to section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533)— (1)a proposed rule for greater sage-grouse (Centrocercus urophasianus); 
(2)a proposed rule for the Columbia basin distinct population segment of greater sage-grouse. IIEnvironmental protection agencyScience and technology(including rescission of funds) For science and technology, including research and development activities, which shall include research and development activities under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980; necessary expenses for personnel and related costs and travel expenses; procurement of laboratory equipment and supplies; and other operating expenses in support of research and development, $717,723,000, to remain available until September 30, 2020: Provided, That of the funds included under this heading, $5,000,000 shall be for Research: National Priorities as specified in the joint explanatory statement accompanying this Act: Provided further, That of the unobligated balances from appropriations made available under this heading, $11,250,000 are permanently rescinded: Provided further, That no amounts may be rescinded pursuant to the preceding proviso from amounts made available in the first proviso for Research: National Priorities.Environmental Programs and Management (including rescission of funds) For environmental programs and management, including necessary expenses, not otherwise provided for, for personnel and related costs and travel expenses; hire of passenger motor vehicles; hire, maintenance, and operation of aircraft; purchase of reprints; library memberships in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members; administrative costs of the brownfields program under the Small Business Liability Relief and Brownfields Revitalization Act of 2002; implementation of a coal combustion residual permit program under section 2301 of the Water and Waste Act of 2016; and not to exceed $9,000 for official reception and representation expenses, $2,658,200,000, to remain available until September 30, 2020: Provided, That of the funds included under this heading, $15,000,000 shall be for Environmental Protection: National Priorities as specified in the joint explanatory statement accompanying this Act: Provided further, That of the funds included under this heading, $456,958,000 shall be for Geographic Programs specified in the joint explanatory statement accompanying this Act: Provided further, That of the unobligated balances from appropriations made available under this heading, $60,201,000 are permanently rescinded: Provided further, That no amounts may be rescinded pursuant to the preceding proviso from amounts made available in the first proviso for Environmental Protection: National Priorities, from amounts made available in the second proviso for Geographic Programs, or from the National Estuary Program (33 U.S.C. 1330).In addition, $5,000,000 to remain available until expended, for necessary expenses of activities described in section 26(b)(1) of the Toxic Substances Control Act (15 U.S.C. 2625(b)(1)): Provided, That fees collected pursuant to that section of that Act and deposited in the TSCA Service Fee Fund as discretionary offsetting receipts in fiscal year 2019 shall be retained and used for necessary salaries and expenses in this appropriation and shall remain available until expended: Provided further, That the sum herein appropriated in this paragraph from the general fund for fiscal year 2019 shall be reduced by the amount of discretionary offsetting receipts received during fiscal year 2019, so as to result in a final fiscal year 2019 appropriation from the general fund estimated at not more than $0: Provided further, That to the extent that amounts realized from such receipts exceed $5,000,000, those amount in excess of $5,000,000 shall be deposited in the TSCA Service Fee Fund as discretionary offsetting receipts in fiscal year 2019, shall be retained and used for necessary salaries and expenses in this account, and shall remain available until expended: Provided further, That of the funds included in the first paragraph under this heading, the Chemical Risk Review and Reduction program project shall be allocated for this fiscal year, excluding the amount of any fees appropriated, not less than the amount of appropriations for that program project for fiscal year 2014.Hazardous Waste Electronic Manifest System FundFor necessary expenses to carry out section 3024 of the Solid Waste Disposal Act (42 U.S.C. 6939g), including the development, operation, maintenance, and upgrading of the hazardous waste electronic manifest system established by such section, $8,000,000, to remain available until expended: Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections under such section 3024 are received during fiscal year 2019, which shall remain available until expended and be used for necessary expenses in this appropriation, so as to result in a final fiscal year 2019 appropriation from the general fund estimated at not more than $0: Provided further, That to the extent such offsetting collections received in fiscal year 2019 exceed $8,000,000, those excess amounts shall remain available until expended and be used for necessary expenses in this appropriation.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $41,489,000, to remain available until September 30, 2020.Buildings and facilitiesFor construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities of, or for use by, the Environmental Protection Agency, $34,467,000, to remain available until expended.Hazardous substance superfund(including transfers of funds)For necessary expenses to carry out the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including sections 111(c)(3), (c)(5), (c)(6), and (e)(4) (42 U.S.C. 9611) $1,091,947,000, to remain available until expended, consisting of such sums as are available in the Trust Fund on September 30, 2018, as authorized by section 517(a) of the Superfund Amendments and Reauthorization Act of 1986 (SARA) and up to $1,091,947,000 as a payment from general revenues to the Hazardous Substance Superfund for purposes as authorized by section 517(b) of SARA: Provided, That funds appropriated under this heading may be allocated to other Federal agencies in accordance with section 111(a) of CERCLA: Provided further, That of the funds appropriated under this heading, $8,778,000 shall be paid to the Office of Inspector General appropriation to remain available until September 30, 2020, and $15,496,000 shall be paid to the Science and Technology appropriation to remain available until September 30, 2020.Leaking underground storage tank trust fund programFor necessary expenses to carry out leaking underground storage tank cleanup activities authorized by subtitle I of the Solid Waste Disposal Act, $91,941,000, to remain available until expended, of which $66,572,000 shall be for carrying out leaking underground storage tank cleanup activities authorized by section 9003(h) of the Solid Waste Disposal Act; $25,369,000 shall be for carrying out the other provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code: Provided, That the Administrator is authorized to use appropriations made available under this heading to implement section 9013 of the Solid Waste Disposal Act to provide financial assistance to federally recognized Indian tribes for the development and implementation of programs to manage underground storage tanks.Inland oil spill programsFor expenses necessary to carry out the Environmental Protection Agency’s responsibilities under the Oil Pollution Act of 1990, $18,209,000, to be derived from the Oil Spill Liability trust fund, to remain available until expended.State and tribal assistance grantsFor environmental programs and infrastructure assistance, including capitalization grants for State revolving funds and performance partnership grants, $3,605,041,000, to remain available until expended, of which— (1)$1,394,000,000 shall be for making capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act; and of which $864,000,000 shall be for making capitalization grants for the Drinking Water State Revolving Funds under section 1452 of the Safe Drinking Water Act: Provided, That for fiscal year 2019, to the extent there are sufficient eligible project applications and projects are consistent with State Intended Use Plans, not less than 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants shall be used by the State for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: Provided further, That for fiscal year 2019, funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants may, at the discretion of each State, be used for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: Provided further, That notwithstanding section 603(d)(7) of the Federal Water Pollution Control Act, the limitation on the amounts in a State water pollution control revolving fund that may be used by a State to administer the fund shall not apply to amounts included as principal in loans made by such fund in fiscal year 2019 and prior years where such amounts represent costs of administering the fund to the extent that such amounts are or were deemed reasonable by the Administrator, accounted for separately from other assets in the fund, and used for eligible purposes of the fund, including administration: Provided further, That for fiscal year 2019, notwithstanding the provisions of subsections (g)(1), (h), and (l) of section 201 of the Federal Water Pollution Control Act, grants made under title II of such Act for American Samoa, Guam, the commonwealth of the Northern Marianas, the United States Virgin Islands, and the District of Columbia may also be made for the purpose of providing assistance: (1) solely for facility plans, design activities, or plans, specifications, and estimates for any proposed project for the construction of treatment works; and (2) for the construction, repair, or replacement of privately owned treatment works serving one or more principal residences or small commercial establishments: Provided further, That for fiscal year 2019, notwithstanding the provisions of such subsections (g)(1), (h), and (l) of section 201 and section 518(c) of the Federal Water Pollution Control Act, funds reserved by the Administrator for grants under section 518(c) of the Federal Water Pollution Control Act may also be used to provide assistance: (1) solely for facility plans, design activities, or plans, specifications, and estimates for any proposed project for the construction of treatment works; and (2) for the construction, repair, or replacement of privately owned treatment works serving one or more principal residences or small commercial establishments: Provided further, That for fiscal year 2019, notwithstanding any provision of the Federal Water Pollution Control Act and regulations issued pursuant thereof, up to a total of $2,000,000 of the funds reserved by the Administrator for grants under section 518(c) of such Act may also be used for grants for training, technical assistance, and educational programs relating to the operation and management of the treatment works specified in section 518(c) of such Act: Provided further, That for fiscal year 2019, funds reserved under section 518(c) of such Act shall be available for grants only to Indian tribes, as defined in section 518(h) of such Act and former Indian reservations in Oklahoma (as determined by the Secretary of the Interior) and Native Villages as defined in Public Law 92–203: Provided further, That for fiscal year 2019, notwithstanding the limitation on amounts in section 518(c) of the Federal Water Pollution Control Act, up to a total of 2 percent of the funds appropriated, or $30,000,000, whichever is greater, and notwithstanding the limitation on amounts in section 1452(i) of the Safe Drinking Water Act, up to a total of 2 percent of the funds appropriated, or $20,000,000, whichever is greater, for State Revolving Funds under such Acts may be reserved by the Administrator for grants under section 518(c) and section 1452(i) of such Acts: Provided further, That for fiscal year 2019, notwithstanding the amounts specified in section 205(c) of the Federal Water Pollution Control Act, up to 1.5 percent of the aggregate funds appropriated for the Clean Water State Revolving Fund program under the Act less any sums reserved under section 518(c) of the Act, may be reserved by the Administrator for grants made under title II of the Federal Water Pollution Control Act for American Samoa, Guam, the Commonwealth of the Northern Marianas, and United States Virgin Islands: Provided further, That for fiscal year 2019, notwithstanding the limitations on amounts specified in section 1452(j) of the Safe Drinking Water Act, up to 1.5 percent of the funds appropriated for the Drinking Water State Revolving Fund programs under the Safe Drinking Water Act may be reserved by the Administrator for grants made under section 1452(j) of the Safe Drinking Water Act: Provided further, That 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants and 20 percent of the funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants shall be used by the State to provide additional subsidy to eligible recipients in the form of forgiveness of principal, negative interest loans, or grants (or any combination of these), and shall be so used by the State only where such funds are provided as initial financing for an eligible recipient or to buy, refinance, or restructure the debt obligations of eligible recipients only where such debt was incurred on or after the date of enactment of this Act, or where such debt was incurred prior to the date of enactment of this Act if the State, with concurrence from the Administrator, determines that such funds could be used to help address a threat to public health from heightened exposure to lead in drinking water or if a Federal or State emergency declaration has been issued due to a threat to public health from heightened exposure to lead in a municipal drinking water supply before the date of enactment of this Act: Provided further, That in a State in which such an emergency declaration has been issued, the State may use more than 20 percent of the funds made available under this title to the State for Drinking Water State Revolving Fund capitalization grants to provide additional subsidy to eligible recipients; 
(2)$15,000,000 shall be for architectural, engineering, planning, design, construction and related activities in connection with the construction of high priority water and wastewater facilities in the area of the United States-Mexico Border, after consultation with the appropriate border commission: Provided, That no funds provided by this appropriations Act to address the water, wastewater and other critical infrastructure needs of the colonias in the United States along the United States-Mexico border shall be made available to a county or municipal government unless that government has established an enforceable local ordinance, or other zoning rule, which prevents in that jurisdiction the development or construction of any additional colonia areas, or the development within an existing colonia the construction of any new home, business, or other structure which lacks water, wastewater, or other necessary infrastructure; (3)$25,000,000 shall be for grants to the State of Alaska to address drinking water and wastewater infrastructure needs of rural and Alaska Native Villages: Provided, That of these funds: (A) the State of Alaska shall provide a match of 25 percent; (B) no more than 5 percent of the funds may be used for administrative and overhead expenses; and (C) the State of Alaska shall make awards consistent with the Statewide priority list established in conjunction with the Agency and the U.S. Department of Agriculture for all water, sewer, waste disposal, and similar projects carried out by the State of Alaska that are funded under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) or the Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et seq.) which shall allocate not less than 25 percent of the funds provided for projects in regional hub communities; 
(4)$87,000,000 shall be to carry out section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including grants, interagency agreements, and associated program support costs: Provided, That not more than 25 percent of the amount appropriated to carry out section 104(k) of CERCLA shall be used for site characterization, assessment, and remediation of facilities described in section 101(39)(D)(ii)(II) of CERCLA: Provided further, That at least 10 percent shall be allocated for assistance in persistent poverty counties: Provided further, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the most recent Small Area Income and Poverty Estimates; (5)$87,000,000 shall be for grants under title VII, subtitle G of the Energy Policy Act of 2005; 
(6)$52,000,000 shall be for targeted airshed grants in accordance with the terms and conditions in the joint explanatory statement accompanying this Act; (7)$4,000,000 shall be to carry out the water quality program authorized in section 5004(d) of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322); and 
(8)$1,077,041,000 shall be for grants, including associated program support costs, to States, federally recognized tribes, interstate agencies, tribal consortia, and air pollution control agencies for multi-media or single media pollution prevention, control and abatement and related activities, including activities pursuant to the provisions set forth under this heading in Public Law 104–134, and for making grants under section 103 of the Clean Air Act for particulate matter monitoring and data collection activities subject to terms and conditions specified by the Administrator, of which: $47,745,000 shall be for carrying out section 128 of CERCLA; $9,646,000 shall be for Environmental Information Exchange Network grants, including associated program support costs; $1,498,000 shall be for grants to States under section 2007(f)(2) of the Solid Waste Disposal Act, which shall be in addition to funds appropriated under the heading Leaking Underground Storage Tank Trust Fund Program to carry out the provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code other than section 9003(h) of the Solid Waste Disposal Act; $17,848,000 of the funds available for grants under section 106 of the Federal Water Pollution Control Act shall be for State participation in national- and State-level statistical surveys of water resources and enhancements to State monitoring programs; $11,000,000 shall be for multipurpose grants, including interagency agreements.Water infrastructure finance and innovation program accountFor the cost of direct loans and for the cost of guaranteed loans, as authorized by the Water Infrastructure Finance and Innovation Act of 2014, $5,000,000, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans, including capitalized interest, and total loan principal, including capitalized interest, any part of which is to be guaranteed, not to exceed $610,000,000.In addition, fees authorized to be collected pursuant to sections 5029 and 5030 of the Water Infrastructure Finance and Innovation Act of 2014 shall be deposited in this account, to remain available until expended.In addition, for administrative expenses to carry out the direct and guaranteed loan programs, notwithstanding section 5033 of the Water Infrastructure Finance and Innovation Act of 2014, $5,000,000, to remain available until September 30, 2020.Administrative provisions—environmental protection agency(including transfers and rescission of funds) For fiscal year 2019, notwithstanding 31 U.S.C. 6303(1) and 6305(1), the Administrator of the Environmental Protection Agency, in carrying out the Agency’s function to implement directly Federal environmental programs required or authorized by law in the absence of an acceptable tribal program, may award cooperative agreements to federally recognized Indian tribes or Intertribal consortia, if authorized by their member tribes, to assist the Administrator in implementing Federal environmental programs for Indian tribes required or authorized by law, except that no such cooperative agreements may be awarded from funds designated for State financial assistance agreements.The Administrator of the Environmental Protection Agency is authorized to collect and obligate pesticide registration service fees in accordance with section 33 of the Federal Insecticide, Fungicide, and Rodenticide Act, as amended by Public Law 112–177, the Pesticide Registration Improvement Extension Act of 2012.Notwithstanding section 33(d)(2) of the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) (7 U.S.C. 136w–8(d)(2)), the Administrator of the Environmental Protection Agency may assess fees under section 33 of FIFRA (7 U.S.C. 136w–8) for fiscal year 2019.The Administrator is authorized to transfer up to $300,000,000 of the funds appropriated for the Great Lakes Restoration Initiative under the heading Environmental Programs and Management to the head of any Federal department or agency, with the concurrence of such head, to carry out activities that would support the Great Lakes Restoration Initiative and Great Lakes Water Quality Agreement programs, projects, or activities; to enter into an interagency agreement with the head of such Federal department or agency to carry out these activities; and to make grants to governmental entities, nonprofit organizations, institutions, and individuals for planning, research, monitoring, outreach, and implementation in furtherance of the Great Lakes Restoration Initiative and the Great Lakes Water Quality Agreement.The Science and Technology, Environmental Programs and Management, Office of Inspector General, Hazardous Substance Superfund, and Leaking Underground Storage Tank Trust Fund Program Accounts, are available for the construction, alteration, repair, rehabilitation, and renovation of facilities, provided that the cost does not exceed $150,000 per project.For fiscal year 2019, and notwithstanding section 518(f) of the Federal Water Pollution Control Act (33 U.S.C. 1377(f)), the Administrator is authorized to use the amounts appropriated for any fiscal year under section 319 of the Act to make grants to Indian tribes pursuant to sections 319(h) and 518(e) of that Act.The Administrator is authorized to use the amounts appropriated under the heading Environmental Programs and Management for fiscal year 2019 to provide grants to implement the Southeastern New England Watershed Restoration Program.Of the unobligated balances available for the State and Tribal Assistance Grants account, $139,078,000 are hereby permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985 or from amounts that were made available by subsection (a) of section 196 of the Continuing Appropriations Act, 2017 (division C of Public Law 114–223), as amended by the Further Continuing and Security Assistance Appropriations Act, 2017 (Public Law 114–254).Notwithstanding the limitations on amounts in section 320(i)(2)(B) of the Federal Water Pollution Control Act, not less than $1,000,000 of the funds made available under this title for the National Estuary Program shall be for making competitive awards described in section 320(g)(4). IIIRelated agenciesDepartment of agricultureoffice of the under secretary for natural resources and environmentFor necessary expenses of the Office of the Under Secretary for Natural Resources and Environment, $875,000: Provided, That funds made available by this Act to any agency in the Natural Resources and Environment mission area for salaries and expenses are available to fund up to one administrative support staff for the office.Forest serviceforest and rangeland researchFor necessary expenses of forest and rangeland research as authorized by law, $300,000,000, to remain available through September 30, 2022: Provided, That of the funds provided, $77,000,000 is for the forest inventory and analysis program: Provided further, That all authorities for the use of funds, including the use of contracts, grants, and cooperative agreements, available to execute the Forest and Rangeland Research appropriation, are also available in the utilization of these funds for Fire Science Research.State and private forestry(including rescission of funds)For necessary expenses of cooperating with and providing technical and financial assistance to States, territories, possessions, and others, and for forest health management, and conducting an international program as authorized, $336,990,000, to remain available through September 30, 2022, as authorized by law; of which $63,990,000 is to be derived from the Land and Water Conservation Fund to be used for the Forest Legacy Program, to remain available until expended.Of the unobligated balances from amounts made available for the Forest Legacy Program and derived from the Land and Water Conservation Fund, $1,503,000 is hereby permanently rescinded from projects with cost savings or failed or partially failed projects that had funds returned: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.National forest systemFor necessary expenses of the Forest Service, not otherwise provided for, for management, protection, improvement, and utilization of the National Forest System, and for hazardous fuels management on or adjacent to such lands, $1,938,000,000, to remain available through September 30, 2022: Provided, That of the funds provided, $40,000,000 shall be deposited in the Collaborative Forest Landscape Restoration Fund for ecological restoration treatments as authorized by 16 U.S.C. 7303(f): Provided further, That of the funds provided, $368,000,000 shall be for forest products: Provided further, That of the funds provided, $435,000,000 shall be for hazardous fuels management activities, of which not to exceed $15,000,000 may be used to make grants, using any authorities available to the Forest Service under the State and Private Forestry appropriation, for the purpose of creating incentives for increased use of biomass from National Forest System lands: Provided further, That $20,000,000 may be used by the Secretary of Agriculture to enter into procurement contracts or cooperative agreements or to issue grants for hazardous fuels management activities, and for training or monitoring associated with such hazardous fuels management activities on Federal land, or on non-Federal land if the Secretary determines such activities benefit resources on Federal land: Provided further, That funds made available to implement the Community Forestry Restoration Act, Public Law 106–393, title VI, shall be available for use on non-Federal lands in accordance with authorities made available to the Forest Service under the State and Private Forestry appropriations: Provided further, That notwithstanding section 33 of the Bankhead Jones Farm Tenant Act (7 U.S.C. 1012), the Secretary of Agriculture, in calculating a fee for grazing on a National Grassland, may provide a credit of up to 50 percent of the calculated fee to a Grazing Association or direct permittee for a conservation practice approved by the Secretary in advance of the fiscal year in which the cost of the conservation practice is incurred. And, that the amount credited shall remain available to the Grazing Association or the direct permittee, as appropriate, in the fiscal year in which the credit is made and each fiscal year thereafter for use on the project for conservation practices approved by the Secretary.Capital improvement and maintenance(including transfer of funds)For necessary expenses of the Forest Service, not otherwise provided for, $446,000,000, to remain available through September 30, 2022, for construction, capital improvement, maintenance and acquisition of buildings and other facilities and infrastructure; and for construction, reconstruction, decommissioning of roads that are no longer needed, including unauthorized roads that are not part of the transportation system, and maintenance of forest roads and trails by the Forest Service as authorized by 16 U.S.C. 532–538 and 23 U.S.C. 101 and 205: Provided, That funds becoming available in fiscal year 2019 under the Act of March 4, 1913 (16 U.S.C. 501) shall be transferred to the General Fund of the Treasury and shall not be available for transfer or obligation for any other purpose unless the funds are appropriated.Land acquisitionFor expenses necessary to carry out the provisions of chapter 2003 of title 54, United States Code, including administrative expenses, and for acquisition of land or waters, or interest therein, in accordance with statutory authority applicable to the Forest Service, $72,564,000, to be derived from the Land and Water Conservation Fund and to remain available until expended.Acquisition of lands for national forests special actsFor acquisition of lands within the exterior boundaries of the Cache, Uinta, and Wasatch National Forests, Utah; the Toiyabe National Forest, Nevada; and the Angeles, San Bernardino, Sequoia, and Cleveland National Forests, California; and the Ozark-St. Francis and Ouachita National Forests, Arkansas; as authorized by law, $700,000, to be derived from forest receipts.Acquisition of lands to complete land exchangesFor acquisition of lands, such sums, to be derived from funds deposited by State, county, or municipal governments, public school districts, or other public school authorities, and for authorized expenditures from funds deposited by non-Federal parties pursuant to Land Sale and Exchange Acts, pursuant to the Act of December 4, 1967 (16 U.S.C. 484a), to remain available through September 30, 2022, (16 U.S.C. 516–617a, 555a; Public Law 96–586; Public Law 76–589, 76–591; and Public Law 78–310).Range betterment fundFor necessary expenses of range rehabilitation, protection, and improvement, 50 percent of all moneys received during the prior fiscal year, as fees for grazing domestic livestock on lands in National Forests in the 16 Western States, pursuant to section 401(b)(1) of Public Law 94–579, to remain available through September 30, 2022, of which not to exceed 6 percent shall be available for administrative expenses associated with on-the-ground range rehabilitation, protection, and improvements.Gifts, donations and bequests for forest and rangeland researchFor expenses authorized by 16 U.S.C. 1643(b), $45,000, to remain available through September 30, 2022, to be derived from the fund established pursuant to the above Act.Management of national forest lands for subsistence usesFor necessary expenses of the Forest Service to manage Federal lands in Alaska for subsistence uses under title VIII of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3111 et seq.), $2,500,000, to remain available through September 30, 2022.Wildland fire management(including transfers of funds) For necessary expenses for forest fire presuppression activities on National Forest System lands, for emergency wildland fire suppression on or adjacent to such lands or other lands under fire protection agreement, and for emergency rehabilitation of burned-over National Forest System lands and water, $3,004,986,000, to remain available through September 30, 2022: Provided, That such funds including unobligated balances under this heading, are available for repayment of advances from other appropriations accounts previously transferred for such purposes: Provided further, That any unobligated funds appropriated in a previous fiscal year for hazardous fuels management may be transferred to the National Forest System account: Provided further, That such funds shall be available to reimburse State and other cooperating entities for services provided in response to wildfire and other emergencies or disasters to the extent such reimbursements by the Forest Service for non-fire emergencies are fully repaid by the responsible emergency management agency: Provided further, That funds provided shall be available for support to Federal emergency response: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: Provided further, That funds designated for wildfire suppression, shall be assessed for cost pools on the same basis as such assessments are calculated against other agency programs.Administrative provisions—forest service(including transfers of funds)Appropriations to the Forest Service for the current fiscal year shall be available for: (1) purchase of passenger motor vehicles; acquisition of passenger motor vehicles from excess sources, and hire of such vehicles; purchase, lease, operation, maintenance, and acquisition of aircraft to maintain the operable fleet for use in Forest Service wildland fire programs and other Forest Service programs; notwithstanding other provisions of law, existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft; (2) services pursuant to 7 U.S.C. 2225, and not to exceed $100,000 for employment under 5 U.S.C. 3109; (3) purchase, erection, and alteration of buildings and other public improvements (7 U.S.C. 2250); (4) acquisition of land, waters, and interests therein pursuant to 7 U.S.C. 428a; (5) for expenses pursuant to the Volunteers in the National Forest Act of 1972 (16 U.S.C. 558a, 558d, and 558a note); (6) the cost of uniforms as authorized by 5 U.S.C. 5901–5902; and (7) for debt collection contracts in accordance with 31 U.S.C. 3718(c).Any appropriations or funds available to the Forest Service may be transferred to the Wildland Fire Management appropriation for forest firefighting, emergency rehabilitation of burned-over or damaged lands or waters under its jurisdiction, and fire preparedness due to severe burning conditions upon the Secretary’s notification of the House and Senate Committees on Appropriations that all fire suppression funds appropriated under the heading Wildland Fire Management will be obligated within 30 days: Provided, That all funds used pursuant to this paragraph must be replenished by a supplemental appropriation which must be requested as promptly as possible.Not more than $50,000,000 of funds appropriated to the Forest Service shall be available for expenditure or transfer to the Department of the Interior for wildland fire management, hazardous fuels management, and State fire assistance when such transfers would facilitate and expedite wildland fire management programs and projects.Notwithstanding any other provision of this Act, the Forest Service may transfer unobligated balances of discretionary funds appropriated to the Forest Service by this Act to or within the National Forest System Account, or reprogram funds to be used for the purposes of hazardous fuels management and urgent rehabilitation of burned-over National Forest System lands and water, such transferred funds shall remain available through September 30, 2022: Provided, That none of the funds transferred pursuant to this section shall be available for obligation without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That this section does not apply to funds derived from the Land and Water Conservation Fund.Funds appropriated to the Forest Service shall be available for assistance to or through the Agency for International Development in connection with forest and rangeland research, technical information, and assistance in foreign countries, and shall be available to support forestry and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with U.S., private, and international organizations. The Forest Service, acting for the International Program, may sign direct funding agreements with foreign governments and institutions as well as other domestic agencies (including the U.S. Agency for International Development, the Department of State, and the Millennium Challenge Corporation), U.S. private sector firms, institutions and organizations to provide technical assistance and training programs overseas on forestry and rangeland management.Funds appropriated to the Forest Service shall be available for expenditure or transfer to the Department of the Interior, Bureau of Land Management, for removal, preparation, and adoption of excess wild horses and burros from National Forest System lands, and for the performance of cadastral surveys to designate the boundaries of such lands.None of the funds made available to the Forest Service in this Act or any other Act with respect to any fiscal year shall be subject to transfer under the provisions of section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257), section 442 of Public Law 106–224 (7 U.S.C. 7772), or section 10417(b) of Public Law 107–171 (7 U.S.C. 8316(b)).None of the funds available to the Forest Service may be reprogrammed without the advance approval of the House and Senate Committees on Appropriations in accordance with the reprogramming procedures contained in the joint explanatory statement accompanying this Act.Not more than $82,000,000 of funds available to the Forest Service shall be transferred to the Working Capital Fund of the Department of Agriculture and not more than $14,500,000 of funds available to the Forest Service shall be transferred to the Department of Agriculture for Department Reimbursable Programs, commonly referred to as Greenbook charges. Nothing in this paragraph shall prohibit or limit the use of reimbursable agreements requested by the Forest Service in order to obtain services from the Department of Agriculture’s National Information Technology Center and the Department of Agriculture’s International Technology Service.Of the funds available to the Forest Service, up to $5,000,000 shall be available for priority projects within the scope of the approved budget, which shall be carried out by the Youth Conservation Corps and shall be carried out under the authority of the Public Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.).Of the funds available to the Forest Service, $4,000 is available to the Chief of the Forest Service for official reception and representation expenses.Pursuant to sections 405(b) and 410(b) of Public Law 101–593, of the funds available to the Forest Service, up to $3,000,000 may be advanced in a lump sum to the National Forest Foundation to aid conservation partnership projects in support of the Forest Service mission, without regard to when the Foundation incurs expenses, for projects on or benefitting National Forest System lands or related to Forest Service programs: Provided, That of the Federal funds made available to the Foundation, no more than $300,000 shall be available for administrative expenses: Provided further, That the Foundation shall obtain, by the end of the period of Federal financial assistance, private contributions to match funds made available by the Forest Service on at least a one-for-one basis: Provided further, That the Foundation may transfer Federal funds to a Federal or a non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Pursuant to section 2(b)(2) of Public Law 98–244, up to $3,000,000 of the funds available to the Forest Service may be advanced to the National Fish and Wildlife Foundation in a lump sum to aid cost-share conservation projects, without regard to when expenses are incurred, on or benefitting National Forest System lands or related to Forest Service programs: Provided, That such funds shall be matched on at least a one-for-one basis by the Foundation or its sub-recipients: Provided further, That the Foundation may transfer Federal funds to a Federal or non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Funds appropriated to the Forest Service shall be available for interactions with and providing technical assistance to rural communities and natural resource-based businesses for sustainable rural development purposes.Funds appropriated to the Forest Service shall be available for payments to counties within the Columbia River Gorge National Scenic Area, pursuant to section 14(c)(1) and (2), and section 16(a)(2) of Public Law 99–663.Any funds appropriated to the Forest Service may be used to meet the non-Federal share requirement in section 502(c) of the Older Americans Act of 1965 (42 U.S.C. 3056(c)(2)).The Forest Service shall not assess funds for the purpose of performing fire, administrative, and other facilities maintenance and decommissioning.Notwithstanding any other provision of law, of any appropriations or funds available to the Forest Service, not to exceed $500,000 may be used to reimburse the Office of the General Counsel (OGC), Department of Agriculture, for travel and related expenses incurred as a result of OGC assistance or participation requested by the Forest Service at meetings, training sessions, management reviews, land purchase negotiations and similar matters unrelated to civil litigation. Future budget justifications for both the Forest Service and the Department of Agriculture should clearly display the sums previously transferred and the sums requested for transfer.An eligible individual who is employed in any project funded under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.) and administered by the Forest Service shall be considered to be a Federal employee for purposes of chapter 171 of title 28, United States Code.Notwithstanding any other provision of this Act, through the Office of Budget and Program Analysis, the Forest Service shall report no later than 30 business days following the close of each fiscal quarter all current and prior year unobligated balances, by fiscal year, budget line item and account, to the House and Senate Committees on Appropriations.Department of health and human servicesIndian health serviceIndian health servicesFor expenses necessary to carry out the Act of August 5, 1954 (68 Stat. 674), the Indian Self-Determination and Education Assistance Act, the Indian Health Care Improvement Act, and titles II and III of the Public Health Service Act with respect to the Indian Health Service, $4,103,190,000, to remain available until September 30, 2020, except as otherwise provided herein, together with payments received during the fiscal year pursuant to sections 231(b) and 233 of the Public Health Service Act (42 U.S.C. 238(b), 238b), for services furnished by the Indian Health Service: Provided, That funds made available to tribes and tribal organizations through contracts, grant agreements, or any other agreements or compacts authorized by the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), shall be deemed to be obligated at the time of the grant or contract award and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: Provided further, That $2,000,000 shall be available for grants or contracts with public or private institutions to provide alcohol or drug treatment services to Indians, including alcohol detoxification services: Provided further, That $964,819,000 for Purchased/Referred Care, including $53,000,000 for the Indian Catastrophic Health Emergency Fund, shall remain available until expended: Provided further, That of the funds provided, up to $44,000,000 shall remain available until expended for implementation of the loan repayment program under section 108 of the Indian Health Care Improvement Act: Provided further, That of the funds provided, $36,000,000 shall remain available until expended to supplement funds available for operational costs at tribal clinics operated under an Indian Self-Determination and Education Assistance Act compact or contract where health care is delivered in space acquired through a full service lease, which is not eligible for maintenance and improvement and equipment funds from the Indian Health Service, and $58,000,000 shall be for costs related to or resulting from accreditation emergencies, of which up to $4,000,000 may be used to supplement amounts otherwise available for Purchased/Referred Care: Provided further, That the amounts collected by the Federal Government as authorized by sections 104 and 108 of the Indian Health Care Improvement Act (25 U.S.C. 1613a and 1616a) during the preceding fiscal year for breach of contracts shall be deposited to the Fund authorized by section 108A of that Act (25 U.S.C. 1616a–1) and shall remain available until expended and, notwithstanding section 108A(c) of that Act (25 U.S.C. 1616a–1(c)), funds shall be available to make new awards under the loan repayment and scholarship programs under sections 104 and 108 of that Act (25 U.S.C. 1613a and 1616a): Provided further, That the amounts made available within this account for the Substance Abuse and Suicide Prevention Program, for Opioid Prevention, Treatment and Recovery Services, for the Domestic Violence Prevention Program, for the Zero Suicide Initiative, for the housing subsidy authority for civilian employees, for aftercare pilot programs at Youth Regional Treatment Centers, to improve collections from public and private insurance at Indian Health Service and tribally operated facilities, and for accreditation emergencies shall be allocated at the discretion of the Director of the Indian Health Service and shall remain available until expended: Provided further, That funds provided in this Act may be used for annual contracts and grants for which the performance period falls within 2 fiscal years, provided the total obligation is recorded in the year the funds are appropriated: Provided further, That the amounts collected by the Secretary of Health and Human Services under the authority of title IV of the Indian Health Care Improvement Act shall remain available until expended for the purpose of achieving compliance with the applicable conditions and requirements of titles XVIII and XIX of the Social Security Act, except for those related to the planning, design, or construction of new facilities: Provided further, That funding contained herein for scholarship programs under the Indian Health Care Improvement Act shall remain available until expended: Provided further, That amounts received by tribes and tribal organizations under title IV of the Indian Health Care Improvement Act shall be reported and accounted for and available to the receiving tribes and tribal organizations until expended: Provided further, That the Bureau of Indian Affairs may collect from the Indian Health Service, and from tribes and tribal organizations operating health facilities pursuant to Public Law 93–638, such individually identifiable health information relating to disabled children as may be necessary for the purpose of carrying out its functions under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.): Provided further, That of the funds provided, $72,280,000 is for the Indian Health Care Improvement Fund and may be used, as needed, to carry out activities typically funded under the Indian Health Facilities account: Provided further, That the accreditation emergency funds may be used, as needed, to carry out activities typically funded under the Indian Health Facilities account.Contract support costsFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Indian Health Service for fiscal year 2019, such sums as may be necessary: Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account.Indian health facilitiesFor construction, repair, maintenance, improvement, and equipment of health and related auxiliary facilities, including quarters for personnel; preparation of plans, specifications, and drawings; acquisition of sites, purchase and erection of modular buildings, and purchases of trailers; and for provision of domestic and community sanitation facilities for Indians, as authorized by section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a), the Indian Self-Determination Act, and the Indian Health Care Improvement Act, and for expenses necessary to carry out such Acts and titles II and III of the Public Health Service Act with respect to environmental health and facilities support activities of the Indian Health Service, $878,806,000, to remain available until expended: Provided, That notwithstanding any other provision of law, funds appropriated for the planning, design, construction, renovation or expansion of health facilities for the benefit of an Indian tribe or tribes may be used to purchase land on which such facilities will be located: Provided further, That not to exceed $500,000 may be used by the Indian Health Service to purchase TRANSAM equipment from the Department of Defense for distribution to the Indian Health Service and tribal facilities: Provided further, That none of the funds appropriated to the Indian Health Service may be used for sanitation facilities construction for new homes funded with grants by the housing programs of the United States Department of Housing and Urban Development: Provided further, That not to exceed $2,700,000 from this account and the Indian Health Services account may be used by the Indian Health Service to obtain ambulances for the Indian Health Service and tribal facilities in conjunction with an existing interagency agreement between the Indian Health Service and the General Services Administration: Provided further, That not to exceed $500,000 may be placed in a Demolition Fund, to remain available until expended, and be used by the Indian Health Service for the demolition of Federal buildings.Administrative provisions—indian health serviceAppropriations provided in this Act to the Indian Health Service shall be available for services as authorized by 5 U.S.C. 3109 at rates not to exceed the per diem rate equivalent to the maximum rate payable for senior-level positions under 5 U.S.C. 5376; hire of passenger motor vehicles and aircraft; purchase of medical equipment; purchase of reprints; purchase, renovation and erection of modular buildings and renovation of existing facilities; payments for telephone service in private residences in the field, when authorized under regulations approved by the Secretary of Health and Human Services; uniforms or allowances therefor as authorized by 5 U.S.C. 5901–5902; and for expenses of attendance at meetings that relate to the functions or activities of the Indian Health Service: Provided, That in accordance with the provisions of the Indian Health Care Improvement Act, non-Indian patients may be extended health care at all tribally administered or Indian Health Service facilities, subject to charges, and the proceeds along with funds recovered under the Federal Medical Care Recovery Act (42 U.S.C. 2651–2653) shall be credited to the account of the facility providing the service and shall be available without fiscal year limitation: Provided further, That notwithstanding any other law or regulation, funds transferred from the Department of Housing and Urban Development to the Indian Health Service shall be administered under Public Law 86–121, the Indian Sanitation Facilities Act and Public Law 93–638: Provided further, That funds appropriated to the Indian Health Service in this Act, except those used for administrative and program direction purposes, shall not be subject to limitations directed at curtailing Federal travel and transportation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used for any assessments or charges by the Department of Health and Human Services unless identified in the budget justification and provided in this Act, or approved by the House and Senate Committees on Appropriations through the reprogramming process: Provided further, That notwithstanding any other provision of law, funds previously or herein made available to a tribe or tribal organization through a contract, grant, or agreement authorized by title I or title V of the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 5321 et seq. (title I), 5381 et seq. (title V)), may be deobligated and reobligated to a self-determination contract under title I, or a self-governance agreement under title V of such Act and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used to implement the final rule published in the Federal Register on September 16, 1987, by the Department of Health and Human Services, relating to the eligibility for the health care services of the Indian Health Service until the Indian Health Service has submitted a budget request reflecting the increased costs associated with the proposed final rule, and such request has been included in an appropriations Act and enacted into law: Provided further, That with respect to functions transferred by the Indian Health Service to tribes or tribal organizations, the Indian Health Service is authorized to provide goods and services to those entities on a reimbursable basis, including payments in advance with subsequent adjustment, and the reimbursements received therefrom, along with the funds received from those entities pursuant to the Indian Self-Determination Act, may be credited to the same or subsequent appropriation account from which the funds were originally derived, with such amounts to remain available until expended: Provided further, That reimbursements for training, technical assistance, or services provided by the Indian Health Service will contain total costs, including direct, administrative, and overhead costs associated with the provision of goods, services, or technical assistance: Provided further, That the Indian Health Service may provide to civilian medical personnel serving in hospitals operated by the Indian Health Service housing allowances equivalent to those that would be provided to members of the Commissioned Corps of the United States Public Health Service serving in similar positions at such hospitals: Provided further, That the appropriation structure for the Indian Health Service may not be altered without advance notification to the House and Senate Committees on Appropriations.National institutes of healthNational institute of environmental health sciencesFor necessary expenses for the National Institute of Environmental Health Sciences in carrying out activities set forth in section 311(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9660(a)) and section 126(g) of the Superfund Amendments and Reauthorization Act of 1986, $79,000,000.Agency for Toxic Substances and Disease Registry Toxic substances and environmental public healthFor necessary expenses for the Agency for Toxic Substances and Disease Registry (ATSDR) in carrying out activities set forth in sections 104(i) and 111(c)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA) and section 3019 of the Solid Waste Disposal Act, $74,691,000: Provided, That notwithstanding any other provision of law, in lieu of performing a health assessment under section 104(i)(6) of CERCLA, the Administrator of ATSDR may conduct other appropriate health studies, evaluations, or activities, including, without limitation, biomedical testing, clinical evaluations, medical monitoring, and referral to accredited healthcare providers: Provided further, That in performing any such health assessment or health study, evaluation, or activity, the Administrator of ATSDR shall not be bound by the deadlines in section 104(i)(6)(A) of CERCLA: Provided further, That none of the funds appropriated under this heading shall be available for ATSDR to issue in excess of 40 toxicological profiles pursuant to section 104(i) of CERCLA during fiscal year 2019, and existing profiles may be updated as necessary.Other related agenciesExecutive office of the presidentCouncil on Environmental Quality and Office of Environmental QualityFor necessary expenses to continue functions assigned to the Council on Environmental Quality and Office of Environmental Quality pursuant to the National Environmental Policy Act of 1969, the Environmental Quality Improvement Act of 1970, and Reorganization Plan No. 1 of 1977, and not to exceed $750 for official reception and representation expenses, $2,994,000: Provided, That notwithstanding section 202 of the National Environmental Policy Act of 1970, the Council shall consist of one member, appointed by the President, by and with the advice and consent of the Senate, serving as chairman and exercising all powers, functions, and duties of the Council.Chemical safety and hazard investigation boardSalaries and expensesFor necessary expenses in carrying out activities pursuant to section 112(r)(6) of the Clean Air Act, including hire of passenger vehicles, uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902, and for services authorized by 5 U.S.C. 3109 but at rates for individuals not to exceed the per diem equivalent to the maximum rate payable for senior level positions under 5 U.S.C. 5376, $12,000,000: Provided, That the Chemical Safety and Hazard Investigation Board (Board) shall have not more than three career Senior Executive Service positions: Provided further, That notwithstanding any other provision of law, the individual appointed to the position of Inspector General of the Environmental Protection Agency (EPA) shall, by virtue of such appointment, also hold the position of Inspector General of the Board: Provided further, That notwithstanding any other provision of law, the Inspector General of the Board shall utilize personnel of the Office of Inspector General of EPA in performing the duties of the Inspector General of the Board, and shall not appoint any individuals to positions within the Board.Office of navajo and hopi indian relocationSalaries and expenses(including transfer of funds)For necessary expenses of the Office of Navajo and Hopi Indian Relocation as authorized by Public Law 93–531, $8,750,000, to remain available until expended: Provided, That funds provided in this or any other appropriations Act are to be used to relocate eligible individuals and groups including evictees from District 6, Hopi-partitioned lands residents, those in significantly substandard housing, and all others certified as eligible and not included in the preceding categories: Provided further, That none of the funds contained in this or any other Act may be used by the Office of Navajo and Hopi Indian Relocation to evict any single Navajo or Navajo family who, as of November 30, 1985, was physically domiciled on the lands partitioned to the Hopi Tribe unless a new or replacement home is provided for such household: Provided further, That no relocatee will be provided with more than one new or replacement home: Provided further, That the Office shall relocate any certified eligible relocatees who have selected and received an approved homesite on the Navajo reservation or selected a replacement residence off the Navajo reservation or on the land acquired pursuant to section 11 of Public Law 93–531 (88 Stat. 1716): Provided further, That $1,000,000 shall be transferred to the Office of the Inspector General of the Department of the Interior, to remain available until expended, for audits and investigations of the Office of Navajo and Hopi Indian Relocation, consistent with the Inspector General Act of 1978 (5 U.S.C. App.).Institute of american indian and alaska native culture and arts developmentPayment to the instituteFor payment to the Institute of American Indian and Alaska Native Culture and Arts Development, as authorized by part A of title XV of Public Law 99–498 (20 U.S.C. 4411 et seq.), $9,960,000, which shall become available on July 1, 2019, and shall remain available until September 30, 2020.Smithsonian institutionSalaries and expensesFor necessary expenses of the Smithsonian Institution, as authorized by law, including research in the fields of art, science, and history; development, preservation, and documentation of the National Collections; presentation of public exhibits and performances; collection, preparation, dissemination, and exchange of information and publications; conduct of education, training, and museum assistance programs; maintenance, alteration, operation, lease agreements of no more than 30 years, and protection of buildings, facilities, and approaches; not to exceed $100,000 for services as authorized by 5 U.S.C. 3109; and purchase, rental, repair, and cleaning of uniforms for employees, $739,994,000, to remain available until September 30, 2020, except as otherwise provided herein; of which not to exceed $6,917,000 for the instrumentation program, collections acquisition, exhibition reinstallation, and the repatriation of skeletal remains program shall remain available until expended; and including such funds as may be necessary to support American overseas research centers: Provided, That funds appropriated herein are available for advance payments to independent contractors performing research services or participating in official Smithsonian presentations.Facilities capitalFor necessary expenses of repair, revitalization, and alteration of facilities owned or occupied by the Smithsonian Institution, by contract or otherwise, as authorized by section 2 of the Act of August 22, 1949 (63 Stat. 623), and for construction, including necessary personnel, $303,503,000, to remain available until expended, of which not to exceed $10,000 shall be for services as authorized by 5 U.S.C. 3109.National gallery of artSalaries and expensesFor the upkeep and operations of the National Gallery of Art, the protection and care of the works of art therein, and administrative expenses incident thereto, as authorized by the Act of March 24, 1937 (50 Stat. 51), as amended by the public resolution of April 13, 1939 (Public Resolution 9, Seventy-sixth Congress), including services as authorized by 5 U.S.C. 3109; payment in advance when authorized by the treasurer of the Gallery for membership in library, museum, and art associations or societies whose publications or services are available to members only, or to members at a price lower than to the general public; purchase, repair, and cleaning of uniforms for guards, and uniforms, or allowances therefor, for other employees as authorized by law (5 U.S.C. 5901–5902); purchase or rental of devices and services for protecting buildings and contents thereof, and maintenance, alteration, improvement, and repair of buildings, approaches, and grounds; and purchase of services for restoration and repair of works of art for the National Gallery of Art by contracts made, without advertising, with individuals, firms, or organizations at such rates or prices and under such terms and conditions as the Gallery may deem proper, $144,202,000, to remain available until September 30, 2020, of which not to exceed $3,640,000 for the special exhibition program shall remain available until expended.Repair, restoration and renovation of buildingsFor necessary expenses of repair, restoration and renovation of buildings, grounds and facilities owned or occupied by the National Gallery of Art, by contract or otherwise, for operating lease agreements of no more than 10 years, with no extensions or renewals beyond the 10 years, that address space needs created by the ongoing renovations in the Master Facilities Plan, as authorized, $24,203,000, to remain available until expended: Provided, That contracts awarded for environmental systems, protection systems, and exterior repair or renovation of buildings of the National Gallery of Art may be negotiated with selected contractors and awarded on the basis of contractor qualifications as well as price.John F. kennedy center for the performing artsOperations and maintenanceFor necessary expenses for the operation, maintenance and security of the John F. Kennedy Center for the Performing Arts, $24,490,000.Capital repair and restorationFor necessary expenses for capital repair and restoration of the existing features of the building and site of the John F. Kennedy Center for the Performing Arts, $16,800,000, to remain available until expended.Woodrow wilson international center for scholarsSalaries and expensesFor expenses necessary in carrying out the provisions of the Woodrow Wilson Memorial Act of 1968 (82 Stat. 1356) including hire of passenger vehicles and services as authorized by 5 U.S.C. 3109, $12,000,000, to remain available until September 30, 2020.National Foundation on the Arts and the Humanities National endowment for the artsGrants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $155,000,000 shall be available to the National Endowment for the Arts for the support of projects and productions in the arts, including arts education and public outreach activities, through assistance to organizations and individuals pursuant to section 5 of the Act, for program support, and for administering the functions of the Act, to remain available until expended.National endowment for the humanitiesGrants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $155,000,000 to remain available until expended, of which $141,750,000 shall be available for support of activities in the humanities, pursuant to section 7(c) of the Act and for administering the functions of the Act; and $13,250,000 shall be available to carry out the matching grants program pursuant to section 10(a)(2) of the Act, including $11,250,000 for the purposes of section 7(h): Provided, That appropriations for carrying out section 10(a)(2) shall be available for obligation only in such amounts as may be equal to the total amounts of gifts, bequests, devises of money, and other property accepted by the chairman or by grantees of the National Endowment for the Humanities under the provisions of sections 11(a)(2)(B) and 11(a)(3)(B) during the current and preceding fiscal years for which equal amounts have not previously been appropriated.Administrative provisionsNone of the funds appropriated to the National Foundation on the Arts and the Humanities may be used to process any grant or contract documents which do not include the text of 18 U.S.C. 1913: Provided, That none of the funds appropriated to the National Foundation on the Arts and the Humanities may be used for official reception and representation expenses: Provided further, That funds from nonappropriated sources may be used as necessary for official reception and representation expenses: Provided further, That the Chairperson of the National Endowment for the Arts may approve grants of up to $10,000, if in the aggregate the amount of such grants does not exceed 5 percent of the sums appropriated for grantmaking purposes per year: Provided further, That such small grant actions are taken pursuant to the terms of an expressed and direct delegation of authority from the National Council on the Arts to the Chairperson.Commission of fine artsSalaries and expensesFor expenses of the Commission of Fine Arts under chapter 91 of title 40, United States Code, $2,771,000: Provided, That the Commission is authorized to charge fees to cover the full costs of its publications, and such fees shall be credited to this account as an offsetting collection, to remain available until expended without further appropriation: Provided further, That the Commission is authorized to accept gifts, including objects, papers, artwork, drawings and artifacts, that pertain to the history and design of the Nation’s Capital or the history and activities of the Commission of Fine Arts, for the purpose of artistic display, study, or education: Provided further, That one-tenth of one percent of the funds provided under this heading may be used for official reception and representation expenses.national capital arts and cultural affairs For necessary expenses as authorized by Public Law 99–190 (20 U.S.C. 956a), $2,750,000.Advisory council on historic preservationSalaries and expensesFor necessary expenses of the Advisory Council on Historic Preservation (Public Law 89–665), $6,890,000.National capital planning commissionSalaries and expensesFor necessary expenses of the National Capital Planning Commission under chapter 87 of title 40, United States Code, including services as authorized by 5 U.S.C. 3109, $8,099,000: Provided, That one-quarter of 1 percent of the funds provided under this heading may be used for official reception and representational expenses associated with hosting international visitors engaged in the planning and physical development of world capitals.United states holocaust memorial museumHolocaust memorial museumFor expenses of the Holocaust Memorial Museum, as authorized by Public Law 106–292 (36 U.S.C. 2301–2310), $59,000,000, of which $1,715,000 shall remain available until September 30, 2021, for the Museum’s equipment replacement program; and of which $4,000,000 for the Museum’s repair and rehabilitation program and $1,264,000 for the Museum’s outreach initiatives program shall remain available until expended.dwight d. eisenhower memorial commissionsalaries and expenses For necessary expenses of the Dwight D. Eisenhower Memorial Commission, $1,800,000, to remain available until expended.women’s suffrage centennial commission salaries and expensesFor necessary expenses for the Women’s Suffrage Centennial Commission, as authorized by the Women’s Suffrage Centennial Commission Act (section 431(a)(3) of division G of Public Law 115–31), $1,000,000, to remain available until expended.world war i centennial commission salaries and expenses Notwithstanding section 9 of the World War I Centennial Commission Act, as authorized by the World War I Centennial Commission Act (Public Law 112–272) and the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), for necessary expenses of the World War I Centennial Commission, $7,000,000, to remain available until expended: Provided, That in addition to the authority provided by section 6(g) of such Act, the World War I Commission may accept money, in-kind personnel services, contractual support, or any appropriate support from any executive branch agency for activities of the Commission. IVGeneral provisions(including transfers of funds)restriction on use of funds  401.No part of any appropriation contained in this Act shall be available for any activity or the publication or distribution of literature that in any way tends to promote public support or opposition to any legislative proposal on which Congressional action is not complete other than to communicate to Members of Congress as described in 18 U.S.C. 1913.obligation of appropriations  
402.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.disclosure of administrative expenses  403.The amount and basis of estimated overhead charges, deductions, reserves or holdbacks, including working capital fund and cost pool charges, from programs, projects, activities and subactivities to support government-wide, departmental, agency, or bureau administrative functions or headquarters, regional, or central operations shall be presented in annual budget justifications and subject to approval by the Committees on Appropriations of the House of Representatives and the Senate. Changes to such estimates shall be presented to the Committees on Appropriations for approval.mining applications  
404. 
(a)Limitation of FundsNone of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended to accept or process applications for a patent for any mining or mill site claim located under the general mining laws. (b)ExceptionsSubsection (a) shall not apply if the Secretary of the Interior determines that, for the claim concerned (1) a patent application was filed with the Secretary on or before September 30, 1994; and (2) all requirements established under sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29 and 30) for vein or lode claims, sections 2329, 2330, 2331, and 2333 of the Revised Statutes (30 U.S.C. 35, 36, and 37) for placer claims, and section 2337 of the Revised Statutes (30 U.S.C. 42) for mill site claims, as the case may be, were fully complied with by the applicant by that date. 
(c)ReportOn September 30, 2020, the Secretary of the Interior shall file with the House and Senate Committees on Appropriations and the Committee on Natural Resources of the House and the Committee on Energy and Natural Resources of the Senate a report on actions taken by the Department under the plan submitted pursuant to section 314(c) of the Department of the Interior and Related Agencies Appropriations Act, 1997 (Public Law 104–208). (d)Mineral ExaminationsIn order to process patent applications in a timely and responsible manner, upon the request of a patent applicant, the Secretary of the Interior shall allow the applicant to fund a qualified third-party contractor to be selected by the Director of the Bureau of Land Management to conduct a mineral examination of the mining claims or mill sites contained in a patent application as set forth in subsection (b). The Bureau of Land Management shall have the sole responsibility to choose and pay the third-party contractor in accordance with the standard procedures employed by the Bureau of Land Management in the retention of third-party contractors.contract support costs, prior year limitation  
405.Sections 405 and 406 of division F of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235) shall continue in effect in fiscal year 2019.contract support costs, fiscal year 2019 limitation  406.Amounts provided by this Act for fiscal year 2019 under the headings Department of Health and Human Services, Indian Health Service, Contract Support Costs and Department of the Interior, Bureau of Indian Affairs and Bureau of Indian Education, Contract Support Costs are the only amounts available for contract support costs arising out of self-determination or self-governance contracts, grants, compacts, or annual funding agreements for fiscal year 2019 with the Bureau of Indian Affairs or the Indian Health Service: Provided, That such amounts provided by this Act are not available for payment of claims for contract support costs for prior years, or for repayments of payments for settlements or judgments awarding contract support costs for prior years.forest management plans  
407.The Secretary of Agriculture shall not be considered to be in violation of subparagraph 6(f)(5)(A) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(5)(A)) solely because more than 15 years have passed without revision of the plan for a unit of the National Forest System. Nothing in this section exempts the Secretary from any other requirement of the Forest and Rangeland Renewable Resources Planning Act (16 U.S.C. 1600 et seq.) or any other law: Provided, That if the Secretary is not acting expeditiously and in good faith, within the funding available, to revise a plan for a unit of the National Forest System, this section shall be void with respect to such plan and a court of proper jurisdiction may order completion of the plan on an accelerated basis.prohibition within national monuments  408.No funds provided in this Act may be expended to conduct preleasing, leasing and related activities under either the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) within the boundaries of a National Monument established pursuant to the Act of June 8, 1906 (16 U.S.C. 431 et seq.) as such boundary existed on January 20, 2001, except where such activities are allowed under the Presidential proclamation establishing such monument.limitation on takings  
409.Unless otherwise provided herein, no funds appropriated in this Act for the acquisition of lands or interests in lands may be expended for the filing of declarations of taking or complaints in condemnation without the approval of the House and Senate Committees on Appropriations: Provided, That this provision shall not apply to funds appropriated to implement the Everglades National Park Protection and Expansion Act of 1989, or to funds appropriated for Federal assistance to the State of Florida to acquire lands for Everglades restoration purposes.timber sale requirements  410.No timber sale in Alaska’s Region 10 shall be advertised if the indicated rate is deficit (defined as the value of the timber is not sufficient to cover all logging and stumpage costs and provide a normal profit and risk allowance under the Forest Service’s appraisal process) when appraised using a residual value appraisal. The western red cedar timber from those sales which is surplus to the needs of the domestic processors in Alaska, shall be made available to domestic processors in the contiguous 48 United States at prevailing domestic prices. All additional western red cedar volume not sold to Alaska or contiguous 48 United States domestic processors may be exported to foreign markets at the election of the timber sale holder. All Alaska yellow cedar may be sold at prevailing export prices at the election of the timber sale holder.prohibition on no-bid contracts  
411.None of the funds appropriated or otherwise made available by this Act to executive branch agencies may be used to enter into any Federal contract unless such contract is entered into in accordance with the requirements of Chapter 33 of title 41, United States Code, or Chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless— (1)Federal law specifically authorizes a contract to be entered into without regard for these requirements, including formula grants for States, or federally recognized Indian tribes; 
(2)such contract is authorized by the Indian Self-Determination and Education Assistance Act (Public Law 93–638, 25 U.S.C. 450 et seq.) or by any other Federal laws that specifically authorize a contract within an Indian tribe as defined in section 4(e) of that Act (25 U.S.C. 450b(e)); or (3)such contract was awarded prior to the date of enactment of this Act.posting of reports  
412. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. (b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or (2)the report contains proprietary information. 
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.national endowment for the arts grant guidelines  413.Of the funds provided to the National Endowment for the Arts— 
(1)The Chairperson shall only award a grant to an individual if such grant is awarded to such individual for a literature fellowship, National Heritage Fellowship, or American Jazz Masters Fellowship. (2)The Chairperson shall establish procedures to ensure that no funding provided through a grant, except a grant made to a State or local arts agency, or regional group, may be used to make a grant to any other organization or individual to conduct activity independent of the direct grant recipient. Nothing in this subsection shall prohibit payments made in exchange for goods and services. 
(3)No grant shall be used for seasonal support to a group, unless the application is specific to the contents of the season, including identified programs or projects.national endowment for the arts program priorities  414. (a)In providing services or awarding financial assistance under the National Foundation on the Arts and the Humanities Act of 1965 from funds appropriated under this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that serve underserved populations. 
(b)In this section: (1)The term underserved population means a population of individuals, including urban minorities, who have historically been outside the purview of arts and humanities programs due to factors such as a high incidence of income below the poverty line or to geographic isolation. 
(2)The term poverty line means the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved. (c)In providing services and awarding financial assistance under the National Foundation on the Arts and Humanities Act of 1965 with funds appropriated by this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that will encourage public knowledge, education, understanding, and appreciation of the arts. 
(d)With funds appropriated by this Act to carry out section 5 of the National Foundation on the Arts and Humanities Act of 1965— (1)the Chairperson shall establish a grant category for projects, productions, workshops, or programs that are of national impact or availability or are able to tour several States; 
(2)the Chairperson shall not make grants exceeding 15 percent, in the aggregate, of such funds to any single State, excluding grants made under the authority of paragraph (1); (3)the Chairperson shall report to the Congress annually and by State, on grants awarded by the Chairperson in each grant category under section 5 of such Act; and 
(4)the Chairperson shall encourage the use of grants to improve and support community-based music performance and education.status of balances of appropriations  415.The Department of the Interior, the Environmental Protection Agency, the Forest Service, and the Indian Health Service shall provide the Committees on Appropriations of the House of Representatives and Senate quarterly reports on the status of balances of appropriations including all uncommitted, committed, and unobligated funds in each program and activity.prohibition on use of funds  
416.Notwithstanding any other provision of law, none of the funds made available in this Act or any other Act may be used to promulgate or implement any regulation requiring the issuance of permits under title V of the Clean Air Act (42 U.S.C. 7661 et seq.) for carbon dioxide, nitrous oxide, water vapor, or methane emissions resulting from biological processes associated with livestock production.greenhouse gas reporting restrictions  417.Notwithstanding any other provision of law, none of the funds made available in this or any other Act may be used to implement any provision in a rule, if that provision requires mandatory reporting of greenhouse gas emissions from manure management systems.funding prohibition  
418.None of the funds made available by this or any other Act may be used to regulate the lead content of ammunition, ammunition components, or fishing tackle under the Toxic Substances Control Act (15 U.S.C. 2601 et seq.) or any other law.contracting authorities  419.Section 412 of Division E of Public Law 112–74 is amended by striking fiscal year 2019 and inserting fiscal year 2020.extension of grazing permits  
420.The terms and conditions of section 325 of Public Law 108–108 (117 Stat. 1307), regarding grazing permits issued by the Forest Service on any lands not subject to administration under section 402 of the Federal Lands Policy and Management Act (43 U.S.C. 1752), shall remain in effect for fiscal year 2019.funding prohibition  421. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network is designed to block access to pornography websites. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.forest service facility realignment and enhancement act  422.Section 503(f) of the Forest Service Facility Realignment and Enhancement Act of 2005 (16 U.S.C. 580d note; Public Law 109–54) is amended by striking 2018 and inserting 2019.use of american iron and steel  
423. 
(a) 
(1)None of the funds made available by a State water pollution control revolving fund as authorized by section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) shall be used for a project for the construction, alteration, maintenance, or repair of a public water system or treatment works unless all of the iron and steel products used in the project are produced in the United States. (2)In this section, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials. 
(b)Subsection (a) shall not apply in any case or category of cases in which the Administrator of the Environmental Protection Agency (in this section referred to as the Administrator) finds that— (1)applying subsection (a) would be inconsistent with the public interest; 
(2)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or (3)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent. 
(c)If the Administrator receives a request for a waiver under this section, the Administrator shall make available to the public on an informal basis a copy of the request and information available to the Administrator concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Administrator shall make the request and accompanying information available by electronic means, including on the official public Internet Web site of the Environmental Protection Agency. (d)This section shall be applied in a manner consistent with United States obligations under international agreements. 
(e)The Administrator may retain up to 0.25 percent of the funds appropriated in this Act for the Clean and Drinking Water State Revolving Funds for carrying out the provisions described in subsection (a)(1) for management and oversight of the requirements of this section.midway island  424.None of the funds made available by this Act may be used to destroy any buildings or structures on Midway Island that have been recommended by the United States Navy for inclusion in the National Register of Historic Places (54 U.S.C. 302101).john f. kennedy center reauthorization 
425.Section 13 of the John F. Kennedy Center Act (20 U.S.C. 76r) is amended by striking subsections (a) and (b) and inserting the following:  (a)Maintenance, Repair, and SecurityThere is authorized to be appropriated to the Board to carry out section 4(a)(1)(H), $24,490,000 for fiscal year 2019. 
(b)Capital ProjectsThere is authorized to be appropriated to the Board to carry out subparagraphs (F) and (G) of section 4(a)(1), $16,800,000 for fiscal year 2019..local cooperator training agreements and transfers of excess equipment and supplies for wildfires  426.The Secretary of the Interior is authorized to enter into grants and cooperative agreements with volunteer fire departments, rural fire departments, rangeland fire protection associations, and similar organizations to provide for wildland fire training and equipment, including supplies and communication devices. Notwithstanding 121(c) of title 40, United States Code, or section 521 of title 40, United States Code, the Secretary is further authorized to transfer title to excess Department of the Interior firefighting equipment no longer needed to carry out the functions of the Department’s wildland fire management program to such organizations.recreation fees 
427.Section 810 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6809) shall be applied by substituting October 1, 2020 for September 30, 2019.Policies relating to Biomass Energy 428.To support the key role that forests in the United States can play in addressing the energy needs of the United States, the Secretary of Energy, the Secretary of Agriculture, and the Administrator of the Environmental Protection Agency shall, consistent with their missions, jointly— 
(1)ensure that Federal policy relating to forest bioenergy— (A)is consistent across all Federal departments and agencies; and 
(B)recognizes the full benefits of the use of forest biomass for energy, conservation, and responsible forest management; and (2)establish clear and simple policies for the use of forest biomass as an energy solution, including policies that— 
(A)reflect the carbon-neutrality of forest bioenergy and recognize biomass as a renewable energy source, provided the use of forest biomass for energy production does not cause conversion of forests to non-forest use; (B)encourage private investment throughout the forest biomass supply chain, including in— 
(i)working forests; (ii)harvesting operations; 
(iii)forest improvement operations; (iv)forest bioenergy production; 
(v)wood products manufacturing; or (vi)paper manufacturing; 
(C)encourage forest management to improve forest health; and (D)recognize State initiatives to produce and use forest biomass.infrastructure 
429. 
(a)For an additional amount for Environmental Protection Agency—Hazardous Substance Superfund, $68,000,000, of which $60,000,000 shall be for the Superfund Remedial program and $8,000,000 shall be for the Superfund Emergency Response and Removal program, to remain available until expended, consisting of such sums as are available in the Trust Fund on September 30, 2018, as authorized by section 517(a) of the Superfund Amendments and Reauthorization Act of 1986 (SARA) and up to $68,000,000 as a payment from general revenues to the Hazardous Substance Superfund for purposes as authorized by section 517(b) of SARA. (b)For an additional amount for Environmental Protection Agency—State and Tribal Assistance Grants, for environmental programs and infrastructure assistance, including capitalization grants for State revolving funds and performance partnership grants, $665,000,000 to remain available until expended, of which— 
(1)$300,000,000 shall be for making capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act; and of which $300,000,000 shall be for making capitalization grants for the Drinking Water State Revolving Funds under section 1452 of the Safe Drinking Water Act; (2)$25,000,000 shall be for grants for small and disadvantaged communities authorized in section 2104 of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322); 
(3)$25,000,000 shall be for grants for lead testing in school and child care program drinking water authorized in section 2107 of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322); (4)$15,000,000 shall be for grants for reducing lead in drinking water authorized in section 2105 of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322). 
(c)For an additional amount for Environmental Protection Agency—Water Infrastructure Finance and Innovation Program Account, $58,000,000, to remain available until expended, for the cost of direct loans, for the cost of guaranteed loans, and for administrative expenses to carry out the direct and guaranteed loan programs, of which $3,000,000, to remain available until September 30, 2020, may be used for such administrative expenses: Provided, That these additional funds are available to subsidize gross obligations for the principal amount of direct loans, including capitalized interest, and total loan principal, including capitalized interest, any part of which is to be guaranteed, not to exceed $6,700,000,000.small remote incinerators  430.None of the funds made available in this Act may be used to implement or enforce the regulation issued on March 21, 2011 at 40 CFR part 60 subparts CCCC and DDDD with respect to units in the State of Alaska that are defined as small, remote incinerator units in those regulations and, until a subsequent regulation is issued, the Administrator shall implement the law and regulations in effect prior to such date.Clarification of Exemptions 
431.None of the funds made available in this Act may be used to require a permit for the discharge of dredged or fill material under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) for the activities identified in subparagraphs (A) and (C) of section 404(f)(1) of the Act (33 U.S.C. 1344(f)(1)(A), (C)).This division may be cited as the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2019.FDepartment of State, Foreign Operations, and Related Programs Appropriations Act, 2019 IDepartment of State and Related AgencyDepartment of stateAdministration of foreign affairsDiplomatic programsFor necessary expenses of the Department of State and the Foreign Service not otherwise provided for, $5,947,952,000, of which up to $671,726,000 may remain available until September 30, 2020, and of which up to $1,469,777,000 may remain available until expended for Worldwide Security Protection: Provided, That funds made available under this heading shall be allocated in accordance with paragraphs (1) through (4) as follows: 
(1)Human resourcesFor necessary expenses for training, human resources management, and salaries, including employment without regard to civil service and classification laws of persons on a temporary basis (not to exceed $700,000), as authorized by section 801 of the United States Information and Educational Exchange Act of 1948, $2,871,794,000, of which up to $528,000,000 is for Worldwide Security Protection. (2)Overseas programsFor necessary expenses for the regional bureaus of the Department of State and overseas activities as authorized by law, $1,338,227,000. 
(3)Diplomatic policy and supportFor necessary expenses for the functional bureaus of the Department of State, including representation to certain international organizations in which the United States participates pursuant to treaties ratified pursuant to the advice and consent of the Senate or specific Acts of Congress, general administration, and arms control, nonproliferation and disarmament activities as authorized, $773,847,000. (4)Security programsFor necessary expenses for security activities, $964,084,000, of which up to $941,777,000 is for Worldwide Security Protection. 
(5)Fees and payments collectedIn addition to amounts otherwise made available under this heading— (A)as authorized by section 810 of the United States Information and Educational Exchange Act, not to exceed $5,000,000, to remain available until expended, may be credited to this appropriation from fees or other payments received from English teaching, library, motion pictures, and publication programs and from fees from educational advising and counseling and exchange visitor programs; and 
(B)not to exceed $15,000, which shall be derived from reimbursements, surcharges, and fees for use of Blair House facilities. (6)Transfer of funds, reprogramming, and other matters (A)Notwithstanding any other provision of this Act, funds may be reprogrammed within and between paragraphs (1) through (4) under this heading subject to section 7015 of this Act. 
(B)Of the amount made available under this heading, not to exceed $10,000,000 may be transferred to, and merged with, funds made available by this Act under the heading Emergencies in the Diplomatic and Consular Service, to be available only for emergency evacuations and rewards, as authorized. (C)Funds appropriated under this heading are available for acquisition by exchange or purchase of passenger motor vehicles as authorized by law and, pursuant to section 1108(g) of title 31, United States Code, for the field examination of programs and activities in the United States funded from any account contained in this title. 
(D)Funds appropriated under this heading that are designated for Worldwide Security Protection shall continue to be made available for support of security-related training at sites in existence prior to the enactment of this Act. (7)ClarificationReferences to the Diplomatic and Consular Programs account in any provision of law shall be construed to include the Diplomatic Programs account in this Act and other Acts making appropriations for the Department of State, foreign operations, and related programs.capital investment fund For necessary expenses of the Capital Investment Fund, as authorized, $92,770,000, to remain available until expended.Office of inspector generalFor necessary expenses of the Office of Inspector General, $90,829,000, notwithstanding section 209(a)(1) of the Foreign Service Act of 1980 (22 U.S.C. 3929(a)(1)), as it relates to post inspections: Provided, That of the funds appropriated under this heading, $13,624,000 may remain available until September 30, 2020.Educational and cultural exchange programsFor expenses of educational and cultural exchange programs, as authorized, $700,946,000, to remain available until expended, of which not less than $271,500,000 shall be for the Fulbright Program and not less than $111,860,000 shall be for Citizen Exchange Program: Provided, That fees or other payments received from, or in connection with, English teaching, educational advising and counseling programs, and exchange visitor programs as authorized may be credited to this account, to remain available until expended: Provided further, That a portion of the Fulbright awards from the Eurasia and Central Asia regions shall be designated as Edmund S. Muskie Fellowships, following consultation with the Committees on Appropriations: Provided further, That any substantive modifications from the prior fiscal year to programs funded by this Act under this heading shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.Representation expensesFor representation expenses as authorized, $8,030,000.Protection of foreign missions and officialsFor expenses, not otherwise provided, to enable the Secretary of State to provide for extraordinary protective services, as authorized, $30,890,000, to remain available until September 30, 2020.Embassy security, construction, and maintenanceFor necessary expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C. 292 et seq.), preserving, maintaining, repairing, and planning for real property that are owned or leased by the Department of State, and renovating, in addition to funds otherwise available, the Harry S Truman Building, $777,200,000, to remain available until September 30, 2023, of which not to exceed $25,000 may be used for overseas representation expenses as authorized: Provided, That none of the funds appropriated in this paragraph shall be available for acquisition of furniture, furnishings, or generators for other departments and agencies of the United States Government.In addition, for the costs of worldwide security upgrades, acquisition, and construction as authorized, $1,198,249,000, to remain available until expended: Provided, That not later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations the proposed allocation of funds made available under this heading and the actual and anticipated proceeds of sales or gifts for all projects in fiscal year 2019.Emergencies in the diplomatic and consular serviceFor necessary expenses to enable the Secretary of State to meet unforeseen emergencies arising in the Diplomatic and Consular Service, as authorized, $7,885,000, to remain available until expended, of which not to exceed $1,000,000 may be transferred to, and merged with, funds appropriated by this Act under the heading Repatriation Loans Program Account: Provided, That $800,000 of the funds appropriated under this heading may not be obligated until the Secretary of State testifies before the Committees on Appropriations concerning the fiscal year 2020 budget request for the Department of State: Provided further, That the limitation of the previous proviso shall not apply if such funds are necessary for emergency evacuations and the payment of rewards for information related to international terrorism, narcotics related activities, transnational organized crime, and war crimes as authorized by section 36 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708).Repatriation loans program accountFor the cost of direct loans, $1,300,000, as authorized: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $5,686,032.payment to the american institute in taiwanFor necessary expenses to carry out the Taiwan Relations Act (Public Law 96–8), $31,963,000.International Center, Washington, District of ColumbiaNot to exceed $1,806,600 shall be derived from fees collected from other executive agencies for lease or use of facilities at the International Center in accordance with section 4 of the International Center Act (Public Law 90–553), and, in addition, as authorized by section 5 of such Act, $743,000, to be derived from the reserve authorized by such section, to be used for the purposes set out in that section.Payment to the foreign service retirement and disability fundFor payment to the Foreign Service Retirement and Disability Fund, as authorized, $158,900,000.International organizationsContributions to international organizationsFor necessary expenses, not otherwise provided for, to meet annual obligations of membership in international multilateral organizations, pursuant to treaties ratified pursuant to the advice and consent of the Senate, conventions, or specific Acts of Congress, $1,264,030,000: Provided, That the Secretary of State shall, at the time of the submission of the President's budget to Congress under section 1105(a) of title 31, United States Code, transmit to the Committees on Appropriations the most recent biennial budget prepared by the United Nations for the operations of the United Nations: Provided further, That the Secretary of State shall notify the Committees on Appropriations at least 15 days in advance (or in an emergency, as far in advance as is practicable) of any United Nations action to increase funding for any United Nations program without identifying an offsetting decrease elsewhere in the United Nations budget: Provided further, That not later than May 1, 2019, and 30 days after the end of fiscal year 2019, the Secretary of State shall report to the Committees on Appropriations any credits attributable to the United States, including from the United Nations Tax Equalization Fund, and provide updated fiscal year 2019 and fiscal year 2020 assessment costs including offsets from available credits and updated foreign currency exchange rates: Provided further, That any such credits shall only be available for United States assessed contributions to the United Nations regular budget, and the Committees on Appropriations shall be notified when such credits are applied to any assessed contribution, including any payment of arrearages: Provided further, That any notification regarding funds appropriated or otherwise made available under this heading in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs submitted pursuant to section 7015 of this Act, section 34 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2706), or any operating plan submitted pursuant to section 7070 of this Act, shall include an estimate of all known credits currently attributable to the United States and provide updated assessment costs including offsets from available credits and updated foreign currency exchange rates: Provided further, That any payment of arrearages under this heading shall be directed to activities that are mutually agreed upon by the United States and the respective international organization and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That none of the funds appropriated under this heading shall be available for a United States contribution to an international organization for the United States share of interest costs made known to the United States Government by such organization for loans incurred on or after October 1, 1984, through external borrowings.Contributions for international peacekeeping activitiesFor necessary expenses to pay assessed and other expenses of international peacekeeping activities directed to the maintenance or restoration of international peace and security, $562,344,000, of which 15 percent shall remain available until September 30, 2020: Provided, That none of the funds made available by this Act shall be obligated or expended for any new or expanded United Nations peacekeeping mission unless, at least 15 days in advance of voting for such mission in the United Nations Security Council (or in an emergency as far in advance as is practicable), the Committees on Appropriations are notified of: (1) the estimated cost and duration of the mission, the objectives of the mission, the national interest that will be served, and the exit strategy; and (2) the sources of funds, including any reprogrammings or transfers, that will be used to pay the cost of the new or expanded mission, and the estimated cost in future fiscal years: Provided further, That none of the funds appropriated under this heading may be made available for obligation unless the Secretary of State certifies and reports to the Committees on Appropriations on a peacekeeping mission-by-mission basis that the United Nations is implementing effective policies and procedures to prevent United Nations employees, contractor personnel, and peacekeeping troops serving in such mission from trafficking in persons, exploiting victims of trafficking, or committing acts of sexual exploitation and abuse or other violations of human rights, and to hold accountable individuals who engage in such acts while participating in such mission, including prosecution in their home countries and making information about such prosecutions publicly available on the website of the United Nations: Provided further, That the Secretary of State shall work with the United Nations and foreign governments contributing peacekeeping troops to implement effective vetting procedures to ensure that such troops have not violated human rights: Provided further, That funds shall be available for peacekeeping expenses unless the Secretary of State determines that United States manufacturers and suppliers are not being given opportunities to provide equipment, services, and material for United Nations peacekeeping activities equal to those being given to foreign manufacturers and suppliers: Provided further, That none of the funds appropriated or otherwise made available under this heading may be used for any United Nations peacekeeping mission that will involve United States Armed Forces under the command or operational control of a foreign national, unless the President's military advisors have submitted to the President a recommendation that such involvement is in the national interest of the United States and the President has submitted to Congress such a recommendation: Provided further, That not later than May 1, 2019, and 30 days after the end of fiscal year 2019, the Secretary of State shall report to the Committees on Appropriations any credits attributable to the United States, including those resulting from United Nations peacekeeping missions or the United Nations Tax Equalization Fund, and provide updated fiscal year 2019 and fiscal year 2020 assessment costs including offsets from available credits: Provided further, That any such credits shall only be available for United States assessed contributions to United Nations peacekeeping missions, and the Committees on Appropriations shall be notified when such credits are applied to any assessed contribution, including any payment of arrearages: Provided further, That any notification regarding funds appropriated or otherwise made available under this heading in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs submitted pursuant to section 7015 of this Act, section 34 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2706), or any operating plan submitted pursuant to section 7070 of this Act, shall include an estimate of all known credits currently attributable to the United States and provide updated assessment costs, including offsets from available credits: Provided further, That any payment of arrearages with funds appropriated by this Act shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the Secretary of State shall work with the United Nations and members of the United Nations Security Council to evaluate and prioritize peacekeeping missions, and to consider a draw down when mission goals have been substantially achieved.International CommissionsFor necessary expenses, not otherwise provided for, to meet obligations of the United States arising under treaties, or specific Acts of Congress, as follows:International boundary and water commission, united states and mexicoFor necessary expenses for the United States Section of the International Boundary and Water Commission, United States and Mexico, and to comply with laws applicable to the United States Section, including not to exceed $6,000 for representation expenses; as follows:Salaries and expensesFor salaries and expenses, not otherwise provided for, $48,134,000.ConstructionFor detailed plan preparation and construction of authorized projects, $29,400,000, to remain available until expended, as authorized.American sections, international commissionsFor necessary expenses, not otherwise provided, for the International Joint Commission and the International Boundary Commission, United States and Canada, as authorized by treaties between the United States and Canada or Great Britain, and the Border Environment Cooperation Commission as authorized by the North American Free Trade Agreement Implementation Act (Public Law 103–182), $13,258,000: Provided, That of the amount provided under this heading for the International Joint Commission, up to $500,000 may remain available until September 30, 2020, and $9,000 may be made available for representation expenses: Provided further, That of the amount provided under this heading for the International Boundary Commission, $1,000 may be made available for representation expenses.International fisheries commissionsFor necessary expenses for international fisheries commissions, not otherwise provided for, as authorized by law, $50,651,000: Provided, That the United States share of such expenses may be advanced to the respective commissions pursuant to section 3324 of title 31, United States Code.Related AgencyBroadcasting board of governorsInternational broadcasting operationsFor necessary expenses to enable the Broadcasting Board of Governors (BBG), as authorized, to carry out international communication activities, and to make and supervise grants for radio, Internet, and television broadcasting to the Middle East, $798,196,000: Provided, That in addition to amounts otherwise available for such purposes, up to $34,508,000 of the amount appropriated under this heading may remain available until expended for satellite transmissions and Internet freedom programs, of which not less than $13,800,000 shall be for Internet freedom programs: Provided further, That of the total amount appropriated under this heading, not to exceed $35,000 may be used for representation expenses, of which $10,000 may be used for such expenses within the United States as authorized, and not to exceed $30,000 may be used for representation expenses of Radio Free Europe/Radio Liberty: Provided further, That the BBG shall notify the Committees on Appropriations within 15 days of any determination by the BBG that any of its broadcast entities, including its grantee organizations, provides an open platform for international terrorists or those who support international terrorism, or is in violation of the principles and standards set forth in subsections (a) and (b) of section 303 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6202) or the entity's journalistic code of ethics: Provided further, That significant modifications to BBG broadcast hours previously justified to Congress, including changes to transmission platforms (shortwave, medium wave, satellite, Internet, and television), for all BBG language services shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That in addition to funds made available under this heading, and notwithstanding any other provision of law, up to $5,000,000 in receipts from advertising and revenue from business ventures, up to $500,000 in receipts from cooperating international organizations, and up to $1,000,000 in receipts from privatization efforts of the Voice of America and the International Broadcasting Bureau, shall remain available until expended for carrying out authorized purposes.Broadcasting capital improvementsFor the purchase, rent, construction, repair, preservation, and improvement of facilities for radio, television, and digital transmission and reception; the purchase, rent, and installation of necessary equipment for radio, television, and digital transmission and reception, including to Cuba, as authorized; and physical security worldwide, in addition to amounts otherwise available for such purposes, $9,700,000, to remain available until expended, as authorized.Related programsThe asia foundationFor a grant to The Asia Foundation, as authorized by The Asia Foundation Act (22 U.S.C. 4402), $17,000,000, to remain available until expended: Provided, That funds appropriated under this heading shall be apportioned and obligated to the Foundation not later than 60 days after enactment of this Act.United States Institute of PeaceFor necessary expenses of the United States Institute of Peace, as authorized by the United States Institute of Peace Act (22 U.S.C. 4601 et seq.), $38,634,000, to remain available until September 30, 2020, which shall not be used for construction activities.Center for Middle Eastern-Western Dialogue Trust FundFor necessary expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, as authorized by section 633 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2004 (22 U.S.C. 2078), the total amount of the interest and earnings accruing to such Fund on or before September 30, 2019, to remain available until expended.Eisenhower exchange fellowship programFor necessary expenses of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4 and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205), all interest and earnings accruing to the Eisenhower Exchange Fellowship Program Trust Fund on or before September 30, 2019, to remain available until expended: Provided, That none of the funds appropriated herein shall be used to pay any salary or other compensation, or to enter into any contract providing for the payment thereof, in excess of the rate authorized by section 5376 of title 5, United States Code; or for purposes which are not in accordance with section 200 of title 2 of the Code of Federal Regulations, including the restrictions on compensation for personal services.Israeli arab scholarship programFor necessary expenses of the Israeli Arab Scholarship Program, as authorized by section 214 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (22 U.S.C. 2452 note), all interest and earnings accruing to the Israeli Arab Scholarship Fund on or before September 30, 2019, to remain available until expended.East-West centerTo enable the Secretary of State to provide for carrying out the provisions of the Center for Cultural and Technical Interchange Between East and West Act of 1960, by grant to the Center for Cultural and Technical Interchange Between East and West in the State of Hawaii, $16,700,000: Provided, That funds appropriated under this heading shall be apportioned and obligated to the Center not later than 60 days after enactment of this Act.national endowment for democracyFor grants made by the Department of State to the National Endowment for Democracy, as authorized by the National Endowment for Democracy Act (22 U.S.C. 4412), $180,000,000, to remain available until expended, of which $117,500,000 shall be allocated in the traditional and customary manner, including for the core institutes, and $62,500,000 shall be for democracy programs: Provided, That the requirements of section 7070(a) of this Act shall not apply to funds made available under this heading: Provided further, That funds appropriated under this heading shall be apportioned and obligated to the Endowment not later than 60 days after enactment of this Act.other commissionscommission for the preservation of america’s heritage abroadsalaries and expensesFor necessary expenses for the Commission for the Preservation of America’s Heritage Abroad, $675,000, as authorized by chapter 3123 of title 54, United States Code: Provided, That the Commission may procure temporary, intermittent, and other services notwithstanding paragraph (3) of section 312304(b) of such chapter: Provided further, That such authority shall terminate on October 1, 2019: Provided further, That the Commission shall notify the Committees on Appropriations prior to exercising such authority.United states commission on international religious freedomSalaries and expensesFor necessary expenses for the United States Commission on International Religious Freedom (USCIRF), as authorized by title II of the International Religious Freedom Act of 1998 (22 U.S.C. 6431 et seq.), $4,500,000, to remain available until September 30, 2020, including not more than $4,000 for representation expenses: Provided, That prior to the obligation of $1,000,000 of the funds appropriated under this heading, the Commission shall consult with the appropriate congressional committees on the steps taken to implement the recommendations of the Independent Review of USCIRF Mission Effectiveness that was conducted pursuant to the United States Commission on International Religious Freedom Reauthorization Act of 2015 (Public Law 114–71), and such funds shall be subject to the regular notification procedures of the Committees on Appropriations.Commission on security and cooperation in europeSalaries and expensesFor necessary expenses of the Commission on Security and Cooperation in Europe, as authorized by Public Law 94–304 (22 U.S.C. 3001 et seq.), $2,579,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2020.Congressional-Executive Commission on the People's Republic of ChinaSalaries and expensesFor necessary expenses of the Congressional-Executive Commission on the People's Republic of China, as authorized by title III of the U.S.-China Relations Act of 2000 (22 U.S.C. 6911 et seq.), $2,000,000, including not more than $3,000 for representation expenses, to remain available until September 30, 2020.United States-China Economic and Security Review Commissionsalaries and expensesFor necessary expenses of the United States-China Economic and Security Review Commission, as authorized by section 1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (22 U.S.C. 7002), $3,500,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2020: Provided, That the authorities, requirements, limitations, and conditions contained in the second through sixth provisos under this heading in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall continue in effect during fiscal year 2019 and shall apply to funds appropriated under this heading as if included in this Act.western hemisphere drug policy commissionsalaries and expensesFor necessary expenses of the Western Hemisphere Drug Policy Commission, as authorized by title VI of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323), $1,500,000 to remain available until September 30, 2020. IIUnited states agency for international developmentFunds appropriated to the presidentOperating expensesFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $1,214,808,000, of which up to $182,221,000 may remain available until September 30, 2020: Provided, That none of the funds appropriated under this heading and under the heading Capital Investment Fund in this title may be made available to finance the construction (including architect and engineering services), purchase, or long-term lease of offices for use by the United States Agency for International Development, unless the USAID Administrator has identified such proposed use of funds in a report submitted to the Committees on Appropriations at least 15 days prior to the obligation of funds for such purposes: Provided further, That contracts or agreements entered into with funds appropriated under this heading may entail commitments for the expenditure of such funds through the following fiscal year: Provided further, That the authority of sections 610 and 109 of the Foreign Assistance Act of 1961 may be exercised by the Secretary of State to transfer funds appropriated to carry out chapter 1 of part I of such Act to Operating Expenses in accordance with the provisions of those sections: Provided further, That of the funds appropriated or made available under this heading, not to exceed $250,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses, and not to exceed $100,500 shall be for official residence expenses, for USAID during the current fiscal year.Capital investment fundFor necessary expenses for overseas construction and related costs, and for the procurement and enhancement of information technology and related capital investments, pursuant to section 667 of the Foreign Assistance Act of 1961, $225,000,000, to remain available until expended: Provided, That this amount is in addition to funds otherwise available for such purposes: Provided further, That funds appropriated under this heading shall be available subject to the regular notification procedures of the Committees on Appropriations.Office of inspector generalFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $76,600,000, of which up to $11,490,000 may remain available until September 30, 2020, for the Office of Inspector General of the United States Agency for International Development. IIIbilateral economic assistancefunds appropriated to the presidentFor necessary expenses to enable the President to carry out the provisions of the Foreign Assistance Act of 1961, and for other purposes, as follows: Global health programsFor necessary expenses to carry out the provisions of chapters 1 and 10 of part I of the Foreign Assistance Act of 1961, for global health activities, in addition to funds otherwise available for such purposes, $3,117,450,000, to remain available until September 30, 2020, and which shall be apportioned directly to the United States Agency for International Development: Provided, That this amount shall be made available for training, equipment, and technical assistance to build the capacity of public health institutions and organizations in developing countries, and for such activities as: (1) child survival and maternal health programs; (2) immunization and oral rehydration programs; (3) other health, nutrition, water and sanitation programs which directly address the needs of mothers and children, and related education programs; (4) assistance for children displaced or orphaned by causes other than AIDS; (5) programs for the prevention, treatment, control of, and research on HIV/AIDS, tuberculosis, polio, malaria, and other infectious diseases including neglected tropical diseases, and for assistance to communities severely affected by HIV/AIDS, including children infected or affected by AIDS; (6) disaster preparedness training for health crises; (7) programs to prevent, prepare for, and respond to, unanticipated and emerging global health threats; and (8) family planning/reproductive health: Provided further, That funds appropriated under this paragraph may be made available for a United States contribution to the GAVI Alliance: Provided further, That none of the funds made available in this Act nor any unobligated balances from prior appropriations Acts may be made available to any organization or program which, as determined by the President of the United States, supports or participates in the management of a program of coercive abortion or involuntary sterilization: Provided further, That any determination made under the previous proviso must be made not later than 6 months after the date of enactment of this Act, and must be accompanied by the evidence and criteria utilized to make the determination: Provided further, That none of the funds made available under this Act may be used to pay for the performance of abortion as a method of family planning or to motivate or coerce any person to practice abortions: Provided further, That nothing in this paragraph shall be construed to alter any existing statutory prohibitions against abortion under section 104 of the Foreign Assistance Act of 1961: Provided further, That none of the funds made available under this Act may be used to lobby for or against abortion: Provided further, That in order to reduce reliance on abortion in developing nations, funds shall be available only to voluntary family planning projects which offer, either directly or through referral to, or information about access to, a broad range of family planning methods and services, and that any such voluntary family planning project shall meet the following requirements: (1) service providers or referral agents in the project shall not implement or be subject to quotas, or other numerical targets, of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning (this provision shall not be construed to include the use of quantitative estimates or indicators for budgeting and planning purposes); (2) the project shall not include payment of incentives, bribes, gratuities, or financial reward to: (A) an individual in exchange for becoming a family planning acceptor; or (B) program personnel for achieving a numerical target or quota of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning; (3) the project shall not deny any right or benefit, including the right of access to participate in any program of general welfare or the right of access to health care, as a consequence of any individual's decision not to accept family planning services; (4) the project shall provide family planning acceptors comprehensible information on the health benefits and risks of the method chosen, including those conditions that might render the use of the method inadvisable and those adverse side effects known to be consequent to the use of the method; and (5) the project shall ensure that experimental contraceptive drugs and devices and medical procedures are provided only in the context of a scientific study in which participants are advised of potential risks and benefits; and, not less than 60 days after the date on which the USAID Administrator determines that there has been a violation of the requirements contained in paragraph (1), (2), (3), or (5) of this proviso, or a pattern or practice of violations of the requirements contained in paragraph (4) of this proviso, the Administrator shall submit to the Committees on Appropriations a report containing a description of such violation and the corrective action taken by the Agency: Provided further, That in awarding grants for natural family planning under section 104 of the Foreign Assistance Act of 1961 no applicant shall be discriminated against because of such applicant's religious or conscientious commitment to offer only natural family planning; and, additionally, all such applicants shall comply with the requirements of the previous proviso: Provided further, That for purposes of this or any other Act authorizing or appropriating funds for the Department of State, foreign operations, and related programs, the term motivate, as it relates to family planning assistance, shall not be construed to prohibit the provision, consistent with local law, of information or counseling about all pregnancy options: Provided further, That information provided about the use of condoms as part of projects or activities that are funded from amounts appropriated by this Act shall be medically accurate and shall include the public health benefits and failure rates of such use.In addition, for necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the prevention, treatment, and control of, and research on, HIV/AIDS, $5,720,000,000, to remain available until September 30, 2023, which shall be apportioned directly to the Department of State: Provided, That funds appropriated under this paragraph may be made available, notwithstanding any other provision of law, except for the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25), for a United States contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund), and shall be expended at the minimum rate necessary to make timely payment for projects and activities: Provided further, That the amount of such contribution should be $1,350,000,000: Provided further, That clauses (i) and (vi) of section 202(d)(4)(A) of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7622) shall be applied with respect to such funds made available for fiscal years 2015 through 2019 by substituting 2004 for 2009: Provided further, That up to 5 percent of the aggregate amount of funds made available to the Global Fund in fiscal year 2019 may be made available to USAID for technical assistance related to the activities of the Global Fund, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds appropriated under this paragraph, up to $17,000,000 may be made available, in addition to amounts otherwise available for such purposes, for administrative expenses of the Office of the United States Global AIDS Coordinator.Development assistanceFor necessary expenses to carry out the provisions of sections 103, 105, 106, 214, and sections 251 through 255, and chapter 10 of part I of the Foreign Assistance Act of 1961, $3,000,000,000, to remain available until September 30, 2020.International disaster assistanceFor necessary expenses to carry out the provisions of section 491 of the Foreign Assistance Act of 1961 for international disaster relief, rehabilitation, and reconstruction assistance, $3,801,034,000, to remain available until expended: Provided, That such funds shall be apportioned to the United States Agency for International Development not later than 60 days after enactment of this Act.Transition initiativesFor necessary expenses for international disaster rehabilitation and reconstruction assistance administered by the Office of Transition Initiatives, United States Agency for International Development, pursuant to section 491 of the Foreign Assistance Act of 1961, $30,000,000, to remain available until expended, to support transition to democracy and long-term development of countries in crisis: Provided, That such support may include assistance to develop, strengthen, or preserve democratic institutions and processes, revitalize basic infrastructure, and foster the peaceful resolution of conflict: Provided further, That the USAID Administrator shall submit a report to the Committees on Appropriations at least 5 days prior to beginning a new program of assistance: Provided further, That if the Secretary of State determines that it is important to the national interest of the United States to provide transition assistance in excess of the amount appropriated under this heading, up to $15,000,000 of the funds appropriated by this Act to carry out the provisions of part I of the Foreign Assistance Act of 1961 may be used for purposes of this heading and under the authorities applicable to funds appropriated under this heading: Provided further, That funds made available pursuant to the previous proviso shall be made available subject to prior consultation with the Committees on Appropriations.COMPLEX CRISES FUNDFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 to support programs and activities administered by the United States Agency for International Development to prevent or respond to emerging or unforeseen foreign challenges and complex crises overseas, $30,000,000, to remain available until expended: Provided, That funds appropriated under this heading may be made available on such terms and conditions as are appropriate and necessary for the purposes of preventing or responding to such challenges and crises, except that no funds shall be made available for lethal assistance or to respond to natural disasters: Provided further, That funds appropriated under this heading may be made available notwithstanding any other provision of law, except sections 7007, 7008, and 7018 of this Act and section 620M of the Foreign Assistance Act of 1961: Provided further, That funds appropriated under this heading may be used for administrative expenses, in addition to funds otherwise available for such purposes, except that such expenses may not exceed 5 percent of the funds appropriated under this heading: Provided further, That funds appropriated under this heading shall be apportioned to USAID not later than 60 days after enactment of this Act: Provided further, That funds appropriated under this heading shall be subject to the regular notification procedures of the Committees on Appropriations, except that such notifications shall be transmitted at least 5 days prior to the obligation of funds.development credit authorityFor the cost of direct loans and loan guarantees provided by the United States Agency for International Development, as authorized by sections 256 and 635 of the Foreign Assistance Act of 1961, up to $55,000,000 may be derived by transfer from funds appropriated by this Act to carry out part I of such Act and under the heading Assistance for Europe, Eurasia and Central Asia: Provided, That funds provided under this paragraph and funds provided as a gift that are used for purposes of this paragraph pursuant to section 635(d) of the Foreign Assistance Act of 1961 shall be made available only for micro- and small enterprise programs, urban programs, and other programs which further the purposes of part I of such Act: Provided further, That funds provided as a gift that are used for purposes of this paragraph shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided further, That such costs, including the cost of modifying such direct and guaranteed loans, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: Provided further, That funds made available by this paragraph may be used for the cost of modifying any such guaranteed loans under this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, and funds used for such cost, including if the cost results in a negative subsidy, shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the provisions of section 107A(d) (relating to general provisions applicable to the Development Credit Authority) of the Foreign Assistance Act of 1961, as contained in section 306 of H.R. 1486 as reported by the House Committee on International Relations on May 9, 1997, shall be applicable to direct loans and loan guarantees provided under this heading, except that the principal amount of loans made or guaranteed under this heading with respect to any single country shall not exceed $300,000,000: Provided further, That these funds are available to subsidize total loan principal, any portion of which is to be guaranteed, of up to $1,750,000,000.In addition, for administrative expenses to carry out credit programs administered by USAID, $10,000,000, which may be transferred to, and merged with, funds made available under the heading Operating Expenses in title II of this Act: Provided, That funds made available under this heading shall remain available until September 30, 2021: Provided further, That of the funds appropriated under this paragraph in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs for administrative expenses to carry out credit programs administered by USAID, up to $1,000,000 may be made available for limited transition costs associated with the implementation of section 1463 of the Better Utilization of Investments Leading to Development (BUILD) Act of 2018 (division F of Public Law 115–254): Provided further, That prior to the initial obligation of funds made available for such transition costs, the USAID Administrator shall submit a spend plan to the Committees on Appropriations for the use of such funds: Provided further, That funds made available for such transition costs shall be subject to the regular notification procedures of the Committees on Appropriations, and may not be made available until the reorganization plan required by section 1462(a) of the BUILD Act of 2018 is transmitted to Congress.Economic support fundFor necessary expenses to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961, $2,545,525,000, to remain available until September 30, 2020.Democracy fundFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the promotion of democracy globally, including to carry out the purposes of section 502(b)(3) and (5) of Public Law 98–164 (22 U.S.C. 4411), $157,700,000, to remain available until September 30, 2020, which shall be made available for the Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights, and Labor, Department of State: Provided, That funds appropriated under this heading that are made available to the National Endowment for Democracy and its core institutes are in addition to amounts otherwise available by this Act for such purposes: Provided further, That the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, shall consult with the Committees on Appropriations prior to the obligation of funds appropriated under this paragraph.For an additional amount for such purposes, $69,500,000, to remain available until September 30, 2020, which shall be made available for the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development.Assistance for europe, eurasia and central asiaFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961, the FREEDOM Support Act (Public Law 102–511), and the Support for Eastern European Democracy (SEED) Act of 1989 (Public Law 101–179), $760,334,000, to remain available until September 30, 2020, which shall be available, notwithstanding any other provision of law, except section 7047 of this Act, for assistance and related programs for countries identified in section 3 of Public Law 102–511 (22 U.S.C. 5801) and section 3(c) of Public Law 101–179 (22 U.S.C. 5402), in addition to funds otherwise available for such purposes: Provided, That funds appropriated by this Act under the headings Global Health Programs, Economic Support Fund, and International Narcotics Control and Law Enforcement that are made available for assistance for such countries shall be administered in accordance with the responsibilities of the coordinator designated pursuant to section 102 of Public Law 102–511 and section 601 of Public Law 101–179: Provided further, That funds appropriated under this heading shall be considered to be economic assistance under the Foreign Assistance Act of 1961 for purposes of making available the administrative authorities contained in that Act for the use of economic assistance: Provided further, That any notification of funds made available under this heading in this Act or prior Acts making appropriations for the Department of State, foreign operations and related programs shall include information (if known on the date of transmittal of such notification) on the use of notwithstanding authority: Provided further, That if subsequent to the notification of assistance it becomes necessary to rely on notwithstanding authority, the Committees on Appropriations should be informed at the earliest opportunity and to the extent practicable.Department of stateMigration and refugee assistanceFor necessary expenses not otherwise provided for, to enable the Secretary of State to carry out the provisions of section 2(a) and (b) of the Migration and Refugee Assistance Act of 1962, and other activities to meet refugee and migration needs; salaries and expenses of personnel and dependents as authorized by the Foreign Service Act of 1980; allowances as authorized by sections 5921 through 5925 of title 5, United States Code; purchase and hire of passenger motor vehicles; and services as authorized by section 3109 of title 5, United States Code, $2,027,876,000, to remain available until expended, of which not less than $35,000,000 shall be made available to respond to small-scale emergency humanitarian requirements, and $5,000,000 shall be made available for refugees resettling in Israel.united states emergency refugee and migration assistance fundFor necessary expenses to carry out the provisions of section 2(c) of the Migration and Refugee Assistance Act of 1962, as amended (22 U.S.C. 2601(c)), $1,000,000, to remain available until expended: Provided, That amounts in excess of the limitation contained in paragraph (2) of such section shall be transferred to, and merged with, funds made available by this Act under the heading Migration and Refugee Assistance.independent agenciesPeace corps(including transfer of funds)For necessary expenses to carry out the provisions of the Peace Corps Act (22 U.S.C. 2501 et seq.), including the purchase of not to exceed five passenger motor vehicles for administrative purposes for use outside of the United States, $410,500,000, of which $6,000,000 is for the Office of Inspector General, to remain available until September 30, 2020: Provided, That the Director of the Peace Corps may transfer to the Foreign Currency Fluctuations Account, as authorized by section 16 of the Peace Corps Act (22 U.S.C. 2515), an amount not to exceed $5,000,000: Provided further, That funds transferred pursuant to the previous proviso may not be derived from amounts made available for Peace Corps overseas operations: Provided further, That of the funds appropriated under this heading, not to exceed $104,000 may be available for representation expenses, of which not to exceed $4,000 may be made available for entertainment expenses: Provided further, That none of the funds appropriated under this heading shall be used to pay for abortions: Provided further, That notwithstanding the previous proviso, section 614 of division E of Public Law 113–76 shall apply to funds appropriated under this heading.Millennium challenge corporationFor necessary expenses to carry out the provisions of the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.) (MCA), $905,000,000, to remain available until expended: Provided, That of the funds appropriated under this heading, up to $105,000,000 may be available for administrative expenses of the Millennium Challenge Corporation: Provided further, That section 605(e) of the MCA shall apply to funds appropriated under this heading: Provided further, That funds appropriated under this heading may be made available for a Millennium Challenge Compact entered into pursuant to section 609 of the MCA only if such Compact obligates, or contains a commitment to obligate subject to the availability of funds and the mutual agreement of the parties to the Compact to proceed, the entire amount of the United States Government funding anticipated for the duration of the Compact: Provided further, That no country should be eligible for a threshold program after such country has completed a country compact: Provided further, That any funds that are deobligated from a Millennium Challenge Compact shall be subject to the regular notification procedures of the Committees on Appropriations prior to re-obligation: Provided further, That of the funds appropriated under this heading, not to exceed $100,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses.Inter-american foundationFor necessary expenses to carry out the functions of the Inter-American Foundation in accordance with the provisions of section 401 of the Foreign Assistance Act of 1969, $22,500,000, to remain available until September 30, 2020: Provided, That of the funds appropriated under this heading, not to exceed $2,000 may be available for representation expenses.United States African development foundationFor necessary expenses to carry out the African Development Foundation Act (title V of Public Law 96–533; 22 U.S.C. 290h et seq.), $30,000,000, to remain available until September 30, 2020, of which not to exceed $2,000 may be available for representation expenses: Provided, That funds made available to grantees may be invested pending expenditure for project purposes when authorized by the Board of Directors of the United States African Development Foundation (USADF): Provided further, That interest earned shall be used only for the purposes for which the grant was made: Provided further, That notwithstanding section 505(a)(2) of the African Development Foundation Act (22 U.S.C. 290h–3(a)(2)), in exceptional circumstances the Board of Directors of the USADF may waive the $250,000 limitation contained in that section with respect to a project and a project may exceed the limitation by up to 10 percent if the increase is due solely to foreign currency fluctuation: Provided further, That the USADF shall submit a report to the appropriate congressional committees after each time such waiver authority is exercised: Provided further, That the USADF may make rent or lease payments in advance from appropriations available for such purpose for offices, buildings, grounds, and quarters in Africa as may be necessary to carry out its functions: Provided further, That the USADF may maintain bank accounts outside the United States Treasury and retain any interest earned on such accounts, in furtherance of the purposes of the African Development Foundation Act: Provided further, That the USADF may not withdraw any appropriation from the Treasury prior to the need of spending such funds for program purposes.department of the treasuryinternational affairs technical assistanceFor necessary expenses to carry out the provisions of section 129 of the Foreign Assistance Act of 1961, $30,000,000, to remain available until expended, of which not more than $6,000,000 may be used for administrative expenses: Provided, That amounts made available under this heading may be made available to contract for services as described in section 129(d)(3)(A) of the Foreign Assistance Act of 1961, without regard to the location in which such services are performed. IVInternational security assistanceDepartment of stateInternational narcotics control and law enforcementFor necessary expenses to carry out section 481 of the Foreign Assistance Act of 1961, $1,497,469,000, to remain available until September 30, 2020: Provided, That the Department of State may use the authority of section 608 of the Foreign Assistance Act of 1961, without regard to its restrictions, to receive excess property from an agency of the United States Government for the purpose of providing such property to a foreign country or international organization under chapter 8 of part I of such Act, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That section 482(b) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated under this heading, except that any funds made available notwithstanding such section shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That funds appropriated under this heading shall be made available to support training and technical assistance for foreign law enforcement, corrections, judges, and other judicial authorities, utilizing regional partners: Provided further, That funds made available under this heading that are transferred to another department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $5,000,000, and any agreement made pursuant to section 632(a) of such Act, shall be subject to the regular notification procedures of the Committees on Appropriations.Nonproliferation, anti-terrorism, demining and related programsFor necessary expenses for nonproliferation, anti-terrorism, demining and related programs and activities, $864,550,000, to remain available until September 30, 2020, to carry out the provisions of chapter 8 of part II of the Foreign Assistance Act of 1961 for anti-terrorism assistance, chapter 9 of part II of the Foreign Assistance Act of 1961, section 504 of the FREEDOM Support Act, section 23 of the Arms Export Control Act, or the Foreign Assistance Act of 1961 for demining activities, the clearance of unexploded ordnance, the destruction of small arms, and related activities, notwithstanding any other provision of law, including activities implemented through nongovernmental and international organizations, and section 301 of the Foreign Assistance Act of 1961 for a United States contribution to the Comprehensive Nuclear Test Ban Treaty Preparatory Commission, and for a voluntary contribution to the International Atomic Energy Agency (IAEA): Provided, That funds made available under this heading for the Nonproliferation and Disarmament Fund shall be made available, notwithstanding any other provision of law and subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, to promote bilateral and multilateral activities relating to nonproliferation, disarmament, and weapons destruction, and shall remain available until expended: Provided further, That such funds may also be used for such countries other than the Independent States of the former Soviet Union and international organizations when it is in the national security interest of the United States to do so: Provided further, That funds appropriated under this heading may be made available for the IAEA unless the Secretary of State determines that Israel is being denied its right to participate in the activities of that Agency: Provided further, That funds made available for conventional weapons destruction programs, including demining and related activities, in addition to funds otherwise available for such purposes, may be used for administrative expenses related to the operation and management of such programs and activities, subject to the regular notification procedures of the Committees on Appropriations.Peacekeeping operationsFor necessary expenses to carry out the provisions of section 551 of the Foreign Assistance Act of 1961, $163,457,000: Provided, That funds appropriated under this heading may be used, notwithstanding section 660 of such Act, to provide assistance to enhance the capacity of foreign civilian security forces, including gendarmes, to participate in peacekeeping operations: Provided further, That of the funds appropriated under this heading, not less than $31,000,000 shall be made available for a United States contribution to the Multinational Force and Observers mission in the Sinai and not less than $71,000,000 shall be made available for the Global Peace Operations Initiative: Provided further, That none of the funds appropriated under this heading shall be obligated except as provided through the regular notification procedures of the Committees on Appropriations.Funds appropriated to the presidentInternational military education and trainingFor necessary expenses to carry out the provisions of section 541 of the Foreign Assistance Act of 1961, $110,778,000, of which up to $11,000,000 may remain available until September 30, 2020: Provided, That the civilian personnel for whom military education and training may be provided under this heading may include civilians who are not members of a government whose participation would contribute to improved civil-military relations, civilian control of the military, or respect for human rights: Provided further, That of the funds appropriated under this heading, not to exceed $50,000 may be available for entertainment expenses.Foreign military financing programFor necessary expenses for grants to enable the President to carry out the provisions of section 23 of the Arms Export Control Act, $5,962,241,000: Provided, That to expedite the provision of assistance to foreign countries and international organizations, the Secretary of State, following consultation with the Committees on Appropriations and subject to the regular notification procedures of such Committees, may use the funds appropriated under this heading to procure defense articles and services to enhance the capacity of foreign security forces: Provided further, That of the funds appropriated under this heading, not less than $3,300,000,000 shall be available for grants only for Israel which shall be disbursed within 30 days of enactment of this Act: Provided further, That to the extent that the Government of Israel requests that funds be used for such purposes, grants made available for Israel under this heading shall, as agreed by the United States and Israel, be available for advanced weapons systems, of which not less than $815,300,000 shall be available for the procurement in Israel of defense articles and defense services, including research and development: Provided further, That funds appropriated or otherwise made available under this heading shall be nonrepayable notwithstanding any requirement in section 23 of the Arms Export Control Act: Provided further, That funds made available under this heading shall be obligated upon apportionment in accordance with paragraph (5)(C) of section 1501(a) of title 31, United States Code.None of the funds made available under this heading shall be available to finance the procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act unless the foreign country proposing to make such procurement has first signed an agreement with the United States Government specifying the conditions under which such procurement may be financed with such funds: Provided, That all country and funding level increases in allocations shall be submitted through the regular notification procedures of section 7015 of this Act:  Provided further, That funds made available under this heading may be used, notwithstanding any other provision of law, for demining, the clearance of unexploded ordnance, and related activities, and may include activities implemented through nongovernmental and international organizations: Provided further, That only those countries for which assistance was justified for the Foreign Military Sales Financing Program in the fiscal year 1989 congressional presentation for security assistance programs may utilize funds made available under this heading for procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act: Provided further, That funds appropriated under this heading shall be expended at the minimum rate necessary to make timely payment for defense articles and services: Provided further, That not more than $75,000,000 of the funds appropriated under this heading may be obligated for necessary expenses, including the purchase of passenger motor vehicles for replacement only for use outside of the United States, for the general costs of administering military assistance and sales, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds made available under this heading for general costs of administering military assistance and sales, not to exceed $4,000 may be available for entertainment expenses and not to exceed $130,000 may be available for representation expenses: Provided further, That not more than $1,009,700,000 of funds realized pursuant to section 21(e)(1)(A) of the Arms Export Control Act may be obligated for expenses incurred by the Department of Defense during fiscal year 2019 pursuant to section 43(b) of the Arms Export Control Act, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations. 
VMultilateral assistanceFunds Appropriated to the President international organizations and programs For necessary expenses to carry out the provisions of section 301 of the Foreign Assistance Act of 1961, $339,000,000: Provided, That section 307(a) of the Foreign Assistance Act of 1961 shall not apply to contributions to the United Nations Democracy Fund.International financial institutionsGlobal environment facilityFor payment to the International Bank for Reconstruction and Development as trustee for the Global Environment Facility by the Secretary of the Treasury, $139,575,000, to remain available until, and to be fully disbursed no later than, September 30, 2020: Provided, That of such amount, $136,563,000, which shall remain available until September 30, 2019, is only available for the first installment of the seventh replenishment of the Global Environment Facility, and shall be obligated and disbursed not later than 90 days after enactment of this Act: Provided further, That the Secretary shall report to the Committees on Appropriations on the status of funds provided under this heading not less than quarterly until fully disbursed: Provided further, That in such report the Secretary shall provide a timeline for the obligation and disbursement of any funds that have not yet been obligated or disbursed.Contribution to the international development associationFor payment to the International Development Association by the Secretary of the Treasury, $1,097,010,000, to remain available until expended.Contribution to the asian development fundFor payment to the Asian Development Bank's Asian Development Fund by the Secretary of the Treasury, $47,395,000, to remain available until expended.Contribution to the african development bankFor payment to the African Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increase in capital stock, $32,417,159, to remain available until expended.LIMITATION ON CALLABLE CAPITAL SUBSCRIPTIONSThe United States Governor of the African Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $507,860,806.Contribution to the african development fundFor payment to the African Development Fund by the Secretary of the Treasury, $171,300,000, to remain available until expended.Contribution to the international fund for agricultural developmentFor payment to the International Fund for Agricultural Development by the Secretary of the Treasury, $30,000,000, to remain available until, and to be fully disbursed no later than, September 30, 2020, for the first installment of the eleventh replenishment of the International Fund for Agricultural Development: Provided, That the Secretary of the Treasury shall report to the Committees on Appropriations on the status of such payment not less than quarterly until fully disbursed: Provided further, That in such report the Secretary shall provide a timeline for the obligation and disbursement of any funds that have not yet been obligated or disbursed. VIExport and investment assistanceExport-Import bank of the united statesInspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $5,700,000, of which up to $855,000 may remain available until September 30, 2020.Program accountThe Export-Import Bank of the United States is authorized to make such expenditures within the limits of funds and borrowing authority available to such corporation, and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program for the current fiscal year for such corporation: Provided, That none of the funds available during the current fiscal year may be used to make expenditures, contracts, or commitments for the export of nuclear equipment, fuel, or technology to any country, other than a nuclear-weapon state as defined in Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible to receive economic or military assistance under this Act, that has detonated a nuclear explosive after the date of enactment of this Act.Administrative expensesFor administrative expenses to carry out the direct and guaranteed loan and insurance programs, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and not to exceed $30,000 for official reception and representation expenses for members of the Board of Directors, not to exceed $110,000,000, of which up to $16,500,000 may remain available until September 30, 2020: Provided, That the Export-Import Bank (the Bank) may accept, and use, payment or services provided by transaction participants for legal, financial, or technical services in connection with any transaction for which an application for a loan, guarantee or insurance commitment has been made: Provided further, That the Bank shall charge fees for necessary expenses (including special services performed on a contract or fee basis, but not including other personal services) in connection with the collection of moneys owed the Bank, repossession or sale of pledged collateral or other assets acquired by the Bank in satisfaction of moneys owed the Bank, or the investigation or appraisal of any property, or the evaluation of the legal, financial, or technical aspects of any transaction for which an application for a loan, guarantee or insurance commitment has been made, or systems infrastructure directly supporting transactions: Provided further, That in addition to other funds appropriated for administrative expenses, such fees shall be credited to this account for such purposes, to remain available until expended.Receipts collectedReceipts collected pursuant to the Export-Import Bank Act of 1945 (Public Law 79–173) and the Federal Credit Reform Act of 1990, in an amount not to exceed the amount appropriated herein, shall be credited as offsetting collections to this account: Provided, That the sums herein appropriated from the General Fund shall be reduced on a dollar-for-dollar basis by such offsetting collections so as to result in a final fiscal year appropriation from the General Fund estimated at $0.Overseas private investment corporationNoncredit accountThe Overseas Private Investment Corporation is authorized to make, without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, such expenditures and commitments within the limits of funds available to it and in accordance with law as may be necessary: Provided, That the amount available for administrative expenses to carry out the credit and insurance programs (including an amount for official reception and representation expenses which shall not exceed $35,000) shall not exceed $79,200,000: Provided further, That project-specific transaction costs, including direct and indirect costs incurred in claims settlements, and other direct costs associated with services provided to specific investors or potential investors pursuant to section 234 of the Foreign Assistance Act of 1961, shall not be considered administrative expenses for the purposes of this heading: Provided further, That of the funds appropriated under this heading in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, up to $5,000,000 may be made available for limited transition costs associated with the implementation of section 1463 of the Better Utilization of Investments Leading to Development (BUILD) Act of 2018 (division F of Public Law 115–254): Provided further, That prior to the initial obligation of funds made available for such transition costs, the President of the Overseas Private Investment Corporation shall submit a spend plan to the Committees on Appropriations for the use of such funds: Provided further, That funds made available for such transition costs shall be subject to the regular notification procedures of the Committees on Appropriations, and may not be made available until the reorganization plan required by section 1462(a) of the BUILD Act of 2018 is transmitted to Congress.Program accountFor the cost of direct and guaranteed loans as authorized by section 234 of the Foreign Assistance Act of 1961, $20,000,000, to be derived by transfer from the Overseas Private Investment Corporation Noncredit Account, to remain available until September 30, 2021: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That funds so obligated in fiscal year 2019 remain available for disbursement through 2027; funds obligated in fiscal year 2020 remain available for disbursement through 2028; and funds obligated in fiscal year 2021 remain available for disbursement through 2029: Provided further, That notwithstanding any other provision of law, the Overseas Private Investment Corporation is authorized to undertake any program authorized by title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 in Iraq: Provided further, That funds made available pursuant to the authority of the previous proviso shall be subject to the regular notification procedures of the Committees on Appropriations.In addition, such sums as may be necessary for administrative expenses to carry out the credit program may be derived from amounts available for administrative expenses to carry out the credit and insurance programs in the Overseas Private Investment Corporation Noncredit Account and merged with said account.Trade and development agencyFor necessary expenses to carry out the provisions of section 661 of the Foreign Assistance Act of 1961, $79,500,000, to remain available until September 30, 2020, of which no more than $19,000,000 may be used for administrative expenses: Provided, That of the funds appropriated under this heading, not more than $5,000 may be available for representation and entertainment expenses.  VIIGeneral ProvisionsALLOWANCES AND DIFFERENTIALS 7001.Funds appropriated under title I of this Act shall be available, except as otherwise provided, for allowances and differentials as authorized by subchapter 59 of title 5, United States Code; for services as authorized by section 3109 of such title and for hire of passenger transportation pursuant to section 1343(b) of title 31, United States Code.unobligated balances report 
7002.Any department or agency of the United States Government to which funds are appropriated or otherwise made available by this Act shall provide to the Committees on Appropriations a quarterly accounting of cumulative unobligated balances and obligated, but unexpended, balances by program, project, and activity, and Treasury Account Fund Symbol of all funds received by such department or agency in fiscal year 2019 or any previous fiscal year, disaggregated by fiscal year: Provided, That the report required by this section shall be submitted not later than 30 days after the end of each fiscal quarter and should specify by account the amount of funds obligated pursuant to bilateral agreements which have not been further sub-obligated.consulting services 7003.The expenditure of any appropriation under title I of this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.diplomatic facilities 
7004. 
(a)Capital security cost sharing informationThe Secretary of State shall promptly inform the Committees on Appropriations of each instance in which a Federal department or agency is delinquent in providing the full amount of funding required by section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note). (b)ExceptionNotwithstanding paragraph (2) of section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (title VI of division A of H.R. 3427, as enacted into law by section 1000(a)(7) of Public Law 106–113 and contained in appendix G of that Act), as amended by section 111 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323), a project to construct a facility of the United States may include office space or other accommodations for members of the United States Marine Corps. 
(c)New diplomatic facilitiesFor the purposes of calculating the fiscal year 2019 costs of providing new United States diplomatic facilities in accordance with section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note), the Secretary of State, in consultation with the Director of the Office of Management and Budget, shall determine the annual program level and agency shares in a manner that is proportional to the contribution of the Department of State for this purpose. (d)Consultation and notificationFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, which may be made available for the acquisition of property or award of construction contracts for overseas United States diplomatic facilities during fiscal year 2019, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That notifications pursuant to this subsection shall include the information enumerated under the heading Embassy Security, Construction, and Maintenance in House Report 115–829. 
(e)Interim and temporary facilities abroad 
(1)Security vulnerabilitiesFunds appropriated by this Act under the heading Embassy Security, Construction, and Maintenance may be made available, following consultation with the appropriate congressional committees, to address security vulnerabilities at interim and temporary United States diplomatic facilities abroad, including physical security upgrades and local guard staffing, except that the amount of funds made available for such purposes from this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be a minimum of $25,000,000. (2)ConsultationNotwithstanding any other provision of law, the opening, closure, or any significant modification to an interim or temporary United States diplomatic facility shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations, except that such consultation and notification may be waived if there is a security risk to personnel. 
(f)Transfer of Funds AuthorityFunds appropriated under the headings Diplomatic Programs, including for Worldwide Security Protection, Emergencies in the Diplomatic and Consular Service, and Embassy Security, Construction, and Maintenance in this Act may be transferred to, and merged with, funds appropriated under such headings if the Secretary of State determines and reports to the Committees on Appropriations that to do so is necessary to implement the recommendations of the Benghazi Accountability Review Board, for emergency evacuations, or to prevent or respond to security situations and requirements, following consultation with, and subject to the regular notification procedures of, such Committees: Provided, That such transfer authority is in addition to any transfer authority otherwise available in this Act and under any other provision of law. (g)Soft TargetsFunds appropriated by this Act under the heading Embassy Security, Construction, and Maintenance may be made available for security upgrades to soft targets, including schools, recreational facilities, and residences used by United States diplomatic personnel and their dependents, except that the amount made available for such purposes shall be a minimum of $10,000,000. 
(h)ReportWithin 45 days of enactment of this Act and every 3 months thereafter until the completion of each project, the Secretary of State shall submit to the Committees on Appropriations a report on the Erbil Consulate, Beirut Embassy, Jakarta Embassy, Mexico City Embassy, and New Delhi Embassy, as described under this section in the joint explanatory statement accompanying this Act. (i)Secure resupply and maintenanceThe Secretary of State may not grant final approval for the construction of a new facility or substantial construction to improve or expand an existing facility in the United States by or for the Government of the People’s Republic of China until the Secretary certifies and reports to the appropriate congressional committees that an agreement has been concluded between the Governments of the United States and the People’s Republic of China that permits secure resupply, maintenance, and new construction of United States Government facilities in the People’s Republic of China.personnel actions 
7005.Any costs incurred by a department or agency funded under title I of this Act resulting from personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available under title I to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 7015 of this Act.Department of state management 7006. (a)Financial systems improvementFunds appropriated by this Act for the operations of the Department of State under the headings Diplomatic Programs and Capital Investment Fund shall be made available to implement the recommendations contained in the Foreign Assistance Data Review Findings Report (FADR) and the Office of Inspector General (OIG) report entitled Department Financial Systems Are Insufficient to Track and Report on Foreign Assistance Funds: Provided, That not later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations an update to the plan required under section 7006 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) for implementing the FADR and OIG recommendations: Provided further, That such funds may not be obligated for enhancements to, or expansions of, the Budget System Modernization Financial System, Central Resource Management System, Joint Financial Management System, or Foreign Assistance Coordination and Tracking System until such updated plan is submitted to the Committees on Appropriations: Provided further, That such funds may not be obligated for new, or expansion of existing, ad hoc electronic systems to track commitments, obligations, or expenditures of funds unless the Secretary of State, following consultation with the Chief Information Officer of the Department of State, has reviewed and certified that such new system or expansion is consistent with the FADR and OIG recommendations. 
(b)Working capital fundFunds appropriated by this Act or otherwise made available to the Department of State for payments to the Working Capital Fund may only be used for the service centers included in the Congressional Budget Justification, Department of State, Foreign Operations, and Related Programs, Fiscal Year 2019: Provided, That the amounts for such service centers shall be the amounts included in such budget justification, except as provided in section 7015(b) of this Act: Provided further, That Federal agency components shall be charged only for their direct usage of each Working Capital Fund service: Provided further, That prior to increasing the percentage charged to Department of State bureaus and offices for procurement-related activities, the Secretary of State shall include the proposed increase in the Department of State budget justification or, at least 60 days prior to the increase, provide the Committees on Appropriations a justification for such increase, including a detailed assessment of the cost and benefit of the services provided by the procurement fee: Provided further, That Federal agency components may only pay for Working Capital Fund services that are consistent with the purpose and authorities of such components: Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service. (c)Certification (1)Not later than 45 days after the initial obligation of funds appropriated under titles III and IV of this Act that are made available to a Department of State bureau or office with responsibility for the management and oversight of such funds, the Secretary of State shall certify and report to the Committees on Appropriations, on an individual bureau or office basis, that such bureau or office is in compliance with Department and Federal financial and grants management policies, procedures, and regulations, as applicable. 
(2)When making a certification required by paragraph (1), the Secretary of State shall consider the capacity of a bureau or office to— (A)account for the obligated funds at the country and program level, as appropriate; 
(B)identify risks and develop mitigation and monitoring plans; (C)establish performance measures and indicators; 
(D)review activities and performance; and (E)assess final results and reconcile finances. 
(3)If the Secretary of State is unable to make a certification required by paragraph (1), the Secretary shall submit a plan and timeline detailing the steps to be taken to bring such bureau or office into compliance. (4)The report accompanying a certification required by paragraph (1) shall include the requirements contained under this section in House Report 115–829.prohibition against direct funding for certain countries 
7007.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance or reparations for the governments of Cuba, North Korea, Iran, or Syria: Provided, That for purposes of this section, the prohibition on obligations or expenditures shall include direct loans, credits, insurance, and guarantees of the Export-Import Bank or its agents.coups d’état 7008.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance to the government of any country whose duly elected head of government is deposed by military coup d'état or decree or, after the date of enactment of this Act, a coup d'état or decree in which the military plays a decisive role: Provided, That assistance may be resumed to such government if the Secretary of State certifies and reports to the appropriate congressional committees that subsequent to the termination of assistance a democratically elected government has taken office: Provided further, That the provisions of this section shall not apply to assistance to promote democratic elections or public participation in democratic processes: Provided further, That funds made available pursuant to the previous provisos shall be subject to the regular notification procedures of the Committees on Appropriations.Transfer of Funds Authority 
7009. 
(a)Department of state and broadcasting board of governors 
(1)Department of stateNot to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of State under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers, and no such transfer may be made to increase the appropriation under the heading Representation Expenses. (2)Broadcasting board of governorsNot to exceed 5 percent of any appropriation made available for the current fiscal year for the Broadcasting Board of Governors under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. 
(3)Treatment as reprogrammingAny transfer pursuant to this subsection shall be treated as a reprogramming of funds under section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. (b)Title VI agenciesNot to exceed 5 percent of any appropriation, other than for administrative expenses made available for fiscal year 2019, for programs under title VI of this Act may be transferred between such appropriations for use for any of the purposes, programs, and activities for which the funds in such receiving account may be used, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 25 percent by any such transfer: Provided, That the exercise of such authority shall be subject to the regular notification procedures of the Committees on Appropriations. 
(c)Limitation on transfers of funds between agencies 
(1)In generalNone of the funds made available under titles II through V of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. (2)Allocation and transfersNotwithstanding paragraph (1), in addition to transfers made by, or authorized elsewhere in, this Act, funds appropriated by this Act to carry out the purposes of the Foreign Assistance Act of 1961 may be allocated or transferred to agencies of the United States Government pursuant to the provisions of sections 109, 610, and 632 of the Foreign Assistance Act of 1961. 
(3)NotificationAny agreement entered into by the United States Agency for International Development or the Department of State with any department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $1,000,000 and any agreement made pursuant to section 632(a) of such Act, with funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia shall be subject to the regular notification procedures of the Committees on Appropriations: Provided, That the requirement in the previous sentence shall not apply to agreements entered into between USAID and the Department of State. (d)Transfer of Funds Between AccountsNone of the funds made available under titles II through V of this Act may be obligated under an appropriations account to which such funds were not appropriated, except for transfers specifically provided for in this Act, unless the President, not less than 5 days prior to the exercise of any authority contained in the Foreign Assistance Act of 1961 to transfer funds, consults with and provides a written policy justification to the Committees on Appropriations. 
(e)Audit of Inter-agency Transfers of FundsAny agreement for the transfer or allocation of funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations and related programs, entered into between the Department of State or USAID and another agency of the United States Government under the authority of section 632(a) of the Foreign Assistance Act of 1961 or any comparable provision of law, shall expressly provide that the Inspector General (IG) for the agency receiving the transfer or allocation of such funds, or other entity with audit responsibility if the receiving agency does not have an IG, shall perform periodic program and financial audits of the use of such funds and report to the Department of State or USAID, as appropriate, upon completion of such audits: Provided, That such audits shall be transmitted to the Committees on Appropriations by the Department of State or USAID, as appropriate: Provided further, That funds transferred under such authority may be made available for the cost of such audits. (f)ReportNot later than October 31, 2019, the Secretary of State and the USAID Administrator shall each submit a report to the Committees on Appropriations detailing all transfers to another agency of the United States Government made pursuant to sections 632(a) and 632(b) of the Foreign Assistance Act of 1961 with funds provided in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 (division K of Public Law 115–141): Provided, That such reports shall include a list of each transfer made pursuant to such sections with the respective funding level, appropriation account, and the receiving agency.Prohibition on certain operational expenses 
7010. 
(a)First-Class travelNone of the funds made available by this Act may be used for first-class travel by employees of United States Government departments and agencies funded by this Act in contravention of section 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. (b)Computer networksNone of the funds made available by this Act for the operating expenses of any United States Government department or agency may be used to establish or maintain a computer network for use by such department or agency unless such network has filters designed to block access to sexually explicit websites: Provided, That nothing in this subsection shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency, or any other entity carrying out the following activities: criminal investigations, prosecutions, and adjudications; administrative discipline; and the monitoring of such websites undertaken as part of official business. 
(c)Prohibition on Promotion of TobaccoNone of the funds made available by this Act should be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type.Availability of funds 7011.No part of any appropriation contained in this Act shall remain available for obligation after the expiration of the current fiscal year unless expressly so provided by this Act: Provided, That funds appropriated for the purposes of chapters 1 and 8 of part I, section 661, chapters 4, 5, 6, 8, and 9 of part II of the Foreign Assistance Act of 1961, section 23 of the Arms Export Control Act, and funds provided under the headings Development Credit Authority and Assistance for Europe, Eurasia and Central Asia shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially obligated before the expiration of their respective periods of availability contained in this Act: Provided further, That the availability of funds pursuant to the previous proviso shall not be applicable to such funds until the Secretary of State submits the reports required under section 7011 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) and the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 (division K of Public Law 115–141): Provided further, That notwithstanding any other provision of this Act, any funds made available for the purposes of chapter 1 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 which are allocated or obligated for cash disbursements in order to address balance of payments or economic policy reform objectives, shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially allocated or obligated before the expiration of their respective periods of availability contained in this Act:  Provided further, That the Secretary of State shall provide a report to the Committees on Appropriations not later than October 31, 2019, detailing by account and source year, the use of this authority during the previous fiscal year.LIMITATION ON ASSISTANCE TO COUNTRIES IN DEFAULT 
7012.No part of any appropriation provided under titles III through VI in this Act shall be used to furnish assistance to the government of any country which is in default during a period in excess of 1 calendar year in payment to the United States of principal or interest on any loan made to the government of such country by the United States pursuant to a program for which funds are appropriated under this Act unless the President determines, following consultation with the Committees on Appropriations, that assistance for such country is in the national interest of the United States.prohibition on taxation of united states assistance 7013. (a)prohibition on taxationNone of the funds appropriated under titles III through VI of this Act may be made available to provide assistance for a foreign country under a new bilateral agreement governing the terms and conditions under which such assistance is to be provided unless such agreement includes a provision stating that assistance provided by the United States shall be exempt from taxation, or reimbursed, by the foreign government, and the Secretary of State and the Administrator of the United States Agency for International Development shall expeditiously seek to negotiate amendments to existing bilateral agreements, as necessary, to conform with this requirement. 
(b)Notification and reimbursement of foreign taxesAn amount equivalent to 200 percent of the total taxes assessed during fiscal year 2019 on funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs by a foreign government or entity against United States assistance programs, either directly or through grantees, contractors, and subcontractors, shall be withheld from obligation from funds appropriated for assistance for fiscal year 2020 and for prior fiscal years and allocated for the central government of such country or for the West Bank and Gaza program, as applicable, if, not later than September 30, 2020, such taxes have not been reimbursed: Provided, That the Secretary of State shall report to the Committees on Appropriations by such date on the foreign governments and entities that have not reimbursed such taxes, including any amount of funds withheld pursuant to this subsection. (c)de minimis exceptionForeign taxes of a de minimis nature shall not be subject to the provisions of subsection (b). 
(d)reprogramming of fundsFunds withheld from obligation for each foreign government or entity pursuant to subsection (b) shall be reprogrammed for assistance for countries which do not assess taxes on United States assistance or which have an effective arrangement that is providing substantial reimbursement of such taxes, and that can reasonably accommodate such assistance in a programmatically responsible manner. (e)determinations (1)In generalThe provisions of this section shall not apply to any foreign government or entity that assesses such taxes if the Secretary of State reports to the Committees on Appropriations that— 
(A)such foreign government or entity has an effective arrangement that is providing substantial reimbursement of such taxes; or (B)the foreign policy interests of the United States outweigh the purpose of this section to ensure that United States assistance is not subject to taxation. 
(2)ConsultationThe Secretary of State shall consult with the Committees on Appropriations at least 15 days prior to exercising the authority of this subsection with regard to any foreign government or entity. (f)implementationThe Secretary of State shall issue and update rules, regulations, or policy guidance, as appropriate, to implement the prohibition against the taxation of assistance contained in this section. 
(g)definitionsAs used in this section: (1)Bilateral agreementThe term ‘‘bilateral agreement’’ refers to a framework bilateral agreement between the Government of the United States and the government of the country receiving assistance that describes the privileges and immunities applicable to United States foreign assistance for such country generally, or an individual agreement between the Government of the United States and such government that describes, among other things, the treatment for tax purposes that will be accorded the United States assistance provided under that agreement. 
(2)Taxes and taxationThe term taxes and taxation shall include value added taxes and customs duties but shall not include individual income taxes assessed to local staff. (h)ReportNot later than 90 days after enactment of this Act, the Secretary of State, in consultation with the heads of other relevant agencies of the United States Government, shall submit a report to the Committees on Appropriations on the requirements contained under this section in House Report 115–829.reservations of funds 
7014. 
(a)reprogrammingFunds appropriated under titles III through VI of this Act which are specifically designated may be reprogrammed for other programs within the same account notwithstanding the designation if compliance with the designation is made impossible by operation of any provision of this or any other Act: Provided, That any such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That assistance that is reprogrammed pursuant to this subsection shall be made available under the same terms and conditions as originally provided. (b)extension of availabilityIn addition to the authority contained in subsection (a), the original period of availability of funds appropriated by this Act and administered by the Department of State or the United States Agency for International Development that are specifically designated for particular programs or activities by this or any other Act may be extended for an additional fiscal year if the Secretary of State or the USAID Administrator, as appropriate, determines and reports promptly to the Committees on Appropriations that the termination of assistance to a country or a significant change in circumstances makes it unlikely that such designated funds can be obligated during the original period of availability: Provided, That such designated funds that continue to be available for an additional fiscal year shall be obligated only for the purpose of such designation. 
(c)other actsCeilings and specifically designated funding levels contained in this Act shall not be applicable to funds or authorities appropriated or otherwise made available by any subsequent Act unless such Act specifically so directs: Provided, That specifically designated funding levels or minimum funding requirements contained in any other Act shall not be applicable to funds appropriated by this Act.Notification requirements 7015. (a)Notification of changes in programs, projects, and activitiesNone of the funds made available in titles I and II of this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs to the departments and agencies funded by this Act that remain available for obligation in fiscal year 2019, or provided from any accounts in the Treasury of the United States derived by the collection of fees or of currency reflows or other offsetting collections, or made available by transfer, to the departments and agencies funded by this Act, shall be available for obligation to— 
(1)create new programs; (2)suspend or eliminate a program, project, or activity; 
(3)close, suspend, open, or reopen a mission or post; (4)create, close, reorganize, downsize, or rename bureaus, centers, or offices; or 
(5)contract out or privatize any functions or activities presently performed by Federal employees;unless previously justified to the Committees on Appropriations or such Committees are notified 15 days in advance of such obligation. (b)Notification of reprogramming of fundsNone of the funds provided under titles I and II of this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, to the departments and agencies funded under titles I and II of this Act that remain available for obligation in fiscal year 2019, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the department and agency funded under title I of this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming of funds in excess of $1,000,000 or 10 percent, whichever is less, that— 
(1)augments or changes existing programs, projects, or activities; (2)relocates an existing office or employees; 
(3)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or (4)results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, activities, or projects as approved by Congress;unless the Committees on Appropriations are notified 15 days in advance of such reprogramming of funds. 
(c)Notification requirementNone of the funds made available by this Act under the headings Global Health Programs, Development Assistance, International Organizations and Programs, Trade and Development Agency, International Narcotics Control and Law Enforcement, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Peacekeeping Operations, Nonproliferation, Anti-terrorism, Demining and Related Programs, Millennium Challenge Corporation, Foreign Military Financing Program, International Military Education and Training, and Peace Corps, shall be available for obligation for activities, programs, projects, type of materiel assistance, countries, or other operations not justified or in excess of the amount justified to the Committees on Appropriations for obligation under any of these specific headings unless the Committees on Appropriations are notified 15 days in advance of such obligation: Provided, That the President shall not enter into any commitment of funds appropriated for the purposes of section 23 of the Arms Export Control Act for the provision of major defense equipment, other than conventional ammunition, or other major defense items defined to be aircraft, ships, missiles, or combat vehicles, not previously justified to Congress or 20 percent in excess of the quantities justified to Congress unless the Committees on Appropriations are notified 15 days in advance of such commitment: Provided further, That requirements of this subsection or any similar provision of this or any other Act shall not apply to any reprogramming for an activity, program, or project for which funds are appropriated under titles III through VI of this Act of less than 10 percent of the amount previously justified to Congress for obligation for such activity, program, or project for the current fiscal year: Provided further, That any notification submitted pursuant to subsection (f) of this section shall include information (if known on the date of transmittal of such notification) on the use of notwithstanding authority: Provided further, That if subsequent to the notification of assistance it becomes necessary to rely on notwithstanding authority, the Committees on Appropriations should be informed at the earliest opportunity and to the extent practicable. (d)Department of defense programs and funding notifications (1)ProgramsNone of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available to support or continue any program initially funded under any authority of title 10, United States Code, or any Act making or authorizing appropriations for the Department of Defense, unless the Secretary of State, in consultation with the Secretary of Defense and in accordance with the regular notification procedures of the Committees on Appropriations, submits a justification to such Committees that includes a description of, and the estimated costs associated with, the support or continuation of such program. 
(2)FundingNotwithstanding any other provision of law, funds transferred by the Department of Defense to the Department of State and the United States Agency for International Development for assistance for foreign countries and international organizations shall be subject to the regular notification procedures of the Committees on Appropriations. (3)Notification on excess defense articlesPrior to providing excess Department of Defense articles in accordance with section 516(a) of the Foreign Assistance Act of 1961, the Department of Defense shall notify the Committees on Appropriations to the same extent and under the same conditions as other committees pursuant to subsection (f) of that section: Provided, That before issuing a letter of offer to sell excess defense articles under the Arms Export Control Act, the Department of Defense shall notify the Committees on Appropriations in accordance with the regular notification procedures of such Committees if such defense articles are significant military equipment (as defined in section 47(9) of the Arms Export Control Act) or are valued (in terms of original acquisition cost) at $7,000,000 or more, or if notification is required elsewhere in this Act for the use of appropriated funds for specific countries that would receive such excess defense articles: Provided further, That such Committees shall also be informed of the original acquisition cost of such defense articles. 
(e)WaiverThe requirements of this section or any similar provision of this Act or any other Act, including any prior Act requiring notification in accordance with the regular notification procedures of the Committees on Appropriations, may be waived if failure to do so would pose a substantial risk to human health or welfare: Provided, That in case of any such waiver, notification to the Committees on Appropriations shall be provided as early as practicable, but in no event later than 3 days after taking the action to which such notification requirement was applicable, in the context of the circumstances necessitating such waiver: Provided further, That any notification provided pursuant to such a waiver shall contain an explanation of the emergency circumstances. (f)Country notification requirementsNone of the funds appropriated under titles III through VI of this Act may be obligated or expended for assistance for Afghanistan, Bahrain, Bolivia, Burma, Cambodia, Colombia, Cuba, Egypt, El Salvador, Ethiopia, Guatemala, Haiti, Honduras, Iran, Iraq, Lebanon, Libya, Mexico, Nicaragua, Pakistan, Philippines, the Russian Federation, Somalia, South Sudan, Sri Lanka, Sudan, Syria, Uzbekistan, Venezuela, Yemen, and Zimbabwe except as provided through the regular notification procedures of the Committees on Appropriations. 
(g)Trust fundsFunds appropriated or otherwise made available in title III of this Act and prior Acts making funds available for the Department of State, foreign operations, and related programs that are made available for a trust fund held by an international financial institution shall be subject to the regular notification procedures of the Committees on Appropriations: Provided, That such notification shall include the information specified under this section in the explanatory statement accompanying the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 (division K of Public Law 115–141). (h)Other program notification requirement (1)Diplomatic programsFunds appropriated under title I of this Act under the heading Diplomatic Programs that are made available for a pilot program for lateral entry into the Foreign Service shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(2)Other programsFunds appropriated by this Act that are made available for the following programs and activities shall be subject to the regular notification procedures of the Committees on Appropriations— (A)The Global Engagement Center, except that the Secretary of State shall consult with the appropriate congressional committees prior to submitting such notification; 
(B)The Power Africa initiative, or any successor program; (C)Community-based police assistance conducted pursuant to the authority of section 7049(a)(1) of this Act; 
(D)Programs to counter foreign fighters and extremist organizations, pursuant to section 7071(a) of this Act; (E)The Relief and Recovery Fund; 
(F)The Indo-Pacific Strategy; (G)The Global Security Contingency Fund; 
(H)The Countering Russian Influence Fund; and (I)Programs to end modern slavery. 
(i)Withholding of fundsFunds appropriated by this Act under titles III and IV that are withheld from obligation or otherwise not programmed as a result of application of a provision of law in this or any other Act shall, if reprogrammed, be subject to the regular notification procedures of the Committees on Appropriations. (j)Requirement to inform, coordinate, and consult (1)The Secretary of State shall promptly inform the appropriate congressional committees of each instance in which funds appropriated by this Act for assistance for Iraq, Libya, Somalia, Syria, the Counterterrorism Partnership Fund, the Relief and Recovery Fund, or programs to counter extremism and foreign fighters abroad, have been diverted or destroyed, to include the type and amount of assistance, a description of the incident and parties involved, and an explanation of the response of the Department of State or USAID, as appropriate: Provided, That the Secretary shall ensure such funds are coordinated with, and complement, the programs of other United States Government departments and agencies and international partners in such countries and on such activities. 
(2)The Secretary of State shall consult with the Committees on Appropriations at least seven days prior to informing a government of, or publically announcing a decision on, the suspension of assistance to a country or a territory, including as a result of an interagency review of such assistance, from funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs.Document requests, records management, and related cybersecurity protections 7016. (a)Requests for documentsNone of the funds appropriated or made available pursuant to titles III through VI of this Act shall be available to a nongovernmental organization, including any contractor, which fails to provide upon timely request any document, file, or record necessary to the auditing requirements of the Department of State and the United States Agency for International Development. 
(b)Records management and related cybersecurity protections 
(1)LimitationNone of the funds appropriated by this Act under the headings Diplomatic Programs and Capital Investment Fund in title I, and Operating Expenses and Capital Investment Fund in title II that are made available to the Department of State and USAID may be made available to support the use or establishment of email accounts or email servers created outside the .gov domain or not fitted for automated records management as part of a Federal government records management program in contravention of the Presidential and Federal Records Act Amendments of 2014 (Public Law 113–187). (2)DirectivesThe Secretary of State and USAID Administrator shall— 
(A)regularly review and update the policies, directives, and oversight necessary to comply with Federal statutes, regulations, and presidential executive orders and memoranda concerning the preservation of all records made or received in the conduct of official business, including record emails, instant messaging, and other online tools; (B)use funds appropriated by this Act under the headings Diplomatic Programs and Capital Investment Fund in title I, and Operating Expenses and Capital Investment Fund in title II, as appropriate, to improve Federal records management pursuant to the Federal Records Act (44 U.S.C. Chapters 21, 29, 31, and 33) and other applicable Federal records management statutes, regulations, or policies for the Department of State and USAID; 
(C)direct departing employees that all Federal records generated by such employees, including senior officials, belong to the Federal Government; (D)improve the response time for identifying and retrieving Federal records, including requests made pursuant to section 552 of title 5, United States Code (commonly known as the Freedom of Information Act); and 
(E)strengthen cyber security measures to mitigate vulnerabilities, including those resulting from the use of personal email accounts or servers outside the .gov domain, improve the process to identify and remove inactive user accounts, update and enforce guidance related to the control of national security information, and implement the recommendations of the applicable reports of the cognizant Office of Inspector General.Use of funds in contravention of this act 7017.If the President makes a determination not to comply with any provision of this Act on constitutional grounds, the head of the relevant Federal agency shall notify the Committees on Appropriations in writing within 5 days of such determination, the basis for such determination and any resulting changes to program and policy.Prohibition on funding for abortions and involuntary sterilization 
7018.None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of abortions as a method of family planning or to motivate or coerce any person to practice abortions. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of involuntary sterilization as a method of family planning or to coerce or provide any financial incentive to any person to undergo sterilizations. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for any biomedical research which relates in whole or in part, to methods of, or the performance of, abortions or involuntary sterilization as a means of family planning. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be obligated or expended for any country or organization if the President certifies that the use of these funds by any such country or organization would violate any of the above provisions related to abortions and involuntary sterilizations.allocations and reports 7019. (a)Allocation tablesSubject to subsection (b), funds appropriated by this Act under titles III through V shall be made available in the amounts specifically designated in the respective tables included in the joint explanatory statement accompanying this Act: Provided, That such designated amounts for foreign countries and international organizations shall serve as the amounts for such countries and international organizations transmitted to Congress in the report required by section 653(a) of the Foreign Assistance Act of 1961. 
(b)Authorized deviationsUnless otherwise provided for by this Act, the Secretary of State and the Administrator of the United States Agency for International Development, as applicable, may only deviate up to 10 percent from the amounts specifically designated in the respective tables included in the joint explanatory statement accompanying this Act: Provided, That such percentage may be exceeded only if the Secretary of State and USAID Administrator, as applicable, determines and reports to the Committees on Appropriations on a case-by-case basis that such deviation is necessary to respond to significant, exigent, or unforeseen events or to address other exceptional circumstances directly related to the national security interest of the United States: Provided further, That deviations pursuant to the previous proviso shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. (c)LimitationFor specifically designated amounts that are included, pursuant to subsection (a), in the report required by section 653(a) of the Foreign Assistance Act of 1961, no deviations authorized by subsection (b) may take place until submission of such report. 
(d)Exceptions 
(1)Subsections (a) and (b) shall not apply to— (A)amounts designated for International Military Education and Training in the respective tables included in the joint explanatory statement accompanying this Act; 
(B)funds for which the initial period of availability has expired; (C)amounts designated by this Act as minimum funding requirements; and 
(D)funds made available for a country pursuant to sections 7043(c), 7047(d), and 7071(b) of this Act. (2)The authority in subsection (b) to deviate below amounts designated in the respective tables included in the joint explanatory statement accompanying this Act shall not apply to the table included under the heading Global Health Programs in such explanatory statement. 
(3)With respect to the amounts designated for Global Programs in the table under the heading Economic Support Fund included in the joint explanatory statement accompanying this Act, subsection (b) shall be applied by substituting 5 percent for 10 percent. (e)ReportsThe Secretary of State and the USAID Administrator, as appropriate, shall submit the reports required, in the manner described, in House Report 115–829, Senate Report 115–282, and the joint explanatory statement accompanying this Act, unless directed otherwise in such explanatory statement.representation and entertainment expenses 
7020. 
(a)Uses of fundsEach Federal department, agency, or entity funded in titles I or II of this Act, and the Department of the Treasury and independent agencies funded in titles III or VI of this Act, shall take steps to ensure that domestic and overseas representation and entertainment expenses further official agency business and United States foreign policy interests, and— (1)are primarily for fostering relations outside of the Executive Branch; 
(2)are principally for meals and events of a protocol nature; (3)are not for employee-only events; and 
(4)do not include activities that are substantially of a recreational character. (b)LimitationsNone of the funds appropriated or otherwise made available by this Act under the headings International Military Education and Training or Foreign Military Financing Program for Informational Program activities or under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia may be obligated or expended to pay for— 
(1)alcoholic beverages; or (2)entertainment expenses for activities that are substantially of a recreational character, including entrance fees at sporting events, theatrical and musical productions, and amusement parks.Prohibition on assistance to governments supporting international terrorism 
7021. 
(a)Lethal military equipment exports 
(1)ProhibitionNone of the funds appropriated or otherwise made available under titles III through VI of this Act may be made available to any foreign government which provides lethal military equipment to a country the government of which the Secretary of State has determined supports international terrorism for purposes of section 6(j) of the Export Administration Act of 1979 as continued in effect pursuant to the International Emergency Economic Powers Act: Provided, That the prohibition under this section with respect to a foreign government shall terminate 12 months after that government ceases to provide such military equipment: Provided further, That this section applies with respect to lethal military equipment provided under a contract entered into after October 1, 1997. (2)DeterminationAssistance restricted by paragraph (1) or any other similar provision of law, may be furnished if the President determines that to do so is important to the national interest of the United States. 
(3)ReportWhenever the President makes a determination pursuant to paragraph (2), the President shall submit to the Committees on Appropriations a report with respect to the furnishing of such assistance, including a detailed explanation of the assistance to be provided, the estimated dollar amount of such assistance, and an explanation of how the assistance furthers United States national interest. (b)Bilateral assistance (1)LimitationsFunds appropriated for bilateral assistance in titles III through VI of this Act and funds appropriated under any such title in prior Acts making appropriations for the Department of State, foreign operations, and related programs, shall not be made available to any foreign government which the President determines— 
(A)grants sanctuary from prosecution to any individual or group which has committed an act of international terrorism; (B)otherwise supports international terrorism; or 
(C)is controlled by an organization designated as a terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). (2)WaiverThe President may waive the application of paragraph (1) to a government if the President determines that national security or humanitarian reasons justify such waiver: Provided, That the President shall publish each such waiver in the Federal Register and, at least 15 days before the waiver takes effect, shall notify the Committees on Appropriations of the waiver (including the justification for the waiver) in accordance with the regular notification procedures of the Committees on Appropriations.Authorization requirements 
7022.Funds appropriated by this Act, except funds appropriated under the heading Trade and Development Agency, may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)).definition of program, project, and activity 7023.For the purpose of titles II through VI of this Act program, project, and activity shall be defined at the appropriations Act account level and shall include all appropriations and authorizations Acts funding directives, ceilings, and limitations with the exception that for the following accounts: Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and Foreign Military Financing Program, program, project, and activity shall also be considered to include country, regional, and central program level funding within each such account; and for the development assistance accounts of the United States Agency for International Development, program, project, and activity shall also be considered to include central, country, regional, and program level funding, either as— 
(1)justified to Congress; or (2)allocated by the Executive Branch in accordance with a report, to be provided to the Committees on Appropriations within 30 days after enactment of this Act, as required by section 653(a) of the Foreign Assistance Act of 1961 or as modified pursuant to section 7019 of this Act.Authorities for the peace corps, inter-american foundation and united states african development foundation 
7024.Unless expressly provided to the contrary, provisions of this or any other Act, including provisions contained in prior Acts authorizing or making appropriations for the Department of State, foreign operations, and related programs, shall not be construed to prohibit activities authorized by or conducted under the Peace Corps Act, the Inter-American Foundation Act or the African Development Foundation Act: Provided, That prior to conducting activities in a country for which assistance is prohibited, the agency shall consult with the Committees on Appropriations and report to such Committees within 15 days of taking such action.commerce, trade and surplus commodities 7025. (a)World marketsNone of the funds appropriated or made available pursuant to titles III through VI of this Act for direct assistance and none of the funds otherwise made available to the Export-Import Bank and the Overseas Private Investment Corporation shall be obligated or expended to finance any loan, any assistance, or any other financial commitments for establishing or expanding production of any commodity for export by any country other than the United States, if the commodity is likely to be in surplus on world markets at the time the resulting productive capacity is expected to become operative and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity: Provided, That such prohibition shall not apply to the Export-Import Bank if in the judgment of its Board of Directors the benefits to industry and employment in the United States are likely to outweigh the injury to United States producers of the same, similar, or competing commodity, and the Chairman of the Board so notifies the Committees on Appropriations: Provided further, That this subsection shall not prohibit— 
(1)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or (2)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency. 
(b)ExportsNone of the funds appropriated by this or any other Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961 shall be available for any testing or breeding feasibility study, variety improvement or introduction, consultancy, publication, conference, or training in connection with the growth or production in a foreign country of an agricultural commodity for export which would compete with a similar commodity grown or produced in the United States: Provided, That this subsection shall not prohibit— (1)activities designed to increase food security in developing countries where such activities will not have a significant impact on the export of agricultural commodities of the United States; 
(2)research activities intended primarily to benefit United States producers; (3)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or 
(4)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency. (c)International Financial InstitutionsThe Secretary of the Treasury shall instruct the United States executive directors of the international financial institutions to use the voice and vote of the United States to oppose any assistance by such institutions, using funds appropriated or made available by this Act, for the production or extraction of any commodity or mineral for export, if it is in surplus on world markets and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity.separate accounts 
7026. 
(a)Separate Accounts for Local Currencies 
(1)AgreementsIf assistance is furnished to the government of a foreign country under chapters 1 and 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 under agreements which result in the generation of local currencies of that country, the Administrator of the United States Agency for International Development shall— (A)require that local currencies be deposited in a separate account established by that government; 
(B)enter into an agreement with that government which sets forth— (i)the amount of the local currencies to be generated; and 
(ii)the terms and conditions under which the currencies so deposited may be utilized, consistent with this section; and (C)establish by agreement with that government the responsibilities of USAID and that government to monitor and account for deposits into and disbursements from the separate account. 
(2)Uses of local currenciesAs may be agreed upon with the foreign government, local currencies deposited in a separate account pursuant to subsection (a), or an equivalent amount of local currencies, shall be used only— (A)to carry out chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), for such purposes as— 
(i)project and sector assistance activities; or (ii)debt and deficit financing; or 
(B)for the administrative requirements of the United States Government. (3)Programming accountabilityUSAID shall take all necessary steps to ensure that the equivalent of the local currencies disbursed pursuant to subsection (a)(2)(A) from the separate account established pursuant to subsection (a)(1) are used for the purposes agreed upon pursuant to subsection (a)(2). 
(4)Termination of assistance programsUpon termination of assistance to a country under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), any unencumbered balances of funds which remain in a separate account established pursuant to subsection (a) shall be disposed of for such purposes as may be agreed to by the government of that country and the United States Government. (5)ReportThe USAID Administrator shall report as part of the congressional budget justification submitted to the Committees on Appropriations on the use of local currencies for the administrative requirements of the United States Government as authorized in subsection (a)(2)(B), and such report shall include the amount of local currency (and United States dollar equivalent) used or to be used for such purpose in each applicable country. 
(b)Separate Accounts for Cash Transfers 
(1)In generalIf assistance is made available to the government of a foreign country, under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961, as cash transfer assistance or as nonproject sector assistance, that country shall be required to maintain such funds in a separate account and not commingle with any other funds. (2)Applicability of other provisions of lawSuch funds may be obligated and expended notwithstanding provisions of law which are inconsistent with the nature of this assistance including provisions which are referenced in the Joint Explanatory Statement of the Committee of Conference accompanying House Joint Resolution 648 (House Report No. 98–1159). 
(3)NotificationAt least 15 days prior to obligating any such cash transfer or nonproject sector assistance, the President shall submit a notification through the regular notification procedures of the Committees on Appropriations, which shall include a detailed description of how the funds proposed to be made available will be used, with a discussion of the United States interests that will be served by such assistance (including, as appropriate, a description of the economic policy reforms that will be promoted by such assistance). (4)ExemptionNonproject sector assistance funds may be exempt from the requirements of paragraph (1) only through the regular notification procedures of the Committees on Appropriations.eligibility for assistance 
7027. 
(a)Assistance Through Nongovernmental OrganizationsRestrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance in support of programs of nongovernmental organizations from funds appropriated by this Act to carry out the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 and from funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia: Provided, That before using the authority of this subsection to furnish assistance in support of programs of nongovernmental organizations, the President shall notify the Committees on Appropriations pursuant to the regular notification procedures, including a description of the program to be assisted, the assistance to be provided, and the reasons for furnishing such assistance: Provided further, That nothing in this subsection shall be construed to alter any existing statutory prohibitions against abortion or involuntary sterilizations contained in this or any other Act. (b)Public Law 480During fiscal year 2019, restrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance under the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.): Provided, That none of the funds appropriated to carry out title I of such Act and made available pursuant to this subsection may be obligated or expended except as provided through the regular notification procedures of the Committees on Appropriations. 
(c)ExceptionThis section shall not apply— (1)with respect to section 620A of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to countries that support international terrorism; or 
(2)with respect to section 116 of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to the government of a country that violates internationally recognized human rights.local competition 7028. (a)Requirements for exceptions to competition for local entitiesFunds appropriated by this Act that are made available to the United States Agency for International Development may only be made available for limited competitions through local entities if— 
(1)prior to the determination to limit competition to local entities, USAID has— (A)assessed the level of local capacity to effectively implement, manage, and account for programs included in such competition; and 
(B)documented the written results of the assessment and decisions made; and (2)prior to making an award after limiting competition to local entities— 
(A)each successful local entity has been determined to be responsible in accordance with USAID guidelines; and (B)effective monitoring and evaluation systems are in place to ensure that award funding is used for its intended purposes; and 
(3)no level of acceptable fraud is assumed. (b)ReportIn addition to the requirements of subsection (a)(1), the USAID Administrator shall report to the appropriate congressional committees not later than 45 days after the end of fiscal year 2019 on all awards subject to limited or no competition for local entities: Provided, That such report shall be posted on the USAID website: Provided further, That the requirements of this subsection shall only apply to awards in excess of $3,000,000 and sole source awards to local entities in excess of $2,000,000. 
(c)Extension of Procurement AuthoritySection 7077 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall continue in effect during fiscal year 2019.International financial institutions 7029. (a)Evaluations and ReportThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that such institution adopts and implements a publicly available policy, including the strategic use of peer reviews and external experts, to conduct independent, in-depth evaluations of the effectiveness of at least 25 percent of all loans, grants, programs, and significant analytical non-lending activities in advancing the institution’s goals of reducing poverty and promoting equitable economic growth, consistent with relevant safeguards, to ensure that decisions to support such loans, grants, programs, and activities are based on accurate data and objective analysis: Provided, That not later than 45 days after enactment of this Act, the Secretary shall submit a report to the Committees on Appropriations on steps taken in fiscal year 2018 by the United States executive directors and the international financial institutions consistent with this subsection compared to the previous fiscal year. 
(b)Safeguards 
(1)The Secretary of the Treasury shall instruct the United States Executive Director of the International Bank for Reconstruction and Development and the International Development Association to vote against any loan, grant, policy, or strategy if such institution has adopted and is implementing any social or environmental safeguard relevant to such loan, grant, policy, or strategy that provides less protection than World Bank safeguards in effect on September 30, 2015. (2)The Secretary of the Treasury should instruct the United States executive director of each international financial institution to vote against loans or other financing for projects unless such projects— 
(A)provide for accountability and transparency, including the collection, verification and publication of beneficial ownership information related to extractive industries and on-site monitoring during the life of the project; (B)will be developed and carried out in accordance with best practices regarding environmental conservation; cultural protection; and empowerment of local populations, including free, prior and informed consent of affected indigenous communities; 
(C)do not provide incentives for, or facilitate, forced displacement; and (D)do not partner with or otherwise involve enterprises owned or controlled by the armed forces. 
(c)CompensationNone of the funds appropriated under title V of this Act may be made as payment to any international financial institution while the United States executive director to such institution is compensated by the institution at a rate which, together with whatever compensation such executive director receives from the United States, is in excess of the rate provided for an individual occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, or while any alternate United States executive director to such institution is compensated by the institution at a rate in excess of the rate provided for an individual occupying a position at level V of the Executive Schedule under section 5316 of title 5, United States Code. (d)Human RightsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to promote human rights due diligence and risk management, as appropriate, in connection with any loan, grant, policy, or strategy of such institution in accordance with the criteria specified under this subsection in Senate Report 115–282: Provided, That prior to voting on any such loan, grant, policy, or strategy the executive director shall consult with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, if the executive director has reason to believe that such loan, grant, policy, or strategy could result in forced displacement or other violation of human rights. 
(e)Fraud and CorruptionThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to promote in loan, grant, and other financing agreements improvements in borrowing countries’ financial management and judicial capacity to investigate, prosecute, and punish fraud and corruption. (f)Beneficial Ownership InformationThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that such institution collects, verifies, and publishes, to the maximum extent practicable, beneficial ownership information (excluding proprietary information) for any corporation or limited liability company, other than a publicly listed company, that receives funds from any such financial institution: Provided, That not later than 45 days after enactment of this Act, the Secretary shall submit a report to the Committees on Appropriations on steps taken in fiscal year 2018 by the United States executive directors and the international financial institutions consistent with this subsection compared to the previous fiscal year. 
(g)Whistleblower protectionsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that each such institution is effectively implementing and enforcing policies and procedures which reflect best practices for the protection of whistleblowers from retaliation, including best practices for— (1)protection against retaliation for internal and lawful public disclosure; 
(2)legal burdens of proof; (3)statutes of limitation for reporting retaliation; 
(4)access to independent adjudicative bodies, including external arbitration; and (5)results that eliminate the effects of proven retaliation.debt-for-development 
7030.In order to enhance the continued participation of nongovernmental organizations in debt-for-development and debt-for-nature exchanges, a nongovernmental organization which is a grantee or contractor of the United States Agency for International Development may place in interest bearing accounts local currencies which accrue to that organization as a result of economic assistance provided under title III of this Act and, subject to the regular notification procedures of the Committees on Appropriations, any interest earned on such investment shall be used for the purpose for which the assistance was provided to that organization.FINANCIAL MANAGEMENT AND BUDGET TRANSPARENCY 7031. (a)Limitation on direct government-to-Government assistance (1)RequirementsFunds appropriated by this Act may be made available for direct government-to-government assistance only if— 
(A) 
(i)each implementing agency or ministry to receive assistance has been assessed and is considered to have the systems required to manage such assistance and any identified vulnerabilities or weaknesses of such agency or ministry have been addressed; (ii)the recipient agency or ministry employs and utilizes staff with the necessary technical, financial, and management capabilities; 
(iii)the recipient agency or ministry has adopted competitive procurement policies and systems; (iv)effective monitoring and evaluation systems are in place to ensure that such assistance is used for its intended purposes; 
(v)no level of acceptable fraud is assumed; and (vi)the government of the recipient country is taking steps to publicly disclose on an annual basis its national budget, to include income and expenditures; 
(B)the recipient government is in compliance with the principles set forth in section 7013 of this Act; (C)the recipient agency or ministry is not headed or controlled by an organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); 
(D)the Government of the United States and the government of the recipient country have agreed, in writing, on clear and achievable objectives for the use of such assistance, which should be made available on a cost-reimbursable basis; and (E)the recipient government is taking steps to protect the rights of civil society, including freedoms of expression, association, and assembly. 
(2)Consultation and NotificationIn addition to the requirements in paragraph (1), no funds may be made available for direct government-to-government assistance without prior consultation with, and notification of, the Committees on Appropriations: Provided, That such notification shall contain an explanation of how the proposed activity meets the requirements of paragraph (1): Provided further, That the requirements of this paragraph shall only apply to direct government-to-government assistance in excess of $10,000,000 and all funds available for cash transfer, budget support, and cash payments to individuals. (3)Suspension of AssistanceThe Administrator of the United States Agency for International Development or the Secretary of State, as appropriate, shall suspend any direct government-to-government assistance if the Administrator or the Secretary has credible information of material misuse of such assistance, unless the Administrator or the Secretary reports to the Committees on Appropriations that it is in the national interest of the United States to continue such assistance, including a justification, or that such misuse has been appropriately addressed. 
(4)Submission of InformationThe Secretary of State shall submit to the Committees on Appropriations, concurrent with the fiscal year 2020 congressional budget justification materials, amounts planned for assistance described in paragraph (1) by country, proposed funding amount, source of funds, and type of assistance. (5)ReportNot later than 90 days after enactment of this Act and every 6 months thereafter until September 30, 2020, the USAID Administrator shall submit to the Committees on Appropriations a report that— 
(A)details all assistance described in paragraph (1) provided during the previous 6-month period by country, funding amount, source of funds, and type of such assistance; and (B)the type of procurement instrument or mechanism utilized and whether the assistance was provided on a reimbursable basis. 
(6)Debt Service Payment ProhibitionNone of the funds made available by this Act may be used by the government of any foreign country for debt service payments owed by any country to any international financial institution. (b)National budget and contract transparency (1)Minimum requirements of fiscal transparencyThe Secretary of State shall continue to update and strengthen the minimum requirements of fiscal transparency for each government receiving assistance appropriated by this Act, as identified in the report required by section 7031(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76). 
(2)DefinitionFor purposes of paragraph (1), minimum requirements of fiscal transparency are requirements consistent with those in subsection (a)(1), and the public disclosure of national budget documentation (to include receipts and expenditures by ministry) and government contracts and licenses for natural resource extraction (to include bidding and concession allocation practices). (3)Determination and reportFor each government identified pursuant to paragraph (1), the Secretary of State, not later than 180 days after enactment of this Act, shall make or update any determination of significant progress or no significant progress in meeting the minimum requirements of fiscal transparency, and make such determinations publicly available in an annual Fiscal Transparency Report to be posted on the Department of State website: Provided, That the Secretary shall identify the significant progress made by each such government to publicly disclose national budget documentation, contracts, and licenses which are additional to such information disclosed in previous fiscal years, and include specific recommendations of short- and long-term steps such government should take to improve fiscal transparency: Provided further, That the annual report shall include a detailed description of how funds appropriated by this Act are being used to improve fiscal transparency, and identify benchmarks for measuring progress. 
(4)AssistanceFunds appropriated under title III of this Act shall be made available for programs and activities to assist governments identified pursuant to paragraph (1) to improve budget transparency and to support civil society organizations in such countries that promote budget transparency: Provided, That such sums shall be in addition to funds otherwise available for such purposes: Provided further, That a description of the uses of such funds shall be included in the annual Fiscal Transparency Report required by paragraph (3). (c)Anti-Kleptocracy and human rights (1)Ineligibility (A)Officials of foreign governments and their immediate family members about whom the Secretary of State has credible information have been involved in significant corruption, including corruption related to the extraction of natural resources, or a gross violation of human rights shall be ineligible for entry into the United States. 
(B)The Secretary shall also publicly or privately designate or identify officials of foreign governments and their immediate family members about whom the Secretary has such credible information without regard to whether the individual has applied for a visa. (2)ExceptionIndividuals shall not be ineligible if entry into the United States would further important United States law enforcement objectives or is necessary to permit the United States to fulfill its obligations under the United Nations Headquarters Agreement: Provided, That nothing in paragraph (1) shall be construed to derogate from United States Government obligations under applicable international agreements. 
(3)WaiverThe Secretary may waive the application of paragraph (1) if the Secretary determines that the waiver would serve a compelling national interest or that the circumstances which caused the individual to be ineligible have changed sufficiently. (4)ReportNot later than 6 months after enactment of this Act, the Secretary of State shall submit a report, including a classified annex if necessary, to the Committees on Appropriations and the Committees on the Judiciary describing the information related to corruption or violation of human rights concerning each of the individuals found ineligible in the previous 12 months pursuant to paragraph (1)(A) as well as the individuals who the Secretary designated or identified pursuant to paragraph (1)(B), or who would be ineligible but for the application of paragraph (2), a list of any waivers provided under paragraph (3), and the justification for each waiver. 
(5)Posting of reportAny unclassified portion of the report required under paragraph (4) shall be posted on the Department of State website. (6)ClarificationFor purposes of paragraphs (1)(B), (4), and (5), the records of the Department of State and of diplomatic and consular offices of the United States pertaining to the issuance or refusal of visas or permits to enter the United States shall not be considered confidential. 
(d)Extraction of natural resources 
(1)AssistanceFunds appropriated by this Act shall be made available to promote and support transparency and accountability of expenditures and revenues related to the extraction of natural resources, including by strengthening implementation and monitoring of the Extractive Industries Transparency Initiative, implementing and enforcing section 8204 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2052) and the amendments made by such section, and to prevent the sale of conflict diamonds, and provide technical assistance to promote independent audit mechanisms and support civil society participation in natural resource management. (2)United States Policy (A)The Secretary of the Treasury shall inform the management of the international financial institutions, and post on the Department of the Treasury website, that it is the policy of the United States to vote against any assistance by such institutions (including any loan, credit, grant, or guarantee) to any country for the extraction and export of a natural resource if the government of such country has in place laws, regulations, or procedures to prevent or limit the public disclosure of company payments as required by United States law, and unless such government has adopted laws, regulations, or procedures in the sector in which assistance is being considered for— 
(i)accurately accounting for and public disclosure of payments to the host government by companies involved in the extraction and export of natural resources; (ii)the independent auditing of accounts receiving such payments and public disclosure of the findings of such audits; and 
(iii)public disclosure of such documents as Host Government Agreements, Concession Agreements, and bidding documents, allowing in any such dissemination or disclosure for the redaction of, or exceptions for, information that is commercially proprietary or that would create competitive disadvantage. (B)The requirements of subparagraph (A) shall not apply to assistance for the purpose of building the capacity of such government to meet the requirements of this subparagraph. 
(e)Foreign assistance websiteFunds appropriated by this Act under titles I and II, and funds made available for any independent agency in title III, as appropriate, shall be made available to support the provision of additional information on United States Government foreign assistance on the Department of State foreign assistance website: Provided, That all Federal agencies funded under this Act shall provide such information on foreign assistance, upon request, to the Department of State.Democracy Programs 7032. (a)Funding (1)In generalOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement, not less than $2,400,000,000 shall be made available for democracy programs. 
(2)ProgramsOf the funds made available for democracy programs under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia pursuant to paragraph (1), not less than $89,540,000 shall be made available to the Bureau of Democracy, Human Rights, and Labor, Department of State, at not less than the amounts specified for certain countries and regional programs designated in the table under this section in the joint explanatory statement accompanying this Act. (b)Authorities (1)Funds made available by this Act for democracy programs pursuant to subsection (a) and under the heading National Endowment for Democracy may be made available notwithstanding any other provision of law, and with regard to the National Endowment for Democracy (NED), any regulation. 
(2)Funds made available by this Act for the NED are made available pursuant to the authority of the National Endowment for Democracy Act (title V of Public Law 98–164), including all decisions regarding the selection of beneficiaries. (c)Definition of Democracy ProgramsFor purposes of funds appropriated by this Act, the term democracy programs means programs that support good governance, credible and competitive elections, freedom of expression, association, assembly, and religion, human rights, labor rights, independent media, and the rule of law, and that otherwise strengthen the capacity of democratic political parties, governments, nongovernmental organizations and institutions, and citizens to support the development of democratic states and institutions that are responsive and accountable to citizens. 
(d)Program PrioritizationFunds made available pursuant to this section that are made available for programs to strengthen government institutions shall be prioritized for those institutions that demonstrate a commitment to democracy and the rule of law, as determined by the Secretary of State or the Administrator of the United States Agency for International Development, as appropriate. (e)Restriction on Prior ApprovalWith respect to the provision of assistance for democracy programs in this Act, the organizations implementing such assistance, the specific nature of that assistance, and the participants in such programs shall not be subject to the prior approval by the government of any foreign country: Provided, That the Secretary of State, in coordination with the USAID Administrator, shall report to the Committees on Appropriations, not later than 120 days after enactment of this Act, detailing steps taken by the Department of State and USAID to comply with the requirements of this subsection. 
(f)Continuation of current practicesUSAID shall continue to implement civil society and political competition and consensus building programs abroad with funds appropriated by this Act in a manner that recognizes the unique benefits of grants and cooperative agreements in implementing such programs: Provided, That nothing in this paragraph shall be construed to affect the ability of any entity, including United States small businesses, from competing for proposals for USAID-funded civil society and political competition and consensus building programs. (g)Informing the national endowment for democracyThe Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, and the Assistant Administrator for Democracy, Conflict, and Humanitarian Assistance, USAID, shall regularly inform the National Endowment for Democracy of democracy programs that are planned and supported by funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs. 
(h)Protection of civil society activists and journalistsOf the funds appropriated by this Act under the headings Economic Support Fund and Democracy Fund, not less than $15,000,000 shall be made available to support and protect civil society activists and journalists who have been threatened, harassed, or attacked, consistent with the action plan submitted pursuant to, and on the same terms and conditions of, section 7032(i) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 (division K of Public Law 115–141).International Religious Freedom 7033. (a)International religious freedom office and special envoy to promote religious freedom (1)OperationsFunds appropriated by this Act under the heading Diplomatic Programs shall be made available for the Office of International Religious Freedom, Bureau of Democracy, Human Rights, and Labor, Department of State, and the Special Envoy to Promote Religious Freedom of Religious Minorities in the Near East and South Central Asia, as authorized in the Near East and South Central Asia Religious Freedom Act of 2014 (Public Law 113–161), including for support staff at not less than the amounts specified for such offices in the table under such heading in the joint explanatory statement accompanying this Act. 
(2)CurriculumFunds appropriated under the heading Diplomatic Programs and designated for the Office of International Religious Freedom shall be made available for the development and implementation of an international religious freedom curriculum in accordance with section 708(a)(2) of the Foreign Service Act of 1980 (22 U.S.C. 4028(a)(2)). (b)Assistance (1)International religious freedom programsOf the funds appropriated by this Act under the heading Democracy Fund and available for the Human Rights and Democracy Fund, not less than $10,000,000 shall be made available for international religious freedom programs: Provided, That the Ambassador-at-Large for International Religious Freedom shall consult with the Committees on Appropriations on the uses of such funds. 
(2)Protection and investigation programsOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $10,000,000 shall be made available for programs to protect vulnerable and persecuted religious minorities: Provided, That a portion of such funds shall be made available for programs to investigate the persecution of such minorities by governments and non-state actors and for the public dissemination of information collected on such persecution, including on the Department of State website. (3)Humanitarian programsFunds appropriated by this Act under the headings International Disaster Assistance and Migration and Refugee Assistance shall be made available for humanitarian assistance for vulnerable and persecuted religious minorities, including victims of genocide designated by the Secretary of State and other groups that have suffered crimes against humanity and ethnic cleansing, to— 
(A)facilitate the implementation of an immediate, coordinated, and sustained response to provide humanitarian assistance; (B)enhance protection of conflict victims, including those facing a dire humanitarian crisis and severe persecution because of their faith or ethnicity; 
(C)improve access to secure locations for obtaining humanitarian and resettlement services; and (D)build resilience and help reestablish livelihoods for displaced and persecuted persons in their communities of origin. 
(4)Transitional justice, reconciliation, and reintegration programsOf the funds appropriated by this Act that are made available for the Relief and Recovery Fund, not less than $5,000,000 shall be made available to support transitional justice, reconciliation, and reintegration programs for vulnerable and persecuted religious minorities, including in the Middle East and North Africa regions: Provided, That such funds shall be matched, to the maximum extent practicable, from sources other than the United States Government. (5)Responsibility for fundsFunds made available by paragraphs (1) and (2) shall be the responsibility of the Ambassador-at-Large for International Religious Freedom, in consultation with other relevant United States Government officials. 
(c)International broadcastingFunds appropriated by this Act under the heading Broadcasting Board of Governors, International Broadcasting Operations shall be made available for programs related to international religious freedom, including reporting on the condition of vulnerable and persecuted religious groups. (d)Funding clarification (1)Funds made available pursuant to subsection (b) are in addition to amounts otherwise made available for such purposes. 
(2)Funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Economic Support Fund may be made available notwithstanding any other provision of law for assistance for ethnic and religious minorities in Iraq and Syria.special provisions 7034. (a)Victims of war, displaced children, and displaced burmeseFunds appropriated in titles III and VI of this Act that are made available for victims of war, displaced children, displaced Burmese, and to combat trafficking in persons and assist victims of such trafficking, may be made available notwithstanding any other provision of law. 
(b)Forensic Assistance 
(1)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $10,000,000 shall be made available for forensic anthropology assistance related to the exhumation and identification of victims of war crimes, crimes against humanity, and genocide, which shall be administered by the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State: Provided, That such funds shall be in addition to funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs for assistance for countries. (2)Of the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement, not less than $8,000,000 shall be made available for DNA forensic technology programs to combat human trafficking in Central America and Mexico. 
(c)Atrocities preventionOf the funds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement, not less than $5,000,000 shall be made available for programs to prevent atrocities, including to implement recommendations of the Atrocities Prevention Board, or any successor entity: Provided, That the Under Secretary for Civilian Security, Democracy, and Human Rights, Department of State, shall be responsible for providing the strategic policy direction for, and policy oversight of, funds made available pursuant to this subsection to the Bureaus of International Narcotics and Law Enforcement Affairs and Democracy, Human Rights, and Labor, Department of State: Provided further, That funds made available pursuant to this subsection are in addition to amounts otherwise made available for such purposes: Provided further, That such funds shall be subject to the regular notification procedures of the Committees on Appropriations. (d)World food programmeFunds managed by the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development, from this or any other Act, may be made available as a general contribution to the World Food Programme, notwithstanding any other provision of law. 
(e)Directives and authorities 
(1)Research and TrainingFunds appropriated by this Act under the heading Assistance for Europe, Eurasia and Central Asia shall be made available to carry out the Program for Research and Training on Eastern Europe and the Independent States of the Former Soviet Union as authorized by the Soviet-Eastern European Research and Training Act of 1983 (22 U.S.C. 4501 et seq.). (2)Genocide victims memorial sitesFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia may be made available as contributions to establish and maintain memorial sites of genocide, subject to the regular notification procedures of the Committees on Appropriations. 
(3)Additional AuthoritiesOf the amounts made available by title I of this Act under the heading Diplomatic Programs, up to $500,000 may be made available for grants pursuant to section 504 of the Foreign Relations Authorization Act, Fiscal Year 1979 (22 U.S.C. 2656d), including to facilitate collaboration with indigenous communities, and up to $1,000,000 may be made available for grants to carry out the activities of the Cultural Antiquities Task Force. (4)InnovationThe USAID Administrator may use funds appropriated by this Act under title III to make innovation incentive awards: Provided, That each individual award may not exceed $100,000: Provided further, That no more than 10 such awards may be made during fiscal year 2019: Provided further, That for purposes of this paragraph the term innovation incentive award means the provision of funding on a competitive basis that— 
(A)encourages and rewards the development of solutions for a particular, well-defined problem related to the alleviation of poverty; or (B)helps identify and promote a broad range of ideas and practices facilitating further development of an idea or practice by third parties. 
(5)Exchange visitor programNone of the funds made available by this Act may be used to modify the Exchange Visitor Program administered by the Department of State to implement the Mutual Educational and Cultural Exchange Act of 1961, as amended, (Public Law 87–256; 22 U.S.C. 2451 et seq.), except through the formal rulemaking process pursuant to the Administrative Procedure Act and notwithstanding the exceptions to such rulemaking process in such Act: Provided, That funds made available for such purpose shall only be made available after consultation with, and subject to the regular notification procedures of, the Committees on Appropriations, regarding how any proposed modification would affect the public diplomacy goals of, and the estimated economic impact on, the United States. (6)ReportThe report required by section 502(d) of the Intelligence Authorization Act for Fiscal Year 2017 (division N of Public Law 115–31; 22 U.S.C. 254a note) shall be provided to the Committees on Appropriations. 
(7)Private sector partnershipsOf the funds appropriated by this Act under the headings Development Assistance and Economic Support Fund that are made available for private sector partnerships, up to $50,000,000 may remain available until September 30, 2021: Provided, That funds made available pursuant to this paragraph may only be made available following prior consultation with the appropriate congressional committees, and the regular notification procedures of the Committees on Appropriations. (f)Partner VettingPrior to initiating a partner vetting program, or making significant changes to the scope of an existing partner vetting program, the Secretary of State and USAID Administrator, as appropriate, shall consult with the Committees on Appropriations. 
(g)ContingenciesDuring fiscal year 2019, the President may use up to $125,000,000 under the authority of section 451 of the Foreign Assistance Act of 1961, notwithstanding any other provision of law. (h)International child abductionsThe Secretary of State should withhold funds appropriated under title III of this Act for assistance for the central government of any country that is not taking appropriate steps to comply with the Convention on the Civil Aspects of International Child Abductions, done at the Hague on October 25, 1980: Provided, That the Secretary shall report to the Committees on Appropriations within 15 days of withholding funds under this subsection. 
(i)Cultural Preservation Project determinationNone of the funds appropriated in titles I and III of this Act may be used for the preservation of religious sites unless the Secretary of State or the USAID Administrator, as appropriate, determines and reports to the Committees on Appropriations that such sites are historically, artistically, or culturally significant, that the purpose of the project is neither to advance nor to inhibit the free exercise of religion, and that the project is in the national interest of the United States. (j)Transfer of Funds for Extraordinary ProtectionThe Secretary of State may transfer to, and merge with, funds under the heading Protection of Foreign Missions and Officials unobligated balances of expired funds appropriated under the heading Diplomatic Programs for fiscal year 2019, except for funds designated for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, at no later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated: Provided, That not more than $50,000,000 may be transferred. 
(k)Authority to counter extremismFunds made available by this Act under the heading Economic Support Fund to counter extremism may be made available notwithstanding any other provision of law restricting assistance to foreign countries, except sections 502B and 620A of the Foreign Assistance Act of 1961: Provided, That the use of the authority of this subsection shall be subject to prior consultation with the appropriate congressional committees, and the regular notification procedures of the Committees on Appropriations. (l)Protections and Remedies for Employees of Diplomatic Missions and International OrganizationsSection 7034(k) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2019. 
(m)Extension of authorities 
(1)Passport feesSection 1(b)(2) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(2)) shall be applied by substituting September 30, 2019 for September 30, 2010. (2)Incentives for critical postsThe authority contained in section 1115(d) of the Supplemental Appropriations Act, 2009 (Public Law 111–32) shall remain in effect through September 30, 2019. 
(3)USAID civil service annuitant waiverSection 625(j)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2385(j)(1)) shall be applied by substituting September 30, 2019 for October 1, 2010 in subparagraph (B). (4)Overseas pay comparability and limitation (A)Subject to the limitation described in subparagraph (B), the authority provided by section 1113 of the Supplemental Appropriations Act, 2009 (Public Law 111–32) shall remain in effect through September 30, 2019. 
(B)The authority described in subparagraph (A) may not be used to pay an eligible member of the Foreign Service (as defined in section 1113(b) of the Supplemental Appropriations Act, 2009 (Public Law 111–32)) a locality-based comparability payment (stated as a percentage) that exceeds two-thirds of the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such member under section 5304 of title 5, United States Code, if such member’s official duty station were in the District of Columbia. (5)Categorical EligibilityThe Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167) is amended— 
(A)in section 599D (8 U.S.C. 1157 note)— (i)in subsection (b)(3), by striking and 2018 and inserting 2018, and 2019; and 
(ii)in subsection (e), by striking 2018 each place it appears and inserting 2019; and (B)in section 599E (8 U.S.C. 1255 note) in subsection (b)(2), by striking 2018 and inserting 2019. 
(6)Inspector general annuitant waiverThe authorities provided in section 1015(b) of the Supplemental Appropriations Act, 2010 (Public Law 111–212) shall remain in effect through September 30, 2019. (7)Accountability review boardsThe authority provided by section 301(a)(3) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4831(a)(3)) shall remain in effect for facilities in Afghanistan through September 30, 2019, except that the notification and reporting requirements contained in such section shall include the Committees on Appropriations. 
(8)Special inspector general for afghanistan reconstruction competitive statusNotwithstanding any other provision of law, any employee of the Special Inspector General for Afghanistan Reconstruction (SIGAR) who completes at least 12 months of continuous service after the date of enactment of this Act or who is employed on the date on which SIGAR terminates, whichever occurs first, shall acquire competitive status for appointment to any position in the competitive service for which the employee possesses the required qualifications. (9)Transfer of balancesSection 7081(h) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) shall continue in effect during fiscal year 2019. 
(10)Department of state inspector general waiver authorityThe Inspector General of the Department of State may waive the provisions of subsections (a) through (d) of section 824 of the Foreign Service Act of 1980 (22 U.S.C. 4064) on a case-by-case basis for an annuitant reemployed by the Inspector General on a temporary basis, subject to the same constraints and in the same manner by which the Secretary of State may exercise such waiver authority pursuant to subsection (g) of such section. (11)Extension of loan guarantees to israelChapter 5 of title I of the Emergency Wartime Supplemental Appropriations Act, 2003 (Public Law 108–11; 117 Stat. 576) is amended under the heading Loan Guarantees to Israel— 
(A)in the matter preceding the first proviso, by striking September 30, 2019 and inserting September 30, 2023; and (B)in the second proviso, by striking September 30, 2019 and inserting September 30, 2023. 
(n)Monitoring and evaluationFunds appropriated by this Act that are available for monitoring and evaluation of assistance under the headings Development Assistance, International Disaster Assistance and Migration and Refugee Assistance shall, as appropriate, be made available for the regular collection of feedback obtained directly from beneficiaries on the quality and relevance of such assistance: Provided, That the Department of State and USAID shall establish procedures for implementing partners that receive funds under such headings for regularly collecting and responding to such feedback, informing the Department of State and USAID of such procedures, and reporting to the Department of State and USAID on actions taken in response to the feedback received: Provided further, That the Department of State and USAID shall regularly conduct oversight to ensure that such feedback is regularly collected and used by implementing partners to maximize the cost-effectiveness and utility of such assistance. (o)HIV/AIDS Working capital fundFunds available in the HIV/AIDS Working Capital Fund established pursuant to section 525(b)(1) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2005 (Public Law 108–447) may be made available for pharmaceuticals and other products for child survival, malaria, and tuberculosis to the same extent as HIV/AIDS pharmaceuticals and other products, subject to the terms and conditions in such section: Provided, That the authority in section 525(b)(5) of the Foreign Operations, Export Financing, and Related Programs Appropriation Act, 2005 (Public Law 108–447) shall be exercised by the Assistant Administrator for Global Health, USAID, with respect to funds deposited for such non-HIV/AIDS pharmaceuticals and other products, and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the Secretary of State shall include in the congressional budget justification an accounting of budgetary resources, disbursements, balances, and reimbursements related to such fund. 
(p)Loans, consultation, and notification 
(1)Loan GuaranteesFunds appropriated under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of loan guarantees for Egypt, Jordan, Tunisia, and Ukraine, which are authorized to be provided: Provided, That amounts made available under this paragraph for the costs of such guarantees shall not be considered assistance for the purposes of provisions of law limiting assistance to a country. (2)Designation requirementFunds made available pursuant to paragraph (1) from prior Acts making appropriations for the Department of State, foreign operations, and related programs that were previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of such Act. 
(3)Consultation and NotificationFunds made available pursuant to the authorities of this subsection shall be subject to prior consultation with the appropriate congressional committees, and subject to the regular notification procedures of the Committees on Appropriations. (q)Local works (1)Of the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia, not less than $50,000,000 shall be made available for Local Works pursuant to section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), which may remain available until September 30, 2023. 
(2)For the purposes of section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), eligible entities shall be defined as small local, international, and United States-based nongovernmental organizations, educational institutions, and other small entities that have received less than a total of $5,000,000 from USAID over the previous 5 fiscal years: Provided, That departments or centers of such educational institutions may be considered individually in determining such eligibility. (r)Definitions (1)Appropriate Congressional CommitteesUnless otherwise defined in this Act, for purposes of this Act the term appropriate congressional committees means the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives. 
(2)Funds Appropriated by this Act and Prior ActsUnless otherwise defined in this Act, for purposes of this Act the term funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs means funds that remain available for obligation, and have not expired. (3)International Financial InstitutionsIn this Act international financial institutions means the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Inter-American Development Bank, the International Monetary Fund, the International Fund for Agricultural Development, the Asian Development Fund, the Inter-American Investment Corporation, the North American Development Bank, the European Bank for Reconstruction and Development, the African Development Bank, the African Development Fund, and the Multilateral Investment Guarantee Agency. 
(4)Southern Kordofan ReferenceAny reference to Southern Kordofan in this or any other Act making appropriations for the Department of State, foreign operations, and related programs shall be deemed to include portions of Western Kordofan that were previously part of Southern Kordofan prior to the 2013 division of Southern Kordofan. (5)USAIDIn this Act, the term USAID means the United States Agency for International Development. 
(6)Spend planIn this Act, the term spend plan means a plan for the uses of funds appropriated for a particular entity, country, program, purpose, or account and which shall include, at a minimum, a description of— (A)realistic and sustainable goals, criteria for measuring progress, and a timeline for achieving such goals; 
(B)amounts and sources of funds by account; (C)how such funds will complement other ongoing or planned programs; and 
(D)implementing partners, to the maximum extent practicable. (7)United states agency for global mediaReferences to the Broadcasting Board of Governors, International Broadcasting Operations account in any provision of law shall be construed to include the United States Agency for Global Media account in Acts making appropriations for the Department of State, foreign operations, and related programs: Provided, That references to the Broadcasting Board of Governors or BBG in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be construed to include the United States Agency for Global Media or USAGM.Arab league boycott of israel 
7035.It is the sense of the Congress that— (1)the Arab League boycott of Israel, and the secondary boycott of American firms that have commercial ties with Israel, is an impediment to peace in the region and to United States investment and trade in the Middle East and North Africa; 
(2)the Arab League boycott, which was regrettably reinstated in 1997, should be immediately and publicly terminated, and the Central Office for the Boycott of Israel immediately disbanded; (3)all Arab League states should normalize relations with their neighbor Israel; 
(4)the President and the Secretary of State should continue to vigorously oppose the Arab League boycott of Israel and find concrete steps to demonstrate that opposition by, for example, taking into consideration the participation of any recipient country in the boycott when determining to sell weapons to said country; and (5)the President should report to Congress annually on specific steps being taken by the United States to encourage Arab League states to normalize their relations with Israel to bring about the termination of the Arab League boycott of Israel, including those to encourage allies and trading partners of the United States to enact laws prohibiting businesses from complying with the boycott and penalizing businesses that do comply.Palestinian statehood 
7036. 
(a)Limitation on assistanceNone of the funds appropriated under titles III through VI of this Act may be provided to support a Palestinian state unless the Secretary of State determines and certifies to the appropriate congressional committees that— (1)the governing entity of a new Palestinian state— 
(A)has demonstrated a firm commitment to peaceful co-existence with the State of Israel; and (B)is taking appropriate measures to counter terrorism and terrorist financing in the West Bank and Gaza, including the dismantling of terrorist infrastructures, and is cooperating with appropriate Israeli and other appropriate security organizations; and 
(2)the Palestinian Authority (or the governing entity of a new Palestinian state) is working with other countries in the region to vigorously pursue efforts to establish a just, lasting, and comprehensive peace in the Middle East that will enable Israel and an independent Palestinian state to exist within the context of full and normal relationships, which should include— (A)termination of all claims or states of belligerency; 
(B)respect for and acknowledgment of the sovereignty, territorial integrity, and political independence of every state in the area through measures including the establishment of demilitarized zones; (C)their right to live in peace within secure and recognized boundaries free from threats or acts of force; 
(D)freedom of navigation through international waterways in the area; and (E)a framework for achieving a just settlement of the refugee problem. 
(b)Sense of congressIt is the sense of Congress that the governing entity should enact a constitution assuring the rule of law, an independent judiciary, and respect for human rights for its citizens, and should enact other laws and regulations assuring transparent and accountable governance. (c)WaiverThe President may waive subsection (a) if the President determines that it is important to the national security interest of the United States to do so. 
(d)ExemptionThe restriction in subsection (a) shall not apply to assistance intended to help reform the Palestinian Authority and affiliated institutions, or the governing entity, in order to help meet the requirements of subsection (a), consistent with the provisions of section 7040 of this Act (Limitation on Assistance for the Palestinian Authority).Restrictions concerning the palestinian authority 7037.None of the funds appropriated under titles II through VI of this Act may be obligated or expended to create in any part of Jerusalem a new office of any department or agency of the United States Government for the purpose of conducting official United States Government business with the Palestinian Authority over Gaza and Jericho or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles: Provided, That this restriction shall not apply to the acquisition of additional space for the existing Consulate General in Jerusalem: Provided further, That meetings between officers and employees of the United States and officials of the Palestinian Authority, or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles, for the purpose of conducting official United States Government business with such authority should continue to take place in locations other than Jerusalem: Provided further, That as has been true in the past, officers and employees of the United States Government may continue to meet in Jerusalem on other subjects with Palestinians (including those who now occupy positions in the Palestinian Authority), have social contacts, and have incidental discussions.Prohibition on assistance to the palestinian broadcasting corporation 
7038.None of the funds appropriated or otherwise made available by this Act may be used to provide equipment, technical support, consulting services, or any other form of assistance to the Palestinian Broadcasting Corporation.assistance for the west bank and gaza 7039. (a)OversightFor fiscal year 2019, 30 days prior to the initial obligation of funds for the bilateral West Bank and Gaza Program, the Secretary of State shall certify to the Committees on Appropriations that procedures have been established to assure the Comptroller General of the United States will have access to appropriate United States financial information in order to review the uses of United States assistance for the Program funded under the heading Economic Support Fund for the West Bank and Gaza. 
(b)VettingPrior to the obligation of funds appropriated by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall take all appropriate steps to ensure that such assistance is not provided to or through any individual, private or government entity, or educational institution that the Secretary knows or has reason to believe advocates, plans, sponsors, engages in, or has engaged in, terrorist activity nor, with respect to private entities or educational institutions, those that have as a principal officer of the entity's governing board or governing board of trustees any individual that has been determined to be involved in, or advocating terrorist activity or determined to be a member of a designated foreign terrorist organization: Provided, That the Secretary of State shall, as appropriate, establish procedures specifying the steps to be taken in carrying out this subsection and shall terminate assistance to any individual, entity, or educational institution which the Secretary has determined to be involved in or advocating terrorist activity. (c)Prohibition (1)Recognition of acts of terrorismNone of the funds appropriated under titles III through VI of this Act for assistance under the West Bank and Gaza Program may be made available for— 
(A)the purpose of recognizing or otherwise honoring individuals who commit, or have committed acts of terrorism; and (B)any educational institution located in the West Bank or Gaza that is named after an individual who the Secretary of State determines has committed an act of terrorism. 
(2)Security assistance and reporting requirementNotwithstanding any other provision of law, none of the funds made available by this or prior appropriations Acts, including funds made available by transfer, may be made available for obligation for security assistance for the West Bank and Gaza until the Secretary of State reports to the Committees on Appropriations on the benchmarks that have been established for security assistance for the West Bank and Gaza and reports on the extent of Palestinian compliance with such benchmarks. (d)Oversight by the United States agency for international development (1)The Administrator of the United States Agency for International Development shall ensure that Federal or non-Federal audits of all contractors and grantees, and significant subcontractors and sub-grantees, under the West Bank and Gaza Program, are conducted at least on an annual basis to ensure, among other things, compliance with this section. 
(2)Of the funds appropriated by this Act, up to $1,000,000 may be used by the Office of Inspector General of the United States Agency for International Development for audits, investigations, and other activities in furtherance of the requirements of this subsection: Provided, That such funds are in addition to funds otherwise available for such purposes. (e)Comptroller General of the United States AuditSubsequent to the certification specified in subsection (a), the Comptroller General of the United States shall conduct an audit and an investigation of the treatment, handling, and uses of all funds for the bilateral West Bank and Gaza Program, including all funds provided as cash transfer assistance, in fiscal year 2019 under the heading Economic Support Fund, and such audit shall address— 
(1)the extent to which such Program complies with the requirements of subsections (b) and (c); and (2)an examination of all programs, projects, and activities carried out under such Program, including both obligations and expenditures. 
(f)Notification ProceduresFunds made available in this Act for West Bank and Gaza shall be subject to the regular notification procedures of the Committees on Appropriations.Limitation on assistance for the palestinian authority 7040. (a)Prohibition of fundsNone of the funds appropriated by this Act to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961 may be obligated or expended with respect to providing funds to the Palestinian Authority. 
(b)WaiverThe prohibition included in subsection (a) shall not apply if the President certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that waiving such prohibition is important to the national security interest of the United States. (c)Period of application of waiverAny waiver pursuant to subsection (b) shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act. 
(d)ReportWhenever the waiver authority pursuant to subsection (b) is exercised, the President shall submit a report to the Committees on Appropriations detailing the justification for the waiver, the purposes for which the funds will be spent, and the accounting procedures in place to ensure that the funds are properly disbursed: Provided, That the report shall also detail the steps the Palestinian Authority has taken to arrest terrorists, confiscate weapons and dismantle the terrorist infrastructure. (e)CertificationIf the President exercises the waiver authority under subsection (b), the Secretary of State must certify and report to the Committees on Appropriations prior to the obligation of funds that the Palestinian Authority has established a single treasury account for all Palestinian Authority financing and all financing mechanisms flow through this account, no parallel financing mechanisms exist outside of the Palestinian Authority treasury account, and there is a single comprehensive civil service roster and payroll, and the Palestinian Authority is acting to counter incitement of violence against Israelis and is supporting activities aimed at promoting peace, coexistence, and security cooperation with Israel. 
(f)Prohibition to Hamas and the Palestine Liberation Organization 
(1)None of the funds appropriated in titles III through VI of this Act may be obligated for salaries of personnel of the Palestinian Authority located in Gaza or may be obligated or expended for assistance to Hamas or any entity effectively controlled by Hamas, any power-sharing government of which Hamas is a member, or that results from an agreement with Hamas and over which Hamas exercises undue influence. (2)Notwithstanding the limitation of paragraph (1), assistance may be provided to a power-sharing government only if the President certifies and reports to the Committees on Appropriations that such government, including all of its ministers or such equivalent, has publicly accepted and is complying with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended. 
(3)The President may exercise the authority in section 620K(e) of the Foreign Assistance Act of 1961, as added by the Palestinian Anti-Terrorism Act of 2006 (Public Law 109–446) with respect to this subsection. (4)Whenever the certification pursuant to paragraph (2) is exercised, the Secretary of State shall submit a report to the Committees on Appropriations within 120 days of the certification and every quarter thereafter on whether such government, including all of its ministers or such equivalent are continuing to comply with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended: Provided, That the report shall also detail the amount, purposes and delivery mechanisms for any assistance provided pursuant to the abovementioned certification and a full accounting of any direct support of such government. 
(5)None of the funds appropriated under titles III through VI of this Act may be obligated for assistance for the Palestine Liberation Organization.Middle east and north africa 7041. (a)Egypt (1)Certification and reportFunds appropriated by this Act that are available for assistance for Egypt may be made available notwithstanding any other provision of law restricting assistance for Egypt, except for this subsection and section 620M of the Foreign Assistance Act of 1961, and may only be made available for assistance for the Government of Egypt if the Secretary of State certifies and reports to the Committees on Appropriations that such government is— 
(A)sustaining the strategic relationship with the United States; and (B)meeting its obligations under the 1979 Egypt-Israel Peace Treaty. 
(2)Economic support fund 
(A)fundingOf the funds appropriated by this Act under the heading Economic Support Fund, up to $112,500,000 may be made available for assistance for Egypt, of which not less than $35,000,000 should be made available for higher education programs including not less than $10,000,000 for scholarships for Egyptian students with high financial need to attend not-for-profit institutions of higher education: Provided, That such funds shall be made available for democracy programs, and for development programs in the Sinai: Provided further, That such funds may not be made available for cash transfer assistance or budget support unless the Secretary of State certifies and reports to the appropriate congressional committees that the Government of Egypt is taking consistent and effective steps to stabilize the economy and implement market-based economic reforms. (B)WithholdingThe Secretary of State shall withhold from obligation funds appropriated by this Act under the heading Economic Support Fund for assistance for Egypt, an amount of such funds that the Secretary determines to be equivalent to that expended by the United States Government for bail, and by nongovernmental organizations for legal and court fees, associated with democracy-related trials in Egypt until the Secretary certifies and reports to the Committees on Appropriations that the Government of Egypt has dismissed the convictions issued by the Cairo Criminal Court on June 4, 2013, in Public Prosecution Case No. 1110 for the Year 2012, and has not subjected the defendants to further prosecution or if convicted they have been granted full pardons. 
(C)LimitationNone of the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Economic Support Fund may be made available for a contribution, voluntary or otherwise, to the Civil Associations and Foundations Support Fund, or any similar fund, established pursuant to Law 70 on Associations and Other Foundations Working in the Field of Civil Work published in the Official Gazette of Egypt on May 29, 2017. (3)Foreign military financing program (A)certificationOf the funds appropriated by this Act under the heading Foreign Military Financing Program, up to $1,300,000,000, to remain available until September 30, 2020, may be made available for assistance for Egypt: Provided, That such funds may be transferred to an interest bearing account in the Federal Reserve Bank of New York, following consultation with the Committees on Appropriations: Provided further, That $300,000,000 of such funds shall be withheld from obligation until the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Egypt is taking sustained and effective steps to— 
(i)advance democracy and human rights in Egypt, including to govern democratically and protect religious minorities and the rights of women, which are in addition to steps taken during the previous calendar year for such purposes; (ii)implement reforms that protect freedoms of expression, association, and peaceful assembly, including the ability of civil society organizations, human rights defenders, and the media to function without interference; 
(iii)release political prisoners and provide detainees with due process of law; (iv)hold Egyptian security forces accountable, including officers credibly alleged to have violated human rights; 
(v)investigate and prosecute cases of extrajudicial killings and forced disappearances; and (vi)provide regular access for United States officials to monitor such assistance in areas where the assistance is used:Provided further, That the certification requirement of this paragraph shall not apply to funds appropriated by this Act under such heading for counterterrorism, border security, and nonproliferation programs for Egypt. 
(B)WaiverThe Secretary of State may waive the certification requirement in subparagraph (A) if the Secretary determines and reports to the Committees on Appropriations that to do so is important to the national security interest of the United States, and submits a report to such Committees containing a detailed justification for the use of such waiver and the reasons why any of the requirements of subparagraph (A) cannot be met, and including an assessment of the compliance of the Government of Egypt with United Nations Security Council Resolution 2270 and other such resolutions regarding North Korea: Provided, That the report required by this paragraph shall be submitted in unclassified form, but may be accompanied by a classified annex. (4)Oversight requirementThe Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of funds made available by this subsection for assistance for Egypt. 
(5)Consultation requirementNot later than 90 days after enactment of this Act, the Secretary of State shall consult with the Committees on Appropriations on any plan to restructure military assistance for Egypt. (b)Iran (1)FundingFunds appropriated by this Act under the headings Diplomatic Programs, Economic Support Fund, and Nonproliferation, Anti-terrorism, Demining and Related Programs shall be used by the Secretary of State— 
(A)to support the United States policy to prevent Iran from achieving the capability to produce or otherwise obtain a nuclear weapon; (B)to support an expeditious response to any violation of United Nations Security Council Resolutions or to efforts that advance Iran’s nuclear program; 
(C)to support the implementation and enforcement of sanctions against Iran for support of nuclear weapons development, terrorism, human rights abuses, and ballistic missile and weapons proliferation; and (D)for democracy programs for Iran, to be administered by the Assistant Secretary for Near Eastern Affairs, Department of State, in consultation with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State. 
(2)Continuation of prohibitionThe terms and conditions of section 7041(c)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall continue in effect during fiscal year 2019. (3)Reports (A)Semi-annual reportThe Secretary of State shall submit to the Committees on Appropriations the semi-annual report required by section 135 of the Atomic Energy Act of 1954 (42 U.S.C. 2160e(d)(4)), as added by section 2 of the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17). 
(B)Sanctions reportNot later than 180 days after the date of enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report on the status of the implementation and enforcement of bilateral United States and multilateral sanctions against Iran and actions taken by the United States and the international community to enforce such sanctions against Iran: Provided, That the report shall also include any entities involved in providing significant support for the development of a ballistic missile by the Government of Iran after October 1, 2015, including shipping and financing, and note whether such entities are currently under United States sanctions: Provided further, That such report shall be submitted in an unclassified form, but may contain a classified annex if necessary. (c)Iraq (1)PurposesFunds appropriated under titles III and IV of this Act shall be made available for assistance for Iraq for— 
(A)bilateral economic assistance and international security assistance, including for the Marla Ruzicka Iraqi War Victims Fund; (B)stabilization assistance at not less than the amounts specified for such purpose in the table under this subsection in the joint explanatory statement accompanying this Act; 
(C)humanitarian assistance, including in the Kurdistan Region of Iraq; and (D)programs to protect and assist religious and ethnic minority populations in Iraq. 
(2)Basing rights agreementNone of the funds appropriated or otherwise made available by this Act may be used by the Government of the United States to enter into a permanent basing rights agreement between the United States and Iraq. (d)JordanOf the funds appropriated by this Act under titles III and IV, not less than $1,525,000,000 shall be made available for assistance for Jordan, of which: not less than $1,082,400,000 shall be made available under the heading Economic Support Fund, of which not less than $745,100,000 shall be made available for budget support for the Government of Jordan; and not less than $425,000,000 shall be made available under the heading Foreign Military Financing Program. 
(e)Lebanon 
(1)LimitationNone of the funds appropriated by this Act may be made available for the Lebanese Internal Security Forces (ISF) or the Lebanese Armed Forces (LAF) if the ISF or the LAF is controlled by a foreign terrorist organization, as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). (2)ConsultationFunds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program that are available for assistance for Lebanon may be made available for programs and equipment for the ISF and the LAF to address security and stability requirements in areas affected by the conflict in Syria, following consultation with the appropriate congressional committees. 
(3)Economic support fundFunds appropriated by this Act under the heading Economic Support Fund that are available for assistance for Lebanon may be made available notwithstanding section 1224 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2346 note). (4)Foreign military financing programIn addition to the activities described in paragraph (2), funds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Lebanon may be made available only to professionalize the LAF and to strengthen border security and combat terrorism, including training and equipping the LAF to secure Lebanon’s borders, interdicting arms shipments, preventing the use of Lebanon as a safe haven for terrorist groups, and to implement United Nations Security Council Resolution 1701: Provided, That funds may not be obligated for assistance for the LAF until the Secretary of State submits to the Committees on Appropriations a spend plan, including actions to be taken to ensure equipment provided to the LAF is only used for the intended purposes, except such plan may not be considered as meeting the notification requirements under section 7015 of this Act or under section 634A of the Foreign Assistance Act of 1961, and shall be submitted not later than September 1, 2019: Provided further, That any notification submitted pursuant to such sections shall include any funds specifically intended for lethal military equipment. 
(f)Libya 
(1)AssistanceFunds appropriated under titles III and IV of this Act shall be made available for stabilization assistance for Libya, including border security: Provided, That the limitation on the uses of funds for certain infrastructure projects in section 7041(f)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76) shall apply to such funds. (2)CertificationPrior to the initial obligation of funds made available by this Act for assistance for Libya, the Secretary of State shall certify and report to the Committees on Appropriations that all practicable steps have been taken to ensure that mechanisms are in place for monitoring, oversight, and control of such funds. 
(3)Cooperation on the september 2012 attack on united states personnel and facilitiesNone of the funds appropriated by this Act may be made available for assistance for the central Government of Libya unless the Secretary of State certifies and reports to the Committees on Appropriations that such government is cooperating with United States Government efforts to investigate and bring to justice those responsible for the attack on United States personnel and facilities in Benghazi, Libya in September 2012: Provided, That the limitation in this paragraph shall not apply to funds made available for the purpose of protecting United States Government personnel or facilities. (g)Morocco (1)Availability and consultation requirementFunds appropriated under title III of this Act shall be made available for assistance for the Western Sahara: Provided, That not later than 90 days after enactment of this Act and prior to the obligation of such funds, the Secretary of State, in consultation with the USAID Administrator, shall consult with the Committees on Appropriations on the proposed uses of such funds. 
(2)Foreign military financing programFunds appropriated by this Act under the heading Foreign Military Financing Program that are available for assistance for Morocco may only be used for the purposes requested in the Congressional Budget Justification, Foreign Operations, Fiscal Year 2017. (h)Refugee assistance in north africaNot later than 45 days after enactment of this Act, the Secretary of State, after consultation with the United Nations High Commissioner for Refugees and the Executive Director of the World Food Programme, shall submit a report to the Committees on Appropriations describing steps taken to strengthen monitoring of the delivery of humanitarian assistance provided for refugees in North Africa, including any steps taken to ensure that all vulnerable refugees are receiving such assistance. 
(i)Syria 
(1)Non-lethal assistanceOf the funds appropriated by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, and Peacekeeping Operations, not less than $40,000,000 shall be made available, notwithstanding any other provision of law, for non-lethal stabilization assistance for Syria, of which not less than $7,000,000 shall be made available for emergency medical and rescue response and chemical weapons use investigations. (2)Syrian organizationsFunds appropriated by this Act that are made available for assistance for Syria shall be made available, on an open and competitive basis, to continue to strengthen the capability of Syrian civil society organizations to address the immediate and long-term needs of the Syrian people in Syria in a manner that supports the sustainability of such organizations in implementing Syrian-led humanitarian and development programs: Provided, That funds made available by this paragraph shall be administered by the Bureau for Democracy, Human Rights, and Labor, Department of State. 
(3)LimitationsFunds made available pursuant to paragraph (1) of this subsection— (A)may not be made available for a project or activity that supports or otherwise legitimizes the Government of Iran, foreign terrorist organizations (as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)), or a proxy of Iran in Syria; and 
(B)should not be used in areas of Syria controlled by a government led by Bashar al-Assad or associated forces. (4)Monitoring and oversightPrior to the obligation of funds appropriated by this Act and made available for assistance for Syria, the Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of such assistance inside Syria. 
(5)Consultation and notificationFunds made available pursuant to this subsection may only be made available following consultation with the appropriate congressional committees, and shall be subject to the regular notification procedures of the Committees on Appropriations. (j)TunisiaOf the funds appropriated under titles III and IV of this Act, not less than $191,400,000 shall be made available for assistance for Tunisia. 
(k)West bank and gaza 
(1)Report on assistancePrior to the initial obligation of funds made available by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall report to the Committees on Appropriations that the purpose of such assistance is to— (A)advance Middle East peace; 
(B)improve security in the region; (C)continue support for transparent and accountable government institutions; 
(D)promote a private sector economy; or (E)address urgent humanitarian needs. 
(2)Limitations 
(A) 
(i)None of the funds appropriated under the heading Economic Support Fund in this Act may be made available for assistance for the Palestinian Authority, if after the date of enactment of this Act— (I)the Palestinians obtain the same standing as member states or full membership as a state in the United Nations or any specialized agency thereof outside an agreement negotiated between Israel and the Palestinians; or 
(II)the Palestinians initiate an International Criminal Court (ICC) judicially authorized investigation, or actively support such an investigation, that subjects Israeli nationals to an investigation for alleged crimes against Palestinians. (ii)The Secretary of State may waive the restriction in clause (i) of this subparagraph resulting from the application of subclause (I) of such clause if the Secretary certifies to the Committees on Appropriations that to do so is in the national security interest of the United States, and submits a report to such Committees detailing how the waiver and the continuation of assistance would assist in furthering Middle East peace. 
(B) 
(i)The President may waive the provisions of section 1003 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (Public Law 100–204) if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the appropriate congressional committees that the Palestinians have not, after the date of enactment of this Act— (I)obtained in the United Nations or any specialized agency thereof the same standing as member states or full membership as a state outside an agreement negotiated between Israel and the Palestinians; and 
(II)initiated or actively supported an ICC investigation against Israeli nationals for alleged crimes against Palestinians. (ii)Not less than 90 days after the President is unable to make the certification pursuant to clause (i) of this subparagraph, the President may waive section 1003 of Public Law 100–204 if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that the Palestinians have entered into direct and meaningful negotiations with Israel: Provided, That any waiver of the provisions of section 1003 of Public Law 100–204 under clause (i) of this subparagraph or under previous provisions of law must expire before the waiver under the preceding sentence may be exercised. 
(iii)Any waiver pursuant to this subparagraph shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act. (3)ReductionThe Secretary of State shall reduce the amount of assistance made available by this Act under the heading Economic Support Fund for the Palestinian Authority by an amount the Secretary determines is equivalent to the amount expended by the Palestinian Authority, the Palestine Liberation Organization, and any successor or affiliated organizations with such entities as payments for acts of terrorism by individuals who are imprisoned after being fairly tried and convicted for acts of terrorism and by individuals who died committing acts of terrorism during the previous calendar year:Provided, That the Secretary shall report to the Committees on Appropriations on the amount reduced for fiscal year 2019 prior to the obligation of funds for the Palestinian Authority. 
(4)Private sector partnership programsFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for private sector partnership programs for the West Bank and Gaza if such funds are authorized: Provided, That funds made available pursuant to this paragraph shall be subject to prior consultation with the appropriate congressional committees, and the regular notification procedures of the Committees on Appropriations. (5)Security reportThe reporting requirements in section 1404 of the Supplemental Appropriations Act, 2008 (Public Law 110–252) shall apply to funds made available by this Act, including a description of modifications, if any, to the security strategy of the Palestinian Authority. 
(6)Incitement reportNot later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees detailing steps taken by the Palestinian Authority to counter incitement of violence against Israelis and to promote peace and coexistence with Israel. (l)YemenFunds appropriated by this Act under the heading Economic Support Fund shall be made available for stabilization assistance for Yemen.africa 
7042. 
(a)African great lakes region assistance restrictionFunds appropriated by this Act under the heading International Military Education and Training for the central government of a country in the African Great Lakes region may be made available only for Expanded International Military Education and Training and professional military education until the Secretary of State determines and reports to the Committees on Appropriations that such government is not facilitating or otherwise participating in destabilizing activities in a neighboring country, including aiding and abetting armed groups. (b)Central African RepublicFunds made available by this Act for assistance for the Central African Republic shall be made available for reconciliation and peacebuilding programs, including activities to promote inter-faith dialogue at the national and local levels, and for programs to prevent crimes against humanity. 
(c)Counter Lord's Resistance ArmyFunds appropriated by this Act shall be made available for programs and activities in areas affected by the Lord's Resistance Army (LRA) consistent with the goals of the Lord's Resistance Army Disarmament and Northern Uganda Recovery Act of 2009 (Public Law 111–172), including to improve physical access, telecommunications infrastructure, and early-warning mechanisms and to support the disarmament, demobilization, and reintegration of former LRA combatants, especially child soldiers. (d)Lake chad basin countriesFunds appropriated under titles III and IV of this Act shall be made available, following consultation with the Committees on Appropriations, for assistance for Cameroon, Chad, Niger, and Nigeria for— 
(1)democracy, development, and health programs; (2)assistance for individuals targeted by foreign terrorist and other extremist organizations, including Boko Haram, consistent with the provisions of section 7059 of this Act; 
(3)assistance for individuals displaced by violent conflict; and (4)counterterrorism programs. 
(e)MalawiOf the funds appropriated by this Act under the heading Development Assistance, not less than $56,000,000 shall be made available for assistance for Malawi, of which up to $10,000,000 shall be made available for higher education programs. (f)South SudanFunds appropriated by this Act that are made available for assistance for the central Government of South Sudan may only be made available, following consultation with the Committees on Appropriations, for— 
(1)humanitarian assistance; (2)health programs, including to prevent, detect, and respond to the Ebola virus disease; 
(3)assistance to support South Sudan peace negotiations or to advance or implement a peace agreement; and (4)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement and mutual arrangements related to such agreement:Provided, That of the funds appropriated by this Act for assistance for South Sudan, not less than $7,000,000 shall be made available for conflict mitigation and reconciliation programs: Provided further, That prior to the initial obligation of funds made available pursuant to paragraphs (3) and (4), the Secretary of State shall consult with the Committees on Appropriations on the intended uses of such funds and steps taken by such government to advance or implement a peace agreement. 
(g)Sudan 
(1)Limitations 
(A)AssistanceNotwithstanding any other provision of law, none of the funds appropriated by this Act may be made available for assistance for the Government of Sudan. (B)LoansNone of the funds appropriated by this Act may be made available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees held by the Government of Sudan, including the cost of selling, reducing, or canceling amounts owed to the United States, and modifying concessional loans, guarantees, and credit agreements. 
(2)ExclusionsThe limitations of paragraph (1) shall not apply to— (A)humanitarian assistance; 
(B)assistance for democracy programs; (C)assistance for the Darfur region, Southern Kordofan State, Blue Nile State, other marginalized areas and populations in Sudan, and Abyei; and 
(D)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement, mutual arrangements related to post-referendum issues associated with such Agreement, or any other internationally recognized viable peace agreement in Sudan. (h)Zimbabwe (1)InstructionThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to vote against any extension by the respective institution of any loan or grant to the Government of Zimbabwe, except to meet basic human needs or to promote democracy, unless the Secretary of State certifies and reports to the Committees on Appropriations that the rule of law has been restored, including respect for ownership and title to property, and freedoms of expression, association, and assembly. 
(2)LimitationNone of the funds appropriated by this Act shall be made available for assistance for the central Government of Zimbabwe, except for health and education, unless the Secretary of State certifies and reports as required in paragraph (1), and funds may be made available for macroeconomic growth assistance if the Secretary reports to the Committees on Appropriations that such government is implementing transparent fiscal policies, including public disclosure of revenues from the extraction of natural resources.East Asia and the Pacific 7043. (a)Burma (1)Bilateral economic assistance (A)Economic support fundFunds appropriated by this Act under the heading Economic Support Fund for assistance for Burma may be made available notwithstanding any other provision of law, except for this subsection, and following consultation with the appropriate congressional committees. 
(B)UsesFunds appropriated under title III of this Act for assistance for Burma— (i)shall be made available to strengthen civil society organizations in Burma and for programs to strengthen independent media; 
(ii)shall be made available for community-based organizations operating in Thailand to provide food, medical, and other humanitarian assistance to internally displaced persons in eastern Burma, in addition to assistance for Burmese refugees from funds appropriated by this Act under the heading Migration and Refugee Assistance; (iii)shall be made available for programs to promote ethnic and religious tolerance and to combat gender-based violence, including in Rakhine, Shan, Kachin, and Karen states; 
(iv)shall be made available to promote rural economic development in Burma, including through microfinance programs; (v)shall be made available to increase opportunities for foreign direct investment by strengthening the rule of law, transparency, and accountability; 
(vi)shall be made available for programs to investigate and document allegations of ethnic cleansing and other gross violations of human rights committed against the Rohingya people in Rakhine state: Provided, That such sums shall be in addition to funds otherwise made available for such purposes; (vii)shall be made available for programs to investigate and document allegations of gross violations of human rights committed in Burma, particularly in areas of conflict; and 
(viii)may be made available for ethnic groups and civil society in Burma to help sustain ceasefire agreements and further prospects for reconciliation and peace, which may include support to representatives of ethnic armed groups for this purpose. (C)LimitationsFunds appropriated under title III of this Act for assistance for Burma— 
(i)may not be made available to any individual or organization if the Secretary of State has credible information that such individual or organization has committed a gross violation of human rights, including against Rohingya and other minority groups, or that advocates violence against ethnic or religious groups or individuals in Burma; (ii)may not be made available to any organization or entity controlled by the armed forces of Burma; 
(iii)may only be made available for programs to support the return of Rohingya, Karen, and other refugees and internally displaced persons to their locations of origin or preference in Burma if such returns are voluntary and consistent with international law; and (iv)may only be made available for assistance for the Government of Burma to support the implementation of Nationwide Ceasefire Agreement conferences, committees, and other procedures if the Secretary of State reports to the Committees on Appropriations that such procedures are directed toward a sustainable peace and the Government of Burma is implementing its commitments under such Agreement. 
(2)International security assistanceNone of the funds appropriated by this Act under the headings International Military Education and Training and Foreign Military Financing Program may be made available for assistance for Burma:Provided, That the Department of State may continue consultations with the armed forces of Burma only on human rights and disaster response in a manner consistent with the prior fiscal year, and following consultation with the appropriate congressional committees. (3)Programs and responsibilities (A)Any new program or activity in Burma initiated in fiscal year 2019 shall be subject to prior consultation with the appropriate congressional committees. 
(B)The United States Chief of Mission in Burma, in consultation with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, shall be responsible for democracy and human rights programs in Burma. (b)Cambodia (1)Assistance (A)None of the funds appropriated by this Act that are made available for assistance for the Government of Cambodia, except for health programs, may be obligated or expended unless the Secretary of State certifies and reports to the Committees on Appropriations that such Government is taking effective steps to— 
(i)strengthen regional security and stability, particularly regarding territorial disputes in the South China Sea and the enforcement of international sanctions with respect to North Korea; and (ii)respect the rights and responsibilities enshrined in the Constitution of the Kingdom of Cambodia as enacted in 1993, including through the— 
(I)restoration of the civil and political rights of the opposition Cambodia National Rescue Party, media, and civil society organizations; (II)restoration of all elected officials to elected offices held prior to the July 2018 parliamentary elections; and 
(III)release of all political prisoners, including journalists, civil society activists, and members of the opposition political party. (B)Funds appropriated under title III of this Act for assistance for Cambodia shall be made available for— 
(i)democracy programs, including research and education programs associated with the Khmer Rouge in Cambodia, except that no funds for such purposes may be made available to the Extraordinary Chambers in the Court of Cambodia; and (ii)programs in the Khmer language to counter the influence of the People’s Republic of China in Cambodia. 
(2)Visa restrictionFunds appropriated under title I of this Act shall be made available to continue to implement the policy announced by the Department of State on December 6, 2017, to restrict the issuance of visas to enter the United States to individuals involved in undermining democracy in Cambodia, including the family members of such individuals, as appropriate: Provided, That not later than 30 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees describing the implementation of such policy. (c)Indo-Pacific strategyOf the funds appropriated by this Act, not less than $160,000,000 shall be made available to support the implementation of the Indo-Pacific Strategy: Provided, That such funds are in addition to amounts otherwise made available for such purposes. 
(d)North Korea 
(1)CybersecurityNone of the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for assistance for the central government of a country the Secretary of State determines and reports to the appropriate congressional committees engages in significant transactions contributing materially to the malicious cyber-intrusion capabilities of the Government of North Korea: Provided, That the Secretary of State shall submit the report required by section 209 of the North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122; 22 U.S.C. 9229), as amended, to the Committees on Appropriations in the manner described in subparagraph (2)(A) of such section: Provided further, That the Secretary of State may waive the application of the restriction in this paragraph with respect to assistance for the central government of a country if the Secretary determines and reports to the appropriate congressional committees that to do so is important to the national security interest of the United States, including a description of such interest served. (2)BroadcastsFunds appropriated by this Act under the heading International Broadcasting Operations shall be made available to maintain broadcasting hours into North Korea at levels not less than the prior fiscal year. 
(3)RefugeesFunds appropriated by this Act under the heading Migration and Refugee Assistance should be made available for assistance for refugees from North Korea, including protection activities in the People’s Republic of China and other countries in Asia. (4)Human rights promotion, database, and limitation on use of funds (A)Human rights promotionFunds appropriated by this Act under the headings Economic Support Fund and Democracy Fund shall be made available for the promotion of human rights in North Korea: Provided, That the authority of section 7032(b) of this Act shall apply to such funds. 
(B)DatabaseFunds appropriated by this Act under title III shall be made available to maintain a database of prisons and gulags in North Korea, in accordance with section 7032(i) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76). (C)LimitationNone of the funds made available by this Act under the heading Economic Support Fund may be made available for assistance for the Government of North Korea. 
(e)People's Republic of China 
(1)Limitation on use of fundsNone of the funds appropriated under the heading Diplomatic Programs in this Act may be obligated or expended for processing licenses for the export of satellites of United States origin (including commercial satellites and satellite components) to the People's Republic of China (PRC) unless, at least 15 days in advance, the Committees on Appropriations are notified of such proposed action. (2)People's liberation armyThe terms and requirements of section 620(h) of the Foreign Assistance Act of 1961 shall apply to foreign assistance projects or activities of the People's Liberation Army (PLA) of the PRC, to include such projects or activities by any entity that is owned or controlled by, or an affiliate of, the PLA: Provided, That none of the funds appropriated or otherwise made available pursuant to this Act may be used to finance any grant, contract, or cooperative agreement with the PLA, or any entity that the Secretary of State has reason to believe is owned or controlled by, or an affiliate of, the PLA. 
(3)Authority and notification requirement 
(A)AuthorityThe uses of funds made available by this Act for the promotion of democracy in the PRC, except for funds made available under subsection (g), shall be the responsibility of the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State. (B)NotificationFunds appropriated by this Act that are made available for trilateral programs conducted with the PRC shall be subject to the regular notification procedures of the Committees on Appropriations. 
(f)PhilippinesNone of the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement may be made available for counternarcotics assistance for the Philippines, except for drug demand reduction, maritime law enforcement, or transnational interdiction. (g)Tibet (1)Financing of projects in tibetThe Secretary of the Treasury should instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support financing of projects in Tibet if such projects do not provide incentives for the migration and settlement of non-Tibetans into Tibet or facilitate the transfer of ownership of Tibetan land and natural resources to non-Tibetans, are based on a thorough needs-assessment, foster self-sufficiency of the Tibetan people and respect Tibetan culture and traditions, and are subject to effective monitoring. 
(2)Programs for tibetan communities 
(A)Tibet autonomous regionNotwithstanding any other provision of law, of the funds appropriated by this Act under the heading Economic Support Fund, not less than $8,000,000 shall be made available to nongovernmental organizations to support activities which preserve cultural traditions and promote sustainable development, education, and environmental conservation in Tibetan communities in the Tibet Autonomous Region and in other Tibetan communities in China. (B)India and nepalOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $6,000,000 shall be made available for programs to promote and preserve Tibetan culture, development, and the resilience of Tibetan communities in India and Nepal, and to assist in the education and development of the next generation of Tibetan leaders from such communities: Provided, That such funds are in addition to amounts made available in subparagraph (A) for programs inside Tibet. 
(C)Tibetan governanceOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $3,000,000 shall be made available for programs to strengthen the capacity of Tibetan institutions and governance. (h)Vietnam (1)Dioxin remediationNotwithstanding any other provision of law, of the funds appropriated by this Act under the heading Economic Support Fund, not less than $20,000,000 shall be made available for activities related to the remediation of dioxin contaminated sites in Vietnam and may be made available for assistance for the Government of Vietnam, including the military, for such purposes. 
(2)Health and disability programsOf the funds appropriated by this Act under the heading Development Assistance, not less than $12,500,000 shall be made available for health and disability programs in areas sprayed with Agent Orange and otherwise contaminated with dioxin, to assist individuals with severe upper or lower body mobility impairment or cognitive or developmental disabilities. (3)Reconciliation programsFunds appropriated by this Act under the heading Economic Support Fund that are made available for assistance for Vietnam shall be made available for reconciliation programs to address war legacy issues.South and Central Asia  
7044. 
(a)Afghanistan 
(1)Funding and limitationsFunds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement that are made available for assistance for Afghanistan— (A)shall be made available to implement the South Asia Strategy, the Revised Strategy for United States Engagement in Afghanistan, and the United States Agency for International Development Country Development Cooperation Strategy for Afghanistan; 
(B)shall be made available for programs in support of such strategies that protect and strengthen the rights of women and girls and promote the political and economic empowerment of women, including their meaningful inclusion in political processes: Provided, That such assistance to promote the economic empowerment of women shall be made available as grants to Afghan organizations, to the maximum extent practicable; and (C)may not be made available for any program, project, or activity that— 
(i)cannot be sustained, as appropriate, by the Government of Afghanistan or another Afghan entity; (ii)is not accessible for the purposes of conducting effective oversight in accordance with applicable Federal statutes and regulations; 
(iii)initiates any new, major infrastructure development; or (iv)includes the participation of any Afghan individual, organization, or government entity if the Secretary of State has credible information that such individual, organization, or entity is knowingly involved in acts of grand corruption, illicit narcotics production or trafficking, or has committed a gross violation of human rights. 
(2)Authorities 
(A)Funds appropriated by this Act under title III through VI that are made available for assistance for Afghanistan may be made available— (i)notwithstanding section 7012 of this Act or any similar provision of law and section 660 of the Foreign Assistance Act of 1961; 
(ii)for reconciliation programs and disarmament, demobilization, and reintegration activities for former combatants who have renounced violence against the Government of Afghanistan, including in accordance with section 7046(a)(2)(B)(ii) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74); and (iii)for an endowment to empower women and girls. 
(B)Section 7046(a)(2)(A) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall apply to funds appropriated by this Act for assistance for Afghanistan. (3)Basing rights agreementNone of the funds made available by this Act may be used by the United States Government to enter into a permanent basing rights agreement between the United States and Afghanistan. 
(b)Nepal 
(1)AssistanceOf the funds appropriated under titles III and IV of this Act, not less than $124,580,000 shall be made available for assistance for Nepal, including for earthquake recovery and reconstruction programs. (2)Foreign military financing programFunds appropriated by this Act under the heading Foreign Military Financing Program shall only be made available for humanitarian and disaster relief and reconstruction activities in Nepal, and in support of international peacekeeping operations: Provided, That such funds may only be made available for any additional uses if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Nepal is investigating and prosecuting violations of human rights and the laws of war, and the Nepal Army is cooperating fully with civilian judicial authorities in such cases. 
(c)Pakistan 
(1)International security assistance 
(A)LimitationFunds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Pakistan may be made available only to support counterterrorism and counterinsurgency capabilities in Pakistan. (B)ConsultationNot later than 30 days after enactment of this Act, and prior to the submission of the report required by section 653(a) of the Foreign Assistance Act of 1961, the Secretary of State shall consult with the Committees on Appropriations on the amount of funds appropriated by this Act under the heading Foreign Military Financing Program that is anticipated to be subject to the January 2018 policy decision of the United States to suspend security assistance for Pakistan, or any subsequent policy decision affecting such assistance: Provided, That the Secretary shall promptly inform the appropriate congressional committees in writing of any changes to such policy, the justification for such changes, and the progress made by the Government of Pakistan in meeting the counterterrorism objectives described under this section in Senate Report 115–282. 
(C)ReprogrammingFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Foreign Military Financing Program for assistance for Pakistan that are withheld from obligation or expenditure by the Department of State may be reprogrammed by the Secretary of State, except that no such funds may be reprogrammed that are required to complete payment on existing and previously approved contracts: Provided, That such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations. (2)Bilateral economic assistance reportPrior to the obligation of funds made available by this Act under the heading Economic Support Fund for assistance for the central Government of Pakistan, the Secretary of State shall submit a report to the appropriate congressional committees detailing— 
(A)the amount of financing and other support, if any, provided by the Government of Pakistan to schools supported by, affiliated with, or run by the Taliban or any domestic or foreign terrorist organization in Pakistan; (B)the extent of cooperation by such government in issuing visas in a timely manner for United States visitors, including officials and representatives of nongovernmental organizations, engaged in assistance and security programs in Pakistan; 
(C)the extent to which such government is providing humanitarian organizations access to detainees, internally displaced persons, and other Pakistani civilians affected by conflict in Pakistan and the region; and (D)the extent to which such government is strengthening democracy in Pakistan, including protecting freedom of expression, assembly, and religion. 
(3)Authority and uses of funds 
(A)Funds appropriated by this Act for assistance for Pakistan may be made available notwithstanding any other provision of law, except for section 620M of the Foreign Assistance Act of 1961. (B)Funds appropriated by this Act for assistance for Pakistan that are made available for infrastructure projects shall be implemented in a manner consistent with section 507(6) of the Trade Act of 1974 (19 U.S.C. 2467(6)). 
(C)The authorities and directives of section 7044(d)(4) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) regarding scholarships for women shall apply to funds appropriated by this Act for assistance for Pakistan, following consultation with the Committees on Appropriations. (D)Funds appropriated by this Act under the headings Economic Support Fund and Nonproliferation, Anti-terrorism, Demining and Related Programs that are made available for assistance for Pakistan shall be made available to interdict precursor materials from Pakistan to Afghanistan that are used to manufacture improvised explosive devices and for agriculture extension programs that encourage alternative fertilizer use among Pakistani farmers to decrease the dual use of fertilizer in the manufacturing of improvised explosive devices. 
(E)Of the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement that are made available for assistance for Pakistan, not less than $15,000,000 shall be made available for border security programs in Pakistan, following consultation with the Committees on Appropriations. (F)Funds appropriated by title III of this Act shall be made available for programs to promote democracy in Pakistan. 
(4)WithholdingOf the funds appropriated under titles III and IV of this Act that are made available for assistance for Pakistan, $33,000,000 shall be withheld from obligation until the Secretary of State reports to the Committees on Appropriations that Dr. Shakil Afridi has been released from prison and cleared of all charges relating to the assistance provided to the United States in locating Osama bin Laden. (5)OversightThe Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of funds made available by this subsection for assistance for Pakistan: Provided, That the Secretary shall inform the Committees on Appropriations of such steps in a timely manner. 
(d)Sri Lanka 
(1)Bilateral economic assistanceFunds appropriated under title III of this Act shall be made available for assistance for Sri Lanka for economic development and democracy programs, particularly in areas recovering from ethnic and religious conflict: Provided, That such funds shall be made available for programs to assist in the identification and resolution of cases of missing persons. (2)CertificationFunds appropriated by this Act for assistance for the central Government of Sri Lanka, except for funds made available for humanitarian assistance and victims of trauma, may be made available only if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Sri Lanka is— 
(A)repealing laws that do not comply with international standards for arrest and detention by security forces, and ensuring that any successor legislation meets such standards; (B)increasing accountability and transparency in governance; 
(C)investigating allegations of arbitrary arrest and torture, and supporting a credible justice mechanism in compliance with United Nations Human Rights Council Resolution (A/HCR/RES/30/1) of October 2015; (D)returning military occupied lands in former conflict zones to their rightful owners or compensating those whose land was confiscated without due process, and which is in addition to steps taken during the previous calendar year; 
(E)establishing a functioning office of missing persons and assisting its investigations of cases of missing persons from Sri Lanka’s internal armed conflicts with the cooperation of the armed forces of Sri Lanka; and (F)substantially reducing the presence of the armed forces in former conflict zones and implementing a plan for restructuring the armed forces to adopt a peacetime role that contributes to post-conflict reconciliation and regional security. 
(3)International security assistanceFunds appropriated under title IV of this Act that are available for assistance for Sri Lanka shall be subject to the following conditions— (A)not to exceed $500,000 under the heading Foreign Military Financing Program may only be made available for programs to support humanitarian and disaster response preparedness and maritime security, including professionalization and training for the navy and coast guard; and 
(B)funds under the heading Peacekeeping Operations may only be made available for training and equipment related to international peacekeeping operations and improvements to peacekeeping-related facilities, and only if the Government of Sri Lanka is taking effective steps to bring to justice Sri Lankan peacekeeping troops who have engaged in sexual exploitation and abuse. (e)Regional programs (1)Cross border programsFunds appropriated by this Act under the heading Economic Support Fund for assistance for Afghanistan and Pakistan may be provided, notwithstanding any other provision of law that restricts assistance to foreign countries, for cross border stabilization and development programs between Afghanistan and Pakistan, or between either country and the Central Asian countries. 
(2)Security and justice programsFunds appropriated by this Act that are made available for assistance for countries in South and Central Asia shall be made available to accelerate the recruitment and enhance the retention and professionalism of women in the judiciary, police, and other security forces.latin america and the caribbean  7045. (a)Central America (1)Conditions on assistance for the central governments of el salvador, guatemala, and hondurasOf the funds appropriated by this Act under titles III and IV that are made available for assistance for each of the central governments of El Salvador, Guatemala, and Honduras, 50 percent may only be obligated after the Secretary of State certifies and reports to the appropriate congressional committees that such government is— 
(A)informing its citizens of the dangers of the journey to the southwest border of the United States; (B)combating human smuggling and trafficking; 
(C)improving border security, including preventing illegal migration, human smuggling and trafficking, and trafficking of illicit drugs and other contraband; (D)cooperating with United States Government agencies and other governments in the region to facilitate the return, repatriation, and reintegration of illegal migrants arriving at the southwest border of the United States who do not qualify for asylum, consistent with international law; 
(E)working cooperatively with an autonomous, publicly accountable entity to provide oversight of the Plan of the Alliance for Prosperity in the Northern Triangle in Central America (the Plan); (F)combating corruption, including investigating and prosecuting current and former government officials credibly alleged to be corrupt; 
(G)implementing reforms, policies, and programs to increase transparency and strengthen public institutions and the rule of law; (H)working with local communities, civil society organizations (including indigenous and other marginalized groups), and local governments in the implementation and evaluation of activities of the Plan; 
(I)countering the activities of criminal gangs, drug traffickers, and transnational criminal organizations; (J)investigating and prosecuting in the civilian justice system government personnel who are credibly alleged to have violated human rights; 
(K)cooperating with commissions against corruption and impunity and with regional human rights entities; (L)supporting programs to reduce poverty, expand education and vocational training for at-risk youth, create jobs, and promote equitable economic growth, particularly in areas contributing to large numbers of migrants; 
(M)creating a professional, accountable civilian police force and ending the role of the military in internal policing; (N)protecting the right of political opposition parties and other members of civil society to operate without interference; 
(O)implementing tax reforms; and (P)resolving commercial disputes. 
(2)Determinations and impact on assistance 
(A)Insufficient progressThe Secretary of State shall periodically review the progress of each of the central governments of El Salvador, Guatemala, and Honduras in meeting the requirements of paragraph (1): Provided, That if the Secretary determines and reports to the appropriate congressional committees that sufficient progress has not been made by such government in meeting such requirements, the Secretary shall suspend, in whole or in part, assistance for such government for programs supporting such requirement, and shall notify the appropriate congressional committees in writing of such action: Provided further, That the Secretary may resume such assistance if the Secretary determines and reports to such committees that corrective measures have been taken by such government. (B)Change in national governmentNot later than 90 days following a change of national government in El Salvador, Guatemala, or Honduras, the Secretary of State shall determine whether or not such government is meeting the requirements of paragraph (1) and submit a report to the appropriate congressional committees detailing the reasons for such determination: Provided, That if the Secretary determines that such government is not meeting such requirements, then the Secretary shall suspend, in whole or in part, assistance for such country until such time as such determination and report can be made. 
(C)ReprogrammingAssistance suspended pursuant to subparagraphs (A) or (B) may be reprogrammed if the Secretary of State determines that corrective measures have not been taken: Provided, That any such reprogramming shall only be made available for assistance for other countries in Latin America and the Caribbean and shall be subject to the regular notification procedures of the Committees on Appropriations. (3)ConsultationThe Secretary of State shall consult with the Committees on Appropriations not less than 14 days prior to submitting any certification made pursuant to subsection (a)(1) and any suspension or reprogramming made pursuant to subsection (a)(2). 
(4)Exceptions and limitations 
(A)ExceptionsThe limitation of paragraph (1) shall not apply to funds appropriated by this Act that are made available for the International Commission against Impunity in Guatemala, the Mission to Support the Fight against Corruption and Impunity in Honduras, humanitarian assistance, and food security programs. (B)LimitationsNone of the funds appropriated by this Act that are made available for assistance for countries in Central America may be made available for direct government-to-government assistance or for major infrastructure projects. 
(b)Colombia 
(1)AssistanceOf the funds appropriated by this Act under titles III and IV, not less than $418,253,000 shall be made available for assistance for Colombia, including to support the efforts of the Government of Colombia to— (A)conduct a unified campaign against narcotics trafficking, organizations designated as foreign terrorist organizations pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189), and other criminal or illegal armed groups: Provided, That aircraft supported by funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be used to transport personnel and supplies involved in drug eradication and interdiction, including security for such activities, and to provide transport in support of alternative development programs and investigations by civilian judicial authorities; 
(B)enhance security and stability in Colombia and the region; (C)strengthen and expand governance, the rule of law, and access to justice throughout Colombia; 
(D)promote economic and social development, including by improving access to areas impacted by conflict through demining programs; (E)assist communities impacted by significant refugee or migrant populations; and 
(F)implement a peace agreement between the Government of Colombia and illegal armed groups, in accordance with constitutional and legal requirements in Colombia. (2)LimitationNone of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for assistance for Colombia may be made available for payment of reparations to conflict victims or compensation to demobilized combatants associated with a peace agreement between the Government of Colombia and illegal armed groups. 
(3)CounternarcoticsOf the funds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement and made available for counternarcotics assistance for Colombia, 20 percent may be obligated only after the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Colombia has reduced overall illicit drug cultivation, production, and trafficking. (4)Human rightsOf the funds appropriated by this Act under the heading Foreign Military Financing Program and made available for assistance for Colombia, 20 percent may be obligated only after the Secretary of State certifies and reports to the Committees on Appropriations that— 
(A)the Special Jurisdiction for Peace and other judicial authorities are taking effective steps to hold accountable perpetrators of gross violations of human rights in a manner consistent with international law, including for command responsibility, and sentence them to deprivation of liberty; (B)the Government of Colombia is taking effective steps to reduce attacks against human rights defenders and other civil society activists, trade unionists, and journalists, and judicial authorities are prosecuting those responsible for such attacks; and 
(C)senior military officers responsible for ordering, committing, and covering up cases of false positives are being held accountable, including removal from active duty if found guilty through criminal or disciplinary proceedings. (5)ExceptionsThe limitations of paragraphs (3) and (4) shall not apply to funds made available for aviation instruction and maintenance, and maritime and riverine security programs. 
(c)Haiti 
(1)CertificationFunds appropriated by this Act under the headings Development Assistance and Economic Support Fund that are made available for assistance for Haiti may not be made available for assistance for the central Government of Haiti unless the Secretary of State certifies and reports to the Committees on Appropriations that such government is taking effective steps, which are steps taken since the certification and report submitted during the prior year, if applicable, to— (A)strengthen the rule of law in Haiti, including by— 
(i)selecting judges in a transparent manner based on merit; (ii)reducing pre-trial detention; 
(iii)respecting the independence of the judiciary; and (iv)improving governance by implementing reforms to increase transparency and accountability, including through the penal and criminal codes; 
(B)combat corruption, including by implementing the anti-corruption law enacted in 2014 and prosecuting corrupt officials; (C)increase government revenues, including by implementing tax reforms, and increasing expenditures on public services; and 
(D)resolve commercial disputes between United States entities and the Government of Haiti. (2)Haitian coast guardThe Government of Haiti shall be eligible to purchase defense articles and services under the Arms Export Control Act (22 U.S.C. 2751 et seq.) for the Coast Guard. 
(d)VenezuelaOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $17,500,000 shall be made available for programs to promote democracy and the rule of law in Venezuela.Europe and Eurasia 7046. (a)Assistance (1)GeorgiaOf the funds appropriated by this Act under titles III and IV, not less than $127,025,000 shall be made available for assistance for Georgia. 
(2)UkraineOf the funds appropriated by this Act under titles III and IV, not less than $445,700,000 shall be made available for assistance for Ukraine. (b)LimitationNone of the funds appropriated by this Act may be made available for assistance for a government of an Independent State of the former Soviet Union if such government directs any action in violation of the territorial integrity or national sovereignty of any other Independent State of the former Soviet Union, such as those violations included in the Helsinki Final Act: Provided, That except as otherwise provided in section 7047(a) of this Act, funds may be made available without regard to the restriction in this subsection if the President determines that to do so is in the national security interest of the United States: Provided further, That prior to executing the authority contained in the previous proviso, the Secretary of State shall consult with the Committees on Appropriations on how such assistance supports the national security interest of the United States. 
(c)Section 907 of the Freedom Support ActSection 907 of the FREEDOM Support Act (22 U.S.C. 5812 note) shall not apply to— (1)activities to support democracy or assistance under title V of the FREEDOM Support Act (22 U.S.C. 5851 et seq.) and section 1424 of the Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2333) or non-proliferation assistance; 
(2)any assistance provided by the Trade and Development Agency under section 661 of the Foreign Assistance Act of 1961 (22 U.S.C. 2421); (3)any activity carried out by a member of the United States and Foreign Commercial Service while acting within his or her official capacity; 
(4)any insurance, reinsurance, guarantee, or other assistance provided by the Overseas Private Investment Corporation under title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2191 et seq.); (5)any financing provided under the Export-Import Bank Act of 1945 (Public Law 79–173); or 
(6)humanitarian assistance. (d)Turkey (1)Turkish presidential protection directorateNone of the funds made available by this Act may be used to facilitate or support the sale of defense articles or defense services to the Turkish Presidential Protection Directorate (TPPD) under chapter 2 of the Arms Export Control Act (22 U.S.C. 2761 et seq.), unless the Secretary of State determines and reports to the appropriate congressional committees that members of the TPPD that are named in the July 17, 2017 indictment by the Superior Court of the District of Columbia, and against whom charges are pending, have returned to the United States to stand trial in connection with the offenses contained in such indictment or have otherwise been brought to justice: Provided, That the limitation in this paragraph shall not apply to the use of funds made available by this Act for border security purposes, for North Atlantic Treaty Organization or coalition operations, or to enhance the protection of United States officials and facilities in Turkey. 
(2)Restriction on funds 
(A)Not later than November 1, 2019, but no sooner than six months after enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, shall submit an update to the report required by section 1282 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) regarding the purchase by the Republic of Turkey of the S–400 missile defense system from the Russian Federation: Provided, That such report shall also include a detailed description of plans for the imposition of sanctions, if appropriate, for such purchase pursuant to section 231 of the Countering Russian Influence in Europe and Eurasia Act of 2017 (Public Law 115–44). (B)None of the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available to deliver F–35 aircraft to the territory of the Republic of Turkey until the report in subparagraph (A) is submitted to the Congress.Countering Russian influence and aggression 
7047. 
(a)LimitationNone of the funds appropriated by this Act may be made available for assistance for the central Government of the Russian Federation. (b)Annexation of Crimea (1)None of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has taken affirmative steps intended to support or be supportive of the Russian Federation annexation of Crimea or other territory in Ukraine: Provided, That except as otherwise provided in subsection (a), the Secretary may waive the restriction on assistance required by this paragraph if the Secretary determines and reports to such Committees that to do so is in the national interest of the United States, and includes a justification for such interest. 
(2)None of the funds appropriated by this Act may be made available for— (A)the implementation of any action or policy that recognizes the sovereignty of the Russian Federation over Crimea or other territory in Ukraine; 
(B)the facilitation, financing, or guarantee of United States Government investments in Crimea or other territory in Ukraine under the control of Russian-backed separatists, if such activity includes the participation of Russian Government officials, or other Russian owned or controlled financial entities; or (C)assistance for Crimea or other territory in Ukraine under the control of Russian-backed separatists, if such assistance includes the participation of Russian Government officials, or other Russian owned or controlled financial entities. 
(3)The Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to vote against any assistance by such institution (including any loan, credit, or guarantee) for any program that violates the sovereignty or territorial integrity of Ukraine. (4)The requirements and limitations of this subsection shall cease to be in effect if the Secretary of State determines and reports to the Committees on Appropriations that the Government of Ukraine has reestablished sovereignty over Crimea and other territory in Ukraine under the control of Russian-backed separatists. 
(c)Occupation of the georgian territories of abkhazia and tskhinvali region/South ossetia 
(1)None of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has recognized the independence of, or has established diplomatic relations with, the Russian occupied Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia: Provided, That the Secretary shall publish on the Department of State website a list of any such central governments in a timely manner: Provided further, That the Secretary may waive the restriction on assistance required by this paragraph if the Secretary determines and reports to the Committees on Appropriations that to do so is in the national interest of the United States, and includes a justification for such interest. (2)None of the funds appropriated by this Act may be made available to support the Russian occupation of the Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia. 
(3)The Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to vote against any assistance by such institution (including any loan, credit, or guarantee) for any program that violates the sovereignty and territorial integrity of Georgia. (d)Countering Russian Influence Fund (1)Of the funds appropriated by this Act under the headings Assistance for Europe, Eurasia and Central Asia, International Narcotics Control and Law Enforcement, International Military Education and Training, and Foreign Military Financing Program, not less than $275,000,000 shall be made available to carry out the purposes of the Countering Russian Influence Fund, as authorized by section 254 of the Countering Russian Influence in Europe and Eurasia Act of 2017 (Public Law 115–44; 22 U.S.C. 9543) and notwithstanding the country limitation in subsection (b) of such section, and programs to enhance the capacity of law enforcement and security forces in countries in Europe and Eurasia and strengthen security cooperation between such countries and the United States and the North Atlantic Treaty Organization, as appropriate. 
(2)Funds appropriated by this Act and made available for assistance for the Eastern Partnership countries shall be made available to advance the implementation of Association Agreements and trade agreements with the European Union, and to reduce their vulnerability to external economic and political pressure from the Russian Federation. (e)Democracy ProgramsFunds appropriated by this Act shall be made available to support democracy programs in the Russian Federation, including to promote Internet freedom, and shall also be made available to support the democracy and rule of law strategy required by section 7071(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76).UNITED NATIONS 
7048. 
(a)Transparency and accountability 
(1)RestrictionsOf the funds appropriated under title I and under the heading International Organizations and Programs in title V of this Act that are available for contributions to the United Nations (including the Department of Peacekeeping Operations), any United Nations agency, or the Organization of American States, 15 percent may not be obligated for such organization, department, or agency until the Secretary of State determines and reports to the Committees on Appropriations that the organization, department, or agency is— (A)posting on a publicly available website, consistent with privacy regulations and due process, regular financial and programmatic audits of such organization, department, or agency, and providing the United States Government with necessary access to such financial and performance audits; 
(B)effectively implementing and enforcing policies and procedures which reflect best practices for the protection of whistleblowers from retaliation, including best practices for— (i)protection against retaliation for internal and lawful public disclosures; 
(ii)legal burdens of proof; (iii)statutes of limitation for reporting retaliation; 
(iv)access to independent adjudicative bodies, including external arbitration; and (v)results that eliminate the effects of proven retaliation; and 
(C)effectively implementing and enforcing policies and procedures on the appropriate use of travel funds, including restrictions on first class and business class travel. (2)WaiverThe restrictions imposed by or pursuant to paragraph (1) may be waived on a case-by-case basis if the Secretary of State determines and reports to the Committees on Appropriations that such waiver is necessary to avert or respond to a humanitarian crisis. 
(b)Restrictions on United Nations Delegations and Organizations 
(1)Restrictions on united states delegationsNone of the funds made available by this Act may be used to pay expenses for any United States delegation to any specialized agency, body, or commission of the United Nations if such agency, body, or commission is chaired or presided over by a country, the government of which the Secretary of State has determined, for purposes of section 6(j)(1) of the Export Administration Act of 1979 as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. App. 2405(j)(1)), supports international terrorism. (2)Restrictions on contributionsNone of the funds made available by this Act may be used by the Secretary of State as a contribution to any organization, agency, commission, or program within the United Nations system if such organization, agency, commission, or program is chaired or presided over by a country the government of which the Secretary of State has determined, for purposes of section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, section 6(j)(1) of the Export Administration Act of 1979, or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism. 
(3)WaiverThe Secretary of State may waive the restriction in this subsection if the Secretary determines and reports to the Committees on Appropriations that to do so is important to the national interest of the United States, including a description of the national interest served. (c)United Nations Human Rights CouncilNone of the funds appropriated by this Act may be made available in support of the United Nations Human Rights Council unless the Secretary of State determines and reports to the Committees on Appropriations that participation in the Council is important to the national interest of the United States and that such Council is taking significant steps to remove Israel as a permanent agenda item and ensure integrity in the election of members to such Council: Provided, That such report shall include a description of the national interest served and the steps taken to remove Israel as a permanent agenda item and ensure integrity in the election of members to such Council: Provided further, That the Secretary of State shall report to the Committees on Appropriations not later than September 30, 2019, on the resolutions considered in the United Nations Human Rights Council during the previous 12 months, and on steps taken to remove Israel as a permanent agenda item and ensure integrity in the election of members to such Council. 
(d)United Nations Relief and Works AgencyPrior to the initial obligation of funds for the United Nations Relief and Works Agency (UNRWA), the Secretary of State shall report to the Committees on Appropriations, in writing, on whether UNRWA is— (1)utilizing Operations Support Officers in the West Bank, Gaza, and other fields of operation to inspect UNRWA installations and reporting any inappropriate use; 
(2)acting promptly to address any staff or beneficiary violation of its own policies (including the policies on neutrality and impartiality of employees) and the legal requirements under section 301(c) of the Foreign Assistance Act of 1961; (3)implementing procedures to maintain the neutrality of its facilities, including implementing a no-weapons policy, and conducting regular inspections of its installations, to ensure they are only used for humanitarian or other appropriate purposes; 
(4)taking necessary and appropriate measures to ensure it is operating in compliance with the conditions of section 301(c) of the Foreign Assistance Act of 1961 and continuing regular reporting to the Department of State on actions it has taken to ensure conformance with such conditions; (5)taking steps to ensure the content of all educational materials currently taught in UNRWA-administered schools and summer camps is consistent with the values of human rights, dignity, and tolerance and does not induce incitement; 
(6)not engaging in operations with financial institutions or related entities in violation of relevant United States law, and is taking steps to improve the financial transparency of the organization; and (7)in compliance with the United Nations Board of Auditors' biennial audit requirements and is implementing in a timely fashion the Board's recommendations. 
(e)Prohibition of payments to united nations membersNone of the funds appropriated or made available pursuant to titles III through VI of this Act for carrying out the Foreign Assistance Act of 1961, may be used to pay in whole or in part any assessments, arrearages, or dues of any member of the United Nations or, from funds appropriated by this Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961, the costs for participation of another country's delegation at international conferences held under the auspices of multilateral or international organizations. (f)Capital ProjectsAny operating plan submitted pursuant to this Act for funds made available under the heading Contributions to International Organizations shall include information on capital projects, as described under such heading in House Report 115–253. 
(g)ReportNot later than 45 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the amount of funds available for obligation or expenditure in fiscal year 2019 for contributions to any organization, department, agency, or program within the United Nations system or any international program that are withheld from obligation or expenditure due to any provision of law: Provided, That the Secretary shall update such report each time additional funds are withheld by operation of any provision of law: Provided further, That the reprogramming of any withheld funds identified in such report, including updates thereof, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. (h)Sexual exploitation and abuse in peacekeeping operations (1)In generalFunds appropriated by this Act shall be made available to implement section 301 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323). 
(2)Withholding of fundsThe Secretary of State should withhold assistance to any unit of the security forces of a foreign country if the Secretary has credible information that such unit has engaged in sexual exploitation or abuse, including while serving in a United Nations peacekeeping operation, until the Secretary determines that the government of such country is taking effective steps to hold the responsible members of such unit accountable and to prevent future incidents: Provided, That the Secretary shall promptly notify the government of each country subject to any withholding of assistance pursuant to this paragraph, and shall notify the appropriate congressional committees of such withholding not later than 10 days after a determination to withhold such assistance is made: Provided further, That the Secretary shall, to the maximum extent practicable, assist such government in bringing the responsible members of such unit to justice. (i)Additional AvailabilitySubject to the regular notification procedures of the Committees on Appropriations, funds appropriated by this Act which are returned or not made available due to the implementation of subsection (a), the second proviso under the heading Contributions for International Peacekeeping Activities in title I of this Act, or section 307(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2227(a)), shall remain available for obligation until September 30, 2020: Provided, That the requirement to withhold funds for programs in Burma under section 307(a) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated by this Act. 
(j)National Security Interest Withholding 
(1)WithholdingThe Secretary of State shall withhold 5 percent of the funds appropriated by this Act under the heading Contributions to International Organizations for a specialized agency or other entity of the United Nations if the Secretary, in consultation with the United States Ambassador to the United Nations, determines and reports to the Committees on Appropriations that such agency or entity has taken an official action that is against the national security interest of the United States or an ally of the United States, including Israel. (2)Release of fundsThe Secretary of State, in consultation with the United States Ambassador to the United Nations, may release funds withheld pursuant to paragraph (1) if the Secretary determines and reports to the Committees on Appropriations that such agency or entity is taking steps to address the action that resulted in the withholding of such funds. 
(3)ReprogrammingShould the Secretary of State be unable to make a determination pursuant to paragraph (2) regarding the release of withheld funds, such funds may be reprogrammed for other purposes under the heading Contributions to International Organizations. (4)WaiverThe Secretary of State, following consultation with the Committees on Appropriations, may waive the requirements of this subsection if the Secretary determines that to do so in the national interest. 
(k)Transfer of fundsOf the funds appropriated by this Act under the heading Economic Support Fund, $25,000,000 shall be transferred to, and merged with, funds appropriated under the heading International Organizations and Programs, of which $23,000,000 shall be for a contribution to support the United Nations resident coordinator system and $2,000,000 shall be for a contribution to the Montreal Protocol Multilateral Fund.Law enforcement and security 7049. (a)Assistance (1)Community-based police assistanceFunds made available under titles III and IV of this Act to carry out the provisions of chapter 1 of part I and chapters 4 and 6 of part II of the Foreign Assistance Act of 1961, may be used, notwithstanding section 660 of that Act, to enhance the effectiveness and accountability of civilian police authority through training and technical assistance in human rights, the rule of law, anti-corruption, strategic planning, and through assistance to foster civilian police roles that support democratic governance, including assistance for programs to prevent conflict, respond to disasters, address gender-based violence, and foster improved police relations with the communities they serve. 
(2)Combat casualty care 
(A)Consistent with the objectives of the Foreign Assistance Act of 1961 and the Arms Export Control Act, funds appropriated by this Act under the headings Peacekeeping Operations and Foreign Military Financing Program shall be made available for combat casualty training and equipment. (B)The Secretary of State shall offer combat casualty care training and equipment as a component of any package of lethal assistance funded by this Act with funds appropriated under the headings Peacekeeping Operations and Foreign Military Financing Program: Provided, That the requirement of this subparagraph shall apply to a country in conflict, unless the Secretary determines that such country has in place, to the maximum extent practicable, functioning combat casualty care treatment and equipment that meets or exceeds the standards recommended by the Committee on Tactical Combat Casualty Care: Provided further, That any such training and equipment for combat casualty care shall be made available through an open and transparent process. 
(3)Counterterrorism partnerships fundFunds appropriated by this Act under the heading Nonproliferation, Anti-terrorism, Demining and Related Programs shall be made available for the Counterterrorism Partnerships Fund for programs in areas liberated from, under the influence of, or adversely affected by, the Islamic State of Iraq and Syria or other terrorist organizations: Provided, That such areas shall include the Kurdistan Region of Iraq: Provided further, That prior to the obligation of funds made available pursuant to this paragraph, the Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of such funds: Provided further, That funds made available pursuant to this paragraph shall be subject to prior consultation with the appropriate congressional committees, and the regular notification procedures of the Committees on Appropriations. (4)Training related to international humanitarian lawThe Secretary of State shall offer training related to the requirements of international humanitarian law as a component of any package of lethal assistance funded by this Act with funds appropriated under the headings Peacekeeping Operations and Foreign Military Financing Program: Provided, That the requirement of this paragraph shall not apply to a country that is a member of the North Atlantic Treaty Organization (NATO), is a major non-NATO ally designated by section 517(b) of the Foreign Assistance Act of 1961, or is complying with international humanitarian law: Provided further, That any such training shall be made available through an open and transparent process. 
(5)Security force professionalizationFunds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Peacekeeping Operations shall be made available to increase the capacity of foreign military and law enforcement personnel to operate in accordance with appropriate standards relating to human rights and the protection of civilians in the manner specified under this section in the joint explanatory statement accompanying this Act, following consultation with the Committees on Appropriations: Provided, That funds made available pursuant to this paragraph shall only be made available on an open and competitive basis. (b)Authorities (1)Reconstituting civilian police authorityIn providing assistance with funds appropriated by this Act under section 660(b)(6) of the Foreign Assistance Act of 1961, support for a nation emerging from instability may be deemed to mean support for regional, district, municipal, or other sub-national entity emerging from instability, as well as a nation emerging from instability. 
(2)Disarmament, demobilization, and reintegrationSection 7034(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2019. (3)International prison conditionsOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, and International Narcotics Control and Law Enforcement, not less than $5,000,000 shall be made available for assistance to eliminate inhumane conditions in foreign prisons and other detention facilities, notwithstanding section 660 of the Foreign Assistance Act of 1961: Provided, That the Secretary of State and the USAID Administrator shall consult with the Committees on Appropriations on the proposed uses of such funds prior to obligation and not later than 120 days after enactment of this Act: Provided further, That such funds shall be in addition to funds otherwise made available by this Act for such purpose. 
(4)Extension of war reserves stockpile authority 
(A)Section 12001(d) of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011) is amended by striking of this section and all that follows through the period at the end and inserting of this section after September 30, 2020.. (B)Section 514(b)(2)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking and 2019 and inserting 2019, and 2020. 
(5)Commercial leasing of defense articlesNotwithstanding any other provision of law, and subject to the regular notification procedures of the Committees on Appropriations, the authority of section 23(a) of the Arms Export Control Act may be used to provide financing to Israel, Egypt, the North Atlantic Treaty Organization (NATO), and major non-NATO allies for the procurement by leasing (including leasing with an option to purchase) of defense articles from United States commercial suppliers, not including Major Defense Equipment (other than helicopters and other types of aircraft having possible civilian application), if the President determines that there are compelling foreign policy or national security reasons for those defense articles being provided by commercial lease rather than by government-to-government sale under such Act. (6)Special defense acquisition fundNot to exceed $900,000,000 may be obligated pursuant to section 51(c)(2) of the Arms Export Control Act for the purposes of the Special Defense Acquisition Fund (the Fund), to remain available for obligation until September 30, 2021: Provided, That the provision of defense articles and defense services to foreign countries or international organizations from the Fund shall be subject to the concurrence of the Secretary of State. 
(7)Public disclosureFor the purposes of funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for assistance for units of foreign security forces, the term to the maximum extent practicable in section 620M(d)(7) of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) means that the identity of such units shall be made publicly available unless the Secretary of State, on a case-by-case basis, determines and reports to the appropriate congressional committees that disclosure would endanger the safety of human sources or reveal sensitive intelligence sources and methods, or that non-disclosure is in the national security interest of the United States: Provided, That any such determination shall include a detailed justification, and may be submitted in classified form. (c)Limitations (1)Child soldiersFunds appropriated by this Act should not be used to support any military training or operations that include child soldiers. 
(2)Landmines and cluster munitions 
(A)LandminesNotwithstanding any other provision of law, demining equipment available to the United States Agency for International Development and the Department of State and used in support of the clearance of landmines and unexploded ordnance for humanitarian purposes may be disposed of on a grant basis in foreign countries, subject to such terms and conditions as the Secretary of State may prescribe. (B)Cluster MunitionsNo military assistance shall be furnished for cluster munitions, no defense export license for cluster munitions may be issued, and no cluster munitions or cluster munitions technology shall be sold or transferred, unless— 
(i)the submunitions of the cluster munitions, after arming, do not result in more than 1 percent unexploded ordnance across the range of intended operational environments, and the agreement applicable to the assistance, transfer, or sale of such cluster munitions or cluster munitions technology specifies that the cluster munitions will only be used against clearly defined military targets and will not be used where civilians are known to be present or in areas normally inhabited by civilians; or (ii)such assistance, license, sale, or transfer is for the purpose of demilitarizing or permanently disposing of such cluster munitions. 
(3)Crowd control itemsFunds appropriated by this Act should not be used for tear gas, small arms, light weapons, ammunition, or other items for crowd control purposes for foreign security forces that use excessive force to repress peaceful expression, association, or assembly in countries that the Secretary of State determines are undemocratic or are undergoing democratic transitions. (d)Reports (1)Security assistance reportNot later than 120 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations a report on funds obligated and expended during fiscal year 2018, by country and purpose of assistance, under the headings Peacekeeping Operations, International Military Education and Training, and Foreign Military Financing Program. 
(2)Quarterly status reportFollowing the submission of the quarterly report required by section 36 of Public Law 90–629 (22 U.S.C. 2776), the Secretary of State, in coordination with the Secretary of Defense, shall submit to the Committees on Appropriations a status report that contains the information described under the heading Foreign Military Financing Program in House Report 115–829. (3)Vetting report (A)In generalNot later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees on foreign assistance cases submitted for vetting for purposes of section 620M of the Foreign Assistance Act of 1961 during the preceding fiscal year, including— 
(i)the total number of cases submitted, approved, suspended, or rejected for human rights reasons; and (ii)for cases rejected, a description of the steps taken to assist the foreign government in taking effective measures to bring the responsible members of the security forces to justice, in accordance with section 620M(c) of the Foreign Assistance Act of 1961. 
(B)FormThe report required by this paragraph shall be submitted in unclassified form, but may be accompanied by a classified annex. (4)Annual foreign military training reportFor the purposes of implementing section 656 of the Foreign Assistance Act of 1961, the term military training provided to foreign military personnel by the Department of Defense and the Department of State shall be deemed to include all military training provided by foreign governments with funds appropriated to the Department of Defense or the Department of State, except for training provided by the government of a country designated by section 517(b) of such Act as a major non-NATO ally.arms trade treaty 
7050.None of the funds appropriated by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty.international conferences 7051.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees of agencies or departments of the United States Government who are stationed in the United States, at any single international conference occurring outside the United States, unless the Secretary of State reports to the Committees on Appropriations at least 5 days in advance that such attendance is important to the national interest: Provided, That for purposes of this section the term international conference shall mean a conference attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations.Aircraft transfer, coordination, and use 
7052. 
(a)Transfer authorityNotwithstanding any other provision of law or regulation, aircraft procured with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Diplomatic Programs, International Narcotics Control and Law Enforcement, Andean Counterdrug Initiative, and Andean Counterdrug Programs may be used for any other program and in any region. (b)Property disposalThe authority provided in subsection (a) shall apply only after the Secretary of State determines and reports to the Committees on Appropriations that the equipment is no longer required to meet programmatic purposes in the designated country or region: Provided, That any such transfer shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(c)Aircraft Coordination 
(1)AuthorityThe uses of aircraft purchased or leased by the Department of State and the United States Agency for International Development with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be coordinated under the authority of the appropriate Chief of Mission: Provided, That notwithstanding section 7006(b) of this Act, such aircraft may be used to transport, on a reimbursable or non-reimbursable basis, Federal and non-Federal personnel supporting Department of State and USAID programs and activities: Provided further, That official travel for other agencies for other purposes may be supported on a reimbursable basis, or without reimbursement when traveling on a space available basis: Provided further, That funds received by the Department of State in connection with the use of aircraft owned, leased, or chartered by the Department of State may be credited to the Working Capital Fund of the Department and shall be available for expenses related to the purchase, lease, maintenance, chartering, or operation of such aircraft. (2)ScopeThe requirement and authorities of this subsection shall only apply to aircraft, the primary purpose of which is the transportation of personnel. 
(d)Aircraft operations and maintenanceTo the maximum extent practicable, the costs of operations and maintenance, including fuel, of aircraft funded by this Act shall be borne by the recipient country.Parking fines and real property taxes owed by foreign governments 7053.The terms and conditions of section 7055 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall apply to this Act: Provided, That the date September 30, 2009 in subsection (f)(2)(B) of such section shall be deemed to be September 30, 2018.international monetary fund 
7054. 
(a)ExtensionsThe terms and conditions of sections 7086(b) (1) and (2) and 7090(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall apply to this Act. (b)RepaymentThe Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund (IMF) to seek to ensure that any loan will be repaid to the IMF before other private or multilateral creditors.prohibition on publicity or propaganda 
7055.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes within the United States not authorized before the date of the enactment of this Act by Congress: Provided, That not to exceed $25,000 may be made available to carry out the provisions of section 316 of the International Security and Development Cooperation Act of 1980 (Public Law 96–533; 22 U.S.C. 2151a note).Disability programs 7056. (a)AssistanceFunds appropriated by this Act under the heading Economic Support Fund shall be made available for programs and activities administered by the United States Agency for International Development to address the needs and protect and promote the rights of people with disabilities in developing countries, including initiatives that focus on independent living, economic self-sufficiency, advocacy, education, employment, transportation, sports, and integration of individuals with disabilities, including for the cost of translation. 
(b)Management, oversight, and technical supportOf the funds made available pursuant to this section, 5 percent may be used for USAID for management, oversight, and technical support.United states agency for international development management 7057. (a)AuthorityUp to $93,000,000 of the funds made available in title III of this Act pursuant to or to carry out the provisions of part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used by the United States Agency for International Development to hire and employ individuals in the United States and overseas on a limited appointment basis pursuant to the authority of sections 308 and 309 of the Foreign Service Act of 1980 (22 U.S.C. 3948 and 3949). 
(b)Restrictions 
(1)The number of individuals hired in any fiscal year pursuant to the authority contained in subsection (a) may not exceed 175. (2)The authority to hire individuals contained in subsection (a) shall expire on September 30, 2020. 
(c)ConditionsThe authority of subsection (a) should only be used to the extent that an equivalent number of positions that are filled by personal services contractors or other non-direct hire employees of USAID, who are compensated with funds appropriated to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, are eliminated. (d)Program Account ChargedThe account charged for the cost of an individual hired and employed under the authority of this section shall be the account to which the responsibilities of such individual primarily relate: Provided, That funds made available to carry out this section may be transferred to, and merged with, funds appropriated by this Act in title II under the heading Operating Expenses. 
(e)Foreign Service Limited ExtensionsIndividuals hired and employed by USAID, with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, pursuant to the authority of section 309 of the Foreign Service Act of 1980 (22 U.S.C. 3949), may be extended for a period of up to 4 years notwithstanding the limitation set forth in such section. (f)Disaster Surge CapacityFunds appropriated under title III of this Act to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used, in addition to funds otherwise available for such purposes, for the cost (including the support costs) of individuals detailed to or employed by USAID whose primary responsibility is to carry out programs in response to natural disasters, or man-made disasters subject to the regular notification procedures of the Committees on Appropriations. 
(g)Personal Services ContractorsFunds appropriated by this Act to carry out chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign Assistance Act of 1961, and title II of the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.), may be used by USAID to employ up to 40 personal services contractors in the United States, notwithstanding any other provision of law, for the purpose of providing direct, interim support for new or expanded overseas programs and activities managed by the agency until permanent direct hire personnel are hired and trained: Provided, That not more than 15 of such contractors shall be assigned to any bureau or office: Provided further, That such funds appropriated to carry out title II of the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.), may be made available only for personal services contractors assigned to the Office of Food for Peace. (h)Small BusinessIn entering into multiple award indefinite-quantity contracts with funds appropriated by this Act, USAID may provide an exception to the fair opportunity process for placing task orders under such contracts when the order is placed with any category of small or small disadvantaged business. 
(i)Senior foreign service limited appointmentsIndividuals hired pursuant to the authority provided by section 7059(o) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) may be assigned to or support programs in Afghanistan or Pakistan with funds made available in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs.global health activities 7058. (a)In generalFunds appropriated by titles III and IV of this Act that are made available for bilateral assistance for child survival activities or disease programs including activities relating to research on, and the prevention, treatment and control of, HIV/AIDS may be made available notwithstanding any other provision of law except for provisions under the heading Global Health Programs and the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (117 Stat. 711; 22 U.S.C. 7601 et seq.), as amended: Provided, That of the funds appropriated under title III of this Act, not less than $575,000,000 should be made available for family planning/reproductive health, including in areas where population growth threatens biodiversity or endangered species. 
(b)Global FundOf the funds appropriated by this Act that are available for a contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund), 10 percent should be withheld from obligation until the Secretary of State determines and reports to the Committees on Appropriations that the Global Fund is— (1)maintaining and implementing a policy of transparency, including the authority of the Global Fund Office of the Inspector General (OIG) to publish OIG reports on a public website; 
(2)providing sufficient resources to maintain an independent OIG that— (A)reports directly to the Board of the Global Fund; 
(B)maintains a mandate to conduct thorough investigations and programmatic audits, free from undue interference; and (C)compiles regular, publicly published audits and investigations of financial, programmatic, and reporting aspects of the Global Fund, its grantees, recipients, sub-recipients, and Local Fund Agents; 
(3)effectively implementing and enforcing policies and procedures which reflect best practices for the protection of whistleblowers from retaliation, including best practices for— (A)protection against retaliation for internal and lawful public disclosures; 
(B)legal burdens of proof; (C)statutes of limitation for reporting retaliation; 
(D)access to independent adjudicative bodies, including external arbitration; and (E)results that eliminate the effects of proven retaliation:Provided, That such withholding shall not be in addition to funds that are withheld from the Global Fund in fiscal year 2019 pursuant to the application of any other provision contained in this or any other Act. 
(c)Contagious Infectious Disease Outbreaks 
(1) Extraordinary measuresIf the Secretary of State determines and reports to the Committees on Appropriations that an international infectious disease outbreak is sustained, severe, and is spreading internationally, or that it is in the national interest to respond to a Public Health Emergency of International Concern, funds appropriated by this Act under the headings Global Health Programs, Development Assistance, International Disaster Assistance, Complex Crises Fund, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Migration and Refugee Assistance, and Millennium Challenge Corporation may be made available to combat such infectious disease or public health emergency, and may be transferred to, and merged with, funds appropriated under such headings for the purposes of this paragraph. (2)Consultation and notificationFunds made available by this subsection shall be subject to prior consultation with the appropriate congressional committees, and the regular notification procedures of the Committees on Appropriations. 
(d)Repurposed funds 
(1)UsesOf the unobligated balances available under the heading Bilateral Economic Assistance in title IX of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235)— (A)$38,000,000 shall be for programs to accelerate the capabilities of targeted countries to prevent, detect, and respond to infectious disease outbreaks; and 
(B)$2,000,000 shall be made available for the Emergency Reserve Fund established pursuant to section 7058(c)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) and shall be made available under the same terms and conditions of such section: Provided, That the second proviso of such paragraph is amended by striking Secretary of State and inserting in lieu thereof Administrator of the United States Agency for International Development. (2)Consultation and notificationFunds made available by this subsection shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(3)Transfer between accountsFunds made available pursuant to this subsection under the headings Global Health Programs and International Disaster Assistance may be transferred to, and merged with, funds made available under such headings: Provided, That such transfer authority is in addition to any other transfer authority provided by law. (4)ClarificationFunds made available pursuant to this subsection are in addition to funds otherwise made available for such purposes. 
(5)DesignationThe amounts repurposed under this subsection are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress.gender equality 7059. (a)Gender EqualityFunds appropriated by this Act shall be made available to promote gender equality in United States Government diplomatic and development efforts by raising the status, increasing the participation, and protecting the rights of women and girls worldwide. 
(b)Women’s leadershipOf the funds appropriated by title III of this Act, not less than $50,000,000 shall be made available for programs specifically designed to increase leadership opportunities for women in countries where women and girls suffer discrimination due to law, policy, or practice, by strengthening protections for women’s political status, expanding women’s participation in political parties and elections, and increasing women’s opportunities for leadership positions in the public and private sectors at the local, provincial, and national levels. (c)Gender-Based violence (1) (A)Of the funds appropriated under titles III and IV of this Act, not less than $150,000,000 shall be made available to implement a multi-year strategy to prevent and respond to gender-based violence in countries where it is common in conflict and non-conflict settings. 
(B)Funds appropriated under titles III and IV of this Act that are available to train foreign police, judicial, and military personnel, including for international peacekeeping operations, shall address, where appropriate, prevention and response to gender-based violence and trafficking in persons, and shall promote the integration of women into the police and other security forces. (2)Department of State and United States Agency for International Development gender programs shall incorporate coordinated efforts to combat a variety of forms of gender-based violence, including child marriage, rape, female genital cutting and mutilation, and domestic violence, among other forms of gender-based violence in conflict and non-conflict settings. 
(d)Women, Peace, and SecurityFunds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement should be made available to support a multi-year strategy to expand, and improve coordination of, United States Government efforts to empower women as equal partners in conflict prevention, peace building, transitional processes, and reconstruction efforts in countries affected by conflict or in political transition, and to ensure the equitable provision of relief and recovery assistance to women and girls. (e)Women and girls at risk from extremismOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $15,000,000 shall be made available to support women and girls who are at risk from extremism and conflict, and for the activities described in section 7059(e)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 (division K of Public Law 115–141): Provided, That such funds are in addition to amounts otherwise made available by this Act for such purposes, and shall be made available following consultation with, and the regular notification procedures of, the Committees on Appropriations.Sector allocations 
7060. 
(a)Basic education and higher education 
(1)Basic education 
(A)Of the funds appropriated under title III of this Act, not less than $800,000,000 shall be made available for assistance for basic education, and such funds may be made available notwithstanding any other provision of law that restricts assistance to foreign countries: Provided, That such funds shall also be used for secondary education activities: Provided further, That notifications submitted for basic education programs should, as applicable, describe activities conducted in support of non-state schools: Provided further, That the Administrator of the United States Agency for International Development, following consultation with the Committees on Appropriations, may reprogram such funds between countries. (B)Not later than 30 days after enactment of this Act, the USAID Administrator shall report to the Committees on Appropriations on the status of cumulative unobligated balances and obligated, but unexpended, balances in each country where USAID provides basic education assistance and such report shall also include details on the types of contracts and grants provided and the goals and objectives of such assistance: Provided, That the USAID Administrator shall update such report on a quarterly basis until September 30, 2020: Provided further, That if the USAID Administrator determines that any unobligated balances of funds specifically designated for assistance for basic education in prior Acts making appropriations for the Department of State, foreign operations, and related programs are in excess of the absorptive capacity of recipient countries, such funds may be made available for other programs authorized under chapter 1 of part I of the Foreign Assistance Act of 1961, notwithstanding such funding designation: Provided further, That the authority of the previous proviso shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(C)Of the funds appropriated under title III of this Act for assistance for basic education programs, not less than $90,000,000 shall be made available for a contribution to multilateral partnerships that support education. (2)Higher educationOf the funds appropriated by title III of this Act, not less than $235,000,000 shall be made available for assistance for higher education: Provided, That such funds may be made available notwithstanding any other provision of law that restricts assistance to foreign countries, and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That of such amount, not less than $35,000,000 shall be made available for human and institutional capacity building partnerships between higher education institutions in the United States and developing countries, of which not less than $15,000,000 shall be for new partnerships: Provided further, That not later than 45 days after enactment of this Act, the USAID Administrator shall consult with the Committees on Appropriations on the proposed uses of funds for such partnerships. 
(b)Development ProgramsOf the funds appropriated by this Act under the heading Development Assistance, not less than $12,000,000 shall be made available for cooperative development programs of USAID, and not less than $30,000,000 shall be made available for the American Schools and Hospitals Abroad program: Provided, That any substantive modifications from the prior fiscal year to the evaluation methodology or criteria for selecting grantees for the American Schools and Hospitals Abroad program shall be subject to prior consultation with the Committees on Appropriations. (c)Environment Programs (1)Authority and notification (A)Funds appropriated by this Act to carry out the provisions of sections 103 through 106, and chapter 4 of part II, of the Foreign Assistance Act of 1961 may be used, notwithstanding any other provision of law, except for the provisions of this subsection, to support environment programs. 
(B)Funds made available pursuant to this subsection shall be subject to the regular notification procedures of the Committees on Appropriations. (C)None of the funds in this Act are appropriated or otherwise made available for a contribution, grant, or any other payment for the Green Climate Fund. 
(2)Conservation programs and limitations 
(A)Of the funds appropriated under title III of this Act, not less than $285,000,000 shall be made available for biodiversity conservation programs. (B)Not less than $90,664,000 of the funds appropriated under titles III and IV of this Act shall be made available to combat the transnational threat of wildlife poaching and trafficking. 
(C)None of the funds appropriated under title IV of this Act may be made available for training or other assistance for any military unit or personnel that the Secretary of State determines has been credibly alleged to have participated in wildlife poaching or trafficking, unless the Secretary reports to the appropriate congressional committees that to do so is in the national security interest of the United States. (D)Funds appropriated by this Act for biodiversity programs shall not be used to support the expansion of industrial scale logging or any other industrial scale extractive activity into areas that were primary/intact tropical forests as of December 30, 2013, and the Secretary of the Treasury shall instruct the United States executive directors of each international financial institutions (IFI) to vote against any financing of any such activity. 
(3)Large damsThe Secretary of the Treasury shall instruct the United States executive director of each IFI that it is the policy of the United States to vote in relation to any loan, grant, strategy, or policy of such institution to support the construction of any large dam consistent with the criteria set forth in Senate Report 114–79, while also considering whether the project involves important foreign policy objectives. (4)Sustainable landscapesOf the funds appropriated under title III of this Act, not less than $125,000,000 shall be made available for sustainable landscapes programs. 
(d)Food security and agricultural developmentOf the funds appropriated by title III of this Act, not less than $1,000,600,000 shall be made available for food security and agricultural development programs to carry out the purposes of the Global Food Security Act of 2016 (Public Law 114–195), of which not less than $315,960,000 shall be made available for the Bureau for Food Security, USAID, including not less than $55,000,000 for the Feed the Future Innovation Labs: Provided, That funds may be made available for a contribution as authorized by section 3202 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by section 3206 of the Agricultural Act of 2014 (Public Law 113–79). (e)Micro- and Small EnterprisesOf the funds appropriated by this Act, not less than $265,000,000 shall be made available to support the development of, and access to financing for, micro- and small enterprises that benefit the poor, especially women. 
(f)Programs To combat trafficking in personsOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement, not less than $67,000,000 shall be made available for activities to combat trafficking in persons internationally, of which not less than $45,000,000 shall be from funds made available under the heading International Narcotics Control and Law Enforcement: Provided, That funds appropriated by this Act that are made available for programs to end modern slavery shall be in addition to funds made available by this subsection to combat trafficking in persons. (g)Reconciliation programsFunds appropriated by this Act under the headings Economic Support Fund and Development Assistance shall be made available to support people-to-people reconciliation programs which bring together individuals of different ethnic, religious, and political backgrounds from areas of civil strife and war: Provided, That the USAID Administrator shall consult with the Committees on Appropriations, prior to the initial obligation of funds, on the uses of such funds, and such funds shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That to the maximum extent practicable, such funds shall be matched by sources other than the United States Government: Provided further, That such funds shall be administered by the Office of Conflict Management and Mitigation, USAID. 
(h)Water and sanitationOf the funds appropriated by this Act, not less than $435,000,000 shall be made available for water supply and sanitation projects pursuant to section 136 of the Foreign Assistance Act of 1961, of which not less than $195,000,000 shall be for programs in sub-Saharan Africa, and of which not less than $15,000,000 shall be made available to support initiatives by local communities in developing countries to build and maintain safe latrines.enterprise funds 7061. (a)NotificationNone of the funds made available under titles III through VI of this Act may be made available for Enterprise Funds unless the appropriate congressional committees are notified at least 15 days in advance. 
(b)Distribution of assets planPrior to the distribution of any assets resulting from any liquidation, dissolution, or winding up of an Enterprise Fund, in whole or in part, the President shall submit to the appropriate congressional committees a plan for the distribution of the assets of the Enterprise Fund. (c)Transition or operating planPrior to a transition to and operation of any private equity fund or other parallel investment fund under an existing Enterprise Fund, the President shall submit such transition or operating plan to the appropriate congressional committees.impact on jobs in the united states 
7062.None of the funds appropriated or otherwise made available under titles III through VI of this Act may be obligated or expended to provide— (1)any financial incentive to a business enterprise currently located in the United States for the purpose of inducing such an enterprise to relocate outside the United States if such incentive or inducement is likely to reduce the number of employees of such business enterprise in the United States because United States production is being replaced by such enterprise outside the United States; 
(2)assistance for any program, project, or activity that contributes to the violation of internationally recognized workers' rights, as defined in section 507(4) of the Trade Act of 1974, of workers in the recipient country, including any designated zone or area in that country: Provided, That the application of section 507(4)(D) and (E) of such Act should be commensurate with the level of development of the recipient country and sector, and shall not preclude assistance for the informal sector in such country, micro and small-scale enterprise, and smallholder agriculture; (3)any assistance to an entity outside the United States if such assistance is for the purpose of directly relocating or transferring jobs from the United States to other countries and adversely impacts the labor force in the United States; or 
(4)for the enforcement of any rule, regulation, policy, or guidelines implemented pursuant to— (A)the third proviso of subsection 7079(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117); 
(B)the modification proposed by the Overseas Private Investment Corporation in November 2013 to the Corporation’s Environmental and Social Policy Statement relating to coal; or (C)the Supplemental Guidelines for High Carbon Intensity Projects approved by the Export-Import Bank of the United States on December 12, 2013,when enforcement of such rule, regulation, policy, or guidelines would prohibit, or have the effect of prohibiting, any coal-fired or other power-generation project the purpose of which is to: (i) provide affordable electricity in International Development Association (IDA)-eligible countries and IDA-blend countries; and (ii) increase exports of goods and services from the United States or prevent the loss of jobs from the United States.Overseas private investment corporation 
7063. 
(a)Transfer of FundsWhenever the President determines that it is in furtherance of the purposes of the Foreign Assistance Act of 1961, up to a total of $20,000,000 of the funds appropriated under title III of this Act may be transferred to, and merged with, funds appropriated by this Act for the Overseas Private Investment Corporation Program Account, to be subject to the terms and conditions of that account: Provided, That such funds shall not be available for administrative expenses of the Overseas Private Investment Corporation: Provided further, That designated funding levels in this Act shall not be transferred pursuant to this section: Provided further, That the exercise of such authority shall be subject to the regular notification procedures of the Committees on Appropriations. (b)AuthorityNotwithstanding section 235(a)(2) of the Foreign Assistance Act of 1961, the authority of subsections (a) through (c) of section 234 of such Act shall remain in effect until September 30, 2019.Inspectors general 
7064. 
(a)Prohibition on use of fundsNone of the funds appropriated by this Act may be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency of the United States Government over which such Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.), or to prevent or impede the access of such Inspector General to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to such Inspector General and expressly limits the right of access of such Inspector General. (b)Timely accessA department or agency of the United States Government covered by this section shall provide its Inspector General access to all records, documents, and other materials in a timely manner. 
(c)ComplianceEach Inspector General covered by this section shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.). (d)ReportEach Inspector General covered by this section shall report to the Committees on Appropriations within 5 calendar days of any failure by any department or agency of the United States Government to provide its Inspector General access to all requested records, documents, and other materials.GLOBAL INTERNET FREEDOM 
7065. 
(a)FundingOf the funds available for obligation during fiscal year 2019 under the headings International Broadcasting Operations, Economic Support Fund, Democracy Fund, and Assistance for Europe, Eurasia and Central Asia, not less than $60,500,000 shall be made available for programs to promote Internet freedom globally: Provided, That such programs shall be prioritized for countries whose governments restrict freedom of expression on the Internet, and that are important to the national interest of the United States: Provided further, That funds made available pursuant to this section shall be matched, to the maximum extent practicable, by sources other than the United States Government, including from the private sector. (b)Requirements (1)Funds appropriated by this Act under the headings Economic Support Fund, Democracy Fund, and Assistance for Europe, Eurasia and Central Asia that are made available pursuant to subsection (a) shall be— 
(A)coordinated with other democracy programs funded by this Act under such headings, and shall be incorporated into country assistance and democracy promotion strategies, as appropriate; (B)for programs to implement the May 2011, International Strategy for Cyberspace; the Department of State International Cyberspace Policy Strategy required by section 402 of the Cybersecurity Act of 2015 (division N of Public Law 114–113); and the comprehensive strategy to promote Internet freedom and access to information in Iran, as required by section 414 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8754); 
(C)made available for programs that support the efforts of civil society to counter the development of repressive Internet-related laws and regulations, including countering threats to Internet freedom at international organizations; to combat violence against bloggers and other users; and to enhance digital security training and capacity building for democracy activists; (D)made available for research of key threats to Internet freedom; the continued development of technologies that provide or enhance access to the Internet, including circumvention tools that bypass Internet blocking, filtering, and other censorship techniques used by authoritarian governments; and maintenance of the technological advantage of the United States Government over such censorship techniques: Provided, That the Secretary of State, in consultation with the Chief Executive Officer (CEO) of the Broadcasting Board of Governors (BBG), shall coordinate any such research and development programs with other relevant United States Government departments and agencies in order to share information, technologies, and best practices, and to assess the effectiveness of such technologies; and 
(E)made available only after the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, concurs that such funds are allocated consistent with— (i)the strategies referenced in subparagraph (B) of this paragraph; 
(ii)best practices regarding security for, and oversight of, Internet freedom programs; and (iii)sufficient resources and support for the development and maintenance of anti-censorship technology and tools. 
(2)Funds appropriated by this Act under the heading International Broadcasting Operations that are made available pursuant to subsection (a) shall be— (A)made available only for tools and techniques to securely develop and distribute BBG digital content; facilitate audience access to such content on websites that are censored; coordinate the distribution of BBG digital content to targeted regional audiences; and to promote and distribute such tools and techniques, including digital security techniques; 
(B)coordinated with programs funded by this Act under the heading International Broadcasting Operations, and shall be incorporated into country broadcasting strategies, as appropriate; (C)coordinated by the BBG CEO to provide Internet circumvention tools and techniques for audiences in countries that are strategic priorities for the BBG and in a manner consistent with the BBG Internet freedom strategy; and 
(D)made available for the research and development of new tools or techniques authorized in paragraph (A) only after the BBG CEO, in consultation with the Secretary of State and other relevant United States Government departments and agencies, evaluates the risks and benefits of such new tools or techniques, and establishes safeguards to minimize the use of such new tools or techniques for illicit purposes. (c)Coordination and Spend PlansAfter consultation among the relevant agency heads to coordinate and de-conflict planned activities, but not later than 90 days after enactment of this Act, the Secretary of State and the BBG CEO shall submit to the Committees on Appropriations spend plans for funds made available by this Act for programs to promote Internet freedom globally, which shall include a description of safeguards established by relevant agencies to ensure that such programs are not used for illicit purposes: Provided, That the Department of State spend plan shall include funding for all such programs for all relevant Department of State and the United States Agency for International Development offices and bureaus. 
(d)Security AuditsFunds made available pursuant to this section to promote Internet freedom globally may only be made available to support technologies that undergo comprehensive security audits conducted by the Bureau of Democracy, Human Rights, and Labor, Department of State to ensure that such technology is secure and has not been compromised in a manner detrimental to the interest of the United States or to individuals and organizations benefiting from programs supported by such funds: Provided, That the security auditing procedures used by such Bureau shall be reviewed and updated periodically to reflect current industry security standards. (e)SurgeOf the funds appropriated by this Act under the heading Economic Support Fund, up to $2,500,000 may be made available to surge Internet freedom programs in closed societies if the Secretary of State determines and reports to the appropriate congressional committees that such use of funds is in the national interest: Provided, That such funds are in addition to amounts made available for such purposes: Provided further, That such funds may be transferred to, and merged with, funds appropriated by this Act under the heading International Broadcasting Operations following consultation with, and the regular notification procedures of, the Committees on Appropriations.Multi-year pledges 
7066.None of the funds appropriated by this Act may be used to make any pledge for future year funding for any multilateral or bilateral program funded in titles III through VI of this Act unless such pledge was— (1)previously justified, including the projected future year costs, in a congressional budget justification; 
(2)included in an Act making appropriations for the Department of State, foreign operations, and related programs or previously authorized by an Act of Congress; (3)notified in accordance with the regular notification procedures of the Committees on Appropriations, including the projected future year costs; or 
(4)the subject of prior consultation with the Committees on Appropriations and such consultation was conducted at least 7 days in advance of the pledge.Torture and other cruel, inhuman, or degrading treatment or punishment 7067. (a)LimitationNone of the funds made available by this Act may be used to support or justify the use of torture and other cruel, inhuman, or degrading treatment or punishment by any official or contract employee of the United States Government. 
(b)AssistanceFunds appropriated under titles III and IV of this Act shall be made available, notwithstanding section 660 of the Foreign Assistance Act of 1961 and following consultation with the Committees on Appropriations, for assistance to eliminate torture and other cruel, inhuman, or degrading treatment or punishment by foreign police, military or other security forces in countries receiving assistance from funds appropriated by this Act.extradition 7068. (a)LimitationNone of the funds appropriated in this Act may be used to provide assistance (other than funds provided under the headings International Disaster Assistance, Complex Crises Fund, International Narcotics Control and Law Enforcement, Migration and Refugee Assistance, United States Emergency Refugee and Migration Assistance Fund, and Nonproliferation, Anti-terrorism, Demining and Related Assistance) for the central government of a country which has notified the Department of State of its refusal to extradite to the United States any individual indicted for a criminal offense for which the maximum penalty is life imprisonment without the possibility of parole or for killing a law enforcement officer, as specified in a United States extradition request. 
(b)ClarificationSubsection (a) shall only apply to the central government of a country with which the United States maintains diplomatic relations and with which the United States has an extradition treaty and the government of that country is in violation of the terms and conditions of the treaty. (c)WaiverThe Secretary of State may waive the restriction in subsection (a) on a case-by-case basis if the Secretary certifies to the Committees on Appropriations that such waiver is important to the national interest of the United States.war crimes tribunals  
7069.If the President determines that doing so will contribute to a just resolution of charges regarding genocide or other violations of international humanitarian law, the President may direct a drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to $30,000,000 of commodities and services for the United Nations War Crimes Tribunal established with regard to the former Yugoslavia by the United Nations Security Council or such other tribunals or commissions as the Council may establish or authorize to deal with such violations, without regard to the ceiling limitation contained in paragraph (2) thereof: Provided, That the determination required under this section shall be in lieu of any determinations otherwise required under section 552(c): Provided further, That funds made available pursuant to this section shall be made available subject to the regular notification procedures of the Committees on Appropriations.budget documents 7070. (a)Operating PlansNot later than 45 days after the date of enactment of this Act, each department, agency, or organization funded in titles I, II, and VI of this Act, and the Department of the Treasury and Independent Agencies funded in title III of this Act, including the Inter-American Foundation and the United States African Development Foundation, shall submit to the Committees on Appropriations an operating plan for funds appropriated to such department, agency, or organization in such titles of this Act, or funds otherwise available for obligation in fiscal year 2019, that provides details of the uses of such funds at the program, project, and activity level: Provided, That such plans shall include, as applicable, a comparison between the congressional budget justification funding levels, the most recent congressional directives or approved funding levels, and the funding levels proposed by the department or agency; and a clear, concise, and informative description/justification: Provided further, That if such department, agency, or organization receives an additional amount under the same heading in title VIII of this Act, operating plans required by this subsection shall include consolidated information on all such funds: Provided further, That operating plans that include changes in levels of funding for programs, projects, and activities specified in the congressional budget justification, in this Act, or amounts specifically designated in the respective tables included in the joint explanatory statement accompanying this Act, as applicable, shall be subject to the notification and reprogramming requirements of section 7015 of this Act. 
(b)Spend Plans 
(1)Prior to the initial obligation of funds but not later than 120 days after enactment of this Act, the Secretary of State or Administrator of the United States Agency for International Development, as appropriate, shall submit to the Committees on Appropriations a spend plan for funds made available by this Act, for— (A)assistance for Afghanistan, Iraq, Lebanon, Pakistan, the West Bank and Gaza, Colombia, and countries in Central America; 
(B)assistance made available pursuant to section 7047(d) of this Act to counter Russian influence and aggression, except that such plan shall be on a country-by-country basis; (C)assistance made available pursuant to section 7059 of this Act; 
(D)the Indo-Pacific Strategy; (E)democracy programs, Power Africa, programs to support section 7071(a) of this Act, and sectors enumerated in subsections (a), (c), (d), (e), (f), (g), and (h) of section 7060 of this Act; and 
(F)funds provided under the heading International Narcotics Control and Law Enforcement for International Organized Crime and for Cybercrime and Intellectual Property Rights: Provided, That the spend plans shall include bilateral and global programs funded under such heading along with a brief description of the activities planned for each country. (2)Not later than 45 days after enactment of this Act, the Secretary of the Treasury shall submit to the Committees on Appropriations a detailed spend plan for funds made available by this Act under the heading Department of the Treasury, International Affairs Technical Assistance in title III. 
(3)Notwithstanding paragraph (1), up to 10 percent of the funds contained in a spend plan required by this subsection may be obligated prior to the submission of such spend plan if the Secretary of State or the USAID Administrator, as appropriate, determines that the obligation of such funds is necessary to avoid significant programmatic disruption: Provided, That not less than seven days prior to such obligation, the Secretary or Administrator, as appropriate, shall consult with the Committees on Appropriations on the justification for such obligation and the proposed uses of such funds. (c)Spending ReportNot later than 45 days after enactment of this Act, the USAID Administrator shall submit to the Committees on Appropriations a detailed report on spending of funds made available during fiscal year 2018 under the heading Development Credit Authority. 
(d)ClarificationThe spend plans referenced in subsection (b) shall not be considered as meeting the notification requirements in this Act or under section 634A of the Foreign Assistance Act of 1961. (e)Congressional Budget Justification (1)The congressional budget justification for Department of State operations and foreign operations shall be provided to the Committees on Appropriations concurrent with the date of submission of the President’s budget for fiscal year 2020: Provided, That the appendices for such justification shall be provided to the Committees on Appropriations not later than 10 calendar days thereafter. 
(2)The Secretary of State and the USAID Administrator shall include in the congressional budget justification a detailed justification for multi-year availability for any funds requested under the headings Diplomatic Programs and Operating Expenses.STABILIZATION AND DEVELOPMENT IN REGIONS IMPACTED BY EXTREMISM AND CONFLICT 7071. (a)Countering foreign fighters and extremist organizationsFunds appropriated under titles III and IV of this Act shall be made available for programs and activities to counter and defeat violent extremism and foreign fighters abroad, consistent with the strategy required by section 7073(a)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31): Provided, That the Secretary of State shall ensure such programs are coordinated with and complement the efforts of other United States Government agencies and international partners, and that information gained through the conduct of such programs is shared in a timely manner with relevant departments and agencies of the United States Government, other international partners, and the appropriate congressional committees, as appropriate. 
(b)Relief and recovery fund 
(1)Funds and transfer authorityOf the funds appropriated by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, Peacekeeping Operations, and Foreign Military Financing Program, not less than $200,000,000 shall be made available for the Relief and Recovery Fund for assistance for areas liberated or at risk from, or under the control of, the Islamic State of Iraq and Syria, other terrorist organizations, or violent extremist organizations, including for stabilization assistance for vulnerable ethnic and religious minority communities affected by conflict: Provided, That such funds are in addition to amounts otherwise made available for such purposes and to amounts specifically designated in this Act or in the joint explanatory statement accompanying this Act for assistance for countries: Provided further, That such funds appropriated under such headings may be transferred to, and merged with, funds appropriated under such headings: Provided further, That such transfer authority is in addition to any other transfer authority provided by this Act or any other Act, and is subject to the regular notification procedures of the Committees on Appropriations. (2)Transitional justiceOf the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement that are made available for the Relief and Recovery Fund, not less than $5,000,000 shall be made available for programs to promote accountability in Iraq and Syria for genocide, crimes against humanity, and war crimes, which shall be in addition to any other funds made available by this Act for such purposes: Provided, That such programs shall include components to develop local investigative and judicial skills, and to collect and preserve evidence and maintain the chain of custody of evidence, including for use in prosecutions: Provided further, That such funds shall be administered by the Special Coordinator for the Office of Global Criminal Justice, Department of State: Provided further, That funds made available by this paragraph shall only be made available on an open and competitive basis. 
(3)Funds for Jordan and TunisiaOf the funds appropriated in prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for the Relief and Recovery Fund, not less than the following amounts shall be made available— (A)$50,000,000 for assistance for Jordan; and 
(B)$50,000,000 for assistance for Tunisia:Provided, That such funds are in addition to amounts otherwise made available by this Act for such countries. (c)Prevention of failed states through public-Private partnershipsOf the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for the Relief and Recovery Fund, up to $10,000,000 shall be made available to implement the program described under this section in the joint explanatory statement accompanying this Act, which shall be apportioned to USAID not later than 90 days after enactment of this Act: Provided, That such funds shall be in addition to funds made available for bilateral assistance for such countries, and shall remain available until expended: Provided further, That in addition to funds otherwise made available for such purposes, up to $750,000 of the funds made available by this paragraph may be used by USAID for administrative expenses related to the design and implementation of such program. 
(d)Counter violent extremism in asiaOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $2,500,000 shall be made available for programs to counter violent extremism in Asia, including within the Buddhist community: Provided, That such funds shall be administered by the Mission Director of the Regional Development Mission for Asia, USAID: Provided further, That such funds are in addition to funds otherwise made available for such purposes. (e)Fragile states and extremismFunds appropriated by this Act shall be made available for the purposes of section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31), subject to the regular notification procedures of the Committees on Appropriations. 
(f)Global Concessional financing facilityFunds appropriated by this Act under the heading Economic Support Fund may be made available for the Global Concessional Financing Facility of the World Bank to provide financing to support refugees and host communities: Provided, That such funds shall be in addition to funds made available for bilateral assistance in the report required by section 653(a) of the Foreign Assistance Act of 1961, and may only be made available subject to prior consultation with the Committees on Appropriations.UNITED NATIONS POPULATION FUND 7072. (a)ContributionOf the funds made available under the heading International Organizations and Programs in this Act for fiscal year 2019, $32,500,000 shall be made available for the United Nations Population Fund (UNFPA). 
(b)Availability of fundsFunds appropriated by this Act for UNFPA, that are not made available for UNFPA because of the operation of any provision of law, shall be transferred to the Global Health Programs account and shall be made available for family planning, maternal, and reproductive health activities, subject to the regular notification procedures of the Committees on Appropriations. (c)Prohibition on use of funds in chinaNone of the funds made available by this Act may be used by UNFPA for a country program in the People’s Republic of China. 
(d)Conditions on availability of fundsFunds made available by this Act for UNFPA may not be made available unless— (1)UNFPA maintains funds made available by this Act in an account separate from other accounts of UNFPA and does not commingle such funds with other sums; and 
(2)UNFPA does not fund abortions. (e)Report to congress and dollar-for-Dollar withholding of funds (1)Not later than 4 months after the date of enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations indicating the amount of funds that UNFPA is budgeting for the year in which the report is submitted for a country program in the People’s Republic of China. 
(2)If a report under paragraph (1) indicates that UNFPA plans to spend funds for a country program in the People’s Republic of China in the year covered by the report, then the amount of such funds UNFPA plans to spend in the People’s Republic of China shall be deducted from the funds made available to UNFPA after March 1 for obligation for the remainder of the fiscal year in which the report is submitted.Reorganization and information technology 7073. (a)Oversight (1)Prior consultation and notificationFunds appropriated by this Act, prior Acts making appropriations for the Department of State, foreign operations, and related programs, or any other Act may not be used to implement a reorganization, redesign, or other plan described in paragraph (2) by the Department of State, the United States Agency for International Development, or any other Federal department, agency, or organization funded by this Act without prior consultation by the head of such department, agency, or organization with the appropriate congressional committees: Provided, That such funds shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That any such notification submitted to such Committees shall include a detailed justification for any proposed action, including the information specified under this section in the joint explanatory statement accompanying this Act: Provided further, That congressional notifications submitted during the previous fiscal year pursuant to section 7081 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 (division K of Public Law 115–141) may be deemed to meet the notification requirements of this section. 
(2)Description of activitiesPursuant to paragraph (1), a reorganization, redesign, or other plan shall include any action to— (A)expand, eliminate, consolidate, or downsize covered departments, agencies, or organizations, including bureaus and offices within or between such departments, agencies, or organizations, including the transfer to other agencies of the authorities and responsibilities of such bureaus and offices; 
(B)expand, eliminate, consolidate, or downsize the United States official presence overseas including at bilateral, regional, and multilateral diplomatic facilities and other platforms; or (C)expand or reduce the size of the Civil Service, Foreign Service, eligible family member, and locally employed staff workforce of the Department of State and USAID from the on-board levels as of December 31, 2017. 
(b)Additional requirements and limitations 
(1)Personnel levelsFunds made available by this Act are made available to support the agency-wide on-board Foreign Service and Civil Service staff levels of the Department of State and USAID at not less than the levels as of December 31, 2017. (2)Reports (A)Not later than 30 days after enactment of this Act, and quarterly thereafter until September 30, 2020, the USAID Administrator shall submit a report to the appropriate congressional committees on the status of USAID reorganization as described in the joint explanatory statement accompanying this Act: Provided, That the USAID Administrator shall consult with the appropriate congressional committees on the format of such reports. 
(B)Not later than 60 days after enactment of this Act and every 60 days thereafter until September 30, 2020, the Secretary of State, in the case of the Department of State, and the USAID Administrator, in the case of USAID, shall report to the appropriate congressional committees on the on-board personnel levels, hiring, and attrition of the Civil Service, Foreign Service, eligible family member, and locally employed staff workforce of the Department of State and USAID, as appropriate, on an operating unit-by-operating unit basis: Provided, That such report shall also include a hiring plan, including timelines, for maintaining the agency-wide, on-board Foreign Service and Civil Service at not less than the December 31, 2017 level through fiscal year 2019. (3)Bureau of population, refugees, and migration, department of stateNone of the funds appropriated by this Act, prior Acts making appropriations for the Department of State, foreign operations, and related programs, or any other Act may be used to downsize, downgrade, consolidate, close, move, or relocate the Bureau of Population, Refugees, and Migration, Department of State, or any activities of such Bureau, to another Federal agency. 
(4)Administration of fundsFunds made available by this Act— (A)under the heading Migration and Refugee Assistance shall be administered by the Assistant Secretary for Population, Refugees, and Migration, Department of State, and this responsibility shall not be delegated; and 
(B)that are made available for the Office of Global Women’s Issues shall be administered by the United States Ambassador-at-Large for Global Women’s Issues, Department of State, and this responsibility shall not be delegated. (5)Information technology platform (A)None of the funds appropriated in title I of this Act under the heading Administration of Foreign Affairs may be made available for a new major information technology (IT) investment without the concurrence of the Chief Information Officer, Department of State. 
(B)In complying with the requirements of this paragraph, the Chief Information Officer, Department of State, shall consider whether a new major information technology investment— (i)is consistent with the Department Information Technology Strategic Plan; 
(ii)maintains consolidated control over enterprise IT functions or improves operational maintenance; (iii)improves Department of State resiliency to a cyber-attack; 
(iv)reduces Department of State IT costs over the long-term; and (v)is in accordance with the Federal Acquisition Regulation (FAR), including FAR Part 6 regarding competition requirements. 
(6)Technology modernization fund limitation 
(A)None of the funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be used by an agency to submit a project proposal to the Technology Modernization Board for funding from the Technology Modernization Fund unless, not later than 15 days in advance of submitting the project proposal to the Board, the head of the agency— (i)notifies the Committees on Appropriations of the proposed submission of the project proposal; and 
(ii)submits to the Committees on Appropriations a copy of the project proposal. (B)None of the funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be used by an agency to carry out a project that is approved by the Board unless the head of the agency— 
(i)submits to the Committees on Appropriations a copy of the approved project proposal, including the terms of reimbursement of funding received for the project; and (ii)agrees to submit to the Committees on Appropriations a copy of each report relating to the project that the head of the agency submits to the Board. 
(7)Foreign assistance reviewProgrammatic, funding, and organizational changes resulting from implementation of the Foreign Assistance Review shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That such notifications may be submitted in classified form, if necessary. Rescissions(including rescission of funds) 7074. (a)Of the unobligated balances available under the heading International Narcotics Control and Law Enforcement, as identified by Treasury Appropriation Fund Symbol 11 X 1022, $12,420,000 are rescinded. 
(b)Of the grant balances in the Foreign Military Sales Trust Fund, identified by Treasury Appropriation Fund Symbol 97–11 X 8242, which are not currently applied to an active FMS case and which were appropriated prior to fiscal year 2009, $11,000,000 shall be deobligated, as appropriate, and shall be permanently rescinded.JOHN S. McCAIN SCHOLARS PROGRAM 7075.Funds appropriated by this Act under the heading Educational and Cultural Exchange Programs that are made available for the Benjamin Gilman International Scholarships Program shall also be made available for the John S. McCain Scholars Program, pursuant to section 303 of the International Academic Opportunity Act of 2000 (Public Law 106–309), to include the dependents of active United States military personnel who are receiving any form of Federal Financial Aid under title IV of the Higher Education Act of 1965.AFGHAN SPECIAL IMMIGRANT VISAS 
7076. 
(a)Afghan alliesSection 602(b)(3)(F) of the Afghan Allies Protection Act of 2009 (division F of Public Law 111–8), as amended, is further amended by substituting 18,500 for 14,500 in the matter preceding clause (i). (b)ConditionsNone of the funds appropriated by this Act may be made available for the additional special immigrant visas made available under subsection (a) until the Secretary of State— 
(1)develops and implements a system to prioritize the processing of Afghan applicants for special immigrant visas under section 602 of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note); and (2)submits to the appropriate congressional committees, as defined in section 602(a) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note), the following reports: 
(A)the report required under paragraph (12) of section 602(b) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note), as amended by section 1222 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232); (B)a report on the procedures and processes used by the Chief of Mission to determine whether an Afghan applicant for a special immigrant visa under section 602 of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) has experienced, is experiencing, or may reasonably be expected to experience an ongoing, serious threat as a result of the qualifying service of the applicant; and 
(C)a report on the procedures for background and security checks on Afghan applicants for special immigrant visas under such section.SAUDI ARABIA 7077.None of the funds appropriated by this Act under the heading International Military Education and Training may be made available for assistance for the Government of Saudi Arabia. 
VIIIOverseas contingency operations/global war on terrorismDepartment of StateAdministration of foreign affairsDiplomatic programs(including transfer of funds)For an additional amount for Diplomatic Programs, $3,225,971,000, to remain available until September 30, 2020, of which $2,626,122,000 is for Worldwide Security Protection and shall remain available until expended: Provided, That the Secretary of State may transfer up to $5,000,000 of the total funds made available under this heading to any other appropriation of any department or agency of the United States, upon the concurrence of the head of such department or agency, to support operations in, and assistance for, Afghanistan and to carry out the provisions of the Foreign Assistance Act of 1961: Provided further, That any such transfer shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of inspector generalFor an additional amount for Office of Inspector General, $54,900,000, to remain available until September 30, 2020, which shall be for the Special Inspector General for Afghanistan Reconstruction (SIGAR) for reconstruction oversight: Provided, That printing and reproduction costs of SIGAR shall not exceed amounts for such costs during fiscal year 2018: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.International organizationsContributions to international organizationsFor an additional amount for Contributions to International Organizations, $96,240,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Contributions for international peacekeeping activitiesFor an additional amount for Contributions for International Peacekeeping Activities, $988,656,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.United states agency for international developmentFunds appropriated to the presidentOperating expensesFor an additional amount for Operating Expenses, $158,067,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Bilateral economic assistanceFunds appropriated to the presidentInternational disaster assistanceFor an additional amount for International Disaster Assistance, $584,278,000, to remain available until expended: Provided, That such funds shall be apportioned to the United States Agency for International Development not later than 60 days after enactment of this Act: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Transition initiativesFor an additional amount for Transition Initiatives, $62,043,000, to remain available until expended: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Economic support fundFor an additional amount for Economic Support Fund, $1,172,336,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of stateMigration and refugee assistanceFor an additional amount for Migration and Refugee Assistance to respond to refugee crises, including in Africa, the Near East, South and Central Asia, and Europe and Eurasia, $1,404,124,000, to remain available until expended, except that such funds shall not be made available for the resettlement costs of refugees in the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.International security assistanceDepartment of statePeacekeeping operationsFor an additional amount for Peacekeeping Operations, $325,213,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That funds available for obligation under this heading in this Act may be used to pay assessed expenses of international peacekeeping activities in Somalia under the same terms and conditions, as applicable, as funds appropriated under the heading Contributions for International Peacekeeping Activities in this Act, subject to the regular notification procedures of the Committees on Appropriations.Funds appropriated to the presidentForeign military financing programFor an additional amount for Foreign Military Financing Program, $229,372,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.General provisionsAdditional appropriations 8001.Notwithstanding any other provision of law, funds appropriated in this title are in addition to amounts appropriated or otherwise made available in this Act for fiscal year 2019.Extension of authorities and conditions 
8002.Unless otherwise provided for in this Act, the additional amounts appropriated by this title to appropriations accounts in this Act shall be available under the authorities and conditions applicable to such appropriations accounts.TRANSFER OF FUNDS 8003. (a)Transfer of funds between accounts (1)Funds appropriated by this title in this Act under the headings Transition Initiatives and Economic Support Fund may be transferred to, and merged with, funds appropriated by this title under such headings. 
(2)Funds appropriated by this title in this Act under the headings Peacekeeping Operations and Foreign Military Financing Program may be transferred to, and merged with, funds appropriated by this title under such headings. (b)Global security contingency fundNotwithstanding any other provision of this section, up to $7,500,000 from funds appropriated under the headings Peacekeeping Operations and Foreign Military Financing Program by this title in this Act may be transferred to, and merged with, funds previously made available under the heading Global Security Contingency Fund. 
(c)LimitationThe transfer authority provided in subsection (a) may only be exercised to address contingencies. (d)NotificationThe transfer authority provided by this section shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That such transfer authority is in addition to any transfer authority otherwise available under any other provision of law, including section 610 of the Foreign Assistance Act of 1961 which may be exercised by the Secretary of State for the purposes of this title.rescission(including rescission of funds)  
8004.Of the unobligated balances from amounts available under the heading Diplomatic and Consular Programs in title II of the Security Assistance Appropriations Act, 2017 (division B of Public Law 114–254), $301,200,000 are rescinded: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.This division may be cited as the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019.GTransportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2019 IDepartment of transportationOffice of the secretarySalaries and expensesFor necessary expenses of the Office of the Secretary, $113,910,000, of which not to exceed $3,065,000 shall be available for the immediate Office of the Secretary; not to exceed $1,000,000 shall be available for the immediate Office of the Deputy Secretary; not to exceed $20,428,000 shall be available for the Office of the General Counsel; not to exceed $10,331,000 shall be available for the Office of the Under Secretary of Transportation for Policy; not to exceed $14,300,000 shall be available for the Office of the Assistant Secretary for Budget and Programs; not to exceed $2,546,000 shall be available for the Office of the Assistant Secretary for Governmental Affairs; not to exceed $29,244,000 shall be available for the Office of the Assistant Secretary for Administration; not to exceed $2,142,000 shall be available for the Office of Public Affairs; not to exceed $1,859,000 shall be available for the Office of the Executive Secretariat; not to exceed $12,181,000 shall be available for the Office of Intelligence, Security, and Emergency Response; and not to exceed $16,814,000 shall be available for the Office of the Chief Information Officer: Provided, That the Secretary of Transportation is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: Provided further, That no appropriation for any office shall be increased or decreased by more than 7 percent by all such transfers: Provided further, That notice of any change in funding greater than 7 percent shall be submitted for approval to the House and Senate Committees on Appropriations: Provided further, That not to exceed $60,000 shall be for allocation within the Department for official reception and representation expenses as the Secretary may determine: Provided further, That notwithstanding any other provision of law, excluding fees authorized in Public Law 107–71, there may be credited to this appropriation up to $2,500,000 in funds received in user fees: Provided further, That none of the funds provided in this Act shall be available for the position of Assistant Secretary for Public Affairs.Research and technologyFor necessary expenses related to the Office of the Assistant Secretary for Research and Technology, $8,471,000, of which $2,218,000 shall remain available until September 30, 2021: Provided, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training: Provided further, That any reference in law, regulation, judicial proceedings, or elsewhere to the Research and Innovative Technology Administration shall continue to be deemed to be a reference to the Office of the Assistant Secretary for Research and Technology of the Department of Transportation.National infrastructure investmentsFor capital investments in surface transportation infrastructure, $900,000,000, to remain available through September 30, 2021: Provided, That the Secretary of Transportation shall distribute funds provided under this heading as discretionary grants to be awarded to a State, local government, transit agency, port authority, or a collaboration among such entities on a competitive basis for projects that will have a significant local or regional impact: Provided further, That projects eligible for funding provided under this heading shall include, but not be limited to, highway or bridge projects eligible under title 23, United States Code; public transportation projects eligible under chapter 53 of title 49, United States Code; passenger and freight rail transportation projects; and port infrastructure investments (including inland port infrastructure and land ports of entry): Provided further, That of the amount made available under this heading, the Secretary may use an amount not to exceed $15,000,000 for the planning, preparation or design of projects eligible for funding under this heading: Provided further, That grants awarded under the previous proviso shall not be subject to a minimum grant size: Provided further, That the Secretary may use up to 20 percent of the funds made available under this heading for the purpose of paying the subsidy and administrative costs of projects eligible for Federal credit assistance under chapter 6 of title 23, United States Code, or sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), as amended, if the Secretary finds that such use of the funds would advance the purposes of this paragraph: Provided further, That in distributing funds provided under this heading, the Secretary shall take such measures so as to ensure an equitable geographic distribution of funds, an appropriate balance in addressing the needs of urban and rural areas, and the investment in a variety of transportation modes: Provided further, That a grant funded under this heading shall be not less than $5,000,000 and not greater than $25,000,000: Provided further, That not more than 10 percent of the funds made available under this heading may be awarded to projects in a single State: Provided further, That the Federal share of the costs for which an expenditure is made under this heading shall be, at the option of the recipient, up to 80 percent: Provided further, That the Secretary shall give priority to projects that require a contribution of Federal funds in order to complete an overall financing package: Provided further, That of the funds made available under this heading not more than 50 percent shall be for projects located in a rural area with a population equal to or less than 200,000: Provided further, That for projects located in a rural area, the minimum grant size shall be $1,000,000 and the Secretary may increase the Federal share of costs above 80 percent: Provided further, That of the funds made available under this heading not more than 50 percent shall be for projects located in an urbanized area with a population of more than 200,000: Provided further, That funds for an urbanized area under the previous proviso may be obligated to projects in the metropolitan area established under section 134 of title 23, United States Code, that encompasses such urbanized area: Provided further, That projects conducted using funds provided under this heading must comply with the requirements of subchapter IV of chapter 31 of title 40, United States Code: Provided further, That the Secretary shall conduct a new competition to select the grants and credit assistance awarded under this heading: Provided further, That the Secretary may set aside not more than 3 percent of the funds provided under this heading, and may transfer portions of those funds to the Administrators of the Federal Highway Administration, the Federal Transit Administration, the Federal Railroad Administration, and the Maritime Administration to fund the award and oversight of grants and credit assistance made under the National Infrastructure Investments program: Provided further, That the Secretary shall consider and award projects based solely on the selection criteria from the fiscal year 2017 Notice of Funding Opportunity: Provided further, That, notwithstanding the previous proviso, the Secretary shall not use the Federal share or an applicant’s ability to generate non-Federal revenue as a selection criteria in awarding projects: Provided further, That the Secretary shall issue the Notice of Funding Opportunity no later than 60 days after enactment of this Act: Provided further, That such Notice of Funding Opportunity shall require application submissions 90 days after the publishing of such Notice: Provided further, That of the applications submitted under the previous two provisos, the Secretary shall make grants no later than 270 days after enactment of this Act in such amounts that the Secretary determines: Provided further, That such sums provided for national infrastructure investments for passenger rail transportation projects under title I of division C of the Consolidated and Further Continuing Appropriations Act, 2012 (Public Law 112–55; 125 Stat. 641), shall remain available for expenditure through fiscal year 2019 for the liquidation of valid obligations of active grants awarded with this funding: Provided further, That such sums provided for national infrastructure investments for port infrastructure projects under title VIII of division F of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6; 127 Stat. 432) shall remain available through fiscal year 2020 for the liquidation of valid obligations of active grants awarded with this funding: Provided further, That the 2 preceding provisos shall be applied as if they were in effect on September 30, 2018.National surface transportation and innovative finance bureauFor necessary expenses of the National Surface Transportation and Innovative Finance Bureau as authorized by 49 U.S.C. 116, $5,000,000, to remain available until expended: Provided, That the Secretary shall notify the House and Senate Committees on Appropriations no less than 15 days prior to exercising the transfer authority granted under section 116(h) of title 49, United States Code.Financial management capitalFor necessary expenses for upgrading and enhancing the Department of Transportation's financial systems and re-engineering business processes, $2,000,000, to remain available through September 30, 2020.Cyber security initiativesFor necessary expenses for cyber security initiatives, including necessary upgrades to wide area network and information technology infrastructure, improvement of network perimeter controls and identity management, testing and assessment of information technology against business, security, and other requirements, implementation of Federal cyber security initiatives and information infrastructure enhancements, and implementation of enhanced security controls on network devices, $15,000,000, to remain available through September 30, 2020.Office of civil rightsFor necessary expenses of the Office of Civil Rights, $9,470,000.Transportation planning, research, and developmentFor necessary expenses for conducting transportation planning, research, systems development, development activities, and making grants, $7,879,000, to remain available until expended: Provided, That of such amount, $1,000,000 shall be for necessary expenses of the Interagency Infrastructure Permitting Improvement Center (IIPIC): Provided further, That there may be transferred to this appropriation, to remain available until expended, amounts transferred from other Federal agencies for expenses incurred under this heading for IIPIC activities not related to transportation infrastructure: Provided further, That the tools and analysis developed by the IIPIC shall be available to other Federal agencies for the permitting and review of major infrastructure projects not related to transportation only to the extent that other Federal agencies provide funding to the Department as provided for under the previous proviso.Working capital fundFor necessary expenses for operating costs and capital outlays of the Working Capital Fund, not to exceed $319,793,000, shall be paid from appropriations made available to the Department of Transportation: Provided, That such services shall be provided on a competitive basis to entities within the Department of Transportation: Provided further, That the above limitation on operating expenses shall not apply to non-DOT entities: Provided further, That no funds appropriated in this Act to an agency of the Department shall be transferred to the Working Capital Fund without majority approval of the Working Capital Fund Steering Committee and approval of the Secretary: Provided further, That no assessments may be levied against any program, budget activity, subactivity or project funded by this Act unless notice of such assessments and the basis therefor are presented to the House and Senate Committees on Appropriations and are approved by such Committees.Minority business resource center programFor necessary expenses of the Minority Business Resource Center, the provision of financial education outreach activities to eligible transportation-related small businesses, the monitoring of existing loans in the guaranteed loan program, and the modification of such loans of the Minority Business Resource Center, $500,000, as authorized by 49 U.S.C. 332; Provided, That notwithstanding that section, these funds may be for business opportunities related to any mode of transportation.Small and disadvantaged business utilization and outreachFor necessary expenses for small and disadvantaged business utilization and outreach activities, $3,488,000, to remain available until September 30, 2020: Provided, That notwithstanding 49 U.S.C. 332, these funds may be used for business opportunities related to any mode of transportation.Payments to air carriers(airport and airway trust fund)In addition to funds made available from any other source to carry out the essential air service program under 49 U.S.C. 41731 through 41742, $175,000,000, to be derived from the Airport and Airway Trust Fund, to remain available until expended: Provided, That in determining between or among carriers competing to provide service to a community, the Secretary may consider the relative subsidy requirements of the carriers: Provided further, That basic essential air service minimum requirements shall not include the 15-passenger capacity requirement under subsection 41732(b)(3) of title 49, United States Code: Provided further, That none of the funds in this Act or any other Act shall be used to enter into a new contract with a community located less than 40 miles from the nearest small hub airport before the Secretary has negotiated with the community over a local cost share: Provided further, That amounts authorized to be distributed for the essential air service program under subsection 41742(b) of title 49, United States Code, shall be made available immediately from amounts otherwise provided to the Administrator of the Federal Aviation Administration: Provided further, That the Administrator may reimburse such amounts from fees credited to the account established under section 45303 of title 49, United States Code.Administrative provisions—office of the secretary of transportation 101.None of the funds made available in this Act to the Department of Transportation may be obligated for the Office of the Secretary of Transportation to approve assessments or reimbursable agreements pertaining to funds appropriated to the modal administrations in this Act, except for activities underway on the date of enactment of this Act, unless such assessments or agreements have completed the normal reprogramming process for Congressional notification. 
102.The Secretary shall post on the Web site of the Department of Transportation a schedule of all meetings of the Council on Credit and Finance, including the agenda for each meeting, and require the Council on Credit and Finance to record the decisions and actions of each meeting. 103.In addition to authority provided by section 327 of title 49, United States Code, the Department’s Working Capital Fund is hereby authorized to provide partial or full payments in advance and accept subsequent reimbursements from all Federal agencies from available funds for transit benefit distribution services that are necessary to carry out the Federal transit pass transportation fringe benefit program under Executive Order No. 13150 and section 3049 of Public Law 109–59: Provided, That the Department shall maintain a reasonable operating reserve in the Working Capital Fund, to be expended in advance to provide uninterrupted transit benefits to Government employees: Provided further, That such reserve will not exceed one month of benefits payable and may be used only for the purpose of providing for the continuation of transit benefits: Provided further, That the Working Capital Fund will be fully reimbursed by each customer agency from available funds for the actual cost of the transit benefit.Federal aviation administrationOperations(airport and airway trust fund)For necessary expenses of the Federal Aviation Administration, not otherwise provided for, including operations and research activities related to commercial space transportation, administrative expenses for research and development, establishment of air navigation facilities, the operation (including leasing) and maintenance of aircraft, subsidizing the cost of aeronautical charts and maps sold to the public, the lease or purchase of passenger motor vehicles for replacement only, in addition to amounts made available by Public Law 112–95, $10,410,758,000, to remain available until September 30, 2020, of which $9,833,400,000 shall be derived from the Airport and Airway Trust Fund, of which not to exceed $7,841,720,000 shall be available for air traffic organization activities; not to exceed $1,336,969,000 shall be available for aviation safety activities; not to exceed $24,949,000 shall be available for commercial space transportation activities; not to exceed $816,398,000 shall be available for finance and management activities; not to exceed $61,258,000 shall be available for NextGen and operations planning activities; not to exceed $114,165,000 shall be available for security and hazardous materials safety; and not to exceed $215,299,000 shall be available for staff offices: Provided, That not to exceed 5 percent of any budget activity, except for aviation safety budget activity, may be transferred to any budget activity under this heading: Provided further, That no transfer may increase or decrease any appropriation by more than 5 percent: Provided further, That any transfer in excess of 5 percent shall be treated as a reprogramming of funds under section 405 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That not later than March 31 of each fiscal year hereafter, the Administrator of the Federal Aviation Administration shall transmit to Congress an annual update to the report submitted to Congress in December 2004 pursuant to section 221 of Public Law 108–176: Provided further, That the amount herein appropriated shall be reduced by $100,000 for each day after March 31 that such report has not been submitted to the Congress: Provided further, That not later than March 31 of each fiscal year hereafter, the Administrator shall transmit to Congress a companion report that describes a comprehensive strategy for staffing, hiring, and training flight standards and aircraft certification staff in a format similar to the one utilized for the controller staffing plan, including stated attrition estimates and numerical hiring goals by fiscal year: Provided further, That the amount herein appropriated shall be reduced by $100,000 per day for each day after March 31 that such report has not been submitted to Congress: Provided further, That funds may be used to enter into a grant agreement with a nonprofit standard-setting organization to assist in the development of aviation safety standards: Provided further, That none of the funds in this Act shall be available for new applicants for the second career training program: Provided further, That none of the funds in this Act shall be available for the Federal Aviation Administration to finalize or implement any regulation that would promulgate new aviation user fees not specifically authorized by law after the date of the enactment of this Act: Provided further, That there may be credited to this appropriation, as offsetting collections, funds received from States, counties, municipalities, foreign authorities, other public authorities, and private sources for expenses incurred in the provision of agency services, including receipts for the maintenance and operation of air navigation facilities, and for issuance, renewal or modification of certificates, including airman, aircraft, and repair station certificates, or for tests related thereto, or for processing major repair or alteration forms: Provided further, That of the funds appropriated under this heading, not less than $168,000,000 shall be used to fund direct operations of the current 254 air traffic control towers in the contract tower program, including the contract tower cost share program, and any airport that is currently qualified or that will qualify for the program during the fiscal year: Provided further, That none of the funds in this Act for aeronautical charting and cartography are available for activities conducted by, or coordinated through, the Working Capital Fund: Provided further, That none of the funds appropriated or otherwise made available by this Act or any other Act may be used to eliminate the Contract Weather Observers program at any airport: Provided further, That of the amount appropriated under this heading, up to $6,000,000 shall be used for providing matching funds to qualified commercial entities seeking to demonstrate or validate technologies that the Federal Aviation Administration considers essential to the safe integration of unmanned aircraft systems (UAS) in the National Airspace System at Federal Aviation Administration designated UAS test sites: Provided further, That not later than 60 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall identify essential integration technologies that could be demonstrated or validated at test sites designated in accordance with the preceding proviso.Facilities and equipment(airport and airway trust fund)For necessary expenses, not otherwise provided for, for acquisition, establishment, technical support services, improvement by contract or purchase, and hire of national airspace systems and experimental facilities and equipment, as authorized under part A of subtitle VII of title 49, United States Code, including initial acquisition of necessary sites by lease or grant; engineering and service testing, including construction of test facilities and acquisition of necessary sites by lease or grant; construction and furnishing of quarters and related accommodations for officers and employees of the Federal Aviation Administration stationed at remote localities where such accommodations are not available; and the purchase, lease, or transfer of aircraft from funds available under this heading, including aircraft for aviation regulation and certification; to be derived from the Airport and Airway Trust Fund, $3,000,000,000, of which $512,823,000 shall remain available until September 30, 2020, $2,372,127,000 shall remain available until September 30, 2021, and $115,050,000 shall remain available until expended: Provided, That there may be credited to this appropriation funds received from States, counties, municipalities, other public authorities, and private sources, for expenses incurred in the establishment, improvement, and modernization of national airspace systems: Provided further, That no later than March 31, the Secretary of Transportation shall transmit to the Congress an investment plan for the Federal Aviation Administration which includes funding for each budget line item for fiscal years 2020 through 2024, with total funding for each year of the plan constrained to the funding targets for those years as estimated and approved by the Office of Management and Budget.Research, engineering, and development(airport and airway trust fund)For necessary expenses, not otherwise provided for, for research, engineering, and development, as authorized under part A of subtitle VII of title 49, United States Code, including construction of experimental facilities and acquisition of necessary sites by lease or grant, $191,100,000, to be derived from the Airport and Airway Trust Fund and to remain available until September 30, 2021: Provided, That there may be credited to this appropriation as offsetting collections, funds received from States, counties, municipalities, other public authorities, and private sources, which shall be available for expenses incurred for research, engineering, and development: Provided further, That funds made available under this heading shall be used in accordance with the joint explanatory statement accompanying this Act: Provided further, That not to exceed 10 percent of any funding level specified under this heading in the joint explanatory statement accompanying this Act may be transferred to any other funding level specified under this heading in the joint explanatory statement accompanying this Act: Provided further, That no transfer may increase or decrease any funding level by more than 10 percent: Provided further, That any transfer in excess of 10 percent shall be treated as a reprogramming of funds under section 405 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Grants-in-aid for airports(liquidation of contract authorization)(limitation on obligations)(airport and airway trust fund)(including transfer of funds)For liquidation of obligations incurred for grants-in-aid for airport planning and development, and noise compatibility planning and programs as authorized under subchapter I of chapter 471 and subchapter I of chapter 475 of title 49, United States Code, and under other law authorizing such obligations; for procurement, installation, and commissioning of runway incursion prevention devices and systems at airports of such title; for grants authorized under section 41743 of title 49, United States Code; and for inspection activities and administration of airport safety programs, including those related to airport operating certificates under section 44706 of title 49, United States Code, $3,000,000,000, to be derived from the Airport and Airway Trust Fund and to remain available until expended: Provided, That none of the funds under this heading shall be available for the planning or execution of programs the obligations for which are in excess of $3,350,000,000 in fiscal year 2019, notwithstanding section 47117(g) of title 49, United States Code: Provided further, That none of the funds under this heading shall be available for the replacement of baggage conveyor systems, reconfiguration of terminal baggage areas, or other airport improvements that are necessary to install bulk explosive detection systems: Provided further, That notwithstanding section 47109(a) of title 49, United States Code, the Government’s share of allowable project costs under paragraph (2) for subgrants or paragraph (3) of that section shall be 95 percent for a project at other than a large or medium hub airport that is a successive phase of a multi-phased construction project for which the project sponsor received a grant in fiscal year 2011 for the construction project: Provided further, That notwithstanding any other provision of law, of funds limited under this heading, not more than $112,600,000 shall be available for administration, not less than $15,000,000 shall be available for the Airport Cooperative Research Program, not less than $33,210,000 shall be available for Airport Technology Research, and $10,000,000, to remain available until expended, shall be available and transferred to Office of the Secretary, Salaries and Expenses to carry out the Small Community Air Service Development Program: Provided further, That in addition to airports eligible under section 41743 of title 49, United States Code, such program may include the participation of an airport that serves a community or consortium that is not larger than a small hub airport, according to FAA hub classifications effective at the time the Office of the Secretary issues a request for proposals.Grants-in-aid for airportsFor an additional amount for Grants-In-Aid for Airports, to enable the Secretary of Transportation to make grants for projects as authorized by subchapter 1 of chapter 471 and subchapter 1 of chapter 475 of title 49, United States Code, $500,000,000, to remain available through September 30, 2021: Provided, That amounts made available under this heading shall be derived from the general fund, and such funds shall not be subject to apportionment formulas, special apportionment categories, or minimum percentages under chapter 471: Provided further, That the Secretary shall distribute funds provided under this heading as discretionary grants to airports: Provided further, That the amount made available under this heading shall not be subject to any limitation on obligations for the Grants-in-Aid for Airports program set forth in any Act: Provided further, That the Administrator of the Federal Aviation Administration may retain up to 0.5 percent of the funds provided under this heading to fund the award and oversight by the Administrator of grants made under this heading.Administrative provisions—federal aviation administration 110.None of the funds in this Act may be used to compensate in excess of 600 technical staff-years under the federally funded research and development center contract between the Federal Aviation Administration and the Center for Advanced Aviation Systems Development during fiscal year 2019. 
111.None of the funds in this Act shall be used to pursue or adopt guidelines or regulations requiring airport sponsors to provide to the Federal Aviation Administration without cost building construction, maintenance, utilities and expenses, or space in airport sponsor-owned buildings for services relating to air traffic control, air navigation, or weather reporting: Provided, That the prohibition of funds in this section does not apply to negotiations between the agency and airport sponsors to achieve agreement on below-market rates for these items or to grant assurances that require airport sponsors to provide land without cost to the Federal Aviation Administration for air traffic control facilities. 112.The Administrator of the Federal Aviation Administration may reimburse amounts made available to satisfy 49 U.S.C. 41742(a)(1) from fees credited under 49 U.S.C. 45303 and any amount remaining in such account at the close of that fiscal year may be made available to satisfy section 41742(a)(1) for the subsequent fiscal year. 
113.Amounts collected under section 40113(e) of title 49, United States Code, shall be credited to the appropriation current at the time of collection, to be merged with and available for the same purposes of such appropriation. 114.None of the funds in this Act shall be available for paying premium pay under subsection 5546(a) of title 5, United States Code, to any Federal Aviation Administration employee unless such employee actually performed work during the time corresponding to such premium pay. 
115.None of the funds in this Act may be obligated or expended for an employee of the Federal Aviation Administration to purchase a store gift card or gift certificate through use of a Government-issued credit card. 116.None of the funds in this Act may be obligated or expended for retention bonuses for an employee of the Federal Aviation Administration without the prior written approval of the Assistant Secretary for Administration of the Department of Transportation. 
117.Notwithstanding any other provision of law, none of the funds made available under this Act or any prior Act may be used to implement or to continue to implement any limitation on the ability of any owner or operator of a private aircraft to obtain, upon a request to the Administrator of the Federal Aviation Administration, a blocking of that owner's or operator's aircraft registration number from any display of the Federal Aviation Administration's Aircraft Situational Display to Industry data that is made available to the public, except data made available to a Government agency, for the noncommercial flights of that owner or operator. 118.None of the funds in this Act shall be available for salaries and expenses of more than eight political and Presidential appointees in the Federal Aviation Administration. 
119.None of the funds made available under this Act may be used to increase fees pursuant to section 44721 of title 49, United States Code, until the Federal Aviation Administration provides to the House and Senate Committees on Appropriations a report that justifies all fees related to aeronautical navigation products and explains how such fees are consistent with Executive Order 13642. 119A.None of the funds in this Act may be used to close a regional operations center of the Federal Aviation Administration or reduce its services unless the Administrator notifies the House and Senate Committees on Appropriations not less than 90 full business days in advance. 
119B.None of the funds appropriated or limited by this Act may be used to change weight restrictions or prior permission rules at Teterboro airport in Teterboro, New Jersey. 119C.None of the funds provided under this Act may be used by the Administrator of the Federal Aviation Administration to withhold from consideration and approval any new application for participation in the Contract Tower Program, or for reevaluation of Cost-share Program participants as long as the Federal Aviation Administration has received an application from the airport, and as long as the Administrator determines such tower is eligible using the factors set forth in the Federal Aviation Administration report, Establishment and Discontinuance Criteria for Airport Traffic Control Towers (FAA–APO–90–7 as of August, 1990). 
119D.Notwithstanding any other provision of law, none of the funds made available in this Act may be obligated or expended to limit the use of an Organization Designation Authorization’s (ODA) delegated functions documented in its procedures manual on a type certification project unless the Administrator documents a systemic airworthiness noncompliance performance issue as a result of inspection or oversight that the safety of air commerce requires a limitation with regard to a specific authorization or where an ODA's capability has not been previously established in terms of a new compliance method or design feature: Provided, That in such cases FAA shall work with the ODA holder if requested to develop the capability to execute that function safely, efficiently and effectively: Provided further, That this section does not limit the authority of the Federal Aviation Administration to pursue emergency actions on ODAs where specific safety issues are noted. 119E.None of the funds made available by this Act and apportioned under section 47114(d) of title 49, United States Code, shall be made available for construction of a storage building, or a portion of such building, to shelter snow equipment in excess of equipment needs established by standards issued by the Secretary of Transportation that is owned by an airport categorized as a local general aviation airport as indicated in Federal Aviation Administration 2017- 2021 National Plan of Integrated Airport Systems (NPIAS) report unless such airport sponsor certifies conformity with the following: 
(1)The storage building, or portion thereof, to be constructed will be used to store snow removal equipment exclusively used for clearing airfield pavement of snow and ice following a weather event. (2)The 30-year annual snowfall normal of the nearest weather station based on the National Oceanic and Atmospheric Administration Summary of Monthly Normals 1981-2010 exceeds 26 inches. 
(3)The airport serves as a base for a medical air ambulance transport aircraft; (d)that the airport master record (Form 5010-1) effective on September 14, 2017 for the airport indicates 45 based aircraft consisting of single engine, multiple engine, and jet engine aircraft. (4)The airport sponsor will complete design of the storage building not later than fiscal year 2018 and initiate construction of the storage building not later than fiscal year 2019. 
(5)The area of the storage building, or portion thereof, to be funded under this section shall not exceed 6,000 square feet. 119F. (a)Terminal aerodrome forecastThe Administrator shall permit an air carrier operation under part 121 of title 14, Code of Federal Regulations, to operate to a destination determined to be under visual flight rules without a Terminal Aerodrome Forecast or Meteorological Aerodrome Report if a current Area Forecast, supplemented by other local weather observations or reports, is available, and an alternate airport that has an available Terminal Aerodrome Forecast and weather report is specified. The air carrier shall have approved procedures for dispatch and en route weather evaluation and shall operate under instrument flight rules en route to the destination. 
(b)LimitationWithout a written finding of necessity, based on objective and historical evidence of imminent threat to safety, the Administrator shall not promulgate any operation specification, policy, or guidance document that is more restrictive than, or requires procedures that are not expressly stated in, the regulations. 119G.Of the funds provided under the heading Grants-in-aid for Airports, up to $3,500,000 shall be for necessary expenses, including an independent verification regime, to provide reimbursement to airport sponsors that do not provide gateway operations and providers of general aviation ground support services located at those airports closed during a temporary flight restriction (TFR) for any residence of the President that is designated or identified to be secured by the United States Secret Service, and for direct and incremental financial losses incurred while such airports are closed solely due to the actions of the Federal Government: Provided, That no funds shall be obligated or distributed to airport sponsors that do not provide gateway operations and providers of general aviation ground support services until an independent audit is completed: Provided further, That losses incurred as a result of violations of law, or through fault or negligence, of such operators and service providers or of third parties (including airports) are not eligible for reimbursements: Provided further, That obligation and expenditure of funds are conditional upon full release of the United States Government for all claims for financial losses resulting from such actions.Federal highway administrationLimitation on administrative expenses(highway trust fund)(including transfer of funds)Not to exceed $446,444,304, together with advances and reimbursements received by the Federal Highway Administration, shall be obligated for necessary expenses for administration and operation of the Federal Highway Administration. In addition, $3,248,000 shall be transferred to the Appalachian Regional Commission in accordance with section 104(a) of title 23, United States Code.Federal-aid highways(limitation on obligations)(highway trust fund)Funds available for the implementation or execution of Federal-aid highway and highway safety construction programs authorized under titles 23 and 49, United States Code, and the provisions of the Fixing America's Surface Transportation Act shall not exceed total obligations of $45,268,596,000 for fiscal year 2019: Provided, That the Secretary may collect and spend fees, as authorized by title 23, United States Code, to cover the costs of services of expert firms, including counsel, in the field of municipal and project finance to assist in the underwriting and servicing of Federal credit instruments and all or a portion of the costs to the Federal Government of servicing such credit instruments: Provided further, That such fees are available until expended to pay for such costs: Provided further, That such amounts are in addition to administrative expenses that are also available for such purpose, and are not subject to any obligation limitation or the limitation on administrative expenses under section 608 of title 23, United States Code.(liquidation of contract authorization)(highway trust fund)For the payment of obligations incurred in carrying out Federal-aid highway and highway safety construction programs authorized under title 23, United States Code, $46,007,596,000 derived from the Highway Trust Fund (other than the Mass Transit Account), to remain available until expended.Highway infrastructure programsThere is hereby appropriated to the Secretary of Transportation $3,250,000,000: Provided, That the amounts made available under this heading shall be derived from the general fund, shall be in addition to any funds provided for fiscal year 2019 in this or any other Act for Federal-aid Highways under chapter 1 of title 23, United States Code, and shall not affect the distribution or amount of funds provided in any other Act: Provided further, That section 1101(b) of Public Law 114–94 shall apply to funds made available under this heading: Provided further, That of the funds made available under this heading, $2,729,000,000 shall be set aside for activities eligible under section 133(b)(1)(A) of title 23, United States Code, and for the elimination of hazards and the installation of protective devices at railway-highway crossings, $16,000,000 shall be set aside for activities eligible under the Puerto Rico Highway Program as described in section 165(b)(2)(C) of such title, $5,000,000 shall be set aside for activities eligible under the Territorial Highway Program, as described in section 165(c)(6) of such title, $25,000,000 shall be set aside for the nationally significant Federal lands and tribal projects program under section 1123 of the Fixing America's Surface Transportation (FAST) Act (Public Law 114–94), and $475,000,000 shall be set aside for a bridge replacement and rehabilitation program for qualifying States: Provided further, That for purposes of this heading, (1) the term State means any of the 50 States or the District of Columbia and (2) the term qualifying State means a State for which the percentage of total deck area of bridges classified as in poor condition in such State is at least 7.5 percent: Provided further, That the funds made available under this heading for activities eligible under section 133(b)(1)(A) of title 23, United States Code, and for the elimination of hazards and the installation of protective devices at railway-highway crossings, shall be suballocated in the manner described in section 133(d) of such title, except that the set-aside described in section 133(h) of such title shall not apply to funds made available under this heading: Provided further, That the funds made available under this heading for (1) activities eligible under section 133(b)(1)(A) of such title and for the elimination of hazards and the installation of protective devices at railways-highway crossings, and (2) a bridge replacement and rehabilitation program shall be administered as if apportioned under chapter 1 of such title and shall remain available through September 30, 2022: Provided further, That the funds made available under this heading for activities eligible under section 133(b)(1)(A) of title 23, United States Code, and for the elimination of hazards and the installation of protective devices at railway-highway crossings, shall be apportioned to the States in the same ratio as the obligation limitation for fiscal year 2019 is distributed among the States in section 120(a)(5) of this Act: Provided further, That, except as provided in the following proviso, the funds made available under this heading for activities eligible under the Puerto Rico Highway Program and activities eligible under the Territorial Highway Program shall be administered as if allocated under sections 165(b) and 165(c), respectively, of such title and shall remain available through September 30, 2022: Provided further, That the funds made available under this heading for activities eligible under the Puerto Rico Highway Program shall not be subject to the requirements of sections 165(b)(2)(A) or 165(b)(2)(B) of such title: Provided further, That the funds made available under this heading for the nationally significant Federal lands and tribal projects program under section 1123 of the FAST Act shall remain available through September 30, 2022: Provided further, That the Secretary shall distribute funds made available under this heading for a bridge replacement and rehabilitation program to each qualifying State by the proportion that the percentage of total deck area of bridges classified as in poor condition in each qualifying State bears to the sum of the percentages of total deck area of bridges classified as in poor condition in all qualifying States: Provided further, That the funds made available under this heading for a bridge replacement and rehabilitation program shall be used for highway bridge replacement or rehabilitation projects on public roads: Provided further, That except as provided in the following proviso the funds made available under this heading for a bridge replacement and rehabilitation program shall be used in areas of a qualifying State that have a population of 200,000 or fewer individuals: Provided further, That if a qualifying State has no bridges located in areas with a population of 200,000 or fewer individuals, or if a qualifying State has insufficient bridge replacement or rehabilitation needs in areas of the State with a population of 200,000 or fewer individuals, the funds made available under this heading for a bridge replacement and rehabilitation program may be used for highway bridge replacement or rehabilitation projects on public roads in any area of the State: Provided further, That for purposes of this heading for a bridge replacement and rehabilitation program, the Secretary shall (1) calculate population based on the latest available data from the decennial census conducted under section 141(a) of title 13, United States Code, and (2) calculate the percentages of total deck area of bridges classified as in poor condition based on the National Bridge Inventory as of December 31, 2017.Administrative provisions—federal highway administration 
120. 
(a)For fiscal year 2019, the Secretary of Transportation shall— (1)not distribute from the obligation limitation for Federal-aid highways— 
(A)amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; and (B)amounts authorized for the Bureau of Transportation Statistics; 
(2)not distribute an amount from the obligation limitation for Federal-aid highways that is equal to the unobligated balance of amounts— (A)made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highway and highway safety construction programs for previous fiscal years the funds for which are allocated by the Secretary (or apportioned by the Secretary under sections 202 or 204 of title 23, United States Code); and 
(B)for which obligation limitation was provided in a previous fiscal year; (3)determine the proportion that— 
(A)the obligation limitation for Federal-aid highways, less the aggregate of amounts not distributed under paragraphs (1) and (2) of this subsection; bears to (B)the total of the sums authorized to be appropriated for the Federal-aid highway and highway safety construction programs (other than sums authorized to be appropriated for provisions of law described in paragraphs (1) through (11) of subsection (b) and sums authorized to be appropriated for section 119 of title 23, United States Code, equal to the amount referred to in subsection (b)(12) for such fiscal year), less the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection; 
(4)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2), for each of the programs (other than programs to which paragraph (1) applies) that are allocated by the Secretary under the Fixing America's Surface Transportation Act and title 23, United States Code, or apportioned by the Secretary under sections 202 or 204 of that title, by multiplying— (A)the proportion determined under paragraph (3); by 
(B)the amounts authorized to be appropriated for each such program for such fiscal year; and (5)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2) and the amounts distributed under paragraph (4), for Federal-aid highway and highway safety construction programs that are apportioned by the Secretary under title 23, United States Code (other than the amounts apportioned for the National Highway Performance Program in section 119 of title 23, United States Code, that are exempt from the limitation under subsection (b)(12) and the amounts apportioned under sections 202 and 204 of that title) in the proportion that— 
(A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to each State for such fiscal year; bears to (B)the total of the amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to all States for such fiscal year. 
(b)Exceptions from Obligation LimitationThe obligation limitation for Federal-aid highways shall not apply to obligations under or for— (1)section 125 of title 23, United States Code; 
(2)section 147 of the Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat. 2714); (3)section 9 of the Federal-Aid Highway Act of 1981 (95 Stat. 1701); 
(4)subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96 Stat. 2119); (5)subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987 (101 Stat. 198); 
(6)sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2027); (7)section 157 of title 23, United States Code (as in effect on June 8, 1998); 
(8)section 105 of title 23, United States Code (as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years); (9)Federal-aid highway programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century (112 Stat. 107) or subsequent Acts for multiple years or to remain available until expended, but only to the extent that the obligation authority has not lapsed or been used; 
(10)section 105 of title 23, United States Code (as in effect for fiscal years 2005 through 2012, but only in an amount equal to $639,000,000 for each of those fiscal years); (11)section 1603 of SAFETEA–LU (23 U.S.C. 118 note; 119 Stat. 1248), to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation; and 
(12)section 119 of title 23, United States Code (but, for each of fiscal years 2013 through 2019, only in an amount equal to $639,000,000). (c)Redistribution of Unused Obligation AuthorityNotwithstanding subsection (a), the Secretary shall, after August 1 of such fiscal year— 
(1)revise a distribution of the obligation limitation made available under subsection (a) if an amount distributed cannot be obligated during that fiscal year; and (2)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 144 (as in effect on the day before the date of enactment of Public Law 112–141) and 104 of title 23, United States Code. 
(d)Applicability of Obligation Limitations to Transportation Research Programs 
(1)In generalExcept as provided in paragraph (2), the obligation limitation for Federal-aid highways shall apply to contract authority for transportation research programs carried out under— (A)chapter 5 of title 23, United States Code; and 
(B)title VI of the Fixing America's Surface Transportation Act. (2)ExceptionObligation authority made available under paragraph (1) shall— 
(A)remain available for a period of 4 fiscal years; and (B)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years. 
(e)Redistribution of Certain Authorized Funds 
(1)In generalNot later than 30 days after the date of distribution of obligation limitation under subsection (a), the Secretary shall distribute to the States any funds (excluding funds authorized for the program under section 202 of title 23, United States Code) that— (A)are authorized to be appropriated for such fiscal year for Federal-aid highway programs; and 
(B)the Secretary determines will not be allocated to the States (or will not be apportioned to the States under section 204 of title 23, United States Code), and will not be available for obligation, for such fiscal year because of the imposition of any obligation limitation for such fiscal year. (2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of obligation authority under subsection (a)(5). 
(3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in section 133(b) of title 23, United States Code. 121.Notwithstanding 31 U.S.C. 3302, funds received by the Bureau of Transportation Statistics from the sale of data products, for necessary expenses incurred pursuant to chapter 63 of title 49, United States Code, may be credited to the Federal-aid highways account for the purpose of reimbursing the Bureau for such expenses: Provided, That such funds shall be subject to the obligation limitation for Federal-aid highway and highway safety construction programs. 
122.Not less than 15 days prior to waiving, under his or her statutory authority, any Buy America requirement for Federal-aid highways projects, the Secretary of Transportation shall make an informal public notice and comment opportunity on the intent to issue such waiver and the reasons therefor: Provided, That the Secretary shall provide an annual report to the House and Senate Committees on Appropriations on any waivers granted under the Buy America requirements. 123.None of the funds provided in this Act to the Department of Transportation may be used to provide credit assistance unless not less than 3 days before any application approval to provide credit assistance under sections 603 and 604 of title 23, United States Code, the Secretary of Transportation provides notification in writing to the following committees: the House and Senate Committees on Appropriations; the Committee on Environment and Public Works and the Committee on Banking, Housing and Urban Affairs of the Senate; and the Committee on Transportation and Infrastructure of the House of Representatives: Provided, That such notification shall include, but not be limited to, the name of the project sponsor; a description of the project; whether credit assistance will be provided as a direct loan, loan guarantee, or line of credit; and the amount of credit assistance. 
124.None of the funds in this Act may be used to make a grant for a project under section 117 of title 23, United States Code, unless the Secretary, at least 60 days before making a grant under that section, provides written notification to the House and Senate Committees on Appropriations of the proposed grant, including an evaluation and justification for the project and the amount of the proposed grant award: Provided, That the written notification required in the previous proviso shall be made no later than 180 days after enactment of this Act. 125. (a)A State or territory, as defined in section 165 of title 23, United States Code, may use for any project eligible under section 133(b) of title 23 or section 165 of title 23 and located within the boundary of the State or territory any earmarked amount, and any associated obligation limitation: Provided, That the Department of Transportation for the State or territory for which the earmarked amount was originally designated or directed notifies the Secretary of Transportation of its intent to use its authority under this section and submits a quarterly report to the Secretary identifying the projects to which the funding would be applied. Notwithstanding the original period of availability of funds to be obligated under this section, such funds and associated obligation limitation shall remain available for obligation for a period of 3 fiscal years after the fiscal year in which the Secretary of Transportation is notified. The Federal share of the cost of a project carried out with funds made available under this section shall be the same as associated with the earmark. 
(b)In this section, the term earmarked amount means— (1)congressionally directed spending, as defined in rule XLIV of the Standing Rules of the Senate, identified in a prior law, report, or joint explanatory statement, which was authorized to be appropriated or appropriated more than 10 fiscal years prior to the current fiscal year, and administered by the Federal Highway Administration; or 
(2)a congressional earmark, as defined in rule XXI of the Rules of the House of Representatives, identified in a prior law, report, or joint explanatory statement, which was authorized to be appropriated or appropriated more than 10 fiscal years prior to the current fiscal year, and administered by the Federal Highway Administration. (c)The authority under subsection (a) may be exercised only for those projects or activities that have obligated less than 10 percent of the amount made available for obligation as of October 1 of the current fiscal year, and shall be applied to projects within the same general geographic area within 50 miles for which the funding was designated, except that a State or territory may apply such authority to unexpended balances of funds from projects or activities the State or territory certifies have been closed and for which payments have been made under a final voucher. 
(d)The Secretary shall submit consolidated reports of the information provided by the States and territories each quarter to the House and Senate Committees on Appropriations.Federal motor carrier safety administrationMotor carrier safety operations and programs(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in the implementation, execution and administration of motor carrier safety operations and programs pursuant to section 31110 of title 49, United States Code, as amended by the Fixing America's Surface Transportation Act, $284,000,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account), together with advances and reimbursements received by the Federal Motor Carrier Safety Administration, the sum of which shall remain available until expended: Provided, That funds available for implementation, execution or administration of motor carrier safety operations and programs authorized under title 49, United States Code, shall not exceed total obligations of $284,000,000 for Motor Carrier Safety Operations and Programs for fiscal year 2019, of which $9,073,000, to remain available for obligation until September 30, 2021, is for the research and technology program, and of which $34,824,000, to remain available for obligation until September 30, 2021, is for information management.Motor carrier safety grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)(including transfer of funds)For payment of obligations incurred in carrying out sections 31102, 31103, 31104, and 31313 of title 49, United States Code, as amended by the Fixing America's Surface Transportation Act, $382,800,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: Provided, That funds available for the implementation or execution of motor carrier safety programs shall not exceed total obligations of $382,800,000 in fiscal year 2019 for Motor Carrier Safety Grants; of which $304,300,000 shall be available for the motor carrier safety assistance program, $32,500,000 shall be available for the commercial driver's license program implementation program, $44,000,000 shall be available for the high priority activities program, and $2,000,000 shall be made available for commercial motor vehicle operators grants, of which $1,000,000 is to be made available from prior year unobligated contract authority provided for Motor Carrier Safety grants in the Transportation Equity Act for the 21st Century (Public Law 105–178), SAFETEA–LU (Public Law 109–59), or other appropriations or authorization acts.Administrative provisions—federal motor carrier safety administration 130.The Federal Motor Carrier Safety Administration shall send notice of 49 CFR section 385.308 violations by certified mail, registered mail, or another manner of delivery, which records the receipt of the notice by the persons responsible for the violations. 
131.None of the funds appropriated or otherwise made available to the Department of Transportation by this Act or any other Act may be obligated or expended to implement, administer, or enforce the requirements of section 31137 of title 49, United States Code, or any regulation issued by the Secretary pursuant to such section, with respect to the use of electronic logging devices by operators of commercial motor vehicles, as defined in section 31132(1) of such title, transporting livestock as defined in section 602 of the Emergency Livestock Feed Assistance Act of 1988 (7 U.S.C. 1471) or insects. 132.None of the funds appropriated or otherwise made available by this Act or any other Act may be used to implement, enforce or in any other way make effective the final rule published by the Federal Motor Carrier Safety Administration on May 27, 2015, entitled Lease and Interchange of Vehicles; Motor Carriers of Passengers.National highway traffic safety administrationOperations and researchFor expenses necessary to discharge the functions of the Secretary, with respect to traffic and highway safety authorized under chapter 301 and part C of subtitle VI of title 49, United States Code, $190,000,000, of which $40,000,000 shall remain available through September 30, 2020.Operations and research(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out the provisions of 23 U.S.C. 403, section 4011 of the Fixing America’s Surface Transportation Act (Public Law 114–94), and chapter 303 of title 49, United States Code, $152,100,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: Provided, That none of the funds in this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2019, are in excess of $152,100,000, of which $146,700,000 shall be for programs authorized under 23 U.S.C. 403 and section 4011 of the Fixing America’s Surface Transportation Act (Public Law 114–94) and $5,400,000 shall be for the National Driver Register authorized under chapter 303 of title 49, United States Code: Provided further, That within the $152,100,000 obligation limitation for operations and research, $20,000,000 shall remain available until September 30, 2020, and shall be in addition to the amount of any limitation imposed on obligations for future years.Highway traffic safety grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out provisions of 23 U.S.C. 402, 404, and 405, and section 4001(a)(6) of the Fixing America's Surface Transportation Act, to remain available until expended, $610,208,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account): Provided, That none of the funds in this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2019, are in excess of $610,208,000 for programs authorized under 23 U.S.C. 402, 404, and 405, and section 4001(a)(6) of the Fixing America's Surface Transportation Act, of which $270,400,000 shall be for Highway Safety Programs under 23 U.S.C. 402; $283,000,000 shall be for National Priority Safety Programs under 23 U.S.C. 405; $30,200,000 shall be for the High Visibility Enforcement Program under 23 U.S.C. 404; $26,608,000 shall be for Administrative Expenses under section 4001(a)(6) of the Fixing America's Surface Transportation Act: Provided further, That none of these funds shall be used for construction, rehabilitation, or remodeling costs, or for office furnishings and fixtures for State, local or private buildings or structures: Provided further, That not to exceed $500,000 of the funds made available for National Priority Safety Programs under 23 U.S.C. 405 for Impaired Driving Countermeasures (as described in subsection (d) of that section) shall be available for technical assistance to the States: Provided further, That with respect to the Transfers provision under 23 U.S.C. 405(a)(8), any amounts transferred to increase the amounts made available under section 402 shall include the obligation authority for such amounts: Provided further, That the Administrator shall notify the House and Senate Committees on Appropriations of any exercise of the authority granted under the previous proviso or under 23 U.S.C. 405(a)(8) within 5 days.Administrative provisions—national highway traffic safety administration 140.An additional $130,000 shall be made available to the National Highway Traffic Safety Administration, out of the amount limited for section 402 of title 23, United States Code, to pay for travel and related expenses for State management reviews and to pay for core competency development training and related expenses for highway safety staff. 
141.The limitations on obligations for the programs of the National Highway Traffic Safety Administration set in this Act shall not apply to obligations for which obligation authority was made available in previous public laws but only to the extent that the obligation authority has not lapsed or been used. 142.None of the funds made available by this Act may be used to mandate global positioning system (GPS) tracking in private passenger motor vehicles without providing full and appropriate consideration of privacy concerns under 5 U.S.C. chapter 5, subchapter II. 
143.In addition to the amounts made available under the heading, Operations and Research (Liquidation of Contract Authorization) (Limitation on Obligations) (Highway Trust Fund) for carrying out the provisions of section 403 of title 23, United States Code, $14,000,000, to remain available until September 30, 2020, shall be made available to the National Highway Traffic Safety Administration from the general fund, of which not to exceed $7,000,000 shall be available to provide funding for grants, pilot program activities, and innovative solutions to reduce impaired-driving fatalities in collaboration with eligible entities under section 403 of title 23, United States Code, and not to exceed $7,000,000 shall be available to continue a high visibility enforcement paid-media campaign regarding highway-rail grade crossing safety in collaboration with the Federal Railroad Administration.Federal railroad administrationSafety and operationsFor necessary expenses of the Federal Railroad Administration, not otherwise provided for, $221,698,000, of which $18,000,000 shall remain available until expended.Railroad research and developmentFor necessary expenses for railroad research and development, $40,600,000, to remain available until expended.Railroad rehabilitation and improvement financing programThe Secretary of Transportation is authorized to issue direct loans and loan guarantees pursuant to sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), as amended, such authority shall exist as long as any such direct loan or loan guarantee is outstanding.Federal-state partnership for state of good repairFor necessary expenses related to Federal-State Partnership for State of Good Repair Grants as authorized by section 24911 of title 49, United States Code, $400,000,000, to remain available until expended: Provided, That the Secretary may withhold up to one percent of the amount provided under this heading for the costs of award and project management oversight of grants carried out under section 24911 of title 49, United States Code: Provided further, That the Secretary shall issue the Notice of Funding Opportunity that encompasses funds provided under this heading in this Act and previously unawarded funds provided under this heading in fiscal year 2017 by Public Law 115–31 and fiscal year 2018 by Public Law 115–141, no later than 30 days after enactment of this Act: Provided further, That the Secretary shall announce the selection of projects to receive awards for the funds in the previous proviso no later than 180 days after enactment of this Act.Consolidated rail infrastructure and safety improvementsFor necessary expenses related to Consolidated Rail Infrastructure and Safety Improvements Grants, as authorized by section 24407 of title 49, United States Code, $255,000,000, to remain available until expended: Provided, That section 24405(f) of title 49, United States Code, shall not apply to projects for the implementation of positive train control systems otherwise eligible under section 24407(c)(1) of title 49, United States Code: Provided further, That amounts available under this heading for projects selected for commuter rail passenger transportation may be transferred by the Secretary, after selection, to the appropriate agencies to be administered in accordance with chapter 53 of title 49, United States Code: Provided further, That the Secretary shall not limit eligible projects from consideration for funding for planning, engineering, environmental, construction, and design elements of the same project in the same application: Provided further, That unobligated balances remaining after 4 years from the date of enactment may be used for any eligible project under section 24407(c) of title 49, United States Code: Provided further, That the Secretary may withhold up to one percent of the amount provided under this heading for the costs of award and project management oversight of grants carried out under section 24407 of title 49, United States Code: Provided further, That the Secretary shall issue the Notice of Funding Opportunity that encompasses previously unawarded funds provided under this heading in fiscal year 2018 by Public Law 115–141 and funds provided under this heading in this Act no later than 30 days after enactment of this Act: Provided further, That the Secretary shall announce the selection of projects to receive awards for the funds in the previous proviso no later than 120 days after enactment of this Act.Restoration and enhancementFor necessary expenses related to Restoration and Enhancement Grants, as authorized by section 24408 of title 49, United States Code, $5,000,000, to remain available until expended: Provided, That the Secretary may withhold up to one percent of the funds provided under this heading to fund the costs of award and project management and oversight: Provided further, That the Secretary shall issue the Notice of Funding Opportunity for funds provided under this heading no later than 30 days after enactment of this Act: Provided further, That the Secretary shall announce the selection of projects to receive awards for the funds in the previous proviso no later than 120 days after enactment of this Act.Magnetic levitation technology deployment programFor necessary expenses related to the deployment of magnetic levitation transportation projects, consistent with language in 1307(a) through (c) of Public Law 109–59, as amended by section 102 of Public Law 110–244 (section 322 of title 23, United States Code), $10,000,000, to remain available until expended.Northeast corridor grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for activities associated with the Northeast Corridor as authorized by section 11101(a) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94), $650,000,000, to remain available until expended: Provided, That the Secretary may retain up to one-half of 1 percent of the funds provided under both this heading and the National Network Grants to the National Railroad Passenger Corporation heading to fund the costs of project management and oversight of activities authorized by section 11101(c) of division A of Public Law 114–94: Provided further, That in addition to the project management oversight funds authorized under section 11101(c) of division A of Public Law 114–94, the Secretary may retain up to an additional $5,000,000 of the funds provided under this heading to fund expenses associated with the Northeast Corridor Commission established under section 24905 of title 49, United States Code: Provided further, That of the amounts made available under this heading and the National Network Grants to the National Railroad Passenger Corporation heading, not less than $50,000,000 shall be made available to bring Amtrak-served facilities and stations into compliance with the Americans with Disabilities Act.National network grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for activities associated with the National Network as authorized by section 11101(b) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94), $1,291,600,000, to remain available until expended: Provided, That the Secretary may retain up to an additional $2,000,000 of the funds provided under this heading to fund expenses associated with the State-Supported Route Committee established under section 24712 of title 49, United States Code: Provided further, That at least $50,000,000 of the amount provided under this heading shall be available for the development, installation and operation of railroad safety technology, including the implementation of a positive train control system, on State-supported routes as defined under section 24102(13) of title 49, United States Code, on which positive train control systems are not required by law or regulation: Provided further, That not less than $50,000,000 of the amount provided under this heading shall be for capital expenses related to safety improvements, maintenance, and the non-Federal match for discretionary Federal grant programs to enable continued passenger rail operations on long-distance routes (as defined in section 24102 of title 49, United States Code) on which Amtrak is the sole operator on a host railroad’s line and a positive train control system is not required by law or regulation: Provided further, That none of the funds provided under this heading shall be used by Amtrak to give notice under subsection (a) or (b) of section 24706 of title 49, United States Code, with respect to long-distance routes (as defined in section 24102 of title 49, United States Code) on which Amtrak is the sole operator on a host railroad’s line and a positive train control system is not required by law or regulation, or, except in an emergency or during maintenance or construction outages impacting such routes, to otherwise discontinue, reduce the frequency of, suspend, or substantially alter the route of rail service on any portion of such route operated in fiscal year 2018, including implementation of service permitted by section 24305(a)(3)(A) of title 49, United States Code, in lieu of rail service.Administrative provisions—federal railroad administration 
150.None of the funds provided to the National Railroad Passenger Corporation may be used to fund any overtime costs in excess of $35,000 for any individual employee: Provided, That the President of Amtrak may waive the cap set in the previous proviso for specific employees when the President of Amtrak determines such a cap poses a risk to the safety and operational efficiency of the system: Provided further, That the President of Amtrak shall report to the House and Senate Committees on Appropriations within 60 days of enactment of this Act, a summary of all overtime payments incurred by the Corporation for 2018 and the three prior calendar years: Provided further, That such summary shall include the total number of employees that received waivers and the total overtime payments the Corporation paid to those employees receiving waivers for each month for 2018 and for the three prior calendar years. 151.It is the sense of Congress that— 
(1)long-distance passenger rail routes provide much-needed transportation access for 4,700,000 riders in 325 communities in 40 States and are particularly important in rural areas; and (2)long-distance passenger rail routes and services should be sustained to ensure connectivity throughout the National Network (as defined in section 24102 of title 49, United States Code).Federal transit administrationAdministrative expensesFor necessary administrative expenses of the Federal Transit Administration's programs authorized by chapter 53 of title 49, United States Code, $113,165,000, of which up to $1,000,000 shall be available to carry out the provisions of section 5326 of such title: Provided, That none of the funds provided or limited in this Act may be used to create a permanent office of transit security under this heading: Provided further, That upon submission to the Congress of the fiscal year 2020 President's budget, the Secretary of Transportation shall transmit to Congress the annual report on New Starts, including proposed allocations for fiscal year 2020.Transit formula grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in the Federal Public Transportation Assistance Program in this account, and for payment of obligations incurred in carrying out the provisions of 49 U.S.C. 5305, 5307, 5310, 5311, 5312, 5314, 5318, 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by the Fixing America's Surface Transportation Act, section 20005(b) of Public Law 112–141, and section 3006(b) of the Fixing America's Surface Transportation Act, $9,900,000,000, to be derived from the Mass Transit Account of the Highway Trust Fund and to remain available until expended: Provided, That funds available for the implementation or execution of programs authorized under 49 U.S.C. 5305, 5307, 5310, 5311, 5312, 5314, 5318, 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by the Fixing America's Surface Transportation Act, section 20005(b) of Public Law 112–141, and section 3006(b) of the Fixing America's Surface Transportation Act, shall not exceed total obligations of $9,939,380,030 in fiscal year 2019: Provided further, That the Federal share of the cost of activities carried out under 49 U.S.C. section 5312 shall not exceed 80 percent, except that if there is substantial public interest or benefit, the Secretary may approve a greater Federal share.Transit infrastructure grantsFor an additional amount for buses and bus facilities grants under section 5339 of title 49, United States Code, state of good repair grants under section 5337 of such title, formula grants for rural areas under section 5311 of such title, high density state apportionments under section 5340(d) of such title, and the bus testing facilities under sections 5312 and 5318 of such title, $700,000,000 to remain available until expended: Provided, That $350,000,000 shall be available for grants as authorized under section 5339 of such title, of which $160,000,000 shall be available for the buses and bus facilities formula grants as authorized under section 5339(a) of such title, $160,000,000 shall be available for the buses and bus facilities competitive grants as authorized under section 5339(b) of such title, and $30,000,000 shall be available for the low or no emission grants as authorized under section 5339(c) of such title: Provided further, That $263,000,000 shall be available for the state of good repair grants as authorized under section 5337 of such title: Provided further, That $40,000,000 shall be available for formula grants for rural areas as authorized under section 5311 of such title: Provided further, That $40,000,000 shall be available for the high density state apportionments as authorized under section 5340(d) of such title: Provided further, That $1,000,000 shall be available for the bus testing facility as authorized under section 5318 of such title: Provided further, That notwithstanding section 5318(a) of such title, $6,000,000 shall be available for the operation and maintenance of bus testing facilities by institutions of higher education selected pursuant to section 5312(h) of such title: Provided further, That the Secretary shall enter into a contract or cooperative agreement with, or make a grant to, each institution of higher education selected pursuant to section 5312(h) of such title, to operate and maintain a facility to conduct the testing of low or no emission vehicle new bus models using the standards established pursuant to section 5318(e)(2) of such title: Provided further, That the term low or no emission vehicle has the meaning given the term in section 5312(e)(6) of such title: Provided further, That the Secretary shall pay 80 percent of the cost of testing a low or no emission vehicle new bus model at each selected institution of higher education: Provided further, That the entity having the vehicle tested shall pay 20 percent of the cost of testing: Provided further, That a low or no emission vehicle new bus model tested that receives a passing aggregate test score in accordance with the standards established under section 5318(e)(2) of such title, shall be deemed to be in compliance with the requirements of section 5318(e) of such title: Provided further, That amounts made available by this heading shall be derived from the general fund: Provided further, That the amounts made available under this heading shall not be subject to any limitation on obligations for transit programs set forth in any Act.Technical assistance and trainingFor necessary expenses to carry out 49 U.S.C. 5314, $5,000,000, of which not less than $1,500,000 shall be for a cooperative agreement through which the Federal Transit Administration assists small-urban, rural and tribal public transit recipients and planning organizations with applied innovation and capacity-building: Provided, That the assistance provided under this heading not duplicate the activities of 49 U.S.C. 5311(b) or 49 U.S.C. 5312.Capital investment grantsFor necessary expenses to carry out fixed guideway capital investment grants under section 5309 of title 49, United States Code, and section 3005(b) of the Fixing America's Surface Transportation Act, $2,552,687,000, to remain available until September 30, 2022: Provided, That of the amounts made available under this heading, $2,169,783,950 shall be obligated by December 31, 2020: Provided further, That of the amounts made available under this heading, $1,265,670,000 shall be available for projects authorized under section 5309(d) of title 49, United States Code, $635,000,000 shall be available for projects authorized under section 5309(e) of title 49, United States Code, $526,500,000 shall be available for projects authorized under section 5309(h) of title 49, United States Code, and $100,000,000 shall be available for projects authorized under section 3005(b) of the Fixing America's Surface Transportation Act: Provided further, That the Secretary shall continue to administer the capital investment grants program in accordance with the procedural and substantive requirements of section 5309 of title 49, United States Code, and of section 3005(b) of the Fixing America's Surface Transportation Act.Grants to the washington metropolitan area transit authorityFor grants to the Washington Metropolitan Area Transit Authority as authorized under section 601 of division B of Public Law 110–432, $150,000,000, to remain available until expended: Provided, That the Secretary of Transportation shall approve grants for capital and preventive maintenance expenditures for the Washington Metropolitan Area Transit Authority only after receiving and reviewing a request for each specific project: Provided further, That prior to approving such grants, the Secretary shall certify that the Washington Metropolitan Area Transit Authority is making progress to improve its safety management system in response to the Federal Transit Administration’s 2015 safety management inspection: Provided further, That the Secretary shall determine that the Washington Metropolitan Area Transit Authority has placed the highest priority on those investments that will improve the safety of the system before approving such grants: Provided further, That the Secretary, in order to ensure safety throughout the rail system, may waive the requirements of section 601(e)(1) of division B of Public Law 110–432.Administrative provisions—federal transit administration(Including rescission) 
160.The limitations on obligations for the programs of the Federal Transit Administration shall not apply to any authority under 49 U.S.C. 5338, previously made available for obligation, or to any other authority previously made available for obligation. 161.Notwithstanding any other provision of law, funds appropriated or limited by this Act under the heading ‘‘Fixed Guideway Capital Investment’’ of the Federal Transit Administration for projects specified in this Act or identified in reports accompanying this Act not obligated by September 30, 2022, and other recoveries, shall be directed to projects eligible to use the funds for the purposes for which they were originally provided. 
162.Notwithstanding any other provision of law, any funds appropriated before October 1, 2018, under any section of chapter 53 of title 49, United States Code, that remain available for expenditure, may be transferred to and administered under the most recent appropriation heading for any such section. 163.Notwithstanding any other provision of law, none of the funds made available in this Act shall be used to enter into a full funding grant agreement for a project with a New Starts share greater than 51 percent. 
164.Of the unobligated amounts made available for fiscal years 2005 or prior fiscal years to Transit Formula Grants, a total of $46,560,000 is hereby permanently rescinded. 165.None of the funds made available under this Act may be used for the implementation or furtherance of new policies detailed in the Dear Colleague letter distributed by the Federal Transit Administration to capital investment grant program project sponsors on June 29, 2018.Saint lawrence seaway development corporationThe Saint Lawrence Seaway Development Corporation is hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 104 of the Government Corporation Control Act, as amended, as may be necessary in carrying out the programs set forth in the Corporation's budget for the current fiscal year.Operations and maintenance(harbor maintenance trust fund)For necessary expenses to conduct the operations, maintenance, and capital asset renewal activities on those portions of the Saint Lawrence Seaway owned, operated, and maintained by the Saint Lawrence Seaway Development Corporation, $36,000,000, to be derived from the Harbor Maintenance Trust Fund, pursuant to Public Law 99–662: Provided, That of the amounts made available under this heading, not less than $16,000,000 shall be used on capital asset renewal activities.Maritime administrationMaritime security programFor necessary expenses to maintain and preserve a U.S.-flag merchant fleet to serve the national security needs of the United States, $300,000,000, to remain available until expended.Operations and training(Including transfer of funds)For necessary expenses of operations and training activities authorized by law, $149,442,000, of which $70,593,000 shall remain available until September 30, 2020 for the operations of the United States Merchant Marine Academy, and of which $18,000,000 shall remain available until expended for the maintenance and repair, equipment, and capital improvements at the United States Merchant Marine Academy: Provided, That not later than January 12, 2019, the Administrator of the Maritime Administration shall transmit to the House and Senate Committees on Appropriations the annual report on sexual assault and sexual harassment at the United States Merchant Marine Academy as required pursuant to section 3507 of Public Law 110–417: Provided further, That of the amounts made available under this heading, $3,000,000 shall remain available until September 30, 2020 for the Maritime Environment and Technology Assistance program authorized under section 50307 of title 46, United States Code: Provided further, That of the amounts made available under this heading, $7,000,000, shall remain available until expended for the Short Sea Transportation Program (America's Marine Highways) to make grants for the purposes authorized under sections 55601(b)(1) and (3) of title 46, United States Code: Provided further, That available balances under this heading for the Short Sea Transportation Program (America’s Marine Highways) from prior year recoveries shall be available to carry out activities authorized under sections 55601(b)(1) and (3) of title 46, United States Code: Provided further, That from funds provided under the previous two provisos, the Secretary of Transportation shall make grants no later than 180 days after enactment of this Act in such amounts as the Secretary determines: Provided further, That any unobligated balances available from previous appropriations for programs and activities supporting State Maritime Academies shall be transferred to and merged with the appropriations for Maritime Administration, State Maritime Academy Operations and shall be made available for the same purposes. State maritime academy operations For necessary expenses of operations, support and training activities for State Maritime Academies, $345,200,000, of which $25,000,000, to remain available until expended, shall be for maintenance, repair, life extension, and capacity improvement of National Defense Reserve Fleet training ships in support of State Maritime Academies, of which $8,000,000, to remain available until expended, shall be for expenses related to training mariners for costs associated with training vessel sharing pursuant to 46 U.S.C. 51504(g)(3) for costs associated with mobilizing, operating and demobilizing the vessel, including travel costs for students, faculty and crew, the costs of the general agent, crew costs, fuel, insurance, operational fees, and vessel hire costs, as determined by the Secretary, of which $300,000,000, to remain available until expended, shall be for the National Security Multi-Mission Vessel Program, including funds for construction, planning, administration, and design of school ships, of which $2,400,000 shall remain available through September 30, 2020, for the Student Incentive Program, of which $3,800,000 shall remain available until expended for training ship fuel assistance, and of which $6,000,000 shall remain available until September 30, 2020, for direct payments for State Maritime Academies.Assistance to small shipyardsTo make grants to qualified shipyards as authorized under section 54101 of title 46, United States Code, as amended by Public Law 113–281, $20,000,000, to remain available until expended.Ship disposalFor necessary expenses related to the disposal of obsolete vessels in the National Defense Reserve Fleet of the Maritime Administration, $5,000,000, to remain available until expended.Maritime guaranteed loan (title xi) program account(including transfer of funds)For administrative expenses to carry out the guaranteed loan program, $3,000,000, which shall be transferred to and merged with the appropriations for Operations and Training, Maritime Administration.Port infrastructure development programTo make grants to improve port facilities as authorized under section 50302 of title 46, United States Code, $200,000,000 to remain available until expended: Provided, That projects eligible for funding provided under this heading shall be projects for coastal seaports: Provided further, That in addition, $92,730,000, to remain available until expended, shall be for grants to the 15 coastal seaports that handled the greatest number of loaded foreign and domestic twenty-foot equivalent units of containerized cargo in 2016, as identified by the U.S. Army Corps of Engineers: Provided further, That the Maritime Administration shall distribute funds provided under this heading as discretionary grants to port authorities or commissions or their subdivisions and agents under existing authority, as well as to a State or political subdivision of a State or local government, a tribal government, a public agency or publicly chartered authority established by one or more States, a special purpose district with a transportation function, a multistate or multijurisdictional group of entities, or a lead entity described above jointly with a private entity or group of private entities: Provided further, That projects eligible for funding provided under this heading shall be either within the boundary of a port, or outside the boundary of a port, and directly related to port operations or to an intermodal connection to a port that will improve the safety, efficiency, or reliability of the movement of goods into, out of, around, or within a port, as well as the unloading and loading of cargo at a port: Provided further, That in awarding grants from funds made available by the second proviso under this heading for the 15 coastal seaports referred to, the Maritime Administration shall give priority consideration for proposed projects that construct treatment facilities defined in section 305.1 of title 7, Code of Federal Regulations, to meet the phytosanitary treatment requirements of sections 305.5 through 305.8 of title 7, Code of Federal Regulations: Provided further, That the Federal share of the costs for which an expenditure is made under this heading shall be up to 80 percent: Provided further, That not to exceed 2 percent of the funds appropriated under this heading shall be available for necessary costs of grant administration: Provided further, That the proceeds of Federal credit assistance under chapter 6 of title 23, United States Code or sections 501 through 504 of the Railroad and Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), as amended, shall be considered to be part of the non-Federal share of project costs if the loan is repayable from non-Federal funds, unless otherwise requested by the project sponsor.Administrative provisions—maritime administration 
170.Notwithstanding any other provision of this Act, in addition to any existing authority, the Maritime Administration is authorized to furnish utilities and services and make necessary repairs in connection with any lease, contract, or occupancy involving Government property under control of the Maritime Administration: Provided, That payments received therefor shall be credited to the appropriation charged with the cost thereof and shall remain available until expended: Provided further, That rental payments under any such lease, contract, or occupancy for items other than such utilities, services, or repairs shall be covered into the Treasury as miscellaneous receipts.Pipeline and hazardous materials safety administration Operational expensesFor necessary operational expenses of the Pipeline and Hazardous Materials Safety Administration, $23,710,000: Provided, That the Secretary of Transportation shall issue a final rule to expand the applicability of comprehensive oil spill response plans within 90 days of enactment of this Act: Provided further, That the amounts appropriated under this heading shall be reduced by $10,000 per day for each day that such rule has not been issued following the expiration of the period set forth in the previous proviso.Hazardous materials safetyFor expenses necessary to discharge the hazardous materials safety functions of the Pipeline and Hazardous Materials Safety Administration, $58,000,000, of which $7,570,000 shall remain available until September 30, 2021: Provided, That up to $800,000 in fees collected under 49 U.S.C. 5108(g) shall be deposited in the general fund of the Treasury as offsetting receipts: Provided further, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training, for reports publication and dissemination, and for travel expenses incurred in performance of hazardous materials exemptions and approvals functions.Pipeline safety(pipeline safety fund)(oil spill liability trust fund)For expenses necessary to carry out a pipeline safety program, as authorized by 49 U.S.C. 60107, and to discharge the pipeline program responsibilities of the Oil Pollution Act of 1990, $165,000,000, to remain available until September 30, 2021, of which $23,000,000 shall be derived from the Oil Spill Liability Trust Fund; of which $134,000,000 shall be derived from the Pipeline Safety Fund; and of which $8,000,000 shall be derived from fees collected under 49 U.S.C. 60302 and deposited in the Underground Natural Gas Storage Facility Safety Account for the purpose of carrying out 49 U.S.C. 60141: Provided, That not less than $1,058,000 of the funds provided under this heading shall be for the One-Call State grant program.Emergency preparedness grants(emergency preparedness fund)For expenses necessary to carry out the Emergency Preparedness Grants program, not more than $28,318,000 shall remain available until September 30, 2021, from amounts made available by 49 U.S.C. 5116(h), and 5128(b) and (c): Provided, That notwithstanding 49 U.S.C. 5116(h)(4), not more than 4 percent of the amounts made available from this account shall be available to pay administrative costs: Provided further, That notwithstanding 49 U.S.C. 5128(b) and (c) and the current year obligation limitation, prior year recoveries recognized in the current year shall be available to develop a hazardous materials response training curriculum for emergency responders, including response activities for the transportation of crude oil, ethanol and other flammable liquids by rail, consistent with National Fire Protection Association standards, and to make such training available through an electronic format: Provided further, That the prior year recoveries made available under this heading shall also be available to carry out 49 U.S.C. 5116(a)(1)(C) and 5116(i).Office of inspector generalSalaries and expensesFor necessary expenses of the Office of the Inspector General to carry out the provisions of the Inspector General Act of 1978, as amended, $92,600,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the Department of Transportation: Provided further, That the funds made available under this heading may be used to investigate, pursuant to section 41712 of title 49, United States Code: (1) unfair or deceptive practices and unfair methods of competition by domestic and foreign air carriers and ticket agents; and (2) the compliance of domestic and foreign air carriers with respect to item (1) of this proviso.General provisions—Department of transportation 180. (a)During the current fiscal year, applicable appropriations to the Department of Transportation shall be available for maintenance and operation of aircraft; hire of passenger motor vehicles and aircraft; purchase of liability insurance for motor vehicles operating in foreign countries on official department business; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902). 
(b)During the current fiscal year, applicable appropriations to the Department and its operating administrations shall be available for the purchase, maintenance, operation, and deployment of unmanned aircraft systems that advance the Department’s, or its operating administrations’, missions. (c)Any unmanned aircraft system purchased or procured by the Department prior to the enactment of this Act shall be deemed authorized. 
181.Appropriations contained in this Act for the Department of Transportation shall be available for services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for an Executive Level IV. 182. (a)No recipient of funds made available in this Act shall disseminate personal information (as defined in 18 U.S.C. 2725(3)) obtained by a State department of motor vehicles in connection with a motor vehicle record as defined in 18 U.S.C. 2725(1), except as provided in 18 U.S.C. 2721 for a use permitted under 18 U.S.C. 2721. 
(b)Notwithstanding subsection (a), the Secretary shall not withhold funds provided in this Act for any grantee if a State is in noncompliance with this provision. 183.None of the funds in this Act shall be available for salaries and expenses of more than 125 political and Presidential appointees in the Department of Transportation: Provided, That none of the personnel covered by this provision may be assigned on temporary detail outside the Department of Transportation. 
184.Funds received by the Federal Highway Administration and Federal Railroad Administration from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training may be credited respectively to the Federal Highway Administration's Federal-Aid Highways account and to the Federal Railroad Administration's Safety and Operations account, except for State rail safety inspectors participating in training pursuant to 49 U.S.C. 20105. 185. (a)None of the funds provided in this Act to the Department of Transportation may be used to make a loan, loan guarantee, line of credit, or discretionary grant unless the Secretary of Transportation notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project competitively selected to receive any discretionary grant award, letter of intent, loan commitment, loan guarantee commitment, line of credit commitment, or full funding grant agreement is announced by the Department or its modal administrations: Provided, That the Secretary gives concurrent notification to the House and Senate Committees on Appropriations for any quick release of funds from the emergency relief program: Provided further, That no notification shall involve funds that are not available for obligation. 
(b)In addition to the notification required in subsection (a), none of the funds made available in this Act to the Department of Transportation may be used to make a loan, loan guarantee, line of credit, cooperative agreement or discretionary grant unless the Secretary of Transportation provides the House and Senate Committees on Appropriations a comprehensive list of all such loans, loan guarantees, lines of credit, cooperative agreement or discretionary grants that will be announced not less the 3 full business days before such announcement: Provided, That the requirement to provide a list in this subsection does not apply to any quick release of funds from the emergency relief program: Provided further, That no list shall involve funds that are not available for obligation. 186.Rebates, refunds, incentive payments, minor fees and other funds received by the Department of Transportation from travel management centers, charge card programs, the subleasing of building space, and miscellaneous sources are to be credited to appropriations of the Department of Transportation and allocated to elements of the Department of Transportation using fair and equitable criteria and such funds shall be available until expended. 
187.Amounts made available in this or any prior Act that the Secretary determines represent improper payments by the Department of Transportation to a third-party contractor under a financial assistance award, which are recovered pursuant to law, shall be available— (1)to reimburse the actual expenses incurred by the Department of Transportation in recovering improper payments: Provided, That amounts made available in this Act shall be available until expended; and 
(2)to pay contractors for services provided in recovering improper payments or contractor support in the implementation of the Improper Payments Information Act of 2002, as amended by the Improper Payments Elimination and Recovery Act of 2010 and Improper Payments Elimination and Recovery Improvement Act of 2012, and Fraud Reduction and Data Analytics Act of 2015: Provided, That amounts in excess of that required for paragraphs (1) and (2)— (A)shall be credited to and merged with the appropriation from which the improper payments were made, and shall be available for the purposes and period for which such appropriations are available: Provided further, That where specific project or accounting information associated with the improper payment or payments is not readily available, the Secretary may credit an appropriate account, which shall be available for the purposes and period associated with the account so credited; or 
(B)if no such appropriation remains available, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That prior to depositing such recovery in the Treasury, the Secretary shall notify the House and Senate Committees on Appropriations of the amount and reasons for such transfer: Provided further, That for purposes of this section, the term improper payments has the same meaning as that provided in section 2(e)(2) of Public Law 111–204. 188.Notwithstanding any other provision of law, if any funds provided in or limited by this Act are subject to a reprogramming action that requires notice to be provided to the House and Senate Committees on Appropriations, transmission of said reprogramming notice shall be provided solely to the House and Senate Committees on Appropriations, and said reprogramming action shall be approved or denied solely by the House and Senate Committees on Appropriations: Provided, That the Secretary of Transportation may provide notice to other congressional committees of the action of the House and Senate Committees on Appropriations on such reprogramming but not sooner than 30 days following the date on which the reprogramming action has been approved or denied by the House and Senate Committees on Appropriations. 
189.Funds appropriated in this Act to the modal administrations may be obligated for the Office of the Secretary for the costs related to assessments or reimbursable agreements only when such amounts are for the costs of goods and services that are purchased to provide a direct benefit to the applicable modal administration or administrations. 190.The Secretary of Transportation is authorized to carry out a program that establishes uniform standards for developing and supporting agency transit pass and transit benefits authorized under section 7905 of title 5, United States Code, including distribution of transit benefits by various paper and electronic media. 
191.The Department of Transportation may use funds provided by this Act, or any other Act, to assist a contract under title 49 U.S.C. or title 23 U.S.C. utilizing geographic, economic, or any other hiring preference not otherwise authorized by law, or to amend a rule, regulation, policy or other measure that forbids a recipient of a Federal Highway Administration or Federal Transit Administration grant from imposing such hiring preference on a contract or construction project with which the Department of Transportation is assisting, only if the grant recipient certifies the following: (1)that except with respect to apprentices or trainees, a pool of readily available but unemployed individuals possessing the knowledge, skill, and ability to perform the work that the contract requires resides in the jurisdiction; 
(2)that the grant recipient will include appropriate provisions in its bid document ensuring that the contractor does not displace any of its existing employees in order to satisfy such hiring preference; and (3)that any increase in the cost of labor, training, or delays resulting from the use of such hiring preference does not delay or displace any transportation project in the applicable Statewide Transportation Improvement Program or Transportation Improvement Program. 
This title may be cited as the Department of Transportation Appropriations Act, 2019.  IIDepartment of housing and urban developmentManagement and administrationExecutive officesFor necessary salaries and expenses for Executive Offices, which shall be comprised of the offices of the Secretary, Deputy Secretary, Adjudicatory Services, Congressional and Intergovernmental Relations, Public Affairs, Small and Disadvantaged Business Utilization, and the Center for Faith-Based and Neighborhood Partnerships, $14,900,000, to remain available until September 30, 2020: Provided, That not to exceed $25,000 of the amount made available under this heading shall be available to the Secretary for official reception and representation expenses as the Secretary may determine.Administrative support officesFor necessary salaries and expenses for Administrative Support Offices, $541,500,000, to remain available until September 30, 2020, of which $70,400,000 shall be available for the Office of the Chief Financial Officer, (and of which $20,000,000, to remain available until September 30, 2021, shall be for the financial transformation initiative); $97,800,000 shall be available for the Office of the General Counsel, of which not less than $15,000,000 shall be for the Departmental Enforcement Center; $206,300,000 shall be available for the Office of Administration; $40,400,000 shall be available for the Office of the Chief Human Capital Officer; $54,300,000 shall be available for the Office of Field Policy and Management; $19,100,000 shall be available for the Office of the Chief Procurement Officer; $3,800,000 shall be available for the Office of Departmental Equal Employment Opportunity; $4,700,000 shall be available for the Office of Business Transformation; and $44,700,000 shall be available for the Office of the Chief Information Officer: Provided, That funds provided under this heading may be used for necessary administrative and non-administrative expenses of the Department of Housing and Urban Development, not otherwise provided for, including purchase of uniforms, or allowances therefor, as authorized by 5 U.S.C. 5901–5902; hire of passenger motor vehicles; and services as authorized by 5 U.S.C. 3109: Provided further, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that directly support program activities funded in this title: Provided further, That the Secretary shall provide the House and Senate Committees on Appropriations quarterly written notification regarding the status of pending congressional reports: Provided further, That the Secretary shall provide in electronic form all signed reports required by Congress: Provided further, That not more than 10 percent of the funds made available under this heading for the Office of Chief Financial Officer for the financial transformation initiative may be obligated until the Secretary submits to the House and Senate Committees on Appropriations, for approval, a plan for expenditure that includes the financial and internal control capabilities to be delivered and the mission benefits to be realized, key milestones to be met, and the relationship between the proposed use of funds made available under this heading and the projected total cost and scope of the initiative.Program office salaries and expensesPublic and indian housingFor necessary salaries and expenses of the Office of Public and Indian Housing, $219,800,000, to remain available until September 30, 2020.Community planning and developmentFor necessary salaries and expenses of the Office of Community Planning and Development, $112,344,000, to remain available until September 30, 2020.HousingFor necessary salaries and expenses of the Office of Housing, $382,500,000, to remain available until September 30, 2020, of which not less than $12,000,000 shall be for the Office of Recapitalization.Policy development and researchFor necessary salaries and expenses of the Office of Policy Development and Research, $26,000,000, to remain available until September 30, 2020.Fair housing and equal opportunityFor necessary salaries and expenses of the Office of Fair Housing and Equal Opportunity, $72,900,000, to remain available until September 30, 2020.Office of lead hazard control and healthy homesFor necessary salaries and expenses of the Office of Lead Hazard Control and Healthy Homes, $8,600,000, to remain available until September 30, 2020.Working capital fund(including transfer of funds)For the working capital fund for the Department of Housing and Urban Development (referred to in this paragraph as the Fund), pursuant, in part, to section 7(f) of the Department of Housing and Urban Development Act (42 U.S.C. 3535(f)), amounts transferred, including reimbursements pursuant to section 7(f), to the Fund under this heading shall be available for Federal shared services used by offices and agencies of the Department, and for such portion of any office or agency’s printing, records management, space renovation, furniture, or supply services as the Secretary determines shall be derived from centralized sources made available by the Department to all offices and agencies and funded through the Fund: Provided, That of the amounts made available in this title for salaries and expenses under the headings Executive Offices, Administrative Support Offices, Program Office Salaries and Expenses, and Government National Mortgage Association, the Secretary shall transfer to the Fund such amounts, to remain available until expended, as are necessary to fund services, specified in the matter preceding the first proviso, for which the appropriation would otherwise have been available, and may transfer not to exceed an additional $5,000,000, in aggregate, from all such appropriations, to be merged with the Fund and to remain available until expended for any purpose under this heading: Provided further, That amounts in the Fund shall be the only amounts available to each office or agency of the Department for the services, or portion of services, specified in the matter preceding the first proviso: Provided further, That with respect to the Fund, the authorities and conditions under this heading shall supplement the authorities and conditions provided under section 7(f).Public and indian housingTenant-based rental assistanceFor activities and assistance for the provision of tenant-based rental assistance authorized under the United States Housing Act of 1937, as amended (42 U.S.C. 1437 et seq.) (the Act herein), not otherwise provided for, $18,598,000,000, to remain available until expended, shall be available on October 1, 2018 (in addition to the $4,000,000,000 previously appropriated under this heading that shall be available on October 1, 2018), and $4,000,000,000, to remain available until expended, shall be available on October 1, 2019: Provided, That the amounts made available under this heading are provided as follows: (1)$20,313,000,000 shall be available for renewals of expiring section 8 tenant-based annual contributions contracts (including renewals of enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act) and including renewal of other special purpose incremental vouchers: Provided, That notwithstanding any other provision of law, from amounts provided under this paragraph and any carryover, the Secretary for the calendar year 2019 funding cycle shall provide renewal funding for each public housing agency based on validated voucher management system (VMS) leasing and cost data for the prior calendar year and by applying an inflation factor as established by the Secretary, by notice published in the Federal Register, and by making any necessary adjustments for the costs associated with the first-time renewal of vouchers under this paragraph including tenant protection and Choice Neighborhoods vouchers: Provided further, That none of the funds provided under this paragraph may be used to fund a total number of unit months under lease which exceeds a public housing agency's authorized level of units under contract, except for public housing agencies participating in the MTW demonstration, which are instead governed by the terms and conditions of their MTW agreements: Provided further, That the Secretary shall, to the extent necessary to stay within the amount specified under this paragraph (except as otherwise modified under this paragraph), prorate each public housing agency's allocation otherwise established pursuant to this paragraph: Provided further, That except as provided in the following provisos, the entire amount specified under this paragraph (except as otherwise modified under this paragraph) shall be obligated to the public housing agencies based on the allocation and pro rata method described above, and the Secretary shall notify public housing agencies of their annual budget by the latter of 60 days after enactment of this Act or March 1, 2019: Provided further, That the Secretary may extend the notification period with the prior written approval of the House and Senate Committees on Appropriations: Provided further, That public housing agencies participating in the MTW demonstration shall be funded pursuant to their MTW agreements and shall be subject to the same pro rata adjustments under the previous provisos: Provided further, That the Secretary may offset public housing agencies' calendar year 2019 allocations based on the excess amounts of public housing agencies' net restricted assets accounts, including HUD-held programmatic reserves (in accordance with VMS data in calendar year 2018 that is verifiable and complete), as determined by the Secretary: Provided further, That public housing agencies participating in the MTW demonstration shall also be subject to the offset, as determined by the Secretary, excluding amounts subject to the single fund budget authority provisions of their MTW agreements, from the agencies’ calendar year 2019 MTW funding allocation: Provided further, That the Secretary shall use any offset referred to in the previous two provisos throughout the calendar year to prevent the termination of rental assistance for families as the result of insufficient funding, as determined by the Secretary, and to avoid or reduce the proration of renewal funding allocations: Provided further, That up to $100,000,000 shall be available only: (1) for adjustments in the allocations for public housing agencies, after application for an adjustment by a public housing agency that experienced a significant increase, as determined by the Secretary, in renewal costs of vouchers resulting from unforeseen circumstances or from portability under section 8(r) of the Act; (2) for vouchers that were not in use during the previous 12-month period in order to be available to meet a commitment pursuant to section 8(o)(13) of the Act; (3) for adjustments for costs associated with HUD–Veterans Affairs Supportive Housing (HUD–VASH) vouchers; and (4) for public housing agencies that despite taking reasonable cost savings measures, as determined by the Secretary, would otherwise be required to terminate rental assistance for families as a result of insufficient funding: Provided further, That the Secretary shall allocate amounts under the previous proviso based on need, as determined by the Secretary; 
(2)$85,000,000 shall be for section 8 rental assistance for relocation and replacement of housing units that are demolished or disposed of pursuant to section 18 of the Act, conversion of section 23 projects to assistance under section 8, the family unification program under section 8(x) of the Act, relocation of witnesses in connection with efforts to combat crime in public and assisted housing pursuant to a request from a law enforcement or prosecution agency, enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act, Choice Neighborhood vouchers, mandatory and voluntary conversions, and tenant protection assistance including replacement and relocation assistance or for project-based assistance to prevent the displacement of unassisted elderly tenants currently residing in section 202 properties financed between 1959 and 1974 that are refinanced pursuant to Public Law 106–569, as amended, or under the authority as provided under this Act: Provided, That when a public housing development is submitted for demolition or disposition under section 18 of the Act, the Secretary may provide section 8 rental assistance when the units pose an imminent health and safety risk to residents: Provided further, That the Secretary may only provide replacement vouchers for units that were occupied within the previous 24 months that cease to be available as assisted housing, subject only to the availability of funds: Provided further, That of the amounts made available under this paragraph, $5,000,000 may be available to provide tenant protection assistance, not otherwise provided under this paragraph, to residents residing in low vacancy areas and who may have to pay rents greater than 30 percent of household income, as the result of: (A) the maturity of a HUD-insured, HUD-held or section 202 loan that requires the permission of the Secretary prior to loan prepayment; (B) the expiration of a rental assistance contract for which the tenants are not eligible for enhanced voucher or tenant protection assistance under existing law; or (C) the expiration of affordability restrictions accompanying a mortgage or preservation program administered by the Secretary: Provided further, That such tenant protection assistance made available under the previous proviso may be provided under the authority of section 8(t) or section 8(o)(13) of the United States Housing Act of 1937 (42 U.S.C. 1437f(t)): Provided further, That the Secretary shall issue guidance to implement the previous provisos, including, but not limited to, requirements for defining eligible at-risk households within 60 days of the enactment of this Act: Provided further, That any tenant protection voucher made available from amounts under this paragraph shall not be reissued by any public housing agency, except the replacement vouchers as defined by the Secretary by notice, when the initial family that received any such voucher no longer receives such voucher, and the authority for any public housing agency to issue any such voucher shall cease to exist: Provided further, That the Secretary may provide section 8 rental assistance from amounts made available under this paragraph for units assisted under a project-based subsidy contract funded under the Project-Based Rental Assistance heading under this title where the owner has received a Notice of Default and the units pose an imminent health and safety risk to residents: Provided further, That to the extent that the Secretary determines that such units are not feasible for continued rental assistance payments or transfer of the subsidy contract associated with such units to another project or projects and owner or owners, any remaining amounts associated with such units under such contract shall be recaptured and used to reimburse amounts used under this paragraph for rental assistance under the preceding proviso; (3)$1,886,000,000 shall be for administrative and other expenses of public housing agencies in administering the section 8 tenant-based rental assistance program, of which up to $30,000,000 shall be available to the Secretary to allocate to public housing agencies that need additional funds to administer their section 8 programs, including fees associated with section 8 tenant protection rental assistance, the administration of disaster related vouchers, HUD–VASH vouchers, and other special purpose incremental vouchers: Provided, That no less than $1,856,000,000 of the amount provided in this paragraph shall be allocated to public housing agencies for the calendar year 2019 funding cycle based on section 8(q) of the Act (and related Appropriation Act provisions) as in effect immediately before the enactment of the Quality Housing and Work Responsibility Act of 1998 (Public Law 105–276): Provided further, That if the amounts made available under this paragraph are insufficient to pay the amounts determined under the previous proviso, the Secretary may decrease the amounts allocated to agencies by a uniform percentage applicable to all agencies receiving funding under this paragraph or may, to the extent necessary to provide full payment of amounts determined under the previous proviso, utilize unobligated balances, including recaptures and carryovers, remaining from funds appropriated to the Department of Housing and Urban Development under this heading from prior fiscal years, excluding special purpose vouchers, notwithstanding the purposes for which such amounts were appropriated: Provided further, That all public housing agencies participating in the MTW demonstration shall be funded pursuant to their MTW agreements, and shall be subject to the same uniform percentage decrease as under the previous proviso: Provided further, That amounts provided under this paragraph shall be only for activities related to the provision of tenant-based rental assistance authorized under section 8, including related development activities; 
(4)$225,000,000 for the renewal of tenant-based assistance contracts under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), including necessary administrative expenses: Provided, That administrative and other expenses of public housing agencies in administering the special purpose vouchers in this paragraph shall be funded under the same terms and be subject to the same pro rata reduction as the percent decrease for administrative and other expenses to public housing agencies under paragraph (3) of this heading: Provided further, That any amounts provided under this paragraph in this Act or prior Acts, remaining available after funding renewals and administrative expenses under this paragraph, shall be available only for incremental tenant-based rental assistance contracts under such section 811 for non-elderly persons with disabilities, including necessary administrative expenses: Provided further, That upon turnover, section 811 special purpose vouchers funded under this heading in this or prior Acts, or under any other heading in prior Acts, shall be provided to non-elderly persons with disabilities; (5)$4,000,000 shall be for rental assistance and associated administrative fees for Tribal HUD–VASH to serve Native American veterans that are homeless or at-risk of homelessness living on or near a reservation or other Indian areas: Provided, That such amount shall be made available for renewal grants to recipients that received assistance under prior Acts under the Tribal HUD–VASH program: Provided further, That the Secretary shall be authorized to specify criteria for renewal grants, including data on the utilization of assistance reported by grant recipients: Provided further, That such assistance shall be administered in accordance with program requirements under the Native American Housing Assistance and Self-Determination Act of 1996 and modeled after the HUD–VASH program: Provided further, That the Secretary shall be authorized to waive, or specify alternative requirements for any provision of any statute or regulation that the Secretary administers in connection with the use of funds made available under this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such assistance: Provided further, That grant recipients shall report to the Secretary on utilization of such rental assistance and other program data, as prescribed by the Secretary: Provided further, That the Secretary may reallocate, as determined by the Secretary, amounts returned or recaptured from awards under prior acts; 
(6)$40,000,000 for incremental rental voucher assistance for use through a supported housing program administered in conjunction with the Department of Veterans Affairs as authorized under section 8(o)(19) of the United States Housing Act of 1937: Provided, That the Secretary of Housing and Urban Development shall make such funding available, notwithstanding section 203 (competition provision) of this title, to public housing agencies that partner with eligible VA Medical Centers or other entities as designated by the Secretary of the Department of Veterans Affairs, based on geographical need for such assistance as identified by the Secretary of the Department of Veterans Affairs, public housing agency administrative performance, and other factors as specified by the Secretary of Housing and Urban Development in consultation with the Secretary of the Department of Veterans Affairs: Provided further, That the Secretary of Housing and Urban Development may waive, or specify alternative requirements for (in consultation with the Secretary of the Department of Veterans Affairs), any provision of any statute or regulation that the Secretary of Housing and Urban Development administers in connection with the use of funds made available under this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such voucher assistance: Provided further, That assistance made available under this paragraph shall continue to remain available for homeless veterans upon turn-over; (7)$20,000,000 shall be made available for new incremental voucher assistance through the family unification program as authorized by section 8(x) of the Act: Provided, That the assistance made available under this paragraph shall continue to remain available for family unification upon turnover: Provided further, That for any public housing agency administering voucher assistance appropriated in a prior Act under the family unification program that determines that it no longer has an identified need for such assistance upon turnover, such agency shall notify the Secretary, and the Secretary shall recapture such assistance from the agency and reallocate it to any other public housing agency or agencies based on need for voucher assistance in connection with such program; 
(8)$25,000,000 shall be made available for the mobility demonstration authorized under section 235 of this title, of which up to $5,000,000 shall be for new incremental voucher assistance and the remainder of which shall be available to provide mobility-related services to families with children, including pre- and post-move counseling and rent deposits, and to offset the administrative costs of operating the mobility demonstration: Provided, That incremental voucher assistance made available under this paragraph shall be for families with children participating in the mobility demonstration and shall continue to remain available for families with children upon turnover: Provided further, That for any public housing agency administering voucher assistance under the mobility demonstration that determines that it no longer has an identified need for such assistance upon turnover, such agency shall notify the Secretary, and the Secretary shall recapture such assistance from the agency and reallocate it to any other public housing agency or agencies based on need for voucher assistance in connection with such demonstration; and (9)the Secretary shall separately track all special purpose vouchers funded under this heading.Housing certificate fund(including rescissions)Unobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development under this heading, the heading Annual Contributions for Assisted Housing and the heading Project-Based Rental Assistance, for fiscal year 2019 and prior years may be used for renewal of or amendments to section 8 project-based contracts and for performance-based contract administrators, notwithstanding the purposes for which such funds were appropriated: Provided, That any obligated balances of contract authority from fiscal year 1974 and prior that have been terminated shall be rescinded: Provided further, That amounts heretofore recaptured, or recaptured during the current fiscal year, from section 8 project-based contracts from source years fiscal year 1975 through fiscal year 1987 are hereby rescinded, and an amount of additional new budget authority, equivalent to the amount rescinded is hereby appropriated, to remain available until expended, for the purposes set forth under this heading, in addition to amounts otherwise available.Public housing capital fundFor the Public Housing Capital Fund Program to carry out capital and management activities for public housing agencies, as authorized under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g) (the Act) $2,775,000,000, to remain available until September 30, 2022: Provided, That notwithstanding any other provision of law or regulation, during fiscal year 2019, the Secretary of Housing and Urban Development may not delegate to any Department official other than the Deputy Secretary and the Assistant Secretary for Public and Indian Housing any authority under paragraph (2) of section 9(j) regarding the extension of the time periods under such section: Provided further, That for purposes of such section 9(j), the term obligate means, with respect to amounts, that the amounts are subject to a binding agreement that will result in outlays, immediately or in the future: Provided further, That of the total amount made available under this heading, up to $14,000,000 shall be to support ongoing public housing financial and physical assessment activities: Provided further, That of the total amount made available under this heading, up to $1,000,000 shall be to support the costs of administrative and judicial receiverships: Provided further, That of the total amount provided under this heading, not to exceed $30,000,000 shall be available for the Secretary to make grants, notwithstanding section 203 of this Act, to public housing agencies for emergency capital needs including safety and security measures necessary to address crime and drug-related activity as well as needs resulting from unforeseen or unpreventable emergencies and natural disasters excluding Presidentially declared emergencies and natural disasters under the Robert T. Stafford Disaster Relief and Emergency Act (42 U.S.C. 5121 et seq.) occurring in fiscal year 2019: Provided further, That of the amount made available under the previous proviso, not less than $10,000,000 shall be for safety and security measures: Provided further, That in addition to the amount in the previous proviso for such safety and security measures, any amounts that remain available, after all applications received on or before September 30, 2020, for emergency capital needs have been processed, shall be allocated to public housing agencies for such safety and security measures: Provided further, That of the total amount provided under this heading, up to $35,000,000 shall be for supportive services, service coordinators and congregate services as authorized by section 34 of the Act (42 U.S.C. 1437z–6) and the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.): Provided further, That of the total amount made available under this heading, $15,000,000 shall be for a Jobs-Plus initiative modeled after the Jobs-Plus demonstration: Provided further, That funding provided under the previous proviso shall be available for competitive grants to partnerships between public housing authorities, local workforce investment boards established under section 107 of the Workforce Innovation and Opportunity Act of 2014 (29 U.S.C. 3122), and other agencies and organizations that provide support to help public housing residents obtain employment and increase earnings: Provided further, That applicants must demonstrate the ability to provide services to residents, partner with workforce investment boards, and leverage service dollars: Provided further, That the Secretary may allow public housing agencies to request exemptions from rent and income limitation requirements under sections 3 and 6 of the United States Housing Act of 1937 (42 U.S.C. 1437a and 1437d), as necessary to implement the Jobs-Plus program, on such terms and conditions as the Secretary may approve upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective implementation of the Jobs-Plus initiative as a voluntary program for residents: Provided further, That the Secretary shall publish by notice in the Federal Register any waivers or alternative requirements pursuant to the preceding proviso no later than 10 days before the effective date of such notice: Provided further, That for funds provided under this heading, the limitation in section 9(g)(1) of the Act shall be 25 percent: Provided further, That the Secretary may waive the limitation in the previous proviso to allow public housing agencies to fund activities authorized under section 9(e)(1)(C) of the Act: Provided further, That the Secretary shall notify public housing agencies requesting waivers under the previous proviso if the request is approved or denied within 14 days of submitting the request: Provided further, That from the funds made available under this heading, the Secretary shall provide bonus awards in fiscal year 2019 to public housing agencies that are designated high performers: Provided further, That the Department shall notify public housing agencies of their formula allocation within 60 days of enactment of this Act: Provided further, That of the total amount provided under this heading, $25,000,000 shall be available for competitive grants to public housing agencies to evaluate and reduce lead-based paint hazards in public housing by carrying out the activities of risk assessments, abatement, and interim controls (as those terms are defined in section 1004 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4851b)): Provided further, That for purposes of environmental review, a grant under the previous proviso shall be considered funds for projects or activities under title I of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) for purposes of section 26 of such Act (42 U.S.C. 1437x) and shall be subject to the regulations implementing such section.Public housing operating fundFor 2019 payments to public housing agencies for the operation and management of public housing, as authorized by section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)), $4,653,116,000, to remain available until September 30, 2020.Choice neighborhoods initiativeFor competitive grants under the Choice Neighborhoods Initiative (subject to section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v), unless otherwise specified under this heading), for transformation, rehabilitation, and replacement housing needs of both public and HUD-assisted housing and to transform neighborhoods of poverty into functioning, sustainable mixed income neighborhoods with appropriate services, schools, public assets, transportation and access to jobs, $150,000,000, to remain available until September 30, 2021: Provided, That grant funds may be used for resident and community services, community development, and affordable housing needs in the community, and for conversion of vacant or foreclosed properties to affordable housing:  Provided further, That the use of funds made available under this heading shall not be deemed to be public housing notwithstanding section 3(b)(1) of such Act:  Provided further, That grantees shall commit to an additional period of affordability determined by the Secretary of not fewer than 20 years: Provided further, That grantees shall provide a match in State, local, other Federal or private funds: Provided further, That grantees may include local governments, tribal entities, public housing authorities, and nonprofits: Provided further, That for-profit developers may apply jointly with a public entity: Provided further, That for purposes of environmental review, a grantee shall be treated as a public housing agency under section 26 of the United States Housing Act of 1937 (42 U.S.C. 1437x), and grants under this heading shall be subject to the regulations issued by the Secretary to implement such section: Provided further, That of the amount provided, not less than $75,000,000 shall be awarded to public housing agencies: Provided further, That such grantees shall create partnerships with other local organizations including assisted housing owners, service agencies, and resident organizations: Provided further, That the Secretary shall consult with the Secretaries of Education, Labor, Transportation, Health and Human Services, Agriculture, and Commerce, the Attorney General, and the Administrator of the Environmental Protection Agency to coordinate and leverage other appropriate Federal resources: Provided further, That no more than $5,000,000 of funds made available under this heading may be provided as grants to undertake comprehensive local planning with input from residents and the community: Provided further, That unobligated balances, including recaptures, remaining from funds appropriated under the heading Revitalization of Severely Distressed Public Housing (HOPE VI) in fiscal year 2011 and prior fiscal years may be used for purposes under this heading, notwithstanding the purposes for which such amounts were appropriated: Provided further, That the Secretary shall issue the Notice of Funding Availability for funds made available under this heading no later than 60 days after enactment of this Act: Provided further, That the Secretary shall make grant awards no later than one year from the date of enactment of this Act in such amounts that the Secretary determines: Provided further, That notwithstanding section 24(o) of the United States Housing Act of 1937 (42 U.S.C. 1437v(o)), the Secretary may, until September 30, 2019, obligate any available unobligated balances made available under this heading in this, or any prior Act.Family self-sufficiencyFor the Family Self-Sufficiency program to support family self-sufficiency coordinators under section 23 of the United States Housing Act of 1937, to promote the development of local strategies to coordinate the use of assistance under sections 8(o) and 9 of such Act with public and private resources, and enable eligible families to achieve economic independence and self-sufficiency, $80,000,000, to remain available until September 30, 2020: Provided, That the Secretary may, by Federal Register notice, waive or specify alternative requirements under subsections b(3), b(4), b(5), or c(1) of section 23 of such Act in order to facilitate the operation of a unified self-sufficiency program for individuals receiving assistance under different provisions of the Act, as determined by the Secretary: Provided further, That owners of a privately owned multifamily property with a section 8 contract may voluntarily make a Family Self-Sufficiency program available to the assisted tenants of such property in accordance with procedures established by the Secretary: Provided further, That such procedures established pursuant to the previous proviso shall permit participating tenants to accrue escrow funds in accordance with section 23(d)(2) and shall allow owners to use funding from residual receipt accounts to hire coordinators for their own Family Self-Sufficiency program.Native american housing block grants(Including transfer of funds)For the Native American Housing Block Grants program, as authorized under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (NAHASDA) (25 U.S.C. 4111 et seq.), $655,000,000, to remain available until September 30, 2023: Provided, That, notwithstanding NAHASDA, to determine the amount of the allocation under title I of such Act for each Indian tribe, the Secretary shall apply the formula under section 302 of such Act with the need component based on single-race census data and with the need component based on multi-race census data, and the amount of the allocation for each Indian tribe shall be the greater of the two resulting allocation amounts: Provided further, That of the amounts made available under this heading, $7,000,000 shall be for providing training and technical assistance to Indian housing authorities and tribally designated housing entities, to support the inspection of Indian housing units, contract expertise, and for training and technical assistance related to funding provided under this heading and other headings under this Act for the needs of Native American families and Indian country: Provided further, That of the funds made available under the previous proviso, not less than $2,000,000 shall be made available for a national organization as authorized under section 703 of NAHASDA (25 U.S.C. 4212): Provided further, That amounts made available under the previous two provisos may be used, contracted, or competed as determined by the Secretary: Provided further, That of the amount provided under this heading, $2,000,000 shall be made available for the cost of guaranteed notes and other obligations, as authorized by title VI of NAHASDA: Provided further, That such costs, including the costs of modifying such notes and other obligations, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: Provided further, That these funds are available to subsidize the total principal amount of any notes and other obligations, any part of which is to be guaranteed, not to exceed $17,761,989: Provided further, That the Department will notify grantees of their formula allocation within 60 days of the date of enactment of this Act: Provided further, That for an additional amount for the Native American Housing Block Grants program, as authorized under title I of NAHASDA, $100,000,000 to remain available until September 30, 2023: Provided further, That the Secretary shall obligate this additional amount for competitive grants to eligible recipients authorized under NAHASDA that apply for funds: Provided further, That in awarding this additional amount, the Secretary shall consider need and administrative capacity, and shall give priority to projects that will spur construction and rehabilitation: Provided further, That up to 1 percent of this additional amount may be transferred, in aggregate, to Program Office Salaries and Expenses—Public and Indian Housing for necessary costs of administering and overseeing the obligation and expenditure of this additional amount: Provided further, That any funds transferred pursuant to the previous proviso shall remain available until September 30, 2024.Indian housing loan guarantee fund program accountFor the cost of guaranteed loans, as authorized by section 184 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a), $1,440,000, to remain available until expended: Provided, That such costs, including the costs of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, up to $553,846,154, to remain available until expended: Provided further, That up to $750,000 of this amount may be for administrative contract expenses including management processes and systems to carry out the loan guarantee program.Native hawaiian housing block grantFor the Native Hawaiian Housing Block Grant program, as authorized under title VIII of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111 et seq.), $2,000,000, to remain available until September 30, 2023: Provided, That notwithstanding section 812(b) of such Act, the Department of Hawaiian Home Lands may not invest grant amounts provided under this heading in investment securities and other obligations: Provided further, That amounts made available under this heading in this and prior fiscal years may be used to provide rental assistance to eligible Native Hawaiian families both on and off the Hawaiian Home Lands, notwithstanding any other provision of law.Community planning and developmentHousing opportunities for persons with aidsFor carrying out the Housing Opportunities for Persons with AIDS program, as authorized by the AIDS Housing Opportunity Act (42 U.S.C. 12901 et seq.), $393,000,000, to remain available until September 30, 2020, except that amounts allocated pursuant to section 854(c)(5) of such Act shall remain available until September 30, 2021: Provided, That the Secretary shall renew all expiring contracts for permanent supportive housing that initially were funded under section 854(c)(5) of such Act from funds made available under this heading in fiscal year 2010 and prior fiscal years that meet all program requirements before awarding funds for new contracts under such section: Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act.Community development fundFor assistance to units of State and local government, and to other entities, for economic and community development activities, and for other purposes, $3,365,000,000, to remain available until September 30, 2021, unless otherwise specified: Provided, That of the total amount provided, $3,300,000,000 is for carrying out the community development block grant program under title I of the Housing and Community Development Act of 1974, as amended (the Act herein) (42 U.S.C. 5301 et seq.): Provided further, That unless explicitly provided for under this heading, not to exceed 20 percent of any grant made with funds appropriated under this heading shall be expended for planning and management development and administration: Provided further, That a metropolitan city, urban county, unit of general local government, Indian tribe, or insular area that directly or indirectly receives funds under this heading may not sell, trade, or otherwise transfer all or any portion of such funds to another such entity in exchange for any other funds, credits or non-Federal considerations, but must use such funds for activities eligible under title I of the Act: Provided further, That notwithstanding section 105(e)(1) of the Act, no funds provided under this heading may be provided to a for-profit entity for an economic development project under section 105(a)(17) unless such project has been evaluated and selected in accordance with guidelines required under subsection (e)(2): Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act: Provided further, That of the total amount provided under this heading, $65,000,000 shall be for grants to Indian tribes notwithstanding section 106(a)(1) of such Act, of which, notwithstanding any other provision of law (including section 203 of this Act), up to $4,000,000 may be used for emergencies that constitute imminent threats to health and safety.Community development loan guarantees program accountSubject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2019, commitments to guarantee loans under section 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308), any part of which is guaranteed, shall not exceed a total principal amount of $300,000,000, notwithstanding any aggregate limitation on outstanding obligations guaranteed in subsection (k) of such section 108: Provided, That the Secretary shall collect fees from borrowers, notwithstanding subsection (m) of such section 108, to result in a credit subsidy cost of zero for guaranteeing such loans, and any such fees shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974.Home investment partnerships programFor the HOME Investment Partnerships program, as authorized under title II of the Cranston-Gonzalez National Affordable Housing Act, as amended, $1,250,000,000, to remain available until September 30, 2022: Provided, That notwithstanding the amount made available under this heading, the threshold reduction requirements in sections 216(10) and 217(b)(4) of such Act shall not apply to allocations of such amount: Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act.Self-help and assisted homeownership opportunity programFor the Self-Help and Assisted Homeownership Opportunity Program, as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended, $54,000,000, to remain available until September 30, 2021: Provided, That of the total amount provided under this heading, $10,000,000 shall be made available to the Self-Help Homeownership Opportunity Program as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended: Provided further, That of the total amount provided under this heading, $35,000,000 shall be made available for the second, third, and fourth capacity building activities authorized under section 4(a) of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), of which not less than $5,000,000 shall be made available for rural capacity building activities: Provided further, That of the total amount provided under this heading, $5,000,000 shall be made available for capacity building by national rural housing organizations with experience assessing national rural conditions and providing financing, training, technical assistance, information, and research to local nonprofits, local governments, and Indian Tribes serving high need rural communities: Provided further, That of the total amount provided under this heading, $4,000,000, shall be made available for a program to rehabilitate and modify the homes of disabled or low-income veterans, as authorized under section 1079 of Public Law 113–291: Provided further, That funds provided under the previous proviso shall be awarded within 180 days of enactment of this Act: Provided further, That funds provided for such program in fiscal years 2016, 2017, and 2018 shall be awarded within 60 days of enactment of this Act.Homeless assistance grantsFor the Emergency Solutions Grants program as authorized under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act, as amended; the Continuum of Care program as authorized under subtitle C of title IV of such Act; and the Rural Housing Stability Assistance program as authorized under subtitle D of title IV of such Act, $2,636,000,000, to remain available until September 30, 2021: Provided, That any rental assistance amounts that are recaptured under such Continuum of Care program shall remain available until expended: Provided further, That not less than $280,000,000 of the funds appropriated under this heading shall be available for such Emergency Solutions Grants program: Provided further, That not less than $2,219,000,000 of the funds appropriated under this heading shall be available for such Continuum of Care and Rural Housing Stability Assistance programs: Provided further, That of the amounts made available under this heading, up to $50,000,000 shall be made available for grants for rapid re-housing projects and supportive service projects providing coordinated entry, and for eligible activities the Secretary determines to be critical in order to assist survivors of domestic violence, dating violence, and stalking: Provided further, That such projects shall be eligible for renewal under the continuum of care program subject to the same terms and conditions as other renewal applicants: Provided further, That up to $7,000,000 of the funds appropriated under this heading shall be available for the national homeless data analysis project: Provided further, That all funds awarded for supportive services under the Continuum of Care program and the Rural Housing Stability Assistance program shall be matched by not less than 25 percent in cash or in kind by each grantee: Provided further, That for all match requirements applicable to funds made available under this heading for this fiscal year and prior fiscal years, a grantee may use (or could have used) as a source of match funds other funds administered by the Secretary and other Federal agencies unless there is (or was) a specific statutory prohibition on any such use of any such funds: Provided further, That the Secretary shall collect system performance measures for each continuum of care, and that relative to fiscal year 2015, under the Continuum of Care competition with respect to funds made available under this heading, the Secretary shall base an increasing share of the score on performance criteria: Provided further, That none of the funds provided under this heading shall be available to provide funding for new projects, except for projects created through reallocation, unless the Secretary determines that the continuum of care has demonstrated that projects are evaluated and ranked based on the degree to which they improve the continuum of care's system performance: Provided further, That the Secretary shall prioritize funding under the Continuum of Care program to continuums of care that have demonstrated a capacity to reallocate funding from lower performing projects to higher performing projects: Provided further, That all awards of assistance under this heading shall be required to coordinate and integrate homeless programs with other mainstream health, social services, and employment programs for which homeless populations may be eligible: Provided further, That any unobligated amounts remaining from funds appropriated under this heading in fiscal year 2012 and prior years for project-based rental assistance for rehabilitation projects with 10-year grant terms may be used for purposes under this heading, notwithstanding the purposes for which such funds were appropriated: Provided further, That all balances for Shelter Plus Care renewals previously funded from the Shelter Plus Care Renewal account and transferred to this account shall be available, if recaptured, for Continuum of Care renewals in fiscal year 2019: Provided further, That the Department shall notify grantees of their formula allocation from amounts allocated (which may represent initial or final amounts allocated) for the Emergency Solutions Grant program within 60 days of enactment of this Act: Provided further, That up to $80,000,000 of the funds appropriated under this heading shall be to implement projects to demonstrate how a comprehensive approach to serving homeless youth, age 24 and under, in up to 25 communities, including at least eight communities with substantial rural populations, can dramatically reduce youth homelessness: Provided further, That of the amount made available under the previous proviso, up to $5,000,000 shall be available to provide technical assistance on youth homelessness, and collection, analysis, and reporting of data and performance measures under the comprehensive approaches to serve homeless youth, in addition to and in coordination with other technical assistance funds provided under this title: Provided further, That such projects shall be eligible for renewal under the continuum of care program subject to the same terms and conditions as other renewal applicants: Provided further, That youth aged 24 and under seeking assistance under this heading shall not be required to provide third party documentation to establish their eligibility under 42 U.S.C. 11302(a) or (b) to receive services: Provided further, That unaccompanied youth aged 24 and under or families headed by youth aged 24 and under who are living in unsafe situations may be served by youth-serving providers funded under this heading.Housing programsProject-based rental assistanceFor activities and assistance for the provision of project-based subsidy contracts under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) (the Act), not otherwise provided for, $11,347,000,000, to remain available until expended, shall be available on October 1, 2018 (in addition to the $400,000,000 previously appropriated under this heading that became available October 1, 2018), and $400,000,000, to remain available until expended, shall be available on October 1, 2019: Provided, That the amounts made available under this heading shall be available for expiring or terminating section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for amendments to section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for contracts entered into pursuant to section 441 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11401), for renewal of section 8 contracts for units in projects that are subject to approved plans of action under the Emergency Low Income Housing Preservation Act of 1987 or the Low-Income Housing Preservation and Resident Homeownership Act of 1990, and for administrative and other expenses associated with project-based activities and assistance funded under this paragraph: Provided further, That of the total amounts provided under this heading, not to exceed $245,000,000 shall be available for performance-based contract administrators for section 8 project-based assistance, for carrying out 42 U.S.C. 1437(f): Provided further, That the Secretary may also use such amounts in the previous proviso for performance-based contract administrators for the administration of: interest reduction payments pursuant to section 236(a) of the National Housing Act (12 U.S.C. 1715z–1(a)); rent supplement payments pursuant to section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s); section 236(f)(2) rental assistance payments (12 U.S.C. 1715z–1(f)(2)); project rental assistance contracts for the elderly under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q); project rental assistance contracts for supportive housing for persons with disabilities under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)(2)); project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667); and loans under section 202 of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667): Provided further, That amounts recaptured under this heading, the heading Annual Contributions for Assisted Housing, or the heading Housing Certificate Fund, may be used for renewals of or amendments to section 8 project-based contracts or for performance-based contract administrators, notwithstanding the purposes for which such amounts were appropriated: Provided further, That, notwithstanding any other provision of law, upon the request of the Secretary, project funds that are held in residual receipts accounts for any project subject to a section 8 project-based Housing Assistance Payments contract that authorizes HUD or a Housing Finance Agency to require that surplus project funds be deposited in an interest-bearing residual receipts account and that are in excess of an amount to be determined by the Secretary, shall be remitted to the Department and deposited in this account, to be available until expended: Provided further, That amounts deposited pursuant to the previous proviso shall be available in addition to the amount otherwise provided by this heading for uses authorized under this heading.Housing for the elderlyFor capital advances, including amendments to capital advance contracts, for housing for the elderly, as authorized by section 202 of the Housing Act of 1959, as amended, for project rental assistance for the elderly under section 202(c)(2) of such Act, including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, for senior preservation rental assistance contracts, including renewals, as authorized by section 811(e) of the American Housing and Economic Opportunity Act of 2000, as amended, and for supportive services associated with the housing, $678,000,000, to remain available until September 30, 2022: Provided, That of the amount provided under this heading, up to $90,000,000 shall be for service coordinators and the continuation of existing congregate service grants for residents of assisted housing projects: Provided further, That amounts under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 202 projects: Provided further, That the Secretary may waive the provisions of section 202 governing the terms and conditions of project rental assistance, except that the initial contract term for such assistance shall not exceed 5 years in duration: Provided further, That upon request of the Secretary, project funds that are held in residual receipts accounts for any project subject to a section 202 project rental assistance contract and, upon termination of such contract, are in excess of an amount to be determined by the Secretary shall be remitted to the Department and deposited in this account, to remain available until September 30, 2022: Provided further, That amounts deposited in this account pursuant to the previous proviso shall be available, in addition to the amounts otherwise provided by this heading, for amendments and renewals: Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading shall be available for amendments and renewals in addition to the purposes for which such funds originally were appropriated: Provided further, That of the total amount provided under this heading, $10,000,000, shall be for a program to be established by the Secretary to make grants to experienced non-profit organizations, States, local governments, or public housing agencies for safety and functional home modification repairs to meet the needs of low-income elderly persons to enable them to remain in their primary residence: Provided further, That of the total amount made available under the previous proviso, no less than $5,000,000 shall be available to meet such needs in communities with substantial rural populations.Housing for persons with disabilitiesFor capital advances, including amendments to capital advance contracts, for supportive housing for persons with disabilities, as authorized by section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), as amended, for project rental assistance for supportive housing for persons with disabilities under section 811(d)(2) of such Act, for project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667), including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, for project rental assistance to State housing finance agencies and other appropriate entities as authorized under section 811(b)(3) of the Cranston-Gonzalez National Housing Act, and for supportive services associated with the housing for persons with disabilities as authorized by section 811(b)(1) of such Act, $184,155,000, to remain available until September 30, 2022, of which $30,155,000 shall be for capital advance and project rental assistance awards: Provided, That amounts made available under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 811 projects: Provided further, That, upon the request of the Secretary, project funds that are held in residual receipts accounts for any project subject to a section 811 project rental assistance contract and, upon termination of such contract, are in excess of an amount to be determined by the Secretary shall be remitted to the Department and deposited in this account, to remain available until September 30, 2022: Provided further, That amounts deposited in this account pursuant to the previous proviso shall be available in addition to the amounts otherwise provided by this heading for amendments and renewals: Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading shall be used for amendments and renewals in addition to the purposes for which such funds originally were appropriated.Housing counseling assistanceFor contracts, grants, and other assistance excluding loans, as authorized under section 106 of the Housing and Urban Development Act of 1968, as amended, $50,000,000, to remain available until September 30, 2020, including up to $4,500,000 for administrative contract services: Provided, That grants made available from amounts provided under this heading shall be awarded within 180 days of enactment of this Act: Provided further, That funds shall be used for providing counseling and advice to tenants and homeowners, both current and prospective, with respect to property maintenance, financial management or literacy, and such other matters as may be appropriate to assist them in improving their housing conditions, meeting their financial needs, and fulfilling the responsibilities of tenancy or homeownership; for program administration; and for housing counselor training: Provided further, That for purposes of providing such grants from amounts provided under this heading, the Secretary may enter into multiyear agreements, as appropriate, subject to the availability of annual appropriations.Rental housing assistanceFor amendments to contracts under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s) and section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z–1) in State-aided, noninsured rental housing projects, $5,000,000, to remain available until expended: Provided, That such amount, together with unobligated balances from recaptured amounts appropriated prior to fiscal year 2006 from terminated contracts under such sections of law, and any unobligated balances, including recaptures and carryover, remaining from funds appropriated under this heading after fiscal year 2005, shall also be available for extensions of up to one year for expiring contracts under such sections of law.Payment to manufactured housing fees trust fundFor necessary expenses as authorized by the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5401 et seq.), up to $12,000,000, to remain available until expended, of which $12,000,000 is to be derived from the Manufactured Housing Fees Trust Fund: Provided, That not to exceed the total amount appropriated under this heading shall be available from the general fund of the Treasury to the extent necessary to incur obligations and make expenditures pending the receipt of collections to the Fund pursuant to section 620 of such Act: Provided further, That the amount made available under this heading from the general fund shall be reduced as such collections are received during fiscal year 2019 so as to result in a final fiscal year 2019 appropriation from the general fund estimated at zero, and fees pursuant to such section 620 shall be modified as necessary to ensure such a final fiscal year 2019 appropriation: Provided further, That for the dispute resolution and installation programs, the Secretary of Housing and Urban Development may assess and collect fees from any program participant: Provided further, That such collections shall be deposited into the Fund, and the Secretary, as provided herein, may use such collections, as well as fees collected under section 620, for necessary expenses of such Act: Provided further, That, notwithstanding the requirements of section 620 of such Act, the Secretary may carry out responsibilities of the Secretary under such Act through the use of approved service providers that are paid directly by the recipients of their services.Federal housing administrationMutual mortgage insurance program accountNew commitments to guarantee single family loans insured under the Mutual Mortgage Insurance Fund shall not exceed $400,000,000,000, to remain available until September 30, 2020: Provided, That during fiscal year 2019, obligations to make direct loans to carry out the purposes of section 204(g) of the National Housing Act, as amended, shall not exceed $1,000,000: Provided further, That the foregoing amount in the previous proviso shall be for loans to nonprofit and governmental entities in connection with sales of single family real properties owned by the Secretary and formerly insured under the Mutual Mortgage Insurance Fund: Provided further, That for administrative contract expenses of the Federal Housing Administration, $130,000,000, to remain available until September 30, 2020: Provided further, That to the extent guaranteed loan commitments exceed $200,000,000,000 on or before April 1, 2019, an additional $1,400 for administrative contract expenses shall be available for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $30,000,000: Provided further, That notwithstanding the limitation in the first sentence of section 255(g) of the National Housing Act (12 U.S.C. 1715z–20(g)), during fiscal year 2019 the Secretary may insure and enter into new commitments to insure mortgages under section 255 of the National Housing Act only to the extent that the net credit subsidy cost for such insurance does not exceed zero: Provided further, That for fiscal year 2019, the Secretary shall not take any action against a lender solely on the basis of compare ratios that have been adversely affected by defaults on mortgages secured by properties in areas where a major disaster was declared in 2017 or 2018 pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).General and special risk program accountNew commitments to guarantee loans insured under the General and Special Risk Insurance Funds, as authorized by sections 238 and 519 of the National Housing Act (12 U.S.C. 1715z–3 and 1735c), shall not exceed $30,000,000,000 in total loan principal, any part of which is to be guaranteed, to remain available until September 30, 2020: Provided, That during fiscal year 2019, gross obligations for the principal amount of direct loans, as authorized by sections 204(g), 207(l), 238, and 519(a) of the National Housing Act, shall not exceed $1,000,000, which shall be for loans to nonprofit and governmental entities in connection with the sale of single family real properties owned by the Secretary and formerly insured under such Act.Government national mortgage associationGuarantees of mortgage-backed securities loan guarantee program accountNew commitments to issue guarantees to carry out the purposes of section 306 of the National Housing Act, as amended (12 U.S.C. 1721(g)), shall not exceed $550,000,000,000, to remain available until September 30, 2020: Provided, That $27,000,000, to remain available until September 30, 2020, shall be for necessary salaries and expenses of the Office of Government National Mortgage Association: Provided further, That to the extent that guaranteed loan commitments exceed $155,000,000,000 on or before April 1, 2019, an additional $100 for necessary salaries and expenses shall be available until expended for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $3,000,000: Provided further, That receipts from Commitment and Multiclass fees collected pursuant to title III of the National Housing Act, as amended, shall be credited as offsetting collections to this account.Policy development and researchResearch and technologyFor contracts, grants, and necessary expenses of programs of research and studies relating to housing and urban problems, not otherwise provided for, as authorized by title V of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z–1 et seq.), including carrying out the functions of the Secretary of Housing and Urban Development under section 1(a)(1)(i) of Reorganization Plan No. 2 of 1968, and for technical assistance, $96,000,000, to remain available until September 30, 2020: Provided, That with respect to amounts made available under this heading, notwithstanding section 203 of this title, the Secretary may enter into cooperative agreements funded with philanthropic entities, other Federal agencies, State or local governments and their agencies, or colleges or universities for research projects: Provided further, That with respect to the previous proviso, such partners to the cooperative agreements must contribute at least a 50 percent match toward the cost of the project: Provided further, That for non-competitive agreements entered into in accordance with the previous two provisos, the Secretary of Housing and Urban Development shall comply with section 2(b) of the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282, 31 U.S.C. note) in lieu of compliance with section 102(a)(4)(C) with respect to documentation of award decisions: Provided further, That prior to obligation of technical assistance funding, the Secretary shall submit a plan, for approval, to the House and Senate Committees on Appropriations on how it will allocate funding for this activity: Provided further, That none of the funds provided under this heading may be available for the doctoral dissertation research grant program.Fair housing and equal opportunityFair housing activitiesFor contracts, grants, and other assistance, not otherwise provided for, as authorized by title VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments Act of 1988, and section 561 of the Housing and Community Development Act of 1987, as amended, $65,300,000, to remain available until September 30, 2020: Provided, That notwithstanding 31 U.S.C. 3302, the Secretary may assess and collect fees to cover the costs of the Fair Housing Training Academy, and may use such funds to develop on-line courses and provide such training: Provided further, That no funds made available under this heading shall be used to lobby the executive or legislative branches of the Federal Government in connection with a specific contract, grant, or loan: Provided further, That of the funds made available under this heading, $300,000 shall be available to the Secretary of Housing and Urban Development for the creation and promotion of translated materials and other programs that support the assistance of persons with limited English proficiency in utilizing the services provided by the Department of Housing and Urban Development.Office of lead hazard control and healthy homesLead hazard reductionFor the Lead Hazard Reduction Program, as authorized by section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992, $279,000,000, to remain available until September 30, 2020, of which $45,000,000 shall be for the Healthy Homes Initiative, pursuant to sections 501 and 502 of the Housing and Urban Development Act of 1970, which shall include research, studies, testing, and demonstration efforts, including education and outreach concerning lead-based paint poisoning and other housing-related diseases and hazards: Provided, That for purposes of environmental review, pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other provisions of law that further the purposes of such Act, a grant under the Healthy Homes Initiative, or the Lead Technical Studies program under this heading or under prior appropriations Acts for such purposes under this heading, shall be considered to be funds for a special project for purposes of section 305(c) of the Multifamily Housing Property Disposition Reform Act of 1994: Provided further, That not less than $95,000,000 of the amounts made available under this heading for the award of grants pursuant to section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 shall be provided to areas with the highest lead-based paint abatement needs: Provided further, That $64,000,000 of the funds appropriated under this heading shall be for the implementation of projects to demonstrate how intensive, extended multi-year interventions can dramatically reduce the presence of lead-based paint hazards in communities containing high concentrations of both pre-1940 housing and low-income families by achieving economies of scale that substantially reduce the cost of lead-based paint remediation activities and administrative costs for grantees: Provided further, That such projects in each of seven communities shall be for five years and serve no more than four contiguous census tracts in which there are high concentrations of housing stock built before 1940, in which low-income families with children make up a significantly higher proportion of the population as compared to the State average, and that are located in jurisdictions in which instances of elevated blood lead levels reported to the State are significantly higher than the State average: Provided further, That funding awarded for such projects shall be made available for draw down contingent upon the grantee meeting cost-savings, productivity, and grant compliance benchmarks established by the Secretary: Provided further, That each recipient of funds for such projects shall contribute an amount not less than 10 percent of the total award, and that the Secretary shall give priority to applicants that secure commitments for additional contributions from public and private sources: Provided further, That grantees currently receiving grants made under this heading shall be eligible to apply for such projects, provided that they are deemed to be in compliance with program requirements established by the Secretary: Provided further, That each applicant shall certify adequate capacity that is acceptable to the Secretary to carry out the proposed use of funds pursuant to a notice of funding availability: Provided further, That amounts made available under this heading in this or prior appropriations Acts, still remaining available, may be used for any purpose under this heading notwithstanding the purpose for which such amounts were appropriated if a program competition is undersubscribed and there are other program competitions under this heading that are oversubscribed.Information Technology fundFor the development, modernization, and enhancement of, modifications to, and infrastructure for Department-wide and program-specific information technology systems, for the continuing operation and maintenance of both Department-wide and program-specific information systems, and for program-related maintenance activities, $280,000,000, of which $260,000,000 shall remain available until September 30, 2020, and of which $20,000,000 shall remain available until September 30, 2021: Provided, That any amounts transferred to this Fund under this Act shall remain available until expended: Provided further, That any amounts transferred to this Fund from amounts appropriated by previously enacted appropriations Acts may be used for the purposes specified under this Fund, in addition to any other information technology purposes for which such amounts were appropriated: Provided further, That not more than 10 percent of the funds made available under this heading for development, modernization and enhancement may be obligated until the Secretary submits to the House and Senate Committees on Appropriations, for approval, a plan for expenditure that—(A) identifies for each modernization project: (i) the functional and performance capabilities to be delivered and the mission benefits to be realized, (ii) the estimated life-cycle cost, and (iii) key milestones to be met; and (B) demonstrates that each modernization project is: (i) compliant with the Department's enterprise architecture, (ii) being managed in accordance with applicable life-cycle management policies and guidance, (iii) subject to the Department's capital planning and investment control requirements, and (iv) supported by an adequately staffed project office.Office of inspector generalFor necessary salaries and expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, as amended, $128,082,000: Provided, That the Inspector General shall have independent authority over all personnel issues within this office.General provisions—department of housing and urban development(including transfer of funds)(including rescissions) 201.Fifty percent of the amounts of budget authority, or in lieu thereof 50 percent of the cash amounts associated with such budget authority, that are recaptured from projects described in section 1012(a) of the Stewart B. McKinney Homeless Assistance Amendments Act of 1988 (42 U.S.C. 1437f note) shall be rescinded or in the case of cash, shall be remitted to the Treasury, and such amounts of budget authority or cash recaptured and not rescinded or remitted to the Treasury shall be used by State housing finance agencies or local governments or local housing agencies with projects approved by the Secretary of Housing and Urban Development for which settlement occurred after January 1, 1992, in accordance with such section. Notwithstanding the previous sentence, the Secretary may award up to 15 percent of the budget authority or cash recaptured and not rescinded or remitted to the Treasury to provide project owners with incentives to refinance their project at a lower interest rate. 
202.None of the amounts made available under this Act may be used during fiscal year 2019 to investigate or prosecute under the Fair Housing Act any otherwise lawful activity engaged in by one or more persons, including the filing or maintaining of a nonfrivolous legal action, that is engaged in solely for the purpose of achieving or preventing action by a Government official or entity, or a court of competent jurisdiction. 203.Except as explicitly provided in law, any grant, cooperative agreement or other assistance made pursuant to title II of this Act shall be made on a competitive basis and in accordance with section 102 of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545). 
204.Funds of the Department of Housing and Urban Development subject to the Government Corporation Control Act or section 402 of the Housing Act of 1950 shall be available, without regard to the limitations on administrative expenses, for legal services on a contract or fee basis, and for utilizing and making payment for services and facilities of the Federal National Mortgage Association, Government National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Financing Bank, Federal Reserve banks or any member thereof, Federal Home Loan banks, and any insured bank within the meaning of the Federal Deposit Insurance Corporation Act, as amended (12 U.S.C. 1811–1). 205.Unless otherwise provided for in this Act or through a reprogramming of funds, no part of any appropriation for the Department of Housing and Urban Development shall be available for any program, project or activity in excess of amounts set forth in the budget estimates submitted to Congress. 
206.Corporations and agencies of the Department of Housing and Urban Development which are subject to the Government Corporation Control Act are hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 104 of such Act as may be necessary in carrying out the programs set forth in the budget for 2019 for such corporation or agency except as hereinafter provided: Provided, That collections of these corporations and agencies may be used for new loan or mortgage purchase commitments only to the extent expressly provided for in this Act (unless such loans are in support of other forms of assistance provided for in this or prior appropriations Acts), except that this proviso shall not apply to the mortgage insurance or guaranty operations of these corporations, or where loans or mortgage purchases are necessary to protect the financial interest of the United States Government. 207.The Secretary of Housing and Urban Development shall provide quarterly reports to the House and Senate Committees on Appropriations regarding all uncommitted, unobligated, recaptured and excess funds in each program and activity within the jurisdiction of the Department and shall submit additional, updated budget information to these Committees upon request. 
208.The President's formal budget request for fiscal year 2020, as well as the Department of Housing and Urban Development's congressional budget justifications to be submitted to the Committees on Appropriations of the House of Representatives and the Senate, shall use the identical account and sub-account structure provided under this Act. 209.No funds provided under this title may be used for an audit of the Government National Mortgage Association that makes applicable requirements under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.). 
210. 
(a)Notwithstanding any other provision of law, subject to the conditions listed under this section, for fiscal years 2019 and 2020, the Secretary of Housing and Urban Development may authorize the transfer of some or all project-based assistance, debt held or insured by the Secretary and statutorily required low-income and very low-income use restrictions if any, associated with one or more multifamily housing project or projects to another multifamily housing project or projects. (b)Phased TransfersTransfers of project-based assistance under this section may be done in phases to accommodate the financing and other requirements related to rehabilitating or constructing the project or projects to which the assistance is transferred, to ensure that such project or projects meet the standards under subsection (c). 
(c)The transfer authorized in subsection (a) is subject to the following conditions: (1)Number and bedroom size of units (A)For occupied units in the transferring project: The number of low-income and very low-income units and the configuration (i.e., bedroom size) provided by the transferring project shall be no less than when transferred to the receiving project or projects and the net dollar amount of Federal assistance provided to the transferring project shall remain the same in the receiving project or projects. 
(B)For unoccupied units in the transferring project: The Secretary may authorize a reduction in the number of dwelling units in the receiving project or projects to allow for a reconfiguration of bedroom sizes to meet current market demands, as determined by the Secretary and provided there is no increase in the project-based assistance budget authority. (2)The transferring project shall, as determined by the Secretary, be either physically obsolete or economically nonviable. 
(3)The receiving project or projects shall meet or exceed applicable physical standards established by the Secretary. (4)The owner or mortgagor of the transferring project shall notify and consult with the tenants residing in the transferring project and provide a certification of approval by all appropriate local governmental officials. 
(5)The tenants of the transferring project who remain eligible for assistance to be provided by the receiving project or projects shall not be required to vacate their units in the transferring project or projects until new units in the receiving project are available for occupancy. (6)The Secretary determines that this transfer is in the best interest of the tenants. 
(7)If either the transferring project or the receiving project or projects meets the condition specified in subsection (d)(2)(A), any lien on the receiving project resulting from additional financing obtained by the owner shall be subordinate to any FHA-insured mortgage lien transferred to, or placed on, such project by the Secretary, except that the Secretary may waive this requirement upon determination that such a waiver is necessary to facilitate the financing of acquisition, construction, and/or rehabilitation of the receiving project or projects. (8)If the transferring project meets the requirements of subsection (d)(2), the owner or mortgagor of the receiving project or projects shall execute and record either a continuation of the existing use agreement or a new use agreement for the project where, in either case, any use restrictions in such agreement are of no lesser duration than the existing use restrictions. 
(9)The transfer does not increase the cost (as defined in section 502 of the Congressional Budget Act of 1974, as amended) of any FHA-insured mortgage, except to the extent that appropriations are provided in advance for the amount of any such increased cost. (d)For purposes of this section— 
(1)the terms low-income and very low-income shall have the meanings provided by the statute and/or regulations governing the program under which the project is insured or assisted; (2)the term multifamily housing project means housing that meets one of the following conditions— 
(A)housing that is subject to a mortgage insured under the National Housing Act; (B)housing that has project-based assistance attached to the structure including projects undergoing mark to market debt restructuring under the Multifamily Assisted Housing Reform and Affordability Housing Act; 
(C)housing that is assisted under section 202 of the Housing Act of 1959, as amended by section 801 of the Cranston-Gonzales National Affordable Housing Act; (D)housing that is assisted under section 202 of the Housing Act of 1959, as such section existed before the enactment of the Cranston-Gonzales National Affordable Housing Act; 
(E)housing that is assisted under section 811 of the Cranston-Gonzales National Affordable Housing Act; or (F)housing or vacant land that is subject to a use agreement; 
(3)the term project-based assistance means— (A)assistance provided under section 8(b) of the United States Housing Act of 1937; 
(B)assistance for housing constructed or substantially rehabilitated pursuant to assistance provided under section 8(b)(2) of such Act (as such section existed immediately before October 1, 1983); (C)rent supplement payments under section 101 of the Housing and Urban Development Act of 1965; 
(D)interest reduction payments under section 236 and/or additional assistance payments under section 236(f)(2) of the National Housing Act; (E)assistance payments made under section 202(c)(2) of the Housing Act of 1959; and 
(F)assistance payments made under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act; (4)the term receiving project or projects means the multifamily housing project or projects to which some or all of the project-based assistance, debt, and statutorily required low-income and very low-income use restrictions are to be transferred; 
(5)the term transferring project means the multifamily housing project which is transferring some or all of the project-based assistance, debt, and the statutorily required low-income and very low-income use restrictions to the receiving project or projects; and (6)the term Secretary means the Secretary of Housing and Urban Development. 
(e)Research ReportThe Secretary shall conduct an evaluation of the transfer authority under this section, including the effect of such transfers on the operational efficiency, contract rents, physical and financial conditions, and long-term preservation of the affected properties. 211. (a)No assistance shall be provided under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) to any individual who— 
(1)is enrolled as a student at an institution of higher education (as defined under section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)); (2)is under 24 years of age; 
(3)is not a veteran; (4)is unmarried; 
(5)does not have a dependent child; (6)is not a person with disabilities, as such term is defined in section 3(b)(3)(E) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(3)(E)) and was not receiving assistance under such section 8 as of November 30, 2005; 
(7)is not a youth who left foster care at age 14 or older and is at risk of becoming homeless; and (8)is not otherwise individually eligible, or has parents who, individually or jointly, are not eligible, to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f). 
(b)For purposes of determining the eligibility of a person to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), any financial assistance (in excess of amounts received for tuition and any other required fees and charges) that an individual receives under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), from private sources, or an institution of higher education (as defined under the Higher Education Act of 1965 (20 U.S.C. 1002)), shall be considered income to that individual, except for a person over the age of 23 with dependent children. 212.The funds made available for Native Alaskans under the heading Native American Housing Block Grants in title II of this Act shall be allocated to the same Native Alaskan housing block grant recipients that received funds in fiscal year 2005. 
213.Notwithstanding any other provision of law, in fiscal year 2019, in managing and disposing of any multifamily property that is owned or has a mortgage held by the Secretary of Housing and Urban Development, and during the process of foreclosure on any property with a contract for rental assistance payments under section 8 of the United States Housing Act of 1937 or other Federal programs, the Secretary shall maintain any rental assistance payments under section 8 of the United States Housing Act of 1937 and other programs that are attached to any dwelling units in the property. To the extent the Secretary determines, in consultation with the tenants and the local government, that such a multifamily property owned or held by the Secretary is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of (1) the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA) and (2) environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may, in consultation with the tenants of that property, contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance. The Secretary shall also take appropriate steps to ensure that project-based contracts remain in effect prior to foreclosure, subject to the exercise of contractual abatement remedies to assist relocation of tenants for imminent major threats to health and safety after written notice to and informed consent of the affected tenants and use of other available remedies, such as partial abatements or receivership. After disposition of any multifamily property described under this section, the contract and allowable rent levels on such properties shall be subject to the requirements under section 524 of MAHRAA. 214.The commitment authority funded by fees as provided under the heading Community Development Loan Guarantees Program Account may be used to guarantee, or make commitments to guarantee, notes, or other obligations issued by any State on behalf of non-entitlement communities in the State in accordance with the requirements of section 108 of the Housing and Community Development Act of 1974: Provided, That any State receiving such a guarantee or commitment shall distribute all funds subject to such guarantee to the units of general local government in non-entitlement areas that received the commitment. 
215.Public housing agencies that own and operate 400 or fewer public housing units may elect to be exempt from any asset management requirement imposed by the Secretary of Housing and Urban Development in connection with the operating fund rule: Provided, That an agency seeking a discontinuance of a reduction of subsidy under the operating fund formula shall not be exempt from asset management requirements. 216.With respect to the use of amounts provided in this Act and in future Acts for the operation, capital improvement and management of public housing as authorized by sections 9(d) and 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d) and (e)), the Secretary shall not impose any requirement or guideline relating to asset management that restricts or limits in any way the use of capital funds for central office costs pursuant to section 9(g)(1) or 9(g)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)(1), (2)): Provided, That a public housing agency may not use capital funds authorized under section 9(d) for activities that are eligible under section 9(e) for assistance with amounts from the operating fund in excess of the amounts permitted under section 9(g)(1) or 9(g)(2). 
217.No official or employee of the Department of Housing and Urban Development shall be designated as an allotment holder unless the Office of the Chief Financial Officer has determined that such allotment holder has implemented an adequate system of funds control and has received training in funds control procedures and directives. The Chief Financial Officer shall ensure that there is a trained allotment holder for each HUD appropriation under the accounts Executive Offices and Administrative Support Offices, as well as each account receiving appropriations under the general heading Program Office Salaries and Expenses, Government National Mortgage Association—Guarantees of Mortgage-Backed Securities Loan Guarantee Program Account, and Office of Inspector General within the Department of Housing and Urban Development. 218.The Secretary of the Department of Housing and Urban Development shall, for fiscal year 2019, notify the public through the Federal Register and other means, as determined appropriate, of the issuance of a notice of the availability of assistance or notice of funding availability (NOFA) for any program or discretionary fund administered by the Secretary that is to be competitively awarded. Notwithstanding any other provision of law, for fiscal year 2019, the Secretary may make the NOFA available only on the Internet at the appropriate Government web site or through other electronic media, as determined by the Secretary. 
219.Payment of attorney fees in program-related litigation shall be paid from the individual program office and Office of General Counsel salaries and expenses appropriations. The annual budget submission for the program offices and the Office of General Counsel shall include any such projected litigation costs for attorney fees as a separate line item request. No funds provided in this title may be used to pay any such litigation costs for attorney fees until the Department submits for review a spending plan for such costs to the House and Senate Committees on Appropriations. 220.The Secretary is authorized to transfer up to 10 percent or $5,000,000, whichever is less, of funds appropriated for any office under the heading Administrative Support Offices or for any account under the general heading Program Office Salaries and Expenses to any other such office or account: Provided, That no appropriation for any such office or account shall be increased or decreased by more than 10 percent or $5,000,000, whichever is less, without prior written approval of the House and Senate Committees on Appropriations: Provided further, That the Secretary shall provide notification to such Committees three business days in advance of any such transfers under this section up to 10 percent or $5,000,000, whichever is less. 
221. 
(a)Any entity receiving housing assistance payments shall maintain decent, safe, and sanitary conditions, as determined by the Secretary of Housing and Urban Development (in this section referred to as the Secretary), and comply with any standards under applicable State or local laws, rules, ordinances, or regulations relating to the physical condition of any property covered under a housing assistance payment contract. (b)The Secretary shall take action under subsection (c) when a multifamily housing project with a section 8 contract or contract for similar project-based assistance— 
(1)receives a Uniform Physical Condition Standards (UPCS) score of 60 or less; or (2)fails to certify in writing to the Secretary within 3 days that all Exigent Health and Safety deficiencies identified by the inspector at the project have been corrected.Such requirements shall apply to insured and noninsured projects with assistance attached to the units under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), but do not apply to such units assisted under section 8(o)(13) (42 U.S.C. 1437f(o)(13)) or to public housing units assisted with capital or operating funds under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g). 
(c) 
(1)Within 15 days of the issuance of the REAC inspection, the Secretary must provide the owner with a Notice of Default with a specified timetable, determined by the Secretary, for correcting all deficiencies. The Secretary must also provide a copy of the Notice of Default to the tenants, the local government, any mortgagees, and any contract administrator. If the owner's appeal results in a UPCS score of 60 or above, the Secretary may withdraw the Notice of Default. (2)At the end of the time period for correcting all deficiencies specified in the Notice of Default, if the owner fails to fully correct such deficiencies, the Secretary may— 
(A)require immediate replacement of project management with a management agent approved by the Secretary; (B)impose civil money penalties, which shall be used solely for the purpose of supporting safe and sanitary conditions at applicable properties, as designated by the Secretary, with priority given to the tenants of the property affected by the penalty; 
(C)abate the section 8 contract, including partial abatement, as determined by the Secretary, until all deficiencies have been corrected; (D)pursue transfer of the project to an owner, approved by the Secretary under established procedures, which will be obligated to promptly make all required repairs and to accept renewal of the assistance contract as long as such renewal is offered; 
(E)transfer the existing section 8 contract to another project or projects and owner or owners; (F)pursue exclusionary sanctions, including suspensions or debarments from Federal programs; 
(G)seek judicial appointment of a receiver to manage the property and cure all project deficiencies or seek a judicial order of specific performance requiring the owner to cure all project deficiencies; (H)work with the owner, lender, or other related party to stabilize the property in an attempt to preserve the property through compliance, transfer of ownership, or an infusion of capital provided by a third-party that requires time to effectuate; or 
(I)take any other regulatory or contractual remedies available as deemed necessary and appropriate by the Secretary. (d)The Secretary shall also take appropriate steps to ensure that project-based contracts remain in effect, subject to the exercise of contractual abatement remedies to assist relocation of tenants for major threats to health and safety after written notice to the affected tenants. To the extent the Secretary determines, in consultation with the tenants and the local government, that the property is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of— 
(1)the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA); and (2)environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance. 
(e)The Secretary shall report quarterly on all properties covered by this section that are assessed through the Real Estate Assessment Center and have UPCS physical inspection scores of less than 60 or have received an unsatisfactory management and occupancy review within the past 36 months. The report shall include— (1)the enforcement actions being taken to address such conditions, including imposition of civil money penalties and termination of subsidies, and identify properties that have such conditions multiple times; 
(2)actions that the Department of Housing and Urban Development is taking to protect tenants of such identified properties; and (3)any administrative or legislative recommendations to further improve the living conditions at properties covered under a housing assistance payment contract.This report shall be due to the Senate and House Committees on Appropriations no later than 30 days after the enactment of this Act, and on the first business day of each Federal fiscal year quarter thereafter while this section remains in effect. 
222.None of the funds made available by this Act, or any other Act, for purposes authorized under section 8 (only with respect to the tenant-based rental assistance program) and section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.), may be used by any public housing agency for any amount of salary, including bonuses, for the chief executive officer of which, or any other official or employee of which, that exceeds the annual rate of basic pay payable for a position at level IV of the Executive Schedule at any time during any public housing agency fiscal year 2019. 223.None of the funds in this Act provided to the Department of Housing and Urban Development may be used to make a grant award unless the Secretary notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project, State, locality, housing authority, tribe, nonprofit organization, or other entity selected to receive a grant award is announced by the Department or its offices. 
224.None of the funds made available by this Act may be used to require or enforce the Physical Needs Assessment (PNA). 225.None of the funds made available in this Act shall be used by the Federal Housing Administration, the Government National Mortgage Administration, or the Department of Housing and Urban Development to insure, securitize, or establish a Federal guarantee of any mortgage or mortgage backed security that refinances or otherwise replaces a mortgage that has been subject to eminent domain condemnation or seizure, by a State, municipality, or any other political subdivision of a State. 
226.None of the funds made available by this Act may be used to terminate the status of a unit of general local government as a metropolitan city (as defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)) with respect to grants under section 106 of such Act (42 U.S.C. 5306). 227.Amounts made available under this Act which are either appropriated, allocated, advanced on a reimbursable basis, or transferred to the Office of Policy Development and Research in the Department of Housing and Urban Development and functions thereof, for research, evaluation, or statistical purposes, and which are unexpended at the time of completion of a contract, grant, or cooperative agreement, may be deobligated and shall immediately become available and may be reobligated in that fiscal year or the subsequent fiscal year for the research, evaluation, or statistical purposes for which the amounts are made available to that Office subject to reprogramming requirements in section 405 of this Act. 
228.None of the funds provided in this Act or any other act may be used for awards, including performance, special act, or spot, for any employee of the Department of Housing and Urban Development subject to administrative discipline (including suspension from work), in this or the prior fiscal year, but this prohibition shall not be effective prior to the effective date of any such administrative discipline or after any final decision over-turning such discipline. 229.Funds made available in this title under the heading Homeless Assistance Grants may be used by the Secretary to participate in Performance Partnership Pilots authorized under section 526 of division H of Public Law 113–76, section 524 of division G of Public Law 113–235, section 525 of division H of Public Law 114–113, and such authorities as are enacted for Performance Partnership Pilots in an appropriations Act for fiscal year 2019: Provided, That such participation shall be limited to no more than 10 continuums of care and housing activities to improve outcomes for disconnected youth. 
230.With respect to grant amounts awarded under the heading Homeless Assistance Grants for fiscal years 2015, 2016, 2017, 2018 and 2019 for the continuum of care (CoC) program as authorized under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act, costs paid by program income of grant recipients may count toward meeting the recipient’s matching requirements, provided the costs are eligible CoC costs that supplement the recipient's CoC program. 231. (a)From amounts made available under this title under the heading Homeless Assistance Grants, the Secretary may award 1-year transition grants to recipients of funds for activities under subtitle C of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.) to transition from one Continuum of Care program component to another. 
(b)No more than 50 percent of each transition grant may be used for costs of eligible activities of the program component originally funded. (c)Transition grants made under this section are eligible for renewal in subsequent fiscal years for the eligible activities of the new program component. 
(d)In order to be eligible to receive a transition grant, the funding recipient must have the consent of the Continuum of Care and meet standards determined by the Secretary. 232.None of the funds made available by this Act may be used by the Department of Housing and Urban Development to direct a grantee to undertake specific changes to existing zoning laws as part of carrying out the final rule entitled Affirmatively Furthering Fair Housing (80 Fed. Reg. 42272 (July 16, 2015)) or the notice entitled Affirmatively Furthering Fair Housing Assessment Tool (79 Fed. Reg. 57949 (September 26, 2014)). 
233.Section 218(g) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12748(g)) shall not apply with respect to the right of a jurisdiction to draw funds from its HOME Investment Trust Fund that otherwise expired or would expire in 2016, 2017, 2018, 2019, 2020, or 2021 under that section. Section 231(b) of such Act (42 U.S.C. 12771(b)) shall not apply to any uninvested funds that otherwise were deducted or would be deducted from the line of credit in the participating jurisdiction’s HOME Investment Trust Fund in 2018, 2019, 2020, or 2021 under that section. 234.Amounts made available in title II of division K of the Consolidated Appropriations Resolution, 2003 (Public Law 108–7) under the heading Indian Housing Loan Guarantee Fund Program Account for necessary expenses of the Land Title Report Commission are rescinded. 
235. 
(a)AuthorityThe Secretary of Housing and Urban Development (in this section referred to as the Secretary) may carry out a mobility demonstration program to enable public housing agencies to administer housing choice voucher assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) in a manner designed to encourage families receiving such voucher assistance to move to lower-poverty areas and expand access to opportunity areas. (b)Selection of PHAs (1)RequirementsThe Secretary shall establish requirements for public housing agencies to participate in the demonstration program under this section, which shall provide that the following public housing agencies may participate: 
(A)Public housing agencies that together— (i)serve areas with high concentrations of holders of rental assistance vouchers under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) in poor, low-opportunity neighborhoods; and 
(ii)have an adequate number of moderately priced rental units in higher-opportunity areas. (B)Planned consortia or partial consortia of public housing agencies that— 
(i)include at least one agency with a high-performing Family Self-Sufficiency (FSS) program; and (ii)will enable participating families to continue in such program if they relocate to the jurisdiction served by any other agency of the consortium. 
(C)Planned consortia or partial consortia of public housing agencies that— (i)serve jurisdictions within a single region; 
(ii)include one or more small agencies; and (iii)will consolidate mobility focused operations. 
(D)Such other public housing agencies as the Secretary considers appropriate. (2)Selection criteriaThe Secretary shall establish competitive selection criteria for public housing agencies eligible under paragraph (1) to participate in the demonstration program under this section. 
(3)Random selection of familiesThe Secretary may require participating agencies to use a randomized selection process to select among the families eligible to receive mobility assistance under the demonstration program. (c)Regional housing mobility planThe Secretary shall require each public housing agency applying to participate in the demonstration program under this section to submit a Regional Housing Mobility Plan (in this section referred to as a Plan), which shall— 
(1)identify the public housing agencies that will participate under the Plan and the number of vouchers each participating agency will make available out of their existing programs in connection with the demonstration; (2)identify any community-based organizations, nonprofit organizations, businesses, and other entities that will participate under the Plan and describe the commitments for such participation made by each such entity; 
(3)identify any waivers or alternative requirements under subparagraph (e) requested for the execution of the Plan; (4)identify any specific actions that the public housing agencies and other entities will undertake to accomplish the goals of the demonstration, which shall include a comprehensive approach to enable a successful transition to opportunity areas and may include counseling and continued support for families; 
(5)specify the criteria that the public housing agencies would use to identify opportunity areas under the plan; (6)provide for establishment of priority and preferences for participating families, including a preference for families with young children, as such term is defined by the Secretary, based on regional housing needs and priorities; and 
(7)comply with any other requirements established by the Secretary. (d)Funding for Mobility-Related Services (1)Use of administrative feesPublic housing agencies participating in the demonstration program under this section may use administrative fees under section 8(q) of the United States Housing Act of 1937 (42 U.S.C. 1437f(q)), their administrative fee reserves, and funding from private entities to provide mobility-related services in connection with the demonstration program, including services such as counseling, portability coordination, landlord outreach, security deposits, and administrative activities associated with establishing and operating regional mobility programs. 
(2)Use of housing assistance fundsPublic housing agencies participating in the demonstration under this section may use housing assistance payments funds under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for security deposits if necessary to enable families to lease units with vouchers in designated opportunity areas. (e)Waivers; alternative requirements (1)WaiversTo allow for public housing agencies to implement and administer their Regional Housing Mobility Plans, the Secretary may waive or specify alternative requirements for the following provisions of the United States Housing Act of 1937: 
(A)Sections 8(o)(7)(A) and 8(o)(13)(E)(i) (relating to the term of a lease and mobility requirements). (B)Section 8(o)(13)(C)(i) (relating to the public housing plan for an agency). 
(C)Section 8(r)(2) (relating to the responsibility of a public housing agency to administer ported assistance). (2)Alternative Requirements for consortiaThe Secretary shall provide alternative administrative requirements for public housing agencies in a selected region to— 
(A)form a consortium that has a single housing choice voucher funding contract; or (B)enter into a partial consortium to operate all or portions of the Regional Housing Mobility Plan, which may include agencies participating in the Moving To Work Demonstration program. 
(3)Effective dateAny waiver or alternative requirements pursuant to this subsection shall not take effect before the expiration of the 10-day period beginning upon publication of notice of such waiver or alternative requirement in the Federal Register. (f)ImplementationThe Secretary may implement the demonstration, including its terms, procedures, requirements, and conditions, by notice. 
(g)EvaluationNot later than five years after implementation of the regional housing mobility programs under the demonstration program under this section, the Secretary shall submit to the Congress and publish in the Federal Register a report evaluating the effectiveness of the strategies pursued under the demonstration, subject to the availability of funding to conduct the evaluation. Through official websites and other methods, the Secretary shall disseminate interim findings as they become available, and shall, if promising strategies are identified, notify the Congress of the amount of funds that would be required to expand the testing of these strategies in additional types of public housing agencies and housing markets. (h)TerminationThe demonstration program under this section shall terminate on October 1, 2028. 
236.Section 221 of the Department of Housing and Urban Development Appropriations Act, 2015 (42 U.S.C. 1437f–1; Public Law 113–235; 128 Stat 2754) is repealed. 237.The Promise Zone designations and Promise Zone Designation Agreements entered into pursuant to such designations, made by the Secretary of Housing and Urban Development in prior fiscal years, shall remain in effect in accordance with the terms and conditions of such agreements. 
238.None of the funds made available by this Act may be used to establish and apply review criteria, including rating factors or preference points, for participation in or coordination with EnVision Centers, in the evaluation, selection, and award of any funds made available and requiring competitive selection under this Act, except with respect to any such funds otherwise authorized for EnVision Center purposes under this Act.This title may be cited as the Department of Housing and Urban Development Appropriations Act, 2019. IIIRelated agenciesAccess boardSalaries and expensesFor expenses necessary for the Access Board, as authorized by section 502 of the Rehabilitation Act of 1973, as amended, $8,400,000: Provided, That, notwithstanding any other provision of law, there may be credited to this appropriation funds received for publications and training expenses.Federal maritime commissionSalaries and expensesFor necessary expenses of the Federal Maritime Commission as authorized by section 201(d) of the Merchant Marine Act, 1936, as amended (46 U.S.C. 307), including services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles as authorized by 31 U.S.C. 1343(b); and uniforms or allowances therefore, as authorized by 5 U.S.C. 5901–5902, $27,490,000: Provided, That not to exceed $2,000 shall be available for official reception and representation expenses.National railroad passenger corporationOffice of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General for the National Railroad Passenger Corporation to carry out the provisions of the Inspector General Act of 1978, as amended, $23,274,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the National Railroad Passenger Corporation: Provided further, That the Inspector General may enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, subject to the applicable laws and regulations that govern the obtaining of such services within the National Railroad Passenger Corporation: Provided further, That the Inspector General may select, appoint, and employ such officers and employees as may be necessary for carrying out the functions, powers, and duties of the Office of Inspector General, subject to the applicable laws and regulations that govern such selections, appointments, and employment within the Corporation: Provided further, That concurrent with the President's budget request for fiscal year 2020, the Inspector General shall submit to the House and Senate Committees on Appropriations a budget request for fiscal year 2020 in similar format and substance to those submitted by executive agencies of the Federal Government.National transportation safety boardSalaries and expensesFor necessary expenses of the National Transportation Safety Board, including hire of passenger motor vehicles and aircraft; services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for a GS–15; uniforms, or allowances therefor, as authorized by law (5 U.S.C. 5901–5902), $110,400,000, of which not to exceed $2,000 may be used for official reception and representation expenses. The amounts made available to the National Transportation Safety Board in this Act include amounts necessary to make lease payments on an obligation incurred in fiscal year 2001 for a capital lease.Neighborhood reinvestment corporationPayment to the neighborhood reinvestment corporationFor payment to the Neighborhood Reinvestment Corporation for use in neighborhood reinvestment activities, as authorized by the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8101–8107), $150,000,000, of which $5,000,000 shall be for a multi-family rental housing program: Provided, That an additional $2,000,000, to remain available until September 30, 2023, shall be for the promotion and development of shared equity housing models.Surface transportation boardSalaries and expensesFor necessary expenses of the Surface Transportation Board, including services authorized by 5 U.S.C. 3109, $37,100,000: Provided, That notwithstanding any other provision of law, not to exceed $1,250,000 from fees established by the Chairman of the Surface Transportation Board shall be credited to this appropriation as offsetting collections and used for necessary and authorized expenses under this heading: Provided further, That the sum herein appropriated from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2019, to result in a final appropriation from the general fund estimated at no more than $35,850,000.United states interagency council on homelessnessOperating expensesFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms, and the employment of experts and consultants under section 3109 of title 5, United States Code) of the United States Interagency Council on Homelessness in carrying out the functions pursuant to title II of the McKinney-Vento Homeless Assistance Act, as amended, $3,600,000: Provided, That the first proviso in Public Law 115–141 under the heading United States Interagency Council on Homelessness—Operating Expenses is amended by striking 2020 and inserting 2028. IVGeneral provisions—this act 401.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act. 
402.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 403.The expenditure of any appropriation under this Act for any consulting service through a procurement contract pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 
404. 
(a)None of the funds made available in this Act may be obligated or expended for any employee training that— (1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties; 
(2)contains elements likely to induce high levels of emotional response or psychological stress in some participants; (3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation; 
(4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or (5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace. 
(b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties. 405.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2019, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates a new program; (2)eliminates a program, project, or activity; 
(3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4)proposes to use funds directed for a specific activity by either the House or Senate Committees on Appropriations for a different purpose; 
(5)augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6)reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or 
(7)creates, reorganizes, or restructures a branch, division, office, bureau, board, commission, agency, administration, or department different from the budget justifications submitted to the Committees on Appropriations or the table accompanying the joint explanatory statement accompanying this Act, whichever is more detailed, unless prior approval is received from the House and Senate Committees on Appropriations: Provided, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the Senate and of the House of Representatives to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That the report shall include— (A)a table for each appropriation with a separate column to display the prior year enacted level, the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; 
(B)a delineation in the table for each appropriation and its respective prior year enacted level by object class and program, project, and activity as detailed in this Act, the table accompanying the explanatory statement accompanying this Act, accompanying reports of the House and Senate Committee on Appropriations, or in the budget appendix for the respective appropriations, whichever is more detailed, and shall apply to all items for which a dollar amount is specified and to all programs for which new budget (obligational) authority is provided, as well as to discretionary grants and discretionary grant allocations; and (C)an identification of items of special congressional interest. 
406.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2019 from appropriations made available for salaries and expenses for fiscal year 2019 in this Act, shall remain available through September 30, 2020, for each such account for the purposes authorized: Provided, That a request shall be submitted to the House and Senate Committees on Appropriations for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines under section 405 of this Act. 407.No funds in this Act may be used to support any Federal, State, or local projects that seek to use the power of eminent domain, unless eminent domain is employed only for a public use: Provided, That for purposes of this section, public use shall not be construed to include economic development that primarily benefits private entities: Provided further, That any use of funds for mass transit, railroad, airport, seaport or highway projects, as well as utility projects which benefit or serve the general public (including energy-related, communication-related, water-related and wastewater-related infrastructure), other structures designated for use by the general public or which have other common-carrier or public-utility functions that serve the general public and are subject to regulation and oversight by the government, and projects for the removal of an immediate threat to public health and safety or brownfields as defined in the Small Business Liability Relief and Brownfields Revitalization Act (Public Law 107–118) shall be considered a public use for purposes of eminent domain. 
408.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 409.No part of any appropriation contained in this Act shall be available to pay the salary for any person filling a position, other than a temporary position, formerly held by an employee who has left to enter the Armed Forces of the United States and has satisfactorily completed his or her period of active military or naval service, and has within 90 days after his or her release from such service or from hospitalization continuing after discharge for a period of not more than 1 year, made application for restoration to his or her former position and has been certified by the Office of Personnel Management as still qualified to perform the duties of his or her former position and has not been restored thereto. 
410.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with sections 2 through 4 of the Act of March 3, 1933 (41 U.S.C. 8301–8305, popularly known as the Buy American Act). 411.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating the Buy American Act (41 U.S.C. 8301–8305). 
412.None of the funds made available in this Act may be used for first-class airline accommodations in contravention of sections 301–10.122 and 301–10.123 of title 41, Code of Federal Regulations. 413. (a)None of the funds made available by this Act may be used to approve a new foreign air carrier permit under sections 41301 through 41305 of title 49, United States Code, or exemption application under section 40109 of that title of an air carrier already holding an air operators certificate issued by a country that is party to the U.S.-E.U.-Iceland-Norway Air Transport Agreement where such approval would contravene United States law or Article 17 bis of the U.S.-E.U.-Iceland-Norway Air Transport Agreement. 
(b)Nothing in this section shall prohibit, restrict or otherwise preclude the Secretary of Transportation from granting a foreign air carrier permit or an exemption to such an air carrier where such authorization is consistent with the U.S.-E.U.-Iceland-Norway Air Transport Agreement and United States law. 414.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees of a single agency or department of the United States Government, who are stationed in the United States, at any single international conference unless the relevant Secretary reports to the House and Senate Committees on Appropriations at least 5 days in advance that such attendance is important to the national interest: Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations. 
415.None of the funds appropriated or otherwise made available under this Act may be used by the Surface Transportation Board to charge or collect any filing fee for rate or practice complaints filed with the Board in an amount in excess of the amount authorized for district court civil suit filing fees under section 1914 of title 28, United States Code. 416.None of the funds made available by this Act may be used by the Department of Transportation, the Department of Housing and Urban Development, or any other Federal agency to lease or purchase new light duty vehicles for any executive fleet, or for an agency's fleet inventory, except in accordance with Presidential Memorandum—Federal Fleet Performance, dated May 24, 2011. 
417. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
418. 
(a)None of the funds made available in this Act may be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.), or to prevent or impede that Inspector General's access to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to the Inspector General and expressly limits the Inspector General's right of access. (b)A department or agency covered by this section shall provide its Inspector General with access to all such records, documents, and other materials in a timely manner. 
(c)Each Inspector General shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the establishment over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.). (d)Each Inspector General covered by this section shall report to the Committees on Appropriations of the House of Representatives and the Senate within 5 calendar days any failures to comply with this requirement. 
419.None of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractors whose performance has been judged to be below satisfactory, behind schedule, over budget, or has failed to meet the basic requirements of a contract, unless the Agency determines that any such deviations are due to unforeseeable events, government-driven scope changes, or are not significant within the overall scope of the project and/or program unless such awards or incentive fees are consistent with 16.401(e)(2) of the FAR. 420.For an additional amount for the Railroad Rehabilitation and Improvement Financing Program account for the cost of modifications, as defined by section 502 of the Federal Credit Reform Act of 1990, of direct loans issued pursuant to sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), as amended, and included in cohort 1, as defined by the Department of Transportation's memorandum to the Office of Management and Budget dated November 5, 2018, $17,000,000, to remain available until expended: Provided, That, for a direct loan included in cohort 1, as defined in the memorandum described in the previous proviso, that has satisfied all obligations attached to such loan, the Secretary shall repay the credit risk premiums of such loan, with interest accrued thereon, not later than 60 days after the enactment of this Act or, for a direct loan included in cohort 1 with obligations that have not yet been satisfied, not later than 60 days after the date on which all obligations attached to such loan have been satisfied. 
421.Section 127(l) of title 23, United States Code, is amended by adding at the end the following:  (3)Additional highway segments (A)In generalIf any segment of highway described in clause (i) or (ii) of this subparagraph is designated as a route of the Interstate System, a vehicle that could operate legally on that segment before the date of such designation may continue to operate on that segment, without regard to any requirement under subsection (a), except that such vehicle shall not exceed a gross vehicle weight of 120,000 pounds. The highway segments referred to in this paragraph are as follows: 
(i)The William H. Natcher Parkway (to be designated as a spur of Interstate Route 65) from Interstate Route 65 in Bowling Green, Kentucky, to United States Route 60 in Owensboro, Kentucky. (ii)The Julian M. Carroll (Purchase) Parkway (to be designated as Interstate Route 69) in Kentucky from the Tennessee state line to the interchange with Interstate Route 24, near Calvert City. 
(B)Nondivisible load or vehicleNothing in this paragraph shall prohibit the State from issuing a permit for a nondivisible load or vehicle with a gross vehicle weight that exceeds 120,000 pounds.. 422.Section 127(s) of title 23, United States Code, is amended— 
(1)by striking the subsection heading and inserting the following: (s) Natural Gas and Electric Battery Vehicles; (2)by inserting or powered primarily by means of electric battery power after the first time natural gas appears; 
(3)by striking any vehicle weight limit and inserting the weight limit on the power unit by up to 2,000 pounds; and (4)by striking all that follows after under this section and inserting a period after section. 
423.Section 31112(c) of title 49, United States Code, is amended— (1)in the subsection heading by striking and Kansas and inserting Kansas, and Oregon; 
(2)in paragraph (4) by striking and at the end; (3)in paragraph (5) by striking the period at the end and inserting ; and; and 
(4)by adding at the end the following:  (6)Oregon may allow the operation of a truck tractor and 2 property-carrying units not in actual lawful operation on a regular or periodic basis on June 1, 1991, if— 
(A)the length of the property-carrying units does not exceed 82 feet 8 inches; (B)the combination is used only to transport sugar beets; and 
(C)the operation occurs on United States Route 20, United States Route 26, United States Route 30, or Oregon Route 201 in the vicinity, or between any, of— (i)Vale, Oregon; 
(ii)Ontario, Oregon; or (iii)Nyssa, Oregon..This division may be cited as the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2019.HExtensions, technical corrections, and other matters IIMMIGRATION EXTENSIONS  101.Section 401(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) shall be applied by substituting September 30, 2019 for September 30, 2015. 
102.Subclauses 101(a)(27)(C)(ii)(II) and (III) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(C)(ii)(II) and (III)) shall be applied by substituting September 30, 2019 for September 30, 2015. 103.Section 220(c) of the Immigration and Nationality Technical Corrections Act of 1994 (8 U.S.C. 1182 note) shall be applied by substituting September 30, 2019 for September 30, 2015. 
104.Section 610(b) of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C. 1153 note) shall be applied by substituting September 30, 2019 for September 30, 2015. 105.Notwithstanding the numerical limitation set forth in section 214(g)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(1)(B)), the Secretary of Homeland Security, after consultation with the Secretary of Labor, and upon the determination that the needs of American businesses cannot be satisfied in fiscal year 2019 with United States workers who are willing, qualified, and able to perform temporary nonagricultural labor, may increase the total number of aliens who may receive a visa under section 101(a)(15)(H)(ii)(b) of such Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)) in such fiscal year above such limitation by not more than the highest number of H–2B nonimmigrants who participated in the H–2B returning worker program in any fiscal year in which returning workers were exempt from such numerical limitation. 
IITECHNICAL CORRECTIONS 
201. 
(a)Section 3(20)(B) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(20)(B)), as amended by section 7 of the Strengthening Career and Technical Education for the 21st Century Act (Public Law 115–224), is amended by inserting , except that, for the purpose of section 132, the term recognized postsecondary credential as used in this subparagraph shall not include a baccalaureate degree after associate degree. (b)The amendment made by subsection (a) shall take effect on July 1, 2019, as if included in the Strengthening Career and Technical Education for the 21st Century Act (Public Law 115–224). 
202.Section 243 of title II of division C of Public Law 115–244 is amended by inserting 248 after section. 203.Section 177 of division C of Public Law 114–223, as amended by Public Law 114–254, is amended by inserting and the 116th Congress after the 115th Congress in each instance it appears. 
204. 
(a)During fiscal year 2019 and each succeeding fiscal year, amounts appropriated or otherwise made available for the Architect of the Capitol under the heading House Office Buildings may be transferred to the House of Representatives and merged with and made available under the heading Allowances and Expenses, subject to the approval of the Committee on Appropriations of the House of Representatives. (b)The period of availability of any amounts transferred to the House of Representatives under this section shall be the same period of availability applicable to such amounts as appropriated for the Architect of the Capitol. 
(c)The aggregate amount transferred under this section in any fiscal year may not exceed $30,000,000. 205. (a)Section 1781 of the Export Control Reform Act of 2018 (50 U.S.C. 4851) is amended— 
(1)by redesignating subsections (a), (b), and (c) as subsections (b), (c), and (d), respectively; (2)in subsection (b), as so redesignated, in the subsection heading, by striking In general and inserting Reference; and 
(3)by inserting before subsection (b), as so redesignated, the following:  (a)Under Secretary of Commerce for Industry and SecurityThe President shall appoint, by and with the advice and consent of the Senate, an Under Secretary of Commerce for Industry and Security, who shall carry out— 
(1)all functions of the Secretary under this subtitle; and (2)all functions delegated to the Under Secretary of Commerce for Export Administration on the day before the date of the enactment of this Act.. 
(b)Part III of the Export Control Reform Act of 2018 (50 U.S.C. 4851) is amended by adding at the end the following:  1782.Assistant Secretaries of Commerce (a)In generalThe President shall appoint, by and with the advice and consent of the Senate, two Assistant Secretaries of Commerce to assist the Under Secretary of Commerce for Industry and Security in carrying out the functions described in paragraphs (1) and (2) of section 1781(a). 
(b)Continuation in office of one Assistant SecretaryAn individual appointed as an Assistant Secretary of Commerce under section 15(a) of the Export Administration Act of 1979 (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)) and serving in that position on the day before the date of the enactment of this Act may serve in one of the Assistant Secretary positions established under subsection (a) on and after that date without the need for renomination or reappointment.. (c)The table of contents for title XVII of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended by inserting after the item relating to section 1781 the following: 
 
 
Sec. 1782. Assistant Secretaries of Commerce.. 
(d)The amendments made by this section shall take effect as if included in the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232). IIIBUDGETARY EFFECTS  301. (a)Statutory PAYGO scorecardsThe budgetary effects of this division shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010. 
(b)Senate PAYGO scorecardsThe budgetary effects of this division shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress). (c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of this division shall not be estimated— 
(1)for purposes of section 251 of such Act; and (2)for purposes of paragraph (4)(C) of section 3 of the Statutory Pay-As-You-Go Act of 2010 as being included in an appropriation Act. 
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
